19-11608-mew            Doc 13       Filed 05/19/19 Entered 05/19/19 16:56:11                      Main Document
                                                  Pg 1 of 535


     Joshua A. Sussberg, P.C.                                    Joseph M. Graham (pro hac vice pending)
     Christopher T. Greco, P.C.                                  KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS LLP                                        KIRKLAND & ELLIS INTERNATIONAL LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                          300 North LaSalle
     601 Lexington Avenue                                        Chicago, Illinois 60654
     New York, New York 10022                                    Telephone:       (312) 862-2000
     Telephone:      (212) 446-4800                              Facsimile:       (312) 862-2200
     Facsimile:      (212) 446-4900

     Proposed Counsel to the Debtors and Debtors in
     Possession
 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                    )
     In re:                                                         )     Chapter 11
                                                                    )
     HOLLANDER SLEEP PRODUCTS, LLC, et al., 1                       )     Case No. 19-11608 (___)
                                                                    )
                                        Debtors.                    )     (Joint Administration Requested)
                                                                    )

         DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
    (A) AUTHORIZING THE DEBTORS TO OBTAIN POSTPETITION FINANCING,
 (B) AUTHORIZING THE DEBTORS TO USE CASH COLLATERAL, (C) GRANTING
 LIENS AND PROVIDING SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS,
    (D) GRANTING ADEQUATE PROTECTION TO THE PREPETITION LENDERS,
  (E) MODIFYING THE AUTOMATIC STAY, (F) SCHEDULING A FINAL HEARING,
                    AND (G) GRANTING RELATED RELIEF

              The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

 respectfully state as follows in support of this motion:




 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.



 KE 61190851
19-11608-mew           Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11                      Main Document
                                                Pg 2 of 535


                                                 Relief Requested

         1.       By this motion, the Debtors seek entry of an interim order, substantially in the form

 attached hereto as Exhibit A (the “Interim Order”), 2 and a final order (the “Final Order,” and

 together with the Interim Order, collectively, the “DIP Orders”): 3

                  a.       authorizing the Debtors to obtain $90 million senior secured postpetition
                           financing on a superpriority basis (the “DIP ABL Credit Facility” and the
                           loans under the DIP ABL Credit Facility, the “DIP ABL Loans”) pursuant
                           to the terms and conditions of that certain Debtor-in-Possession Credit
                           Agreement (as the same may be amended, restated, supplemented, or
                           otherwise modified from time to time, the “DIP ABL Credit Agreement”),
                           by and among the DIP ABL Borrowers, Parent, as guarantor, and such other
                           guarantors thereto from time to time (the “DIP ABL Guarantors,” together
                           with the DIP ABL Borrowers, the “DIP ABL Loan Parties”), Wells Fargo
                           Bank, National Association, as agent (in such capacity, the “DIP ABL
                           Agent”), for and on behalf of itself and the other lenders party thereto (the
                           “DIP ABL Lenders”), the Issuing Lenders (as therein defined) and the Bank
                           Product Providers (as therein defined) (collectively, the “DIP ABL
                           Parties”), substantially in the form attached hereto as Exhibit B;

                  b.       authorizing the Debtors party thereto to execute and deliver the DIP ABL
                           Credit Agreement and any other agreements and documents related thereto
                           (collectively with the DIP ABL Credit Agreement, the “DIP ABL
                           Documents”) and to perform such other acts as may be necessary or
                           desirable in connection with the DIP ABL Documents;

                  c.       granting the DIP ABL Credit Facility and all obligations owing thereunder
                           and under the DIP ABL Documents to the DIP ABL Agent and DIP ABL
                           Parties (collectively, and including all “Obligations” as described in the DIP
                           ABL Credit Agreement (including the Last Out Obligations), the “DIP ABL
                           Obligations”) allowed superpriority administrative expense claim status in
                           each of the Cases, or in any case under chapter 7 of the Bankruptcy Code
                           upon the conversion of any of the Cases, or in any other proceedings
                           superseding or related to any of the foregoing (collectively, the “Successor
                           Cases”);

                  d.       authorizing the Debtors (other than Debtor Hollander Sleep Products
                           Canada Limited) to obtain senior secured postpetition financing on a
                           superpriority basis in the aggregate principal amount of up to

 2
     Capitalized terms used, but not otherwise defined herein, shall have the meanings ascribed to them in the First
     Day Declaration (as defined herein) or Interim Order, as applicable.

 3
     The Debtors will file the form of Final Order prior to the Final Hearing (as defined herein).


                                                           2
 KE 61190851
19-11608-mew        Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 3 of 535


                       $28,000,000.00 (the “DIP Term Loan Credit Facility,” and the loans
                       thereunder, the “DIP Term Loans,” and the DIP Term Loan Credit Facility
                       together with the DIP ABL Credit Facility, the “DIP Facilities”) pursuant
                       to the terms and conditions of that certain superpriority secured Debtor-in-
                       Possession Term Loan Credit Agreement (as the same may be amended,
                       restated, supplemented, or otherwise modified from time to time, the “DIP
                       Term Loan Credit Agreement,” and together with the DIP ABL Credit
                       Agreement, the “DIP Agreements”), by and among the DIP Term Loan
                       Borrower, the guarantors party thereto from time to time (the “DIP Term
                       Loan Guarantors,” and together with the DIP ABL Guarantors, the “DIP
                       Guarantors”) (the DIP Term Loan Guarantors, together with the DIP Term
                       Loan Borrower, the “DIP Term Loan Parties”) (the DIP Term Loan Parties,
                       together with the DIP ABL Loan Parties, the “DIP Parties”), the financial
                       institutions party thereto from time to time as lenders (collectively, the “DIP
                       Term Loan Lenders,” and together with the DIP Term Loan Agent (defined
                       below), the “DIP Term Loan Secured Parties”) (the DIP Term Loan Secured
                       Parties, together with the DIP ABL Parties, the “DIP Lenders”), and
                       Barings Finance LLC, as administrative agent (in such capacity, the “DIP
                       Term Loan Agent,” and, together with the DIP ABL Agent, collectively,
                       the “DIP Agents”) for and on behalf of itself and the DIP Term Loan
                       Lenders, substantially in the form of Exhibit C, attached hereto;

               e.      authorizing the Debtors party thereto to execute and deliver the DIP Term
                       Loan Credit Agreement and any other agreements and documents related
                       thereto (collectively with the DIP Term Loan Credit Agreement, the “DIP
                       Term Loan Documents,” and together with the DIP ABL Documents, the
                       “DIP Documents”) and to perform such other acts as may be necessary or
                       desirable in connection with the DIP Term Loan Documents;

               f.      granting the DIP Term Loan Credit Facility and all obligations owing
                       thereunder and under the DIP Term Loan Documents to the DIP Term Loan
                       Agent and DIP Term Loan Lenders (collectively, and including all
                       “Obligations” as described in the DIP Term Loan Credit Agreement, the
                       “DIP Term Loan Obligations,” and together with the DIP ABL Obligations,
                       the “DIP Obligations”) allowed superpriority administrative expense claim
                       status in each of the Cases and any Successor Cases, in each case subject to
                       the Carve Out;

               g.      granting the DIP Agents, for the benefit of themselves and the DIP Lenders
                       and the DIP Obligations, automatically perfected security interests in and
                       liens on all of the DIP ABL Collateral (as defined below), or DIP Term
                       Collateral (as defined herein), as applicable, including, without limitation,
                       all property constituting “Cash Collateral” as defined in section 363(a) of
                       the Bankruptcy Code, which liens shall be subject to the Carve Out and the
                       priorities set forth herein;



                                                 3
 KE 61190851
19-11608-mew        Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 4 of 535


               h.      authorizing and directing the Debtors to pay the principal, interest, fees,
                       expenses and other amounts payable under the DIP Documents as such
                       become due, including, without limitation, letter of credit fees (including
                       issuance and other related charges), continuing commitment fees, closing
                       fees, audit fees, appraisal fees, liquidator fees, structuring fees,
                       administrative agent’s fees, the reasonable fees and disbursements of the
                       DIP Agents’ and DIP Lenders’ respective attorneys, advisors, accountants
                       and other consultants, all to the extent provided in, and in accordance with,
                       the applicable DIP Documents, including on the terms set forth in the fee
                       letters attached hereto as Exhibit D and Exhibit E;

               i.      authorizing the Debtors to use the Prepetition Collateral, including the Cash
                       Collateral (each as defined below) of the Prepetition ABL Secured Parties
                       and Prepetition ABL Obligations under the Prepetition ABL Documents
                       and the Prepetition Term Loan Secured Parties under the Prepetition Term
                       Loan Documents (each as defined below), and providing adequate
                       protection to the Prepetition ABL Secured Parties, Prepetition ABL
                       Obligations and Prepetition Term Loan Secured Parties for any Diminution
                       in Value (as defined below) of their respective interests in the Prepetition
                       Collateral, including the Cash Collateral, as applicable, and subject to the
                       Carve Out;

               j.      vacating and modifying the automatic stay imposed by section 362 of the
                       Bankruptcy Code to the extent necessary to implement and effectuate the
                       terms and provisions of the DIP Documents and this Interim Order;

               k.      scheduling a final hearing (the “Final Hearing”) to consider the relief
                       requested in the DIP Motion and approving the form of notice with respect
                       to the Final Hearing; and

               l.      granting related relief.

         2.    In support of this motion, the Debtors submit the declaration of Saul Burian, a

 Managing Director of Houlihan Lokey Capital, Inc. (“Houlihan”), the Debtors’ proposed

 investment banker, filed contemporaneously herewith (the “Burian Declaration”), and the

 Declaration of Marc Pfefferle, Chief Executive Officer of Hollander Sleep Products, LLC, in

 Support of Debtors’ Chapter 11 Petitions and First Day Motions, filed contemporaneously

 herewith (the “First Day Declaration”).




                                                  4
 KE 61190851
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                           Pg 5 of 535


                                      Jurisdiction and Venue

         3.     The United States Bankruptcy Court for the Southern District of New York

 (the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Amended Standing Order of Reference from the United States District Court for the Southern

 District of New York, dated January 31, 2012. The Debtors confirm their consent, pursuant to

 Rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of

 a final order by the Court in connection with this motion to the extent that it is later determined

 that the Court, absent consent of the parties, cannot enter final orders or judgments in connection

 herewith consistent with Article III of the United States Constitution.

         4.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         5.     The bases for the relief requested herein are sections 105(a), 361, 362, 363(b),

 363(c), 363(e), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), 364(e), and 507(b) of title 11 of the

 United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), Bankruptcy Rules 2002,

 4001, 6003, 6004, and 9014, and Rule 4001-2 of the Local Bankruptcy Rules for the Southern

 District of New York (the “Local Rules”).

                                             Background

         6.     Hollander Sleep Products is the largest pillow and mattress pad manufacturer in

 North America. The Debtors also manufacture comforters and other basic bedding products. The

 Debtors have their own brands, including Great Sleep®, I AM®, LC®, PCF®, and Restful

 Nights®, and also manufacture and sell licensed brands, including Simmons®, Ralph Lauren®,

 CHAPS®, Calvin Klein®, Therapedic®, Nautica®, 37.5®, and Dr. Maas®. The Debtors are

 headquartered in Boca Raton, Florida, operate a main showroom in New York City, and have

 thirteen manufacturing facilities throughout the United States and Canada. In addition to the North

 American operations, the Debtors also have a sourcing, product development, and quality control

                                                  5
 KE 61190851
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                           Pg 6 of 535


 office in China. The Debtors generated approximately $527 million in net revenue in fiscal year

 2018 and currently employ more than 2,300 people across the United States. As of the date hereof,

 the Debtors have approximately $233 million in funded debt.

         7.     On the Petition Date, each of the Debtors filed a voluntary petition for relief under

 chapter 11 of the Bankruptcy Code. The Debtors are operating their businesses and managing

 their property as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

 Code. The Debtors have concurrently filed a motion requesting procedural consolidation and joint

 administration of these chapter 11 cases pursuant to Bankruptcy Rule 1015(b).

                                      Preliminary Statement

         8.     The Debtors require relief to continue operations which they can accomplish in

 chapter 11 with a balance sheet restructuring or an asset sale. Today’s filings will enable them to

 pursue both paths towards a fairly prompt and efficient emergence. The Debtors urgently need an

 infusion of new money to continue operations and fund the administrative costs of these chapter

 11 cases. New money will also send an important signal to their stakeholders that the Debtors

 have a path to emergence and will continue as a going-concern.

         9.     To these ends, they have entered into debtor-in-possession (“DIP”) financing

 agreements with their prepetition secured term and asset-based lenders to fund these cases, whether

 the path is a restructuring or a sale. The proposed DIP facilities also reflect the lenders’ support

 for the Debtors’ proposed plan process in at least two important respects. First, the term lenders

 agreed to a restructuring support agreement pursuant to which they will either own the reorganized

 business or be paid cash from a sale process. In either event they will support the Debtors’ exit

 through a chapter 11 plan and the payment of administrative expense and priority claims. Second,

 the term loan facility will roll into the Debtors’ proposed new money exit facility (being provided

 by certain of the DIP term loan lenders), providing the Debtors a clear path to

                                                  6
 KE 61190851
19-11608-mew         Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11                Main Document
                                              Pg 7 of 535


 emergence. Additionally, the proposed funding is essential to preserving and maximizing the

 value of the Debtors’ assets.

         10.      As described below and in the Burian Declaration, the Debtors’ proposed DIP

 Facilities are the product of hard-fought, good-faith negotiations with the Debtors’ secured

 stakeholders. By this motion, the Debtors seek approval of the $90 million DIP ABL Facility

 provided by the Prepetition ABL Lenders (as defined herein), consisting of a revolving credit

 facility of up to $90 million, and the $28 million DIP Term Loan Facility provided by certain

 Prepetition Term Loan Lenders (as defined herein), which will provide the Debtors with

 $28 million of new money financing (and an immediate $15 million upon entry of the Interim

 Order). If approved, the DIP Facilities will provide the Debtors with ample liquidity to fund the

 Debtors’ business operations and administrative expenses during the contemplated time period of

 these chapter 11 cases. Moreover, access to the DIP Facilities will send a clear signal to the market

 that the Debtors’ operations can and will continue on a business-as-usual basis, which is critical

 given concerns raised by certain of the Debtors’ vendors prior to the Petition Date.

         11.      For   these    reasons,   and    for   the    reasons    set   forth   below,   in   the

 Burian Declaration, and in the First Day Declaration, the Debtors firmly believe that authorizing

 the Debtors to enter into the DIP Documents is vital, will avoid irreparable harm to operations

 (through immediate access to funding under the Interim Order), will maximize value for the

 Debtors’      stakeholders,    and represents    an exercise   of   the    Debtors’     sound    business

 judgment. Accordingly, the Debtors respectfully request that the Court approve the entry of the

 Interim Order and the Final Order.




                                                     7
 KE 61190851
19-11608-mew             Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11                      Main Document
                                                  Pg 8 of 535


         Concise Statements Pursuant to Bankruptcy Rule 4001(b) and Local Rule 4001-2 4

 I.         Concise Statement Regarding the DIP ABL Facility.

            12.     The below chart contains a summary of the material terms of the proposed DIP

 ABL Facility, together with references to the applicable sections of the relevant source documents,

 as required by Bankruptcy Rules 4001(b)(1)(B) and 4001(c)(1)(B) and Local Rule 4001-2.

         Bankruptcy
                                                          Summary of Material Terms 5
       Code/Local Rule
     Borrowers                Hollander Home Fashions Holdings, LLC
     Bankruptcy Rule          Hollander Sleep Products, LLC
     4001(c)(1)(B)            Hollander Sleep Products Kentucky, LLC
                              Hollander Sleep Products Canada Limited
                              Pacific Coast Feather, LLC, and
                              Pacific Coast Feather Cushion, LLC

                              See DIP ABL Credit Agreement, Intro.
     Guarantors               Dream II Holdings, LLC
     Bankruptcy Rule          See DIP ABL Credit Agreement, Intro.
     4001(c)(1)(B)
     DIP Lenders              A syndicate of banks, financial institutions, and other entities arranged by Wells Fargo
     Bankruptcy Rule          Bank, National Association
     4001(c)(1)(B)
                              See DIP ABL Credit Agreement, Intro.
     Reporting                The DIP Facilities include standard and customary conditions that require the Borrowers
     Information              to provide periodic reports to the DIP ABL Lenders and their respective professionals
     Bankruptcy Rule          regarding the Approved Budget, the status of these chapter 11 cases, and certain other
     4001(c)(l)(B)            matters. The failure of the Borrowers to comply with such reporting obligations will
                              cause an Event of Default that may permit the DIP Agents to exercise remedies against
                              the Borrowers, including terminating the DIP Facilities.
                              See DIP ABL Credit Agreement § 5.2.
     Entities with            Prepetition ABL Secured Parties and Prepetition Term Loan Secured Parties (the
     Interests in Cash        “Prepetition Secured Parties”)
     Collateral
                              See Interim Order, Intro.
     Bankruptcy Rule
     4001(b)(l)(B)(i)




 4
       This statement is qualified in its entirety by reference to the applicable provisions of the DIP Documents. To the
       extent there exists any inconsistency between this concise statement and the provisions of the DIP Documents or
       the DIP Orders, the provisions of the DIP Documents or the DIP Orders, as applicable, shall control.
 5
       Capitalized terms used but not otherwise defined in this chart shall have the meanings ascribed to them in the DIP
       ABL Credit Agreement or Interim Order, as applicable.


                                                            8
 KE 61190851
19-11608-mew            Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11                          Main Document
                                               Pg 9 of 535


       Bankruptcy
                                                         Summary of Material Terms 5
     Code/Local Rule
  Term                     The earliest of (a) the date that is one hundred fifty (150) days after the Filing Date, (b)
  Bankruptcy Rule          the consummation of a sale of all or substantially all of the Debtors' assets, (c) if the Final
  4001(b)(l)(B)(iii),      Financing Order has not been entered, the date that is forty (40) days after the date of the
  4001(c)(1)(B)            First Day Hearing, (d) the Plan Effective Date of a Plan and (e) the Maturity Date (under
  Local Rule 4001-         and as defined in the Prepetition Term Loan Credit Agreement).
  2(a)(2)
                           See DIP ABL Credit Agreement, Schedule 1.1.
  Adequate Protection      Adequate Protection Liens. Subject to the terms of the DIP Intercreditor Agreement and
  Bankruptcy Rules         the Carve Out, pursuant to Sections 361, 363(e), and 364(d) of the Bankruptcy Code, as
  4001(b)(l)(B)(iv),       adequate protection of the interests of the Prepetition ABL Secured Parties and the
  4001(c)(1)(B)(ii)        Prepetition ABL Obligations in the Prepetition Collateral against any Diminution in
                           Value of such interests in the Prepetition Collateral, the DIP ABL Loan Parties hereby
                           grant to the Prepetition ABL Agent, for the benefit of itself and the Prepetition ABL
                           Secured Parties and the Prepetition ABL Obligations, continuing valid, binding,
                           enforceable, and perfected postpetition security interests in and liens on the DIP ABL
                           Collateral.
                           Priority of Adequate Protection Liens. Subject to the terms of the DIP Intercreditor
                           Agreement:
                           (i) The Prepetition ABL Adequate Protection Liens shall be subject to the Carve Out
                           (and the caps and limitations set forth therein). The Prepetition ABL Adequate
                           Protection Liens shall otherwise be junior only to: (a) with respect to the DIP ABL
                           Priority Collateral (other than to the extent securing the Last Out Loan Obligations)
                           (1) Permitted Prior Liens; (2) the DIP ABL Liens; and (3) the Prepetition ABL Liens;
                           and (b) with respect to the DIP Term Loan Priority Collateral (1) Permitted Prior Liens;
                           (2) the DIP Term Loan Liens; (3) the Prepetition Term Loan Liens; (4) the Prepetition
                           Term Loan Adequate Protection Liens; (5) the DIP ABL Liens; and (6) the Prepetition
                           ABL Liens. The Prepetition ABL Adequate Protection Liens shall be senior to all other
                           security interests in, liens on, or claims against any of the DIP ABL Loan Parties’ assets.
                           (ii) The Prepetition Term Loan Adequate Protection Liens shall be subject to the Carve
                           Out and shall otherwise be junior only to: (a) with respect to the DIP ABL Priority
                           Collateral (1) Permitted Prior Liens; (2) the DIP ABL Liens; (3) the Canadian
                           Intercompany Superpriority Administrative Claims (4) the Prepetition ABL Liens;
                           (5) the Prepetition ABL Adequate Protection Liens; (6) the DIP Term Loan Liens; and
                           (7) the Prepetition Term Loan Liens; and (b) with respect to the DIP Term Loan Priority
                           Collateral (1) Permitted Prior Liens; (2) the DIP Term Loan Liens; and (3) the
                           Prepetition Term Loan Liens. The Prepetition Term Loan Adequate Protection Liens
                           shall be senior to all other security interests in, liens on, or claims against any of the DIP
                           Term Loan Parties’ assets. Except as provided herein, the Adequate Protection Liens
                           shall not be made subject to or pari passu with any lien or security interest heretofore or
                           hereinafter in the Cases or any Successor Cases, and shall be valid and enforceable
                           against any trustee appointed in any of the Cases or any Successor Cases, or upon the
                           dismissal of any of the Cases or Successor Cases. The Adequate Protection Liens shall
                           not be subject to sections 510, 549, or 550 of the Bankruptcy Code. No lien or interest
                           avoided and preserved for the benefit of the estate pursuant to section 551 of the
                           Bankruptcy Code shall be pari passu with or senior to the Prepetition Liens or the
                           Adequate Protection Liens
                           Adequate Protection Payments and Protections for Prepetition ABL Parties. As further
                           adequate protection, the Debtors are authorized and directed to provide adequate
                           protection to the (A) Prepetition ABL Secured Parties and Prepetition ABL Obligations
                           in the form of payment in cash (and as to fees and expenses, without the need for the
                           filing of a formal fee application) of (i) interest, at the default rate (other than on account

                                                           9
 KE 61190851
19-11608-mew         Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11                        Main Document
                                             Pg 10 of 535


       Bankruptcy
                                                       Summary of Material Terms 5
     Code/Local Rule
                          of Last Out Loans and Last Out Obligations, provided that the Last Out Loans and Last
                          Out Obligations shall accrue interest at the default rate as part of the Last Out Loans and
                          Last Out Obligations), (ii) principal due under the Prepetition ABL Documents (other
                          than on account of Last Out Loans and Last Out Obligations), subject to the rights
                          preserved in paragraph 42 below, and (iii) immediately upon entry of this Interim Order,
                          payment of fees and expenses as provided in the DIP ABL Credit Agreement; provided,
                          that Prepetition ABL Adequate Protection Payments with respect to the subsection (i)
                          above shall be paid monthly and upon entry of the Final Order, all accrued and unpaid
                          Prepetition ABL Adequate Protection Payments for the period prior to the entry of the
                          Final Order shall be paid, in cash, upon entry of the Final Order.
                          Adequate Protection Reservation. Nothing herein shall impair or modify the application
                          of section 507(b) of the Bankruptcy Code in the event that the adequate protection
                          provided to the Prepetition Secured Parties and Prepetition Secured Obligations
                          hereunder is insufficient to compensate for any Diminution in Value of their respective
                          interests in the Prepetition Collateral during the Cases or any Successor Cases. The
                          receipt by the Prepetition Secured Parties and Prepetition Secured Obligations of the
                          adequate protection provided herein shall not be deemed an admission that the respective
                          interests of the Prepetition Secured Parties and Prepetition Secured Obligations are
                          adequately protected. Further, this Interim Order shall not prejudice or limit the rights
                          of the Prepetition Secured Parties and Prepetition Secured Obligations to seek additional
                          relief with respect to the use of Cash Collateral or for additional adequate protection.
                          See Interim Order ¶¶ 12–18.
  Waiver/Modification     The automatic stay imposed under section 362(a)(2) of the Bankruptcy Code is hereby
  of the Automatic Stay   modified as necessary to effectuate all of the terms and provisions of this Interim Order,
  Bankruptcy Rule         including, without limitation, to: (a) permit the Debtors to grant the DIP Liens, Adequate
  4001(c)(1)(B)(iv)       Protection Liens, DIP Superpriority Claims, and Adequate Protection Superpriority
                          Claims; (b) permit the Debtors to perform such acts as the DIP Agents, DIP Lenders, or
                          the Prepetition Agents each may reasonably request to assure the perfection and priority
                          of the liens granted herein; (c) permit the Debtors to incur all liabilities and obligations
                          to the DIP Agents, DIP Lenders, and the Prepetition Secured Parties under the DIP
                          Documents, the DIP Facilities and this Interim Order; and (d) authorize the Debtors to
                          pay, and the DIP Agents, the DIP Lenders, and the Prepetition Secured Parties to retain
                          and apply, payments made in accordance with the terms of this Interim Order and the
                          DIP Documents.
                          See Interim Order ¶ 23.
  Carve Out               The Interim Order provides a “Carve Out” of certain statutory fees, allowed professional
  Bankruptcy Rule         fees of the Debtors, and any official committee of unsecured creditors appointed under
  4001(c)(1)(B)           section 1102 of the Bankruptcy Code appointed in the chapter 11 cases pursuant to
  Local Rule 4001-        section 1103 of the Bankruptcy Code, including a Post-Carve Out Trigger Notice Cap,
  2(a)(5)                 all as detailed in the Interim Order.
                          See Interim Order ¶ 39.




                                                        10
 KE 61190851
19-11608-mew         Doc 13       Filed 05/19/19 Entered 05/19/19 16:56:11                      Main Document
                                               Pg 11 of 535


       Bankruptcy
                                                      Summary of Material Terms 5
     Code/Local Rule
  506(c) Waiver         Subject to entry of a Final Order, no costs or expenses of administration which have been
  Bankruptcy Rule       or may be incurred in the Cases at any time shall be charged against the DIP Agents, DIP
  4001(c)(l)(B)(x)      Lenders, DIP Obligations, the Prepetition Secured Parties, the Prepetition Secured
  Local Rule 4001-      Obligations, or any of their respective claims, the DIP Collateral, or the Prepetition
  2(a)(i)(C)            Collateral pursuant to sections 105 or 506(c) of the Bankruptcy Code, or otherwise,
                        without the prior written consent, as applicable, of the DIP Agents, DIP Lenders, and
                        Prepetition Secured Parties, as applicable, and no such consent shall be implied from any
                        other action, inaction, or acquiescence by any such agents or lenders.
                        See Interim Order ¶ 44.
  Section 552(b)        Subject to entry of a Final Order, the Prepetition Secured Parties and Prepetition Secured
  Bankruptcy Rule       Obligations are each entitled to all of the rights and benefits of section 552(h) of the
  4001(c)(l)(B)         Bankruptcy Code, and the “equities of the case” exception under section 552(b) of the
                        Bankruptcy Code shall not apply to the Prepetition Secured Parties and Prepetition
                        Secured Obligations, with respect to proceeds, product, offspring or profits of any of the
                        Prepetition Collateral.
                        See Interim Order ¶ 46.
  Commitments           The DIP ABL Facility commitments total $90 million.
  Bankruptcy Rule
                        See DIP ABL Credit Agreement § 1.1; Interim Order ¶ 3.
  4001(c)(1)(B)
  Local Rule 4001-
  2(a)(ii)
  Interest Rates        Loans will bear interest, at the option of the Borrower, at one of the following rates:
  Bankruptcy Rule
  4001(c)(1)(B)               •    if a US Revolving Loan or Canadian Obligation is a Base Rate Loan, the Base
  Local Rule 4001-                 Rate + 2.00%; or
  2(a)(ii)
                              •    if a US Revolving Loan or Canadian Obligation is a Non-Base Rate Loan,
                                   LIBOR + 4.00%

                        Default Rate: Upon the occurrence and during the continuation of an Event of Default
                        and at the election of the Agent or Required Lenders (a) all Revolving Loans and all
                        other Obligations (except for undrawn Letters of Credit) that have been charged to the
                        Loan Account pursuant to the terms hereof shall bear interest at a per annum rate equal
                        to 2 percentage points above the per annum rate otherwise applicable thereunder, and (b)
                        the applicable Letter of Credit Fee shall be increased to 2 percentage points above the
                        per annum rate otherwise applicable hereunder.
                        See DIP ABL Credit Agreement §§ 2.6; Sch. 1.1.
  Milestones            •     On or before the date that is 2 Business Days following the First Day Hearing in the
  Bankruptcy Rule             Bankruptcy Cases, the Bankruptcy Court shall have entered the Interim Financing
  4001(c)(1)(B)               Order, on the terms and conditions contemplated by Loan Documents and otherwise
  Local Rule 4001-            in form and substance satisfactory to Agent; and on or before the date that is 3
  2(a)(ii)                    Business Days following the entry of the Interim Financing Order, the Canadian
                              Court shall have issued the Canadian Initial Recognition Order, the Canadian
                              Interim DIP Recognition Order, and the Canadian Supplemental Order, in form and
                              substance satisfactory to Agent;

                        •     On or before the date that is 7 days following the Filing Date, the Debtors shall have
                              filed a motion requesting an order from the Bankruptcy Court approving bid
                              procedures relating to the solicitations of qualified bids for the sale of substantially


                                                        11
 KE 61190851
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11                        Main Document
                                           Pg 12 of 535


       Bankruptcy
                                                    Summary of Material Terms 5
     Code/Local Rule
                            all of the Debtors' assets and business (the "Bidding Procedures"), which motion and
                            Bidding Procedures shall each be in form and substance reasonably satisfactory to
                            Agent (the "Bidding Procedures Order") (it being agreed that the proposed bidding
                            procedures order filed with the Bankruptcy Court on the Closing Date is satisfactory
                            to Agent); and on or before the date that is 3 Business Days following the entry of
                            the Bidding Procedures Order, the Canadian Court shall have issued an order
                            recognizing the Bidding Procedures Order in the Recognition Proceedings;

                       •    On or before the date that is 40 days following the First Day Hearing in the
                            Bankruptcy Cases, the Bankruptcy Court shall have entered the Final Financing
                            Order, on the terms and conditions contemplated by the Loan Documents and
                            otherwise in form and substance satisfactory to Agent; and on or before the date that
                            is 3 Business Days following the entry of the Final Financing Order, the Canadian
                            Court shall have issued the Canadian Final DIP Recognition Order in the
                            Recognition Proceedings;

                       •    On or before the date that is 40 days following the Filing Date, but in any event no
                            later than entry of the Final Financing Order, the Loan Parties shall file the Proposed
                            Plan, and a disclosure statement (the "Disclosure Statement") relating to the
                            Proposed Plan, in each case, in form and substance reasonably satisfactory to Agent
                            in respect of the Obligations (other than the Last Out Obligations) being paid in full
                            upon the Plan Effective Date;

                       •    On or before the date that is 45 days following the Filing Date, the Debtors shall
                            have filed their Schedules and Statement of Financial Affairs pursuant to
                            Section 521 of the Bankruptcy Code and Rule 1007 of the Federal Rules of
                            Bankruptcy Procedure with the Bankruptcy Court;

                       •    On or before the date that is 45 days following the Filing Date, the Bankruptcy Court
                            shall have entered an order setting the date (the "Bar Date") by which proofs of claim
                            for general unsecured creditors must be filed (the "Bar Date Order"); and on or
                            before the date that is 3 Business Days following the entry of the Bar Date Order,
                            the Canadian Court shall have issued an order recognizing the Bar Date Order in the
                            Canadian Proceedings;

                       •    On or before the date that is 45 days following the Filing Date, the Bankruptcy Court
                            shall have entered an order approving the Bidding Procedures, in form and substance
                            satisfactory to Agent with respect to the economic treatment of the Obligations
                            (other than Last Out Obligations) and Existing Secured Obligations (other than the
                            Existing Last Out Obligations) (the "Specified Bidding Procedures Order") (it being
                            agreed that the proposed bidding procedures order filed with the Bankruptcy Court
                            on the Closing Date is satisfactory to Agent); and on or before the date that is 3
                            Business Days following the entry of the Specified Bidding Procedures Order, the
                            Canadian Court shall have issued an order recognizing the Specified Bidding
                            Procedures Order;

                       •    On or before the date that is 75 days following the Filing Date, the Bar Date shall
                            have occurred;

                       •    On or before the date that is 75 days following the Filing Date, the Bankruptcy Court
                            shall have entered an order approving the Disclosure Statement and voting and
                            solicitation procedures for a Plan, in form and substance reasonably satisfactory to


                                                     12
 KE 61190851
19-11608-mew         Doc 13       Filed 05/19/19 Entered 05/19/19 16:56:11                      Main Document
                                               Pg 13 of 535


       Bankruptcy
                                                       Summary of Material Terms 5
     Code/Local Rule
                              Agent (the "Disclosure Statement and Plan Solicitation Procedure Order"); and on
                              or before the date that is 3 Business Days following the entry of the Disclosure
                              Statement and Plan Solicitation Procedure Order, the Canadian Court shall have
                              issued an order recognizing the Disclosure Statement and Plan Solicitation
                              Procedure Order in the Recognition Proceedings;

                          •   On or before the date that is 110 days following the Filing Date, the Bankruptcy
                              Court shall have entered an order confirming a Plan (the "Plan Confirmation
                              Order"), in form and substance reasonably satisfactory to Agent in respect of the
                              Obligations (other than Last Out Obligations) being paid in full on the Plan Effective
                              Date and otherwise reasonably satisfactory to Agent; and on or before the date that
                              is 3 Business Days following the entry of the Plan Confirmation Order, the Canadian
                              Court shall have issued an order recognizing the Plan Confirmation Order;

                          •   On or before the date that is 120 days following the Closing Date, Parent and
                              Borrowers shall have delivered to Agent a fully executed Exit Financing
                              Commitment Letter; and

                          •   On or before the date that is 120 days following the Filing Date, the effective date
                              of a Plan shall have occurred.

                          See DIP ABL Credit Agreement, Sch. 5.2.

  Challenge Period        “Challenge Period” means (i) if the Creditors’ Committee is not formed, seventy-five
  Bankruptcy Rule         (75) calendar days (or such longer period as the Court orders for cause shown before the
  4001(c)(l)(B)           expiration of such period) from the entry of the Final Order and (ii) if the Creditors’
  Local Rule 4001-        Committee is formed, sixty (60) days after the entry of the Final Order (or such longer
  2(a)(i)(10)             period as the Court orders for cause shown before the expiration of such period).
                          See Interim Order ¶ 42.
  Use of DIP Financing    Subject to the terms and conditions contained in the Interim Order and the DIP ABL
  Facility and Cash       Credit Agreement, the Debtors shall, in each case only in compliance with the Approved
  Collateral              Budget and in compliance with the terms and conditions in this Interim Order and the
  Bankruptcy Rule         DIP Documents, use the proceeds of the DIP ABL Facility:
  4001(b)(l)(B)(ii)
  Local Rule 4001-            •    to refinance the Prepetition ABL Facility;
  2(a)(ii)                    •    for working capital;
                              •    for general corporate purposes;
                              •    to pay adequate protection to the Prepetition ABL Lenders; and
                              •    to pay interest, fees, and expenses in accordance with the Interim Order and DIP
                                   ABL Credit Agreement;

                          See DIP ABL Credit Agreement § 6.11; Interim Order ¶ 9.
  Stipulations to         Debtors’ Stipulations. After consultation with their attorneys and financial advisors, and
  Prepetition Liens and   without prejudice to the rights of parties-in-interest, the Debtors, on their behalf and on
  Claims                  behalf of their estates, admit, stipulate, acknowledge, and agree immediately upon entry
  Bankruptcy Rule         of the Interim Order, to certain stipulations regarding the validity and extent of the
  4001(c)(1)(B)(iii)      Prepetition ABL Lenders,’ Put Purchasers,’ and Prepetition Term Loan Lenders’ claims
  Local Rule 4001-        and liens.
  2(a)(i)(B)
                          See Interim Order ¶ F.



                                                        13
 KE 61190851
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11                        Main Document
                                           Pg 14 of 535


       Bankruptcy
                                                     Summary of Material Terms 5
     Code/Local Rule
  Waiver/Modification   Modification of Automatic Stay. The automatic stay imposed under section 362(a)(2) of
  of Applicability of   the Bankruptcy Code is hereby modified as necessary to effectuate all of the terms and
  Nonbankruptcy Law     provisions of this Interim Order, including, without limitation, to: (a) permit the Debtors
  Relating to           to grant the DIP Liens, Adequate Protection Liens, DIP Superpriority Claims, and
  Perfection or         Adequate Protection Superpriority Claims; (b) permit the Debtors to perform such acts
  Enforceability of     as the DIP Agents, DIP Lenders, or the Prepetition Agents each may reasonably request
  Liens                 to assure the perfection and priority of the liens granted herein; (c) permit the Debtors to
  Bankruptcy Rule       incur all liabilities and obligations to the DIP Agents, DIP Lenders, and the Prepetition
  4001(c)(1)(B)(vii)    Secured Parties under the DIP Documents, the DIP Facilities and this Interim Order; and
                        (d) authorize the Debtors to pay, and the DIP Agents, the DIP Lenders and the Prepetition
                        Secured Parties to retain and apply, payments made in accordance with the terms of this
                        Interim Order and the DIP Documents.
                        See Interim Order 23.
  Repayment Features    Optional Prepayments. Borrowers may prepay the principal of any Revolving Loan at
  Local Rule 4001-      any time in whole or in part, without premium or penalty.
  2(a)(13)
                        Mandatory Prepayments.
                        (i) Borrowing Base. If, at any time, (A)(x) the US Revolver Usage (excluding Last Out
                        Obligations) on such date exceeds (y) the US Borrowing Base reflected in the Borrowing
                        Base Certificate most recently delivered by Borrowers to Agent, or (B)(x) the US
                        Revolver Usage (including Last Out Obligations) on such date exceeds (y) the US
                        Maximum Revolver Amount less the Dollar Equivalent of the Canadian Revolver Usage,
                        then, in each case, US Borrowers shall within one Business Day prepay the US
                        Obligations in accordance with Section 2.4(f)(i) in an aggregate amount equal to the
                        amount of such excess. If, at any time, (A) the Dollar Equivalent of the Canadian
                        Revolver Usage on such date exceeds (B) the lesser of the Canadian Borrowing Base
                        reflected in the Borrowing Base Certificate most recently delivered by Borrowers to
                        Agent and the Canadian Maximum Revolver Amount, then Canadian Borrower shall
                        within one Business Day prepay the Canadian Obligations in accordance with Section
                        2.4(f)(i) in an aggregate amount equal to the amount of such excess.
                        (ii) Disgorgement. In the event that Existing Agent or any of the Existing Lenders are
                        required to repay or disgorge to Debtors or any representatives of the Debtors’ estate (as
                        agents, with derivative standing or otherwise) all or any portion of the Existing Secured
                        Obligations authorized and directed to be repaid pursuant to the Financing Order, or any
                        payment on account of the Existing Secured Obligations made to Existing Agent or any
                        Existing Lender is rescinded for any reason whatsoever, including, but not limited to, as
                        a result of any Avoidance Action, or any other action, suit, proceeding or claim brought
                        under any other provision of any applicable Bankruptcy Code or other applicable
                        Insolvency Laws or any applicable state or provincial law, or any other similar provisions
                        under any other state, federal or provincial statutory or common law, then, in such event,
                        Borrowers shall prepay the Revolving Loans in an amount equal to 100% of such
                        Avoided Payments immediately upon receipt of the Avoided Payments by Debtors or
                        any representative of the Debtors' estate.
                        (iii) Dispositions. Immediately upon receipt by any Loan Party or any of its Subsidiaries
                        of the Net Cash Proceeds of any disposition of any ABL Priority Collateral outside the
                        ordinary course of business (including Net Cash Proceeds of insurance or arising from
                        casualty losses or condemnations and payments in lieu thereof), Borrowers shall prepay
                        the outstanding principal amount of the Obligations in accordance with Section 2.4(f) in
                        an amount equal to 100% of the Net Cash Proceeds received by such Person in
                        connection with such disposition of such ABL Priority Collateral. Nothing contained in



                                                      14
 KE 61190851
19-11608-mew         Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11                        Main Document
                                            Pg 15 of 535


       Bankruptcy
                                                        Summary of Material Terms 5
     Code/Local Rule
                         this Section 2.4(e)(iii) shall permit any Loan Party or any of its Subsidiaries to sell or
                         otherwise dispose of any assets other than in accordance with Section 6.4.
                         (iv) Extraordinary Receipts. Immediately upon receipt by any Loan Party or any of its
                         Subsidiaries of any Extraordinary Receipts, Borrowers shall prepay the outstanding
                         principal amount of the Obligations in accordance with Section 2.4(f) in an amount equal
                         to 100% of such Extraordinary Receipts; provided, that any Extraordinary Receipts shall
                         not include items of Term Loan Priority Collateral or proceeds of any assets of the
                         categories in the definition of Term Loan Priority Collateral.
                         See DIP ABL Credit Agreement § 2.4.
  Fees                   Specified in the Fee Letter.
  Bankruptcy Rule
                         See DIP ABL Credit Agreement § 2.6.
  4001(c)(1)(B)
  Local Rule 4001-
  2(a)(3)
  Budget                 The Approved Budget is attached as Exhibit A to the Interim Order. The Approved
  Bankruptcy Rule 4001   Budget is provided for informational purposes only and the provision of the Budget does
  (c)(1)(B)              not imply a budget compliance covenant.
  Local Rule 4001-
                         See DIP ABL Credit Agreement §§ 4.12; Interim Order ¶ G(v).
  2(a)(2)
  Variance Covenant      Budget Compliance. Except as otherwise provided herein or approved by the Agent (in
  Bankruptcy Rule        its sole discretion), the Loan Parties will not, and will not permit any Subsidiary thereof
  4001(c)(l)(B)          to, directly or indirectly, (i) use any cash, including the proceeds of any Loans, in a
  Local Rule 4001-       manner or for a purpose other than those permitted under this Agreement or
  2(a)(ii)               contemplated by the Financing Order or the Approved Budget, (ii) permit a disbursement
                         causing any variance from the Approved Budget other than Permitted Variances without
                         the prior written consent of the Agent (in its sole discretion), (iii) make any Pre-Petition
                         Payment or application for authority to make any Pre-Petition Payment, other than those
                         permitted by this Agreement, the Financing Order or the Approved Budget, (iv) make or
                         commit to make payments to critical vendors (other than those critical vendors set forth
                         in the Financing Order or in the Approved Budget, in each case as approved in writing
                         by the Agent in respect of any pre-petition amount in excess of the amount included in
                         the Approved Budget, (v) measured as of the end of each Testing Period, permit the
                         aggregate cumulative amount of actual cash disbursements (in any event excluding
                         disbursements for professional fees and expenses and restructuring expenses) as reported
                         in the Variance Reports delivered with respect to periods ending after the Filing Date
                         through the end of such Testing Period to exceed, by more than the applicable Permitted
                         Variance, the aggregate cumulative corresponding amount forecast in the Approved
                         Budget for the same such period, (vi) measured as of the end of each Testing Period,
                         permit the aggregate cumulative amount of actual cash receipts (which shall exclude, for
                         the avoidance of doubt, proceeds from borrowings hereunder and under the Term Loan
                         Credit Agreement) as reported in the Variance Reports delivered with respect to periods
                         ending after the Closing Date through the end of such Testing Period to be less than, by
                         more than the applicable Permitted Variance, the aggregate cumulative corresponding
                         amount (which shall exclude, for the avoidance of doubt, proceeds from borrowings
                         hereunder and under the Term Loan Credit Agreement) forecast in the Approved Budget
                         for the same such period, and (vii) measured as of the end of each Testing Period, permit
                         the aggregate cumulative amount of actual net cash flow (in any event excluding from
                         the calculation thereof disbursements for professional fees and expenses and
                         restructuring expenses) as reported in the Variance Reports delivered with respect to
                         periods ending after the Filing Date through the end of such Testing Period to exceed,


                                                         15
 KE 61190851
19-11608-mew        Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11                        Main Document
                                            Pg 16 of 535


       Bankruptcy
                                                      Summary of Material Terms 5
     Code/Local Rule
                         by more than the applicable Permitted Variance, the aggregate cumulative corresponding
                         amount forecast in the Approved Budget for the same such period.
                         See DIP ABL Credit Agreement § 7(a).
  Liens and Priorities   DIP Liens. In order to secure the DIP Obligations, effective immediately upon entry of
  Bankruptcy Rule        this Interim Order, pursuant to sections 361, 362, 364(c)(2), 364(c)(3), and 364(d) of the
  4001(c)(l)(B)(i)       Bankruptcy Code, the applicable DIP Agents, for the benefit of themselves and the DIP
  Local Rule 4001-       Lenders and/or DIP Obligations, are hereby granted, continuing, valid, binding,
  2(a)(i)(D) and (G),    enforceable, non-avoidable, and automatically and properly perfected postpetition
  4001-2(a)(4)           security interests in and liens on all real and personal property, whether now existing or
                         hereafter arising and wherever located, tangible and intangible, of, with respect to the
                         DIP ABL Obligations, each of the DIP ABL Loan Parties or, with respect to the DIP
                         Term Loan Obligations, each of the DIP Term Loan Parties, including without limitation:

                         (a) all cash, cash equivalents, deposit accounts, securities accounts, accounts, other
                         receivables (including credit card receivables), chattel paper, contract rights, inventory
                         (wherever located), instruments, documents, securities (whether or not marketable) and
                         investment property (including, without limitation, all of the issued and outstanding
                         capital stock of each of its subsidiaries), furniture, fixtures, equipment, goods, franchise
                         rights, trade names, trademarks, servicemarks, copyrights, patents, intellectual property,
                         general intangibles, rights to the payment of money (including, without limitation, tax
                         refunds and any other extraordinary payments), supporting obligations, guarantees, letter
                         of credit rights, commercial tort claims, causes of action and all substitutions, books and
                         records related to the foregoing, accessions and proceeds of the foregoing, wherever
                         located, including insurance or other proceeds,

                         (b) all owned real property interests and all proceeds of leased real property,

                         (c) upon entry of a Final Order, proceeds of any avoidance actions brought pursuant to
                         section 549 of the Bankruptcy Code to recover any post-petition transfer of DIP
                         Collateral and, upon entry of a Final Order, proceeds of any avoidance actions brought
                         pursuant to Chapter 5 of the Bankruptcy Code, and

                         (d) subject to entry of a Final Order, the Debtors’ rights under section 506(c) of the
                         Bankruptcy Code and the proceeds thereof and including all DIP Collateral that was not
                         otherwise subject to valid, perfected, enforceable and unavoidable liens on the Petition
                         Date. DIP Collateral that is of a type that would be ABL Priority Collateral (as defined
                         the DIP Intercreditor Agreement) and the proceeds and products thereof shall in each
                         case, constitute “DIP ABL Priority Collateral,” DIP Collateral that is of a type that would
                         be Term Loan Priority Collateral (as defined in the DIP Intercreditor Agreement) and the
                         proceeds and products thereof and shall, in each case, constitute “DIP Term Loan Priority
                         Collateral”.

                         DIP Lien Priority. The DIP Liens securing the DIP ABL Obligations (are valid,
                         automatically perfected, non-avoidable, senior in priority and superior to any security,
                         mortgage, collateral interest, lien or claim to any of the DIP Collateral, except that the
                         DIP ABL Liens shall be subject to the Carve Out, and shall otherwise be junior only to:
                         (i) as to the DIP ABL Priority Collateral, Permitted Prior Liens; and (ii) as to the DIP
                         Term Loan Priority Collateral, (A) Permitted Prior Liens; (B) the DIP Term Loan Liens
                         (as defined below); (C) the Prepetition Term Loan Liens; and (D) the Prepetition Term
                         Loan Adequate Protection Liens. The DIP Liens securing the DIP Term Loan
                         Obligations are valid, automatically perfected, non-avoidable, senior in priority and
                         superior to any security, mortgage, collateral interest, lien or claim to any of the DIP

                                                       16
 KE 61190851
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11                       Main Document
                                            Pg 17 of 535


       Bankruptcy
                                                     Summary of Material Terms 5
     Code/Local Rule
                         Term Loan Collateral, except that the DIP Term Loan Liens shall be (1) subject to the
                         Carve Out and (2) shall otherwise be junior only to: (i) as to the DIP Term Loan Priority
                         Collateral, Permitted Prior Liens; and (ii) as to the DIP ABL Priority Collateral, (A)
                         Permitted Prior Liens; (B) the DIP ABL Liens; (C) the Prepetition ABL Liens; (D) the
                         Prepetition ABL Adequate Protection Liens; and (E) the Canadian Intercompany
                         Superpriority Administrative Claims. Other than as set forth herein or in the DIP
                         Documents, the DIP Liens shall not be made subject to or pari passu with any lien or
                         security interest heretofore or hereinafter granted in the Cases or any Successor Cases,
                         and shall be valid and enforceable against any trustee appointed in the Cases or any
                         Successor Cases, upon the conversion of any of the Cases to a case under Chapter 7 of
                         the Bankruptcy Code (or in any other Successor Case), and/or upon the dismissal of any
                         of the Cases or Successor Cases. The DIP Liens shall not be subject to section 510, 549
                         or 550 of the Bankruptcy Code. No lien or interest avoided and preserved for the benefit
                         of the estate pursuant to section 551 of the Bankruptcy Code shall be pari passu with or
                         senior to the DIP Liens. Notwithstanding anything herein to the contrary, none of the
                         Prepetition Term Loan Adequate Protection Liens or DIP Term Loan Liens shall exist
                         with respect to any ABL Canadian Collateral (as defined by the DIP Intercreditor
                         Agreement).

                         See Interim Order ¶ 5.

  Liens on Avoidance     Subject to entry of the Final Order, upon entry of a Final Order, proceeds of any
  Actions                avoidance actions brought pursuant to section 549 of the Bankruptcy Code to recover
  Local Rule 4001-       any post-petition transfer of DIP Collateral and, upon entry of a Final Order, proceeds of
  2(a)(4)                any avoidance actions brought pursuant to Chapter 5 of the Bankruptcy Code and subject
                         to entry of a Final Order, the Debtors’ rights under section 506(c) of the Bankruptcy
                         Code and the proceeds thereof and including all DIP Collateral that was not otherwise
                         subject to valid, perfected, enforceable and unavoidable liens on the Petition Date.
                         See Interim Order ¶ 5.
  Events of Default      Usual and customary for financings of this type.
  Bankruptcy Rule
                         See DIP ABL Credit Agreement § 8.
  4001(c)(l)(B)
  Local Rule 4001-
  2(a)(10)
  Indemnification        The Loan Documents and Interim Order contain indemnification provisions ordinary and
  Bankruptcy Rule        customary for debtor-in-possession financings of this type by each Borrower and each
  4001(c)(1)(B)(ix)      Guarantor (jointly and severally) in favor of the Agent-Related Persons, the Lender-
                         Related Persons, and each Participant, subject to customary carveouts.
                         See DIP ABL Credit Agreement § 10.3; Interim Order ¶ 38.
  Conditions of          Conditions Precedent to Closing Date.
  Borrowing
                         The DIP Loan Documents includes conditions to closing that are customary and
  Bankruptcy Rule        appropriate for similar debtor-in-possession financings of this type.
  4001(c)(1)(B)
                         Conditions Precedent to Each Revolving Loan and Letter of Credit.
  Local Rule 4001-
  2(a)(2)                The DIP Loan Documents includes conditions to all credit extensions that are customary
                         and appropriate for similar debtor-in-possession financings of this type.
                         See DIP ABL Credit Agreement §§ 3.1, 3.2.




                                                       17
 KE 61190851
19-11608-mew               Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11                      Main Document
                                                   Pg 18 of 535


 II.        Concise Statement Regarding the DIP Term Loan Facility. 6

            13.       The below chart contains a summary of the material terms of the proposed DIP

 Term Loan Facility, together with references to the applicable sections of the relevant source

 documents, as required by Bankruptcy Rules 4001(b)(1)(B) and 4001(c)(1)(B) and Local Rule

 4001-2.

         Bankruptcy
                                                           Summary of Material Terms 7
       Code/Local Rule
     Borrowers                 Hollander Sleep Products, LLC
     Bankruptcy Rule
                               See DIP Term Loan Credit Agreement Preamble; Interim Order Preamble.
     4001(c)(1)(B)
     Guarantors                All Debtors, excluding Hollander Sleep Products, LLC and Hollander Sleep Products
     Bankruptcy Rule           Canada Limited.
     4001(c)(1)(B)
                               See DIP Term Loan Credit Agreement, Sch. 1.1.
     DIP Lenders               Barings Finance LLC, as administrative agent, and the lenders party to the DIP Term
     Bankruptcy Rule           Loan Credit Agreement from time to time.
     4001(c)(1)(B)
                               See DIP Term Loan Credit Agreement Preamble; Interim Order Preamble.
     Reporting                 Same as DIP ABL Credit Facility.
     Information
     Bankruptcy Rule
     4001(c)(l)(B)

     Entities with             Same as DIP ABL Credit Facility.
     Interests in Cash
     Collateral
     Bankruptcy Rule
     4001(b)(l)(B)(i)
     Term                      Same as DIP ABL Credit Facility.
     Bankruptcy Rule
     4001(b)(l)(B)(iii),
     4001(c)(1)(B)
     Local Rule 4001-
     2(a)(2)




 6
        This statement is qualified in its entirety by reference to the applicable provisions of the DIP Documents. To the
        extent there exists any inconsistency between this concise statement and the provisions of the DIP Documents or
        the DIP Orders, the provisions of the DIP Documents or the DIP Orders, as applicable, shall control.
 7
        Capitalized terms used but not otherwise defined in this chart shall have the meanings ascribed to them in the DIP
        Term Loan Credit Agreement or Interim Order, as applicable.


                                                             18
 KE 61190851
19-11608-mew         Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11                     Main Document
                                             Pg 19 of 535


       Bankruptcy
                                                     Summary of Material Terms 7
     Code/Local Rule
  Adequate Protection     Prepetition Term Loan Adequate Protection Liens. Subject to the terms of the DIP
  Bankruptcy Rules        Intercreditor Agreement and the Carve Out, pursuant to Sections 361, 363(e) and 364(d)
  4001(b)(l)(B)(iv),      of the Bankruptcy Code, as adequate protection of the interests of the Prepetition Term
  4001(c)(1)(B)(ii)       Loan Secured Parties in the Prepetition Collateral against any Diminution in Value of
                          such interests in the Prepetition Collateral, the Prepetition Term Loan Parties hereby
                          grant to the Prepetition Term Loan Agent, on behalf of itself and the Prepetition Term
                          Loan Secured Parties continuing valid, binding, enforceable, and perfected postpetition
                          security interests in and liens on the DIP Term Collateral.
                          Priority of Adequate Protection Liens. Same as DIP ABL Credit Facility
                          Adequate Protection Reservation. Same as DIP ABL Credit Facility
                          See Interim Order ¶¶ 12–18.
  Waiver/Modification     Same as DIP ABL Credit Facility.
  of the Automatic Stay
  Bankruptcy Rule
  4001(c)(1)(B)(iv)
  Carve Out               Same as DIP ABL Credit Facility.
  Bankruptcy Rule
  4001(c)(1)(B)
  Local Rule 4001-
  2(a)(5)
  506(c) Waiver           Same as DIP ABL Credit Facility.
  Bankruptcy Rule
  4001(c)(l)(B)(x)
  Local Rule 4001-
  2(a)(i)(C)
  Section 552(b)          Same as DIP ABL Credit Facility.
  Bankruptcy Rule
  4001(c)(l)(B)

  Commitments             Commitment. The aggregate principal amount of $28 million.
  Bankruptcy Rule
                          Initial Commitment. $15 million in the aggregate.
  4001(c)(1)(B)
  Local Rule 4001-        Final DIP Loan Commitment: $7 million in the aggregate.
  2(a)(ii)
                          Budget Advance Date Commitment: $6 million in the aggregate.
                          See DIP Term Loan Credit Agreement, Sch. D-1.




                                                        19
 KE 61190851
19-11608-mew         Doc 13       Filed 05/19/19 Entered 05/19/19 16:56:11                      Main Document
                                               Pg 20 of 535


       Bankruptcy
                                                      Summary of Material Terms 7
     Code/Local Rule
  Interest Rates        Loans will bear interest, at the option of the Borrower, at one of the following rates:
  Bankruptcy Rule
  4001(c)(1)(B)               •    LIBOR Rate Loans: LIBOR + 7.00%; or
  Local Rule 4001-
  2(a)(ii)                    •    Base Rate Loans: Base Rate + 6.00%.

                        Default Rate: Automatically upon the occurrence of an Event of Default described in
                        Section 8.1, (x) all the DIP Loans shall bear interest at a default rate of interest equal to
                        an additional 2.00% per annum over the rate otherwise applicable and (y) all other DIP
                        Facility Obligations under the DIP Loan Documents that are past due shall bear interest
                        at a default rate of interest equal to (I) in the case of past due interest, the default rate
                        applicable to the DIP Loans giving rise to such interest and (II) in the case of all such
                        other DIP Facility Obligations, the default rate applicable to Base Rate Loans whether
                        or not such Base Rate Loans are actually outstanding at such time, and, in each case, all
                        such interest will be payable on demand.
                        See DIP Term Loan Credit Agreement § 2.6.
  Milestones            •     The Interim DIP Order shall have been entered by the Bankruptcy Court on or before
  Bankruptcy Rule             two (2) Business Days following the date of the First Day Hearing;
  4001(c)(1)(B)
  Local Rule 4001-      •     On or before the date that is 7 days following the Petition Date, the Loan Parties
  2(a)(ii)                    shall have filed a motion requesting an order from the Bankruptcy Court approving
                              bid procedures relating to the solicitations of qualified bids for the sale of
                              substantially all of the Loan Parties' assets and business, which motion and Bidding
                              Procedures shall each be in form and substance reasonably satisfactory to Agent (it
                              being agreed that the proposed bidding procedures order filed with the Bankruptcy
                              Court on the Petition Date is satisfactory to the Agent);

                        •     The Final DIP Order shall have been entered by the Bankruptcy Court on or before
                              forty (40) days following the date of the First Day Hearing;

                        •     Within forty (40) calendar days of the Petition Date, but in any event no later than
                              entry of the Final DIP Order, the Loan Parties shall file a plan of reorganization, and
                              a disclosure statement relating to such Plan, in each case, in form and substance
                              reasonably satisfactory to the Agent (acting at the direction of the Required Lenders)
                              (it being agreed that the plan of reorganization in the form attached to the RSA is
                              satisfactory to the Agent and the Lenders);

                        •     No later than forty-five (45) calendar days after the Petition Date, the Loan Parties
                              shall have filed their Schedules and Statement of Financial Affairs pursuant to
                              Section 521 of the Bankruptcy Code and Rule 1007 of the Federal Rules of
                              Bankruptcy Procedure with the Bankruptcy Court;

                        •     No later than forty-five (45) calendar days after the Petition Date the Bankruptcy
                              Court shall have entered an order setting the date by which proofs of claim for
                              general unsecured creditors must be filed;

                        •     On or before the date that is 45 days following the Petition Date, the Bankruptcy
                              Court shall have entered an order approving the Bidding Procedures, in form and
                              substance reasonably satisfactory to the Agent (acting at the direction of the
                              Required Lenders) (it being agreed that the proposed bidding procedures order filed



                                                       20
 KE 61190851
19-11608-mew         Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11                        Main Document
                                             Pg 21 of 535


       Bankruptcy
                                                      Summary of Material Terms 7
     Code/Local Rule
                              with the Bankruptcy Court on the Petition Date is satisfactory to the Agent at the
                              direction of the Required Lenders);

                          •   The Bar Date shall have occurred on or before seventy-five (75) days following the
                              Petition Date;

                          •   No later than seventy-five (75) calendar days after the Petition Date, the Bankruptcy
                              Court shall have entered an order approving the Disclosure Statement and voting
                              and solicitation procedures for the Proposed Plan in form and substance reasonably
                              satisfactory to the Agent (acting at the direction of the Required Lenders);

                          •   No later than one hundred ten (110) calendar days after the Petition Date, the
                              Bankruptcy Court shall have entered an order, in form and substance reasonably
                              satisfactory to the Agent (acting at the direction of the Required Lenders) confirming
                              the Proposed Plan;

                          •   No later than the Confirmation Date, Borrower shall have entered into a commitment
                              letter reasonably acceptable to the Agent with respect to the funding of an exit asset-
                              backed credit facility; and

                          •   No later than one hundred twenty days (120) calendar days after the Petition Date,
                              the Plan Effective Date shall have occurred.

                          See DIP Term Loan Credit Agreement § 8.9.

  Challenge Period        Same as DIP ABL Credit Facility.
  Bankruptcy Rule
  4001(c)(l)(B)
  Local Rule 4001-
  2(a)(i)(10)
  Use of DIP Financing    The proceeds of DIP Loans shall be used by the Borrower only for the following
  Facility and Cash       purposes, in each case in accordance with and subject to compliance with Section 6.19
  Collateral              and the DIP Orders (except as otherwise agreed by the Agent and the Required Lenders):
  Bankruptcy Rule         (i) working capital and general corporate purposes of the Loan Parties, (ii) to fund the
  4001(b)(l)(B)(ii)       costs of the administration of the Chapter 11 Cases and the consummation of the Plan
  Local Rule 4001-        under the Bankruptcy Code, (iii) to fund interest, fees, and other payments contemplated
  2(a)(ii)                in respect of this Agreement and the other DIP Loan Documents, and (iv) to fund allowed
                          administrative expenses incurred during the Chapter 11 Cases.
                          See DIP Term Loan Credit Agreement § 4.28.
  Stipulations to         Same as DIP ABL Credit Facility.
  Prepetition Liens and
  Claims
  Bankruptcy Rule
  4001(c)(1)(B)(iii)
  Local Rule 4001-
  2(a)(i)(B)


  Waiver/Modification     Same as DIP ABL Credit Facility.
  of Applicability of
  Nonbankruptcy Law

                                                       21
 KE 61190851
19-11608-mew           Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11                       Main Document
                                             Pg 22 of 535


       Bankruptcy
                                                      Summary of Material Terms 7
     Code/Local Rule
  Relating to
  Perfection or
  Enforceability of
  Liens
  Bankruptcy Rule
  4001(c)(1)(B)(vii)
  Repayment Features      Optional Prepayments. Borrower may prepay the principal of the DIP Loans at any time
  Local Rule 4001-        in whole or in part upon written notice, subject to the payment of any fees, premiums or
  2(a)(13)                other amounts owed under the Fee Letter and subject to any Funding Losses pursuant to
                          Section 2.12(b)(ii), to Agent prior to 1:00 P.M., New York City time three Business Days
                          prior to the date of prepayment (in the case of LIBOR Rate Loans), or prior to 1:00 P.M.,
                          New York City time at least one Business Day prior to the date of prepayment (in the
                          case of Base Rate Loans). Such notice shall specify, in the case of any prepayment of
                          DIP Loans, the date and amount of prepayment and whether the prepayment is of LIBOR
                          Rate Loans or Base Rate Loans or a combination thereof, and, in each case if a
                          combination thereof, the principal amount allocable to each. Any such notice may state
                          that such notice is conditioned upon the occurrence or non-occurrence of any event
                          specified therein (including the effectiveness of other credit facilities), in which case
                          such notice may be revoked by Borrower (by written notice to Agent on or prior to the
                          specified effective date) if such condition is not satisfied. Upon the receipt of any such
                          notice Agent shall promptly notify each affected Lender thereof. If any such notice is
                          given and not revoked, the amount specified in such notice shall be due and payable on
                          the date specified therein, together with (if a LIBOR Rate Loan is prepaid other than at
                          the end of the Interest Period applicable thereto) any accrued and unpaid interest on the
                          DIP Loans being repaid and amounts payable pursuant to Section 2.12(b)(ii). Any
                          prepayment of LIBOR Rate Loans shall be in a principal amount of $500,000 or a whole
                          multiple of $100,000 in excess thereof; and any prepayment of Base Rate Loans shall be
                          in a principal amount of $500,000 or a whole multiple of $100,000 in excess thereof or,
                          in each case, if less, the entire principal amount thereof then outstanding. Agent shall
                          apply any such optional prepayment to the outstanding amount of DIP Loans.
                          Mandatory Prepayments.
                          (A)       Borrower hereby unconditionally promises to pay to Agent for the ratable
                          account of each Lender the then unpaid principal amount of, and unpaid accrued interest
                          on, each DIP Loan of such Lender made to Borrower, on the Maturity Date (or such
                          earlier date on which the DIP Loans become due and payable pursuant to Section 9.1) in
                          cash without further application to or order of the Bankruptcy Court. Borrower hereby
                          further agrees to pay interest in cash on the unpaid principal amount of such DIP Loans
                          from time to time outstanding from the date hereof until payment in full thereof at the
                          rates per annum, and on the dates, set forth herein.
                          (B)       Notwithstanding the foregoing Section 2.4(d)(i)(A), in lieu of any applicable
                          portion of the cash payments otherwise owed to the Lenders with respect to the DIP
                          Loans, the Lenders may receive non-cash consideration in the form of senior secured
                          debt and equity in the reorganized Loan Parties on the Plan Effective Date of a confirmed
                          Plan if a Plan as contemplated by the RSA is confirmed
                          See DIP Term Loan Credit Agreement § 2.04.




                                                        22
 KE 61190851
19-11608-mew         Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11                        Main Document
                                            Pg 23 of 535


       Bankruptcy
                                                        Summary of Material Terms 7
     Code/Local Rule
  Fees                   Specified in the Fee Letter.
  Bankruptcy Rule
                         See DIP Term Loan Credit Agreement § 2.10.
  4001(c)(1)(B)
  Local Rule 4001-
  2(a)(3)
  Budget                 The the Initial Approved Budget as amended and supplemented by any Weekly Cash
  Bankruptcy Rule 4001   Flow Forecast delivered in accordance with Section 5.2(a) and approved by the Agent
  (c)(1)(B)              and the Required Lenders in accordance with Section 5.20.
  Local Rule 4001-
                         See DIP Term Loan Credit Agreement, Sch. 1.1.
  2(a)(2)
  Variance Covenant      Except as otherwise provided herein or approved by the Agent (at the direction of the
  Bankruptcy Rule        Required Lenders, in their sole discretion), the Loan Parties will not, and will not permit
  4001(c)(l)(B)          any Subsidiary thereof to, directly or indirectly, (a) use any cash, including the proceeds
  Local Rule 4001-       of any DIP Loans, in a manner or for a purpose other than those permitted under this
  2(a)(ii)               Agreement or contemplated by the DIP Orders or the Approved Budget, (b) permit a
                         disbursement causing any variance from the Approved Budget other than Permitted
                         Variances without the prior written consent of the Agent (at the direction of the Required
                         Lenders, in their sole discretion), (c) make any Pre-Petition Payment or application for
                         authority to make any Pre-Petition Payment, other than those permitted by this
                         Agreement, the DIP Orders or the Approved Budget, (d) make or commit to make
                         payments to critical vendors (other than those critical vendors set forth in the DIP Orders
                         or in the Approved Budget, in each case as approved in writing by the Agent at the
                         direction of the Required Lenders) in respect of any pre-petition amount in excess of the
                         amount included in the Approved Budget, (e) measured as of the end of each Testing
                         Period, permit the aggregate cumulative amount of actual cash disbursements (in any
                         event excluding disbursements for professional fees and expenses and restructuring
                         expenses) as reported in the Variance Reports delivered with respect to periods ending
                         after the Petition Date through the end of such Testing Period to exceed, by more than
                         the applicable Permitted Variance, the aggregate cumulative corresponding amount
                         forecast in the Approved Budget for the same such period, (f) measured as of the end of
                         each Testing Period, permit the aggregate cumulative amount of actual cash receipts
                         (which shall exclude, for the avoidance of doubt, proceeds from borrowings of DIP
                         Loans) as reported in the Variance Reports delivered with respect to periods ending after
                         the Effective Date through the end of such Testing Period to be less than, by more than
                         the applicable Permitted Variance, the aggregate cumulative corresponding amount
                         (which shall exclude, for the avoidance of doubt, proceeds from borrowings of DIP
                         Loans) forecast in the Approved Budget for the same such period, and (g) measured as
                         of the end of each Testing Period, permit the aggregate cumulative amount of actual net
                         cash flow (in any event excluding from the calculation thereof disbursements for
                         professional fees and expenses and restructuring expenses) as reported in the Variance
                         Reports delivered with respect to periods ending after the Petition Date through the end
                         of such Testing Period to exceed, by more than the applicable Permitted Variance, the
                         aggregate cumulative corresponding amount forecast in the Approved Budget for the
                         same such period.
                         See DIP Term Loan Credit Agreement § 6.19.




                                                         23
 KE 61190851
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11                     Main Document
                                            Pg 24 of 535


        Bankruptcy
                                                     Summary of Material Terms 7
      Code/Local Rule
  Liens and Priorities   Same as DIP ABL Credit Facility.
  Bankruptcy Rule
  4001(c)(l)(B)(i)
  Local Rule 4001-
  2(a)(i)(D) and (G),
  4001-2(a)(4)
  Liens on Avoidance     Same as DIP ABL Credit Facility.
  Actions
  Local Rule 4001-
  2(a)(4)
  Events of Default      Events of Default. Usual and customary for financings of this type, including failure to
  Bankruptcy Rule        obtain entry of the Interim Order.
  4001(c)(l)(B)
                         See DIP Term Loan Credit Agreement § 8.
  Local Rule 4001-
  2(a)(10)
  Indemnification        Right to Indemnity.      The DIP Loan Documents and Interim Order contain
  Bankruptcy Rule        indemnification provisions ordinary and customary for debtor-in-possession financings
  4001(c)(1)(B)(ix)      of this type by the Borrower and each Guarantor in favor of the Administrative Agent,
                         each DIP Lender, and each of their respective affiliates and the respective officers,
                         directors, employees, agents, advisors, attorneys and representatives of each of them,
                         subject to customary carve outs.
                         See DIP Term Loan Credit Agreement § 10.3; Interim Order ¶ 38.
  Conditions of          Conditions Precedent to Effective Date.
  Borrowing
                         The DIP Loan Documents includes conditions to closing that are customary and
  Bankruptcy Rule        appropriate for similar debtor-in-possession financings of this type, including entry of
  4001(c)(1)(B)          the Interim Order.
  Local Rule 4001-
                         Conditions Precedent to Funding on the Final Order and Each Extension of Credit.
  2(a)(2)
                         The DIP Loan Loan Documents includes conditions to all credit extensions that are
                         customary and appropriate for similar debtor-in-possession financings of this type,
                         including entry of the Final Order.
                         See DIP Term Loan Credit Agreement §§ 3.1–3.3.



                                               Background

 I.       The Debtors’ Prepetition Capital Structure.

          14.     As of the Petition Date, the Debtors’ capital structure consists of outstanding

 funded-debt obligations in the aggregate principal amount of approximately $233 million,

 consisting of prepetition asset-based loans and secured term loans. Each Debtor is an obligor

 (either as a borrower or guarantor) under the Prepetition ABL Facility and each Debtor, except for


                                                      24
 KE 61190851
19-11608-mew        Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                            Pg 25 of 535


 Hollander Sleep Products Canada Limited (“Hollander Canada”), is an obligor (either as a

 borrower or a guarantor) under the Prepetition Term Loan Facility.             The following table

 summarizes the Debtors’ outstanding funded-debt obligations:

                                                                         Approximate Principal
                      Funded Debt                       Maturity          Amount Outstanding
                                                                                (MM)
          $125 Million Prepetition ABL Facility        June 9, 2022               $     66.4
             Prepetition Term Loan Facility            June 9, 2023               $    166.5
                                                                Total:            $    232.9

         A.      Prepetition ABL Facility.

         15.     Each Debtor is party to that certain Third Amended and Restated Credit Agreement,

 dated as of June 9, 2017 (as amended, restated, supplemented, or otherwise modified from time to

 time prior to the Petition Date, the “Prepetition ABL Credit Agreement”), by and between Parent,

 and Hollander Home Fashions Holdings, LLC, Hollander Sleep Products, LLC, Hollander Sleep

 Products Kentucky, LLC, Hollander Canada, Pacific Coast Feather Company, and Pacific Coast

 Feather Cushion Co., as borrowers, the lenders party thereto (the “Prepetition ABL Lenders”), and

 Wells Fargo Bank, National Association, as agent (in such capacity, the “Prepetition ABL Agent”).

 The Prepetition ABL Credit Agreement provides for a $125 million senior secured revolving credit

 facility (the “Prepetition ABL Facility”). Parent is not a borrower under the Prepetition ABL

 Facility but has guaranteed all obligations under the Prepetition ABL Facility.

         16.     The Prepetition ABL Facility provides for cash dominion when the excess

 availability under the Prepetition ABL Facility is less than either (a) 12.5% of the maximum credit

 available under the Prepetition ABL Facility or (b) $12.5 million for three consecutive business

 days, at which point the Prepetition ABL Agent can exercise certain controls over the Debtors’

 bank accounts. The Debtors have triggered cash dominion and the Prepetition ABL Agent

 currently sweeps the Debtors’ accounts that are subject to control agreements daily. Substantially



                                                  25
 KE 61190851
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 26 of 535


 all of the Debtors’ cash is subject to deposit account control agreements in favor of the Prepetition

 ABL Agent. The amount outstanding under the Prepetition ABL Facility is subject to fluctuations

 based on daily cash sweeps. The Debtors estimate that approximately $61 million in principal will

 be outstanding as of the date hereof, not including approximately $5 million in letters of credit

 (the “Prepetition ABL Obligations”).

         17.    These Prepetition ABL Obligations are secured by a first lien on ABL-priority

 collateral of the Debtors, including certain accounts and inventory, Canadian assets, and a second

 lien on certain collateral on which the prepetition secured term loan lenders (the “Prepetition Term

 Loan Lenders”) have a first lien. The relative rights and priorities among the Prepetition ABL

 Lenders and Prepetition Term Loan Lenders are governed by an intercreditor agreement.

         B.     Prepetition Put Agreement.

         18.    In November 2018, the Debtors entered into forbearances and an amendment to

 their credit agreements. In connection with these amendments, Sentinel Capital Partners V, L.P.,

 Sentinel Dream Blocker, Inc., and Sentinel Capital Investors V, L.P. (collectively, together with

 their permitted successors and assigns, the “Purchasers”) entered into a Put Agreement, dated as

 of November 27, 2018 (the “Put Agreement”), in favor of the Prepetition ABL Agent and SunTrust

 Bank, a prepetition lender under the ABL. Subject to the terms and conditions set forth in the Put

 Agreement, upon the occurrence of certain events of default under the Prepetition ABL Credit

 Agreement, the Prepetition ABL Agent may cause the Purchasers to execute an agreement to

 purchase their pro rata share of a participation interest in a subordinated last-out loan (the “Last-

 Out Loans”).

         19.    If the Purchasers fail to purchase their participation interest in the Last-Out Loans

 in accordance with the Put Agreement, the Prepetition ABL Agent is permitted to draw from

 certain standby letters of credit that were posted by the Purchasers. The Purchasers share priority

                                                  26
 KE 61190851
19-11608-mew       Doc 13        Filed 05/19/19 Entered 05/19/19 16:56:11       Main Document
                                              Pg 27 of 535


 with the Prepetition ABL Lenders with regard to the Debtors’ collateral but have agreed to

 subordinate their right to payment to the Prepetition ABL Lenders until the Prepetition ABL

 Obligations are paid in full.

         C.     Prepetition Term Loan Facility.

         20.    Each Debtor, except for Hollander Canada, is party to that certain Term Loan Credit

 Agreement, dated as of June 9, 2017 (as amended, restated, supplemented, or otherwise modified

 from time to time prior to the Petition Date), by and between Parent and Hollander Home Fashions

 Holdings, LLC, as parent guarantors, Hollander Sleep Products, LLC, as borrower, Barings

 Finance LLC, as administrative agent (in such capacity, the “Prepetition Term Loan Agent”), and

 the lenders from time to time party thereto. The Prepetition Term Loan Credit Agreement provided

 a $190 million secured term loan facility (the “Prepetition Term Loan Facility”). The Parent

 Guarantors, Hollander Sleep Products Kentucky, LLC, Pacific Coast Feather, LLC, and Pacific

 Coast Feather Cushion, LLC (collectively, the “Prepetition Term Loan Guarantors”) have

 guaranteed all obligations under the Prepetition Term Loan Facility. As of the Petition Date,

 approximately $166.5 million in aggregate principal amount remains outstanding under the

 Prepetition Term Loan Facility. The Prepetition Term Loan Facility is secured by a first lien on

 certain collateral of the Debtors, except for Hollander Canada, and a second lien on certain

 collateral on which the Prepetition ABL Lenders have a first lien. Hollander Canada’s assets are

 not encumbered by the Prepetition Term Loan Facility; however, the Prepetition Term Loan

 Facility is secured by a pledge of 65% of Parent’s equity interests in Hollander Canada.

         D.     Prepetition ABL and Term Loan Intercreditor Agreement.

         21.    The relative contractual rights and priorities of the Prepetition ABL Agent and the

 Prepetition Term Loan Agent with respect to shared collateral are governed by that certain

 Intercreditor Agreement, dated as of June 9, 2017 (as amended, restated, supplemented, waived,

                                                27
 KE 61190851
19-11608-mew        Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                            Pg 28 of 535


 or otherwise modified from time to time prior to the Petition Date, the “Prepetition Intercreditor

 Agreement”), by and among the Prepetition ABL Agent and the Prepetition Term Loan Agent.

 Pursuant to the Prepetition Intercreditor Agreement, obligations under the Prepetition ABL

 Facility are secured by a first priority lien on, among other things, all assets and interests in assets

 and proceeds owned or acquired by the Canadian Loan Parties (as defined in the Prepetition

 Intercreditor Agreement), the Debtors’ accounts (other than certain accounts that are identifiable

 proceeds of collateral of the Prepetition Term Loan Facility), inventory, all instruments and chattel

 paper (excluding all tangible and electronic chattel paper), deposit accounts and securities accounts

 into which any proceeds of such collateral are deposited into, cash and cash equivalents, all

 commercial tort claims and general intangibles, investment property, and receivables (collectively,

 the “Prepetition ABL Priority Collateral”), and a second priority lien on all other property of the

 borrowers and the guarantors (collectively, the “Prepetition Term Loan Priority Collateral”). The

 Prepetition Term Loan Priority Collateral includes all non-excluded collateral that is owned or

 hereafter acquired that does not constitute Prepetition ABL Priority Collateral.

         22.    The Prepetition Term Loan Lenders’ relative priorities mirror the Prepetition ABL

 Lenders; the Prepetition Term Loan Lenders have a first lien in the Prepetition Term Loan Priority

 Collateral and a second lien in the Prepetition ABL Priority Collateral, with one notable exception.

 Hollander Sleep Products Canada Limited is a borrower under the Prepetition ABL Facility and

 the Prepetition ABL Lenders have a first lien on the Canadian ABL collateral, which includes the

 assets and interests in assets and proceeds of Canadian accounts, inventory and similar property

 securing the Canadian ABL obligations, along with any equity pledges of Canadian entities that

 are not required to be pledged under the Prepetition Term Loan Credit Agreement.




                                                   28
 KE 61190851
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                           Pg 29 of 535


         23.     Finally, with regard to the Last Out Loans, the Purchasers share priority with the

 Prepetition ABL Lenders with regard to the Debtors’ collateral but have agreed to subordinate

 their right to payment to the Prepetition ABL Lenders until the Prepetition ABL Obligations are

 paid in full.

         E.      Equity Interests.

         24.     As of the Petition Date, Parent owns directly or indirectly 100% of the residual

 interests in each of the Debtors (other than Parent). Investment funds managed by Sentinel directly

 or indirectly hold the majority of the outstanding membership interests in Parent.

 II.     The Need to Use Cash Collateral and for Access to Financing.

         25.     The Debtors require immediate access to liquidity to ensure that they are able to

 continue operating during these chapter 11 cases and preserve the value of their estates for the

 benefit of all parties in interest. As of the Petition Date, the Debtors’ total cash balance is

 insufficient to operate their enterprise and continue paying their debts as they come due. The

 Debtors have thus far largely been able to maintain the shipment and distribution of products (and

 thus the continued trust of their customers) notwithstanding their liquidity challenges, but the

 Debtors project they will run out of money as early as next week without an immediate infusion

 of post-petition financing and access to cash collateral, leaving the Debtors unable to pay wages

 for their employees or the invoices of vendors critical to business operations. Further, access to

 ample post-petition financing is necessary to send a strong market signal that these chapter 11

 cases are well-funded.     Accordingly, access to committed financing at the outset of these

 chapter 11 cases is necessary not only to operate, but also to quell uncertainty throughout the

 Debtors’ supply chain that the Debtors will have the liquidity necessary to preserve and maximize

 the value of their estates and successfully emerge from chapter 11. See First Day Decl. ¶ 56.

 Otherwise, customers may seek other alternative products and services, and vendors and suppliers

                                                 29
 KE 61190851
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                            Pg 30 of 535


 may refuse to do business with the Debtors if there exists a market perception that these chapter 11

 cases are not well-funded, or that the Debtors’ chances of reorganization are slim.

         26.    In connection with their liquidity situation and the prospect of a chapter 11 filing,

 the Debtors, with the assistance of Carl Marks Advisory Group LLC (“Carl Marks”), analyzed

 their projected cash needs and prepared the budget outlining the Debtors’ postpetition cash needs

 in the initial 17 weeks of these chapter 11 cases. The Debtors believe that the budget and their

 projections provide an accurate reflection of their funding requirements over the identified period,

 will allow them to meet their obligations—including the administrative expenses of these

 chapter 11 cases—and are reasonable and appropriate under the circumstances.

         27.    The Debtors relied on these forecasts to determine the amount of postpetition

 financing required to administer these chapter 11 cases. Each of the DIP Facilities is critical to the

 Debtors’ ability to smoothly operate postpetition, including by providing sufficient liquidity to

 fund the administrative cost of these chapter 11 cases and, importantly, payments to the Debtors’

 vendors who are critical to the free flow of the Debtors’ inventory. As a result, the Debtors believe

 that the DIP Facilities provide the Debtors sufficient liquidity to stabilize their operations and fund

 the administration of these chapter 11 cases as the Debtors seek to implement the restructuring

 contemplated by the RSA, and are therefore essential to the preservation of their assets during the

 pendency of these cases. See First Day Decl. ¶ 56.

 III.    Alternative Sources of Financing Are Not Readily Available.

         28.    The Debtors do not have alternative sources of financing readily available.

 Substantially all of the Debtors’ assets are encumbered under their existing capital structure,

 which, along with the Debtors’ uncertain financial condition, restricts the availability of, and

 options for, postpetition financing.



                                                   30
 KE 61190851
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                           Pg 31 of 535


         29.     The Debtors engaged in good faith, arm’s length negotiations with the Prepetition

 ABL Lenders, recognizing that the Debtors would need daily access to liquidity to fund their

 operations. The Debtors and their advisors negotiated over a number of weeks regarding the

 structure and economics of the proposed DIP ABL Credit Facility.             See Burian Decl. ¶ 6.

 Ultimately, the Debtors and the Prepetition ABL Agent agreed to a set of terms that will provide

 the Debtors with necessary access to liquidity during the pendency of these chapter 11 cases at

 fees and rates that the Debtors and their advisors consider to be reasonable under the

 circumstances. See Burian Decl. ¶ 6.

         30.     At the same time, the Debtors engaged in good faith, arm’s length negotiations with

 their Prepetition Term Loan Lenders regarding a chapter 11 plan and the funding of that plan

 process. See Burian Decl. ¶ 7. The Prepetition Term Loan Lenders ultimately committed to

 support the plan process and to finance these cases through a new money $28 million DIP Term

 Loan Facility. The Prepetition Term Loan Lenders also signed a restructuring support agreement

 documenting their support for the Debtors’ proposed plan. This commitment provides a platform

 for the Debtors to market test the restructuring transactions contemplated by their chapter 11 plan

 as well as allows for certainty of emergence from chapter 11 if no sale transaction under that plan

 materializes.

         31.     The Debtors also sought financing from third-party sources before the

 commencement of these cases. The Debtors recognized that it would be difficult to secure

 financing because of limited time and because essentially all of the Debtors’ assets are encumbered

 by existing liens under their prepetition funded debt, and their prepetition lenders indicated that

 they would not consent to a “priming” DIP financing provided by a third party.

 See Burian Decl. ¶ 8.



                                                 31
 KE 61190851
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                          Pg 32 of 535


         32.    Nonetheless, at the direction of the Debtors, Houlihan Lokey commenced a

 marketing process for possible DIP financing alternatives beginning in May 2019. Specifically,

 Houlihan Lokey contacted 15 banks and institutions in the business of extending postpetition

 financing under similar circumstances, six of which have executed non-disclosure agreements and

 have access to a data room that was set up by Houlihan Lokey. See Burian Decl. ¶ 8. To date,

 none of these institutions has proposed competing financing facilities on any terms. Moreover, to

 date, none of these institutions is willing to lend on a junior or unsecured basis.

 See Burian Decl. ¶ 8.

         33.    The fees to be paid under the proposed DIP facilities were the subject of

 arm’s-length and good faith negotiation between the Debtors and the DIP lenders, and they are an

 integral component of the overall terms of the proposed DIP facilities. Also, as a condition to

 providing postpetition financing, the DIP agents and lenders required the exit financing

 commitments. In exchange, the Debtors required that the term lenders sign the restructuring

 support agreement (“RSA”) documenting their commitment to the Debtors’ restructuring. The

 RSA is important to the Debtors because it will reassure customers and vendors of the business’

 continued viability and protect on-going operations, thereby maximizing value for creditors.

 See Burian Decl. ¶ 9. The DIP Term Loan Facility also proved to be the only postpetition term

 facility available to the Debtors before filing. See Burian Decl. ¶ 9. Absent this financing, the

 only alternative course may be liquidation in a very compressed timeline that could gravely injure

 employees, vendors, and customers, as well as jeopardize recoveries for the Prepetition Secured

 Parties. See Burian Decl. ¶ 9.




                                                32
 KE 61190851
19-11608-mew        Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11                Main Document
                                            Pg 33 of 535


                                             Basis for Relief

 I.      The Debtors Should Be Authorized to Obtain Postpetition Financing Through the
         DIP Documents.

         A.      Entry into the DIP Documents Is an Exercise of the Debtors’ Sound Business
                 Judgment.

         34.     Section 364 of the Bankruptcy Code authorizes a debtor to obtain secured or

 superpriority financing under certain circumstances as described in greater detail below. Provided

 that an agreement to obtain secured credit does not run afoul of the provisions of, and policies

 underlying, the Bankruptcy Code, courts grant debtors considerable deference in acting in

 accordance with their sound business judgment in obtaining such credit. See In re Barbara K.

 Enters., Inc., No. 08-11474, 2008 WL 2439649, at *14 (Bankr. S.D.N.Y. June 16, 2008)

 (explaining that courts defer to a debtor’s business judgment “so long as a request for financing

 does not ‘leverage the bankruptcy process’ and unfairly cede control of the reorganization to one

 party in interest”); In re Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990) (“[C]ases

 consistently reflect that the court’s discretion under section 364 [of the Bankruptcy Code] is to be

 utilized on grounds that permit [a debtor’s] reasonable business judgment to be exercised so long

 as the financing agreement does not contain terms that leverage the bankruptcy process and powers

 or its purpose is not so much to benefit the estate as it is to benefit a party-in-interest.”).

         35.     Furthermore, in determining whether the Debtors have exercised sound business

 judgment in deciding to enter into the DIP Documents, the Court may appropriately take into

 consideration non-economic benefits to the Debtors offered by a proposed postpetition facility.

 For example, in In re ION Media Networks, Inc., the Bankruptcy Court for the Southern District

 of New York held that:

         Although all parties, including the Debtors and the Committee, are naturally
         motivated to obtain financing on the best possible terms, a business decision to
         obtain credit from a particular lender is almost never based purely on economic

                                                    33
 KE 61190851
19-11608-mew         Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                            Pg 34 of 535


         terms. Relevant features of the financing must be evaluated, including non-
         economic elements such as the timing and certainty of closing, the impact on
         creditor constituencies and the likelihood of a successful reorganization. This is
         particularly true in a bankruptcy setting where cooperation and established
         allegiances with creditor groups can be a vital part of building support for a
         restructuring that ultimately may lead to a confirmable reorganization plan. That
         which helps foster consensus may be preferable to a notionally better transaction
         that carries the risk of promoting unwanted conflict.

 No. 09-13125, 2009 WL 2902568, at*5 (Bankr. S.D.N.Y. July 6, 2009).

         36.    This rationale applies with full force here. As stated above, the DIP Facilities

 represents a resolution between the Debtors and their prepetition secured lenders. Following

 extensive negotiations, the Debtors were able to come to a resolution not only on economic terms

 (such as interest rates, fees, and agency fees), but also achieved a resolution regarding case controls

 that provide the Debtors with flexibility to ensure they maintain a value-maximizing path to

 emergence. The Debtors’ access to the DIP Facilities therefore will enable the Debtors to preserve

 their value as a going concern by providing crucial liquidity under terms that allow for the prospect

 of completing a successful, comprehensive reorganization.

         B.     The Debtors Should Be Authorized to Grant Liens and Superpriority Claims.

         37.    The Debtors propose to obtain financing under the DIP Facilities by providing

 security interests and liens as set forth in the DIP Documents pursuant to section 364(c) of the

 Bankruptcy Code. Specifically, the Debtors propose to provide to the DIP Lenders continuing,

 valid, binding, enforceable, non-avoidable, and automatically and properly perfected postpetition

 security interests in and liens on the DIP Collateral (as defined in the Interim Order), which

 includes substantially all of the Debtors’ assets. The Prepetition Lenders will have similar “criss

 cross” first and second priority liens on the DIP Collateral as they do on the Prepetition Collateral:

                a.      The DIP Liens securing the DIP ABL Obligations (the “DIP ABL Liens”)
                        are valid, automatically perfected, non-avoidable, senior in priority and
                        superior to any security, mortgage, collateral interest, lien or claim to any


                                                   34
 KE 61190851
19-11608-mew         Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                           Pg 35 of 535


                        of the DIP Collateral, except that the DIP ABL Liens shall be subject to the
                        Carve Out, and shall otherwise be junior only to:

                        i.     as to the DIP ABL Priority Collateral, Permitted Prior Liens; and

                        ii.    as to the DIP Term Loan Priority Collateral, (A) Permitted Prior
                               Liens; (B) the DIP Term Loan Liens (as defined below); (C) the
                               Prepetition Term Loan Liens; and (D) the Prepetition Term Loan
                               Adequate Protection Liens.

                b.      The DIP Liens securing the DIP Term Loan Obligations (the “DIP Term
                        Loan Liens”) are valid, automatically perfected, non-avoidable, senior in
                        priority and superior to any security, mortgage, collateral interest, lien or
                        claim to any of the DIP Term Loan Collateral, except that the DIP Term
                        Loan Liens shall be (1) subject to the Carve Out and (2) shall otherwise be
                        junior only to:

                        i.     as to the DIP Term Loan Priority Collateral, Permitted Prior Liens;
                               and

                        ii.    as to the DIP ABL Priority Collateral, (A) Permitted Prior Liens;
                               (B) the DIP ABL Liens; (C) the Prepetition ABL Liens; (D) the
                               Prepetition ABL Adequate Protection Liens; and (E) the Canadian
                               Intercompany Superpriority Administrative Claims.

         38.    The statutory requirement for obtaining postpetition credit under section 364(c) is

 a finding, made after notice and hearing, that a debtor is “unable to obtain unsecured credit

 allowable under Section 503(b)(1) of [the Bankruptcy Code].” 11 U.S.C. § 364(c). See In re YL

 West 87th Holdings I LLC, 423 B.R. 421, 440–41 (Bankr. S.D.N.Y. 2010) (noting that secured

 credit under section 364(c) of the Bankruptcy Code is authorized, after notice and hearing, upon

 showing that unsecured credit cannot be obtained). Courts have articulated a three-part test to

 determine whether a debtor is entitled to financing under section 364(c) of the Bankruptcy Code.

 Specifically, courts look to whether:

                a.      the debtor is unable to obtain unsecured credit under section 364(b) of the
                        Bankruptcy Code, i.e., by allowing a lender only an administrative claim;

                b.      the credit transaction is necessary to preserve the assets of the estate; and

                c.      the terms of the transaction are fair, reasonable, and adequate, given the
                        circumstances of the debtor-borrower and proposed lenders.
                                                  35
 KE 61190851
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 36 of 535


 See In re Ames Dep’t Stores, 115 B.R. at 37–40; see also Norris Square Civic Assoc. v. St. Mary

 Hosp. (In re St. Mary Hosp.), 86 B.R. 393, 401–02 (Bankr. E.D. Pa. 1988); Crouse Grp., 71 B.R.

 at 549.

           39.   As described above and as set forth in the Burian Declaration, due to the Debtors’

 high level of existing secured debt obligations, third-party lenders were unwilling to provide

 postpetition financing on an unsecured basis or otherwise junior to the Prepetition Lenders. See

 Burian Decl. ¶ 8. Moreover, substantially all of the Debtors’ existing assets, including Cash

 Collateral are encumbered. See Burian Decl. ¶ 8. Therefore, the Debtors, in consultation with

 their advisors, concluded that any workable financing likely would require the support of, or be

 provided by, the Debtors’ existing lenders. The Debtors, however, also negotiated with their

 creditors and surveyed certain potential lending sources for actionable alternative proposals—but

 there are no other options that are readily available to the Debtors or that will also provide the

 Debtors with a value-maximizing restructuring support agreement. Thus, the Debtors determined

 that the DIP Facilities provided the best opportunity available to the Debtors under the

 circumstances to fund these chapter 11 cases. See Burian Decl. ¶¶ 9–10 & 13.

           40.   Absent the DIP Facilities, which will provide certainty that the Debtors will have

 sufficient liquidity to administer these chapter 11 cases, the value of the Debtors’ estates would be

 significantly impaired to the detriment of all stakeholders. Given the Debtors’ circumstances, the

 Debtors believe that the terms of the DIP Facilities, as set forth in the DIP Agreements, are

 reasonable and adequate, given the circumstances, all as more fully set forth below. For all these

 reasons, the Debtors submit that they have met the standard for obtaining postpetition financing.

           41.   To satisfy the requirements of section 364(c) of the Bankruptcy Code, a debtor need

 only demonstrate “by a good faith effort that credit was not available” to the debtor on an



                                                  36
 KE 61190851
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 37 of 535


 unsecured or administrative expense basis. Bray v. Shenandoah Fed. Savs. & Loan Ass’n (In re

 Snowshoe Co.), 789 F.2d 1085, 1088 (4th Cir. 1986). “The statute imposes no duty to seek credit

 from every possible lender before concluding that such credit is unavailable.” Id.; see also

 Pearl-Phil GMT (Far East) Ltd. v. Caldor Corp., 266 B.R. 575, 584 (S.D.N.Y. 2001)

 (superpriority administrative expenses authorized where debtor could not obtain credit as an

 administrative expense). When few lenders are likely to be able and/or willing to extend the

 necessary credit to a debtor, “it would be unrealistic and unnecessary to require [the debtor] to

 conduct such an exhaustive search for financing.” In re Sky Valley, Inc., 100 B.R. 107, 113 (Bankr.

 N.D. Ga. 1988), aff’d sub nom. Anchor Savs. Bank FSB v. Sky Valley, Inc., 99 B.R. 117 (N.D. Ga.

 1989); see also Ames Dep’t Stores, 115 B.R. at 40 (approving financing facility and holding that

 the debtor made reasonable efforts to satisfy the standards of section 364(c) where it approached

 four lending institutions, was rejected by two, and selected the most favorable of the two offers it

 received).

         42.    In the event that a debtor is unable to obtain unsecured credit allowable as an

 administrative expense under section 503(b)(1) of the Bankruptcy Code, section 364(c) provides

 that a court “may authorize the obtaining of credit or the incurring of debt (1) with priority over

 any or all administrative expenses of the kind specified in section 503(b) or 507(b) of [the

 Bankruptcy Code]; (2) secured by a lien on property of the estate that is not otherwise subject to a

 lien; or (3) secured by a junior lien on property of the estate that is subject to a lien.” 11 U.S.C.

 § 364(c). As described above, the Debtors are unable to obtain unsecured credit or credit on a

 junior basis, nor do the Debtors have significant unencumbered assets. Therefore, approving

 superpriority claims in favor of the DIP Lenders is reasonable and appropriate.




                                                  37
 KE 61190851
19-11608-mew        Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                            Pg 38 of 535


         43.     Further, section 364(d) provides that a debtor may obtain credit secured by a senior

 or equal lien on property of the estate already subject to a lien, after notice and a hearing, where

 the debtor is “unable to obtain such credit otherwise” and “there is adequate protection of the

 interest of the holder of the lien on the property of the estate on which such senior or equal lien is

 proposed to be granted.” 11 U.S.C. § 364(d)(1). Consent by the secured creditors to priming

 obviates the need to show adequate protection. See Anchor Savs. Bank FSB v. Sky Valley, Inc., 99

 B.R. 117, 122 (N.D. Ga. 1989) (“[B]y tacitly consenting to the superpriority lien, those

 [undersecured] creditors relieved the debtor of having to demonstrate that they were adequately

 protected.”). Accordingly, the Debtors may incur “priming” liens under the DIP Facilities if either

 (a) the Prepetition Lenders have consented or (b) Prepetition Lenders’ interests in collateral are

 adequately protected.

         44.     Here, the Prepetition ABL Lenders and the substantial majority of the Prepetition

 Term Loan Lenders have affirmatively consented to the DIP Facilities and actively participated in

 facilitating the proposed DIP Financing. Moreover, as set forth more fully in the Interim Order,

 the Debtors propose to provide a variety of adequate protection to protect the interests of the

 Prepetition Lenders.     Therefore, the relief requested pursuant to section 364(d)(1) of the

 Bankruptcy Code is appropriate.

 II.     The Debtors’ Should Be Authorized to Use the Cash Collateral.

         45.     Section 363 of the Bankruptcy Code generally governs the use of estate property.

 Section 363(c)(2)(A) permits a debtor in possession to use cash collateral with the consent of the

 secured party. Here, the substantial majority of the Prepetition Lenders consent to the Debtors’

 use of the Cash Collateral (as well as the Prepetition Collateral), subject to the terms and limitations

 set forth in the Interim Order.



                                                   38
 KE 61190851
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                            Pg 39 of 535


         46.     Section 363(e) provides for adequate protection of interests in property when a

 debtor uses cash collateral. Further, section 362(d)(1) of the Bankruptcy Code provides for

 adequate protection of interests in property due to the imposition of the automatic stay. See In re

 Cont’l Airlines, 91 F.3d 553, 556 (3d Cir. 1996) (en banc). Although section 361 of the Bankruptcy

 Code provides examples of forms of adequate protection, such as granting replacement liens and

 administrative claims, courts decide what constitutes sufficient adequate protection on a

 case-by-case basis.     In re Mosello, 195 B.R. 277, 289 (Bankr. S.D.N.Y. 1996) (“[T]he

 determination of adequate protection is a fact-specific inquiry . . . left to the vagaries of each

 case.”); In re Realty Sw. Assocs., 140 B.R. 360, 366 (Bankr. S.D.N.Y. 1992) (“‘Adequate

 protection’ is a question of fact because it has as its linchpin the concept of value, and therefore,

 is determined on a case-by-case basis.”) (citation omitted); In re Beker Indus. Corp., 58 B.R. 725,

 736 (Bankr. S.D.N.Y. 1986) (the application of adequate protection “is left to the vagaries of each

 case, but its focus is protection of the secured creditor from diminution in the value of its collateral

 during the reorganization process”) (citation omitted).

         47.     As described more fully above, and as set forth in the Interim Order, the Debtors

 propose to provide the Prepetition Lenders with a variety of adequate protection to protect against

 the postpetition diminution in value of the Cash Collateral (as well as the Prepetition Collateral)

 resulting from the use of the Cash Collateral by the Debtors and the imposition of the automatic

 stay (collectively, the “Adequate Protection Obligations”):

                 a.      the Prepetition ABL Secured Parties and Prepetition ABL Obligations will
                         receive adequate protection liens and superpriority claims;

                 b.      superpriority administrative claims under section 507(b) of the Bankruptcy
                         Code;

                 c.      the Prepetition Agents’ professionals’ fees and expenses; and



                                                   39
 KE 61190851
19-11608-mew             Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11                  Main Document
                                                 Pg 40 of 535


                    d.       with respect to the Prepetition ABL Secured Parties (other than on account
                             of the Last Out Loans and Last Out Obligations) shall receive current
                             payment of interest at the default rate (provided the Last Out Loans and Last
                             Out Obligations shall accrue payment of interest at the default rate as part
                             of the Last Out Loans and Last Out Obligations).

            48.     Therefore, the Debtors submit that the proposed Adequate Protection Obligations

 are sufficient to protect the Prepetition Lenders from any diminution in value to the Cash Collateral

 and Prepetition Collateral. In light of the foregoing, the Debtors further submit, and the substantial

 majority of the Prepetition Lenders have already agreed, that the proposed Adequate Protection

 Obligations to be provided for the benefit of the Prepetition Lenders are appropriate. 8 Thus, the

 Debtors’ provision of the Adequate Protection Obligations is not only necessary to protect against

 any diminution in value but is fair and appropriate under the circumstances of these chapter 11

 cases to ensure the Debtors are able to continue using Cash Collateral, subject to the terms and

 limitations set forth in the Interim Order, for the benefit of all parties in interest and their estates.

 III.       The Proposed Roll-Up of Prepetition ABL Obligations is Necessary and Appropriate.

            49.     As set forth above, the DIP ABL Credit Agreement contemplates refinancing the

 Prepetition ABL Obligations upon entry of the Interim Order. Without the incremental liquidity

 provided by refinancing the Prepetition ABL Obligations and continued access to an asset-based

 lending facility to fund the administration of these chapter 11 cases and support the Debtors’

 business operations without interruption, the Debtors could face irreparable harm to their ability

 to continue their business on a go-forward basis. Maintaining the ability to continue as a going

 concern during these chapter 11 cases is essential to the preservation of the Debtors’ assets and the




 8
        Pursuant to the DIP Orders, the Prepetition Lenders are permitted to seek additional adequate protection in
        accordance with the terms thereof.


                                                         40
 KE 61190851
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                           Pg 41 of 535


 Debtors’ ability to maximize the value of those assets, either through a sale pursuant to a plan or a

 reorganization. See Burian Decl. ¶ 3.

         50.    The Prepetition ABL Lenders are highly unlikely to continue to lend postpetition

 without the roll-up of the Prepetition ABL Obligations, given the concerns raised by the Prepetition

 ABL Lenders with respect to the coverage of their loans under the Debtors’ borrowing base and

 tight liquidity. Absent the Prepetition Lenders’ support, the first month of the Debtors’ chapter 11

 cases would likely devolve into a costly priming fight that would almost certainly result in

 liquidation of the Debtors’ estates, regardless of whether the Debtors ultimately prevailed. Due to

 the senior priority of the Prepetition ABL Lenders’ loans, they are likely to receive a full recovery

 on their prepetition claims in any event. And, importantly, the roll-up proposed here is a gradual

 refinancing of the Prepetition ABL Obligations until the entry of the Final Order, rather than a

 complete refinancing at the onset of these cases.

         51.    Thus, after careful consideration of all available alternatives, the Debtors have

 determined that rolling up the Prepetition ABL Obligations under the DIP ABL Facility is

 necessary to obtain access to the liquidity necessary to preserve the value of their business for the

 benefit of all stakeholders. The refinancing of prepetition debt (often referred to as a “roll-up”) is

 a common feature in debtor-in-possession financing arrangements. Courts in this jurisdiction have

 approved similar debtor-in-possession features on an interim basis. See, e.g., In re Nine West

 Holdings, Inc., No. 18-10947 (SCC) (Bankr. S.D.N.Y. Apr. 9, 2018) (authorizing an initial draw

 of an ABL/FILO DIP Facility to refinance all of the ABL/FILO prepetition outstanding

 obligations); In re Cenveo, No. 18-22178 (RDD) (Bankr. S.D.N.Y. Feb. 6, 2018) (authorizing

 repayment of $50 million of outstanding revolving obligations and conversion of all remaining

 outstanding prepetition revolving obligations on an interim basis); In re BCBG Max Azria Global



                                                  41
 KE 61190851
19-11608-mew           Doc 13       Filed 05/19/19 Entered 05/19/19 16:56:11                    Main Document
                                                 Pg 42 of 535


 Holdings, LLC, No. 17-10466 (SCC) (Bankr. S.D.N.Y. Mar. 2, 2017) (approving interim roll-up

 of $35 million outstanding revolving obligations); In re Avaya Inc., No. 17-10089 (SMB) (Bankr.

 S.D.N.Y. Jan. 23, 2017) (approving repayment of $105 million of outstanding revolving

 obligations on an interim basis); In re Aéropostale, Inc., No. 16-11275 (Bankr. S.D.N.Y. May 6,

 2016) (approving repayment of $78 million outstanding revolving obligations on an interim

 basis). 9

             52.    Consistent with this authority, the Debtors respectfully submit that the Court should

 approve the Debtors’ decision to enter into the DIP Facilities and comply with the provisions of

 the DIP Documents, including the gradual roll-up and ultimate refinancing of the Prepetition ABL

 Obligations, as a sound exercise of the Debtors’ business judgment.

 IV.         The DIP Facilities’ Fees Are Reasonable and Should Be Approved.

             53.    As described above, the Debtors have agreed, subject to Court approval, to pay

 certain fees to the DIP Agents and the DIP Lenders in exchange for their providing the DIP

 Facilities. Specifically, the Debtors have agreed to pay the following fees under the DIP ABL

 Facility: (a) a closing fee, (b) an unused revolver fee, and (c) letter of credit fee, which the Debtors

 propose to seal pursuant to the Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors

 to File Exit Backstop Commitment Letter and Fee Letters Under Seal and (II) Granting Related

 Relief (the “Fee Sealing Motion”), filed contemporaneously herewith. The Debtors have also

 agreed to pay the following fees under the DIP Term Loan Facility: (a) a commitment fee, (b) a

 backstop fee, (c) a DIP Term Loan Agent fee, (d) an unused commitment fee, (e) and an exit fee,

 which the Debtors propose to seal pursuant to the Fee Sealing Motion. As described in the Burian



 9
       Because of the voluminous nature of the orders cited herein, such orders have not been attached to this motion.
       Copies of these orders are available upon request of the Debtors’ proposed counsel.


                                                          42
 KE 61190851
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 43 of 535


 Declaration, these fees are reasonable in the context of the nature and extent of the credit provided

 under the Debtors’ circumstances.

         54.    It is understood and agreed by all parties, including the Debtors, that these fees are

 an integral component of the overall terms of the DIP Facilities, and were required by the

 applicable DIP Agents and the DIP Lenders as consideration for the extension of postpetition

 financing. See Burian Decl. ¶ 9. Accordingly, the Court should authorize the Debtors to pay the

 fees provided under the DIP Documents in connection with entering into those agreements.

 V.      Modification of the Automatic Stay Is Warranted.

         55.    The DIP Documents and the proposed Interim Order contemplate that the automatic

 stay arising under section 362 of the Bankruptcy Code shall be vacated or modified to permit the

 DIP Agent and the DIP Lenders to enforce their rights under the DIP Documents and the proposed

 Interim Order. Specifically, upon the occurrence of an Event of Default and following the giving

 of seven days’ prior written notice (with such notice period extended to the next Business Day if

 such period expires on a day that is not a Business Day) to the Debtors and certain other interested

 parties, the DIP Lenders and the DIP Agent may exercise any remedies available to them, including

 foreclosure on the Collateral. No such notice is required for an acceleration. The Debtors believe

 that this seven-day notice period will provide the Debtors and other interested parties sufficient

 time to seek an expedited hearing before the Court for the purpose of determining whether, in fact,

 an Event of Default has occurred and is continuing, especially in light of the provision for an

 extension to the next Business Day should the notice period expire on a day that is not a Business

 Day.

         56.    Stay modification provisions are ordinary features of debtor in possession financing

 facilities and, in the Debtors’ business judgment, this modification is reasonable under the

 circumstances. Courts in this jurisdiction have approved similar provisions. See, e.g., In re Aegean

                                                  43
 KE 61190851
19-11608-mew         Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11               Main Document
                                             Pg 44 of 535


 Marine Petroleum Network Inc., No. 18-13374 (MEW) (Bankr. S.D.N.Y. Jan. 15, 2019); In re

 Nine West Holdings, Inc., No. 18-10947 (SCC) (Bankr. S.D.N.Y. June 28, 2018); In re Cenveo,

 No. 18-22178 (RDD) (Bankr. S.D.N.Y. Feb. 6, 2018); In re BCBG Max Azria Global Holdings,

 LLC, No. 17-10466 (SCC) (Bankr. S.D.N.Y. Mar. 28, 2017); In re Avaya, Inc., No. 17-10089

 (SMB) (Bankr. S.D.N.Y. Mar. 10, 2017).

 VI.      The DIP Lenders Should Be Deemed Good Faith Lenders Under Section 364(e).

          57.     Section 364(e) of the Bankruptcy Code protects a good faith lender’s right to collect

 on loans extended to a debtor, and its right in any lien securing those loans, even if the authority

 of the debtor to obtain such loans or grant such liens is later reversed or modified on appeal.

 Specifically, section 364(e) provides that:

          The reversal or modification on appeal of an authorization under this section [364
          of the Bankruptcy Code] to obtain credit or incur debt, or of a grant under this
          section of a priority or a lien, does not affect the validity of any debt so incurred, or
          any priority or lien so granted, to an entity that extended such credit in good faith,
          whether or not such entity knew of the pendency of the appeal, unless such
          authorization and the incurring of such debt, or the granting of such priority or lien,
          were stayed pending appeal.

 11 U.S.C. § 364(e). Because “good faith” is not defined in the Bankruptcy Code, courts often look

 to case law under section 363(m).            7 Collier on Bankruptcy, 16th ed. ¶ 364.08, p. 37

 (“Section 364(e) is consistent with section 363(m), which provides similar protection to a buyer

 or lessee of property of the estate in a section 363 transaction.”). As one court in this district

 explained, “the misconduct that would destroy a purchaser’s good faith status at a judicial sale

 involves fraud, collusion between the purchaser and other bidders or the trustee, or an attempt to

 take grossly unfair advantage of other bidders.” In re Pan Am Corp., No. 91 CIV. 8319 (LMM),

 1992 WL 154200, at *4 (S.D.N.Y. June 18, 1992) (citing In re Rock Indus. Mach. Corp., 572 F.2d

 1195, 1198 (7th Cir. 1978)); accord In re Gen. Growth Props., Inc., 423 B.R. 716, 722 (S.D.N.Y.

 2010).

                                                     44
 KE 61190851
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 45 of 535


         58.    As explained in detail herein and in the Burian Declaration, the DIP Documents are

 the result of: (a) the Debtors’ reasonable and informed determination that the DIP Lenders offered

 the most favorable terms on which to obtain necessary postpetition financing, and (b) extended

 arm’s-length, good faith negotiations between the Debtors and the DIP Lenders. See, e.g., Gen.

 Growth Props., 423 B.R. at 722 (finding good faith based on testimony that the terms of the debtor-

 in-possession financing were “vigorously negotiated at arm’s length and in good faith.”).

         59.    The Debtors submit that the terms and conditions of the DIP Documents are

 reasonable and appropriate under the circumstances, and the proceeds of the DIP Facilities will be

 used only for purposes that are permissible under the Bankruptcy Code. Further, no consideration

 is being provided to any party to the DIP Documents other than as described herein. Accordingly,

 the Court should find that the DIP Lenders are “good faith” lenders within the meaning of

 section 364(e) of the Bankruptcy Code and are entitled to all of the protections afforded by that

 section.

 VII.    Failure to Obtain Immediate Interim Access to the DIP Facilities and Cash Collateral
         Would Cause Immediate and Irreparable Harm.

         60.    Bankruptcy Rules 4001(b) and 4001(c) provide that a final hearing on a motion to

 obtain credit pursuant to section 364 of the Bankruptcy Code or to use cash collateral pursuant to

 section 363 of the Bankruptcy Code may not be commenced earlier than 14 days after the service

 of such motion. Upon request, however, the Bankruptcy Court may conduct a preliminary,

 expedited hearing on the motion and authorize the obtaining of credit and use of cash collateral to

 the extent necessary to avoid immediate and irreparable harm to a debtor’s estate.

         61.    The Debtors will use cash to, among other things, fund the administration of these

 chapter 11 cases and the operation of their business. The Debtors believe that substantially all of

 their available cash constitutes the Prepetition Lenders’ Cash Collateral. Moreover, the Debtors


                                                 45
 KE 61190851
19-11608-mew         Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11               Main Document
                                            Pg 46 of 535


 do not have sufficient cash on hand to fund their ongoing operations without access to the DIP

 Facilities. The Debtors will therefore be unable to operate their business or otherwise fund these

 chapter 11 cases without access to the Cash Collateral or the DIP Facilities and will suffer

 immediate and irreparable harm to the detriment of all creditors and other parties in interest. In

 short, the Debtors’ ability to administer these chapter 11 cases through immediate access to the

 DIP Facilities and the use of Cash Collateral is vital to preserve and maximize the value of the

 Debtors’ estates.

         62.     The Debtors request that the Bankruptcy Court hold and conduct a hearing to

 consider entry of the Interim Order authorizing the Debtors, from and after entry of the Interim

 Order until the Final Hearing, to receive initial funding under the DIP Facilities. This relief will

 enable the Debtors to preserve and maximize value and, therefore, avoid immediate and irreparable

 harm and prejudice to their estates and all parties in interest, pending the Final Hearing.

                                     Request for a Final Hearing

         63.     Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtors request that

 the Court set a date which is no later than 25 days after the entry of the Interim Order, to hold a

 hearing to consider entry of the Final Order and the permanent approval of the relief requested in

 this motion. The Debtors also request authority to serve a copy of the signed Interim Order, which

 fixes the time and date for the filing of objections, if any, to entry of the Final Order, by first class

 mail upon the notice parties listed below, and further request that the Court deem service thereof

 sufficient notice of the hearing on the Final Order under Bankruptcy Rule 4001(c)(2).

                                                 Notice

         64.     The Debtors will provide notice of this motion to: (a) the Office of the United

 States Trustee for the Southern District of New York; (b) the holders of the 50 largest unsecured

 claims against the Debtors (on a consolidated basis); (c) the administrative agent for the Debtors’

                                                    46
 KE 61190851
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                            Pg 47 of 535


 term loan facility and counsel thereto; (d) the administrative agent for the Debtors’ asset-based

 loan credit facility and counsel thereto; (e) the administrative agent for the Debtors’ proposed

 debtor in possession term loan financing facility and counsel thereto; (f) the administrative agent

 for the Debtors’ proposed debtor in possession asset-based loan credit facility and counsel thereto;

 (g) the United States Attorney’s Office for the Southern District of New York; (h) the Internal

 Revenue Service; (i) the attorneys general for the states in which the Debtors operate; and (j) any

 party that has requested notice pursuant to Bankruptcy Rule 2002. The Debtors submit that, in

 light of the nature of the relief requested, no other or further notice need be given.

                                          No Prior Request

         65.    No prior request for the relief sought in this motion has been made to this or any

 other court.


                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]




                                                  47
 KE 61190851
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                           Pg 48 of 535


         WHEREFORE, for the reasons set forth herein, in the First Day Declaration, and in the

 Burian Declaration, the Debtors respectfully request that this Court (a) enter the Interim Order and

 the Final Order granting the relief requested herein on an interim and permanent basis,

 respectively, and (b) grant such other and further relief as the Court deems appropriate.

 New York, New York                             /s/ Joshua A. Sussberg
 Dated: May 19, 2019                            Joshua A. Sussberg, P.C.
                                                Christopher T. Greco, P.C.
                                                KIRKLAND & ELLIS LLP
                                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                                601 Lexington Avenue
                                                New York, New York 10022
                                                Telephone:     (212) 446-4800
                                                Facsimile:     (212) 446-4900

                                                - and -

                                                Joseph M. Graham (pro hac vice pending)
                                                KIRKLAND & ELLIS LLP
                                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                                300 North LaSalle Street
                                                Chicago, Illinois 60654
                                                Telephone:     (312) 862-2000
                                                Facsimile:     (312) 862-2200

                                                Proposed Counsel to the Debtors and Debtors in
                                                Possession




 KE 61190851
19-11608-mew   Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                     Pg 49 of 535


                                    Exhibit A

                                  Interim Order




 KE 61190851
19-11608-mew               Doc 13         Filed 05/19/19 Entered 05/19/19 16:56:11                                  Main Document
                                                       Pg 50 of 535



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                                )
     In re:                                                                     )      Chapter 11
                                                                                )
     HOLLANDER SLEEP PRODUCTS, LLC, et al.,1                                    )      Case No. 19-11608 (___)
                                                                                )
                                              Debtors.                          )      (Joint Administration Requested)
                                                                                )

 INTERIM ORDER (A) AUTHORIZING THE DEBTORS TO OBTAIN POSTPETITION
   FINANCING, (B) AUTHORIZING THE DEBTORS TO USE CASH COLLATERAL,
   (C) GRANTING LIENS AND PROVIDING SUPERPRIORITY ADMINISTRATIVE
         EXPENSE STATUS, (D) GRANTING ADEQUATE PROTECTION TO
      THE PREPETITION LENDERS, (E) MODIFYING THE AUTOMATIC STAY,
   (F) SCHEDULING A FINAL HEARING, AND (G) GRANTING RELATED RELIEF

              Upon the motion, dated May 19, 2019 (the “DIP Motion”) of Hollander Sleep Products,

 LLC (the “DIP Term Loan Borrower”) and Hollander Home Fashions Holdings, LLC, Hollander

 Sleep Products Kentucky, LLC, Hollander Sleep Products Canada Limited, Pacific Coast Feather,

 LLC and Pacific Coast Feather Cushion, LLC (collectively the “DIP ABL Borrowers” and together

 with the Term Loan Borrower, the “Borrowers”) on behalf of themselves and their affiliated

 debtors and debtors-in possession (together with Dream II Holdings, LLC (“Parent”), collectively,

 the “Debtors”) in the above-captioned chapter 11 cases (collectively, the “Cases”), seeking entry

 of an order (this “Interim Order”) and a Final Order (as defined herein) pursuant to sections 105,

 361, 362, 363, 364(c)(l), 364(c)(2), 364(c)(3), 364(d), 364(e), 507 and 552 of chapter 11 of title

 11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 4001, 6004, and 9014 of the

 Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Local Rule 4001-2, inter alia:




 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are: Dream II
       Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep Products, LLC (2143); Pacific Coast Feather, LLC
       (1445); Hollander Sleep Products Kentucky, LLC (4119); Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada
       Limited (3477). The location of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.



 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                           Pg 51 of 535


         (i)     authorizing the Debtors to obtain $90 million senior secured postpetition financing

 on a superpriority basis (the “DIP ABL Credit Facility” and the loans under the DIP ABL Credit

 Facility, the “DIP ABL Loans”) pursuant to the terms and conditions of that certain Debtor-in-

 Possession Credit Agreement (as the same may be amended, restated, supplemented, or otherwise

 modified from time to time, the “DIP ABL Credit Agreement”), by and among the DIP ABL

 Borrowers, Parent, as guarantor, and such other guarantors thereto from time to time (the “DIP

 ABL Guarantors,” together with the DIP ABL Borrowers, the “DIP ABL Loan Parties”), Wells

 Fargo Bank, National Association, as agent (in such capacity, the “DIP ABL Agent”), for and on

 behalf of itself and the other lenders party thereto (the “DIP ABL Lenders”), the Issuing Lenders

 (as therein defined) and the Bank Product Providers (as therein defined) (collectively, the “DIP

 ABL Parties”), substantially in the form of Exhibit B attached to the DIP Motion;

         (ii)    authorizing the Debtors party thereto to execute and deliver the DIP ABL Credit

 Agreement and any other agreements and documents related thereto (collectively with the DIP

 ABL Credit Agreement, the “DIP ABL Documents”) and to perform such other acts as may be

 necessary or desirable in connection with the DIP ABL Documents;

         (iii)   granting the DIP ABL Credit Facility and all obligations owing thereunder and

 under the DIP ABL Documents to the DIP ABL Agent and DIP ABL Parties (collectively, and

 including all “Obligations” as described in the DIP ABL Credit Agreement (including the Last Out

 Obligations), the “DIP ABL Obligations”) allowed superpriority administrative expense claim

 status in each of the Cases and any Successor Cases (as defined herein);

         (iv)    authorizing the Debtors (other than Debtor Hollander Sleep Products Canada

 Limited) to obtain senior secured postpetition financing on a superpriority basis in the aggregate

 principal amount of up to $28,000,000.00 (the “DIP Term Loan Credit Facility,” and the loans



                                                  2
 KE 61698457
19-11608-mew        Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                            Pg 52 of 535


 thereunder, the “DIP Term Loans,” and the DIP Term Loan Credit Facility together with the DIP

 ABL Credit Facility, the “DIP Facilities”) pursuant to the terms and conditions of that certain

 superpriority secured Debtor-in-Possession Term Loan Credit Agreement (as the same may be

 amended, restated, supplemented, or otherwise modified from time to time, the “DIP Term Loan

 Credit Agreement,” and together with the DIP ABL Credit Agreement, the “DIP Agreements”),

 by and among the DIP Term Loan Borrower, the guarantors party thereto from time to time

 (the “DIP Term Loan Guarantors,” and together with the DIP ABL Guarantors, the “DIP

 Guarantors”) (the DIP Term Loan Guarantors, together with the DIP Term Loan Borrower, the

 “DIP Term Loan Parties”) (the DIP Term Loan Parties, together with the DIP ABL Loan Parties,

 the “DIP Parties”), the financial institutions party thereto from time to time as lenders (collectively,

 the “DIP Term Loan Lenders,” and together with the DIP Term Loan Agent (defined below), the

 “DIP Term Loan Secured Parties”) (the DIP Term Loan Secured Parties, together with the DIP

 ABL Parties, the “DIP Lenders”), and Barings Finance LLC, as administrative agent (in such

 capacity, the “DIP Term Loan Agent,” and, together with the DIP ABL Agent, collectively, the

 “DIP Agents”) for and on behalf of itself and the DIP Term Loan Lenders, substantially in the

 form of Exhibit C attached to the DIP Motion;

         (v)    authorizing the Debtors party thereto to execute and deliver the DIP Term Loan

 Credit Agreement and any other agreements and documents related thereto (collectively with the

 DIP Term Loan Credit Agreement, the “DIP Term Loan Documents,” and together with the DIP

 ABL Documents, the “DIP Documents”) and to perform such other acts as may be necessary or

 desirable in connection with the DIP Term Loan Documents;

         (vi)   granting the DIP Term Loan Credit Facility and all obligations owing thereunder

 and under the DIP Term Loan Documents to the DIP Term Loan Agent and DIP Term Loan



                                                    3
 KE 61698457
19-11608-mew        Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                            Pg 53 of 535


 Lenders (collectively, and including all “Obligations” as described in the DIP Term Loan Credit

 Agreement, the “DIP Term Loan Obligations,” and together with the DIP ABL Obligations, the

 “DIP Obligations”) allowed superpriority administrative expense claim status in each of the Cases

 and any Successor Cases, in each case subject to the Carve Out (as defined herein);

         (vii)    granting to the DIP Agents, for the benefit of themselves and the DIP Lenders and

 the DIP Obligations, automatically perfected security interests in and liens on all of the DIP ABL

 Collateral (as defined below), or DIP Term Collateral (as defined herein), as applicable, including,

 without limitation, all property constituting “Cash Collateral” as defined in section 363(a) of the

 Bankruptcy Code, which liens shall be subject to the Carve Out and the priorities set forth herein;

         (viii)   authorizing and directing the Debtors to pay the principal, interest, fees, expenses

 and other amounts payable under the DIP Documents as such become due, including, without

 limitation, letter of credit fees (including issuance and other related charges), continuing

 commitment fees, closing fees, audit fees, appraisal fees, liquidator fees, structuring fees,

 administrative agent’s fees, the reasonable fees and disbursements of the DIP Agents’ and DIP

 Lenders’ respective attorneys, advisors, accountants and other consultants, all to the extent

 provided in, and in accordance with, the applicable DIP Documents;

         (ix)     authorizing the Debtors to use the Prepetition Collateral, including the Cash

 Collateral (each as defined below) of the Prepetition ABL Secured Parties and Prepetition ABL

 Obligations under the Prepetition ABL Documents and the Prepetition Term Loan Secured Parties

 under the Prepetition Term Loan Documents (each as defined below), and providing adequate

 protection to the Prepetition ABL Secured Parties, Prepetition ABL Obligations and Prepetition

 Term Loan Secured Parties for any Diminution in Value (as defined below) of their respective




                                                   4
 KE 61698457
19-11608-mew        Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                            Pg 54 of 535


 interests in the Prepetition Collateral, including the Cash Collateral, as applicable, and subject to

 the Carve Out;

         (x)      vacating and modifying the automatic stay imposed by section 362 of the

 Bankruptcy Code to the extent necessary to implement and effectuate the terms and provisions of

 the DIP Documents and this Interim Order; and

         (xi)     scheduling a final hearing (the “Final Hearing”) to consider the relief requested in

 the DIP Motion and approving the form of notice with respect to the Final Hearing.

         The Court having considered the DIP Motion, the exhibits attached thereto, the Declaration

 of Saul Burian in Support of the Debtors’ Motion for Entry of Interim and Final Orders (A)

 Authorizing the Debtors to Obtain Postpetition Financing, (B) Authorizing the Debtors to Use

 Cash Collateral, (C) Granting Liens and Providing Superpriority Administrative Expense Status,

 (D) Granting Adequate Protection to the Prepetition Lenders, (E) Modifying the Automatic Stay,

 (F) Scheduling a Final Hearing, and (G) Granting Related Relief, the DIP Documents, the

 Declaration of Marc Pfefferle, Chief Executive Officer of Hollander Sleep Products, LLC, in

 Support of Debtors’ Chapter 11 Petitions and First Day Motions, and the evidence submitted and

 argument made at the interim hearing (the “Interim Hearing”); and notice of the Interim Hearing

 having been given in accordance with Bankruptcy Rules 2002, 4001(b), (c) and (d), and all

 applicable Local Rules; and the Interim Hearing having been held and concluded; and all

 objections, if any, to the interim relief requested in the DIP Motion having been withdrawn,

 resolved or overruled by the Court; and it appearing that approval of the interim relief requested

 in the DIP Motion is necessary to avoid immediate and irreparable harm to the Debtors and their

 estates pending the Final Hearing, and otherwise is fair and reasonable and in the best interests of

 the Debtors, their estates and all parties-in-interest, and is essential for the continued operation of



                                                   5
 KE 61698457
19-11608-mew              Doc 13           Filed 05/19/19 Entered 05/19/19 16:56:11                                       Main Document
                                                        Pg 55 of 535


 the Debtors’ businesses and the preservation of the value of the Debtors’ assets; and the Court

 having determined that the legal and factual bases set forth in the Motion establish just cause for

 the relief granted herein; and it appearing that the Debtors’ entry into the DIP Agreements is a

 sound and prudent exercise of the Debtors’ business judgment; and after due deliberation and

 consideration, and good and sufficient cause appearing therefor;

          BASED UPON THE RECORD ESTABLISHED AT THE INTERIM HEARING,

 THE COURT MAKES THE FOLLOWING FINDINGS OF FACT AND CONCLUSIONS

 OF LAW:2

          A.          Petition Date. On May 19, 2019 (the “Petition Date”), each of the Debtors filed a

 voluntary petition for relief under chapter 11 of the Bankruptcy Code with the United States

 Bankruptcy Court for the Southern District of New York (the “Court”).

          B.          Debtors in Possession. The Debtors have continued in the management and

 operation of their businesses and properties as debtors in possession pursuant to sections 1107 and

 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in the Cases.

          C.          Jurisdiction and Venue. This Court has jurisdiction over the Cases, the DIP

 Motion and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157 and 1334.

 Consideration of the Motion constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2). This

 Court may enter a final order consistent with Article III of the United States Constitution. Venue

 for the Cases and the proceedings on the Motion is proper in this district pursuant to 28 U.S.C.

 §§ 1408 and 1409. The bases for the relief sought in the Motion and granted in this Interim Order




 2
     The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052,
     made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the extent that any of the following findings of fact constitute
     conclusions of law, they are adopted as such. To the extent any of the following conclusions of law constitute findings of fact, they are adopted
     as such.


                                                                         6
 KE 61698457
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                            Pg 56 of 535


 are sections 105, 361, 362, 363, 364, and 507 of the Bankruptcy Code, Bankruptcy Rules 2002,

 4001, 6004, and 9014, and the Local Rules.

         D.     Committee Formation. As of the date hereof, the United States Trustee for the

 Southern District of New York (the “U.S. Trustee”) has not appointed an official committee of

 unsecured creditors in these Cases pursuant to section 1102 of the Bankruptcy Code (a “Creditors’

 Committee”).

         E.     Notice. Proper, timely, adequate, and sufficient notice of the Motion has been

 provided in accordance with the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules,

 and no other or further notice of the Motion with respect to the relief requested at the Interim

 Hearing or the entry of this Interim Order shall be required. The interim relief granted herein is

 necessary to avoid immediate and irreparable harm to the Debtors and their estates pending a Final

 Hearing.

         F.     Debtors’ Stipulations.     After consultation with their attorneys and financial

 advisors, and without prejudice to the rights of parties-in-interest as set forth in paragraph 39

 herein, the Debtors, on their behalf and on behalf of their estates, admit, stipulate, acknowledge,

 and agree as follows (paragraphs F(i) through F(xv) below are referred to herein, collectively, as

 the “Debtors’ Stipulations”), which Debtors’ Stipulations shall not constitute a finding of this

 Court in accordance with Local Bankruptcy Rule 4001-2(g)(4):

                (i)      Prepetition ABL Facility. Pursuant to that certain Third Amended and

 Restated Credit Agreement dated as of June 9, 2017 (as amended, restated, supplemented, or

 otherwise modified from time to time, the “Prepetition ABL Credit Agreement,” and collectively

 with any other agreements and documents executed or delivered in connection therewith, each as

 may be amended, restated, supplemented, or otherwise modified from time to time, the



                                                 7
 KE 61698457
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                          Pg 57 of 535


 “Prepetition ABL Documents”), among (a) the borrowers thereunder (the “Prepetition ABL

 Borrowers” and together with the “Guarantors” as defined in the Prepetition ABL Credit

 Agreement, the “Prepetition ABL Loan Parties”), (b) Dream II Holdings, LLC as parent, (c) Wells

 Fargo Bank, National Association, as agent (in such capacity, the “Prepetition ABL Agent”), sole

 lead arranger and sole book runner, and (d) the lenders party thereto (the “Prepetition ABL

 Lenders,” and collectively with the Prepetition ABL Agent, the “Issuing Lenders” (as defined

 under the Prepetition ABL Credit Agreement), and the “Bank Product Providers” (as defined under

 the Prepetition ABL Credit Agreement) the “Prepetition ABL Secured Parties”), the Prepetition

 ABL Lenders provided credit and other financial accommodations to, and issued letters of credit

 for the account of, the Prepetition ABL Borrowers pursuant to the Prepetition ABL Documents

 (the “Prepetition ABL Credit Facility”).

                (ii)   Prepetition Put Agreement and Existing Participation Agreement. Pursuant

 to that certain (i) Put Agreement dated as of November 27, 2018 (the “Put Agreement”) among

 Sentinel Capital Partners V, L.P., Sentinel Dream Blocker, Inc., and Sentinel Capital Investors V,

 L.P. (the “Put Purchasers”), Wells Fargo Bank, National Association and SunTrust Bank, as

 lenders under the Prepetition ABL Credit Agreement, and the Prepetition ABL Agent, in

 consideration of providing the Prepetition ABL Borrowers with “Last Out Loans” (as defined in

 the Prepetition ABL Credit Agreement) (the “Last Out Loans”) (the Last Out Loans and any

 interest, fees, costs, charges, indemnities and other amounts accrued thereon, the “Last Out

 Obligations”), the Put Purchasers agreed to purchase a one hundred percent subordinated

 participation interest in the Last Out Loans provided to the Prepetition ABL Borrowers pursuant

 to the Prepetition ABL Credit Agreement and (ii) Existing Participation Agreement (as defined in

 the DIP ABL Credit Agreement) and the occurrence of the “Exercise Date” (as defined in the



                                                 8
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 58 of 535


 Existing Participation Agreement) upon the occurrence of the Petition Date and “Notice of Put

 Exercise” provided by Prepetition ABL Agent, the Put Purchasers acquired the Participation

 Interest (as defined in the Existing Participation Agreement) in respect of the Last Out Loans and

 Last Out Loan Obligations (as defined in the Prepetition ABL Credit Agreement).

                (iii)   Prepetition ABL Obligations. The Prepetition ABL Facility provided the

 Borrowers with, among other things, (x) $125,000,000 in aggregate Commitments (as defined in

 the Prepetition ABL Credit Agreement). As of May 17, 2019, the aggregate principal amount of

 loans outstanding under the Prepetition ABL Facility was not less than $61,697,731 plus

 $5,136,180 in respect of letters of credit (together with accrued and unpaid interest, and

 outstanding letters of credit, any reimbursement obligations (contingent or otherwise) in respect

 of letters of credit, any fees, expenses and disbursements (including, without limitation, attorneys’

 fees, accountants’ fees, auditor fees, appraisers’ fees and financial advisors’ fees, and related

 expenses and disbursements), treasury, cash management, bank product and derivative obligations,

 indemnification obligations, guarantee obligations, and other charges, amounts and costs of

 whatever nature owing, whether or not contingent, whenever arising, accrued, accruing, due,

 owing, or chargeable in respect of any of the Prepetition ABL Borrower’s and certain of the

 Prepetition ABL Guarantors’ obligations pursuant to the Prepetition ABL Documents, including

 all “Obligations” as defined in the Prepetition ABL Credit Agreement, including the Last Out

 Obligations, “Existing Secured Canadian Obligations” (as defined in the DIP ABL Credit

 Agreement), and “Existing Secured US Obligations” (as defined in the DIP ABL Credit

 Agreement) (collectively, the “Prepetition ABL Obligations”).

                (iv)    Prepetition ABL Liens and Prepetition ABL Priority Collateral. As more

 fully set forth in the Prepetition ABL Documents, prior to the Petition Date, the Prepetition ABL



                                                  9
 KE 61698457
19-11608-mew             Doc 13          Filed 05/19/19 Entered 05/19/19 16:56:11                                  Main Document
                                                      Pg 59 of 535


 Borrowers and the Prepetition ABL Guarantors granted to the Prepetition ABL Agent, for the

 benefit of itself and the Prepetition ABL Secured Parties and Prepetition ABL Obligations, a

 security interest in and continuing lien on (the “Prepetition ABL Liens”) substantially all of their

 assets and property, including, without limitation, (a) a first priority security interest in and

 continuing lien on the ABL Priority Collateral (as defined in that certain DIP Intercreditor

 Agreement referred to and as defined below) and all substitutions, replacements, accessions,

 products and proceeds of any of the ABL Priority Collateral, in any form, including insurance

 proceeds and all claims against third parties for loss or damage to, or destruction of, or other

 voluntary conversion (including claims in respect of condemnation or expropriation) of any kind

 or nature of any or all of the foregoing (the “Prepetition ABL Priority Collateral”), and (b) a second

 priority security interest in and continuing lien on the Term Loan Priority Collateral (as defined in

 that certain DIP Intercreditor Agreement referred to and as defined below) and all substitutions,

 replacements, accessions, products and proceeds of any of the Term Loan Priority Collateral, in

 any form, including insurance proceeds and all claims against third parties for loss or damage to,

 or destruction of, or other voluntary conversion (including claims in respect of condemnation or

 expropriation) of any kind or nature of any or all of the foregoing (collectively, the “Prepetition

 Term Loan Priority Collateral,” and together with the Prepetition ABL Priority Collateral, the

 “Prepetition Collateral3”).

                     (v)        Roll-Up of Obligations Under Prepetition ABL Credit Agreement. Upon

 entry of the Final Order, all Existing Secured Obligations (as defined under the DIP ABL Credit

 Agreement as all “Obligations” under the Prepetition ABL Credit Agreement (as defined below)),

 including all accrued and unpaid interest thereon and fees, costs, other charges and expenses shall



 3
     Prepetition Term Loan Obligations and does not include any ABL Canadian Collateral (as defined in the Intercreditor Agreement).


                                                                    10
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                           Pg 60 of 535


 be repaid, deemed repaid, deemed issued or deemed incurred, or otherwise replaced, as applicable,

 as "Obligations" under the DIP ABL Credit Agreement subject to the terms herein and contained

 within the Final Order. Notwithstanding the foregoing, nothing in this Interim Order shall impact

 the ability for the Court to unwind or partially unwind, after notice and a hearing, the pay down of

 Obligations under the Prepetition ABL Credit Agreement, in the event there is a timely and

 successful Challenge (as defined below) to the validity, enforceability, extent, perfection or

 priority of the Prepetition ABL Lenders’ liens or claims, or a determination that the Prepetition

 ABL Obligations were undersecured as of the Petition Date, or that the roll-up of Obligations under

 the Prepetition ABL Credit Agreement unduly advantaged the Prepetition ABL Lenders.

                (vi)    Prepetition Term Loan Facilities. Pursuant to that certain Term Loan Credit

 Agreement dated as of June 9, 2017 (as amended, restated or otherwise modified from time to

 time, the “Prepetition Term Loan Credit Agreement,” and collectively with any other agreements

 and documents executed or delivered in connection therewith, each as may be amended, restated,

 supplemented, or otherwise modified from time to time, the “Prepetition Term Loan Documents,”

 and together with the Prepetition ABL Documents, the “Prepetition Documents”) among (a) the

 borrower thereto (the “Prepetition Term Loan Borrower” and together with the “Guarantors” as

 defined in the Prepetition Term Loan Credit Agreement, the “Prepetition Term Loan Parties”),

 (b) Dream II Holdings, LLC and Hollander Home Fashions Holdings, LLC, as parent guarantors,

 (c) Barings Finance LLC, as administrative agent (in such capacity, the “Prepetition Term Loan

 Administrative Agent,” and together with the Prepetition ABL Agent, the “Prepetition Agents”),

 and (d) the lenders party thereto (the “Prepetition Term Loan Lenders,” and together with the

 Prepetition Term Loan Agent, the “Prepetition Term Loan Secured Parties”) (the Prepetition Term

 Loan Lenders, together with the Prepetition ABL Lenders, the “Prepetition Lenders”) (the



                                                 11
 KE 61698457
19-11608-mew        Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11               Main Document
                                            Pg 61 of 535


 Prepetition Term Loan Secured Parties, together with the Prepetition ABL Secured Parties, the

 “Prepetition Secured Parties”), the Prepetition Term Loan Lenders provided first lien term loans

 to the Prepetition Term Loan Borrower (the “Prepetition Term Loan Credit Facility,” and together

 with the Prepetition ABL Facility, the “Prepetition Secured Facilities”).

                 (vii)    Prepetition Term Loan Obligations. The Prepetition Term Loan Credit

 Facility provided the Prepetition Term Loan Borrower with commitments to provide term loans in

 the aggregate principal amount of up to $190,000,000. As of the Petition Date, the aggregate

 principal amount outstanding under the Prepetition Term Loan Credit Agreement Facility was

 $166,472,407.49 (together with accrued and unpaid interest, any fees, expenses and disbursements

 (including, without limitation, attorneys’ fees, accountants’ fees, appraisers’ fees and financial

 advisors’ fees, and related expenses and disbursements), indemnification obligations, and other

 charges, amounts and costs of whatever nature owing, whether or not contingent, whenever arising,

 accrued, accruing, due, owing, or chargeable in respect of any of the Prepetition Term Loan

 Borrowers and certain Prepetition Term Loan Guarantors’ obligations pursuant to the Prepetition

 Term Loan Documents, including all “Obligations” as defined in the Prepetition Term Loan Credit

 Agreement, the “Prepetition Term Loan Obligations,” and together with the Prepetition ABL

 Obligations, the “Prepetition Secured Obligations”).

                 (viii)   Prepetition Term Loan Liens and Prepetition Term Loan Priority

 Collateral. As more fully set forth in the Prepetition Term Loan Documents, prior to the Petition

 Date, the Prepetition Term Loan Parties granted to the Prepetition Term Loan Agent, for the benefit

 of itself and the Prepetition Term Loan Lenders security interests in and continuing liens on (the

 “Prepetition Term Loan Liens,” and together with the Prepetition ABL Liens, the “Prepetition

 Liens”) substantially all of their assets and property, including, without limitation, (a) first priority



                                                    12
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                           Pg 62 of 535


 security interests in and continuing liens on the Prepetition Term Loan Priority Collateral, and

 (b) second priority security interests in and continuing liens on the Prepetition ABL Priority

 Collateral, provided however that the Prepetition Term Loan Secured Parties do not have liens on

 and security interests in the assets of the Canadian Loan Parties (as defined in the DIP Intercreditor

 Agreement).

                (ix)    Priority of Prepetition Liens; Prepetition Intercreditor Agreement; DIP

 Intercreditor Agreement. The Prepetition Agents entered into that certain Intercreditor Agreement

 dated as of June 9, 2017 (as amended, restated, supplemented, or otherwise modified in accordance

 with its terms, the “Prepetition Intercreditor Agreement”) to govern the respective rights, interests,

 obligations, priority, and positions of the Prepetition Secured Parties with respect to the assets and

 properties of the Debtors and other obligors, including the Prepetition ABL Priority Collateral and

 Prepetition Term Loan Priority Collateral. Each of the Prepetition ABL Borrowers and Prepetition

 Term Loan Borrower acknowledged the Prepetition Intercreditor Agreement. The Prepetition

 Intercreditor Agreement is binding and enforceable against the Borrowers, the other “Grantors”

 thereunder and Prepetition Secured Parties in accordance with its terms and the Borrowers, such

 Grantors and the Prepetition Secured Parties are not entitled to take any action that would be

 contrary to the provisions thereof. As of the Petition Date, the ABL Agent and Term Loan Agent

 entered into the Amended and Restated Intercreditor Agreement, amending and restating the

 Prepetition Intercreditor Agreement in its entirety (the “DIP Intercreditor Agreement”). The DIP

 Intercreditor Agreement is binding and enforceable against the Borrowers, the other “Grantors”

 thereunder, the Prepetition Secured Parties and the DIP Lenders in accordance with its terms and

 the Borrowers, the Prepetition Secured Parties and DIP Lenders are not entitled to take any action

 that would be contrary to the provisions thereof.



                                                  13
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 63 of 535


                (x)     Validity, Extent, Perfection and Priority of Prepetition ABL Liens and

 Prepetition ABL Obligations. The Debtors acknowledge and agree that as of the Petition Date:

 (a) the Prepetition ABL Liens on the Prepetition Collateral were valid, binding, enforceable, non-

 avoidable and properly perfected and were granted to, or for the benefit of, the Prepetition ABL

 Secured Parties and Prepetition ABL Obligations, for fair consideration and reasonably equivalent

 value; (b) the Prepetition ABL Liens were senior in priority over any and all other liens on the

 Prepetition Collateral, subject only to (1) the Prepetition Term Loan Liens on the Prepetition Term

 Loan Priority Collateral, and (2) certain liens otherwise permitted by the Prepetition ABL

 Documents (solely to the extent any such permitted liens were valid, properly perfected, non-

 avoidable and senior in priority to the Prepetition ABL Liens as of the Petition Date, the

 “Prepetition ABL Permitted Prior Liens”); (c) the Prepetition ABL Obligations constitute legal,

 valid, binding, and non-avoidable obligations of the Prepetition ABL Loan Parties enforceable in

 accordance with the terms of the applicable Prepetition ABL Documents; (d) no offsets,

 challenges, objections, defenses, claims or counterclaims of any kind or nature to any of the

 Prepetition ABL Liens or Prepetition ABL Obligations exist, and no portion of the Prepetition

 ABL Liens or Prepetition ABL Obligations (including the Last Out Obligations) is subject to any

 challenge or defense including, without limitation, avoidance, disallowance, disgorgement,

 recharacterization, or subordination (equitable or otherwise) pursuant to the Bankruptcy Code or

 applicable non- bankruptcy law; (e) the Debtors and their estates have no claims, objections,

 challenges, causes of action, and/or choses in action, including without limitation, avoidance

 claims under Chapter 5 of the Bankruptcy Code or applicable state law equivalents or actions for

 recovery or disgorgement, against any of the Prepetition ABL Secured Parties or the Put

 Purchasers (as to the Put Purchasers, subject to and only effective upon the Disinterested Director’s



                                                  14
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 64 of 535


 Determination (as defined below)) or any of their respective affiliates, agents, attorneys, advisors,

 professionals, officers, directors and employees arising out of, based upon or related to the

 Prepetition ABL Facility (including the Last Out Obligations) and entry into the Put Agreement

 and Existing Participation Agreement; (f) the Debtors have waived, discharged, and released any

 right to challenge any of the Prepetition ABL Obligations (including the Last Out Obligations),

 the priority of the Prepetition ABL Loan Parties’ obligations thereunder, and the validity, extent,

 and priority of the liens securing the Prepetition ABL Obligations; and (g) the Prepetition ABL

 Obligations constitute allowed, secured claims within the meaning of sections 502 and 506 of the

 Bankruptcy Code. Notwithstanding the foregoing, all of the Debtors’ rights and remedies (whether

 at law or in equity) in connection with any potential claim or cause of action against the Put

 Purchasers which are, or may be, the subject to investigation by the Debtors’ disinterested director

 are preserved (and nothing shall impair any of the Debtors’ right or remedies against the Put

 Purchasers) until (a) the completion of the investigation by the Debtors’ disinterested director and

 (b) the disinterested director’s determination that there are no such claims or causes of action

 against the Put Purchasers or their respective affiliates or agents (collectively (a) and (b),

 the “Disinterested Director’s Determination”).

                (xi)    Validity, Extent, Perfection and Priority of Prepetition Term Loan Liens

 and Prepetition Term Loan Obligations. The Debtors further acknowledge and agree that, as of

 the Petition Date: (a) the Prepetition Term Loan Liens were senior in priority over any and all

 other liens on the Prepetition Collateral (other than ABL Canadian Collateral), subject only to

 (1) the Prepetition ABL Liens on the Prepetition ABL Priority Collateral and (2) certain liens

 otherwise permitted by the Prepetition Term Loan Documents (solely to the extent any such

 permitted liens were valid, properly perfected, non-avoidable and senior in priority to the



                                                  15
 KE 61698457
19-11608-mew               Doc 13           Filed 05/19/19 Entered 05/19/19 16:56:11                                        Main Document
                                                         Pg 65 of 535


 Prepetition Term Loan Liens as of the Petition Date, the “Prepetition Term Loan Permitted Prior

 Liens,” and together with the Prepetition ABL Permitted Prior Liens, the “Permitted Prior Liens”);4

 (b) the Prepetition Term Loan Liens on the Prepetition Collateral (other than ABL Canadian

 Collateral) were valid, binding, enforceable, non-avoidable and properly perfected and were

 granted to, or for the benefit of, the Prepetition Term Loan Secured Parties for fair consideration

 and reasonably equivalent value; (c) the Prepetition Term Loan Obligations constitute legal, valid,

 binding, and non-avoidable obligations of the Prepetition Term Loan Parties enforceable in

 accordance with the terms of the applicable Prepetition Term Loan Documents; (d) no offsets,

 challenges, objections, defenses, claims or counterclaims of any kind or nature to any of the

 Prepetition Term Loan Liens or Prepetition Term Loan Obligations exist, and no portion of the

 Prepetition Term Loan Liens or Prepetition Term Loan Obligations is subject to any challenge or

 defense including, without limitation, avoidance, disallowance, disgorgement, recharacterization,

 or subordination (equitable or otherwise) pursuant to the Bankruptcy Code or applicable non-

 bankruptcy law; (e) the Debtors and their estates have no claims, objections, challenges, causes of

 action, and/or choses in action, including without limitation, avoidance claims under Chapter 5 of

 the Bankruptcy Code or applicable state law equivalents or actions for recovery or disgorgement,

 against any of the Prepetition Term Loan Secured Parties, or any of their respective affiliates,

 agents, attorneys, advisors, professionals, officers, directors and employees arising out of, based

 upon or related to the Prepetition Term Loan Facilities; (f) the Debtors have waived, discharged,

 and released any right to challenge any of the Prepetition Term Loan Obligations, the priority of



 4
     Nothing herein shall constitute a finding or ruling by this Court that any such Permitted Prior Lien is valid, senior, enforceable, prior, perfected
     or non-avoidable. Moreover, nothing shall prejudice the rights of any party-in-interest, including, but not limited to the Debtors, the DIP
     Agents, the Prepetition ABL Parties, the Prepetition Term Loan Secured Parties, or a Creditors’ Committee (if appointed), to challenge the
     validity, priority, enforceability, seniority, avoidability, perfection or extent of any alleged Permitted Prior Lien and/or security interests. The
     right of a seller of goods to reclaim such goods under section 546(c) of the Bankruptcy Code is not a Permitted Prior Lien and is expressly
     subject to the Prepetition Liens and DIP Liens.


                                                                          16
 KE 61698457
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                            Pg 66 of 535


 the Debtors’ obligations thereunder, and the validity, extent, and priority of the liens securing the

 Prepetition Term Loan Obligations; and (g) the Prepetition Term Loan Obligations constitute

 allowed, secured claims within the meaning of sections 502 and 506 of the Bankruptcy Code.

                (xii)    Default by the Debtors. The Debtors acknowledge and stipulate that the

 Prepetition ABL Loan Parties are in default of their obligations under the Prepetition ABL

 Documents and Prepetition Term Loan Parties are in default of their obligations under the

 Prepetition Term Loan Documents.

                (xiii)   Releases. Subject to entry of the Final Order, the Debtors hereby absolutely

 and unconditionally release and forever discharge and acquit the Prepetition Secured Parties and

 the Put Purchasers (as to the Put Purchasers, subject to and only effective upon the occurrence of

 the Disinterested Director’s Determination) and their respective affiliates and each of their

 respective former, current or future officers, partners, directors, managers, members, principals,

 employees, agents, related funds, investors, financing sources, financial advisors, attorneys,

 accountants, investment bankers, consultants, representatives and other professionals and the

 respective successors and assigns thereof, in each case in their respective capacity as such

 (collectively, the “Released Parties”) from any and all obligations and liabilities to the Debtors

 (and theirs successors and assigns) and from any and all claims, counterclaims, demands, debts,

 accounts, contracts, liabilities, actions and causes of action arising prior to the Petition Date

 (collectively, the “Released Claims”) of any kind, nature or description, whether known or

 unknown, foreseen or unforeseen or liquidated or unliquidated, arising in law or equity or upon

 contract or tort or under any state or federal law or otherwise, arising out of or related to (as

 applicable) the Prepetition Documents, the obligations owing and the financial obligations made

 thereunder, the negotiation thereof and of the transactions reflected thereby and the obligations



                                                  17
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                           Pg 67 of 535


 and financial obligations made thereunder, in each case that the Debtors at any time had, now have

 or may have, or that their successors or assigns hereafter can or may have against any of the

 Released Parties for or by reason of any act, omission, matter, cause or thing whatsoever arising

 at any time on or prior to the date of this Interim Order arising out of or related to (as applicable)

 the Prepetition Documents, the obligations owing and the financial obligations made thereunder,

 the negotiation thereof and of the transactions reflected thereby and the obligations and financial

 obligations made thereunder, whether such Released Claims are matured, contingent, liquidated,

 unliquidated, unmatured, known, unknown or otherwise.

                (xiv)   Cash Collateral. All cash, securities or other properties of the DIP Parties

 (and the proceeds therefrom) as of the Petition Date, including, without limitation, all cash,

 securities or other property (and the proceeds therefrom) and other amounts on deposit or

 maintained by the DIP Parties in any account or accounts were subject to rights of set-off under

 the Prepetition Documents and applicable law, for the benefit of the Prepetition Secured Parties

 and Prepetition Secured Obligations, subject to the terms of the DIP Intercreditor Agreement. All

 proceeds of the Prepetition Collateral (including cash on deposit in any account or accounts as of

 the Petition Date, securities or other property, whether subject to control agreements or otherwise,

 in each case that constitutes Prepetition Collateral) are “Cash Collateral” of the applicable

 Prepetition Secured Parties and Prepetition Secured Obligations within the meaning of section

 363(a) of the Bankruptcy Code (the “Cash Collateral”), subject to the Carve Out and the terms of

 the DIP Intercreditor Agreement.

                (xv)    DIP Intercreditor Agreement. Pursuant to section 510 of the Bankruptcy

 Code, except as expressly provided by the terms of this Interim Order, the DIP Intercreditor

 Agreement and any other intercreditor agreement or subordination agreement between and/or



                                                  18
 KE 61698457
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                            Pg 68 of 535


 among any Prepetition ABL Loan Party, any Prepetition Term Loan Party, any Debtor or affiliate

 thereof, and any other applicable intercreditor or subordination provisions contained in any of the

 Prepetition Documents (i) shall remain in full force and effect, (ii) shall continue to govern the

 relative priorities, rights and remedies of the Prepetition ABL Secured Parties and the Prepetition

 Term Loan Secured Parties (including the relative priorities, rights and remedies of such parties

 with respect to the replacement liens and administrative expense claims and superpriority

 administrative expense claims granted, or amounts payable, by the Debtors under this Interim

 Order or otherwise and the modification of the automatic stay), and (iii) shall not be deemed to be

 amended, altered or modified by the terms of this Interim Order or the DIP Documents, unless

 expressly set forth herein. The DIP ABL Credit Facility is an ABL Document as that term is used

 in the DIP Intercreditor Agreement, and any repayment of the Prepetition ABL Obligations

 pursuant to this Interim Order shall not be deemed to constitute a “Payment in Full of ABL Debt”

 as such term is defined in the DIP Intercreditor Agreement. The DIP Term Loan Credit Facility

 is a Term Loan Document as that term is used in the DIP Intercreditor Agreement.

         G.     Findings Regarding Postpetition Financing

                (i)      Request for Postpetition Financing. The Debtors seek authority to (a) enter

 into the DIP Facilities on the terms described herein and in the DIP Documents, and (b) use Cash

 Collateral on the terms described herein to administer their Cases and fund their operations. At

 the Final Hearing, the Debtors will seek final approval of the proposed postpetition financing and

 use of Cash Collateral arrangements pursuant to a proposed final order (the “Final Order”), which

 shall be in form and substance acceptable to each of the DIP Agents, and DIP Term Loan Lenders

 holding in excess of fifty percent (50%) of the outstanding loans and commitments under the DIP

 Term Loan Credit Facility (the “Required DIP Term Loan Lenders”) (the Required DIP Term



                                                 19
 KE 61698457
19-11608-mew         Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                           Pg 69 of 535


 Loan Lenders or the “Required Lenders” under the DIP ABL Credit Agreement, as applicable,

 the “Required DIP Lenders”). Notice of the Final Hearing and Final Order will be provided in

 accordance with this Interim Order.

                (ii)    Priming of the Prepetition Liens. The priming of the Prepetition Secured

 Parties on the Prepetition Collateral under section 364(d) of the Bankruptcy Code, as contemplated

 by the DIP Facilities and as further described below, will enable the Debtors to obtain the DIP

 Facilities and to continue to operate their businesses to the benefit of their estates and creditors.

 The Prepetition ABL Secured Parties, the Prepetition ABL Obligations and the Prepetition Term

 Loan Secured Parties are each entitled to receive adequate protection as set forth in this Interim

 Order pursuant to sections 361, 363, and 364 of the Bankruptcy Code, for any diminution in value

 (“Diminution in Value”) of each of their respective interests in the Prepetition Collateral (including

 Cash Collateral).

                (iii)   Need for Postpetition Financing and Use of Cash Collateral. The Debtors

 have an immediate and critical need to obtain the financing pursuant to the DIP Facilities and to

 continue to use the Prepetition Collateral (including Cash Collateral) in order to, among other

 things, (i) permit the orderly continuation of the operation of their businesses, (ii) maintain

 business relationships with customers, vendors and suppliers, (iii) make payroll, and (iv) satisfy

 other working capital and operational needs. The access by the DIP Parties to sufficient working

 capital and liquidity through the use of Cash Collateral and other Prepetition Collateral, incurrence

 of new indebtedness under the DIP Documents and other financial accommodations provided

 under the DIP Documents are necessary and vital to the preservation and maintenance of the going

 concern value of the DIP Parties and to a successful reorganization of the DIP Parties and DIP

 Obligations. The terms of the proposed financing are fair and reasonable, reflect each DIP Parties’



                                                  20
 KE 61698457
19-11608-mew       Doc 13       Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                             Pg 70 of 535


 exercise of prudent business judgment, and are supported by reasonably equivalent value and fair

 consideration. The adequate protection provided in this Interim Order and other benefits and

 privileges contained herein are consistent with and authorized by the Bankruptcy Code.

                (iv)    No Credit Available on More Favorable Terms. The DIP Facilities are the

 best source of debtor in possession financing available to the Debtors. Given their current financial

 condition, financing arrangements, and capital structure, the Debtors have been and continue to be

 unable to obtain financing from sources other than the DIP Lenders on terms more favorable than

 the DIP Facilities. The Debtors are unable to obtain unsecured credit allowable under Bankruptcy

 Code section 503(b)(1) as an administrative expense. The Debtors have also been and are unable

 to obtain: (a) unsecured credit having priority over that of administrative expenses of the kind

 specified in sections 503(b), 507(a) and 507(b) of the Bankruptcy Code; (b) credit secured solely

 by a lien on property of the Debtors and their estates that is not otherwise subject to a lien; or

 (c) credit secured solely by a junior lien on property of the Debtors and their estates that is subject

 to a lien. Financing on a postpetition basis is not otherwise available without granting the DIP

 Agents, for the benefit of themselves and the DIP Lenders and on account of the obligations under

 the DIP Facilities (including the Last Out Obligations): (1) perfected security interests in and liens

 on (each as provided herein) all of the Debtors’ existing and after-acquired assets with the priorities

 set forth in paragraph 6 hereof, (2) superpriority claims and liens, and (3) the other protections set

 forth in this Interim Order.

                (v)     Use of proceeds of the DIP Facilities. As a condition to entry into the DIP

 Documents, the extension of credit under the DIP Facilities and the authorization to use Cash

 Collateral, the DIP Agents, the DIP Lenders, and the Prepetition Secured Parties require, and the

 Debtors have agreed, that proceeds of the DIP Facilities shall be used, in each case in a manner



                                                   21
 KE 61698457
19-11608-mew              Doc 13         Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                                      Pg 71 of 535


 consistent with the terms and conditions of this Interim Order and the DIP Documents and in

 accordance with the budget attached hereto as Exhibit A, as the same may be modified from time

 to time consistent with the terms of the DIP Documents, and subject to such variances as permitted

 in the DIP Agreements (such budget, as so modified, the “Approved Budget”),5 solely for:

 (a) working capital and letters of credit; (b) other general corporate purposes of the Debtors;

 (c) permitted payment of costs of administration of the Cases; (d) (1) payment of such prepetition

 expenses of the Prepetition Term Loan Secured Parties as consented to by the DIP Term Agent

 and the Required DIP Term Loan Lenders, and (2) payment of such prepetition expenses of the

 Prepetition ABL Secured Parties as consented to by the DIP ABL Agent in its sole discretion, in

 each case under clauses (1) and (2) as approved by the Court; (e) payment of interest, fees and

 expenses (including without limitation, legal and other professionals’ fees and expenses of the DIP

 Agents) owed under the DIP Documents; (f) payment of certain adequate protection amounts to

 the Prepetition Secured Parties and Prepetition Secured Obligations, as set forth in paragraph 16

 hereof; (g) the reduction of the Prepetition ABL Obligations pending entry of the Final Order (or

 as otherwise required under any recognition orders by the Canadian Court (as defined in the DIP

 ABL Credit Agreement)) in respect of the Canadian Borrower (as defined in the DIP ABL Credit

 Agreement) and payment in full of the Prepetition ABL Obligations upon entry of a Final Order

 (or as otherwise required under such recognition orders of the Canadian Court in respect of the

 Canadian Borrower); (h) the Canadian Borrower to borrow under the DIP ABL Credit Agreement

 and lend such borrowed amounts to any Debtor other than the Canadian Borrower on a

 superpriority administrative expense basis pursuant to section 507(b) of the Bankruptcy Code (the

 “Canadian Intercompany Superpriority Administrative Claims”); (i) upon entry of the Final Order,



 5
     A copy of the initial Approved Budget is attached hereto as Exhibit 1.


                                                                      22
 KE 61698457
19-11608-mew             Doc 13         Filed 05/19/19 Entered 05/19/19 16:56:11                                 Main Document
                                                     Pg 72 of 535


 and delivery of the Participation Agreement (as defined in the DIP ABL Credit Agreement),

 deemed refinancing and replacement of the Last Out Obligations with the Last Out DIP

 Obligations6 (as defined by the DIP ABL Credit Agreement), subject to the rights preserved in

 paragraph 42 of this Interim Order; and (j) payment of the Carve Out shall be in accordance with

 paragraph 39 of this Interim Order. The reduction of the Prepetition ABL Obligations from the

 Cash Collateral consisting of ABL Priority Collateral in accordance with this Interim Order is

 necessary as the Prepetition ABL Parties have not otherwise consented to the use of their Cash

 Collateral or the subordination of their liens to the DIP Liens (as defined below), and the DIP ABL

 Agent and the DIP ABL Lenders will not otherwise consent to providing the DIP ABL Credit

 Facility and extending credit to the Debtors thereunder. Further the DIP ABL Agent and DIP ABL

 Lenders are not willing to provide the DIP ABL Credit Facility unless the Canadian Borrower is a

 joint and several obligor with respect to the DIP ABL Obligations.

                     (vi)      Application of Proceeds of Collateral. As a condition to entry into the DIP

 Agreements, the extension of credit under the DIP Facilities and authorization to use Cash

 Collateral, the Debtors, the DIP Agents, the DIP Lenders, the Prepetition ABL Secured Parties and

 the Prepetition Term Loan Secured Parties have agreed that, as of and commencing on the date of

 the Interim Hearing, the Debtors shall apply the proceeds of DIP Collateral in accordance with this

 Interim Order and the DIP Intercreditor Agreement.

          H.         Adequate Protection. Subject to the Carve Out, the Prepetition ABL Agent, for

 the benefit of itself and the Prepetition ABL Secured Parties on account of the Prepetition ABL

 Obligations (including the Last Out Obligations), and the Prepetition Term Loan Agent, for the

 benefit of itself and the Prepetition Term Loan Secured Parties, are each entitled to receive



 6
     “Last Out DIP Obligations” shall have the meaning ascribed to the term “Last Out Obligations” in the DIP ABL Credit Agreement.


                                                                   23
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                           Pg 73 of 535


 adequate protection to the extent of any Diminution in Value of their respective interests in the

 Prepetition Collateral. Pursuant to sections 361, 363 and 507(b) of the Bankruptcy Code, as

 adequate protection: (i) the Prepetition ABL Secured Parties and Prepetition ABL Obligations

 will receive adequate protection liens and superpriority claims, as more fully set forth in

 paragraphs 11-14 herein and the Prepetition ABL Secured Parties (other than on account of the

 Last Out Loans and Last Out Obligations) shall receive current payment of interest at the default

 rate (provided the Last Out Loans and Last Out Obligations shall accrue payment of interest at the

 default rate as part of the Last Out Loans and Last Out Obligations), reasonable and documented

 fees and expenses (including without limitation, legal and other professionals’ fees and expenses

 of the Prepetition ABL Agent, whether arising before or after the Petition Date); and (ii) the

 Prepetition Term Loan Secured Parties will receive (a) adequate protection liens and superpriority

 claims, as more fully set forth in paragraphs 11-14 herein, and (b) current payment of reasonable

 and documented expenses (including without limitation, legal and other professionals’ fees and

 expenses of the Prepetition Term Loan Agent whether arising before or after the Petition Date.

         I.     Sections 506(c) and 552(b). In light of (i) the DIP Agents’ and DIP Lenders’

 agreement that their liens and superpriority claims shall be subject to the Carve Out (including the

 caps and limitations set forth therein); (ii) the Prepetition ABL Secured Parties’ agreement that,

 with respect to the Prepetition ABL Priority Collateral, their liens shall be subject to the Carve Out

 (and the caps and limitations set forth therein), subordinate to the DIP ABL Liens, and, in the case

 of the Prepetition Term Loan Priority Collateral, subordinate to the DIP Term Loan Liens and the

 Prepetition Term Loan Liens; and (iii) the Prepetition Term Loan Secured Parties’ agreement that,

 with respect to the Prepetition Term Loan Priority Collateral, their liens shall not include the ABL

 Canadian Collateral (as defined in the DIP Intercreditor Agreement) and shall be subject to the



                                                  24
 KE 61698457
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                            Pg 74 of 535


 Carve Out and subordinate to the DIP Term Loan Liens and, in the case of the ABL Priority

 Collateral, subordinate to the DIP ABL Liens, the Prepetition ABL Liens and the DIP Term Loan

 Liens, (a) subject to entry of a Final Order, the Prepetition ABL Secured Parties, Prepetition ABL

 Obligations, and Prepetition Term Loan Secured Parties are each entitled to a waiver of any

 “equities of the case” exception under section 552(b) of the Bankruptcy Code, and (b) subject to

 entry of a Final Order, the DIP Agents, DIP Lenders, DIP Obligations, Prepetition ABL Secured

 Parties, Prepetition ABL Obligations, and Prepetition Term Loan Secured Parties are each entitled

 to a waiver of the provisions of section 506(c) of the Bankruptcy Code, subject to the terms of the

 DIP Intercreditor Agreement.

         J.     Good Faith of the DIP Agents and DIP Lenders.

                (i)      Willingness to Provide Financing. The DIP Lenders have indicated a

 willingness to provide financing to the Debtors subject to: (a) entry of this Interim Order and the

 Final Order; (b) approval of the terms and conditions of the DIP Facilities and the DIP Documents;

 (c) satisfaction of the closing conditions set forth in the DIP Documents; (d) entry of the Canadian

 Recognition Orders (as defined by the DIP ABL Credit Agreement) and (e) findings by this Court

 that the DIP Financing is essential to the Debtors’ estates, that the DIP Agents and DIP Lenders

 are extending credit to the Debtors pursuant to the DIP Documents in good faith, and that the DIP

 Agents’ and DIP Lenders’ claims, superpriority claims, security interests and liens and other

 protections granted pursuant to this Interim Order and the DIP Documents will have the protections

 provided by section 364(e) of the Bankruptcy Code.

                (ii)     Business Judgment. Based on the Motion, the declarations filed in support

 of the Motion, and the record presented to the Court at the Interim Hearing, (i) the terms of the

 financing provided by the DIP Facilities, (ii) the adequate protection provided by the Interim Order



                                                 25
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 75 of 535


 and DIP Documents and (iii) the terms on which the DIP Parties may continue to use the

 Prepetition Collateral (including Cash Collateral), in each case pursuant to this Interim Order and

 the DIP Documents, are in each case fair and reasonable, reflect the DIP Parties’ exercise of

 prudent business judgment consistent with their fiduciary duties, constitute reasonably equivalent

 value and fair consideration, and represents the best financing (and terms) presently available.

                (iii)   Good Faith Pursuant to Section 364(e). The terms and conditions of the

 DIP Facilities and the use of Cash Collateral were negotiated in good faith and at arms’ length

 among the Debtors, DIP Agents, DIP Lenders, Prepetition ABL Secured Parties and Prepetition

 Term Loan Secured Parties, with the assistance and counsel of their respective advisors. Use of

 Cash Collateral and credit to be extended under the DIP Facilities shall be deemed to have been

 allowed, advanced, made, or extended in good faith by the DIP Agents, DIP Lenders, Prepetition

 ABL Secured Parties, and Prepetition Term Loan Secured Parties within the meaning of

 section 364(e) of the Bankruptcy Code.

         K.     Immediate Entry. Sufficient cause exists for immediate entry of this Order

 pursuant to Bankruptcy Rule 4001(c)(2).

         L.     Interim Hearing. Notice of the Interim Hearing and the relief requested in the DIP

 Motion has been provided by the Debtors, whether by facsimile, electronic mail, overnight courier

 or hand delivery, to certain parties-in-interest, including, among others: (i) the U.S. Trustee,

 (ii) those entities or individuals included on the Debtors’ list of 50 largest unsecured creditors on

 a consolidated basis, (iii) counsel to the Prepetition ABL Agent, (iv) counsel to the Prepetition

 Term Loan Agent; (v) counsel to the Put Purchasers; and (vi) all other parties entitled to notice

 under the Local Rules. The Debtors have made reasonable efforts to afford the best notice possible




                                                  26
 KE 61698457
19-11608-mew         Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                            Pg 76 of 535


 under the circumstances and no other notice is required in connection with the relief set forth in

 this Interim Order.

         Based upon the foregoing findings and conclusions, the DIP Motion and the record before

 the Court with respect to the DIP Motion, and after due consideration and good and sufficient

 cause appearing therefor,

         IT IS HEREBY ORDERED THAT:

                1.      Interim Financing Approved. The DIP Motion is granted, the Interim

 Financing (as defined below) is authorized and approved, and the use of Cash Collateral on an

 interim basis is authorized, in each case, subject to the terms and conditions set forth in this Interim

 Order. All objections to this Interim Order to the extent not withdrawn, waived, settled or resolved,

 and all reservations of rights included therein, are hereby denied and overruled on the merits. This

 Interim Order shall become effective immediately upon its entry.

 DIP Facilities Authorization

                2.      Authorization of the DIP Financing. The Interim Financing is hereby

 approved. The Debtors are expressly and immediately authorized and empowered to execute and

 deliver the DIP Documents, and to incur and to perform the DIP Obligations in accordance with,

 and subject to, the terms of this Interim Order and the DIP Documents, and to deliver all

 instruments, certificates, agreements, and documents which may be required or necessary for the

 performance by the Debtors under the DIP Facilities and the creation and perfection of the DIP

 Liens (as defined below) described in and provided for by this Interim Order and the DIP

 Documents. The Debtors are hereby authorized and directed to pay, in accordance with this

 Interim Order, the principal, interest, fees, expenses and other amounts described in the DIP

 Documents and all other documents comprising the DIP Facilities as such become due and without



                                                   27
 KE 61698457
19-11608-mew         Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                            Pg 77 of 535


 need to obtain further Court approval, including, without limitation, closing fees, letter of credit

 fees (including issuance, fronting, and other related charges), unused facility fees, continuing

 commitment fees, backstop fees, exit fees, servicing fees, audit fees, appraisal fees, liquidator fees,

 structuring fees, administrative agent’s fees, the reasonable fees and disbursements of the DIP

 Agents’ attorneys, advisors, accountants, and other consultants, whether or not such fees arose

 before or after the Petition Date, and whether or not the transactions contemplated hereby are

 consummated, to implement all applicable reserves and to take any other actions that may be

 necessary or appropriate, all to the extent provided in this Interim Order or the DIP Documents.

 All collections and proceeds, whether from ordinary course collections, asset sales, debt or equity

 issuances, insurance recoveries, condemnations or otherwise, will be deposited and applied as

 required by this Interim Order and the DIP Documents. Upon execution and delivery, the DIP

 Documents shall represent valid and binding obligations of the Debtors, enforceable against each

 of the Debtors and their estates in accordance with their terms. The Last Out DIP Obligations and

 Last Out Obligations (as applicable) shall include interest at the default rate and reasonable and

 documented fees and expenses of the Put Purchasers (such amounts not to be paid currently but to

 accrue as part of the Last Out DIP Obligations and Last Out Obligations (as applicable)).

                3.      Authorization to Borrow. In order to prevent immediate and irreparable

 harm to the Debtors’ estates, from the entry of this Interim Order through and including the earliest

 to occur of (i) entry of the Final Order or (ii) the Termination Declaration (as defined below), and

 subject to the terms, conditions, limitations on availability and reserves set forth in the DIP

 Documents and this Interim Order, the Debtors are hereby authorized to (a) forthwith borrow

 money pursuant to the DIP ABL Credit Agreement and the DIP ABL Guarantors are hereby

 authorized to guaranty the DIP ABL Obligations, in each case up to an aggregate principal or face



                                                   28
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 78 of 535


 amount equal to, on an interim basis, the amount of incremental funding under the DIP ABL Credit

 Facility as set forth in the Approved Budget and in accordance with the terms of this Interim Order

 pending entry of the Final Order, and up to $90 million under the DIP ABL Credit Facility upon

 entry of the Final Order, together with applicable interest, expenses, fees and other charges payable

 in connection with the DIP ABL Credit Facility, subject in each case to any limitations on

 borrowing under the DIP ABL Documents, which shall be used for all purposes permitted under

 the DIP Documents, including, without limitation, to refinance the portions of the Prepetition

 ABL Credit Facility and Prepetition ABL Obligations as provided herein and (ii) forthwith borrow

 money pursuant to the DIP Term Loan Credit Agreement and the DIP Term Loan Guarantors are

 hereby authorized to guaranty the DIP Term Loan Parties’ DIP Term Loan Obligations with

 respect to such borrowings, in each case up to an aggregate principal amount equal to $15,000,000

 on an interim basis (together with the interim financing under the DIP ABL Credit Agreement, the

 “Interim Financing”) together with applicable interest, expenses, fees and other charges payable

 in connection with the DIP Term Loan Credit Facility and, subject to entry of the Final Order, an

 aggregate amount of $13 million, in two draws, $7 million upon entry of the Final Order and $6

 million on the date contemplated in the Approved Budget, in each case together with applicable

 interest, expenses, fees and other charges payable in connection with the DIP Term Loan Credit

 Facility, subject to any limitations on borrowing under the DIP Term Loan Documents, which

 shall be used for all purposes permitted under the DIP Documents, including, without limitation,

 to satisfy certain outstanding amounts of the Prepetition ABL Credit Facility and Prepetition ABL

 Obligations as provided herein, to provide working capital for the DIP Parties and to pay interest,

 fees, costs, charges and expenses in accordance with this Interim Order, the DIP Documents and

 the Approved Budget (subject to the variances permitted by the DIP Agreements). In connection



                                                  29
 KE 61698457
19-11608-mew         Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                           Pg 79 of 535


 with obtaining and using funds to enable the Debtors to pay the expenses set forth in the Approved

 Budget (subject to the variances permitted by the DIP Agreements), the Debtors shall borrow and

 use (or in the case of amounts already then borrowed under the DIP Term Loan Credit Facility,

 use), on a weekly and cumulative basis, an approximately equal amount from the DIP ABL Credit

 Facility (subject to Availability) and the amounts borrowed under the DIP Term Loan Credit

 Facility; provided, however, until the entry of the Canadian Initial Recognition Order (as defined

 in the DIP ABL Credit Agreement), the Canadian Borrowing Base is deemed to be $0.

                4.      DIP Obligations.     The DIP Documents and this Interim Order shall

 constitute and evidence the validity and binding effect of the Debtors’ DIP Obligations, which DIP

 Obligations shall be enforceable against the Debtors, their estates and any successors thereto,

 including without limitation, any trustee appointed in the Cases, or in any case under Chapter 7 of

 the Bankruptcy Code upon the conversation of any of the Cases, or in any other proceedings

 superseding or related to any of the foregoing (collectively, the “Successor Cases”). Upon entry

 of this Interim Order, the DIP Obligations will include all loans, letter of credit reimbursement

 obligations, and any other indebtedness or obligations, contingent or absolute, which may now or

 from time to time be owing by any of the Debtors to the DIP Agents or any of the DIP Lenders,

 under the DIP Documents or this Interim Order, including, without limitation, all principal,

 accrued interest, costs, charges, fees, expenses and other amounts under the DIP Documents. Upon

 entry of this Interim Order, all (i) Bank Products, (ii) Cash Management Services, and (iii) Letters

 of Credit (each as defined in the Prepetition ABL Credit Agreement) shall continue in place and

 all obligations under or in connection therewith shall be subject to the DIP ABL Credit Agreement

 and shall constitute DIP ABL Obligations. The DIP ABL Loan Parties shall be jointly and

 severally liable for the DIP ABL Obligations. The DIP Term Loan Parties shall be jointly and



                                                 30
 KE 61698457
19-11608-mew         Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                           Pg 80 of 535


 severally liable for the DIP Term Obligations. The DIP Obligations, as applicable, shall be due

 and payable, without notice or demand, and the use of Cash Collateral shall automatically cease

 on each applicable Termination Date, as applicable, except as provided in paragraph 30 herein.

 No obligation, payment, transfer, or grant of collateral security hereunder or under the DIP

 Documents (including any DIP Obligation or DIP Liens, and including in connection with any

 adequate protection provided to the Prepetition Secured Parties and Prepetition Secured

 Obligations hereunder) shall be stayed, restrained, voidable, avoidable, or recoverable, under the

 Bankruptcy Code or under any applicable law (including, without limitation, under

 sections 502(d), 544, and 547 to 550 of the Bankruptcy Code or under any applicable state Uniform

 Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, or similar statute or common law),

 or subject to any avoidance, reduction, setoff, recoupment, offset, recharacterization,

 subordination (whether equitable, contractual, or otherwise), counterclaim, cross-claim, defense,

 or any other challenge under the Bankruptcy Code or any applicable law or regulation by any

 person or entity.

                5.      DIP Liens. In order to secure the DIP Obligations, effective immediately

 upon entry of this Interim Order, pursuant to sections 361, 362, 364(c)(2), 364(c)(3), and 364(d)

 of the Bankruptcy Code, the applicable DIP Agents, for the benefit of themselves and the DIP

 Lenders and/or DIP Obligations, are hereby granted, continuing, valid, binding, enforceable, non-

 avoidable, and automatically and properly perfected postpetition security interests in and liens on

 (collectively, the “DIP Liens”) all real and personal property, whether now existing or hereafter

 arising and wherever located, tangible and intangible, of, with respect to the DIP ABL Obligations,

 each of the DIP ABL Loan Parties (the “DIP ABL Collateral”) or, with respect to the DIP Term

 Loan Obligations, each of the DIP Term Loan Parties (the “DIP Term Collateral,” together with



                                                 31
 KE 61698457
19-11608-mew            Doc 13         Filed 05/19/19 Entered 05/19/19 16:56:11                              Main Document
                                                    Pg 81 of 535


 the DIP ABL Collateral, the “DIP Collateral”),7 including without limitation: (a) all cash, cash

 equivalents, deposit accounts, securities accounts, accounts, other receivables (including credit

 card receivables), chattel paper, contract rights, inventory (wherever located), instruments,

 documents, securities (whether or not marketable) and investment property (including, without

 limitation, all of the issued and outstanding capital stock of each of its subsidiaries), furniture,

 fixtures, equipment, goods, franchise rights, trade names, trademarks, servicemarks, copyrights,

 patents, intellectual property, general intangibles, rights to the payment of money (including,

 without limitation, tax refunds and any other extraordinary payments), supporting obligations,

 guarantees, letter of credit rights, commercial tort claims, causes of action and all substitutions,

 books and records related to the foregoing, accessions and proceeds of the foregoing, wherever

 located, including insurance or other proceeds, (b) all owned real property interests and all

 proceeds of leased real property, (c) upon entry of a Final Order, proceeds of any avoidance

 actions brought pursuant to section 549 of the Bankruptcy Code to recover any post-petition

 transfer of DIP Collateral and, upon entry of a Final Order, proceeds of any avoidance actions

 brought pursuant to Chapter 5 of the Bankruptcy Code and (d) subject to entry of a Final Order,

 the Debtors’ rights under section 506(c) of the Bankruptcy Code and the proceeds thereof and

 including all DIP Collateral that was not otherwise subject to valid, perfected, enforceable and

 unavoidable liens on the Petition Date. DIP Collateral that is of a type that would be ABL Priority

 Collateral (as defined the DIP Intercreditor Agreement) and the proceeds and products thereof

 shall in each case, constitute “DIP ABL Priority Collateral,” DIP Collateral that is of a type that

 would be Term Loan Priority Collateral (as defined in the DIP Intercreditor Agreement) and the




 7
     For the avoidance of doubt, the DIP Term Collateral does not include ABL Canadian Collateral (as defined by the DIP Intercreditor
     Agreement).


                                                                 32
 KE 61698457
19-11608-mew         Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 82 of 535


 proceeds and products thereof and shall, in each case, constitute “DIP Term Loan Priority

 Collateral”.

                6.      DIP Lien Priority. The DIP Liens securing the DIP ABL Obligations (the

 “DIP ABL Liens”) are valid, automatically perfected, non-avoidable, senior in priority and

 superior to any security, mortgage, collateral interest, lien or claim to any of the DIP Collateral,

 except that the DIP ABL Liens shall be subject to the Carve Out, and shall otherwise be junior

 only to: (i) as to the DIP ABL Priority Collateral, Permitted Prior Liens; and (ii) as to the DIP

 Term Loan Priority Collateral, (A) Permitted Prior Liens; (B) the DIP Term Loan Liens (as defined

 below); (C) the Prepetition Term Loan Liens; and (D) the Prepetition Term Loan Adequate

 Protection Liens. The DIP Liens securing the DIP Term Loan Obligations (the “DIP Term Loan

 Liens”) are valid, automatically perfected, non-avoidable, senior in priority and superior to any

 security, mortgage, collateral interest, lien or claim to any of the DIP Term Loan Collateral, except

 that the DIP Term Loan Liens shall be (1) subject to the Carve Out and (2) shall otherwise be

 junior only to: (i) as to the DIP Term Loan Priority Collateral, Permitted Prior Liens; and (ii) as

 to the DIP ABL Priority Collateral, (A) Permitted Prior Liens; (B) the DIP ABL Liens; (C) the

 Prepetition ABL Liens; (D) the Prepetition ABL Adequate Protection Liens; and (E) the Canadian

 Intercompany Superpriority Administrative Claims. Other than as set forth herein or in the DIP

 Documents, the DIP Liens shall not be made subject to or pari passu with any lien or security

 interest heretofore or hereinafter granted in the Cases or any Successor Cases, and shall be valid

 and enforceable against any trustee appointed in the Cases or any Successor Cases, upon the

 conversion of any of the Cases to a case under Chapter 7 of the Bankruptcy Code (or in any other

 Successor Case), and/or upon the dismissal of any of the Cases or Successor Cases. The DIP Liens

 shall not be subject to section 510, 549 or 550 of the Bankruptcy Code. No lien or interest avoided



                                                  33
 KE 61698457
19-11608-mew         Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                           Pg 83 of 535


 and preserved for the benefit of the estate pursuant to section 551 of the Bankruptcy Code shall be

 pari passu with or senior to the DIP Liens. Notwithstanding anything herein to the contrary, none

 of the Prepetition Term Loan Adequate Protection Liens or DIP Term Loan Liens shall exist with

 respect to any ABL Canadian Collateral (as defined by the DIP Intercreditor Agreement).

                7.       Superpriority Claims. Upon entry of this Interim Order, the DIP Agents

 and DIP Lenders are hereby granted, pursuant to Section 364(c)(1) of the Bankruptcy Code,

 allowed superpriority administrative expense claims in each of the Cases and any Successor Cases

 (collectively, the “DIP Superpriority Claims”) for all DIP Obligations (including Last Out DIP

 Obligations): (a) except as set forth herein, with priority over any and all administrative expense

 claims and unsecured claims against the Debtors or their estates in any of the Cases and any

 Successor Cases, at any time existing or arising, of any kind or nature whatsoever, including,

 without limitation, administrative expenses of the kinds specified in or ordered pursuant to

 Bankruptcy Code Sections 105, 326, 328, 330, 331, 364, 503(a), 503(b), 507(a), 507(b), 546(c),

 546(d), 726, 1113 and 1114, and any other provision of the Bankruptcy Code, as provided under

 Section 364(c)(1) of the Bankruptcy Code; and (b) which shall at all times be senior to the rights

 of the Debtors and their estates, and any successor trustee or other estate representative to the

 extent permitted by law. Notwithstanding the foregoing, the DIP Superpriority Claims shall be

 pari passu with each other, without otherwise impairing the lien priorities as set forth herein, and

 subject to the terms of the DIP Intercreditor Agreement and Carve Out (including the caps and

 limitations therein).

                8.       No Obligation to Extend Credit. Except as required to fund the Carve Out

 in accordance with the terms of this Order, the DIP Agents and DIP Lenders shall have no

 obligation to make any loan or advance under the DIP Documents unless all of the conditions



                                                 34
 KE 61698457
19-11608-mew         Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                           Pg 84 of 535


 precedent to the making of such extension of credit or the issuance, amendment, renewal or

 extension of such letter of credit or bankers’ acceptance under the DIP Documents and this Interim

 Order have been satisfied in full or waived by the DIP ABL Agent (in its sole discretion), DIP

 Term Loan Agent (acting at the direction of the Required DIP Term Loan Lenders), as applicable,

 and in accordance with the terms of the DIP ABL Credit Agreement and the DIP Term Loan Credit

 Agreement, as applicable.

                9.      Use of Proceeds of DIP Facilities. From and after the Petition Date, the

 Debtors shall use advances of credit under the DIP Facilities, in accordance with the Approved

 Budget (subject to such variances as permitted in the DIP Agreements), only for the purposes

 specifically set forth in this Interim Order and the DIP Documents, and in compliance with the

 terms and conditions in this Interim Order and the DIP Documents.

                10.     No Monitoring Obligation. No DIP Lender or DIP Agent shall have any

 obligation nor responsibility to monitor any DIP Party’s use of DIP Facilities, and each DIP Lender

 or DIP Agent may rely upon each DIP Party’s representation that the use of the DIP Facilities at

 any time is in accordance with the requirements of this Interim Order, the DIP Documents and

 Bankruptcy Rule 4001(c)(2).

 Authorization to Use Cash Collateral

                11.     Authorization to Use Cash Collateral. Subject to the terms and conditions

 of this Interim Order, the DIP Facilities and the DIP Documents and in accordance with the

 Approved Budget (subject to variances as permitted in the DIP Agreements), the Debtors are

 authorized to use Cash Collateral until each applicable Termination Date. Nothing in this Interim

 Order shall authorize the disposition of any assets of the Debtors outside the ordinary course of

 business, or any Debtor’s use of any Cash Collateral or other proceeds resulting therefrom, except



                                                 35
 KE 61698457
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                            Pg 85 of 535


 as permitted in this Interim Order (including with respect to the Carve Out), the DIP Facilities, the

 DIP Documents, and in accordance with the Approved Budget (subject to such variances as

 permitted in the DIP Agreements). All Cash Collateral consisting of ABL Priority Collateral shall

 be applied to reduce the Prepetition ABL Obligations as set forth in the DIP ABL Credit

 Agreement.

                12.     Adequate Protection Liens. Subject to the terms of the DIP Intercreditor

 Agreement and the Carve Out:

                        (i)     Prepetition ABL Adequate Protection Liens.              Pursuant to

 Sections 361, 363(e) and 364(d) of the Bankruptcy Code, as adequate protection of the interests of

 the Prepetition ABL Secured Parties and the Prepetition ABL Obligations in the Prepetition

 Collateral against any Diminution in Value of such interests in the Prepetition Collateral, the DIP

 ABL Loan Parties hereby grant to the Prepetition ABL Agent, for the benefit of itself and the

 Prepetition ABL Secured Parties and the Prepetition ABL Obligations, continuing valid, binding,

 enforceable and perfected postpetition security interests in and liens on the DIP ABL Collateral

 (the “Prepetition ABL Adequate Protection Liens”).

                        (ii)    Prepetition Term Loan Adequate Protection Liens. Pursuant to

 Sections 361, 363(e) and 364(d) of the Bankruptcy Code, as adequate protection of the interests of

 the Prepetition Term Loan Secured Parties in the Prepetition Collateral against any Diminution in

 Value of such interests in the Prepetition Collateral, the Prepetition Term Loan Parties hereby grant

 to the Prepetition Term Loan Agent, on behalf of itself and the Prepetition Term Loan Secured

 Parties continuing valid, binding, enforceable and perfected postpetition security interests in and

 liens on the DIP Term Collateral (the “Prepetition Term Loan Adequate Protection Liens,” and

 together with the Prepetition ABL Adequate Protection Liens, the “Adequate Protection Liens”).



                                                  36
 KE 61698457
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                            Pg 86 of 535


                13.     Priority of Adequate Protection Liens. Subject to the terms of the DIP

 Intercreditor Agreement:

                        (i)     The Prepetition ABL Adequate Protection Liens shall be subject to

 the Carve Out (and the caps and limitations set forth therein). The Prepetition ABL Adequate

 Protection Liens shall otherwise be junior only to: (a) with respect to the DIP ABL Priority

 Collateral (other than to the extent securing the Last Out Loan Obligations) (1) Permitted Prior

 Liens; (2) the DIP ABL Liens; and (3) the Prepetition ABL Liens; and (b) with respect to the DIP

 Term Loan Priority Collateral (1) Permitted Prior Liens; (2) the DIP Term Loan Liens; (3) the

 Prepetition Term Loan Liens; (4) the Prepetition Term Loan Adequate Protection Liens; (5) the

 DIP ABL Liens; and (6) the Prepetition ABL Liens. The Prepetition ABL Adequate Protection

 Liens shall be senior to all other security interests in, liens on, or claims against any of the DIP

 ABL Loan Parties’ assets.

                        (ii)    The Prepetition Term Loan Adequate Protection Liens shall be

 subject to the Carve Out and shall otherwise be junior only to: (a) with respect to the DIP ABL

 Priority Collateral (1) Permitted Prior Liens; (2) the DIP ABL Liens; (3) the Canadian

 Intercompany Superpriority Administrative Claims (4) the Prepetition ABL Liens; (5) the

 Prepetition ABL Adequate Protection Liens; (6) the DIP Term Loan Liens; and (7) the Prepetition

 Term Loan Liens; and (b) with respect to the DIP Term Loan Priority Collateral (1) Permitted

 Prior Liens; (2) the DIP Term Loan Liens; and (3) the Prepetition Term Loan Liens. The

 Prepetition Term Loan Adequate Protection Liens shall be senior to all other security interests in,

 liens on, or claims against any of the DIP Term Loan Parties’ assets. Except as provided herein,

 the Adequate Protection Liens shall not be made subject to or pari passu with any lien or security

 interest heretofore or hereinafter in the Cases or any Successor Cases, and shall be valid and



                                                 37
 KE 61698457
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                            Pg 87 of 535


 enforceable against any trustee appointed in any of the Cases or any Successor Cases, or upon the

 dismissal of any of the Cases or Successor Cases. The Adequate Protection Liens shall not be

 subject to sections 510, 549, or 550 of the Bankruptcy Code. No lien or interest avoided and

 preserved for the benefit of the estate pursuant to section 551 of the Bankruptcy Code shall be pari

 passu with or senior to the Prepetition Liens or the Adequate Protection Liens.

                14.     Adequate Protection Superpriority Claims. Subject to the terms of the DIP

 Intercreditor Agreement and the Carve Out:

                        (i)     Prepetition ABL Superpriority Claim.          As further adequate

 protection of the interests of the Prepetition ABL Secured Parties and Prepetition ABL Obligations

 in the Prepetition Collateral against any Diminution in Value of such interests in the Prepetition

 Collateral, the Prepetition ABL Agent, on behalf of itself and the Prepetition ABL Parties and

 Prepetition ABL Obligations, is hereby granted as and to the extent provided by section 507(b) of

 the Bankruptcy Code an allowed superpriority administrative expense claim in each of the Cases

 and any Successor Cases (the “Prepetition ABL Superpriority Claim”).

                        (ii)    Prepetition Term Loan Superpriority Claim. As further adequate

 protection of the interests of the Prepetition Term Loan Secured Parties in the Prepetition

 Collateral (other than the ABL Canadian Collateral) against any Diminution in Value of such

 interests in the Prepetition Collateral (other than the ABL Canadian Collateral), (x) the Prepetition

 Term Loan Agent, on behalf of itself and the Prepetition Term Loan Secured Parties, is hereby

 granted as and to the extent provided by section 507(b) of the Bankruptcy Code allowed

 superpriority administrative expense claims in each of the Cases and any Successor Cases (other

 than in the Case of the Canadian Borrower) (the “Prepetition Term Loan Superpriority Claim,”




                                                  38
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 88 of 535


 and together with the Prepetition ABL Superpriority Claim, the “Adequate Protection

 Superpriority Claims”).

                15.     Priority of the Adequate Protection Superpriority Claims. Except as set

 forth herein, the Adequate Protection Superpriority Claims shall have priority over all

 administrative expense claims and unsecured claims against the Debtors or their estates, now

 existing or hereafter arising, of any kind or nature whatsoever, including, without limitation,

 administrative expenses of the kinds specified in or ordered pursuant to Sections 105, 326, 328,

 330, 331, 503(a), 503(b), 507(a), 506(c) (subject to entry of the Final Order), 507(b), 546(c),

 546(d), 726, 1113 and 1114 of the Bankruptcy Code; provided, however, that the Adequate

 Protection Superpriority Claims shall be pari passu with each other (in each of the Cases other

 than the Case of the Canadian Borrower, which shall be limited to Adequate Protection

 Superpriority Claims in favor of the ABL Secured Parties), without otherwise impairing the lien

 priorities as set forth herein, and subject to the Carve Out and junior to the DIP Superpriority

 Claims.

                16.     Adequate Protection Payments and Protections for Prepetition ABL Parties.

 As further adequate protection (the “Prepetition ABL Adequate Protection Payments”), the

 Debtors are authorized and directed to provide adequate protection to the (A) Prepetition ABL

 Secured Parties and Prepetition ABL Obligations in the form of payment in cash (and as to fees

 and expenses, without the need for the filing of a formal fee application) of (i) interest, at the

 default rate (other than on account of Last Out Loans and Last Out Obligations, provided that the

 Last Out Loans and Last Out Obligations shall accrue interest at the default rate as part of the Last

 Out Loans and Last Out Obligations), (ii) principal due under the Prepetition ABL Documents

 (other than on account of Last Out Loans and Last Out Obligations), subject to the rights preserved



                                                  39
 KE 61698457
19-11608-mew        Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 89 of 535


 in paragraph 42 below, and (iii) immediately upon entry of this Interim Order, payment of fees

 and expenses as provided in the DIP ABL Credit Agreement; provided, that Prepetition ABL

 Adequate Protection Payments with respect to the subsection (i) above shall be paid monthly and

 upon entry of the Final Order, all accrued and unpaid Prepetition ABL Adequate Protection

 Payments for the period prior to the entry of the Final Order shall be paid, in cash, upon entry of

 the Final Order.

                17.    Adequate Protection Payments and Protections for Prepetition Term Loan

 Secured Parties. As further adequate protection (the “Prepetition Term Loan Adequate Protection

 Payments,” and together with the Prepetition ABL Adequate Protection Payments, the “Adequate

 Protection Payments”), the Debtors are authorized and directed to pay in cash in connection with

 these chapter 11 cases and the Case of the Canadian Borrower, without the need for the filing of

 formal fee applications, immediately upon entry of this Interim Order, payment of fees and

 expenses as provided in the DIP Term Loan Credit Agreement.

                18.    Adequate Protection Reservation. Nothing herein shall impair or modify

 the application of section 507(b) of the Bankruptcy Code in the event that the adequate protection

 provided to the Prepetition Secured Parties and Prepetition Secured Obligations hereunder is

 insufficient to compensate for any Diminution in Value of their respective interests in the

 Prepetition Collateral during the Cases or any Successor Cases. The receipt by the Prepetition

 Secured Parties and Prepetition Secured Obligations of the adequate protection provided herein

 shall not be deemed an admission that the respective interests of the Prepetition Secured Parties

 and Prepetition Secured Obligations are adequately protected. Further, this Interim Order shall

 not prejudice or limit the rights of the Prepetition Secured Parties and Prepetition Secured




                                                 40
 KE 61698457
19-11608-mew        Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 90 of 535


 Obligations to seek additional relief with respect to the use of Cash Collateral or for additional

 adequate protection.

 Provisions Common to DIP Financing and Use of Cash Collateral

                 19.    Amendment of the DIP Documents. The DIP Documents may from time to

 time be amended, modified or supplemented by the parties thereto without further order of the

 Court if:     (a) the amendment, modification, or supplement is in accordance with the DIP

 Documents, and (b) a copy (which may be provided through electronic mail or facsimile) of the

 amendment, modification or supplement is provided to counsel to each of the other DIP Agents, a

 Creditors’ Committee (if appointed) or any other committee appointed under section 1102 or 1104

 of the Bankruptcy Code, and the U.S. Trustee (collectively, the “Notice Parties”); and (c) the

 amendment, modification or supplement is filed with the Court; provided, however, that neither

 consent of the Notice Parties nor approval of the Court will be necessary to effectuate any such

 amendment, modification or supplement and provided further that such amendment, modification

 or supplement shall be without prejudice to the right of any party in interest to be heard; provided,

 further, that no such amendment, modification, or supplement shall modify the DIP Documents in

 a manner that is materially different from that approved by the Court.

                 20.    Budget Maintenance. The use of borrowings and letters of credit under the

 DIP Facilities shall be in accordance with the Approved Budget (subject to such variances as

 permitted in the DIP Agreements) and the terms and conditions set forth in the DIP Documents.

 The Approved Budget and any modification to, or amendment or update of, the Approved Budget

 shall be subject to the reasonable approval of, and in form and substance reasonably acceptable to

 the applicable DIP Agents and the Required DIP Term Loan Lenders in accordance with the

 applicable DIP Documents.



                                                  41
 KE 61698457
19-11608-mew        Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                            Pg 91 of 535


                21.     Budget Compliance. The use of borrowings and letters of credit under the

 DIP Facilities shall be in accordance with the Approved Budget (subject to such variances as

 permitted in the DIP Agreements) and the DIP Documents; provided, however, that, in the case of

 the fees, costs and expenses of the DIP Agents, the Debtors shall pay such fees, costs and expenses

 in accordance with the DIP Documents and this Interim Order without being limited by the

 Approved Budget.

                22.     Modification of Automatic Stay.          The automatic stay imposed under

 section 362(a)(2) of the Bankruptcy Code is hereby modified as necessary to effectuate all of the

 terms and provisions of this Interim Order, including, without limitation, to: (a) permit the Debtors

 to grant the DIP Liens, Adequate Protection Liens, DIP Superpriority Claims, and Adequate

 Protection Superpriority Claims; (b) permit the Debtors to perform such acts as the DIP Agents,

 DIP Lenders, or the Prepetition Agents each may reasonably request to assure the perfection and

 priority of the liens granted herein; (c) permit the Debtors to incur all liabilities and obligations to

 the DIP Agents, DIP Lenders, and the Prepetition Secured Parties under the DIP Documents, the

 DIP Facilities and this Interim Order; and (d) authorize the Debtors to pay, and the DIP Agents,

 the DIP Lenders and the Prepetition Secured Parties to retain and apply, payments made in

 accordance with the terms of this Interim Order and the DIP Documents.

                23.     Perfection of DIP Liens and Adequate Protection Liens. This Interim Order

 shall be sufficient and conclusive evidence of the creation, validity, perfection, and priority of all

 liens granted herein, including the DIP Liens and the Adequate Protection Liens, without the

 necessity of filing or recording any financing statement, mortgage, notice, or other instrument or

 document which may otherwise be required under the law or regulation of any jurisdiction or the

 taking of any other action (including, for the avoidance of doubt, entering into any deposit account



                                                   42
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 92 of 535


 control agreement) to validate or perfect (in accordance with applicable non-bankruptcy law) the

 DIP Liens, the Adequate Protection Liens, or to entitle the DIP Agents, the DIP Lenders, the DIP

 Obligations, the Prepetition Secured Parties and the Prepetition Secured Obligations to the

 priorities granted herein (subject to the DIP Intercreditor Agreement and Existing Participation

 Agreement, as applicable). Notwithstanding the foregoing, the DIP Agents and the Prepetition

 Agents each are authorized to file, as in its reasonable discretion it deems necessary or advisable,

 such financing statements, security agreements, mortgages, notices of liens and other similar

 documents to perfect in accordance with applicable non-bankruptcy law or to otherwise evidence

 the DIP Liens and the Adequate Protection Liens, and all such financing statements, mortgages,

 notices and other documents shall be deemed to have been filed or recorded as of the Petition Date;

 provided, however, that no such filing or recordation shall be necessary or required in order to

 create or perfect the DIP Liens, or the Adequate Protection Liens. The Debtors are authorized and

 directed to execute and deliver reasonably promptly to the DIP Agents and Prepetition Agents all

 such financing statements, mortgages, notices and other documents as the DIP Agents and

 Prepetition Agents may reasonably request; provided that nothing herein shall require the Debtors

 to obtain any required consent of third parties to any such financing statements, mortgages, notices,

 and other documents. The DIP Agents and the Prepetition Agents, each in its discretion, may file

 a photocopy of this Interim Order as a financing statement with any filing or recording office or

 with any registry of deeds or similar office, in addition to or in lieu of such financing statements,

 notices of lien or similar instrument. To the extent that any Prepetition Agent is the secured party

 under any security agreement, mortgage, leasehold mortgage, landlord waiver, credit card

 processor notices or agreements, bailee letters, custom broker agreements, financing statement,

 account control agreements, or any other Prepetition Documents or is listed as loss payee, lenders’



                                                  43
 KE 61698457
19-11608-mew        Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 93 of 535


 loss payee or additional insured under any of the Debtors’ insurance policies, each DIP Agent (as

 applicable) shall also be deemed to be the secured party or mortgagee, as applicable, under such

 documents or to be the loss payee or additional insured, as applicable. The Prepetition Agents

 shall serve as agents for the DIP Agents for purposes of perfecting the DIP Agents’ liens on all

 DIP Collateral that, without giving effect to the Bankruptcy Code and this Interim Order, is of a

 type such that perfection of a lien therein may be accomplished only by possession or control by a

 secured party.

                  24.   Application of Proceeds of Collateral. Subject to the Carve Out, as a

 condition to the entry of the DIP Documents, the extension of credit under the DIP Facilities and

 the authorization to use Cash Collateral, the Debtors have agreed that as of and commencing on

 the date of the Interim Hearing, the Debtors shall apply all net proceeds of DIP Collateral that is

 sold in the ordinary course or liquidated as follows: (a) with respect to DIP ABL Priority Collateral

 (i) first, to costs and expenses of the DIP ABL Agent; (ii) second, to permanently reduce the

 Prepetition ABL Obligations (other than the Last Out Obligations); (iii) third, to reduce the DIP

 ABL Obligations (including the Last Out DIP Obligations or Last Out Obligations, as applicable),

 fourth, to the repayment of the Canadian Intercompany Superpriority Administrative Claims, and

 (v) after indefeasible repayment in full in cash of the Prepetition ABL Obligations and the DIP

 ABL Obligations (including, in each case, provision for contingent obligations), the termination

 of the DIP ABL Credit Facility and all commitments thereunder, and “payment in full” of all other

 DIP ABL Obligations as provided under the DIP ABL Credit Agreement and repayment in full of

 the Canadian Intercompany Superpriority Administrative Claims, (x) to costs and expenses of the

 DIP Term Loan Agent, (y) to reduce the DIP Term Loan Obligations, and (z) then to reduce the

 Prepetition Term Loan Obligations; and (b) with respect to DIP Term Loan Priority Collateral,



                                                  44
 KE 61698457
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                          Pg 94 of 535


 (i) first, to costs and expenses of the DIP Term Loan Agent; (ii) second, to reduce the DIP Term

 Loan Obligations; (iii) third, to reduce the Prepetition Term Loan Obligations, and (iv) after

 indefeasible repayment in full in cash of the Prepetition Term Loan Obligations and the DIP Term

 Loan Obligations (including, in each case, provision for contingent obligations), (w) to costs and

 expenses of the DIP ABL Agent, (x) to permanently reduce the Prepetition ABL Obligations, (y) to

 reduce the DIP ABL Obligations (including the Last Out DIP Obligations or Last Out Obligations,

 as applicable), and (z) to the repayment of the Canadian Intercompany Superpriority

 Administrative Claims. The reduction of the Prepetition Secured Obligations is subject to the

 preservation of rights provided in paragraph 42 herein. Notwithstanding anything herein, or in the

 Prepetition ABL Documents or DIP ABL Documents, (i) all ABL Priority Collateral (other than

 ABL Canadian Collateral) of the Debtors (other than the Canadian Borrower) to be applied to the

 Prepetition ABL Obligations and DIP ABL Obligations as provided in this Paragraph 24 shall be

 applied first to reduce the Prepetition ABL Obligations and DIP ABL Obligations of the Debtors

 other than the Canadian Borrower; and thereafter to the remaining DIP ABL Obligations of the

 Canadian Borrower, if any; and (ii) all ABL Canadian Collateral to be applied to the Prepetition

 ABL Obligations and DIP ABL Obligations as provided in this Paragraph 24 shall be applied first

 to reduce the Prepetition ABL Obligations of the Canadian Borrower, then to the direct DIP ABL

 Obligations of the Canadian Borrower, and then to remaining Prepetition ABL Obligations and

 DIP ABL Obligations of the Debtors, if any, but only to the extent not paid under clause (i) above

 and after all ABL Priority Collateral (other than ABL Canadian Collateral) of the Debtors (other

 than the Canadian Borrower) has been applied.

                25.    Protections of Rights of DIP Agents, DIP Lenders and Prepetition Secured

 Parties.



                                                 45
 KE 61698457
19-11608-mew        Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                             Pg 95 of 535


                         (i)     Unless the DIP Agents, the Required DIP Lenders and the

 Prepetition Agents shall have provided their prior written consent or all DIP Obligations and all

 Prepetition Secured Obligations have been indefeasibly paid in full in cash and all commitments

 thereunder are terminated, there shall not be entered in any of these Cases or any Successor Cases

 (including any order confirming any plan of reorganization or liquidation) that authorizes any of

 the following: (i) the obtaining of credit or the incurring of indebtedness that is secured by a

 security, mortgage, or collateral interest or other Lien on all or any portion of the DIP Collateral

 or Prepetition Collateral and/or that is entitled to administrative priority status, in each case that is

 superior to or pari passu with the DIP Liens, the DIP Superpriority Claims, the Prepetition Liens,

 the Prepetition Adequate Protection Liens, and/or the Adequate Protection Superpriority Claims;

 (ii) the use of Cash Collateral for any purpose other than as permitted in the DIP Documents and

 this Interim Order and the Approved Budget, the return of goods pursuant to section 546(h) of the

 Bankruptcy Code (or other return of goods on account of any prepetition indebtedness) to any

 creditor of any Debtor or any creditor’s taking any setoff against any of its prepetition indebtedness

 based upon any such return of goods pursuant to section 553 of the Bankruptcy Code or otherwise,

 or (iii) any modification of any of the DIP Agents’, DIP Lenders’, or the Prepetition Secured

 Parties’ rights under this Interim Order, the DIP Documents or the Prepetition Documents with

 respect any DIP Obligations or Prepetition Secured Obligations.

                         (ii)    The Debtors (and/or their legal and financial advisors in the case of

 clauses (ii) through (iv) below) will, whether or not the DIP Obligations have been indefeasibly

 paid in full in cash, (i) maintain books, records, and accounts to the extent and as required by the

 DIP Documents, (ii) reasonably cooperate with, consult with, and provide to the DIP Agents and

 the DIP Lenders all such information and documents that any or all of the Debtors are obligated



                                                    46
 KE 61698457
19-11608-mew       Doc 13       Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                             Pg 96 of 535


 (including upon reasonable request by any of the DIP Agents or the DIP Lenders) to provide under

 the DIP Documents or the provisions of this Interim Order or as reasonably requested by the DIP

 Agents or DIP Lenders, in each case as and to the extent required by the DIP Documents, (iii) upon

 reasonable advance notice, permit consultants, advisors and other representatives (including third

 party representatives) of each of the DIP Agents, the DIP Lenders and the Prepetition Agents to

 visit and inspect any of the Debtors’ respective properties, to examine and make abstracts or copies

 from any of their respective books and records, to tour the Debtors’ business premises and other

 properties, and to discuss, and provide advice with respect to, their respective affairs, finances,

 properties, business operations, and accounts with their respective officers, employees,

 independent public accountants and other professional advisors as and to the extent required by

 the DIP Documents and/or the Prepetition Documents, (iv) permit the DIP Agents, the DIP

 Lenders, and the Prepetition Agents, and their respective consultants, advisors and other

 representatives to consult with the Debtors’ management and advisors on matters concerning the

 Debtors’ businesses, financial condition, operations and assets, in each case as and to the extent

 required by the DIP Documents, and (v) upon reasonable advance notice, permit the DIP Agents,

 the DIP Lenders and the Prepetition Agents to conduct, at their discretion and at the Debtors’ cost

 and expense, field audits, collateral examinations, liquidation valuations and inventory appraisals

 at reasonable times in respect of any or all of the DIP Collateral and Prepetition Collateral in each

 case as and to the extent required by the DIP Documents.

                        (iii)    No Debtor shall object to any DIP Lenders or any Prepetition

 Secured Parties credit bidding up to the full amount of the applicable outstanding DIP Obligations,

 Prepetition ABL Obligations (as applicable), and Prepetition Term Loan Obligations (as

 applicable), in each case, including any accrued interest and expenses, in any sale of any DIP



                                                  47
 KE 61698457
19-11608-mew        Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11               Main Document
                                            Pg 97 of 535


 Collateral or Prepetition Collateral, as applicable, and whether such sale is effectuated through

 Section 363 or 1129 of the Bankruptcy Code, by a Chapter 7 trustee under Section 725 of the

 Bankruptcy Code, or otherwise, subject, in each case, to the rights and duties of the parties under

 the DIP Intercreditor Agreement, a Challenge (as defined herein), and to the provision of

 consideration sufficient to pay in full in cash any senior liens on the collateral that is subject to the

 credit bid.

                 26.     Proceeds of Subsequent Financing.          If the Debtors, any trustee, any

 examiner with expanded powers, or any responsible officer subsequently appointed in these Cases

 or any Successor Cases, shall obtain credit or incur debt pursuant to Bankruptcy Code

 sections 364(b), 364(c) or 364(d) or in violation of the DIP Documents at any time prior to the

 indefeasible repayment in full of all DIP Obligations and Prepetition Secured Obligations, and the

 termination of the DIP Agents’ and DIP Lenders’ obligation to extend credit under the DIP

 Facilities, including subsequent to the confirmation of any plan with respect to any or all of the

 Debtors and the Debtors’ estates, and such facilities are secured by any DIP Collateral, then all the

 cash proceeds derived from such credit or debt shall immediately be turned over to the DIP Agents

 to be applied in accordance with this Interim Order, the DIP Documents and the DIP Intercreditor

 Agreement.

                 27.     Cash Collection. From and after the date of the entry of this Interim Order,

 the Debtors shall maintain cash management in accordance with the DIP Documents. Unless

 otherwise agreed to in writing by the DIP Agents and Prepetition Agents, the Debtors shall

 maintain no accounts except those identified in any interim and/or final order granting the

 Debtors’ Motions for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A)

 Continue to Operate their Cash Management System, (B) Honor Certain Prepetition Obligations



                                                    48
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                           Pg 98 of 535


 Related Thereto, (C) Maintain Existing Business Forms, and (D) Continue to Perform

 Intercompany Transactions, and (II) Granting Related Relief (the “Cash Management Order”).

 The Debtors and the financial institutions where the Debtors’ maintain deposit accounts (as

 identified in any Cash Management Order), are authorized and directed to remit, without offset or

 deduction, funds in such deposit accounts upon receipt of any direction to that effect from the

 applicable DIP Agent in accordance with the DIP Documents. Until such time as Debtors are able

 to establish a deposit account at a bank other than Wells Fargo Bank, National Association to serve

 as the TL Deposit Account (as defined in the DIP Term Loan Credit Agreement), the account

 established for such purpose at Wells Fargo Bank, National Association shall constitute such TL

 Deposit Account and shall be subject to a fully perfected first priority lien and security interest in

 favor of the DIP Term Loan Agent as fully as if it were subject to a control agreement in favor of

 the DIP Term Loan Agent. For the avoidance of doubt, any TL Deposit Account shall not be

 subject to any liens or security interests other than liens and security interests in favor of the DIP

 Term Loan Agent.

                28.     Maintenance of DIP Collateral. Until the indefeasible payment in full of all

 DIP Obligations (including “payment in full” of the DIP ABL Obligations as provided under the

 DIP ABL Credit Agreement), all Prepetition Secured Obligations, and the termination of the DIP

 Agents and the DIP Lenders’ obligation to extend credit under the DIP Facilities, the Debtors shall:

 (a) insure the DIP Collateral as required under the DIP Documents or the Prepetition Documents,

 as applicable; and (b) maintain the cash management system in effect as of the Petition Date, as

 modified by any Cash Management Order which has first been agreed to by the DIP Agents or as

 otherwise required by the DIP Documents.




                                                  49
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                           Pg 99 of 535


                29.     Disposition of DIP Collateral. The Debtors shall not sell, transfer, lease,

 encumber or otherwise dispose of any portion of the DIP ABL Priority Collateral or Prepetition

 ABL Priority Collateral other than in the ordinary course of business without the prior written

 consent of the DIP ABL Agent and Prepetition ABL Agent, except as otherwise provided for in

 the DIP ABL Documents, and subject to the DIP Intercreditor Agreement. The Debtors shall not

 sell, transfer, lease, encumber or otherwise dispose of any portion of the DIP Term Loan Priority

 Collateral or Prepetition Term Loan Priority Collateral other than in the ordinary course of

 business without the prior written consent of the DIP Term Loan Agent (acting at the direction of

 the Required Term DIP Lenders) and the Prepetition Term Loan Agent (acting at the direction of

 the “Required Lenders” (as defined in the Prepetition Term Loan Credit Agreement) (and no such

 consent shall be implied, from any other action, inaction or acquiescence by the DIP Term Loan

 Agent, DIP Term Loan Lenders, or Prepetition Term Loan Secured Parties), except as otherwise

 provided for in the DIP Term Loan Documents, and subject to the DIP Intercreditor Agreement.

                30.     Termination Date. On the applicable termination date, (a) all applicable

 DIP Obligations shall be immediately due and payable, all commitments to extend credit under

 the applicable DIP Facilities will terminate, other than as required in paragraph 39 with respect to

 the Carve Out, and (b) all authority to use Cash Collateral shall cease. For the purposes of this

 Interim Order, the “DIP Term Loan Termination Date” shall mean the date the commitments are

 terminated pursuant to the terms of the DIP Term Loan Credit Agreement; and the “DIP ABL

 Termination Date” shall mean the date the commitments are terminated pursuant to the terms of

 the DIP ABL Credit Agreement.

                31.     Events of Default. The occurrence of any of the following events, unless

 waived by the DIP Agents in writing and in accordance with the terms of the applicable DIP



                                                 50
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 100 of 535


 Documents, shall constitute an event of default (collectively, the “Events of Default”): (a) the

 failure of the Debtors to perform, in any respect, any of the terms, provisions, conditions,

 covenants, or obligations under this Interim Order or any Canadian Recognition Order, including,

 without limitation, failure to make any payment under this Interim Order when due, (b) the

 occurrence of an “Event of Default” under, and as defined in, the DIP ABL Credit Agreement or

 the DIP Term Loan Credit Agreement, (c) any modifications, amendments, or reversal of this

 Interim Order, and no such consent shall be implied by any other action, inaction or acquiescence

 by any party, (d) an order converting or dismissing any of the Cases, (e) an order appoint a chapter

 11 trustee in the Cases, (f) an order appointing an examiner with enlarged powers in the Cases

 (beyond those set forth in sections 1106(a)(3 and (4) of the Bankruptcy Code, and (g) a plan

 proposed by the Debtors or confirmation thereof that does not propose to indefeasibly repay the

 DIP Obligations (other than the Last Out DIP Obligations) in full in cash, unless otherwise

 consented to by the DIP Agents.

                32.     Milestones. As a condition to the DIP Facilities and the use of Cash

 Collateral, the Debtors shall comply with the case milestones set forth in the applicable DIP

 Agreements, subject to waiver or extension on the terms set forth in the DIP Agreements.

                33.     Rights and Remedies Upon Event of Default.           Immediately upon the

 occurrence and during the continuation of an Event of Default under either the DIP ABL

 Documents or the DIP Term Loan Documents, notwithstanding the provisions of section 362 of

 the Bankruptcy Code, without any application, motion or notice to, hearing before, or order from

 the Court, but subject to the terms of this Interim Order and the Canadian Recognition Orders

 (a) each DIP Agent may declare (any such declaration shall be referred to herein as a “Termination

 Declaration”) (1) all DIP Obligations owing under the respective DIP Documents to be



                                                 51
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 101 of 535


 immediately due and payable, (2) the termination, reduction or restriction of any further

 commitment to extend credit to the Debtors to the extent any such commitment remains under the

 respective DIP Facilities, (3) termination of the respective DIP Credit Facilities and the respective

 DIP Documents as to any future liability or obligation of the applicable DIP Agents and the DIP

 Lenders, but without affecting any of the DIP Liens or the DIP Obligations, and (4) that the

 application of the Carve Out has occurred through the delivery of the Carve Out Trigger Notice to

 the Borrower; (b) interest, including, where applicable, default interest, shall accrue and be paid

 as set forth in the DIP Documents, and (c) either the DIP ABL Agent (in the case of Cash Collateral

 of proceeds of the DIP ABL Priority Collateral) or the DIP Term Loan Agent (in the case of Cash

 Collateral of proceeds of the DIP Term Loan Priority Collateral), or both, may declare a

 termination, reduction or restriction on the ability of the Debtors to use Cash Collateral (the date

 which is the earliest to occur of (i) any such date a Termination Declaration is delivered by either

 DIP ABL Agent or DIP Term Loan Agent and (ii) the DIP ABL Termination Date or DIP Term

 Loan Termination Date (as applicable), shall be referred to herein as the “Termination Date”). The

 Termination Declaration shall be given by electronic mail (or other electronic means) to counsel

 to the Debtors, counsel to the DIP Agents, counsel to a Creditors’ Committee (if appointed) or any

 other committee appointed under section 1102 or 1104 of the Bankruptcy Code, and the U.S.

 Trustee. The automatic stay in the Cases otherwise applicable to the DIP Agents, the DIP Lenders

 and the Prepetition Secured Parties is hereby modified so that seven (7) business days after the

 date a Termination Declaration is delivered (the “Remedies Notice Period”): (A) the applicable

 DIP Agent and the DIP Lenders shall be entitled to exercise their rights and remedies in accordance

 with the respective DIP Documents and this Interim Order and shall be permitted to satisfy the

 relevant DIP Obligations, DIP Superpriority Claim and DIP Liens, subject to the Carve Out,



                                                  52
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 102 of 535


 (B) the applicable Prepetition Secured Parties shall be entitled to exercise their rights and remedies

 to satisfy the relevant Prepetition Secured Obligations, Adequate Prepetition Superpriority Claims

 and Prepetition Adequate Protection Liens, subject to and consistent with (i) the Carve Out, (ii) this

 Interim Order, and (iii) the DIP Intercreditor Agreement. During the Remedies Notice Period,

 unless otherwise ordered by the Court, the only basis on which the Debtors and/or a Creditors’

 Committee (if appointed) shall be entitled to seek an emergency hearing within the Remedies

 Notice Period with the Court shall be to contest whether an Event of Default has occurred and/or

 is continuing and the DIP Lenders shall consent to such an emergency hearing, and the Debtors

 hereby waive their right to and shall not be entitled to seek relief, including, without limitation,

 under Section 105 of the Bankruptcy Code, to the extent that such relief would in any way impair

 or restrict the rights and remedies of the DIP Agents, the DIP Lenders, or the Prepetition Secured

 Parties. During the Remedies Notice Period, none of the DIP Agents or DIP Lenders shall be

 required to consent to the use of any Cash Collateral or provide any loans or other financial

 accommodations under the DIP Facilities. Unless the Court orders otherwise, the automatic stay,

 as to all of the DIP Agents, DIP Lenders, and Prepetition Secured Parties, shall automatically be

 terminated at the end of the Remedies Notice Period without further notice or order. Upon

 expiration of the Remedies Notice Period, the DIP Agents, DIP Lenders, and the Prepetition

 Secured Parties shall be permitted to exercise all remedies set forth herein, in the DIP Documents,

 the Prepetition Documents, and as otherwise available at law without further order of or application

 or motion to the Court consistent with the DIP Intercreditor Agreement and Existing Participation

 Agreement, as applicable.

                34.     Good Faith Under Section 364(e) of the Bankruptcy Code; No Modification

 or Stay of this Interim Order. The DIP Agents, DIP Lenders, and the Prepetition Secured Parties



                                                  53
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 103 of 535


 have acted in good faith in connection with this Interim Order and are entitled to rely upon the

 protections granted herein and by section 364(e) of the Bankruptcy Code. Based on the findings

 set forth in this Interim Order and the record made during the Interim Hearing, and in accordance

 with section 364(e) of the Bankruptcy Code, in the event any or all of the provisions of this Interim

 Order are hereafter modified, amended or vacated by a subsequent order of this Court or any other

 court, the DIP Agents, the DIP Lenders, the DIP Obligations, Prepetition Secured Parties and the

 Prepetition Secured Obligations are entitled to the protections provided in section 364(e) of the

 Bankruptcy Code. Any such modification, amendment or vacatur shall not affect the validity and

 enforceability of any advances previously made or made hereunder, or lien, claim or priority

 authorized or created hereby.

                35.     DIP and Other Expenses. The Debtors are authorized and directed to pay

 all reasonable and documented fees and expenses of (x) the DIP Agents and DIP Lenders in

 connection with the DIP Facilities, as provided in the DIP Documents (subject to applicable

 limitations on the DIP Parties’ obligations to pay such amounts in the DIP Documents), whether

 or not the transactions contemplated hereby are consummated, and (y) the Prepetition Agents

 (including the fees and expenses of counsel), as provided in the applicable Prepetition Document.

 Payment of all such fees and expenses shall not be subject to allowance by the Court. Professionals

 for the DIP Agents, the DIP Lenders and the Prepetition Agents shall not be required to comply

 with the U.S. Trustee fee guidelines. No attorney or advisor to the DIP Agents, DIP Lenders, or

 Prepetition Agents shall be required to file an application seeking compensation for services or

 reimbursement of expenses with the Court. Any and all fees, costs, and expenses paid prior to the

 Petition Date by any of the Debtors to (x) the DIP Agents or DIP Lenders in connection with or




                                                  54
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 104 of 535


 with respect to the DIP Facilities, or (y) the Prepetition Secured Parties in connection with or with

 respect to the Prepetition Secured Facilities, are, in each case, hereby approved in full.

                36.     Budget. The Approved Budget is approved on an interim basis and the

 proceeds of the DIP Facilities and Cash Collateral under this Interim Order shall be used by the

 Debtors in accordance with the Approved Budget (subject to such variances as permitted in the

 DIP Agreements), this Interim Order and the DIP Documents. None of the DIP Lenders’ or DIP

 Agents’ consent (if any) to, or acknowledgement of, the Approved Budget shall be construed as

 consent to use the proceeds of the DIP Facilities or Cash Collateral beyond the respective maturity

 dates set forth in the DIP Documents, regardless of whether the aggregate funds shown on the

 Approved Budget have been expended.

                37.     Indemnification. The Debtors shall indemnify and hold harmless the DIP

 Agents and the DIP Lenders in accordance with the terms and conditions of the DIP Agreements.

                38.     Master Proofs of Claim. The DIP Agents, the DIP Lenders, the Prepetition

 ABL Secured Parties and the Prepetition Term Loan Secured Parties will not be required to file

 proofs of claim in any of the Cases or Successor Cases for any claim allowed herein.

 Notwithstanding any order entered by the Court in relation to the establishment of a bar date in

 any of the Cases or Successor Cases to the contrary, and in order to facilitate the processing of

 claims, to ease the burden upon the Court and to reduce an unnecessary expense to the Debtors’

 estates, each Prepetition Agent and/or other Prepetition Secured Party is authorized to file in the

 Debtors’ lead chapter 11 Case, Case No. 19-11607, a single, master proof of claim on behalf of

 the relevant Prepetition Secured Parties on account of any and all of their respective claims arising

 under the applicable Prepetition Documents and hereunder (each a “Master Proof of Claim”)

 against each of the Debtors. Upon the filing of a Master Proof of Claim against each of the Debtors,



                                                  55
 KE 61698457
19-11608-mew           Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                            Pg 105 of 535


 the Prepetition Secured Parties, and each of their respective successors and assigns, shall be

 deemed to have filed a proof of claim in the amount set forth opposite its name therein in respect

 of its claims against each of the Debtors of any type or nature whatsoever with respect to the

 applicable Prepetition Documents, and the claim of each Prepetition Secured Party (and each of

 its respective successors and assigns), named in a Master Proof of Claim shall be treated as if such

 entity had filed a separate proof of claim in each of these Cases. The Master Proofs of Claim shall

 not be required to identify whether any Prepetition Secured Party acquired its claim from another

 party and the identity of any such party or to be amended to reflect a change in the holders of the

 claims set forth therein or a reallocation among such holders of the claims asserted therein resulting

 from the transfer of all or any portion of such claims. The provisions of this paragraph and each

 Master Proof of Claim are intended solely for the purpose of administrative convenience and shall

 not affect the right of each Prepetition Secured Party (or its successors in interest) to vote separately

 on any plan proposed in these Cases. The Master Proofs of Claim shall not be required to attach

 any instruments, agreements or other documents evidencing the obligations owing by each of the

 Debtors to the applicable Prepetition Secured Parties, which instruments, agreements or other

 documents will be provided upon reasonable request to counsel to the applicable Prepetition

 Agent.

                 39.      Carve Out.

                 (a)      Carve Out. As used in this Interim Order, the “Carve Out” means the sum

 of (i) all fees required to be paid to the Clerk of the Court and to the Office of the United States

 Trustee under section 1930(a) of title 28 of the United States Code plus interest at the statutory

 rate; (ii) all reasonable fees and expenses up to $50,000 incurred by a trustee under section

 726(b) of the Bankruptcy Code (the “Chapter 7 Trustee Carve-Out”); (iii) to the extent allowed at



                                                    56
 KE 61698457
19-11608-mew             Doc 13          Filed 05/19/19 Entered 05/19/19 16:56:11                                  Main Document
                                                     Pg 106 of 535


 any time, whether by interim order, procedural order, or otherwise (and, in the case of the

 Committee Professionals (as defined below), subject to the Approved Budget), all unpaid fees and

 expenses (the “Allowed Professional Fees”) incurred by persons or firms retained by the Debtors

 pursuant to section 327, 328, or 363 of the Bankruptcy Code (the “Debtor Professionals”) and the

 Creditors’ Committee pursuant to section 328 or 1103 of the Bankruptcy Code (the “Committee

 Professionals” and, together with the Debtor Professionals, the “Professional Persons”) at any time

 before or on the first business day following delivery by the DIP ABL Agent or DIP Term Loan

 Agent of a Carve Out Trigger Notice (as defined below), whether allowed by the Court prior to or

 after delivery of a Carve Out Trigger Notice; and (iv) Allowed Professional Fees of Professional

 Persons in an aggregate amount not to exceed $1,250,000 incurred after the first business day

 following delivery by the DIP ABL Agent or the DIP Term Loan Agent of the Carve Out Trigger

 Notice, to the extent allowed at any time, whether by interim order, procedural order, or otherwise

 (the amounts set forth in this clause (iv) being the “Post-Carve Out Trigger Notice Cap”).8 For

 purposes of the foregoing, “Carve Out Trigger Notice” shall mean a written notice delivered by

 email (or other electronic means) by the DIP ABL Agent or DIP Term Loan Agent to the Debtors,

 their lead restructuring counsel, the U.S. Trustee, and counsel to the Creditors’ Committee, which

 notice may be delivered following the occurrence and during the continuation of an Event of

 Default and acceleration of the Post-Petition Obligations under the DIP ABL Agreement or the

 DIP Term Loan Agreement, respectively, stating that the Post Carve Out Trigger Notice Cap has

 been invoked.




 8
     Notwithstanding the foregoing, up to $250,000 of the Post-Carve Out Trigger Notice Cap may be used to pay Allowed Professional Fees of
     Professional Persons incurred prior to the delivery of a Carve Out Trigger Notice to the extent such Allowed Professional Fees exceed the
     Professional Fee Carve Out Cap (as defined below).


                                                                    57
 KE 61698457
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 107 of 535


                (b)    Fee Estimates. Not later than 7:00 p.m. New York time on the third business

 day of each week starting with the first full calendar week following the Closing Date, each

 Professional Person shall deliver to the Debtors a statement setting forth a good-faith estimate of

 the amount of fees and expenses (collectively, “Estimated Fees and Expenses”) incurred during

 the preceding week by such Professional Person (through Saturday of such week, the “Calculation

 Date”), along with a good-faith estimate of the cumulative total amount of unreimbursed fees and

 expenses incurred through the applicable Calculation Date and a statement of the amount of such

 fees and expenses that have been paid to date by the Debtors (each such statement, a “Weekly

 Statement”); provided, that within one business day of the occurrence of the Termination

 Declaration Date (as defined below), each Professional Person shall deliver one additional

 statement (the “Final Statement”) setting forth a good-faith estimate of the amount of fees and

 expenses incurred during the period commencing on the calendar day after the most recent

 Calculation Date for which a Weekly Statement has been delivered and concluding on the

 Termination Declaration Date. If any Professional Person fails to deliver a Weekly Statement

 within three calendar days after such Weekly Statement is due, such Professional Person’s

 entitlement (if any) to any funds in the Carve Out Reserves (as defined below) with respect to the

 aggregate unpaid amount of Allowed Professional Fees for the applicable period(s) for which such

 Professional Person failed to deliver a Weekly Statement covering such period shall be limited to

 the aggregate unpaid amount of Allowed Professional Fees included in the Approved Budget for

 such period for such Professional Person; provided, that such Professional Person shall be entitled

 to be paid any unpaid amount of Allowed Professional Fees in excess of Allowed Professional

 Fees included in the Approved Budget for such period for such Professional Person from a reserve

 to be funded by the Debtors from all cash on hand as of such date and any available cash thereafter



                                                 58
 KE 61698457
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 108 of 535


 held by any Debtor pursuant to paragraph 39(c) below. Solely as it relates to the DIP ABL Agent

 and DIP ABL Lenders, any deemed draw and borrowing pursuant to paragraph 39(c)(i)(x) for

 amounts under paragraph 39(a)(iii) above shall be limited to the greater of (x) the sum of (I) the

 aggregate unpaid amount of Estimated Fees and Expenses included in such Weekly Statements

 timely received by the Debtors prior to the Termination Declaration Date plus, without duplication,

 (II) the aggregate unpaid amount of Estimated Fees and Expenses included in the Final Statements

 timely received by the Debtors pertaining to the period through and including the Termination

 Declaration Date, and (y) the aggregate unpaid amount of Allowed Professional Fees included in

 the Approved Budget for the period prior to the Termination Declaration Date (such amount, the

 “Professional Fee Carve Out Cap”). For the avoidance of doubt, the DIP ABL Agent and DIP

 ABL Lenders shall be entitled to maintain at all times a reserve (the “Carve-Out Reserve”) in an

 amount (the “Carve-Out Reserve Amount”) equal to the sum of (i) the greater of (x) the aggregate

 unpaid amount of Estimated Fees and Expenses included in all Weekly Statements timely received

 by the Debtors, and (y) the aggregate amount of Allowed Professional Fees contemplated to be

 unpaid in the Approved Budget at the applicable time, plus (ii) the Post-Carve Out Trigger Notice

 Cap, plus (iii) an amount equal to the amount of Allowed Professional Fees set forth in the

 Approved Budget for the following week occurring after the most recent Calculation Date, plus

 (iv) the amounts contemplated under paragraph 39(a)(i) and 39(a)(ii) above. Not later than 7:00

 p.m. New York time on the fourth business day of each week starting with the first full calendar

 week following the Closing Date, the Debtors shall deliver to the DIP ABL Agent or the DIP Term

 Loan Agent a report setting forth the Carve-Out Reserve Amount as of such time (the “Fee

 Report”), and, in setting the Carve-Out Reserve, the DIP ABL Agent and DIP ABL Lenders shall

 be entitled to rely upon such reports in accordance with the DIP ABL Agreement or the DIP Term



                                                 59
 KE 61698457
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                           Pg 109 of 535


 Loan Agreement. Prior to the delivery of the first report setting forth the Carve-Out Reserve

 Amount, the DIP ABL Agent or the DIP Term Loan Agent may calculate the Carve-Out Reserve

 Amount by reference to the Approved Budget for subsection (i) of the Carve-Out Reserve Amount.

 Notwithstanding anything herein to the contrary, DIP ABL Agent may increase the Carve-Out

 Reserve Amount to include additional amounts with respect to any monitoring charge or other

 charge arising from the Canadian insolvency proceeding of the Canadian Borrower and for the

 projected amount of any success, completion, commission-based, or other non-hourly fees billed

 by or due to any financial advisor, investment banker, monitor, or other Professional engaged by

 any Debtor or any Committee in the Cases.

                (c)      Carve Out Reserves. On the day on which a Carve Out Trigger Notice is

 given by either the DIP ABL Agent or the DIP Term Loan Agent to the Debtors with a copy to

 counsel to the Creditors’ Committee (the “Termination Declaration Date”), the Carve Out Trigger

 Notice shall be deemed (i) a draw request and notice of borrowing by the Debtors for DIP ABL

 Loans under the DIP ABL Agreement in an amount equal to the sum of (x) the amounts set forth

 in paragraphs (a)(i) and (a)(ii), above, and (y) the then unpaid amounts of the Allowed Professional

 Fees up to the ABL Professional Fee Carve Out Cap (any such amounts actually advanced shall

 constitute DIP ABL Loans) and (ii) a draw request and notice of borrowing by the Debtors for

 DIP Term Loans under the DIP Term Loan Facility in an amount equal to the unpaid amounts of

 the Allowed Professional Fees in excess of the Professional Fee Carve Out Cap (any such amounts

 actually advanced shall constitute DIP Term Loans), and shall also constitute a demand to the

 Debtors to utilize all cash on hand as of such date and any available cash thereafter held by any

 Debtor to fund a reserve in an amount equal to the then unpaid amounts of the Allowed

 Professional Fees (which cash amounts shall reduce, on a dollar for dollar basis, the draw requests



                                                 60
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 110 of 535


 and applicable DIP ABL Loans and DIP Term Loans pursuant to the foregoing clauses (i) and (ii)

 of this sentence of this paragraph (c)). The Debtors shall deposit and hold such amounts in a

 segregated account at the DIP ABL Agent in trust exclusively to pay such unpaid Allowed

 Professional Fees (the “Pre-Carve Out Trigger Notice Reserve”). On the Termination Declaration

 Date, the Carve Out Trigger Notice shall also be deemed a request by the Debtors for (x) DIP ABL

 Loans under the DIP ABL Agreement in an amount equal to the Post Carve Out Trigger Notice

 Cap (any such amounts actually advanced shall constitute DIP ABL Loans) and, (y) to the extent

 not funded by the DIP ABL Lenders, for DIP Term Loans in an amount equal to any unfunded

 portion of the Post-Carve Out Trigger Notice Cap (any such amounts actually advanced shall

 constitute DIP Term Loans), and shall also constitute a demand to the Debtors to utilize all cash

 on hand as of such date and any available cash thereafter held by any Debtor to fund a reserve in

 an amount equal to the Post-Carve Out Trigger Notice Cap (which cash amounts shall reduce, on

 a dollar for dollar basis, the draw requests and applicable DIP ABL Loans and DIP Term Loans

 pursuant to the foregoing clauses (x) and (y) of this sentence of this paragraph (c)). The Debtors

 shall deposit and hold such amounts in a segregated account at the DIP ABL Agent in trust

 exclusively to pay such Allowed Professional Fees benefiting from the Post-Carve Out Trigger

 Notice Cap (the “Post Carve Out Trigger Notice Reserve” and, together with the Pre-Carve Out

 Trigger Notice Reserve, the “Carve Out Reserves”). On the third business day following the

 Termination Declaration Date and the deemed requests for the making of DIP ABL Loans and DIP

 Term Loans as provided in this paragraph (c), notwithstanding anything in the DIP ABL

 Agreement or the DIP Term Loan Agreement to the contrary, including with respect to (1) the

 existence of a Default (as defined in the DIP ABL Agreement or the DIP Term Loan Agreement)

 or Event of Default, (2) the failure of the Debtors to satisfy any or all of the conditions precedent



                                                  61
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 111 of 535


 for the making of any DIP ABL Loan under the DIP ABL Agreement or DIP Term Loans under

 the DIP Term Loan Agreement, respectively, (3) any termination of the DIP ABL Loan

 Commitments or DIP Term Loan Commitments following an Event of Default, or (4) the

 occurrence of the Maturity Date, each DIP ABL Lender and DIP Term Loan Lender with an

 outstanding Commitment shall make available to the DIP ABL Agent or DIP Term Loan Agent,

 as applicable, such DIP ABL Lender’s or such DIP Term Loan Lender’s pro rata share of such

 DIP ABL Loans or DIP Term Loans, as applicable. For the avoidance of doubt, the Carve Out

 Reserves shall constitute the primary source for payment of Allowed Professional Fees entitled to

 benefit from the Carve Out, and any lien priorities or superpriority claims granted pursuant to this

 Interim Order to secure payment of the Carve Out shall be limited to any shortfall in funding as

 provided below.

                (d)     Application of Carve Out Reserves. (i) All funds in the Pre-Carve Out

 Trigger Notice Reserve shall be used first to pay the obligations set forth in subparagraphs

 (a)(i) through (a)(iii) of the definition of Carve Out set forth above (the “Pre-Carve Out

 Amounts”), but not, for the avoidance of doubt, the Post-Carve Out Trigger Notice Cap (other than

 amounts up to $250,000 to the extent the Pre-Carve Out Amounts exceed the Professional Fee

 Carve Out Cap), until paid in full. If the Pre-Carve Out Trigger Notice Reserve has not been

 reduced to zero, subject to clause (iii), below, all remaining funds shall be distributed first to the

 DIP ABL Agent on account of the applicable DIP ABL Obligations until indefeasibly paid in full,

 in cash, all Commitments have been terminated, and all Letters of Credit have been cancelled (or

 all such Letters of Credit have been fully cash collateralized or otherwise back-stopped, in each

 case to the satisfaction of the applicable Issuing Bank), and thereafter to the Prepetition ABL

 Lenders in accordance with their rights and priorities as of the Petition Date.



                                                  62
 KE 61698457
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 112 of 535


                (i)      All funds in the Post-Carve Out Trigger Notice Reserve (other than up to

 $250,000, which may be used to pay Pre-Carve Out Amounts to the extent they exceed the

 Professional Fee Carve Out Cap) shall be used first to pay the obligations set forth in clause (iv)

 of the definition of Carve Out set forth above (the “Post-Carve Out Amounts”). If the Post-Carve

 Out Trigger Notice Reserve has not been reduced to zero, subject to clause (iii), below, all

 remaining funds shall be distributed first to the DIP ABL Agent on account of the applicable DIP

 ABL Obligations until indefeasibly paid in full, in cash, all Commitments have been terminated,

 and all Letters of Credit have been cancelled (or all such Letters of Credit have been fully cash

 collateralized or otherwise back-stopped, in each case to the satisfaction of the applicable Issuing

 Bank), and thereafter to the Prepetition ABL Lenders in accordance with their rights and priorities

 as of the Petition Date.

                (ii)     Notwithstanding anything to the contrary in the Financing Agreements or

 this Interim Order, if either of the Carve Out Reserves is not funded in full in the amounts set forth

 in this paragraph (c), then, any excess funds in one of the Carve Out Reserves following the

 payment of the Pre-Carve Out Amounts and Post-Carve Out Amounts, respectively, shall be used

 to fund the other Carve Out Reserve to the extent of any shortfall in funding prior to making any

 payments to the DIP ABL Agent or the Prepetition ABL Lenders, as applicable.

                (iii)    Notwithstanding anything to the contrary in the Financing Agreements or

 the Interim Order, following the third business day after delivery of a Carve Out Trigger Notice,

 the DIP ABL Agent, the Prepetition ABL Agent, the DIP Term Loan Agent, and the Prepetition

 Term Loan Agent shall not sweep or foreclose on cash (including cash received as a result of the

 sale or other disposition of any assets) of the Debtors until the Carve Out Reserves have been fully




                                                  63
 KE 61698457
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                           Pg 113 of 535


 funded, but shall have a security interest in any residual interest in the Carve Out Reserves, with

 any excess paid as provided in paragraphs (ii) and (iii) above.

                (iv)     Notwithstanding anything to the contrary in this Interim Order, (i) the

 failure of the Carve Out Reserves to satisfy in full the Allowed Professional Fees shall not affect

 the priority of the Carve Out with respect to any shortfall (as described below), and (ii) subject to

 the limitations with respect to the DIP ABL Agent, DIP ABL Lenders, Prepetition ABL Agent and

 Prepetition ABL Lenders set forth in paragraph (b), above, in no way shall the Initial Budget, any

 Approved Budget, Annual Operating Forecast, Carve Out, Post-Carve Out Trigger Notice Cap or

 Carve Out Reserves be construed as a cap or limitation on the amount of the Allowed Professional

 Fees due and payable by the Debtors. For the avoidance of doubt and notwithstanding anything

 to the contrary herein or in the DIP ABL Agreement or the DIP Term Loan Agreement, the Carve

 Out subject to the Professional Fee Carve Out Cap shall be senior to all liens and claims securing

 the DIP ABL Agreement or the DIP Term Loan Agreement, the Adequate Protection Liens, and

 the Diminution in Value claims, and any and all other forms of adequate protection, liens, or claims

 securing the Post-Petition Obligations or the Pre-Petition Obligations.

                (v)      Notwithstanding anything herein to the contrary, the Carve Out in respect

 of any “Transaction Fees” for Houlihan Lokey will be junior to the Prepetition ABL Obligations

 and DIP ABL Obligations to the extent secured by the DIP ABL Priority Collateral, unless and to

 the extent otherwise agreed in writing by the DIP ABL Agent in its sole discretion.

                (e)      No Direct Obligation To Pay Allowed Professional Fees. The DIP Agents

 and the DIP Lenders shall not be responsible for the payment or reimbursement of any fees or

 disbursements of any Professional Person incurred in connection with the Cases or any Successor

 Cases under any chapter of the Bankruptcy Code. Nothing in this Final Order or otherwise shall



                                                  64
 KE 61698457
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                           Pg 114 of 535


 be construed to obligate the DIP Agents or the DIP Lenders, or any Issuing Bank, in any way, to

 pay compensation to, or to reimburse expenses of, any Professional Person or to guarantee that the

 Debtors have sufficient funds to pay such compensation or reimbursement.

                (f)      Payment of Allowed Professional Fees Prior to the Termination Declaration

 Date. Any payment or reimbursement made prior to the occurrence of the Termination Declaration

 Date in respect of any Allowed Professional Fees shall not reduce the Carve Out.

                (g)      Payment of Carve Out On or After the Termination Declaration Date. Any

 payment or reimbursement made on or after the occurrence of the Termination Declaration Date

 in respect of any Allowed Professional Fees shall permanently reduce the Carve Out on a dollar-

 for-dollar basis. Any funding of the Carve Out shall be added to, and made a part of, the

 Obligations secured by the Post-Petition Collateral and shall be otherwise entitled to the

 protections granted under this Final Order, the Financing Agreements, the Bankruptcy Code, and

 applicable law.

                (h)      Reservation of Rights. Nothing herein shall be construed to impair the right

 or ability of any party to object to the fees, expenses, reimbursement or other compensation

 described with respect to these Carve-Out provisions.

                40.      Limitations on the Use of DIP Proceeds, Cash Collateral and Carve Out.

 The DIP Facilities, the DIP Collateral, the Prepetition Collateral, the Cash Collateral and the Carve

 Out may not be used in connection with: (a) preventing, hindering, or delaying any of the DIP

 Agents’, the DIP Lenders’, DIP Obligations, or the Prepetition Secured Parties’ or Prepetition

 Secured Obligations’ enforcement or realization upon any of the DIP Collateral or Prepetition

 Collateral; (b) using or seeking to use Cash Collateral or selling or otherwise disposing of DIP

 Collateral without the consent of the applicable DIP Agents and the applicable Required DIP



                                                  65
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 115 of 535


 Lenders; (c) using or seeking to use any insurance proceeds constituting DIP Collateral without

 the consent of the applicable DIP Agents and the applicable Required DIP Lenders; (d) incurring

 Indebtedness (as defined in the DIP ABL Credit Agreement or the DIP Term Loan Credit

 Agreement, as applicable) without the prior consent of the applicable DIP Agents and the

 applicable Required DIP Lenders, except to the extent permitted under the applicable DIP

 Agreements; (e) seeking to amend or modify any of the rights granted to the DIP Agents, the DIP

 Lenders, or the Prepetition Secured Parties under this Interim Order, the DIP Documents, or the

 Prepetition Documents, including seeking to use Cash Collateral and/or DIP Collateral on a

 contested basis; (f) objecting to or challenging in any way the DIP Liens, DIP Obligations,

 Prepetition Liens, Prepetition Secured Obligations, DIP Collateral (including Cash Collateral) or,

 as the case may be, Prepetition Collateral, or any other claims or liens, held by or on behalf of any

 of the DIP Agents, the DIP Lenders, or the Prepetition Secured Parties, respectively; (g) asserting,

 commencing or prosecuting any claims or causes of action whatsoever, including, without

 limitation, any actions under Chapter 5 of the Bankruptcy Code or applicable state law equivalents

 or actions to recover or disgorge payments, against any of the DIP Agents, the DIP Lenders, the

 Prepetition Secured Parties, or any of their respective affiliates, agents, attorneys, advisors,

 professionals, officers, directors and employees; (h) litigating, objecting to, challenging, or

 contesting in any manner, or raising any defenses to, the validity, extent, amount, perfection,

 priority, or enforceability of any of the DIP Obligations, the DIP Liens, the Prepetition Liens,

 Prepetition Secured Obligations or any other rights or interests of any of the DIP Agents, the DIP

 Lenders, the Prepetition Secured Parties; or (i) seeking to subordinate, recharacterize, disallow or

 avoid the DIP Obligations or the Prepetition Secured Obligations; provided, however, that the

 Carve Out and such collateral proceeds and loans under the DIP Documents may be used for



                                                  66
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 116 of 535


 allowed fees and expenses, in an amount not to exceed $25,000 in the aggregate, incurred solely

 by a Creditors’ Committee (if appointed), in investigating (but not prosecuting or challenging) the

 validity, enforceability, perfection, priority or extent of the Prepetition Liens (the “Limited

 Amount”); and provided, further, that during the Remedies Notice Period the Debtors and a

 Creditors’ Committee (if appointed) shall be entitled to an emergency hearing before the Court to

 contest solely whether an Event of Default has occurred and/or is continuing. Notwithstanding

 anything to the contrary, any fees, expenses or costs incurred by Committee Professionals in excess

 of the Limited Amount or in excess of the amount budgeted for Committee Professionals set forth

 in the Approved Budget shall not constitute an allowable administrative expense claim, including

 for purposes of section 1129(a)(9)(A) of the Bankruptcy Code.

                41.     Payment of Compensation. Nothing herein shall be construed as a consent

 to the allowance of any professional fees or expenses of any Professional Person or shall affect the

 right of the DIP Agents, the DIP Lenders, the Prepetition ABL Secured Parties, or the Prepetition

 Term Loan Secured Parties to object to the allowance and payment of such fees and expenses. So

 long as an unwaived Event of Default has not occurred, the Debtors shall be permitted to pay fees

 and expenses allowed and payable by final order of the Court (that has not been vacated or stayed,

 unless the stay has been vacated) under sections 328, 330, 331, and 363 of the Bankruptcy Code,

 as the same may be due and payable, as reflected in the most recent Approved Budget provided by

 the Debtors to the DIP Agents.

                42.     Effect of Stipulations on Third Parties.

                        (i)    Generally. Except as set forth in this Interim Order, the admissions,

 stipulations, agreements, releases, and waivers set forth in this Interim Order (collectively,

 the “Prepetition Lien and Claim Matters”) are and shall be binding in all circumstances and for all



                                                 67
 KE 61698457
19-11608-mew        Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11               Main Document
                                           Pg 117 of 535


 purposes on the Debtors, any subsequent trustee, responsible person, examiner with expanded

 powers, any other estate representative, and all creditors and parties in interest and all of their

 successors in interest and assigns, including, without limitation, any chapter 7 or chapter 11 trustee

 or examiner appoint or elected for any of the Debtors and official committee that may be appointed

 in these cases (each, a “Challenge Party”), unless, and solely to the extent that (a) the Debtors

 received from a Challenge Party notice of a potential Challenge (defined below) during the

 Challenge Period (defined below) and (b) the Court rules in favor of the plaintiff in any such timely

 and properly filed Challenge (as defined herein); provided, however, that any releases by the DIP

 Term Loan Secured Parties and Prepetition Term Loan Secured Parties of the Put Purchasers shall

 be governed by the Restructuring Support Agreement (as defined in the Plan). For purposes of

 this paragraph 40: (a) “Challenge” means any claim against any of the Prepetition Secured Parties

 or the Put Purchasers on behalf of the Debtors or the Debtors’ creditors and interest holders, or to

 object to or to challenge the stipulations, findings or Debtors’ Stipulations set forth herein,

 including, but not limited to those in relation to: (i) the validity, extent, priority, or perfection of

 the mortgage, security interests, and liens of any Prepetition Secured Party; (ii) the validity,

 allowability, priority, or amount of the Prepetition Secured Obligations (including any fees

 included therein); (iii) the secured status of the Prepetition Secured Obligations; or (iv) any liability

 of any of the Prepetition Secured Parties or the Put Purchasers with respect to anything arising

 from any of the respective Prepetition Documents and the entry into the Put Agreement and

 Existing Participation Agreement; and (b) “Challenge Period” means (i) if the Creditors’

 Committee is not formed, seventy-five (75) calendar days (or such longer period as the Court

 orders for cause shown before the expiration of such period) from the entry of the Final Order and

 (ii) if the Creditors’ Committee is formed, sixty (60) days after the entry of the Final Order (or



                                                    68
 KE 61698457
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                           Pg 118 of 535


 such longer period as the Court orders for cause shown before the expiration of such period).

 During the Challenge Period, a Challenge Party shall be entitled to determine whether a basis to

 assert a Challenge exists. If a Challenge Party identifies a basis to assert a Challenge, it must

 notify the Debtors during the Challenge Period of its demand that the Debtors initiate an action or

 adversary proceeding relating thereto and from the date that the Debtors are so notified, the Debtors

 shall have five (5) days to notify the Challenge Party of whether the Debtors intend to initiate such

 action (or a settlement in lieu of an adversary) and ten (10) days to initiate such action. If the

 Debtors notify such Challenge Party that the Debtors do not intend to initiate an action, settlement,

 or adversary proceeding, the Challenge Party shall have ten (10) days from the receipt of such

 notice to seek standing to initiate an action or adversary proceeding. Nothing herein shall be

 deemed to grant standing in favor of any Challenge Party absent further order of this Court. The

 Debtors, if timely notified of a potential Challenge, shall retain authority to prosecute, settle or

 compromise such Challenge in the exercise of their business judgment and subject to any

 applicable further order of court.

                        (ii)    Binding Effect. Upon the expiration of the Challenge Period (subject

 to such ten (10) day periods described above) (the “Challenge Period Termination Date”), without

 the filing of a Challenge: (A) any and all such Challenges and objections by any party (including,

 without limitation, the Creditors’ Committee, any Chapter 11 trustee, and/or any examiner or other

 estate representative appointed in these Cases, and any Chapter 7 trustee and/or examiner or other

 estate representative appointed in any Successor Case), shall be deemed to be forever waived,

 released and barred, (B) all matters not subject to the Challenge, findings, Debtors’ Stipulations,

 waivers, releases, affirmations and other stipulations as to the priority, extent, and validity as to

 each Prepetition Secured Parties’ claims, liens, interests, and validity of the Prepetition Secured



                                                  69
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 119 of 535


 Obligations shall be of full force and effect and forever binding upon the Debtors, the Debtors’

 bankruptcy estates and all creditors, interest holders, and other parties in interest in these Cases

 and any Successor Cases; and (C) any and all claims or causes of action against any of the

 Prepetition Secured Parties or the Put Purchasers relating in any way to the Debtors or the

 Prepetition Documents and entry into the Put Agreement and Existing Participation Agreement

 shall be forever waived and released by the Debtors’ estates, all creditors, interest holders and

 other parties in interest in these Cases and any Successor Cases, provided that the binding effect

 of the findings, Debtors’ Stipulations and release of the Put Purchasers is only effective as to third

 parties upon the later of the occurrence of the Disinterested Director’s Determination and the

 Challenge Period Termination Date.

                43.     No Third Party Rights/No Superior Rights of Reclamation. Except as

 explicitly provided for herein, this Interim Order does not create any rights for the benefit of any

 third party, creditor, equity holder or any direct, indirect, or incidental beneficiary. Based on the

 findings and rulings herein concerning the integrated nature of the DIP Agreements and the

 Prepetition Secured Facilities and the relation back of the DIP Liens, in no event shall any alleged

 right of reclamation or return (whether asserted under Section 546(c) of the Bankruptcy Code or

 otherwise) be deemed to have priority over the DIP Liens.

                44.     Section 506(c) Claims. Subject to entry of a Final Order, no costs or

 expenses of administration which have been or may be incurred in the Cases at any time shall be

 charged against the DIP Agents, DIP Lenders, DIP Obligations, the Prepetition Secured Parties,

 the Prepetition Secured Obligations, or any of their respective claims, the DIP Collateral, or the

 Prepetition Collateral pursuant to sections 105 or 506(c) of the Bankruptcy Code, or otherwise,

 without the prior written consent, as applicable, of the DIP Agents, DIP Lenders, and Prepetition



                                                  70
 KE 61698457
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                           Pg 120 of 535


 Secured Parties, as applicable, and no such consent shall be implied from any other action,

 inaction, or acquiescence by any such agents or lenders.

                45.     No Marshaling/Applications of Proceeds. Subject to entry of a Final Order,

 the DIP Agents, DIP Lenders, DIP Obligations, and Prepetition Secured Parties and Prepetition

 Secured Obligations shall not be subject to the equitable doctrine of “marshaling” or any other

 similar doctrine with respect to any of the DIP Collateral or the Prepetition Collateral, as the case

 may be, and proceeds shall be received and applied pursuant to this Interim Order, including, for

 the avoidance of doubt, in accordance with paragraph 24 hereof, and the DIP Documents

 notwithstanding any other agreement or provision to the contrary.

                46.     Section 552(b). Subject to entry of a Final Order, the Prepetition Secured

 Parties and Prepetition Secured Obligations are each entitled to all of the rights and benefits of

 section 552(h) of the Bankruptcy Code, and the “equities of the case” exception under

 section 552(b) of the Bankruptcy Code shall not apply to the Prepetition Secured Parties and

 Prepetition Secured Obligations, with respect to proceeds, product, offspring or profits of any of

 the Prepetition Collateral.

                47.     Access to DIP Collateral. Notwithstanding anything contained herein to the

 contrary and without limiting any other rights or remedies of the DIP Agents, exercisable on behalf

 of the DIP ABL Lenders and DIP Term Loan Lenders, respectively, contained in this Interim

 Order, the DIP ABL Documents, the DIP Term Loan Documents, or otherwise available at law or

 in equity, and subject to the terms of the DIP ABL Documents and DIP Term Loan Documents,

 upon written notice to the landlord of any leased premises that an Event of Default or a Termination

 Date has occurred and is continuing, the DIP ABL Agent or DIP Term Loan Agent, as applicable,

 may, subject to the applicable notice provisions, if any, in this Interim Order and any separate



                                                  71
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 121 of 535


 applicable agreement by and between such landlord and the DIP ABL Agent or DIP Term Loan

 Agent, enter upon any leased premises of the Debtors or any other party for the purpose of

 exercising any remedy with respect to DIP Collateral located thereon and shall be entitled to all of

 the Debtors’ rights and privileges as lessee under such lease without interference from the

 landlords thereunder, provided that the DIP ABL Agent and/or DIP Term Loan Agent, as

 applicable, shall be obligated only to pay rent of the Debtors that first accrues after the written

 notice referenced above and that is payable during the period of such occupancy by the DIP ABL

 Agent and/or DIP Term Loan Agent, as applicable, calculated on a daily per diem basis. Nothing

 herein shall require the DIP ABL Agent or DIP Term Loan Agent to assume any lease as a

 condition to the rights afforded in this paragraph.

                48.     Exculpation. Nothing in this Interim Order, the DIP Documents, the

 existing agreements or any other documents related to the transactions contemplated hereby shall

 in any way be construed or interpreted to impose or allow the imposition upon any DIP Lender,

 DIP Agent, or Prepetition Secured Party any liability for any claims arising from the prepetition

 or postpetition activities of the DIP Parties, including in the operation of their businesses, or in

 connection with their restructuring efforts and administration of these Cases. In addition, (a) the

 DIP Lenders and DIP Agents shall not, in any way or manner, be liable or responsible for: (i) the

 safekeeping of the DIP Collateral, (ii) any loss or damage thereto occurring or arising in any

 manner or fashion from any cause, (iii) any Diminution in Value thereof, or (iv) any act or default

 of any carrier, servicer, bailee, custodian, forwarding agency, or other person, and (b) all risk of

 loss, damage, or destruction of the DIP Collateral shall be borne by the DIP Parties.

                49.     Limits on Lender Liability. The DIP Agents, the DIP Lenders and the

 Prepetition Secured Parties shall not be deemed in control of the operations of the Debtors or to be



                                                  72
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 122 of 535


 acting as a “responsible person” or “owner or operator” with respect to the operation or

 management of the Debtors (as such terms, or any similar terms, are used in the United States

 Comprehensive Environmental Response, Compensation and Liability Act, 29 U.S.C. §§ 9601 et

 seq., as amended, or any similar federal or state statute).

                50.     Insurance Proceeds and Policies. Upon entry of this Interim Order and to

 the fullest extent provided by applicable law, the DIP ABL Agent (on behalf of the DIP ABL

 Parties), the DIP Term Loan Agent (on behalf of the DIP Term Loan Lenders), the Prepetition

 ABL Agent (on behalf of the Prepetition ABL Lenders), and the Prepetition Term Loan Agents

 (on behalf of the Prepetition Term Loan Lenders), shall be, and shall be deemed to be, without any

 further action or notice, named as additional insured and loss payee on each insurance policy

 maintained by the Debtors that in any way relates to the DIP Collateral.

                51.     Joint and Several Liability. Nothing in this Interim Order shall be construed

 to constitute a substantive consolidation of any of the Debtors’ estates, it being understood,

 however, that the Borrowers and the DIP Guarantors shall be jointly and severally liable for the

 obligations hereunder and all DIP Obligations in accordance with the terms hereof and of the DIP

 Facilities and the DIP Documents.

                52.     Rights Preserved. Notwithstanding anything herein to the contrary, the

 entry of this Interim Order is without prejudice to, and does not constitute a waiver of, expressly

 or implicitly: (a) the DIP Agents’, DIP Lenders’ and Prepetition Secured Parties’ right to seek any

 other or supplemental relief in respect of the Debtors; (b) any of the rights of any of the DIP

 Agents, DIP Lenders and Prepetition Secured Parties under the Bankruptcy Code or under non-

 bankruptcy law, including, without limitation, the right to (i) request modification of the automatic

 stay of section 362 of the Bankruptcy Code, (ii) request dismissal of any of the Cases or Successor



                                                  73
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 123 of 535


 Cases, conversion of any of the Cases to cases under Chapter 7, or appointment of a Chapter 11

 trustee or examiner with expanded powers, or (iii) propose, subject to the provisions of

 section 1121 of the Bankruptcy Code, a Chapter 11 plan or plans; or (c) subject to the DIP

 Intercreditor Agreement, any other rights, claims or privileges (whether legal, equitable or

 otherwise) of any of the DIP Agents, DIP Lenders, or Prepetition Secured Parties.

 Notwithstanding anything herein to the contrary, the entry of this Interim Order is without

 prejudice to, and does not constitute a waiver of, expressly or implicitly, the Debtors’, a Creditors’

 Committee’s (if appointed) or any party in interest’s right to oppose any of the relief requested in

 accordance with the immediately preceding sentence except as expressly set forth in this Interim

 Order. Entry of this Order is without prejudice to any and all rights of any party in interest with

 respect to the terms and approval of the Final Order and any other position which any party in

 interest deems appropriate to raise in the Debtors’ Cases.

                53.     No Waiver by Failure to Seek Relief. The failure of the DIP Agents, DIP

 Lenders, or Prepetition Secured Parties to seek relief or otherwise exercise their rights and

 remedies under this Interim Order, the DIP Documents, the Prepetition Documents, or applicable

 law, as the case may be, shall not constitute a waiver of any of the rights hereunder, thereunder, or

 otherwise of the DIP Agent, DIP Lenders, Prepetition ABL Secured Parties, Prepetition Term Loan

 Secured Parties, Creditors’ Committee (if appointed) or any party in interest.

                54.     Binding Effect of Interim Order. Immediately upon execution by this Court,

 the terms and provisions of this Interim Order shall become valid and binding upon and inure to

 the benefit of the Debtors, DIP Agents, DIP Lenders, the DIP Obligations, the Prepetition ABL

 Secured Parties, the Prepetition ABL Obligations, Prepetition Term Loan Secured Parties, all other

 creditors of any of the Debtors, any Creditors’ Committee (or any other court appointed



                                                  74
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 124 of 535


 committee) appointed in the Cases, and all other parties-in-interest and their respective successors

 and assigns, including any trustee or other fiduciary hereafter appointed in any of the Cases, any

 Successor Cases, or upon dismissal of any Case or Successor Case.

                55.     No Modification of Interim Order. Until and unless the DIP Obligations

 and the Prepetition Secured Obligations have been indefeasibly paid in full in cash, and all letters

 of credit under the DIP Facilities shall have been cancelled, backed, or cash collateralized in

 accordance with the terms thereof (such payment being without prejudice to any terms or

 provisions contained in the DIP Facilities which survive such discharge by their terms), and all

 commitments to extend credit under the DIP Facilities have been terminated, the Debtors

 irrevocably waive the right to seek and shall not seek or consent to, directly or indirectly:

 (a) without the prior written consent of the DIP Agents and the DIP Lenders (or the Prepetition

 Agents (acting, in the case of the Prepetition Term Loan Credit Agreements, at the direction of the

 “Required Lenders” (as defined therein)), (i) any material modification, stay, vacatur or

 amendment to this Interim Order; or (ii) a priority claim for any administrative expense or

 unsecured claim against the Debtors (now existing or hereafter arising of any kind or nature

 whatsoever, including, without limitation any administrative expense of the kind specified in

 sections 503(b), 506(c), 507(a) or 507(b) of the Bankruptcy Code) in any of the Cases or Successor

 Cases, equal or superior to the DIP Superpriority Claims or Adequate Protection Superpriority

 Claims, other than the Carve Out; (b) without the prior written consent of the DIP Agents (or the

 Prepetition Agents (acting, in the case of the Prepetition Term Loan Credit Agreements, at the

 direction of the “Required Lenders” (as defined therein)) for any order allowing use of Cash

 Collateral (other than as permitted during the Remedies Notice Period) resulting from DIP

 Collateral or Prepetition Collateral; (c) without the prior written consent of the applicable DIP



                                                 75
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 125 of 535


 Agents, any lien on any of the DIP Collateral with priority equal or superior to the DIP Liens,

 except as specifically provided in the DIP Documents; or (d) without the prior written consent of

 the Prepetition Agents (acting, in the case of the Prepetition Term Loan Credit Agreements, at the

 direction of the “Required Lenders” (as defined therein)), any lien on any of the DIP Collateral

 with priority equal or superior to the Prepetition Liens or Adequate Protection Liens. The Debtors

 irrevocably waive any right to seek any amendment, modification or extension of this Interim

 Order without the prior written consent, as provided in the foregoing, of the DIP Agents (or the

 Prepetition Agents (acting, in the case of the Prepetition Term Loan Credit Agreements, at the

 direction of the “Required Lenders” (as defined therein))), and no such consent shall be implied

 by any other action, inaction or acquiescence of the DIP Agents or the Prepetition Agents (acting,

 in the case of the Prepetition Term Loan Credit Agreements, at the direction of the “Required

 Lenders” (as defined therein)).

                56.     Continuing Effect of DIP Intercreditor Agreement; Existing Participation

 Agreement. The Debtors, DIP Agents, DIP Lenders, Prepetition ABL Secured Parties and

 Prepetition Term Loan Secured Parties each shall be bound by, and in all respects of the DIP

 Facilities shall be governed by, and be subject to all the terms, provisions and restrictions of the

 DIP Intercreditor Agreement, except as may be expressly modified by this Interim Order. The

 parties to the Existing Participation Agreement shall continue to be bound by, and governed by,

 and be subject to all the terms, provisions and restriction of the Existing Participation Agreement.

                57.     Interim Order Controls. In the event of any inconsistency between the terms

 and conditions of the DIP Documents and of this Interim Order, the provisions of this Interim

 Order shall govern and control.




                                                 76
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 126 of 535


                58.     Discharge. The DIP ABL Obligations, the DIP Term Loan Obligations, and

 the obligations of the Debtors with respect to the adequate protection provided herein shall not be

 discharged by the entry of an order confirming any plan of reorganization in any of the Cases,

 notwithstanding the provisions of section 1141(d) of the Bankruptcy Code, unless such obligations

 have been indefeasibly paid in full in cash (and, in the case of DIP ABL Obligations, “payment in

 full” as provided by the DIP ABL Credit Agreement), on or before the effective date of such

 confirmed plan of reorganization, or each of the DIP Agents, DIP Lenders and Prepetition ABL

 Agent and Prepetition Term Loan Agent, as applicable, has otherwise agreed in writing. None of

 the Debtors shall propose or support any plan of reorganization or sale of all or substantially all of

 the Debtors’ assets, or order confirming such plan or approving such sale, that is not conditioned

 upon the indefeasible payment of the DIP ABL Obligations (in the case of the sale of DIP ABL

 Priority Collateral) and DIP Term Loan Obligations (in the case of the sale of DIP Term Loan

 Priority Collateral), and the payment of the Debtors’ obligations with respect to the adequate

 protection provided for herein, in full in cash within a commercially reasonable period of time

 (and in no event later than the effective date of such plan of reorganization or sale) (a “Prohibited

 Plan or Sale”) without the written consent of each of the DIP Agents (at the direction of the

 applicable Required DIP Lenders) and each of the Prepetition Agents, as applicable. For the

 avoidance of doubt, the Debtors’ proposal or support of a Prohibited Plan or Sale, or the entry of

 an order with respect thereto, shall constitute an Event of Default hereunder and under the DIP

 Documents.

                59.     Survival. The provisions of this Interim Order and any actions taken

 pursuant hereto shall survive entry of any order which may be entered: (a) confirming any plan of

 reorganization in any of the Cases; (b) converting any of the Cases to a case under Chapter 7 of



                                                  77
 KE 61698457
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 127 of 535


 the Bankruptcy Code; (c) dismissing any of the Cases or any Successor Cases; or (d) pursuant to

 which this Court abstains from hearing any of the Cases or Successor Cases. The terms and

 provisions of this Interim Order, including the claims, liens, security interests and other protections

 granted to the DIP Agents, DIP Lenders, DIP Obligations, the Prepetition Secured Parties and the

 Prepetition Secured Obligations granted pursuant to this Interim Order and/or the DIP Documents,

 shall continue in the Cases, in any Successor Cases, or following dismissal of the Cases or any

 Successor Cases, and shall maintain their priority as provided by this Interim Order until: (i) in

 respect of the DIP ABL Credit Facility, all the DIP ABL Obligations, pursuant to the DIP ABL

 Documents and this Interim Order, have been indefeasibly paid in full in cash and all letters of

 credit under the DIP ABL Credit Facility shall have been cancelled or cash collateralized in

 accordance with the terms thereof (such payment being without prejudice to any terms or

 provisions contained in the DIP ABL Credit Facility which survive such discharge by their terms),

 and all commitments to extend credit under the DIP ABL Credit Facility are terminated; (ii) in

 respect of the Prepetition ABL Facility, all of the Prepetition ABL Obligations pursuant to the

 Prepetition ABL Documents and this Interim Order, have been indefeasibly paid in full in cash;

 (iii) in respect of the DIP Term Loan Credit Facility, all the DIP Term Loan Obligations, pursuant

 to the DIP Term Loan Documents and this Interim Order, have been indefeasibly paid in full in

 cash or otherwise satisfied to the satisfaction of the DIP Term Loan Agent and DIP Term Loan

 Lenders; and (iv) in respect of the Prepetition Term Loan Credit Agreement, all of the Prepetition

 Term Loan Obligations pursuant to the Prepetition Term Loan Documents and this Interim Order

 have been indefeasibly paid in full in cash or otherwise satisfied to the satisfaction of the

 Prepetition Secured Parties. The terms and provisions concerning the indemnification of the DIP

 Agents and DIP Lenders shall continue in the Cases, in any Successor Cases, following dismissal



                                                   78
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 128 of 535


 of the Cases or any Successor Cases, following termination of the DIP Documents and/or the

 indefeasible repayment of the DIP Obligations.

                In addition, the terms and provisions of this Interim Order shall continue in full

 force and effect for the benefit of the Prepetition Term Loan Secured Parties notwithstanding the

 repayment in full or termination of the DIP ABL Obligations or the Prepetition ABL Obligations.

                60.     Final Hearing. The Final Hearing to consider entry of the Final Order and

 final, approval of the DIP Facilities is scheduled for _________, 2019, at__:__ _.m., prevailing

 Eastern Time., 2019, before the Honorable United States Bankruptcy Judge ________________,

 in Courtroom _____, at the United States Bankruptcy Court for the Southern District of New York.

 On or before _________, 2019, the Debtors shall serve, by United States mail, first-class postage

 prepaid, notice of the entry of this Interim Order and of the Final Hearing (the “Final Hearing

 Notice”), together with copies of this Interim Order, the proposed Final Order and the DIP Motion,

 on: (a) the parties having been given notice of the Interim Hearing; (b) any party which has filed

 prior to such date a request for notices with this Court; (c) counsel for a Creditors’ Committee (if

 appointed); (d) the Securities and Exchange Commission; and (e) the Internal Revenue Service.

 The Final Hearing Notice shall state that any party in interest objecting to the entry of the proposed

 Final Order shall file written objections with the Clerk of the Court no later than on _________,

 2019, which objections shall be served so as to be received on or before such date by: (i) counsel

 to the Debtors, Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022, Attn:

 Joshua A. Sussberg, P.C. and Christopher T. Greco, P.C., and Kirkland & Ellis LLP, 300 North

 LaSalle, Chicago, IL 60654, Attn: Joe Graham and Laura Krucks; (ii) counsel to the DIP ABL

 Agent and Prepetition ABL Agent, Goldberg Kohn Ltd. 55 East Monroe, Suite 3300, Chicago,

 Illinois 60603, Attn: Randall Klein and Prisca Kim; and (iii) counsel to the DIP Term Loan Agent



                                                  79
 KE 61698457
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 129 of 535


 and Prepetition Term Loan Agent, King & Spalding LLP, 1185 Avenue of the Americas, New

 York, NY 10036, Attn: W. Austin Jowers, Christopher Boies, and Stephen M. Blank.

                61.     Necessary Action. The Debtors are authorized to take any and all such

 actions as are necessary or appropriate to implement the terms of this Interim Order.

                62.     Bankruptcy Rules. The requirements of Bankruptcy Rules 4001, 6003 and

 6004, in each case to the extent applicable, are satisfied by the contents of the Motion.

                63.     Nunc Pro Tunc Effect of this Interim Order. This Interim Order shall

 constitute findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052 and shall take

 effect and be enforceable nunc pro tunc to the Petition Date immediately upon execution thereof.

                64.     Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062 or

 9014 of the Bankruptcy Rules, or any local bankruptcy rules, or Rule 62(a) of the Federal Rules

 of Civil Procedure, this Interim order shall be immediately effective and enforceable upon its entry

 and there shall be no stay of execution or effectiveness of this Interim Order.

                65.     The Debtors shall within two (2) business days of its entry serve copies of

 this Interim Order (which shall constitute adequate notice of the Final Hearing, including, without

 limitation, notice that the Debtors will seek approval at the Final Hearing of a waiver of right under

 sections 506(c) and 552(b) of the Bankruptcy Code) to the parties having been given notice of the

 interim Hearing, to any party that has filed a request for notices with this Court.



  New York, New York
  Dated: ____________, 2019

                                                     UNITED STATES BANKRUPTCY JUDGE




                                                  80
 KE 61698457
19-11608-mew   Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                    Pg 130 of 535


                                    Exhibit 1

                                     Budget




 KE 61698457
                                                                                             19-11608-mew                            Doc 13                  Filed 05/19/19 Entered 05/19/19 16:56:11                                                                  Main Document
DREAM II HOLDINGS
CASH FORECAST - WEEKLY
                                                                                                                                                                         Pg 131 of 535
CONSOLIDATED - USD
Week #                                                          0             1                 2                3                 4                 5              6                7               8                 9                10                 11            12                13                14                15                16              17                           18
Week Start Date                                              5/13/19       5/20/19           5/27/19           6/3/19           6/10/19           6/17/19        6/24/19           7/1/19         7/8/19            7/15/19           7/22/19           7/29/19        8/5/19            8/12/19           8/19/19           8/26/19           9/2/19          9/9/19         TOTAL        9/16/19
Week End Date                                                5/17/19       5/24/19           5/31/19           6/7/19           6/14/19           6/21/19        6/28/19           7/5/19         7/12/19           7/19/19           7/26/19            8/2/19        8/9/19            8/16/19           8/23/19           8/30/19           9/6/19         9/13/19       17 WEEKS       9/20/19
RECEIPTS:
  Customer Accounts Receivable Collection                              $      6,252      $      6,185      $      7,897     $      9,705      $     11,260   $     11,453      $     11,965   $     11,644      $     12,354      $     10,471      $     10,675   $      9,954      $      9,321      $      9,321      $      9,707      $      9,675   $      9,776      $   167,614
TOTAL CASH RECEIPTS                                 A    $        -    $      6,252      $      6,185      $      7,897     $      9,705      $     11,260   $     11,453      $     11,965   $     11,644      $     12,354      $     10,471      $     10,675   $      9,954      $      9,321      $      9,321      $      9,707      $      9,675   $      9,776      $   167,614


DISBURSEMENTS:
Material Purchases
  Future A/P Estimate - Current Open POs Post-Petition                 $      2,512      $      2,593      $      1,563     $        811      $        524   $        359      $        577   $        158      $            61   $        -        $        102   $            52   $             1   $        -        $            99   $        -     $        -        $     9,412
  Future A/P Estimate - Future POs                                            3,025             3,767             3,754            3,234             3,400          4,038             4,087          4,185             4,199             4,243             4,231          4,612             4,606             4,455             5,339             5,372          6,244           72,790
  Critical/Hostage Payments                                                   2,650               883               883              883                 -              -                 -              -                 -                 -                 -              -                 -                 -                 -                 -              -            5,300
  Inventory Reduction Safety Factor                                             154               154               154              154               154            154               154            154               154               154               154            154               154                 -                 -                 -              -            2,000
  503(b)(9) Payments                                                              -                 -                 -                -                 -              -                 -              -                 -                 -                 -              -                 -                 -                 -                 -          6,179            6,179
Material Purchases Subtotal                              $        -    $      8,341      $      7,397      $      6,354     $      5,082      $      4,078   $      4,552      $      4,817   $      4,497      $      4,414      $      4,397      $      4,487   $      4,818      $      4,761      $      4,455      $      5,439      $      5,372   $     12,423      $    95,682


Other A/P
  Future A/P Estimate                                                  $      2,212      $      2,212      $      2,212     $      2,212      $      2,212   $      2,212      $      2,212   $      2,212      $      2,212      $      2,212      $      2,262   $      2,262      $      2,262      $      2,262      $      2,262      $      2,262   $      2,262      $    37,953
  Pre-Closing Plant Consolidation Initiatives                                     -                 -                 -                -                 -            125               125            125               125               125               125              -                 -                 -                 -                 -              -              750
  Margin Decrease From Lost Business                                              -                 -               115              115               115            115               115            115               115               115               115            115               115               115               115               115            115            1,731
  Utility Deposits                                                                -               250                 -                -                 -              -                 -              -                 -                 -                 -              -                 -                 -                 -                 -              -              250
  Contingency/Cure Payments                                                       -                 -                 -               83                 -              -                 -             83                 -                 -                 -             83                 -                 -                 -                83              -              333       2,000
Other A/P Subtotal                                       $        -    $      2,212      $      2,462      $      2,327     $      2,411      $      2,327   $      2,452      $      2,452   $      2,536      $      2,452      $      2,452      $      2,502   $      2,461      $      2,377      $      2,377      $      2,377      $      2,461   $      2,377      $    41,017


Rent
  Current Rent                                                         $        -        $        -        $      1,359     $        -        $        -     $        -        $      1,359   $        -        $        -        $        -        $      1,359   $        -        $        -        $        -        $        -        $      1,359   $        -        $     5,438
  Stub & Cure Rent                                                                   -                 -              -                   -            614                 -              -                 -                 -                 -              -                 -                 -                 -                 -              -                 -           614         745
Rent Sub-Total                                           $        -    $        -        $        -        $      1,359     $        -        $        614   $        -        $      1,359   $        -        $        -        $        -        $      1,359   $        -        $        -        $        -        $        -        $      1,359   $        -        $     6,052


Royalty
  Royalty Payments                                                     $      1,536      $        -        $        -       $        -        $        -     $        -        $      2,391   $        -        $        -        $        -        $        835   $        -        $        -        $        -        $        -        $        -     $        707      $     5,469
Royalty Sub-Total                                        $        -    $      1,536      $        -        $        -       $        -        $        -     $        -        $      2,391   $        -        $        -        $        -        $        835   $        -        $        -        $        -        $        -        $        -     $        707      $     5,469

Payroll
  Ordinary Course Payroll                                              $      1,287      $      2,140      $      1,296     $      2,159      $      1,314   $      2,167      $      1,320   $      2,174      $      1,324      $      2,174      $      1,324   $      2,174      $      1,324      $      2,174      $      1,324      $      2,174   $      1,324      $    29,167
  Severance Payments                                                             37                34                27               15                10              7                 4              0               -                 -                 -              -                 -                 -                 -                 -              -                134
  Board Fees                                                                      -                 -                 8                -                 -              -                 8              -                 -                 -                 8              -                 -                 -                 -                 8              -               33
  KEIP / KERP                                                                     -                 -                 -                -                 -              -                 -              -                 -                 -                 -              -                 -               125               125               125            125              500
Payroll Sub-Total                                        $        -    $      1,324      $      2,174      $      1,332     $      2,174      $      1,324   $      2,174      $      1,332   $      2,174      $      1,324      $      2,174      $      1,332   $      2,174      $      1,324      $      2,299      $      1,449      $      2,307   $      1,449      $    29,834

Restructuring Costs
  Restructuring Costs                               C                  $        -        $        250      $        -       $        250      $        404   $        250      $      1,249   $        250      $      1,376      $        400      $      1,564   $        250      $        -        $      1,466      $      1,275      $        250   $      5,619      $    14,850
  D&O Tail                                                                           -              -                   -              -                 -              -                 -              -                 -                 -                 -              -                    -              -                 -                 -            150              150
Restructuring Costs Sub-Total                            $        -    $        -        $        250      $        -       $        250      $        404   $        250      $      1,249   $        250      $      1,376      $        400      $      1,564   $        250      $        -        $      1,466      $      1,275      $        250   $      5,769      $    15,000

Interest & Financing Payments
   Pre-Petition ABL Interest                                           $        155      $        -        $        102     $        -        $        159   $        -        $        -     $        -        $        -        $        -        $        -     $        -        $        -        $        -        $        -        $        -     $        -        $       417
   ABL DIP Interest & Fees                                                    1,350               -                  56              -                 -              -                 301            -                 -                 -                 281            -                 -                 -                 278               -              118            2,384
   Term DIP Interest & Fees                                                     -                 -                  55              -               1,500            -                 174            -                 -                 -                 174            -                 -                 -                 174               -                75           2,153
Interest Payments Sub-Total                              $        -    $      1,505      $        -        $        214     $        -        $      1,659   $        -        $        475   $        -        $        -        $        -        $        455   $        -        $        -        $        -        $        453      $        -     $        193      $     4,955

TOTAL DISBURSEMENTS                                 B    $        -    $     14,918      $     12,282      $     11,586     $      9,916      $     10,407   $      9,427      $     14,077   $      9,456      $      9,565      $      9,422      $     12,534   $      9,702      $      8,461      $     10,596      $     10,992      $     11,749   $     22,918      $   198,009


TOTAL NET OPERATING CASH FLOW                      A-B $          -    $      (8,666) $         (6,097) $        (3,689) $          (212) $            853   $      2,026      $     (2,112) $       2,188      $      2,789      $      1,049      $      (1,859) $        253      $        859      $      (1,276) $         (1,285) $        (2,073) $     (13,143)     $   (30,394)
                                                                            19-11608-mew                  Doc 13             Filed 05/19/19 Entered 05/19/19 16:56:11                                      Main Document
DREAM II HOLDINGS
CASH FORECAST - WEEKLY
                                                                                                                                         Pg 132 of 535
CONSOLIDATED - USD
Week #                                                0           1            2           3            4            5            6           7            8            9           10           11          12             13             14           15           16           17                               18
Week Start Date                                    5/13/19     5/20/19      5/27/19      6/3/19      6/10/19      6/17/19      6/24/19      7/1/19      7/8/19       7/15/19      7/22/19     7/29/19      8/5/19         8/12/19        8/19/19      8/26/19      9/2/19       9/9/19          TOTAL           9/16/19
Week End Date                                      5/17/19     5/24/19      5/31/19      6/7/19      6/14/19      6/21/19      6/28/19      7/5/19      7/12/19      7/19/19      7/26/19      8/2/19      8/9/19         8/16/19        8/23/19      8/30/19      9/6/19      9/13/19        17 WEEKS          9/20/19

CASH BALANCE & AVAILABILITY
Operating Cash Balance
  Beginning Cash Balance                                507         507          500          500         500          500          500          500         500          500          500         500          500            500            500          500          500         500               507
  Net Operating Cash Flow                    A-B                  (8,666)      (6,097)     (3,689)       (212)         853        2,026       (2,112)      2,188        2,789        1,049       (1,859)        253            859          (1,276)      (1,285)     (2,073)    (13,143)           (30,394)
  Restructuring Cost Add-Back                C                       -           250          -           250          404          250        1,249         250        1,376          400       1,564          250             -           1,466        1,275          250       5,619            14,850
  Professional Fee Carve Out Funding         D                    (3,232)      (1,643)       (801)       (801)        (801)        (801)      (1,106)       (795)        (795)        (795)       (841)        (841)          (841)          (841)        (841)        (187)      1,113            (14,850)
  Term DIP Cash Disbursement                 E                    8,449        1,246        2,245         382        1,500           -           -            -            -           -         1,467          341                 54        724        1,277        2,793       6,634            27,110
  ABL Draw/(Repayment)                                            3,442        6,245        2,245         382        (1,956)      (1,474)      1,969       (1,643)      (3,370)       (654)       (330)             (2)         (73)           (73)       (426)        (782)       (223)             3,277
Net Operating Cash On Hand                              507         500          500          500         500          500          500          500         500          500          500         500          500            500            500          500          500         500               500

Term DIP Cash Balance
  Beginning Balance                                     -        14,166        5,717        4,472       2,226        8,845        7,345        7,345       7,345        7,345        7,345       7,345        5,878          5,537          5,483        4,759        3,482         690                -
  Term DIP Draws                                     15,000          -            -           -         7,000           -            -           -            -            -           -            -           -               -              -            -           -         6,000            28,000
  Disbursements                              E         (834)      (8,449)      (1,246)     (2,245)       (382)       (1,500)         -           -            -            -           -         (1,467)       (341)            (54)         (724)       (1,277)     (2,793)      (6,634)          (27,944)
Term DIP Cash Ending Balance                         14,166       5,717        4,472        2,226       8,845        7,345        7,345        7,345       7,345        7,345        7,345       5,878        5,537          5,483          4,759        3,482          690              56                56

Professional Fees Carve Out Balance
  Beginning Balance                                     -            -         3,232        4,626       5,427        5,979        6,376        6,928       6,785        7,330        6,750       7,145        6,422          7,013          7,854        7,229        6,794       6,732                -
  Funding                                    D          -         3,232        1,643          801         801          801          801        1,106         795          795          795         841          841            841            841          841          187       (1,113)          14,850
  Disbursements                              C          -            -          (250)         -          (250)        (404)        (250)      (1,249)       (250)       (1,376)       (400)      (1,564)       (250)            -           (1,466)      (1,275)       (250)      (5,619)          (14,850)
Professional Fees Carve Out Ending Balance              -         3,232        4,626        5,427       5,979        6,376        6,928        6,785       7,330        6,750        7,145       6,422        7,013          7,854          7,229        6,794        6,732          -                 -

Total Cash Balance                                   14,673       6,217        4,972        2,726       9,345        7,845        7,845        7,845       7,845        7,845        7,845       6,378        6,037          5,983          5,259        3,982        1,190         556               556

ABL Availability
  ABL Total Borrowing Base After Reserves            64,782      60,284       72,479       74,231      74,982       73,661       72,163       69,444      67,667       64,592       63,237      61,697       61,695         61,622         61,549       61,123       60,341      60,118            60,118
  Cash Secured L/C Balance                              -            -            -           -            -            -            -           -            -            -           -            -           -               -              -            -           -            -                 -
  ABL Balance                                       (46,698)    (50,148)     (56,392)     (58,637)    (59,019)     (57,063)     (55,588)     (57,557)    (55,915)     (52,545)     (51,891)    (51,561)     (51,559)       (51,486)       (51,413)     (50,987)     (50,205)    (49,982)           (49,982)
  L/C Balance                                        (5,136)     (5,136)      (5,136)      (5,136)     (5,136)      (5,136)      (5,136)      (5,136)     (5,136)      (5,136)      (5,136)     (5,136)      (5,136)        (5,136)        (5,136)      (5,136)      (5,136)     (5,136)            (5,136)
Total Availability                                   12,948       5,000       10,951       10,458      10,827       11,462       11,439        6,750       6,616        6,911        6,210       5,000        5,000          5,000          5,000        5,000        5,000       5,000              5,000

Net Cash on Hand + Availability                      27,622      11,217       15,922       13,184      20,171       19,307       19,283       14,595      14,461       14,755       14,055      11,378       11,037         10,983         10,259        8,982        6,190       5,556              5,556

Pre-Petition ABL Balance
  Pre-Petition ABL Beginning Balance                 61,698      46,698       40,446       34,260      26,363       16,659           -           -            -            -           -            -           -               -              -            -           -            -        $    61,698
  Draws                                                 -            -            -           -            -            -            -           -            -            -           -            -           -               -              -            -           -            -                 -
  Repayments                                            -         (6,252)      (6,185)     (7,897)      (9,705)    (11,260)          -           -            -            -           -            -           -               -              -            -           -            -             (41,299)
  Balance Transfer                                  (15,000)         -            -           -            -         (5,399)         -           -            -            -           -            -           -               -              -            -           -            -             (20,399)
Pre-Petition ABL Ending Balance                      46,698      40,446       34,260       26,363      16,659           -            -           -            -            -           -            -           -               -              -            -           -            -                 -

ABL DIP Balance
  ABL DIP Beginning Balance                             -            -         9,702       22,132      32,274       42,360       57,063       55,588      57,557       55,915       52,545      51,891       51,561         51,559         51,486       51,413       50,987      50,205       $        -
  Draws                                                 -        13,152       13,676       12,387      10,468       10,803        9,979       13,934      10,002        8,984        9,817      10,345        9,952          9,248          9,248        9,281        8,894       9,552           179,721
  Repayments                                            -            -            -           -            -            -       (11,453)     (11,965)    (11,644)     (12,354)     (10,471)    (10,675)      (9,954)         (9,321)        (9,321)      (9,707)     (9,675)      (9,776)         (126,316)
  Balance Transfer                                      -            -            -           -            -         5,399           -           -            -            -           -            -           -               -              -            -           -            -               5,399
  Term Loan Draw Share                                  -         (3,450)      (1,246)     (2,245)       (382)       (1,500)         -           -            -            -           -            -           -               -              -            -           -            -              (8,823)
ABL DIP Ending Balance                                  -         9,702       22,132       32,274      42,360       57,063       55,588       57,557      55,915       52,545       51,891      51,561       51,559         51,486         51,413       50,987       50,205      49,982            49,982

Total Wells ABL/ABL DIP Balance                      46,698      50,148       56,392       58,637      59,019       57,063       55,588       57,557      55,915       52,545       51,891      51,561       51,559         51,486         51,413       50,987       50,205      49,982            49,982
Term DIP Balance
  DIP Beginning Balance                                 -        15,000       15,000       15,000      15,000       22,000       22,000       22,000      22,000       22,000       22,000      22,000       22,000         22,000         22,000       22,000       22,000      22,000       $       -
  Draws                                              15,000         -            -            -         7,000          -            -            -           -            -            -           -            -              -              -            -            -         6,000            28,000
  Repayments                                            -           -            -            -           -            -            -            -           -            -            -           -            -              -              -            -            -           -                 -
DIP Ending Balance                                   15,000      15,000       15,000       15,000      22,000       22,000       22,000       22,000      22,000       22,000       22,000      22,000       22,000         22,000         22,000       22,000       22,000      28,000            28,000

Sentinel ABL
  Sentinel ABL Beginning Balance                        -        15,000       15,000       15,000      15,000       15,000       15,000       15,000      15,000       15,000       15,000      15,000       15,000         15,000         15,000       15,000       15,000      15,000       $       -
  Balance Transfer                                   15,000         -            -            -           -            -            -            -           -            -            -           -            -              -              -            -            -           -              15,000
Sentinel ABL Ending Balance                          15,000      15,000       15,000       15,000      15,000       15,000       15,000       15,000      15,000       15,000       15,000      15,000       15,000         15,000         15,000       15,000       15,000      15,000            15,000
19-11608-mew   Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                    Pg 133 of 535


                                    Exhibit B

                            DIP ABL Credit Agreement




 KE 61190851
19-11608-mew           Doc 13       Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                                Pg 134 of 535




                          DEBTOR-IN-POSSESSION CREDIT AGREEMENT

                                              by and among
                         WELLS FARGO BANK, NATIONAL ASSOCIATION,
                                                as Agent,
                         WELLS FARGO BANK, NATIONAL ASSOCIATION,
                                          as Sole Lead Arranger,
                         WELLS FARGO BANK, NATIONAL ASSOCIATION,
                                           as Sole Book Runner,
                            THE LENDERS THAT ARE PARTIES HERETO
                                              as the Lenders,
                                       DREAM II HOLDINGS, LLC
                                                as Parent
                         HOLLANDER HOME FASHIONS HOLDINGS, LLC,
                                  HOLLANDER SLEEP PRODUCTS, LLC,
                        HOLLANDER SLEEP PRODUCTS KENTUCKY, LLC,
                       HOLLANDER SLEEP PRODUCTS CANADA LIMITED
                                     PACIFIC COAST FEATHER, LLC,
                                                   and
                                 PACIFIC COAST FEATHER CUSHION, LLC,
                                              as Borrowers
                                         Dated as of May __, 2019




 10521792v14 5/19/2019 1:13 PM                                                         1989.394
19-11608-mew      Doc 13          Filed 05/19/19 Entered 05/19/19 16:56:11                                       Main Document
                                              Pg 135 of 535

                                             TABLE OF CONTENTS


                                                                                                                                     Page


 1.   DEFINITIONS AND CONSTRUCTION. ..................................................................... 2
      1.1.    Definitions ............................................................................................................. 2
      1.2.    Accounting Terms ................................................................................................ 2
      1.3.    Code; PPSA .......................................................................................................... 2
      1.4.    Construction ......................................................................................................... 3
      1.5.    Time References ................................................................................................... 4
      1.6.    Schedules and Exhibits ........................................................................................ 4
      1.7.    Exchange Rates; Currency Equivalents; Applicable Currency. ..................... 5
      1.8.    Divisions ................................................................................................................ 5
 2.   LOANS AND TERMS OF PAYMENT. ........................................................................ 5
      2.1.    Revolving Loans. .................................................................................................. 5
      2.2.    Last Out Loans. .................................................................................................... 7
      2.3.    Borrowing Procedures and Settlements............................................................. 8
      2.4.    Payments; Reductions of Commitments; Prepayments. ................................ 19
      2.5.    Promise to Pay; Promissory Notes. .................................................................. 29
      2.6.    Interest Rates and Letter of Credit Fee: Rates, Payments, and
              Calculations. ....................................................................................................... 30
      2.7.    Crediting Payments ........................................................................................... 33
      2.8.    Designated Accounts .......................................................................................... 33
      2.9.    Maintenance of Loan Account; Statements of Obligations............................ 33
      2.10.   Fees. ..................................................................................................................... 34
      2.12.   Non-Base Rate Option. ...................................................................................... 53
      2.13.   Capital Requirements. ....................................................................................... 56
      2.14.   [Reserved]. .......................................................................................................... 57
      2.15.   Joint and Several Liability of Borrowers......................................................... 57
      2.16.   Currencies ........................................................................................................... 60
      2.17.   Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of
              Interest ................................................................................................................ 60
      2.18.   Existing Hedging Obligations and other Existing Bank Product
              Obligations .......................................................................................................... 61



                                                                -i-
19-11608-mew      Doc 13          Filed 05/19/19 Entered 05/19/19 16:56:11                                     Main Document
                                              Pg 136 of 535

                                            TABLE OF CONTENTS
                                                (continued)

                                                                                                                                   Page

      2.19.   Superpriority. . ................................................................................................... 62
      2.20.   Waiver of any Priming Rights.. ........................................................................ 62
 3.   CONDITIONS; TERM OF AGREEMENT. ............................................................... 62
      3.1.    Conditions Precedent to the Effectiveness of this Agreement ....................... 62
      3.2.    Conditions Precedent to all Extensions of Credit ........................................... 62
      3.3.    Maturity .............................................................................................................. 63
      3.4.    Effect of Maturity .............................................................................................. 63
      3.5.    Early Termination by Borrowers ..................................................................... 64
 4.   REPRESENTATIONS AND WARRANTIES. ........................................................... 64
      4.1.    Due Organization and Qualification; Subsidiaries. ........................................ 64
      4.2.    Due Authorization; No Conflict........................................................................ 65
      4.3.    Governmental Consents .................................................................................... 66
      4.4.    Binding Obligations; Perfected Liens. ............................................................. 66
      4.5.    Title to Assets; No Encumbrances .................................................................... 67
      4.6.    Litigation............................................................................................................. 67
      4.7.    Compliance with Laws ...................................................................................... 67
      4.8.    No Material Adverse Effect............................................................................... 67
      4.9.    No Fraudulent Conveyance. .............................................................................. 67
      4.10.   Employee Benefits. ............................................................................................. 68
      4.11.   Environmental Condition .................................................................................. 68
      4.12.   Complete Disclosure .......................................................................................... 69
      4.13.   Patriot Act........................................................................................................... 70
      4.14.   Indebtedness ....................................................................................................... 70
      4.15.   Payment of Taxes ............................................................................................... 70
      4.16.   Margin Stock ...................................................................................................... 70
      4.17.   Governmental Regulation ................................................................................. 71
      4.18.   OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering
              Laws .................................................................................................................... 71
      4.19.   Employee and Labor Matters ........................................................................... 71
      4.20.   [Reserved] ............................................................................................................ 72



                                                              -ii-
19-11608-mew       Doc 13          Filed 05/19/19 Entered 05/19/19 16:56:11                                     Main Document
                                               Pg 137 of 535

                                             TABLE OF CONTENTS
                                                 (continued)

                                                                                                                                    Page

      4.21.    Broker Fees ......................................................................................................... 72
      4.22.    Eligible Accounts ................................................................................................ 72
      4.23.    Eligible Inventory............................................................................................... 72
      4.24.    Location of Inventory ........................................................................................ 72
      4.25.    Inventory Records .............................................................................................. 72
      4.26.    Suppliers and Customers .................................................................................. 72
      4.27.    Term Loan Documents ...................................................................................... 72
      4.28.    Hedge Agreements ............................................................................................. 72
      4.29.    [Reserved] ........................................................................................................... 72
      4.30.    Financing Order and DIP Recognition Order ................................................ 73
      4.31.    Exit Financing Commitment Letter ................................................................. 73
      4.32.    Restructuring Support Agreement ................................................................... 73
      4.33.    Bankruptcy Cases and Recognition Proceedings. ........................................... 73
      4.34.    Financing Order and DIP Recognition Order. ............................................... 73
      4.35.    Insurance.. .......................................................................................................... 73
 5.   AFFIRMATIVE COVENANTS. .................................................................................. 73
      5.1.     Financial Statements, Reports, Certificates .................................................... 73
      5.2.     Reporting ............................................................................................................ 74
      5.3.     Existence ............................................................................................................. 75
      5.4.     Maintenance of Properties ................................................................................ 76
      5.5.     Taxes.................................................................................................................... 76
      5.6.     Insurance ............................................................................................................ 76
      5.7.     Inspection ............................................................................................................ 77
      5.8.     Compliance with Laws ...................................................................................... 78
      5.9.     Environmental .................................................................................................... 78
      5.10.    Disclosure Updates ............................................................................................. 79
      5.11.    [Reserved] ........................................................................................................... 79
      5.12.    Further Assurances ............................................................................................ 79
      5.13.    [Reserved]. .......................................................................................................... 80
      5.14.    Location of Inventory ........................................................................................ 80


                                                               -iii-
19-11608-mew       Doc 13          Filed 05/19/19 Entered 05/19/19 16:56:11                                      Main Document
                                               Pg 138 of 535

                                              TABLE OF CONTENTS
                                                  (continued)

                                                                                                                                     Page

      5.15.    [Reserved]. .......................................................................................................... 80
      5.16.    Compliance with ERISA and the IRC ............................................................. 80
      5.17.    Canadian Compliance ....................................................................................... 81
      5.18.    Bank Products .................................................................................................... 81
      5.19.    Canadian Cash Management ............................................................................ 81
      5.20.    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering
               Laws .................................................................................................................... 82
      5.21.    Bankruptcy Transaction Milestones ................................................................ 82
      5.22.    Investment Banker ............................................................................................. 82
      5.23.    Consultant........................................................................................................... 83
      5.24.    Exit Financing Commitment Letter ................................................................. 84
      5.25.    Sale of Collateral ................................................................................................ 84
      5.26.    Bankruptcy Covenants.. .................................................................................... 84
      5.27.    Bankruptcy Cases. ............................................................................................. 84
      5.28.    Budget Matters.. ................................................................................................. 85
 6.   NEGATIVE COVENANTS. ......................................................................................... 85
      6.1.     Indebtedness ....................................................................................................... 85
      6.2.     Liens .................................................................................................................... 85
      6.3.     Restrictions on Fundamental Changes ............................................................ 85
      6.4.     Disposal of Assets ............................................................................................... 86
      6.5.     Nature of Business.............................................................................................. 86
      6.6.     Prepayments and Amendments ........................................................................ 86
      6.7.     Restricted Payments .......................................................................................... 87
      6.8.     Accounting Methods .......................................................................................... 87
      6.9.     Investments ......................................................................................................... 87
      6.10.    Transactions with Affiliates .............................................................................. 87
      6.11.    Use of Proceeds ................................................................................................... 88
      6.12.    Limitation on Issuance of Equity Interests ...................................................... 89
      6.13.    Parent as Holding Company ............................................................................. 89
      6.14.    Sale and Leaseback Transactions ..................................................................... 89



                                                               -iv-
19-11608-mew       Doc 13          Filed 05/19/19 Entered 05/19/19 16:56:11                                    Main Document
                                               Pg 139 of 535

                                             TABLE OF CONTENTS
                                                 (continued)

                                                                                                                                  Page

      6.15.    Employee Benefits. ............................................................................................. 90
      6.16.    Burdensome Agreements................................................................................... 90
      6.17.    Financing Order; Administrative Expense Priority; Payments .................... 91
      6.18.    Restructuring Support Agreement ................................................................... 92
      6.19.    Applications Under the CCAA and BIA .......................................................... 92
      6.20.    Term Loan Proceeds Account. ........................................................................ 92
      6.21.    Chapter 11 and Other Claims. .......................................................................... 92
 7.   FINANCIAL COVENANTS. ........................................................................................ 93
 8.   EVENTS OF DEFAULT. .............................................................................................. 94
      8.1.     Payments ............................................................................................................. 94
      8.2.     Covenants............................................................................................................ 94
      8.3.     Judgments ........................................................................................................... 94
      8.4.     [Reserved] ........................................................................................................... 95
      8.5.     Material Adverse Effect .................................................................................... 95
      8.6.     Default Under Other Agreements .................................................................... 95
      8.7.     Representations, etc ........................................................................................... 95
      8.8.     Guaranty ............................................................................................................. 96
      8.9.     Security Documents ........................................................................................... 96
      8.10.    Loan Documents................................................................................................. 96
      8.11.    Invalidity of Subordination Provisions ............................................................ 96
      8.12.    Change in Control .............................................................................................. 96
      8.13.    ERISA ................................................................................................................. 96
      8.14.    Participation Put Agreement ............................................................................ 97
      8.15.    Consultant........................................................................................................... 97
      8.16.    Bankruptcy Matters........................................................................................... 97
      8.17.    Permitted Variance .......................................................................................... 101
 9.   RIGHTS AND REMEDIES. ....................................................................................... 101
      9.1.     Rights and Remedies........................................................................................ 101
      9.2.     Remedies Cumulative ...................................................................................... 102




                                                               -v-
19-11608-mew         Doc 13          Filed 05/19/19 Entered 05/19/19 16:56:11                                  Main Document
                                                 Pg 140 of 535

                                               TABLE OF CONTENTS
                                                   (continued)

                                                                                                                                  Page

 10.   WAIVERS; INDEMNIFICATION. ........................................................................... 102
       10.1.     Demand; Protest; etc. ...................................................................................... 102
       10.2.     The Lender Group's Liability for Collateral................................................. 102
       10.3.     Indemnification ................................................................................................ 103
 11.   NOTICES...................................................................................................................... 104
 12.   CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL
       REFERENCE PROVISION. ...................................................................................... 105
 13.   ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS. ............................... 107
       13.1.     Assignments and Participations...................................................................... 107
       13.2.     Successors ......................................................................................................... 111
 14.   AMENDMENTS; WAIVERS. .................................................................................... 111
       14.1.     Amendments and Waivers. ............................................................................. 111
       14.2.     Replacement of Certain Lenders. ................................................................... 114
       14.3.     No Waivers; Cumulative Remedies ................................................................ 114
 15.   AGENT; THE LENDER GROUP. ............................................................................ 115
       15.1.     Appointment and Authorization of Agent ..................................................... 115
       15.2.     Delegation of Duties ......................................................................................... 116
       15.3.     Liability of Agent ............................................................................................. 116
       15.4.     Reliance by Agent ............................................................................................ 116
       15.5.     Notice of Default or Event of Default ............................................................. 117
       15.6.     Credit Decision ................................................................................................. 117
       15.7.     Costs and Expenses; Indemnification ............................................................ 118
       15.8.     Agents in Individual Capacity ........................................................................ 118
       15.9.     Successor Agent ................................................................................................ 119
       15.10. Lender in Individual Capacity........................................................................ 119
       15.11. Collateral Matters. ........................................................................................... 120
       15.12. Restrictions on Actions by Lenders; Sharing of Payments. ......................... 122
       15.13. Agency for Perfection ...................................................................................... 122
       15.14. Payments by Agent to the Lenders ................................................................. 122
       15.15. Concerning the Collateral and Related Loan Documents ........................... 122



                                                                -vi-
19-11608-mew         Doc 13          Filed 05/19/19 Entered 05/19/19 16:56:11                                   Main Document
                                                 Pg 141 of 535

                                               TABLE OF CONTENTS
                                                   (continued)

                                                                                                                                   Page

       15.16. Field Examination Reports; Confidentiality; Disclaimers by Lenders;
              Other Reports and Information ..................................................................... 123
       15.17. Several Obligations; No Liability ................................................................... 124
       15.18. Sole Lead Arranger and Sole Book Runners ................................................ 124
       15.19. Appointment for the Province of Quebec ...................................................... 124
 16.   WITHHOLDING TAXES........................................................................................... 125
       16.1.     Payments ........................................................................................................... 125
       16.2.     Exemptions. ...................................................................................................... 126
       16.3.     Reductions. ....................................................................................................... 128
       16.4.     Refunds ............................................................................................................. 128
 17.   GENERAL PROVISIONS. ......................................................................................... 129
       17.1.     Effectiveness ..................................................................................................... 129
       17.2.     Section Headings .............................................................................................. 129
       17.3.     Interpretation ................................................................................................... 129
       17.4.     Severability of Provisions ................................................................................ 129
       17.5.     Bank Product Providers .................................................................................. 129
       17.6.     Debtor-Creditor Relationship ......................................................................... 130
       17.7.     Counterparts; Electronic Execution .............................................................. 130
       17.8.     Revival and Reinstatement of Obligations; Certain Waivers ...................... 130
       17.9.     Confidentiality. ................................................................................................. 131
       17.10. Survival ............................................................................................................. 133
       17.11. Patriot Act......................................................................................................... 133
       17.12. Integration ........................................................................................................ 133
       17.13. HSP as Agent for Borrowers ........................................................................... 134
       17.14. Judgment Currency ......................................................................................... 134
       17.15. No Setoff ............................................................................................................ 135
       17.16. Quebec Interpretation ..................................................................................... 135
       17.17. English Language Only ................................................................................... 135
       17.18. Canadian Amalgamations ............................................................................... 135
       17.19. Acknowledgement and Consent to Bail-In of EEA Financial
              Institutions ........................................................................................................ 136


                                                               -vii-
19-11608-mew   Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                    Pg 142 of 535

                             TABLE OF CONTENTS
                                 (continued)

                                                                            Page




                                      -viii-
19-11608-mew        Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                         Pg 143 of 535



                               EXHIBITS AND SCHEDULES

 Exhibit A-1                  Form of Assignment and Acceptance
 Exhibit B-1                  Form of Borrowing Base Certificate
 Exhibit B-2                  Form of Bank Product Letter Agreement
 Exhibit B-3                  Form of Initial Approved Budget
 Exhibit C-1                  Form of Compliance Certificate
 Exhibit F-1                  Form of Interim Financing Order
 Exhibit L-1                  Form of Non-Base Notice


 Schedule A-1                 Agent's Canadian Account
 Schedule A-2                 Agent's US Account
 Schedule A-3                 Authorized Persons
 Schedule C-1                 Commitments
 Schedule D-1                 Canadian Designated Account
 Schedule D-2                 US Designated Account
 Schedule E-1                 Eligible Inventory Locations
 Schedule H-1                 Existing Hedge Agreements
 Schedule P-1                 Permitted Investments
 Schedule P-2                 Permitted Liens
 Schedule R-1                 Real Property Collateral
 Schedule 1.1                 Definitions
 Schedule 2.11(A)             Existing US Letters of Credit
 Schedule 2.11(B)             Existing Canadian Letters of Credit
 Schedule 3.1                 Conditions Precedent
 Schedule 4.1(b)              Subscriptions, Options, Warrants, Calls of Parent
 Schedule 4.1(c)              Capitalization of Parent's Subsidiaries
 Schedule 4.1(d)              Subscriptions, Options, Warrants, Calls of Parent's Subsidiaries
 Schedule 4.10                Benefit Plans
 Schedule 4.11                Environmental Matters
 Schedule 4.14                Permitted Indebtedness
 Schedule 4.24                Location of Inventory
 Schedule 4.35                Insurance
 Schedule 5.1                 Financial Statements, Reports, Certificates
 Schedule 5.2                 Collateral Reporting
 Schedule 5.21                Milestones
 Schedule 6.5                 Nature of Business
 Schedule 6.10                Affiliate Transactions




                                               -ix-
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 144 of 535


                    DEBTOR-IN-POSSESSION CREDIT AGREEMENT

                 THIS     DEBTOR-IN-POSSESSION              CREDIT        AGREEMENT           (this
 "Agreement"), is entered into as of May __, 2019, by and among the lenders identified on the
 signature pages hereof (each of such lenders, together with its successors and permitted assigns,
 is referred to hereinafter as a "Lender", as that term is hereinafter further defined), WELLS
 FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
 administrative agent for each member of the Lender Group and the Bank Product Providers (in
 such capacity, together with its successors and assigns in such capacity, "Agent"), WELLS
 FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as sole lead
 arranger (in such capacity, together with its successors and assigns in such capacity, the "Sole
 Lead Arranger"), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
 association, as sole book runner (in such capacity, together with its successors and assigns in
 such capacity, the "Sole Book Runner"), DREAM II HOLDINGS, LLC, a Delaware limited
 liability company ("Parent"), HOLLANDER HOME FASHIONS HOLDINGS, LLC, a
 Delaware limited liability company ("HHFH"), HOLLANDER SLEEP PRODUCTS, LLC
 (formerly known as Hollander Home Fashions, LLC), a Delaware limited liability company
 ("HSP"), HOLLANDER SLEEP PRODUCTS KENTUCKY, LLC, a Delaware limited
 liability company ("Hollander Kentucky"), PACIFIC COAST FEATHER, LLC, a Delaware
 limited liability company ("PCF"), and PACIFIC COAST FEATHER CUSHION, LLC, a
 Delaware limited liability company ("Cushion"; HHFH, HSP, Hollander Kentucky, PCF and
 Cushion, are collectively, the "US Borrowers" and individually a "US Borrower), and
 HOLLANDER SLEEP PRODUCTS CANADA LIMITED (formerly known as Hollander
 Canada Home Fashions Limited), a British Columbia corporation ("Canadian Borrower;" US
 Borrowers and Canadian Borrower are collectively, the "Borrowers" and individually a
 "Borrower").

                WHEREAS, on May __, 2019 (the "Filing Date"), Parent, Borrowers, and their
 respective Domestic Subsidiaries (each a "Debtor" and collectively, the "Debtors") filed
 voluntary petitions for relief under Chapter 11 of the Bankruptcy Code in the United States
 Bankruptcy Court for the Southern District of New York (the "Bankruptcy Court");

                WHEREAS, the Canadian Loan Parties will be debtors in the Bankruptcy Cases,
 and, within 3 Business Days following entry of the Interim Financing Order, HSP, in its capacity
 as foreign representative on behalf of the Loan Parties (the "Foreign Representative"), will
 commence a recognition proceeding under Part IV of the CCAA in the Ontario Superior Court of
 Justice (Commercial List) (the "Canadian Court") to recognize the Bankruptcy Cases as "foreign
 main proceedings" (the "Recognition Proceedings");

                 WHEREAS, the Debtors are continuing to operate their businesses and manage
 their properties as debtors-in-possession under Sections 1107 and 1108 of the Bankruptcy Code
 and the applicable sections of the CCAA;

                  WHEREAS, Borrowers have requested that Lenders provide a secured revolving
 credit facility to Borrowers in order to (i) fund the continued operation of Borrowers' businesses
 as debtor and debtor-in-possession under the Bankruptcy Code and the CCAA during the



                                                -1-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 145 of 535


 pendency of the Bankruptcy Cases and the Recognition Proceedings and (ii) repay in full the
 Existing Secured Obligations (as hereinafter defined); and

                 WHEREAS, the Lenders are willing to make available to Borrowers such
 postpetition loans, other extensions of credit and financial accommodations upon the terms and
 subject to the conditions set forth herein.

                The parties agree as follows:

 1.     DEFINITIONS AND CONSTRUCTION.

       1.1.        Definitions. Capitalized terms used in this Agreement (including the
 preamble) shall have the meanings specified therefor on Schedule 1.1.

         1.2.       Accounting Terms. All accounting terms not specifically defined herein
 shall be construed in accordance with GAAP; provided, that if Borrowers notify Agent that
 Borrowers request an amendment to any provision hereof to eliminate the effect of any
 Accounting Change occurring after the Closing Date or in the application thereof on the
 operation of such provision (or if Agent notifies Borrowers that the Required Lenders request an
 amendment to any provision hereof for such purpose), regardless of whether any such notice is
 given before or after such Accounting Change or in the application thereof, then Agent and
 Borrowers agree that they will negotiate in good faith amendments to the provisions of this
 Agreement that are directly affected by such Accounting Change with the intent of having the
 respective positions of the Lenders and Borrowers after such Accounting Change conform as
 nearly as possible to their respective positions before such Accounting Change and, until any
 such amendments have been agreed upon and agreed to by the Required Lenders, the provisions
 in this Agreement shall be calculated as if no such Accounting Change had occurred; provided,
 further, that notwithstanding any Accounting Change after the Closing Date that would require
 lease obligations that would be treated as operating leases as of the Closing Date to be classified
 and accounted for as capital leases or otherwise reflected on Parent and its Subsidiaries'
 consolidated balance sheet, for the purposes of determining compliance with any covenant
 contained herein, such obligations shall be treated in the same manner as operating leases are
 treated as of the Closing Date. When used herein, the term "financial statements" shall include
 the notes and schedules thereto. Whenever the term "Parent" is used in respect of a financial
 covenant or a related definition, it shall be understood to mean Parent and its Subsidiaries on a
 consolidated basis, unless the context clearly requires otherwise. Notwithstanding anything to
 the contrary contained herein, all financial statements delivered hereunder shall be prepared, and
 all financial covenants contained herein shall be calculated, without giving effect to any election
 under the Statement of Financial Accounting Standards No. 159 (or any similar accounting
 principle) permitting a Person to value its financial liabilities or Indebtedness at the fair value
 thereof.

         1.3.        Code; PPSA. Any terms used in this Agreement that are defined in (a) the
 Code shall be construed and defined as set forth in the Code unless otherwise defined herein;
 provided, however, that to the extent that the Code is used to define any term herein and such
 term is defined differently in different Articles of the Code, the definition of such term contained
 in Article 9 of the Code shall govern and (b) the PPSA shall be construed and defined as set forth


                                                 -2-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 146 of 535


 in the PPSA. Notwithstanding the foregoing, and where the context so requires, (i) any term
 defined in this Agreement by reference to the "Code", the "UCC" or the "Uniform Commercial
 Code" shall also have any extended, alternative or analogous meaning given to such term in
 applicable Canadian personal property security and other laws (including, without limitation, the
 Personal Property Security Act of each applicable province of Canada, the Bills of Exchange Act
 (Canada) and the Depository Bills and Notes Act (Canada)), in all cases for the extension,
 preservation or betterment of the security and rights of the Collateral, (ii) all references in this
 Agreement to "Article 8" shall be deemed to refer also to applicable Canadian securities transfer
 laws (including, without limitation, the Securities Transfer Act of each applicable province of
 Canada (the "STA")), (iii) all references in this Agreement to a financing statement, continuation
 statement, amendment or termination statement shall be deemed to refer also to the analogous
 documents used under applicable Canadian personal property security laws, (iv) all references to
 the United States of America, or to any subdivision, department, agency or instrumentality
 thereof shall be deemed to refer also to Canada, or to any subdivision, department, agency or
 instrumentality thereof, and (v) all references to federal or state securities law of the United
 States shall be deemed to refer also to analogous federal where applicable and provincial
 securities laws in Canada.

          1.4.       Construction. Unless the context of this Agreement or any other Loan
 Document clearly requires otherwise, references to the plural include the singular, references to
 the singular include the plural, the terms "includes" and "including" are not limiting, and the term
 "or" has, except where otherwise indicated, the inclusive meaning represented by the phrase
 "and/or." The words "hereof," "herein," "hereby," "hereunder," and similar terms in this
 Agreement or any other Loan Document refer to this Agreement or such other Loan Document,
 as the case may be, as a whole and not to any particular provision of this Agreement or such
 other Loan Document, as the case may be. Unless the context of this Agreement or any other
 Loan Document clearly requires otherwise, references to "law" means all international, foreign,
 federal, state, provincial and local statutes, treaties, rules, guidelines, regulations, by-laws,
 ordinances, decrees, codes and administrative or judicial or arbitral or administrative or
 ministerial or departmental or regulatory precedents or authorities, including the interpretation or
 administration thereof by any Governmental Authority charged with the enforcement,
 interpretation or administration thereof, and all applicable administrative orders, directed duties,
 requests, licenses, authorizations and permits of, and agreements with, any Governmental
 Authority, in each case, whether or not having the force of law. Section, subsection, clause,
 schedule, and exhibit references herein are to this Agreement unless otherwise specified. Any
 reference in this Agreement or in any other Loan Document to any agreement, instrument, or
 document shall include all alterations, amendments, changes, extensions, modifications,
 renewals, replacements, substitutions, joinders, and supplements, thereto and thereof, as
 applicable (subject to any restrictions on such alterations, amendments, changes, extensions,
 modifications, renewals, replacements, substitutions, joinders, and supplements set forth herein).
 The words "asset" and "property" shall be construed to have the same meaning and effect and to
 refer to any and all tangible and intangible assets and properties. All references to "province" or
 like terms shall include "territory" and like terms. Any reference herein or in any other Loan
 Document to the satisfaction, repayment, or payment in full of the Obligations shall mean (a) the
 payment or repayment in full in immediately available funds in the Applicable Currency of
 (i) the principal amount of, and interest accrued and unpaid with respect to, all outstanding Loans
 and "Loans" (as defined in the Existing Credit Agreement), together with the payment of any


                                                 -3-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 147 of 535


 premium applicable to the repayment of the Loans and "Loans" (as defined in the Existing Credit
 Agreement), (ii) all Lender Group Expenses and "Lender Group Expenses" (as defined in the
 Existing Credit Agreement) that have accrued and are unpaid regardless of whether demand has
 been made therefor, (iii) all fees or charges that have accrued hereunder or under any other Loan
 Document or Existing Loan Document and are unpaid, (b) in the case of contingent
 reimbursement obligations with respect to Letters of Credit, Existing US Letters of Credit or
 Existing Canadian Letters of Credit, providing Letter of Credit Collateralization and "Letter of
 Credit Collateralization" (as defined in the Existing Credit Agreement) in the Applicable
 Currency, (c) in the case of obligations with respect to Bank Products (other than Hedge
 Obligations) and "Bank Products" (other than "Hedge Obligations") (each as defined in the
 Existing Credit Agreement), providing Bank Product Collateralization and "Bank Product
 Collateralization" (as defined in the Existing Credit Agreement) in the Applicable Currency,
 (d) the receipt by Agent of cash collateral in the Applicable Currency in order to secure any other
 contingent Obligations or Existing Secured Obligations for which a claim or demand for
 payment has been made on or prior to such time or that Agent reasonably expects will be made
 or in respect of matters or circumstances known to Agent, a Lender, Existing Agent or an
 Existing Lender at such time that are reasonably expected to result in any loss, cost, damage, or
 expense (including attorneys' fees and legal expenses), such cash collateral to be in such amount
 as Agent reasonably determines is appropriate to secure such contingent Obligations, (e) the
 payment or repayment in full in immediately available funds in the Applicable Currency of all
 other outstanding Obligations and Existing Secured Obligations (including the payment of any
 termination amount then applicable (or which would or could become applicable as a result of
 the repayment of the other Obligations or Existing Secured Obligations) under Hedge
 Agreements provided by Hedge Providers and "Hedge Agreements" (as defined in the Existing
 Credit Agreement) provided by "Hedge Providers" (as defined in the Existing Credit
 Agreement)) other than in each case of clauses (a) to (e) hereof, (i) Unasserted Contingent
 Indemnification Obligations, (ii) any Bank Product Obligations (other than Hedge Obligations)
 that, at such time, are allowed by the applicable Bank Product Provider to remain outstanding
 without being required to be repaid or cash collateralized, and (iii) any Hedge Obligations that, at
 such time, are allowed by the applicable Hedge Provider to remain outstanding without being
 required to be repaid, and (f) the termination of all of the Commitments of the Lenders. Any
 reference herein to any Person shall be construed to include such Person's permitted successors
 and assigns. Any requirement of a writing contained herein or in any other Loan Document shall
 be satisfied by the transmission of a Record.

         1.5.       Time References. Unless the context of this Agreement or any other Loan
 Document clearly requires otherwise, all references to time of day refer to Pacific Standard Time
 or Pacific daylight saving time, as in effect in Los Angeles, California on such day. For purposes
 of the computation of a period of time from a specified date to a later specified date, the word
 "from" means "from and including" and the words "to" and "until" each means "to and
 including"; provided that, with respect to a computation of fees or interest payable to Agent or
 any Lender, such period shall in any event consist of at least one full day.

       1.6.       Schedules and Exhibits. All of the schedules and exhibits attached to this
 Agreement shall be deemed incorporated herein by reference.




                                                 -4-
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                           Pg 148 of 535


        1.7.        Exchange Rates; Currency Equivalents; Applicable Currency.

                 (a)    For purposes of this Agreement and the other Loan Documents, the Dollar
 Equivalent of any Revolving Loans, Letters of Credit, other Obligations and other references to
 amounts denominated in a currency other than Dollars shall be determined in accordance with
 the terms of this Agreement. Such Dollar Equivalent shall become effective as of such
 Revaluation Date for such Revolving Loans, Letters of Credit and other Obligations and shall be
 the Dollar Equivalent employed in converting any amounts between the applicable currencies
 until the next Revaluation Date to occur for such Revolving Loans, Letters of Credit and other
 Obligations. Except as otherwise expressly provided herein, the applicable amount of any
 currency for purposes of the Loan Documents (including for purposes of financial statements and
 all calculations in connection with the covenants, including the financial covenants) shall be the
 Dollar Equivalent thereof.

                (b)   Wherever in this Agreement and the other Loan Documents in connection
 with a borrowing, conversion, continuation or prepayment of a Revolving Loan or the issuance,
 amendment or extension of a Letter of Credit, an amount, such as a required minimum or
 multiple amount, is expressed in Dollars, but such Revolving Loan or Letter of Credit is
 denominated in Canadian Dollars, such amount shall be the relevant Canadian Dollar Equivalent
 of such Dollar amount (rounded to the nearest Canadian Dollar, with 0.5 of a unit being rounded
 upward).

         1.8.        Divisions. For all purposes under the Loan Documents, in connection with
 any division or plan of division under Delaware law (or any comparable event under a different
 jurisdiction's laws): (a) if any asset, right, obligation or liability of any Person becomes the asset,
 right, obligation or liability of a different Person, then it shall be deemed to have been transferred
 from the original Person to the subsequent Person, and (b) if any new Person comes into
 existence, such new Person shall be deemed to have been organized on the first date of its
 existence by the holders of its Equity Interests at such time.

 2.     LOANS AND TERMS OF PAYMENT.

        2.1.        Revolving Loans.

                 (a)     Subject to the terms and conditions of this Agreement, and during the term
 of this Agreement, each Revolving Lender with a US Revolver Commitment agrees (severally,
 not jointly or jointly and severally) to make revolving loans in Dollars ("US Revolving Loans")
 to US Borrowers in an amount at any one time outstanding not to exceed the lesser of:

                        (i)     such Lender's US Revolver Commitment, and

                        (ii)    such Lender's Pro Rata Share of an amount equal to the lesser of:

                              (A)    the amount equal to (1) the US Maximum Revolver
 Amount less (2) the sum of (w) the US Letter of Credit Usage at such time, plus (x) the principal
 amount of US Swing Loans outstanding at such time, and (y) the Dollar Equivalent of the
 Canadian Revolver Usage at such time less (3) the principal amount of any Reinstated Existing



                                                  -5-
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 149 of 535


 Secured Obligations less (4) the principal amount of Existing Secured Obligations (including, for
 the avoidance of doubt, Existing Last Out Obligations) then outstanding, and

                                (B)     the amount equal to (1) the US Borrowing Base as of such
 date (based upon the US Borrowing Base set forth in the most recent Borrowing Base Certificate
 delivered by Borrowers to Agent) less (2) the sum of (x) the US Letter of Credit Usage at such
 time, plus (y) the principal amount of US Swing Loans outstanding at such time less (3) the
 principal amount of any Reinstated Existing Secured US Obligations less (4) the principal
 amount of any Existing Secured US Obligations (excluding Existing Last Out Obligations and
 obligations in respect of guaranties of Existing Secured Canadian Obligations) then outstanding.

                 (b)     Subject to the terms and conditions of this Agreement, and during the term
 of this Agreement, each Revolving Lender with a Canadian Revolver Commitment agrees
 (severally, not jointly or jointly and severally) to make revolving loans in Dollars or Canadian
 Dollars (as selected by Administrative Borrower) ("Canadian Revolving Loans") to Canadian
 Borrower in an amount at any one time outstanding not to exceed the Dollar Equivalent of the
 lesser of:

                        (i)     such Lender's Canadian Revolver Commitment, and

                        (ii)    such Lender's Pro Rata Share of an amount equal to the lesser of:

                             (A)    the amount equal to (1) the Canadian Maximum Revolver
 Amount less (2) the sum of (x) the Canadian Letter of Credit Usage at such time, and (y) the
 principal amount of Canadian Swing Loans outstanding at such time less (3) the principal
 amount of any Reinstated Existing Secured Canadian Obligations less (4) the principal amount
 of Existing Secured Canadian Obligations then outstanding, and

                                (B)    the amount equal to (1) the Canadian Borrowing Base as of
 such date (based upon the Canadian Borrowing Base set forth in the most recent Borrowing Base
 Certificate delivered by Borrowers to Agent) less (2) the sum of (x) the Canadian Letter of Credit
 Usage at such time, plus (y) the principal amount of the Canadian Swing Loans outstanding at
 such time less (3) the principal amount of any Reinstated Existing Secured Canadian Obligations
 less (4) the principal amount of any Existing Secured Canadian Obligations then outstanding.

                 (c)    Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
 have the right (but not the obligation), in the exercise of its Permitted Discretion, to establish and
 increase or decrease (i) Receivable Reserves, (ii) Inventory Reserves, (iii) Bank Product
 Reserves, (iv) with respect to the US Borrowing Base only (except that in its Permitted
 Discretion, Agent may establish Reserves with respect to the Carveout against the Canadian
 Borrowing Base (without duplication) for amounts of the Carveout representing the
 Administration Charge and professionals providing services to Canadian Borrower), Reserves
 with respect to the Carveout and Specified Reserves (but, in the case of Specified Reserves, only
 to the extent provision for payment of any applicable claim under Section 503(b)(9) of the
 Bankruptcy Code is not (or is no longer) provided for under the Term Loan Credit Agreement
 and the Final Financing Order), (v) with respect to the Canadian Borrowing Base only, Reserves
 including with respect to Canadian Priority Payables Reserves and (to the extent not reserved



                                                  -6-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 150 of 535


 against the US Borrowing Base pursuant to clause (iv) above), the Administration Charge,
 (vi) Reserves to address the results of any audit or appraisal performed by or on behalf of Agent
 from time to time after the Closing Date, and (vii) other Reserves against the US Borrowing
 Base or the Canadian Borrowing Base. The amount of any such Reserve established by Agent
 shall have a reasonable relationship to the event, condition, other circumstance, or fact that is the
 basis for such reserve and shall not be duplicative of any other reserve or eligibility criteria
 established and currently maintained, and any Reserve established by Agent or Lenders that was
 not in effect prior to the Filing Date under the Existing Credit Agreement or reflected in the
 Initial Approved Budget, shall only be permitted if established by Agent in its Permitted
 Discretion, in accordance with its customary practices for financings of this type. Agent shall
 provide Administrative Borrower with concurrent written notice of the implementation of any
 reserve. In the event the circumstances, conditions, events or contingencies underlying any such
 reserve cease to exist or the liability that is the basis for any such reserve has been reduced, in
 each case as determined by Agent in its Permitted Discretion, such reserve shall be rescinded or
 reduced by an amount as determined in Agent's Permitted Discretion.

                 (d)    Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
 to the terms and conditions of this Agreement, reborrowed at any time during the term of this
 Agreement. The outstanding principal amount of the Revolving Loans, together with interest
 accrued and unpaid thereon, shall constitute Obligations and shall be due and payable on the
 Maturity Date or, if earlier, on the date on which they are declared due and payable pursuant to
 the terms of this Agreement.

               (e)    Anything to the contrary in this Section 2.1 notwithstanding, at no time
 shall the sum of the US Revolver Usage and the Dollar Equivalent of the Canadian Revolver
 Usage exceed the US Maximum Revolver Amount and at no time shall the Dollar Equivalent of
 the Canadian Revolver Usage exceed the Canadian Maximum Revolver Amount.

        2.2.        Last Out Loans.

                 (a)    Last Out Loans shall be deemed to be requested by US Borrowers and
 deemed to be made hereunder as of the date of the entry of the Final Financing Order in an
 amount equal to $15,000,000, and when made shall be deemed to repay in full the Existing Last
 Out Loans (with such Last Out Loans held by each Lender hereunder in an amount equal to the
 principal balance of the Existing Last Out Loans held by such Lender immediately prior to such
 repayment). Such Last Out Loans shall be deemed made on a “first-in-last out” basis. Upon the
 deemed making of the Last Out Loans hereunder, all interest that has accrued and not been paid
 in respect of the Existing Last Out Loans shall be deemed to be accrued and unpaid interest on
 the Last Out Loans hereunder and shall be subject to clauses (b) and (c) below.

                (b)      Interest on the Last Out Loans shall accrue at the same rate, on a daily
 basis, as the weighted average interest rate applicable to the then outstanding US Revolving
 Loans (and, if no such US Revolving Loans are then outstanding, the rate of interest on the Last
 Out Loans shall be a rate elected by the US Borrowers in the same manner as the Borrowers are
 permitted to elect the rate of interest applicable to the US Revolving Loans) and shall accrue, but
 not be paid until all Existing Secured Obligations and Obligations other than Last Out Loans
 have been paid in full. The Last Out Loans shall be considered US Revolving Loans, Revolving


                                                 -7-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 151 of 535


 Loans, Revolver Usage and US Revolver Usage hereunder for purposes of determining the
 availability of Loans or other extensions of credit under Section 2.1(a)(ii)(A) (but not
 Section 2.1(a)(ii)(B)), clause (B) (but not clause (A)) of the first sentence of Section 2.4(e)(i) and
 clause (b)(ii) (but not clause (b)(iii)) of Section 2.11A.

                (c)    The outstanding principal amount of the Last Out Loans, together with
 interest accrued and unpaid thereon, shall constitute Obligations and shall be due and payable on
 the Maturity Date or, if earlier, on the date on which any other Loans are declared due and
 payable pursuant to the terms of this Agreement; provided that, notwithstanding anything in this
 Agreement or in the Existing Credit Agreement to the contrary, payments of principal, interest,
 fees, expenses or any other amounts in respect of the Last Out Loans or the Existing Last Out
 Loans shall not be paid until all other Obligations (other than the Last Out Obligations) and
 Existing Secured Obligations (other than the Existing Last Out Obligations) have been paid in
 full.

               (d)    Notwithstanding anything to the contrary set forth herein, if on any date
 Last Out Loans are the only Loans outstanding hereunder, then (i) Agent or Required Lenders
 may elect in writing to the Borrowers to terminate the Commitments as of such date, and
 (ii) upon such written election, no Lender shall have any obligation to make additional
 Revolving Loans hereunder (or to extend any other credit hereunder).

        2.3.        Borrowing Procedures and Settlements.

                (a)     Procedure for Borrowing Revolving Loans. Each Borrowing shall be
 made by a written request by an Authorized Person delivered to Agent and received by Agent no
 later than 10:00 a.m. (i) on the Business Day that is the requested Funding Date in the case of a
 request for a Swing Loan, and (ii) on the Business Day that is one Business Day prior to the
 requested Funding Date in the case of all other requests, specifying (A) the amount of such
 Borrowing and whether such Borrowing is for the account of US Borrowers or Canadian
 Borrower (and if for Canadian Borrower, whether in Dollars or Canadian Dollars), and (B) the
 requested Funding Date (which shall be a Business Day); provided, that Agent may, in its sole
 discretion, elect to accept as timely requests that are received later than 10:00 a.m. on the
 applicable Business Day. At Agent's election, in lieu of delivering the above-described written
 request, any Authorized Person may give Agent telephonic notice of such request by the required
 time. In such circumstances, Borrowers agree that any such telephonic notice will be confirmed
 in writing within 24 hours of the giving of such telephonic notice, but the failure to provide such
 written confirmation shall not affect the validity of the request. Borrowings for the account of
 US Borrowers shall be denominated in Dollars and Borrowings for the account of Canadian
 Borrower shall be denominated in Dollars or Canadian Dollars (as selected by Administrative
 Borrower). All Borrowing requests which are not made on-line via Agent's electronic platform
 or portal shall be subject to (and unless Agent elects otherwise in the exercise of its sole
 discretion, such Borrowings shall not be made until the completion of) Agent's authentication
 process (with results satisfactory to Agent) prior to the funding of any such requested Revolving
 Loan. Requests for Non-Base Rate Loans will also be subject to Section 2.12. Notwithstanding
 anything to the contrary in this Agreement, (a) a request for Borrowings for the account of US
 Borrowers in respect of the Existing Secured US Obligations (excluding the Existing Last Out
 Obligations, which shall be subject to Section 2.2, and excluding guaranties of Existing Secured


                                                  -8-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 152 of 535


 Canadian Obligations) will be deemed to have been submitted for Borrowings within one
 Business Day of entry of the Final Financing Order in an amount equal to the Existing Secured
 US Obligations on such date (excluding the Existing Last Out Obligations and excluding
 guaranties of Existing Secured Canadian Obligations) and (b) a request for Borrowings for the
 account of Canadian Borrower in respect of the Existing Secured Canadian Obligations will be
 deemed to have been submitted for Borrowings within one Business Day of issuance of the
 Canadian Final DIP Recognition Order in an amount equal to the Existing Secured Canadian
 Obligations as of such date. The proceeds of the Borrowings referenced in (a) and (b) of the
 immediately preceding sentence, in each case, will be applied (it being understood that such
 application shall be settled as a cashless transaction, that such Borrowings shall not be subject to
 the limitations set forth in Sections 2.1(a)(ii) and 2.1(b)(ii), and the amount of such Borrowings
 shall not be counted for determining Excess Availability hereunder other than on a pro forma
 basis immediately after giving effect to the application of the proceeds of such Borrowings to the
 applicable Existing Secured Obligations) to repay the Existing Secured US Obligations
 (excluding guaranties of Existing Secured Canadian Obligations, and excluding the Existing Last
 Out Obligations, which shall be subject to Section 2.2) and, subject to the issuance by the
 Canadian Court of the Canadian Final DIP Recognition Order, the Existing Secured Canadian
 Obligations, as applicable.

                (b)     Making of Swing Loans.

                         (i)    In the case of a request for a US Swing Loan and so long as either
 (i) the aggregate amount of US Swing Loans made since the last Settlement Date, minus all
 payments or other amounts applied to US Swing Loans since the last Settlement Date, plus the
 amount of the requested US Swing Loan does not exceed 12.5% of the US Maximum Revolver
 Amount or (ii) US Swing Lender, in its sole discretion, agrees to make a US Swing Loan
 notwithstanding the foregoing limitation, US Swing Lender shall make a US Revolving Loan
 (any such US Revolving Loan made by US Swing Lender pursuant to this Section 2.3(b) being
 referred to as a "US Swing Loan" and all such US Revolving Loans being referred to as "US
 Swing Loans") available to US Borrowers on the Funding Date applicable thereto by transferring
 immediately available funds in the amount of such requested Borrowing to the US Designated
 Account. Each US Swing Loan shall be deemed to be a US Revolving Loan hereunder and shall
 be subject to all the terms and conditions (including Section 3) applicable to other US Revolving
 Loans, except that all payments (including interest) on any US Swing Loan shall be payable to
 US Swing Lender solely for its own account. Subject to the provisions of Section 2.3(d)(ii), US
 Swing Lender shall not make and shall not be obligated to make any US Swing Loan if US
 Swing Lender has actual knowledge that (i) one or more of the applicable conditions precedent
 set forth in Section 3 will not be satisfied on the requested Funding Date for the applicable
 Borrowing, or (ii) the requested Borrowing would exceed the US Availability on such Funding
 Date. US Swing Lender shall not otherwise be required to determine whether the applicable
 conditions precedent set forth in Section 3 have been satisfied on the Funding Date applicable
 thereto prior to making any US Swing Loan. The US Swing Loans shall constitute US
 Revolving Loans and US Obligations, and bear interest at the rate applicable from time to time to
 US Revolving Loans that are Base Rate Loans.

                        (ii)  In the case of a request for a Canadian Swing Loan and so long as
 either (i) the aggregate amount of Canadian Swing Loans made since the last Settlement Date,


                                                 -9-
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11         Main Document
                                           Pg 153 of 535


 minus all payments or other amounts applied to Canadian Swing Loans since the last Settlement
 Date, plus the amount of the requested Canadian Swing Loan does not exceed 10% of the
 Canadian Maximum Revolver Amount or (ii) Canadian Swing Lender, in its sole discretion,
 agrees to make a Canadian Swing Loan notwithstanding the foregoing limitation, Canadian
 Swing Lender shall make a Canadian Revolving Loan (any such Canadian Revolving Loan made
 by Canadian Swing Lender pursuant to this Section 2.3(b) being referred to as a "Canadian
 Swing Loan" and all such Canadian Revolving Loans being referred to as "Canadian Swing
 Loans") available to Canadian Borrower on the Funding Date applicable thereto by transferring
 immediately available funds in the amount of such requested Borrowing to the Canadian
 Designated Account. Each Canadian Swing Loan shall be deemed to be a Canadian Revolving
 Loan hereunder and shall be subject to all the terms and conditions (including Section 3)
 applicable to other Canadian Revolving Loans, except that all payments (including interest) on
 any Canadian Swing Loan shall be payable to Canadian Swing Lender solely for its own
 account. Subject to the provisions of Section 2.3(d)(ii), Canadian Swing Lender shall not make
 and shall not be obligated to make any Canadian Swing Loan if Canadian Swing Lender has
 actual knowledge that (i) one or more of the applicable conditions precedent set forth in Section
 3 will not be satisfied on the requested Funding Date for the applicable Borrowing, or (ii) the
 requested Borrowing would exceed the Canadian Availability on such Funding Date. Canadian
 Swing Lender shall not otherwise be required to determine whether the applicable conditions
 precedent set forth in Section 3 have been satisfied on the Funding Date applicable thereto prior
 to making any Canadian Swing Loan. The Canadian Swing Loans shall constitute Canadian
 Revolving Loans and Canadian Obligations, and bear interest at the rate applicable from time to
 time to Canadian Revolving Loans that are Base Rate Loans.

                (c)      Making of Revolving Loans.

                        (i)     In the event that the applicable Swing Lender is not obligated to
 make a Swing Loan, then after receipt of a request for a Borrowing pursuant to Section 2.3(a),
 Agent shall notify the applicable Lenders by telecopy, telephone, email, or other electronic form
 of transmission, of the requested Borrowing (and whether such Borrowing is for the account of
 US Borrowers or for the account of Canadian Borrower), such notification to be sent on the
 Business Day that is one Business Day prior to the requested Funding Date. Each Lender with
 the applicable Revolver Commitment shall make the amount of such Lender's Pro Rata Share of
 the requested Borrowing available to Agent in immediately available funds in the Applicable
 Currency, to Agent's Applicable Account, not later than 10:00 a.m. on the Business Day that is
 the requested Funding Date. After Agent's receipt of the proceeds of such Revolving Loans from
 the Lenders, Agent shall make the proceeds thereof available to US Borrowers or Canadian
 Borrower, as applicable, on the applicable Funding Date by transferring immediately available
 funds in the Applicable Currency equal to such proceeds received by Agent to the US
 Designated Account or the Canadian Designated Account, as applicable; provided, that, subject
 to the provisions of Section 2.3(d)(ii), no Lender shall have an obligation to make any Revolving
 Loan, if (1) one or more of the applicable conditions precedent set forth in Section 3 will not be
 satisfied on the requested Funding Date for the applicable Borrowing unless such condition has
 been waived, or (2) the requested Borrowing would exceed the US Availability (in the case of a
 US Borrowing) or Canadian Availability (in the case of a Canadian Borrowing) on such Funding
 Date.



                                               -10-
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 154 of 535


                         (ii)    Unless Agent receives notice from a Lender prior to 9:30 a.m. on
 the Business Day that is the requested Funding Date relative to a requested Borrowing as to
 which Agent has notified the Lenders of a requested Borrowing that such Lender will not make
 available as and when required hereunder to Agent for the account of US Borrowers or Canadian
 Borrower, as applicable, the amount of that Lender's Pro Rata Share of the Borrowing, Agent
 may assume that each Lender has made or will make such amount available to Agent in
 immediately available funds in the Applicable Currency on the Funding Date and Agent may
 (but shall not be so required), in reliance upon such assumption, make available to US Borrowers
 or Canadian Borrower, as applicable, a corresponding amount. If, on the requested Funding
 Date, any Lender shall not have remitted the full amount that it is required to make available to
 Agent in immediately available funds and if Agent has made available to US Borrowers or
 Canadian Borrower, as applicable, such amount on the requested Funding Date, then such
 Lender shall make the amount of such Lender's Pro Rata Share of the requested Borrowing
 available to Agent in immediately available funds, to Agent's Applicable Account, no later than
 10:00 a.m. on the Business Day that is the first Business Day after the requested Funding Date
 (in which case, the interest accrued on such Lender's portion of such Borrowing for the Funding
 Date shall be for Agent's separate account). If any Lender shall not remit the full amount that it
 is required to make available to Agent in immediately available funds as and when required
 hereby and if Agent has made available to US Borrowers or Canadian Borrower, as applicable,
 such amount, then that Lender shall be obligated to immediately remit such amount to Agent,
 together with interest at the applicable Defaulting Lender Rate for each day until the date on
 which such amount is so remitted. A notice submitted by Agent to any Lender with respect to
 amounts owing under this Section 2.3(c)(ii) shall be conclusive, absent manifest error. If the
 amount that a Lender is required to remit is made available to Agent, then such payment to
 Agent shall constitute such Lender's US Revolving Loans (in the case of Revolving Loans for the
 account of US Borrowers) or Canadian Revolving Loans (in the case of Revolving Loans for the
 account of Canadian Borrower) for all purposes of this Agreement. If such amount is not made
 available to Agent on the Business Day following the Funding Date, Agent will notify
 Administrative Borrower of such failure to fund and, upon demand by Agent, US Borrowers (in
 the case of US Revolving Loans) and Canadian Borrower (in the case of Canadian Revolving
 Loans) shall pay such amount to Agent, together with interest thereon for each day elapsed since
 the date of such Borrowing, for Agent's account, at a rate per annum equal to the interest rate
 applicable at the time to the applicable Revolving Loans composing such Borrowing.

                (d)    Protective Advances and Optional Overadvances.

                         (i)    Any contrary provision of this Agreement or any other Loan
 Document notwithstanding, but subject to Section 2.3(d)(iv), at any time (A) after the occurrence
 and during the continuance of a Default or an Event of Default, or (B) that any of the other
 applicable conditions precedent set forth in Section 3 are not satisfied, Agent hereby is
 authorized by Borrowers and the Lenders, from time to time, in Agent's sole discretion, to make
 US Revolving Loans to, or for the benefit of, US Borrowers and/or Canadian Revolving Loans
 to, or for the benefit of Canadian Borrower, in each case on behalf of the applicable Revolving
 Lenders, that Agent, in its Permitted Discretion, deems necessary or desirable (1) to preserve or
 protect the Collateral, or any portion thereof, (2) to enhance the likelihood of repayment of the
 Obligations, other than the Bank Product Obligations (the US Revolving Loans described in this
 Section 2.3(d)(i) shall be referred to as "US Protective Advances" and the Canadian Revolving


                                               -11-
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                         Pg 155 of 535


 Loans described in this Section 2.3(d)(i) shall be referred to as the "Canadian Protective
 Advances") or (3) to pay any other amount chargeable to Borrowers pursuant to the terms of this
 Agreement, including Lender Group Expenses and the costs, fees and expenses described in
 Section 9. Notwithstanding the foregoing, without the prior written consent of Required
 Lenders, the aggregate Dollar Equivalent amount of all Protective Advances outstanding at any
 one time shall not exceed 10% of the US Maximum Revolver Amount.

                         (ii)  Any contrary provision of this Agreement or any other Loan
 Document notwithstanding, but subject to Section 2.3(d)(iv), the Lenders hereby authorize Agent
 or applicable Swing Lender, as applicable, and either Agent or the applicable Swing Lender, as
 applicable, may, but is not obligated to, knowingly and intentionally, continue to make US
 Revolving Loans to US Borrowers and Canadian Revolving Loans to Canadian Borrower
 notwithstanding that an Overadvance exists or would be created thereby, so long as (A) with
 respect to any such US Revolving Loan, (i) after giving effect to such US Revolving Loans, the
 outstanding US Revolver Usage does not, unless Required Lenders otherwise consent, exceed
 the US Borrowing Base by more than 10% of the US Maximum Revolver Amount, and (ii) after
 giving effect to such US Revolving Loans, the sum of the outstanding US Revolver Usage
 (except for and excluding amounts charged to the US Loan Account for interest, fees, or Lender
 Group Expenses) and the Dollar Equivalent of the Canadian Revolver Usage (except for and
 excluding amounts charged to the Canadian Loan Account for interest, fees, or Lender Group
 Expenses) does not exceed the US Maximum Revolver Amount, and (B) with respect to any
 such Canadian Revolving Loans, (i) after giving effect to such Canadian Revolving Loans, the
 Dollar Equivalent of the outstanding Canadian Revolver Usage does not, unless Required
 Lenders otherwise consent, exceed the Canadian Borrowing Base by more than 10% of the
 Canadian Maximum Revolver Amount, and (ii) after giving effect to such Canadian Revolving
 Loans, the sum of the Dollar Equivalent of the outstanding Canadian Revolver Usage (except for
 and excluding amounts charged to the Canadian Loan Account for interest, fees, or Lender
 Group Expenses) does not exceed the Canadian Maximum Revolver Amount; provided, that,
 unless Required Lenders otherwise agree, Agent shall not have authority to knowingly and
 intentionally make US Revolving Loans or Canadian Revolving Loans that constitute
 Overadvances on any day if any Overadvance then existing has been outstanding for at least 60
 consecutive days. In the event Agent obtains actual knowledge that the US Revolver Usage or
 Canadian Revolver Usage exceeds the amounts permitted by the immediately foregoing
 provisions, regardless of the amount of, or reason for, such excess, Agent shall notify the
 Lenders as soon as practicable (and prior to making any (or any additional) intentional
 Overadvances (except for and excluding amounts charged to the applicable Loan Account for
 interest, fees, or Lender Group Expenses) unless Agent determines that prior notice would result
 in imminent harm to the Collateral or its value, in which case Agent may make such
 Overadvances and provide notice as promptly as practicable thereafter), and the Lenders with the
 Revolver Commitments thereupon shall, together with Agent, jointly determine the terms of
 arrangements that shall be implemented with the applicable Borrowers intended to reduce, within
 a reasonable time, the outstanding principal amount of the applicable Revolving Loans to such
 Borrowers to an amount permitted by the preceding sentence. In such circumstances, if any
 Lender with a Revolver Commitment objects to the proposed terms of reduction or repayment of
 any Overadvance, the terms of reduction or repayment thereof shall be implemented according to
 the determination of the Required Lenders. The foregoing provisions are meant for the benefit of
 the Lenders and Agent and are not meant for the benefit of Borrowers, which shall continue to be


                                              -12-
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 156 of 535


 bound by the provisions of Section 2.4(e). Each Lender with a Revolver Commitment shall be
 obligated to make Revolving Loans in accordance with Section 2.3(c) in, or settle Overadvances
 made by Agent with Agent as provided in Section 2.3(e) (or Section 2.3(g), as applicable) for,
 the amount of such Lender's Pro Rata Share of any unintentional Overadvances by Agent
 reported to such Lender, any intentional Overadvances made as permitted under this Section
 2.3(d)(ii), and any Overadvances resulting from the charging to the applicable Loan Account of
 interest, fees, or Lender Group Expenses.

                        (iii)  Each US Protective Advance and each US Overadvance (each, a
 "US Extraordinary Advance") shall be deemed to be a US Revolving Loan hereunder and each
 Canadian Protective Advance and each Canadian Overadvance (each, a "Canadian Extraordinary
 Advance") shall be deemed to be a Canadian Revolving Loan hereunder. No Extraordinary
 Advance shall be eligible to be a Non-Base Rate Loan. Prior to Settlement with respect to any
 Extraordinary Advances, all payments on the Extraordinary Advances, including interest
 thereon, shall be payable to Agent solely for its own account. The US Extraordinary Advances
 shall be repayable on demand, constitute US Obligations hereunder, and bear interest at the rate
 applicable from time to time to US Revolving Loans that are Base Rate Loans and the Canadian
 Extraordinary Advances shall be repayable on demand, constitute Canadian Obligations
 hereunder, and bear interest at the rate applicable from time to time to Canadian Revolving
 Loans that are Base Rate Loans. The provisions of this Section 2.3(d) are for the exclusive
 benefit of Agent, the Swing Lenders, and the Lenders and are not intended to benefit Borrowers
 (or any other Loan Party) in any way.

                       (iv)   Notwithstanding anything contained in this Agreement or any
 other Loan Document to the contrary, unless Required Lenders otherwise consent, no
 Extraordinary Advance may be made by Agent if such Extraordinary Advance would cause
 (A) the aggregate Dollar Equivalent principal amount of Extraordinary Advances outstanding to
 exceed an amount equal to 10% of the US Maximum Revolver Amount, or (B) the aggregate
 Dollar Equivalent Revolver Usage to exceed the US Maximum Revolver Amount.

                  (e)    Settlement. It is agreed that each Lender's funded portion of the (i) US
 Revolving Loans is intended by the Lenders to equal, at all times, such Lender's Pro Rata Share
 of the outstanding US Revolving Loans and (ii) Canadian Revolving Loans is intended by the
 Lenders to equal, at all times, such Lender's Pro Rata Share of the outstanding Canadian
 Revolving Loans. Such agreement notwithstanding, Agent, Swing Lenders, and the other
 Lenders agree (which agreement shall not be for the benefit of Borrowers) that in order to
 facilitate the administration of this Agreement and the other Loan Documents, settlement among
 the Lenders as to the Revolving Loans (including the Swing Loans, and the Extraordinary
 Advances) shall take place on a periodic basis in accordance with the following provisions:

                        (i)    Agent shall request settlement ("Settlement") with the Lenders on
 a weekly basis, or on a more frequent basis if so determined by Agent in its sole discretion (1) on
 behalf of US Swing Lender, with respect to the outstanding US Swing Loans, (2) on behalf of
 Canadian Swing Lender, with respect to the outstanding Canadian Swing Loans, (3) for itself,
 with respect to the outstanding Extraordinary Advances, and (4) with respect to Loan Parties'
 payments or other amounts received, as to each by notifying the Lenders by telecopy, telephone,
 or other similar form of transmission, of such requested Settlement, no later than 2:00 p.m. on


                                                -13-
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 157 of 535


 the Business Day immediately prior to the date of such requested Settlement (the date of such
 requested Settlement being the "Settlement Date"). Such notice of a Settlement Date shall
 include a summary statement of the amount of outstanding US Swing Loans, US Extraordinary
 Advances and other US Revolving Loans, and Canadian Swing Loans, Canadian Extraordinary
 Advances and other Canadian Revolving Loans for the period since the prior Settlement Date.
 Subject to the terms and conditions contained herein (including Section 2.3(g)): (y) if the
 amount of the applicable Revolving Loans (including Swing Loans and Extraordinary Advances)
 made by a Lender that is not a Defaulting Lender exceeds such Lender's Pro Rata Share of the
 applicable Revolving Loans (including Swing Loans and Extraordinary Advances) as of a
 Settlement Date, then Agent shall, by no later than 12:00 noon on the Settlement Date, transfer in
 immediately available funds in the Applicable Currency to a Deposit Account of such Lender (as
 such Lender may designate), an amount such that each such Lender shall, upon receipt of such
 amount, have as of the Settlement Date, its Pro Rata Share of the US Revolving Loans (including
 US Swing Loans and US Extraordinary Advances) and Canadian Revolving Loans (including
 Canadian Swing Loans and Canadian Extraordinary Advances), and (z) if the amount of the
 applicable Revolving Loans (including Swing Loans and Extraordinary Advances) made by a
 Lender is less than such Lender's Pro Rata Share of the applicable Revolving Loans (including
 Swing Loans and Extraordinary Advances) as of a Settlement Date, such Lender shall no later
 than 12:00 noon on the Settlement Date transfer in immediately available funds in the Applicable
 Currency to Agent's Applicable Account, an amount such that each such Lender shall, upon
 transfer of such amount, have as of the Settlement Date, its Pro Rata Share of the US Revolving
 Loans (including US Swing Loans and US Extraordinary Advances) and Canadian Revolving
 Loans (including Canadian Swing Loans and Canadian Extraordinary Advances). Such amounts
 made available to Agent under clause (z) of the immediately preceding sentence shall be applied
 against the amounts of the applicable Swing Loans or Extraordinary Advances, as applicable,
 and shall constitute Revolving Loans of such Lenders. If any such amount is not made available
 to Agent by any Lender on the Settlement Date applicable thereto to the extent required by the
 terms hereof, Agent shall be entitled to recover for its account such amount on demand from
 such Lender together with interest thereon at the Defaulting Lender Rate.

                         (ii)   In determining whether a Lender's balance of the applicable
 Revolving Loans (including Swing Loans and Extraordinary Advances) is less than, equal to, or
 greater than such Lender's Pro Rata Share of the applicable Revolving Loans as of a Settlement
 Date, Agent shall, as part of the relevant Settlement, apply to such balance the portion of
 payments applicable to such Obligations actually received in good funds by Agent with respect
 to principal, interest, fees payable by Borrowers and allocable to the Lenders hereunder, and
 proceeds of Collateral.

                        (iii)  Between Settlement Dates, Agent, to the extent Extraordinary
 Advances for the account of Agent or Swing Loans for the account of a Swing Lender are
 outstanding, may pay over to Agent or such Swing Lender, as applicable, any payments or other
 amounts received by Agent, that in accordance with the terms of this Agreement would be
 applied to the reduction of the applicable Revolving Loans, for application to the Extraordinary
 Advances or Swing Loans. Between Settlement Dates, Agent, to the extent no Extraordinary
 Advances or Swing Loans are outstanding, may pay over to the applicable Swing Lender any
 payments or other amounts received by Agent, that in accordance with the terms of this
 Agreement would be applied to the reduction of the applicable Revolving Loans, for application


                                               -14-
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 158 of 535


 to the applicable Swing Lender's Pro Rata Share of the applicable Revolving Loans and, to the
 extent such amounts are not paid to the applicable Swing Lender or exceed such Swing Lender's
 Pro Rata Share of the applicable Revolving Loans, they shall be paid to the account of each
 Lender in reduction of the applicable Revolving Loans. If, as of any Settlement Date, payments
 or other amounts of Loan Parties received since the then immediately preceding Settlement Date
 have been applied to a Swing Lender's Pro Rata Share of the applicable Revolving Loans other
 than to its Swing Loans, as provided for in the previous sentence, such Swing Lender shall pay to
 Agent for the accounts of the Lenders, and Agent shall pay to the Lenders (other than a
 Defaulting Lender if Agent has implemented the provisions of Section 2.3(g)), to be applied to
 the outstanding applicable Revolving Loans of such Lenders, an amount such that each such
 Lender shall, upon receipt of such amount, have, as of such Settlement Date, its Pro Rata Share
 of the applicable Revolving Loans. During the period between Settlement Dates, a Swing
 Lender with respect to its Swing Loans, Agent with respect to Extraordinary Advances, and each
 Lender with respect to the Revolving Loans other than Swing Loans and Extraordinary
 Advances, shall be entitled to interest at the applicable rate or rates payable under this
 Agreement on the daily amount of funds employed by such Swing Lender, Agent, or the
 Lenders, as applicable.

                         (iv)   Anything in this Section 2.3(e) to the contrary notwithstanding, in
 the event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain from remitting
 settlement amounts to the Defaulting Lender and, instead, shall be entitled to elect to implement
 the provisions set forth in Section 2.3(g).

                (f)    Notation. Agent, as a non-fiduciary agent for Borrowers, shall maintain a
 register showing, in the Applicable Currency, the principal amount and stated interest of the
 Revolving Loans, owing to each Lender, including Swing Loans owing to the applicable Swing
 Lender, and Extraordinary Advances owing to Agent, and the interests therein of each Lender,
 from time to time and such register shall, absent manifest error, conclusively be presumed to be
 correct and accurate.

                (g)    Defaulting Lenders.

                         (i)     Notwithstanding the provisions of Section 2.4(b)(ii), Agent shall
 not be obligated to transfer to a Defaulting Lender any payments made by any Borrower to
 Agent for the Defaulting Lender's benefit or any proceeds of Collateral that would otherwise be
 remitted hereunder to the Defaulting Lender, and, in the absence of such transfer to the
 Defaulting Lender, Agent shall transfer any such proceeds of Collateral or payments
 (A) pertaining to or securing US Obligations, (i) first, to Agent to the extent of any US
 Extraordinary Advances that were made by Agent and that were required to be, but were not,
 paid by Defaulting Lender, (ii) second, to US Swing Lender to the extent of any US Swing
 Loans that were made by US Swing Lender and that were required to be, but were not, paid by
 the Defaulting Lender, (iii) third, to US Issuing Lender, to the extent of the portion of a US
 Letter of Credit Disbursement that was required to be, but was not, paid by the Defaulting
 Lender, (iv) fourth, to each Non-Defaulting Lender ratably in accordance with their US Revolver
 Commitments (but, in each case, only to the extent that such Defaulting Lender's portion of a US
 Revolving Loan (or other funding obligation) was funded by such other Non-Defaulting Lender),
 (v) fifth, in Agent's sole discretion, to a suspense account maintained by Agent, the proceeds of


                                               -15-
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 159 of 535


 which may be retained by Agent and may be made available to be re-advanced to or for the
 benefit of US Borrowers (upon the request of Borrowers and subject to the conditions set forth in
 Section 3.2) as if such Defaulting Lender had made its portion of US Revolving Loans (or other
 funding obligations) hereunder, and (vi) sixth, from and after the date on which all other US
 Obligations have been paid in full, to such Defaulting Lender in accordance with tier (A)(13) of
 Section 2.4(b)(ii), and (B) pertaining to or securing Canadian Obligations, (i) first, to Agent to
 the extent of any Canadian Extraordinary Advances that were made by Agent and that were
 required to be, but were not, paid by Defaulting Lender, (ii) second, to Canadian Swing Lender
 to the extent of any Canadian Swing Loans that were made by Canadian Swing Lender and that
 were required to be, but were not, paid by the Defaulting Lender, (iii) third, to Canadian Issuing
 Lender, to the extent of the portion of a Canadian Letter of Credit Disbursement that was
 required to be, but was not, paid by the Defaulting Lender, (iv) fourth, to each Non-Defaulting
 Lender ratably in accordance with their Canadian Revolver Commitments (but, in each case,
 only to the extent that such Defaulting Lender's portion of a Canadian Revolving Loan (or other
 funding obligation) was funded by such other Non-Defaulting Lender), (v) fifth, in Agent's sole
 discretion, to a suspense account maintained by Agent, the proceeds of which may be retained by
 Agent and may be made available to be re-advanced to or for the benefit of Canadian Borrower
 (upon the request of Borrowers and subject to the conditions set forth in Section 3.2) as if such
 Defaulting Lender had made its portion of Canadian Revolving Loans (or other funding
 obligations) hereunder, and (vi) sixth, from and after the date on which all other Canadian
 Obligations have been paid in full, to such Defaulting Lender in accordance with tier (B)(12) of
 Section 2.4(b)(ii). Subject to the foregoing, Agent may hold and, in its discretion, re-lend to the
 applicable Borrowers for the account of such Defaulting Lender the amount of all such payments
 received and retained by Agent for the account of such Defaulting Lender. Solely for the
 purposes of voting or consenting to matters with respect to the Loan Documents (including the
 calculation of Pro Rata Share in connection therewith) and for the purpose of calculating the fees
 payable under Section 2.10(b), such Defaulting Lender shall be deemed not to be a "Lender" and
 such Lender's Commitment shall be deemed to be zero; provided, that the foregoing shall not
 apply to any of the matters governed by Section 14.1(a)(i) through (iii) that affect such Lender.
 The provisions of this Section 2.3(g) shall remain effective with respect to such Defaulting
 Lender until the earlier of (y) the date on which all of the Non-Defaulting Lenders, Agent,
 Issuing Lenders, and Borrowers shall have waived, in writing, the application of this Section
 2.3(g) to such Defaulting Lender, or (z) the date on which such Defaulting Lender makes
 payment of all amounts that it was obligated to fund hereunder, and, if requested by Agent,
 provides adequate assurance of its ability to perform its future obligations hereunder (on which
 earlier date, so long as no Event of Default has occurred and is continuing, any remaining cash
 collateral held by Agent pursuant to Section 2.3(g)(ii) shall be released to the applicable
 Borrowers). The operation of this Section 2.3(g) shall not be construed to increase or otherwise
 affect the Commitment of any Lender, to relieve or excuse the performance by any Defaulting
 Lender or any other Lender of its duties and obligations hereunder, or to relieve or excuse the
 performance by Borrowers of their duties and obligations hereunder to Agent, Issuing Lenders,
 or to the Lenders other than such Defaulting Lender. Any failure by a Defaulting Lender to fund
 amounts that it was obligated to fund hereunder shall constitute a material breach by such
 Defaulting Lender of this Agreement and shall entitle Borrowers, at their option, upon written
 notice to Agent, to arrange for a substitute Lender to assume the Commitments of such
 Defaulting Lender and the commitments of any Affiliate of such Lender, such substitute Lender



                                                -16-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 160 of 535


 to be reasonably acceptable to Agent. In connection with the arrangement of such a substitute
 Lender, the Defaulting Lenders shall have no right to refuse to be replaced hereunder, and agree
 to execute and deliver a completed form of Assignment and Acceptance in favor of the substitute
 Lender (and agree that they shall be deemed to have executed and delivered such document if
 they fail to do so) subject only to being paid its share of the outstanding Obligations (other than
 Bank Product Obligations, but including (1) all interest, fees, and other amounts that may be due
 and payable in respect thereof, and (2) an assumption of its Pro Rata Share of its participation in
 the Letters of Credit); provided, that any such assumption of the Commitments of such
 Defaulting Lenders shall not be deemed to constitute a waiver of any of the Lender Groups' or
 Borrowers' rights or remedies against any such Defaulting Lender arising out of or in relation to
 such failure to fund. In the event of a direct conflict between the priority provisions of this
 Section 2.3(g) and any other provision contained in this Agreement or any other Loan Document,
 it is the intention of the parties hereto that such provisions be read together and construed, to the
 fullest extent possible, to be in concert with each other. In the event of any actual, irreconcilable
 conflict that cannot be resolved as aforesaid, the terms and provisions of this Section 2.3(g) shall
 control and govern.

                      (ii)   If any Swing Loan or Letter of Credit is outstanding at the time
 that a Lender becomes a Defaulting Lender then:

                                 (A)   such Defaulting Lender's Swing Loan Exposure and Letter
 of Credit Exposure shall be reallocated among the Non-Defaulting Lenders in accordance with
 their respective Pro Rata Shares but only to the extent (x) the sum of all Non-Defaulting Lenders'
 Pro Rata Shares of the US Revolver Usage and Canadian Revolver Usage, plus such Defaulting
 Lender's US Swing Loan Exposure, US Letter of Credit Exposure, Canadian Swing Loan
 Exposure and Canadian Letter of Credit Exposure does not exceed the total of all Non-
 Defaulting Lenders' US Revolver Commitments, (y) the sum of all Non-Defaulting Lenders' Pro
 Rata Shares of the Canadian Revolver Usage, plus such Defaulting Lender's Canadian Swing
 Loan Exposure and Canadian Letter of Credit Exposure does not exceed the total of all Non-
 Defaulting Lenders' Canadian Revolver Commitments, and (z) the conditions set forth in Section
 3.2 are satisfied at such time;

                                (B)      if the reallocation described in clause (A) above cannot, or
 can only partially, be effected, the applicable Borrower shall within one Business Day following
 notice by Agent (x) first, prepay such Defaulting Lender's applicable Swing Loan Exposure
 (after giving effect to any partial reallocation pursuant to clause (A) above) and (y) second, cash
 collateralize such Defaulting Lender's applicable Letter of Credit Exposure (after giving effect to
 any partial reallocation pursuant to clause (A) above), pursuant to a cash collateral agreement to
 be entered into in form and substance reasonably satisfactory to Agent, for so long as such Letter
 of Credit Exposure is outstanding; provided, that Borrowers shall not be obligated to cash
 collateralize any Defaulting Lender's Letter of Credit Exposure if such Defaulting Lender is also
 an Issuing Lender;

                              (C)     if the applicable Borrower cash collateralizes any portion of
 such Defaulting Lender's Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), such
 Borrower shall not be required to pay any Letter of Credit Fees to Agent for the account of such
 Defaulting Lender pursuant to Section 2.6(b) with respect to such cash collateralized portion of


                                                 -17-
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 161 of 535


 such Defaulting Lender's Letter of Credit Exposure during the period such Letter of Credit
 Exposure is cash collateralized;

                              (D)    to the extent the Letter of Credit Exposure of the Non-
 Defaulting Lenders is reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit
 Fees payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be adjusted in
 accordance with such Non-Defaulting Lenders' Letter of Credit Exposure;

                               (E)     to the extent any Defaulting Lender's Letter of Credit
 Exposure is neither cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii), then,
 without prejudice to any rights or remedies of any Issuing Lender or any Lender hereunder, all
 Letter of Credit Fees that would have otherwise been payable to such Defaulting Lender under
 Section 2.6(b) with respect to such portion of such Letter of Credit Exposure shall instead be
 payable to the applicable Issuing Lender until such portion of such Defaulting Lender's Letter of
 Credit Exposure is cash collateralized or reallocated;

                                 (F)     so long as any Lender is a Defaulting Lender, no Swing
 Lender shall be required to make any Swing Loan and no Issuing Lender shall be required to
 issue, amend, or increase any Letter of Credit, in each case, to the extent (x) the Defaulting
 Lender's Pro Rata Share of such Swing Loans or Letter of Credit cannot be reallocated pursuant
 to this Section 2.3(g)(ii) or (y) the applicable Swing Lender or Issuing Lender, as applicable, has
 not otherwise entered into arrangements reasonably satisfactory to the applicable Swing Lender
 or Issuing Lender, as applicable, and Borrowers to eliminate such Swing Lender's or Issuing
 Lender's risk with respect to the Defaulting Lender's participation in such Swing Loans or Letters
 of Credit; and

                                 (G)     Agent may release any cash collateral provided by
 Borrowers pursuant to this Section 2.3(g)(ii) to the applicable Issuing Lender and such Issuing
 Lender may apply any such cash collateral to the payment of such Defaulting Lender's Pro Rata
 Share of any Letter of Credit Disbursement that is not reimbursed by the applicable Borrowers in
 respect of its Letter of Credit Obligations.

                       (iii) If any Lender with a US Revolver Commitment is a Defaulting
 Lender, then any Affiliate of such Lender with a Canadian Revolver Commitment shall be
 deemed to be a Defaulting Lender and if any Lender with a Canadian Revolver Commitment is a
 Defaulting Lender, then any Affiliate of such Lender with a US Revolver Commitment shall be
 deemed to be a Defaulting Lender.

                (h)     Independent Obligations. All Revolving Loans (other than Swing
 Loans, Protective Advances and, at Agent's election, Overadvances) shall be made by the
 Lenders contemporaneously and in accordance with their Pro Rata Shares. It is understood that
 (i) no Lender shall be responsible for any failure by any other Lender to perform its obligation to
 make any Revolving Loan (or other extension of credit) hereunder, nor shall any Commitment of
 any Lender be increased or decreased as a result of any failure by any other Lender to perform its
 obligations hereunder, and (ii) no failure by any Lender to perform its obligations hereunder
 shall excuse any other Lender from its obligations hereunder.




                                                -18-
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                           Pg 162 of 535


        2.4.          Payments; Reductions of Commitments; Prepayments.

                (a)      Payments by Borrowers.

                        (i)   Except as otherwise expressly provided herein, all payments by
 Borrowers shall be made to Agent's Applicable Account for the account of the Lender Group and
 shall be made in immediately available funds in the Applicable Currency, no later than 1:30 p.m.
 on the date specified herein. Any payment received by Agent later than 1:30 p.m. shall be
 deemed to have been received (unless Agent, in its sole discretion, elects to credit it on the date
 received) on the following Business Day and any applicable interest or fee shall continue to
 accrue until such following Business Day.

                        (ii)   Unless Agent receives notice from Borrowers prior to the date on
 which any payment is due to the Lenders that Borrowers will not make such payment in full as
 and when required, Agent may assume that Borrowers have made (or will make) such payment
 in full to Agent on such date in immediately available funds and Agent may (but shall not be so
 required), in reliance upon such assumption, distribute to each Lender on such due date an
 amount equal to the amount then due such Lender. If and to the extent Borrowers do not make
 such payment in full to Agent on the date when due, each Lender severally shall repay to Agent
 on demand such amount distributed to such Lender, together with interest thereon at the
 Defaulting Lender Rate for each day from the date such amount is distributed to such Lender
 until the date repaid.

                (b)      Apportionment and Application.

                         (i)    So long as no Application Event has occurred and is continuing
 and except as otherwise provided herein with respect to Defaulting Lenders, all principal and
 interest payments received by Agent shall be apportioned ratably among the Lenders (according
 to the unpaid principal balance of the Obligations to which such payments relate held by each
 Lender) and all payments of fees and expenses received by Agent (other than fees or expenses
 that are for Agent's separate account or for the separate account of an Issuing Lender) shall be
 apportioned ratably among the Lenders having a Pro Rata Share of the type of Commitment or
 Obligation to which a particular fee or expense relates. Subject to Section 2.4(b)(iv) and
 Section 2.4(e), all payments in respect of US Obligations to be made hereunder by US Borrowers
 shall be remitted to Agent and all such payments, and all proceeds of Collateral securing US
 Obligations received by Agent, shall be applied, so long as no Application Event has occurred
 and is continuing and except as otherwise provided herein with respect to Defaulting Lenders,
 first, to reduce the balance of the Existing Secured US Obligations (excluding the Existing Last
 Out Obligations and excluding guaranties of Existing Secured Canadian Obligations) in the
 manner set forth in the Existing Credit Agreement, second, to reduce the balance of the Existing
 Secured Canadian Obligations in the manner set forth in the Existing Credit Agreement, third, to
 reduce the balance of the US Revolving Loans outstanding, fourth, to reduce the balance of the
 Canadian Revolving Loans outstanding, and, thereafter, to US Borrowers (to be wired to the US
 Designated Account) or such other Person entitled thereto under applicable law. Subject to
 Section 2.4(b)(iv) and Section 2.4(e), all payments in respect of Canadian Obligations to be
 made hereunder by Canadian Borrower shall be remitted to Agent and all such payments, and all
 proceeds of Collateral securing Canadian Obligations received by Agent, shall be applied, so


                                                -19-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11         Main Document
                                          Pg 163 of 535


 long as no Application Event has occurred and is continuing and except as otherwise provided
 herein with respect to Defaulting Lenders, first, to reduce the balance of the Existing Secured
 Canadian Obligations in the manner set forth in the Existing Credit Agreement, second, to reduce
 the balance of the Canadian Revolving Loans outstanding, third, to reduce the balance of the US
 Revolving Loans outstanding, and, thereafter, to Canadian Borrower (to be wired to the
 Canadian Designated Account) or such other Person entitled thereto under applicable law.

                      (ii)   At any time that an Application Event has occurred and is
 continuing and except as otherwise provided herein with respect to Defaulting Lenders, all
 payments remitted to Agent and all proceeds of Collateral received by Agent shall be applied as
 follows:

                               (A)    All payments in respect of US Obligations and all proceeds
 of Collateral securing the US Obligations received by Agent shall be applied as follows:

                                    (1)     first, to reduce the balance of the Existing Secured
        US Obligations (excluding the Existing Last Out Obligations and excluding guaranties of
        Existing Secured Canadian Obligations) in the manner set forth in the Existing Credit
        Agreement,

                                     (2)    second, to pay any Lender Group Expenses
        (including cost or expense reimbursements) or indemnities then due to Agent under the
        Loan Documents in respect of the US Obligations, until paid in full,

                                    (3)    third, to pay any fees or premiums, if any, then due
        to Agent under the Loan Documents in respect of the US Obligations until paid in full,

                                     (4)      fourth, to pay interest due in respect of all US
        Protective Advances until paid in full,

                                       (5)   fifth, to pay the principal of all US Protective
        Advances until paid in full,

                                      (6)   sixth, ratably, to pay any Lender Group Expenses
        (including cost or expense reimbursements) or indemnities then due to any of the Lenders
        under the Loan Documents in respect of the US Obligations, until paid in full,

                                        (7) seventh, ratably, to pay any fees or premiums, if
        any, then due to any of the Lenders under the Loan Documents in respect of the US
        Obligations until paid in full,

                                      (8)    eighth, to pay interest accrued in respect of the US
        Swing Loans until paid in full,

                                       (9)   ninth, to pay the principal of all US Swing Loans
        until paid in full,




                                              -20-
19-11608-mew    Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                       Pg 164 of 535


                                  (10) tenth, ratably, to pay interest accrued in respect of
      the US Revolving Loans until paid in full,

                                    (11)   eleventh, ratably

                                           i.          to pay the principal of all US Revolving
             Loans until paid in full,

                                            ii.    to Agent, to be held by Agent, for the
             benefit of US Issuing Lender (and for the ratable benefit of each of the Lenders
             that have an obligation to pay to Agent, for the account of US Issuing Lender, a
             share of each US Letter of Credit Disbursement), as cash collateral in an amount
             up to 105% of the US Letter of Credit Usage (to the extent permitted by
             applicable law, such cash collateral shall be applied to the reimbursement of any
             US Letter of Credit Disbursement as and when such disbursement occurs and, if a
             US Letter of Credit expires undrawn, the cash collateral held by Agent in respect
             of such Letter of Credit shall, to the extent permitted by applicable law, be
             reapplied pursuant to this Section 2.4(b)(ii), beginning with tier (A)(1) hereof),

                                             iii.   up to the amount (after taking into account
             any amounts previously paid pursuant to this clause iii. during the continuation of
             the applicable Application Event) of the most recently established US Bank
             Product Reserve, which amount was established prior to the occurrence of, and
             not in contemplation of, the subject Application Event, to (y) ratably (based on
             the US Bank Product Reserve established for each US Bank Product) to the Bank
             Product Providers of US Bank Products up to the amounts then certified by the
             applicable Bank Product Provider to Agent (in form and substance satisfactory to
             Agent) to be due and payable to such Bank Product Provider on account of US
             Bank Product Obligations, and (z) with any balance to be paid to Agent, to be
             held by Agent, for the ratable benefit (based on the US Bank Product Reserve
             established for each US Bank Product) of the Bank Product Providers on account
             of Bank Product Obligations, of US Bank Products, as cash collateral (which cash
             collateral may be released by Agent to the applicable Bank Product Provider and
             applied by such Bank Product Provider to the payment or reimbursement of any
             amounts due and payable with respect to US Bank Product Obligations owed to
             the applicable Bank Product Provider as and when such amounts first become due
             and payable and, if and at such time as all such US Bank Product Obligations are
             paid or otherwise satisfied in full, the cash collateral held by Agent in respect of
             such US Bank Product Obligations shall be reapplied pursuant to this Section
             2.4(b)(ii), beginning with tier (A)(1) hereof),

                                     (12) twelfth, to pay any Existing Secured US Obligations
      arising as a result of any guaranty by a US Loan Party of the Existing Secured Canadian
      Obligations (and if no amounts are due under any such guaranty, to cash collateralize the
      obligations under such guaranty unless the Existing Secured Canadian Obligations have
      been paid in full),



                                                -21-
19-11608-mew      Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                          Pg 165 of 535


                                       (13) thirteenth, to pay any US Obligations arising as a
        result of any joint and several liability of the US Borrowers for any Canadian Obligations
        and any guaranty by a US Loan Party of the Canadian Obligations (and if no amounts are
        due under any such guaranty, to cash collateralize the obligations under such guaranty
        unless the Canadian Revolver Commitments of Lenders to make Canadian Revolving
        Loans have terminated and the Canadian Obligations have been paid in full),

                                       (14) fourteenth, ratably to pay any other US Obligations
        other than US Obligations owed to Defaulting Lenders (including being paid, ratably, to
        the Bank Product Providers on account of all amounts then due and payable in respect of
        US Bank Product Obligations, with any balance to be paid to Agent, to be held by Agent,
        for the ratable benefit of the Bank Product Providers, as cash collateral (which cash
        collateral may be released by Agent to the applicable Bank Product Provider and applied
        by such Bank Product Provider to the payment or reimbursement of any amounts due and
        payable with respect to US Bank Product Obligations owed to the applicable Bank
        Product Provider as and when such amounts first become due and payable and, if and at
        such time as all such US Bank Product Obligations are paid or otherwise satisfied in full,
        the cash collateral held by Agent in respect of such US Bank Product Obligations shall be
        reapplied pursuant to this Section 2.4(b)(ii), beginning with tier (A)(1) hereof),

                                      (15)    fifteenth, ratably to pay any US Obligations owed to
        Defaulting Lenders;

                                     (16) sixteenth, ratably to pay the Last Out Obligations (it
        being understood that notwithstanding anything to the contrary set forth above, no
        payment in respect of the Last Out Obligations shall be made pursuant to any clause set
        forth above); and

                                    (17) seventeenth, to US Borrowers (to be wired to the
        US Designated Account) or such other Person entitled thereto under applicable law.

                               (B)    All payments in respect of Canadian Obligations and all
 proceeds of Collateral securing the Canadian Obligations received by Agent shall be applied as
 follows:

                                     (1)    first, to reduce the balance of the Existing Secured
        Canadian Obligations in the manner set forth in the Existing Credit Agreement,

                                     (2)    second, to pay any Lender Group Expenses
        (including cost or expense reimbursements) or indemnities then due to Agent under the
        Loan Documents in respect of the Canadian Obligations, until paid in full,

                                 (3)    third, to pay any fees or premiums then due to
        Agent under the Loan Documents in respect of the Canadian Obligations until paid in
        full,

                                     (4)      fourth, to pay interest due in respect of all Canadian
        Protective Advances until paid in full,


                                                -22-
19-11608-mew     Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                        Pg 166 of 535


                                     (5)    fifth, to pay the principal of all Canadian Protective
      Advances until paid in full,

                                    (6)   sixth, ratably, to pay any Lender Group Expenses
      (including cost or expense reimbursements) or indemnities then due to any of the Lenders
      under the Loan Documents in respect of the Canadian Obligations, until paid in full,

                                      (7) seventh, ratably, to pay any fees or premiums then
      due to any of the Lenders under the Loan Documents in respect of the Canadian
      Obligations until paid in full,

                                  (8)     eighth, to pay interest accrued in respect of the
      Canadian Swing Loans until paid in full,

                                     (9)    ninth, to pay principal of all Canadian Swing Loans
      until paid in full,

                                 (10) tenth, ratably, to pay interest accrued in respect of
      the Canadian Revolving Loans until paid in full,

                                     (11)   eleventh, ratably

                                           i.        to pay the principal of all Canadian
              Revolving Loans until paid in full,

                                            ii.   to Agent, to be held by Agent, for the
              benefit of Canadian Issuing Lender (and for the ratable benefit of each of the
              Lenders that have an obligation to pay to Agent, for the account of Canadian
              Issuing Lender, a share of each Canadian Letter of Credit Disbursement), as cash
              collateral in an amount up to 105% of the Canadian Letter of Credit Usage (to the
              extent permitted by applicable law, such cash collateral shall be applied to the
              reimbursement of any Canadian Letter of Credit Disbursement as and when such
              disbursement occurs and, if a Canadian Letter of Credit expires undrawn, the cash
              collateral held by Agent in respect of such Letter of Credit shall, to the extent
              permitted by applicable law, be reapplied pursuant to this Section 2.4(b)(ii),
              beginning with tier (B)(1) hereof),

                                           iii.    up to the amount (after taking into account
              any amounts previously paid pursuant to this clause iii. during the continuation of
              the applicable Application Event) of the most recently established
              Canadian Bank Product Reserve, which amount was established prior to the
              occurrence of, and not in contemplation of, the subject Application Event,
              (y) ratably (based on the Canadian Bank Product Reserve established for each
              Canadian Bank Product) to the Bank Product Providers of Canadian Bank
              Products up to the amounts then certified by the applicable Bank Product Provider
              to Agent (in form and substance satisfactory to Agent) to be due and payable to
              such Bank Product Provider on account of Canadian Bank Product Obligations,
              and (z) with any balance to be paid to Agent, to be held by Agent, for the ratable


                                              -23-
19-11608-mew    Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                       Pg 167 of 535


             benefit (based on the Canadian Bank Product Reserve established for each
             Canadian Bank Product) of the Bank Product Providers on account of Bank
             Product Obligations, of Canadian Bank Products, as cash collateral (which cash
             collateral may be released by Agent to the applicable Bank Product Provider and
             applied by such Bank Product Provider to the payment or reimbursement of any
             amounts due and payable with respect to Canadian Bank Product Obligations
             owed by any Canadian Loan Party to the applicable Bank Product Provider as and
             when such amounts first become due and payable and, if and at such time as all
             such Canadian Bank Product Obligations are paid or otherwise satisfied in full,
             the cash collateral held by Agent in respect of such Canadian Bank Product
             Obligations shall be reapplied pursuant to this Section 2.4(b)(ii), beginning with
             tier (B)(1) hereof),

                                   (12) twelfth, to pay any Canadian Obligations arising as
      a result of any joint and several liability of the Canadian Borrower for any US
      Obligations and any guaranty by a Canadian Loan Party of the US Obligations (and if no
      amounts are due under any such guaranty, to cash collateralize the obligations under such
      guaranty unless the US Obligations have been paid in full),

                                     (13) thirteenth, ratably to pay any other Canadian
      Obligations other than Canadian Obligations owed to Defaulting Lenders (including
      being paid, ratably, to the Bank Product Providers on account of all amounts then due and
      payable in respect of Canadian Bank Product Obligations, with any balance to be paid to
      Agent, to be held by Agent, for the ratable benefit of the Bank Product Providers, as cash
      collateral (which cash collateral may be released by Agent to the applicable Bank Product
      Provider and applied by such Bank Product Provider to the payment or reimbursement of
      any amounts due and payable with respect to Canadian Bank Product Obligations owed
      to the applicable Bank Product Provider as and when such amounts first become due and
      payable and, if and at such time as all such Canadian Bank Product Obligations are paid
      or otherwise satisfied in full, the cash collateral held by Agent in respect of such
      Canadian Bank Product Obligations shall be reapplied pursuant to this Section 2.4(b)(ii),
      beginning with tier (B)(1) hereof),

                                    (14)   fourteenth, ratably to pay any Canadian Obligations
      owed to Defaulting Lenders;

                                   (15) fifteenth, ratably to pay the Last Out Obligations (it
      being understood that notwithstanding anything to the contrary set forth above, no
      payment in respect of the Last Out Obligations shall be made pursuant to any clause set
      forth above); and

                               (16) sixteenth, to Canadian Borrower (to be wired to the
      Canadian Designated Account) or such other Person entitled thereto under applicable
      law.




                                             -24-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 168 of 535


                         (iii)    Agent promptly shall distribute to each Lender, pursuant to the
 applicable wire instructions received from each Lender in writing, such funds as it may be
 entitled to receive, subject to a Settlement delay as provided in Section 2.3(e).

                        (iv)    In each instance, so long as no Application Event has occurred and
 is continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrowers to Agent and
 specified by Borrowers to be for the payment of specific Obligations then due and payable (or
 prepayable) under any provision of this Agreement or any other Loan Document.

                       (v)     For purposes of Section 2.4(b)(ii), "paid in full" of a type of
 Obligation means payment in cash or immediately available funds of all amounts owing on
 account of such type of Obligation, including interest accrued after the commencement of any
 Insolvency Proceeding, default interest, interest on interest, and expense reimbursements,
 irrespective of whether any of the foregoing would be or is allowed or disallowed in whole or in
 part in any Insolvency Proceeding.

                          (vi)    In the event of a direct conflict between the priority provisions of
 this Section 2.4 and any other provision contained in this Agreement or any other Loan
 Document (excluding the Intercreditor Agreement, which shall control and govern in any event),
 it is the intention of the parties hereto that such provisions be read together and construed, to the
 fullest extent possible, to be in concert with each other. In the event of any actual, irreconcilable
 conflict that cannot be resolved as aforesaid, if the conflict relates to the provisions of Section
 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall control and govern, and if
 otherwise, then the terms and provisions of this Section 2.4 shall control and govern.

                        (vii) Payments from US Loan Parties shall be deemed to be in respect of
 US Obligations and payments from Canadian Loan Parties shall be deemed to be in respect of
 Canadian Obligations. If payment is from proceeds of Collateral that secures both US
 Obligations and Canadian Obligations, such payment shall be, so long as no Application Event
 has occurred and is continuing, as specified by the Borrowers or, if not so specified or if an
 Application Event has occurred and is continuing, as determined by Agent (and in the absence of
 such determination, shall be assumed to be a payment in respect of US Obligations until the US
 Obligations are paid in full).

                 (c)    Reduction of Revolver Commitments. The Revolver Commitments
 shall terminate on the Maturity Date. With not less than five Business Days' written notice to
 Agent (provided, that such notice may be withdrawn by US Borrowers at any time prior to the
 date specified in such notice for the reduction of Commitments), US Borrowers may reduce the
 US Revolver Commitments to an amount (which may be zero) not less than the sum of (A) the
 US Revolver Usage as of such date, plus (B) the principal amount of all US Revolving Loans not
 yet made as to which a request has been given by US Borrowers under Section 2.3(a), plus
 (C) the amount of all US Letters of Credit not yet issued as to which a request has been given by
 US Borrowers pursuant to Section 2.11A(a), plus (D) the Canadian Revolver Usage as of such
 date, plus (E) the principal amount of all Canadian Revolving Loans not yet made as to which a
 request has been given by Canadian Borrower under Section 2.3(a), plus (F) the amount of all
 Canadian Letters of Credit not yet issued as to which a request has been given by Canadian
 Borrower pursuant to Section 2.11B(a). Each such reduction shall be in an amount which is not


                                                 -25-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 169 of 535


 less than $1,000,000 (unless the US Revolver Commitments are being reduced to zero and the
 amount of the US Revolver Commitments in effect immediately prior to such reduction are less
 than $1,000,000), and shall be made by providing not less than five Business Days prior written
 notice to Agent; provided, that US Borrowers may rescind such notices relative to a proposed
 reduction in the US Revolver Commitments to zero in connection with a payment in full of the
 Obligations with the proceeds of third party Indebtedness or from a sale if the closing for such
 issuance, incurrence or sale does not happen on or before the date of the proposed reduction (in
 which case, a new notice shall be required to be sent in connection with any subsequent
 reduction to zero), and (b) US Borrowers may extend the date of reduction at any time with the
 consent of Agent (which consent shall not be unreasonably withheld, conditioned or delayed).
 With not less than five Business Days written notice to Agent (provided, that such notice may be
 withdrawn by Canadian Borrower at any time prior to the date specified in such notice for the
 reduction of Commitments), Canadian Borrower may reduce the Canadian Revolver
 Commitments to an amount (which may be zero) not less than the sum of (A) the Canadian
 Revolver Usage as of such date, plus (B) the principal amount of all Canadian Revolving Loans
 not yet made as to which a request has been given by Canadian Borrower under Section 2.3(a),
 plus (C) the amount of all Canadian Letters of Credit not yet issued as to which a request has
 been given by Canadian Borrower pursuant to Section 2.11B(a). Each such reduction shall be in
 an amount which is not less than $1,000,000 (unless the Canadian Revolver Commitments are
 being reduced to zero and the amount of the Canadian Revolver Commitments in effect
 immediately prior to such reduction are less than $1,000,000), and shall be made by providing
 not less than five Business Days prior written notice to Agent; provided, that Canadian Borrower
 may rescind such notices relative to a proposed reduction in the Canadian Revolver
 Commitments to zero in connection with a payment in full of the Obligations with the proceeds
 of third party Indebtedness or from a sale if the closing for such issuance, incurrence or sale does
 not happen on or before the date of the proposed reduction (in which case, a new notice shall be
 required to be sent in connection with any subsequent reduction to zero), and (b) Canadian
 Borrower may extend the date of reduction at any time with the consent of Agent (which consent
 shall not be unreasonably withheld, conditioned or delayed). Once reduced, the Revolver
 Commitments may not be increased. The US Maximum Revolver Amount and the Canadian
 Maximum Revolver Amount shall be adjusted accordingly for such reductions in the Revolver
 Commitments pursuant to this Section 2.4(c). Each reduction of the Revolver Commitments
 pursuant to this Section 2.4(c) shall reduce the Revolver Commitments of each Lender
 proportionately in accordance with its ratable share thereof. In connection with any reduction in
 the Revolver Commitments prior to the Maturity Date, if any Loan Party or any of its
 Subsidiaries owns any Margin Stock, Borrowers shall deliver to Agent an updated Form U-1
 (with sufficient additional originals thereof for each Lender), duly executed and delivered by the
 Borrowers, together with such other documentation as Agent shall reasonably request, in order to
 enable Agent and the Lenders to comply with any of the requirements under Regulations T, U or
 X of the Federal Reserve Board.

              (d)     Optional Prepayments. Borrowers may prepay the principal of any
 Revolving Loan at any time in whole or in part, without premium or penalty.




                                                -26-
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11         Main Document
                                           Pg 170 of 535


                (e)      Mandatory Prepayments.

                         (i)    Borrowing Base. If, at any time, (A)(x) the US Revolver Usage
 (excluding Last Out Obligations) on such date exceeds (y) the US Borrowing Base reflected in
 the Borrowing Base Certificate most recently delivered by Borrowers to Agent, or (B)(x) the US
 Revolver Usage (including Last Out Obligations) on such date exceeds (y) the US Maximum
 Revolver Amount less the Dollar Equivalent of the Canadian Revolver Usage, then, in each case,
 US Borrowers shall within one Business Day prepay the US Obligations in accordance with
 Section 2.4(f)(i) in an aggregate amount equal to the amount of such excess. If, at any time,
 (A) the Dollar Equivalent of the Canadian Revolver Usage on such date exceeds (B) the lesser of
 the Canadian Borrowing Base reflected in the Borrowing Base Certificate most recently
 delivered by Borrowers to Agent and the Canadian Maximum Revolver Amount, then Canadian
 Borrower shall within one Business Day prepay the Canadian Obligations in accordance with
 Section 2.4(f)(i) in an aggregate amount equal to the amount of such excess.

                        (ii)    Disgorgement. In the event that Existing Agent or any of the
 Existing Lenders are required to repay or disgorge to Debtors or any representatives of the
 Debtors' estate (as agents, with derivative standing or otherwise) all or any portion of the
 Existing Secured Obligations authorized and directed to be repaid pursuant to the Financing
 Order, or any payment on account of the Existing Secured Obligations made to Existing Agent or
 any Existing Lender is rescinded for any reason whatsoever, including, but not limited to, as a
 result of any Avoidance Action, or any other action, suit, proceeding or claim brought under any
 other provision of any applicable Bankruptcy Code or other applicable Insolvency Laws or any
 applicable state or provincial law, or any other similar provisions under any other state, federal
 or provincial statutory or common law (all such amounts being hereafter referred to as the
 "Avoided Payments"), then, in such event, Borrowers shall prepay the Revolving Loans in an
 amount equal to 100% of such Avoided Payments immediately upon receipt of the Avoided
 Payments by Debtors or any representative of the Debtors' estate.

                        (iii)  Dispositions. Immediately upon receipt by any Loan Party or any
 of its Subsidiaries of the Net Cash Proceeds of any disposition of any ABL Priority Collateral
 outside the ordinary course of business (including Net Cash Proceeds of insurance or arising
 from casualty losses or condemnations and payments in lieu thereof), Borrowers shall prepay the
 outstanding principal amount of the Obligations in accordance with Section 2.4(f) in an amount
 equal to 100% of the Net Cash Proceeds received by such Person in connection with such
 disposition of such ABL Priority Collateral. Nothing contained in this Section 2.4(e)(iii) shall
 permit any Loan Party or any of its Subsidiaries to sell or otherwise dispose of any assets other
 than in accordance with Section 6.4.

                       (iv)  Extraordinary Receipts. Immediately upon receipt by any Loan
 Party or any of its Subsidiaries of any Extraordinary Receipts, Borrowers shall prepay the
 outstanding principal amount of the Obligations in accordance with Section 2.4(f) in an amount
 equal to 100% of such Extraordinary Receipts.




                                               -27-
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                           Pg 171 of 535


                (f)      Application of Payments.

                          (i)    Each prepayment pursuant to the first sentence of Section 2.4(e)(i)
 shall, (A) so long as no Application Event shall have occurred and be continuing, be applied,
 first, to the outstanding principal amount of the US Revolving Loans until paid in full and
 second, to cash collateralize the US Letters of Credit in an amount equal to 105% of the then
 outstanding US Letter of Credit Usage, and (B) if an Application Event shall have occurred and
 be continuing, be applied in the manner set forth in Section 2.4(b)(ii). Each prepayment pursuant
 to the second sentence of Section 2.4(e)(i) shall, (A) so long as no Application Event shall have
 occurred and be continuing, be applied, first, to the outstanding principal amount of the Canadian
 Revolving Loans until paid in full and second, to cash collateralize the Canadian Letters of
 Credit in an amount equal to 105% of the then outstanding Canadian Letter of Credit Usage, and
 (B) if an Application Event shall have occurred and be continuing, be applied in the manner set
 forth in Section 2.4(b)(ii). Each prepayment pursuant to Section 2.4(e)(ii) shall, (A) if such
 prepayment is in connection with an Avoided Payment on account of Existing US Secured
 Obligations, (1) so long as no Application Event shall have occurred and be continuing, be
 applied, first, to the outstanding principal amount of the Revolving Loans (first, with application
 to the US Revolving Loans, second, with application to the Canadian Revolving Loans) until
 paid in full and second, to cash collateralize the Letters of Credit (first, with application to the
 US Letters of Credit, second, with application to the Canadian Letters of Credit) in an amount
 equal to 105% of the then outstanding Letter of Credit Usage, and (2) if an Application Event
 shall have occurred and be continuing, be applied in the manner set forth in Section 2.4(b)(ii)(A)
 and (B) if such prepayment is in connection with an Avoided Payment on account of Existing
 Canadian Secured Obligations, (1) so long as no Application Event shall have occurred and be
 continuing, be applied, first, to the outstanding principal amount of the Revolving Loans (first,
 with application to the Canadian Revolving Loans, second, with application to the US Revolving
 Loans) until paid in full and second, to cash collateralize the Letters of Credit (first, with
 application to the Canadian Letters of Credit, second, with application to the US Letters of
 Credit) in an amount equal to 105% of the then outstanding Letter of Credit Usage, and (2) if an
 Application Event shall have occurred and be continuing, be applied in the manner set forth in
 Section 2.4(b)(ii)(B). Each prepayment pursuant to Section 2.4(e)(iii) and (iv) shall, (A) if such
 prepayment is in connection with a disposition, casualty or Extraordinary Receipt of a US Loan
 Party, as applicable (1) so long as no Application Event shall have occurred and be continuing,
 be applied, first, to reduce the balance of the Existing Secured US Obligations (excluding the
 Existing Last Out Obligations and excluding guaranties of Existing Secured Canadian
 Obligations) in the manner set forth in the Existing Credit Agreement, second, to reduce the
 balance of the Existing Secured Canadian Obligations in the manner set forth in the Existing
 Credit Agreement, third, to reduce the balance of the US Revolving Loans outstanding, fourth, to
 reduce the balance of the Canadian Revolving Loans outstanding, fifth, to cash collateralize the
 Letters of Credit (first, with application to the US Letters of Credit, second with application to
 Canadian Letters of Credit) in an amount equal to 105% of the then outstanding Letter of Credit
 Usage, and, thereafter, to US Borrowers (to be wired to the US Designated Account) or such
 other Person entitled thereto under applicable law and (2) if an Application Event shall have
 occurred and be continuing, be applied in the manner set forth in Section 2.4(b)(ii)(A) and (B) if
 such prepayment is in connection with a disposition, casualty or Extraordinary Receipt of a
 Canadian Loan Party, as applicable (1) so long as no Application Event shall have occurred and
 be continuing, be applied, first, to reduce the balance of the Existing Secured Canadian


                                                -28-
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 172 of 535


 Obligations in the manner set forth in the Existing Credit Agreement, second, to reduce the
 balance of the Canadian Revolving Loans outstanding, third, to reduce the balance of the US
 Revolving Loans outstanding, fourth, to cash collateralize the Letters of Credit (first, with
 application to the Canadian Letters of Credit, second with application to US Letters of Credit) in
 an amount equal to 105% of the then outstanding Letter of Credit Usage, and, thereafter, to
 Canadian Borrower (to be wired to the Canadian Designated Account) or such other Person
 entitled thereto under applicable law and (2) if an Application Event shall have occurred and be
 continuing, be applied in the manner set forth in Section 2.4(b)(ii)(B).

                         (ii)   No prepayment applied to the Revolving Loans or to cash
 collateralize Letter of Credit Usage under Section 2.4(f)(i) shall result in a reduction in the US
 Maximum Revolver Amount or Canadian Maximum Revolver Amount.

                 (g)    Notwithstanding anything herein to the contrary, (i) Borrowers may not
 elect to repay the principal amount of the Existing Last Out Loans or the Last Out Loans or
 interest accrued thereon until the payment in full of all other outstanding Existing Secured
 Obligations and Obligations (including the payment of any termination amount then applicable
 (or which would or could become applicable as a result of the repayment of the other
 Obligations) under Hedge Agreements provided by Hedge Providers) other than (A) Unasserted
 Contingent Indemnification Obligations, (B) any Bank Product Obligations (other than Hedge
 Obligations) that, at such time, are allowed by the applicable Bank Product Provider to remain
 outstanding without being required to be repaid or cash collateralized, and (C) any Hedge
 Obligations that, at such time, are allowed by the applicable Hedge Provider to remain
 outstanding without being required to be repaid, and the cash collateralization in accordance with
 the terms hereof of all outstanding Letters of Credit and the termination of all of the
 Commitments of the Lenders, and (ii) all amounts that are otherwise required to be applied to
 repay the principal amount of Revolving Loans, any other Obligations or any Existing Secured
 Obligations shall be applied first, to repay the Existing Secured Obligations and Obligations that
 are not Existing Last Out Loans or Last Out Loans in the manner otherwise set forth hereunder,
 and thereafter, to repay Existing Last Out Loans and Last Out Loans.

                (h)     Letter of Credit Obligations. In the event any Letters of Credit are
 outstanding at the time that the Revolver Commitments are terminated or Letters of Credit are
 required to be cash collateralized at any time pursuant to the terms of this Agreement, Borrowers
 shall deposit with Agent for the benefit of all Lenders cash in an amount equal to 105% of the
 aggregate outstanding obligations and the applicable US Reimbursement Undertakings or
 Canadian Reimbursement Undertakings in connection with such Letters of Credit to be available
 to Agent to reimburse payments of drafts drawn under such Letters of Credit and pay any fees
 and expenses related thereto.

        2.5.       Promise to Pay; Promissory Notes.

               (a)     Each Borrower agrees to pay the Lender Group Expenses owing by such
 Borrower on the earlier of (i) the first day of the month following the date on which the
 applicable Lender Group Expenses were first incurred or (ii) the date on which demand therefor
 is made by Agent (it being acknowledged and agreed that any charging of such costs, expenses
 or Lender Group Expenses to the applicable Loan Account pursuant to the provisions of Section


                                               -29-
19-11608-mew           Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                            Pg 173 of 535


 2.6(d) shall be deemed to constitute a demand for payment thereof for the purposes of this
 subclause (ii)). Each Borrower promises to pay all of the Obligations (including principal,
 interest, premiums, if any, fees, costs, and expenses (including Lender Group Expenses)) owing
 by such Borrower in full on the Maturity Date or, if earlier, on the date on which such
 Obligations (other than the Bank Product Obligations) become due and payable pursuant to the
 terms of this Agreement. Borrowers agree that their obligations contained in the first sentence of
 this Section 2.5 shall survive payment or satisfaction in full of all other Obligations.

                (b)     Any Lender may request that any portion of its Commitments or the Loans
 made by it be evidenced by one or more promissory notes. In such event, the applicable
 Borrower shall execute and deliver to such Lender the requested promissory notes payable to
 such Lender in a form furnished by Agent and reasonably satisfactory to such Borrower.
 Thereafter, the portion of the Commitments and Loans evidenced by such promissory notes and
 interest thereon shall at all times be represented by one or more promissory notes in such form
 payable to the payee named therein.

       2.6.            Interest Rates and Letter of Credit Fee:           Rates, Payments, and
 Calculations.

                 (a)      Interest Rates. Except as provided in Section 2.6(c),

                        (i)     all US Revolving Loans and all other US Obligations (except for
 undrawn US Letters of Credit) that have been charged to the US Loan Account pursuant to the
 terms hereof shall bear interest as follows:

                              (A)   if the relevant US Obligation is a Non-Base Rate Loan, at a
 per annum rate equal to the US LIBOR Rate plus the Non-Base Rate Margin,

                                 (B)    otherwise, at a per annum rate equal to the US Base Rate
 plus the Base Rate Margin;

                       (ii)   all Canadian Revolving Loans and all other Canadian Obligations
 (except for undrawn Canadian Letters of Credit) that have been charged to the Canadian Loan
 Account pursuant to the terms hereof shall bear interest as follows:

                              (A)     if the relevant Canadian Obligation is a Non-Base Rate
 Loan, at a per annum rate equal to the US LIBOR Rate plus the Non-Base Rate Margin (it being
 understood that any Canadian Obligation that is a Non-Base Rate Loan shall be denominated in
 Dollars),

                             (B)    if the relevant Canadian Obligation is a Base Rate Loan
 denominated in Dollars, at a per annum rate equal to the US Base Rate plus the Base Rate
 Margin, and

                             (C)    otherwise, at a per annum rate equal to the Canadian Base
 Rate plus the Non-Base Rate Margin;




                                                 -30-
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 174 of 535


                (b)     Letter of Credit Fee. US Borrowers shall pay Agent (for the ratable
 benefit of the Revolving Lenders with a US Revolver Commitment), a Letter of Credit fee (the
 "US Letter of Credit Fee") (which fee shall be in addition to the fronting fees and commissions,
 other fees, charges and expenses set forth in Section 2.11A(k)) that shall accrue at a per annum
 rate equal to the Non-Base Rate Margin times the US Letter of Credit Usage. Canadian
 Borrower shall pay Agent (for the ratable benefit of the Revolving Lenders with a Canadian
 Revolver Commitment), a Letter of Credit fee (the "Canadian Letter of Credit Fee") (which fee
 shall be in addition to the fronting fees and commissions, other fees, charges and expenses set
 forth in Section 2.11B(k)) that shall accrue at a per annum rate equal to the Non-Base Rate
 Margin times the Canadian Letter of Credit Usage.

               (c)     Default Rate. Upon the occurrence and during the continuation of an
 Event of Default and at the election of the Agent or Required Lenders,

                         (i)    all Revolving Loans and all other Obligations (except for undrawn
 Letters of Credit) that have been charged to the Loan Account pursuant to the terms hereof shall
 bear interest at a per annum rate equal to 2 percentage points above the per annum rate otherwise
 applicable thereunder, and

                       (ii)   the applicable Letter of Credit Fee shall be increased to 2
 percentage points above the per annum rate otherwise applicable hereunder.

                 (d)    Payment. Except to the extent provided to the contrary in Section 2.10,
 Section 2.11A(k), Section 2.11B(k) or Section 2.12(a), (i) all interest (other than interest due on
 Non-Base Rate Loans) and all other fees payable hereunder or under any of the other Loan
 Documents (except as otherwise expressly provided) shall be due and payable, in arrears, on the
 first day of each calendar month, (ii) all Letter of Credit Fees payable hereunder or under any of
 the other Loan Documents (except as expressly provided) shall be due and payable, in arrears, on
 the first Business Day of each calendar month, and (iii) all costs and expenses payable hereunder
 or under any of the other Loan Documents, and all Lender Group Expenses shall be due and
 payable on the earlier of (x) the first day of the month following the date on which the applicable
 costs, expenses, or Lender Group Expenses were first incurred or (y) the date on which demand
 therefor is made by Agent (it being acknowledged and agreed that any charging of such costs,
 expenses or Lender Group Expenses to the applicable Loan Account pursuant to the provisions
 of the following sentence shall be deemed to constitute a demand for payment thereof for the
 purposes of this subclause (y)). All interest in respect of Non-Base Rate Loans shall be due and
 payable as provided in Section 2.12(a). US Borrowers hereby authorize Agent, from time to
 time without prior notice to Borrowers, to charge to the US Loan Account (A) on the first day of
 each calendar month, all interest (other than interest due on Non-Base Rate Loans) accrued
 during the prior calendar month on the US Revolving Loans hereunder, (B) on the date due
 pursuant to Section 2.12(a), all interest in respect of US Revolving Loans that are Non-Base Rate
 Loans, (C) on the first day of each calendar month, all US Letter of Credit Fees accrued or
 chargeable hereunder during the prior calendar month, (D) as and when due and payable, all fees
 and costs owing by US Loan Parties provided for in Section 2.10(a) or (c), (E) on the first day of
 each calendar month, the Unused Line Fee accrued during the prior calendar month pursuant to
 Section 2.10(b), (F) as and when due and payable, all other fees payable hereunder or under any
 of the other Loan Documents by US Loan Parties, (G) as and when incurred or accrued, the


                                                -31-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 175 of 535


 fronting fees and all commissions, other fees, charges and expenses provided for in Section
 2.11A(k), (H) as and when due and payable, all other Lender Group Expenses owing by US
 Loan Parties, and (I) as and when due and payable all other payment obligations payable by US
 Loan Parties under any Loan Document or any Bank Product Agreement (including any amounts
 due and payable to the Bank Product Providers in respect of US Bank Products). All amounts
 (including interest, fees, costs, expenses, Lender Group Expenses, or other amounts payable by
 US Loan Parties hereunder or under any other Loan Document or under any Bank Product
 Agreement) charged to the US Loan Account shall thereupon constitute US Revolving Loans
 hereunder, shall constitute US Obligations hereunder, and shall initially accrue interest at the rate
 then applicable to US Revolving Loans that are Base Rate Loans (unless and until converted into
 Non-Base Rate Loans in accordance with the terms of this Agreement). Canadian Borrower
 hereby authorizes Agent, from time to time without prior notice to Borrowers, to charge to the
 Canadian Loan Account (A) on the first day of each calendar month, all interest (other than
 interest due on Non-Base Rate Loans) accrued during the prior calendar month on the Canadian
 Revolving Loans hereunder, (B) on the date due pursuant to Section 2.12(a), all interest in
 respect of Canadian Revolving Loans that are Non-Base Rate Loans, (C) on the first day of each
 calendar month, all Canadian Letter of Credit Fees accrued or chargeable hereunder during the
 prior calendar month, (D) as and when due and payable, all fees and costs owing by Canadian
 Loan Parties provided for in Section 2.10(a) or (c), (E) as and when due and payable, all other
 fees payable hereunder or under any of the other Loan Documents by Canadian Loan Parties,
 (F) as and when incurred or accrued, the fronting fees and all commissions, other fees, charges
 and expenses provided for in Section 2.11B(k), (G) as and when due and payable, all other
 Lender Group Expenses owing by Canadian Loan Parties, and (H) as and when due and payable
 all other payment obligations payable by Canadian Loan Parties under any Loan Document or
 any Bank Product Agreement (including any amounts due and payable to the Bank Product
 Providers in respect of Canadian Bank Products). All amounts (including interest, fees, costs,
 expenses, Lender Group Expenses, or other amounts payable by Canadian Loan Parties
 hereunder or under any other Loan Document or under any Bank Product Agreement) charged to
 the Canadian Loan Account shall thereupon constitute Canadian Revolving Loans hereunder,
 shall constitute Canadian Obligations hereunder, and shall initially accrue interest at the rate then
 applicable to Canadian Revolving Loans that are Base Rate Loans (unless and until converted
 into Non-Base Rate Loans in accordance with the terms of this Agreement).

                (e)     Computation.       All interest and fees chargeable under the Loan
 Documents shall be computed on the basis of a 360 day year, in each case, for the actual number
 of days elapsed in the period during which the interest or fees accrue; provided that Base Rate
 Loans (including Revolving Loans bearing interest at the Canadian Base Rate), shall, in each
 case, be calculated on the basis of a 365 day year (or a 366 day year, in the case of a leap year).
 In the event the Base Rate is changed from time to time hereafter, the rates of interest hereunder
 based upon the Base Rate automatically and immediately shall be increased or decreased by an
 amount equal to such change in the Base Rate.

                 (f)      Intent to Limit Charges to Maximum Lawful Rate. In no event shall
 the interest rate or rates payable under this Agreement, plus any other amounts paid in
 connection herewith, exceed the highest rate permissible under any law that a court of competent
 jurisdiction shall, in a final determination, deem applicable. Borrowers and the Lender Group, in
 executing and delivering this Agreement, intend legally to agree upon the rate or rates of interest


                                                 -32-
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 176 of 535


 and manner of payment stated within it; provided, that, anything contained herein to the contrary
 notwithstanding, if such rate or rates of interest or manner of payment exceeds the maximum
 allowable under applicable law, then, ipso facto, as of the date of this Agreement, Borrowers are
 and shall be liable only for the payment of such maximum amount as is allowed by law, and
 payment received from Borrowers in excess of such legal maximum, whenever received, shall be
 applied to reduce the principal balance of the applicable Obligations to the extent of such excess.

         2.7.         Crediting Payments. The receipt of any payment item by Agent shall not be
 required to be considered a payment on account unless such payment item is a wire transfer of
 immediately available federal funds in the Applicable Currency made to Agent's Applicable
 Account or unless and until such payment item is honored when presented for payment. Should
 any payment item not be honored when presented for payment, then Borrowers shall be deemed
 not to have made such payment and interest shall be calculated accordingly. Anything to the
 contrary contained herein notwithstanding, any payment item shall be deemed received by Agent
 only if it is received into Agent's Applicable Account on a Business Day on or before 1:30 p.m.
 If any payment item is received into Agent's Applicable Account on a non-Business Day or after
 1:30 p.m. on a Business Day (unless Agent, in its sole discretion, elects to credit it on the date
 received), it shall be deemed to have been received by Agent as of the opening of business on the
 immediately following Business Day.

         2.8.       Designated Accounts. Agent is authorized to make the Revolving Loans and
 each Issuing Lender is authorized to issue the Letters of Credit, under this Agreement based upon
 telephonic or other instructions received from anyone purporting to be an Authorized Person or,
 without instructions, if pursuant to Section 2.6(d). US Borrowers agree to establish and maintain
 the US Designated Account with the US Designated Account Bank for the purpose of receiving
 the proceeds of the US Revolving Loans requested by US Borrower and made by Agent or the
 Lenders hereunder. Unless otherwise agreed by Agent and Administrative Borrower, any US
 Revolving Loan requested by US Borrowers and made by Agent or the Lenders hereunder shall
 be made to the US Designated Account. Canadian Borrower agrees to establish and maintain the
 Canadian Designated Account with the Canadian Designated Account Bank for the purpose of
 receiving the proceeds of the Canadian Revolving Loans requested by Canadian Borrower and
 made by Agent or the Lenders hereunder. Unless otherwise agreed by Agent and Canadian
 Borrower, any Canadian Revolving Loan requested by Canadian Borrower and made by Agent
 or the Lenders hereunder shall be made to the Canadian Designated Account.

        2.9.       Maintenance of Loan Account; Statements of Obligations. Agent shall
 maintain an account on its books in the name of US Borrowers (the "US Loan Account") on
 which US Borrowers will be charged with all US Revolving Loans (including US Extraordinary
 Advances and US Swing Loans) made by Agent, US Swing Lender, or the Lenders to US
 Borrowers or for US Borrowers' account, the US Letters of Credit issued or arranged by US
 Issuing Lender for US Borrowers' account, and with all other payment US Obligations hereunder
 or under the other Loan Documents, including, accrued interest, fees and expenses, and Lender
 Group Expenses with respect thereto. In accordance with Section 2.7, the US Loan Account will
 be credited with all payments received by Agent from US Borrowers or for US Borrowers'
 account. Agent shall maintain an account on its books in the name of Canadian Borrower (the
 "Canadian Loan Account") on which Canadian Borrower will be charged with all Canadian
 Revolving Loans (including Canadian Extraordinary Advances and Canadian Swing Loans)


                                                -33-
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 177 of 535


 made by Agent, Canadian Swing Lender or the Lenders to Canadian Borrower or for Canadian
 Borrower's account, the Canadian Letters of Credit issued or arranged by Canadian Issuing
 Lender for Canadian Borrower's account, and with all other Canadian Obligations hereunder or
 under the other Loan Documents, including, accrued interest, fees and expenses, and Lender
 Group Expenses with respect thereto. In accordance with Section 2.7, the Canadian Loan
 Account will be credited with all payments received by Agent from Canadian Borrower or for
 Canadian Borrower's account. Agent shall make available to Borrowers monthly statements
 regarding the Loan Accounts, including the principal amount of the Revolving Loans, interest
 accrued hereunder, fees accrued or charged hereunder or under the other Loan Documents, and a
 summary itemization of all charges and expenses constituting Lender Group Expenses accrued
 hereunder or under the other Loan Documents, and each such statement, absent manifest error,
 shall be conclusively presumed to be correct and accurate and constitute an account stated
 between Borrowers and the Lender Group unless, within thirty (30) days after Agent first makes
 such a statement available to Borrowers, Borrowers shall deliver to Agent written objection
 thereto describing the error or errors contained in such statement.

        2.10.       Fees.

               (a)      Agent Fees. Borrowers shall pay to Agent, as and when due and payable
 under the terms of the Fee Letter, the agent fee set forth in the Fee Letter.

                 (b)   Unused Line Fee. US Borrowers shall pay to Agent, for the ratable
 account of the Revolving Lenders with a US Revolver Commitment, an unused line fee (the
 "Unused Line Fee") in an amount equal to the Applicable Unused Line Fee Percentage per
 annum times the result of (i) the aggregate amount of the US Revolver Commitments, less
 (ii) the average amount of the sum of the US Revolver Usage (which shall be deemed to include
 for this purpose the principal amount of the Existing Secured Obligations (including Existing
 Last Out Obligations) and the Last Out Obligations) and Dollar Equivalent of the Canadian
 Revolver Usage (which shall be deemed to include for this purpose the principal amount of
 Existing Secured Canadian Obligations) during the immediately preceding calendar month (or
 portion thereof), which Unused Line Fee shall be due and payable on the first day of each
 calendar month from and after the Closing Date up to the first day of the calendar month, prior to
 the date on which the Obligations are paid in full and on the date on which the Obligations are
 paid in full.

                (c)    Field Examination and Other Fees. Borrowers shall pay to Agent field
 examination, appraisal, and valuation fees and charges, as and when incurred or chargeable, as
 follows: (i) a fee of $1,000 per day, per examiner, plus reasonable out-of-pocket expenses
 (including travel, meals, and lodging) for each field examination of Parent or its Subsidiaries
 performed by personnel employed by Agent, (ii) if implemented, a fee of $1,000 per day, per
 examiner, plus reasonable out-of-pocket expenses (including travel, meals and lodging) for the
 establishment of electronic collateral reporting, and (iii) the fees or charges paid or incurred by
 Agent (including travel, meals, and lodging) if it elects to employ the services of one or more
 third Persons to perform field examinations of Parent or its Subsidiaries or to appraise the
 Collateral, or any portion thereof; provided, that so long as no Event of Default shall have
 occurred and be continuing, Borrowers shall not be obligated to reimburse Agent for more than
 (A) one field examination during the initial five month period following the Closing Date (and if


                                                -34-
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 178 of 535


 the Existing Secured Obligations and the Obligations are not paid in full within one hundred fifty
 (150) days of the Closing Date, one additional field examination thereafter) or (B) one appraisal
 of the Inventory during the initial five month period following the Closing Date (and if the
 Existing Secured Obligations and the Obligations are not paid in full within one hundred fifty
 (150) days of the Closing Date, one additional appraisal thereafter) (it being understood that the
 initial field examination of the Accounts of the Loan Parties conducted in connection with the
 Closing Date of this Agreement and the appraisal of the Inventory of the Loan Parties
 commenced prior to the Closing Date but not completed as of the Closing Date shall not count
 toward the limits described above).

                (d)      Closing Fee. Borrowers shall pay to Agent, for the ratable account of the
 Lenders, as and when due and payable under the terms of the Fee Letter, the closing fee set forth
 in the Fee Letter (the "Closing Fee").

        2.11A      US Letters of Credit.

                 (a)     Subject to the terms and conditions of this Agreement, upon the request of
 Administrative Borrower made in accordance herewith, and prior to the Maturity Date, US
 Issuing Lender agrees to issue a requested US Letter of Credit for the account of US Borrowers.
 By submitting a request to US Issuing Lender for the issuance of a US Letter of Credit, US
 Borrowers shall be deemed to have requested that US Issuing Lender issue the requested US
 Letter of Credit. Each request for the issuance of a US Letter of Credit, or the amendment,
 renewal, or extension of any outstanding US Letter of Credit, shall be made in writing by an
 Authorized Person and delivered to US Issuing Lender via telefacsimile or other electronic
 method of transmission reasonably acceptable to US Issuing Lender and reasonably in advance
 of the requested date of issuance, amendment, renewal, or extension. Each such request shall be
 in form and substance reasonably satisfactory to US Issuing Lender and (i) shall specify (A) the
 amount of such US Letter of Credit, (B) the date of issuance, amendment, renewal, or extension
 of such US Letter of Credit, (C) the proposed expiration date of such US Letter of Credit, (D) the
 name and address of the beneficiary of the US Letter of Credit, and (E) such other information
 (including, the conditions to drawing, and, in the case of an amendment, renewal, or extension,
 identification of the US Letter of Credit to be so amended, renewed, or extended) as shall be
 necessary to prepare, amend, renew, or extend such US Letter of Credit, and (ii) shall be
 accompanied by such Issuer Documents as Agent or US Issuing Lender may request or require,
 to the extent that such requests or requirements are consistent with the Issuer Documents that US
 Issuing Lender generally requests for US Letters of Credit in similar circumstances.

               (b)     US Issuing Lender shall not issue a US Letter of Credit if any of the
 following would result after giving effect to the requested issuance:

                        (i)   the US Letter of Credit Usage would exceed $8,000,000 minus the
 Dollar Equivalent of the Canadian Letter of Credit Usage, or

                     (ii)   the US Letter of Credit Usage would exceed the US Maximum
 Revolver Amount less the sum of the outstanding amount of US Revolving Loans (including US
 Swing Loans) and the Dollar Equivalent of the Canadian Revolver Usage less the principal




                                               -35-
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 179 of 535


 amount of any Reinstated Existing Secured Obligations less the principal amount of any Existing
 Secured Obligations (including, for the avoidance of doubt, Existing Last Out Obligations), or

                       (iii)  the US Letter of Credit Usage would exceed the US Borrowing
 Base at such time less the sum of the outstanding principal balance of the US Revolving Loans
 (inclusive of US Swing Loans) at such time less the principal amount of any Reinstated Existing
 Secured Obligations less the principal amount of Existing Secured Obligations (excluding
 Existing Last Out Obligations)).

                 (c)     In the event there is a Defaulting Lender as of the date of any request for
 the issuance of a US Letter of Credit, the US Issuing Lender shall not be required to issue or
 arrange for such US Letter of Credit to the extent (i) the Defaulting Lender's US Letter of Credit
 Exposure with respect to such US Letter of Credit may not be reallocated pursuant to
 Section 2.3(g)(ii), or (ii) the US Issuing Lender has not otherwise entered into arrangements
 reasonably satisfactory to it and Administrative Borrower to eliminate the US Issuing Lender's
 risk with respect to the participation in such US Letter of Credit of the Defaulting Lender, which
 arrangements may include US Borrowers cash collateralizing such Defaulting Lender's US Letter
 of Credit Exposure in accordance with Section 2.3(g)(ii). Additionally, US Issuing Lender shall
 have no obligation to issue a US Letter of Credit if (A) any order, judgment, or decree of any
 Governmental Authority or arbitrator shall, by its terms, purport to enjoin or restrain US Issuing
 Lender from issuing such US Letter of Credit, or any law applicable to US Issuing Lender or any
 request or directive (whether or not having the force of law) from any Governmental Authority
 with jurisdiction over US Issuing Lender shall prohibit or request that US Issuing Lender refrain
 from the issuance of letters of credit generally or such US Letter of Credit in particular, or
 (B) the issuance of such US Letter of Credit would violate one or more policies of US Issuing
 Lender applicable to letters of credit generally.

                  (d)     Any US Issuing Lender (other than Wells Fargo or any of its Affiliates)
 shall notify Agent in writing no later than the Business Day immediately following the Business
 Day on which such US Issuing Lender issued any US Letter of Credit; provided that (i) until
 Agent advises any such US Issuing Lender that the provisions of Section 3.2 are not satisfied, or
 (ii) unless the aggregate amount of the US Letters of Credit issued in any such week exceeds
 such amount as shall be agreed by Agent and such US Issuing Lender, such US Issuing Lender
 shall be required to so notify Agent in writing only once each week of the US Letters of Credit
 issued by such US Issuing Lender during the immediately preceding week as well as the daily
 amounts outstanding for the prior week, such notice to be furnished on such day of the week as
 Agent and such US Issuing Lender may agree. Each US Letter of Credit shall be in form and
 substance reasonably acceptable to US Issuing Lender, including the requirement that the
 amounts payable thereunder must be payable in Dollars. If US Issuing Lender makes a payment
 under a US Letter of Credit, US Borrowers shall pay to Agent an amount equal to the applicable
 US Letter of Credit Disbursement on the Business Day such US Letter of Credit Disbursement is
 made and, in the absence of such payment, the amount of the US Letter of Credit Disbursement
 immediately and automatically shall be deemed to be a US Revolving Loan hereunder
 (notwithstanding any failure to satisfy any condition precedent set forth in Section 3) and,
 initially, shall bear interest at the rate then applicable to US Revolving Loans that are Base Rate
 Loans. If a US Letter of Credit Disbursement is deemed to be a US Revolving Loan hereunder,
 US Borrowers' obligation to pay the amount of such US Letter of Credit Disbursement to US


                                                -36-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 180 of 535


 Issuing Lender shall be automatically converted into an obligation to pay the resulting US
 Revolving Loan. Promptly following receipt by Agent of any payment from US Borrowers
 pursuant to this paragraph, Agent shall distribute such payment to US Issuing Lender or, to the
 extent that any Revolving Lender have made payments pursuant to Section 2.11A(e) to
 reimburse US Issuing Lender, then to such Revolving Lender and US Issuing Lender as their
 interests may appear.

                 (e)     Promptly following receipt of a notice of a US Letter of Credit
 Disbursement pursuant to Section 2.11A(d), each Revolving Lender agrees to fund its Pro Rata
 Share of any US Revolving Loan deemed made pursuant to Section 2.11A(d) on the same terms
 and conditions as if US Borrowers had requested the amount thereof as a US Revolving Loan
 and Agent shall promptly pay to US Issuing Lender the amounts so received by it from the
 Revolving Lenders. By the issuance of a US Letter of Credit (or an amendment, renewal, or
 extension of a US Letter of Credit) and without any further action on the part of US Issuing
 Lender or the Revolving Lenders, US Issuing Lender shall be deemed to have granted to each
 Revolving Lender, and each Revolving Lender shall be deemed to have purchased, a
 participation in each US Letter of Credit issued by US Issuing Lender, in an amount equal to its
 Pro Rata Share of such US Letter of Credit, and each such Revolving Lender agrees to pay to
 Agent, for the account of US Issuing Lender, such Revolving Lender's Pro Rata Share of any US
 Letter of Credit Disbursement made by US Issuing Lender under the applicable US Letter of
 Credit. In consideration and in furtherance of the foregoing, each Revolving Lender hereby
 absolutely and unconditionally agrees to pay to Agent, for the account of US Issuing Lender,
 such Revolving Lender's Pro Rata Share of each US Letter of Credit Disbursement made by US
 Issuing Lender and not reimbursed by US Borrowers on the date due as provided in Section
 2.11A(d), or of any reimbursement payment that is required to be refunded (or that Agent or US
 Issuing Lender elects, based upon the advice of counsel, to refund) to US Borrowers for any
 reason. Each Revolving Lender acknowledges and agrees that its obligation to deliver to Agent,
 for the account of US Issuing Lender, an amount equal to its respective Pro Rata Share of each
 US Letter of Credit Disbursement pursuant to this Section 2.11A(e) shall be absolute and
 unconditional and such remittance shall be made notwithstanding the occurrence or continuation
 of an Event of Default or Default or the failure to satisfy any condition set forth in Section 3. If
 any such Revolving Lender fails to make available to Agent the amount of such Revolving
 Lender's Pro Rata Share of a US Letter of Credit Disbursement as provided in this Section, such
 Revolving Lender shall be deemed to be a Defaulting Lender and Agent (for the account of US
 Issuing Lender) shall be entitled to recover such amount on demand from such Revolving Lender
 together with interest thereon at the Defaulting Lender Rate until paid in full.

                (f)    US Borrowers agree to indemnify, defend and hold harmless each Letter
 of Credit Related Person (to the fullest extent permitted by law) from and against any Letter of
 Credit Indemnified Costs, which arise out of or in connection with, or as a result of:

                        (i)    any US Letter of Credit or any pre-advice of its issuance;

                      (ii)   any transfer, sale, delivery, surrender or endorsement of any
 Drawing Document at any time(s) held by any such Letter of Credit Related Person in
 connection with any US Letter of Credit;



                                                -37-
19-11608-mew         Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                           Pg 181 of 535


                        (iii) any action or proceeding arising out of, or in connection with, any
 US Letter of Credit (whether administrative, judicial or in connection with arbitration), including
 any action or proceeding to compel or restrain any presentation or payment under any US Letter
 of Credit, or for the wrongful dishonor of, or honoring a presentation under, any US Letter of
 Credit;

                        (iv)    any independent undertakings issued by the beneficiary of any US
 Letter of Credit;

                        (v)  any unauthorized instruction or request made to US Issuing Lender
 in connection with any US Letter of Credit or requested US Letter of Credit or error in computer
 or electronic transmission;

                      (vi)    an adviser, confirmer or other nominated person seeking to be
 reimbursed, indemnified or compensated in connection with any US Letter of Credit;

                      (vii) any third party seeking to enforce the rights of an applicant,
 beneficiary, nominated person, transferee, assignee of US Letter of Credit proceeds or holder of
 an instrument or document;

                       (viii) the fraud, forgery or illegal action of parties in connection with a
 US Letter of Credit other than the Letter of Credit Related Person;

                        (ix)    US Issuing Lender's performance of the obligations of a
 confirming institution or entity that wrongfully dishonors a confirmation in connection with a US
 Letter of Credit; or

                         (x)     the acts or omissions, whether rightful or wrongful, of any present
 or future de jure or de facto governmental or regulatory authority or cause or event beyond the
 control of the Letter of Credit Related Person related to a US Letter of Credit;

 in each case, including that result from the Letter of Credit Related Person's own negligence;
 provided, however, that such indemnity shall not be available to any Letter of Credit Related
 Person claiming indemnification under clauses (i) through (x) above to the extent that such Letter
 of Credit Indemnified Costs may be determined in a final, non-appealable judgment of a court of
 competent jurisdiction to have resulted from the gross negligence or willful misconduct of the
 Letter of Credit Related Person claiming indemnity. US Borrowers hereby agree to pay the
 Letter of Credit Related Person claiming indemnity on demand from time to time all amounts
 owing under this Section 2.11A(f). If and to the extent that the obligations of US Borrowers
 under this Section 2.11A(f) are unenforceable for any reason, US Borrowers agree to make the
 maximum contribution to the Letter of Credit Indemnified Costs permissible under applicable
 law. This indemnification provision shall survive termination of this Agreement and all US
 Letters of Credit.

                (g)    The liability of US Issuing Lender (or any other Letter of Credit Related
 Person) under, in connection with or arising out of any US Letter of Credit (or pre-advice),
 regardless of the form or legal grounds of the action or proceeding, shall be limited to direct
 damages suffered by Borrowers that are caused directly by US Issuing Lender's gross negligence


                                                -38-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                          Pg 182 of 535


 or willful misconduct in (i) honoring a presentation under a US Letter of Credit that on its face
 does not at least substantially comply with the terms and conditions of such US Letter of Credit,
 (ii) failing to honor a presentation under a US Letter of Credit that strictly complies with the
 terms and conditions of such US Letter of Credit or (iii) retaining Drawing Documents presented
 under a US Letter of Credit. US Issuing Lender shall be deemed to have acted with due
 diligence and reasonable care if US Issuing Lender's conduct is in accordance with Standard
 Letter of Credit Practice or in accordance with this Agreement. US Borrowers' aggregate
 remedies against US Issuing Lender and any Letter of Credit Related Person for wrongfully
 honoring a presentation under any US Letter of Credit or wrongfully retaining honored Drawing
 Documents shall in no event exceed the aggregate amount paid by US Borrowers to US Issuing
 Lender in respect of the honored presentation in connection with such US Letter of Credit under
 Section 2.11A(d), plus interest at the rate then applicable to US Revolving Loans that are Base
 Rate Loans hereunder. US Borrowers shall take action to avoid and mitigate the amount of any
 damages claimed against US Issuing Lender or any other Letter of Credit Related Person,
 including by enforcing its rights against the beneficiaries of the US Letters of Credit. Any claim
 by US Borrowers under or in connection with any US Letter of Credit shall be reduced by an
 amount equal to the sum of (x) the amount (if any) saved by US Borrowers as a result of the
 breach or alleged wrongful conduct complained of; and (y) the amount (if any) of the loss that
 would have been avoided had US Borrowers taken all reasonable steps to mitigate any loss, and
 in case of a claim of wrongful dishonor, by specifically and timely authorizing US Issuing
 Lender to effect a cure.

                  (h)   US Borrowers are responsible for preparing or approving the final text of
 the US Letter of Credit as issued by US Issuing Lender, irrespective of any assistance US Issuing
 Lender may provide such as drafting or recommending text or by US Issuing Lender's use or
 refusal to use text submitted by US Borrowers. US Borrowers are solely responsible for the
 suitability of the US Letter of Credit for US Borrowers' purposes. With respect to any US Letter
 of Credit containing an "automatic amendment" to extend the expiration date of such US Letter
 of Credit, US Issuing Lender, in its sole and absolute discretion, may give notice of nonrenewal
 of such US Letter of Credit only if such automatic extension would result in any expiry date of
 such Letter of Credit beyond the Maturity Date, and, if US Borrowers do not at any time want
 such US Letter of Credit to be renewed, US Borrowers will so notify Agent and US Issuing
 Lender at least fifteen (15) calendar days before US Issuing Lender is required to notify the
 beneficiary of such US Letter of Credit or any advising bank of such nonrenewal pursuant to the
 terms of such US Letter of Credit.

               (i)    US Borrowers' reimbursement and payment obligations under this
 Section 2.11A are absolute, unconditional and irrevocable and shall be performed strictly in
 accordance with the terms of this Agreement under any and all circumstances whatsoever,
 including:

                        (i)    any lack of validity, enforceability or legal effect of any US Letter
 of Credit or this Agreement or any term or provision therein or herein;

                      (ii)    payment against presentation of any draft, demand or claim for
 payment under any Drawing Document that does not comply in whole or in part with the terms
 of the applicable US Letter of Credit or which proves to be fraudulent, forged or invalid in any


                                                -39-
19-11608-mew       Doc 13       Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                            Pg 183 of 535


 respect or any statement therein being untrue or inaccurate in any respect, or which is signed,
 issued or presented by a Person or a transferee of such Person purporting to be a successor or
 transferee of the beneficiary of such US Letter of Credit;

                       (iii)   US Issuing Lender or any of its branches or Affiliates being the
 beneficiary of any US Letter of Credit;

                     (iv)  US Issuing Lender or any correspondent honoring a drawing
 against a Drawing Document up to the amount available under any US Letter of Credit even if
 such Drawing Document claims an amount in excess of the amount available under the US
 Letter of Credit;

                       (v)     the existence of any claim, set-off, defense or other right that
 Parent or any of its Subsidiaries may have at any time against any beneficiary, any assignee of
 proceeds, US Issuing Lender or any other Person;

                         (vi)   any other event, circumstance or conduct whatsoever, whether or
 not similar to any of the foregoing that might, but for this Section 2.11A(i), constitute a legal or
 equitable defense to or discharge of, or provide a right of set-off against, any Borrower's or any
 of its Subsidiaries' reimbursement and other payment obligations and liabilities, arising under, or
 in connection with, any US Letter of Credit, whether against US Issuing Lender, the beneficiary
 or any other Person; or

                        (vii)    the fact that any Default or Event of Default shall have occurred
 and be continuing;

 provided, however, that subject to Section 2.11A(g) above, the foregoing shall not release US
 Issuing Lender from such liability to US Borrowers as may be finally determined in a final, non-
 appealable judgment of a court of competent jurisdiction against US Issuing Lender following
 reimbursement or payment of the obligations and liabilities, including reimbursement and other
 payment obligations, of US Borrowers to US Issuing Lender arising under, or in connection
 with, this Section 2.11A or any US Letter of Credit.

               (j)      Without limiting any other provision of this Agreement, and subject to
 Section 2.11A(g) above and Section 2.11B(g) below, US Issuing Lender and each other Letter of
 Credit Related Person (if applicable) shall not be responsible to US Borrowers for, and US
 Issuing Lender's rights and remedies against US Borrowers and the obligation of US Borrowers
 to reimburse US Issuing Lender for each drawing under each US Letter of Credit shall not be
 impaired by:

                       (i)      honor of a presentation under any US Letter of Credit that on its
 face substantially complies with the terms and conditions of such US Letter of Credit, even if the
 US Letter of Credit requires strict compliance by the beneficiary;

                        (ii)   honor of a presentation of any Drawing Document that appears on
 its face to have been signed, presented or issued (A) by any purported successor or transferee of
 any beneficiary or other Person required to sign, present or issue such Drawing Document or
 (B) under a new name of the beneficiary;


                                                 -40-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 184 of 535


                        (iii)  acceptance as a draft of any written or electronic demand or
 request for payment under a US Letter of Credit, even if nonnegotiable or not in the form of a
 draft or notwithstanding any requirement that such draft, demand or request bear any or adequate
 reference to the US Letter of Credit;

                       (iv)    the identity or authority of any presenter or signer of any Drawing
 Document or the form, accuracy, genuineness or legal effect of any Drawing Document (other
 than US Issuing Lender's determination that such Drawing Document appears on its face
 substantially to comply with the terms and conditions of the US Letter of Credit);

                      (v)     acting upon any instruction or request relative to a US Letter of
 Credit or requested US Letter of Credit that US Issuing Lender in good faith believes to have
 been given by a Person authorized to give such instruction or request;

                        (vi)   any errors, omissions, interruptions or delays in transmission or
 delivery of any message, advice or document (regardless of how sent or transmitted) or for errors
 in interpretation of technical terms or in translation or any delay in giving or failing to give
 notice to US Borrowers;

                       (vii) any acts, omissions or fraud by, or the insolvency of, any
 beneficiary, any nominated person or entity or any other Person or any breach of contract
 between any beneficiary and US Borrowers or any of the parties to the underlying transaction to
 which the US Letter of Credit relates;

                       (viii) assertion or waiver of any provision of the ISP or UCP that
 primarily benefits an issuer of a letter of credit, including any requirement that any Drawing
 Document be presented to it at a particular hour or place;

                        (ix)   payment to any paying or negotiating bank (designated or
 permitted by the terms of the applicable US Letter of Credit) claiming that it rightfully honored
 or is entitled to reimbursement or indemnity under Standard Letter of Credit Practice applicable
 to it;

                        (x)    acting or failing to act as required or permitted under Standard
 Letter of Credit Practice applicable to where US Issuing Lender has issued, confirmed, advised
 or negotiated such US Letter of Credit, as the case may be;

                       (xi)    honor of a presentation after the expiration date of any US Letter
 of Credit notwithstanding that a presentation was made prior to such expiration date and
 dishonored by US Issuing Lender if subsequently US Issuing Lender or any court or other finder
 of fact determines such presentation should have been honored;

                        (xii) dishonor of any presentation that does not strictly comply or that is
 fraudulent, forged or otherwise not entitled to honor; or

                        (xiii) honor of a presentation that is subsequently determined by US
 Issuing Lender to have been made in violation of international, federal, state or local restrictions
 on the transaction of business with certain prohibited Persons.


                                                -41-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 185 of 535


                (k)      US Borrowers shall pay immediately upon demand to Agent for the
 account of US Issuing Lender as non-refundable fees, commissions, and charges (it being
 acknowledged and agreed that any charging of such fees, commissions, and charges to the US
 Loan Account pursuant to the provisions of Section 2.6(d) shall be deemed to constitute a
 demand for payment thereof for the purposes of this Section 2.11A(k)): (i) a fronting fee which
 shall be imposed by US Issuing Lender upon the issuance of each US Letter of Credit of 0.125%
 per annum of the face amount thereof, plus (ii) any and all other customary commissions, fees
 and charges then in effect imposed by, and any and all expenses incurred by, US Issuing Lender,
 or by any adviser, confirming institution or entity or other nominated person, relating to US
 Letters of Credit, at the time of issuance of any US Letter of Credit and upon the occurrence of
 any other activity with respect to any US Letter of Credit (including transfers, assignments of
 proceeds, amendments, drawings, renewals or cancellations). Notwithstanding the foregoing, if
 US Issuing Lender is a Person other than Wells Fargo, all fronting fees payable in respect of US
 Letters of Credit issued by such US Issuing Lender shall be paid by US Borrowers immediately
 upon demand directly to such US Issuing Lender for its own account.

                (l)    If by reason of (x) any Change in Law, or (y) compliance by US Issuing
 Lender or any other member of the Lender Group with any direction, request, or requirement
 (irrespective of whether having the force of law) of any Governmental Authority or monetary
 authority including, Regulation D of the Board of Governors as from time to time in effect (and
 any successor thereto):

                      (i)    any reserve, deposit, or similar requirement is or shall be imposed
 or modified in respect of any US Letter of Credit issued or caused to be issued hereunder or
 hereby, or

                      (ii)   there shall be imposed on US Issuing Lender or any other member
 of the Lender Group any other condition regarding any US Letter of Credit,

 and the result of the foregoing is to increase, directly or indirectly, the cost to US Issuing Lender
 or any other member of the Lender Group of issuing, making, participating in, or maintaining
 any US Letter of Credit or to reduce the amount receivable in respect thereof, then, and in any
 such case, Agent may, at any time within a reasonable period after the additional cost is incurred
 or the amount received is reduced, notify Administrative Borrower, and US Borrowers shall pay
 on demand, such amounts as Agent may specify to be necessary to compensate US Issuing
 Lender or any other member of the Lender Group for such additional cost or reduced receipt,
 together with interest on such amount from the date of such demand until payment in full thereof
 at the rate then applicable to US Revolving Loans that are Base Rate Loans hereunder. The
 determination by Agent of any amount due pursuant to this Section 2.11A(l), as set forth in a
 certificate setting forth the calculation thereof in reasonable detail, shall, in the absence of
 manifest or demonstrable error, be final and conclusive and binding on all of the parties hereto.

              (m)    Unless otherwise expressly agreed by US Issuing Lender and US
 Borrowers when a US Letter of Credit is issued, (i) the rules of the ISP and UCP 600 shall apply
 to each standby US Letter of Credit, and (ii) the rules of UCP 600 shall apply to each
 commercial US Letter of Credit.



                                                 -42-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 186 of 535


                (n)     In the event of a direct conflict between the provisions of this Section
 2.11A and any provision contained in any Issuer Document, it is the intention of the parties
 hereto that such provisions be read together and construed, to the fullest extent possible, to be in
 concert with each other. In the event of any actual, irreconcilable conflict that cannot be
 resolved as aforesaid, the terms and provisions of this Section 2.11A shall control and govern.

                (o)     Schedule 2.11(A) hereto contains a list of all US Letters of Credit
 outstanding on the Filing Date pursuant to the Existing Credit Agreement. For the period from
 and after the effective date of the Interim Financing Order, each such US Letter of Credit set
 forth on Schedule 2.11(A), including any extension or renewal thereof, that remains outstanding
 on the effective date of the Interim Financing Order (each, as amended from time to time in
 accordance with the terms thereof and hereof, an "Existing US Letter of Credit") shall be deemed
 US Letters of Credit re-issued hereunder for the account of Borrowers, for all purposes of this
 Agreement, including, without limitation, calculations of US Availability, the US Borrowing
 Base, US Letter of Credit Usage and all other fees and expenses relating to the US Letters of
 Credit (including any related indemnification obligations). US Issuing Lender hereby assumes
 and agrees to perform any and all duties, obligations and liabilities to be performed or discharged
 by the issuers of the Existing US Letters of Credit. Borrowers agree to execute and deliver such
 documentation, if any, requested by Agent, or a US Issuing Lender to evidence, record, or further
 the foregoing deemed re-issuance.

                (p)     The expiration date of each US Letter of Credit, other than the Existing
 US Letters of Credit, shall be on a date that is not later than fifteen (15) days prior to the
 Maturity Date unless Borrower provides cash collateral for the obligations and US
 Reimbursement Undertakings associated with such US Letters of Credit in the manner set forth
 in Section 2.4(h) hereof; provided, that a US Letter of Credit may provide for automatic
 extensions of its expiration date for one or more successive periods of up to twelve (12) months
 for each period; provided, further, that the applicable US Issuing Lender has the right to
 terminate such US Letter of Credit on each such expiration date and no renewal term may extend
 the term of the US Letter of Credit to a date that is later than the fifteenth (15th) day prior to the
 Maturity Date unless Borrowers provide cash collateral for the obligations and US
 Reimbursement Undertakings associated with such US Letters of Credit in the amount set forth
 in Section 2.4(h). Upon direction by Agent or Required Lenders, the applicable US Issuing
 Lender shall not renew any such US Letter of Credit at any time during the continuance of an
 Event of Default; provided, that in the case of a direction by Agent or Required Lenders, the US
 Issuing Lender receives such directions prior to the date notice of non-renewal is required to be
 given by the US Issuing Lender and the US Issuing Lender has had a reasonable period of time
 to act on such notice.

        2.11B       Canadian Letters of Credit.

               (a)     Subject to the terms and conditions of this Agreement, upon the request of
 Canadian Borrower made in accordance herewith, and prior to the Maturity Date, Canadian
 Issuing Lender agrees to issue, or to cause a Canadian Underlying Issuer (including as Canadian
 Issuing Lender's agent) to issue, a requested Canadian Letter of Credit for the account of
 Canadian Borrower. If Canadian Issuing Lender, at its option, elects to cause a Canadian
 Underlying Issuer to issue a requested Canadian Letter of Credit, then Canadian Issuing Lender


                                                 -43-
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                         Pg 187 of 535


 agrees that it will enter into arrangements relative to the reimbursement of such Canadian
 Underlying Issuer (which may include, among other means, by becoming an applicant with
 respect to such Canadian Letter of Credit or entering into undertakings or other arrangements
 that provide for reimbursement of such Canadian Underlying Issuer with respect to such
 drawings under Canadian Letter of Credit; each such obligation or undertaking, irrespective of
 whether in writing, a "Canadian Reimbursement Undertaking") with respect to Canadian Letters
 of Credit issued by such Canadian Underlying Issuer for the account of Canadian Borrower. By
 submitting a request to Canadian Issuing Lender for the issuance of a Canadian Letter of Credit,
 Canadian Borrower shall be deemed to have requested that (x) Canadian Issuing Lender issue the
 requested Canadian Letter of Credit or (y) a Canadian Underlying Issuer issue the requested
 Canadian Letter of Credit (and, in such case, to have requested Canadian Issuing Lender to issue
 a Canadian Reimbursement Undertaking with respect to such requested Canadian Letter of
 Credit). Each request for the issuance of a Canadian Letter of Credit, or the amendment,
 renewal, or extension of any outstanding Canadian Letter of Credit, shall be made in writing by
 an Authorized Person and delivered to Canadian Issuing Lender via telefacsimile or other
 electronic method of transmission reasonably acceptable to Canadian Issuing Lender and
 reasonably in advance of the requested date of issuance, amendment, renewal, or extension.
 Each such request shall be in form and substance reasonably satisfactory to Canadian Issuing
 Lender and (i) shall specify (A) the amount of such Canadian Letter of Credit and whether to be
 issued in Dollars or Canadian Dollars, (B) the date of issuance, amendment, renewal, or
 extension of such Canadian Letter of Credit, (C) the proposed expiration date of such Canadian
 Letter of Credit, (D) the name and address of the beneficiary of the Canadian Letter of Credit,
 and (E) such other information (including, the conditions to drawing, and, in the case of an
 amendment, renewal, or extension, identification of the Canadian Letter of Credit to be so
 amended, renewed, or extended) as shall be necessary to prepare, amend, renew, or extend such
 Canadian Letter of Credit, and (ii) shall be accompanied by such Issuer Documents as Agent,
 Canadian Issuing Lender or Canadian Underlying Issuer may request or require, to the extent
 that such requests or requirements are consistent with the Issuer Documents that Canadian
 Issuing Lender or Canadian Underlying Issuer generally requests for Canadian Letters of Credit
 in similar circumstances.

                 (b)   Canadian Issuing Lender shall not issue a Canadian Letter of Credit or a
 Canadian Reimbursement Undertaking in respect of a Canadian Letter of Credit, in either case, if
 any of the following would result after giving effect to the requested issuance:

                     (i)     the Dollar Equivalent of the Canadian Letter of Credit Usage
 would exceed $1,000,000, or

                      (ii)   the Dollar Equivalent of the Canadian Letter of Credit Usage
 would exceed the Canadian Maximum Revolver Amount less the outstanding amount of
 Canadian Revolving Loans (including Canadian Swing Loans) less Reinstated Existing Secured
 Canadian Obligations and Existing Secured Canadian Obligations then outstanding,

                     (iii)  the Dollar Equivalent of the Canadian Letter of Credit Usage
 would exceed the Canadian Borrowing Base at such time less the outstanding principal balance
 of the Canadian Revolving Loans (inclusive of Canadian Swing Loans) at such time less



                                              -44-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 188 of 535


 Reinstated Existing Secured Canadian Obligations and Existing Secured Canadian Obligations
 then outstanding, or

                       (iv)   the Dollar Equivalent of US Letter of Credit Usage and Canadian
 Letter of Credit Usage would exceed $8,000,000.

                 (c)    In the event there is a Defaulting Lender as of the date of any request for
 the issuance of a Canadian Letter of Credit, the Canadian Issuing Lender shall not be required to
 issue or arrange for such Canadian Letter of Credit or any applicable Canadian Reimbursement
 Undertaking to the extent (i) the Defaulting Lender's Canadian Letter of Credit Exposure with
 respect to such Canadian Letter of Credit or any applicable Canadian Reimbursement
 Undertaking may not be reallocated pursuant to Section 2.3(g)(ii), or (ii) the Canadian Issuing
 Lender has not otherwise entered into arrangements reasonably satisfactory to it and Canadian
 Borrower to eliminate the Canadian Issuing Lender's risk with respect to the participation in such
 Canadian Letter of Credit or any applicable Canadian Reimbursement Undertaking of the
 Defaulting Lender, which arrangements may include Canadian Borrower cash collateralizing
 such Defaulting Lender's Canadian Letter of Credit Exposure in accordance with Section
 2.3(g)(ii). Additionally, Canadian Issuing Lender shall have no obligation to issue a Canadian
 Letter of Credit or a Canadian Reimbursement Undertaking in respect of a Canadian Letter of
 Credit if (A) any order, judgment, or decree of any Governmental Authority or arbitrator shall,
 by its terms, purport to enjoin or restrain Canadian Issuing Lender from issuing such Canadian
 Letter of Credit or a Canadian Reimbursement Undertaking or Canadian Underlying Issuer from
 issuing such Canadian Letter of Credit, or any law applicable to Canadian Issuing Lender or
 Canadian Underlying Issuer or any request or directive (whether or not having the force of law)
 from any Governmental Authority with jurisdiction over Canadian Issuing Lender or Canadian
 Underlying Issuer shall prohibit or request that Canadian Issuing Lender or Canadian Underlying
 Issuer refrain from the issuance of letters of credit generally or such Canadian Letter of Credit or
 Canadian Reimbursement Undertaking, as applicable, in particular, or (B) the issuance of such
 Canadian Letter of Credit or Canadian Reimbursement Undertaking would violate one or more
 policies of Canadian Issuing Lender or Canadian Underlying Issuer applicable to letters of credit
 generally.

                 (d)     Any Canadian Issuing Lender (other than WF Canada or any of its
 Affiliates) shall notify Agent in writing no later than the Business Day immediately following
 the Business Day on which such Canadian Issuing Lender issued any Canadian Letter of Credit
 or Canadian Reimbursement Undertaking; provided that (i) until Agent advises any such
 Canadian Issuing Lender that the provisions of Section 3.2 are not satisfied, or (ii) unless the
 aggregate amount of the Canadian Letters of Credit issued in any such week exceeds such
 amount as shall be agreed by Agent and such Canadian Issuing Lender, such Canadian Issuing
 Lender shall be required to so notify Agent in writing only once each week of the Canadian
 Letters of Credit or Canadian Reimbursement Undertaking issued by such Canadian Issuing
 Lender during the immediately preceding week as well as the daily amounts outstanding for the
 prior week, such notice to be furnished on such day of the week as Agent and such Canadian
 Issuing Lender may agree. Canadian Borrower and the Lender Group hereby acknowledge and
 agree that all Existing Canadian Letters of Credit shall constitute Canadian Letters of Credit
 under this Agreement on and after the Closing Date with the same effect as if such Existing
 Canadian Letters of Credit were issued by Canadian Issuing Lender at the request of Canadian


                                                -45-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 189 of 535


 Borrower on the Closing Date. Each Canadian Letter of Credit shall be in form and substance
 reasonably acceptable to Canadian Issuing Lender and Canadian Underlying Issuer, including the
 requirement that the amounts payable thereunder must be payable in Dollars or Canadian
 Dollars. If Canadian Issuing Lender makes a payment under a Canadian Letter of Credit or a
 Canadian Reimbursement Undertaking, Canadian Borrower shall pay to Agent an amount equal
 to the applicable Canadian Letter of Credit Disbursement on the Business Day such Canadian
 Letter of Credit Disbursement is made and, in the absence of such payment, the amount of the
 Canadian Letter of Credit Disbursement immediately and automatically shall be deemed to be a
 Canadian Revolving Loan hereunder (notwithstanding any failure to satisfy any condition
 precedent set forth in Section 3) and, initially, shall bear interest at the rate then applicable to
 Canadian Revolving Loans that are Base Rate Loans. If a Canadian Letter of Credit
 Disbursement is deemed to be a Canadian Revolving Loan hereunder, Canadian Borrower's
 obligation to pay the amount of such Canadian Letter of Credit Disbursement to Canadian
 Issuing Lender shall be automatically converted into an obligation to pay the resulting Canadian
 Revolving Loan. Promptly following receipt by Agent of any payment from Canadian Borrower
 pursuant to this paragraph, Agent shall distribute such payment to Canadian Issuing Lender or, to
 the extent that any Revolving Lender have made payments pursuant to Section 2.11B(e) to
 reimburse Canadian Issuing Lender, then to such Revolving Lender and Canadian Issuing
 Lender as their interests may appear.

                (e)    Promptly following receipt of a notice of a Canadian Letter of Credit
 Disbursement pursuant to Section 2.11B(d), each Revolving Lender agrees to fund its Pro Rata
 Share of any Canadian Revolving Loan deemed made pursuant to Section 2.11B(d) on the same
 terms and conditions as if Canadian Borrower had requested the amount thereof as a Canadian
 Revolving Loan and Agent shall promptly pay to Canadian Issuing Lender the amounts so
 received by it from the Revolving Lenders. By the issuance of a Canadian Letter of Credit or
 Canadian Reimbursement Undertaking (or an amendment, renewal, or extension of a Canadian
 Letter of Credit Canadian Reimbursement Undertaking) and without any further action on the
 part of Canadian Issuing Lender or the Revolving Lenders, Canadian Issuing Lender shall be
 deemed to have granted to each Revolving Lender, and each Revolving Lender shall be deemed
 to have purchased, a participation in each Canadian Letter of Credit issued by Canadian Issuing
 Lender and each Canadian Reimbursement Undertaking, in an amount equal to its Pro Rata
 Share of such Canadian Letter of Credit or Canadian Reimbursement Undertaking, and each such
 Revolving Lender agrees to pay to Agent, for the account of Canadian Issuing Lender, such
 Revolving Lender's Pro Rata Share of any Canadian Letter of Credit Disbursement made by
 Canadian Issuing Lender under the applicable Canadian Letter of Credit or Canadian
 Reimbursement Undertaking. In consideration and in furtherance of the foregoing, each
 Revolving Lender hereby absolutely and unconditionally agrees to pay to Agent, for the account
 of Canadian Issuing Lender, such Revolving Lender's Pro Rata Share of each Canadian Letter of
 Credit Disbursement made by Canadian Issuing Lender and not reimbursed by Canadian
 Borrower on the date due as provided in Section 2.11B(d), or of any reimbursement payment that
 is required to be refunded (or that Agent or Canadian Issuing Lender elects, based upon the
 advice of counsel, to refund) to Canadian Borrower for any reason. Each Revolving Lender
 acknowledges and agrees that its obligation to deliver to Agent, for the account of Canadian
 Issuing Lender, an amount equal to its respective Pro Rata Share of each Canadian Letter of
 Credit Disbursement pursuant to this Section 2.11B(e) shall be absolute and unconditional and
 such remittance shall be made notwithstanding the occurrence or continuation of an Event of


                                                -46-
19-11608-mew      Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                          Pg 190 of 535


 Default or Default or the failure to satisfy any condition set forth in Section 3. If any such
 Revolving Lender fails to make available to Agent the amount of such Revolving Lender's Pro
 Rata Share of a Canadian Letter of Credit Disbursement as provided in this Section, such
 Revolving Lender shall be deemed to be a Defaulting Lender and Agent (for the account of
 Canadian Issuing Lender) shall be entitled to recover such amount on demand from such
 Revolving Lender together with interest thereon at the Defaulting Lender Rate until paid in full.

                (f)    Canadian Borrower agrees to indemnify, defend and hold harmless each
 Letter of Credit Related Person (to the fullest extent permitted by law) from and against any
 Letter of Credit Indemnified Costs, which arise out of or in connection with, or as a result of:

                    (i)   any Canadian Letter of Credit or any pre-advice of its issuance or
 Canadian Reimbursement Undertaking;

                      (ii)   any transfer, sale, delivery, surrender or endorsement of any
 Drawing Document at any time(s) held by any such Letter of Credit Related Person in
 connection with any Canadian Letter of Credit or Canadian Reimbursement Undertaking;

                       (iii)  any action or proceeding arising out of, or in connection with, any
 Canadian Letter of Credit or Canadian Reimbursement Undertaking (whether administrative,
 judicial or in connection with arbitration), including any action or proceeding to compel or
 restrain any presentation or payment under any Canadian Letter of Credit or Canadian
 Reimbursement Undertaking, or for the wrongful dishonor of, or honoring a presentation under,
 any Canadian Letter of Credit;

                       (iv)    any independent undertakings issued by the beneficiary of any
 Canadian Letter of Credit;

                    (v)    any unauthorized instruction or request made to Canadian Issuing
 Lender or Canadian Underlying Issuer in connection with any Canadian Letter of Credit or
 Canadian Reimbursement Undertaking or requested Canadian Letter of Credit or Canadian
 Reimbursement Undertaking or error in computer or electronic transmission;

                      (vi)   an adviser, confirmer or other nominated person seeking to be
 reimbursed, indemnified or compensated in connection with any Canadian Letter of Credit or
 Canadian Reimbursement Undertaking;

                       (vii) any third party seeking to enforce the rights of an applicant,
 beneficiary, nominated person, transferee, assignee of Canadian Letter of Credit proceeds or
 holder of an instrument or document;

                       (viii) the fraud, forgery or illegal action of parties in connection with a
 Canadian Letter of Credit or Canadian Reimbursement Undertaking other than the Letter of
 Credit Related Person;

                      (ix)    Canadian Issuing Lender's or Canadian Underlying Issuer's
 performance of the obligations of a confirming institution or entity that wrongfully dishonors a
 confirmation in connection with a Canadian Letter of Credit; or


                                               -47-
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 191 of 535


                        (x)     the acts or omissions, whether rightful or wrongful, of any present
 or future de jure or de facto governmental or regulatory authority or cause or event beyond the
 control of the Letter of Credit Related Person related to a Canadian Letter of Credit or Canadian
 Reimbursement Undertaking;

 in each case, including that result from the Letter of Credit Related Person's own negligence;
 provided, however, that such indemnity shall not be available to any Letter of Credit Related
 Person claiming indemnification under clauses (i) through (x) above to the extent that such Letter
 of Credit Indemnified Costs may be determined in a final, non-appealable judgment of a court of
 competent jurisdiction to have resulted from the gross negligence or willful misconduct of the
 Letter of Credit Related Person claiming indemnity. Canadian Borrower hereby agrees to pay
 the Letter of Credit Related Person claiming indemnity on demand from time to time all amounts
 owing under this Section 2.11B(f). If and to the extent that the obligations of Canadian
 Borrower under this Section 2.11B(f) are unenforceable for any reason, Canadian Borrower
 agrees to make the maximum contribution to the Letter of Credit Indemnified Costs permissible
 under applicable law. This indemnification provision shall survive termination of this
 Agreement and all Canadian Letters of Credit and Canadian Reimbursement Undertaking.

                 (g)     The liability of Canadian Issuing Lender (or any other Letter of Credit
 Related Person) under, in connection with or arising out of any Canadian Letter of Credit (or pre-
 advice) or Canadian Reimbursement Undertaking, regardless of the form or legal grounds of the
 action or proceeding, shall be limited to direct damages suffered by Borrowers that are caused
 directly by Canadian Issuing Lender's gross negligence or willful misconduct in (i) honoring a
 presentation under a Canadian Letter of Credit that on its face does not at least substantially
 comply with the terms and conditions of such Canadian Letter of Credit, (ii) failing to honor a
 presentation under a Canadian Letter of Credit that strictly complies with the terms and
 conditions of such Canadian Letter of Credit or (iii) retaining Drawing Documents presented
 under a Canadian Letter of Credit. Each Canadian Issuing Lender and Canadian Underlying
 Issuer shall be deemed to have acted with due diligence and reasonable care if such Person's
 conduct is in accordance with Standard Letter of Credit Practice or in accordance with this
 Agreement. Canadian Borrower's aggregate remedies against Canadian Issuing Lender and any
 other Letter of Credit Related Person for wrongfully honoring a presentation under any Canadian
 Letter of Credit or wrongfully retaining honored Drawing Documents shall in no event exceed
 the aggregate amount paid by Canadian Borrower to Canadian Issuing Lender in respect of the
 honored presentation in connection with such Canadian Letter of Credit under Section 2.11B(d),
 plus interest at the rate then applicable to Canadian Revolving Loans that are Base Rate Loans
 hereunder. Canadian Borrower shall take action to avoid and mitigate the amount of any
 damages claimed against Canadian Issuing Lender or any other Letter of Credit Related Person,
 including by enforcing its rights against the beneficiaries of the Canadian Letters of Credit. Any
 claim by Canadian Borrower under or in connection with any Canadian Letter of Credit shall be
 reduced by an amount equal to the sum of (x) the amount (if any) saved by Canadian Borrower
 as a result of the breach or alleged wrongful conduct complained of; and (y) the amount (if any)
 of the loss that would have been avoided had Canadian Borrower taken all reasonable steps to
 mitigate any loss, and in case of a claim of wrongful dishonor, by specifically and timely
 authorizing Canadian Issuing Lender or Canadian Underlying Issuer to effect a cure.




                                               -48-
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 192 of 535


                 (h)    Canadian Borrower is responsible for preparing or approving the final text
 of the Canadian Letter of Credit as issued by Canadian Issuing Lender or Canadian Underlying
 Issuer, irrespective of any assistance Canadian Issuing Lender or Canadian Underlying Issuer
 may provide such as drafting or recommending text or by Canadian Issuing Lender's or Canadian
 Underlying Issuer's use or refusal to use text submitted by Canadian Borrower. Canadian
 Borrower is solely responsible for the suitability of the Canadian Letter of Credit for Canadian
 Borrower's purposes. With respect to any Canadian Letter of Credit containing an "automatic
 amendment" to extend the expiration date of such Canadian Letter of Credit, each of Canadian
 Issuing Lender and Canadian Underlying Issuer, in its sole and absolute discretion, may give
 notice of nonrenewal of such Canadian Letter of Credit only if such automatic extension would
 result in an expiry date of such Letter of Credit beyond the Maturity Date, and, if Canadian
 Borrower does not at any time want such Canadian Letter of Credit to be renewed, Canadian
 Borrower will so notify Agent and Canadian Issuing Lender at least fifteen (15) calendar days
 before Canadian Issuing Lender or Canadian Underlying Issuer is required to notify the
 beneficiary of such Canadian Letter of Credit or any advising bank of such nonrenewal pursuant
 to the terms of such Canadian Letter of Credit.

              (i)    Canadian Borrower's reimbursement and payment obligations under this
 Section 2.11B are absolute, unconditional and irrevocable and shall be performed strictly in
 accordance with the terms of this Agreement under any and all circumstances whatsoever,
 including:

                        (i)   any lack of validity, enforceability or legal effect of any Canadian
 Letter of Credit, any Canadian Reimbursement Undertaking or this Agreement or any term or
 provision therein or herein;

                        (ii)    payment against presentation of any draft, demand or claim for
 payment under any Drawing Document that does not comply in whole or in part with the terms
 of the applicable Canadian Letter of Credit or which proves to be fraudulent, forged or invalid in
 any respect or any statement therein being untrue or inaccurate in any respect, or which is signed,
 issued or presented by a Person or a transferee of such Person purporting to be a successor or
 transferee of the beneficiary of such Canadian Letter of Credit;

                       (iii) Canadian Issuing Lender or any of its branches or Affiliates or
 Canadian Underlying Issuer or any of its branches or Affiliates being the beneficiary of any
 Canadian Letter of Credit;

                       (iv)   Canadian Issuing Lender or any correspondent or Canadian
 Underlying Issuer or any correspondent honoring a drawing against a Drawing Document up to
 the amount available under any Canadian Letter of Credit even if such Drawing Document
 claims an amount in excess of the amount available under the Canadian Letter of Credit;

                       (v)     the existence of any claim, set-off, defense or other right that
 Parent or any of its Subsidiaries may have at any time against any beneficiary, any assignee of
 proceeds, Canadian Issuing Lender, Canadian Underlying Issuer or any other Person;




                                                -49-
19-11608-mew       Doc 13       Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                            Pg 193 of 535


                         (vi)   any other event, circumstance or conduct whatsoever, whether or
 not similar to any of the foregoing that might, but for this Section 2.11B(i), constitute a legal or
 equitable defense to or discharge of, or provide a right of set-off against, any Borrower's or any
 of its Subsidiaries' reimbursement and other payment obligations and liabilities, arising under, or
 in connection with, any Canadian Letter of Credit, whether against Canadian Issuing Lender,
 Canadian Underlying Issuer, the beneficiary or any other Person; or

                        (vii)    the fact that any Default or Event of Default shall have occurred
 and be continuing;

 provided, however, that subject to Section 2.11B(g) above, the foregoing shall not release
 Canadian Issuing Lender or Canadian Underlying Issuer from such liability to Canadian
 Borrower as may be finally determined in a final, non-appealable judgment of a court of
 competent jurisdiction against Canadian Issuing Lender or Canadian Underlying Issuer following
 reimbursement or payment of the obligations and liabilities, including reimbursement and other
 payment obligations, of Canadian Borrower to Canadian Issuing Lender arising under, or in
 connection with, this Section 2.11B or any Canadian Letter of Credit or Canadian
 Reimbursement Undertaking or its correspondent.

               (j)    Without limiting any other provision of this Agreement and subject to
 Section 2.11A(g) and Section 2.11B(g) above, Canadian Issuing Lender and each other Letter of
 Credit Related Person (if applicable) shall not be responsible to Canadian Borrower for, and
 Canadian Issuing Lender's rights and remedies against Canadian Borrower and the obligation of
 Canadian Borrower to reimburse Canadian Issuing Lender for each drawing under each
 Canadian Letter of Credit and each Canadian Reimbursement Undertaking shall not be impaired
 by:

                         (i)   honor of a presentation under any Canadian Letter of Credit that on
 its face substantially complies with the terms and conditions of such Canadian Letter of Credit,
 even if the Canadian Letter of Credit requires strict compliance by the beneficiary;

                        (ii)   honor of a presentation of any Drawing Document that appears on
 its face to have been signed, presented or issued (A) by any purported successor or transferee of
 any beneficiary or other Person required to sign, present or issue such Drawing Document or
 (B) under a new name of the beneficiary;

                        (iii) acceptance as a draft of any written or electronic demand or
 request for payment under a Canadian Letter of Credit, even if nonnegotiable or not in the form
 of a draft or notwithstanding any requirement that such draft, demand or request bear any or
 adequate reference to the Canadian Letter of Credit;

                       (iv)  the identity or authority of any presenter or signer of any Drawing
 Document or the form, accuracy, genuineness or legal effect of any Drawing Document (other
 than Canadian Issuing Lender's or Canadian Underlying issuer's determination that such Drawing
 Document appears on its face substantially to comply with the terms and conditions of the
 Canadian Letter of Credit);




                                                 -50-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 194 of 535


                        (v)    acting upon any instruction or request relative to a Canadian Letter
 of Credit or requested Canadian Letter of Credit that each of Canadian Issuing Lender and
 Canadian Underlying Issuer in good faith believes to have been given by a Person authorized to
 give such instruction or request;

                        (vi)   any errors, omissions, interruptions or delays in transmission or
 delivery of any message, advice or document (regardless of how sent or transmitted) or for errors
 in interpretation of technical terms or in translation or any delay in giving or failing to give
 notice to Canadian Borrower;

                        (vii) any acts, omissions or fraud by, or the insolvency of, any
 beneficiary, any nominated person or entity or any other Person or any breach of contract
 between any beneficiary and Canadian Borrower or any of the parties to the underlying
 transaction to which the Canadian Letter of Credit relates;

                       (viii) assertion or waiver of any provision of the ISP or UCP that
 primarily benefits an issuer of a letter of credit, including any requirement that any Drawing
 Document be presented to it at a particular hour or place;

                       (ix)    payment to any paying or negotiating bank (designated or
 permitted by the terms of the applicable Canadian Letter of Credit) claiming that it rightfully
 honored or is entitled to reimbursement or indemnity under Standard Letter of Credit Practice
 applicable to it;

                        (x)    acting or failing to act as required or permitted under Standard
 Letter of Credit Practice applicable to where Canadian Issuing Lender or Canadian Underlying
 Issuer has issued, confirmed, advised or negotiated such Canadian Letter of Credit, as the case
 may be;

                         (xi)    honor of a presentation after the expiration date of any Canadian
 Letter of Credit notwithstanding that a presentation was made prior to such expiration date and
 dishonored by Canadian Issuing Lender or Canadian Underlying Issuer, as applicable, if
 subsequently Canadian Issuing Lender or Canadian Underlying Issuer, as applicable, or any
 court or other finder of fact determines such presentation should have been honored;

                        (xii) dishonor of any presentation that does not strictly comply or that is
 fraudulent, forged or otherwise not entitled to honor; or

                        (xiii) honor of a presentation that is subsequently determined by
 Canadian Issuing Lender or Canadian Underlying Issuer, as applicable, to have been made in
 violation of international, federal, state or local restrictions on the transaction of business with
 certain prohibited Persons.

                (k)    Canadian Borrower shall pay immediately upon demand to Agent for the
 account of Canadian Issuing Lender as non-refundable fees, commissions, and charges (it being
 acknowledged and agreed that any charging of such fees, commissions, and charges to the
 Canadian Loan Account pursuant to the provisions of Section 2.6(d) shall be deemed to
 constitute a demand for payment thereof for the purposes of this Section 2.11B(k)): (i) a fronting


                                                -51-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 195 of 535


 fee which shall be imposed by Canadian Issuing Lender upon the issuance of each Canadian
 Letter of Credit of 0.125% per annum of the face amount thereof, plus (ii) any and all other
 customary commissions, fees and charges then in effect imposed by, and any and all expenses
 incurred by, Canadian Issuing Lender or Canadian Underlying Issuer, or by any adviser,
 confirming institution or entity or other nominated person, relating to Canadian Letters of Credit,
 at the time of issuance of any Canadian Letter of Credit and upon the occurrence of any other
 activity with respect to any Canadian Letter of Credit (including transfers, assignments of
 proceeds, amendments, drawings, renewals or cancellations). Notwithstanding the foregoing, if
 Canadian Issuing Lender is a Person other than WF Canada, all fronting fees payable in respect
 of Canadian Letters of Credit issued by such Canadian Issuing Lender shall be paid by Canadian
 Borrower immediately upon demand directly to such Canadian Issuing Lender for its own
 account. Canadian Borrower shall also pay directly to Canadian Underlying Issuer all of its fees,
 commissions and charges.

                (l)     If by reason of (x) any Change in Law, or (y) compliance by Canadian
 Issuing Lender or any other member of the Lender Group or Canadian Underlying Issuer with
 any direction, request, or requirement (irrespective of whether having the force of law) of any
 Governmental Authority or monetary authority including, Regulation D of the Board of
 Governors as from time to time in effect (and any successor thereto):

                       (i)    any reserve, deposit, or similar requirement is or shall be imposed
 or modified in respect of any Canadian Letter of Credit or any Canadian Reimbursement
 Undertaking issued or caused to be issued hereunder or hereby, or

                       (ii)    there shall be imposed on Canadian Issuing Lender or any other
 member of the Lender Group or Canadian Underlying Issuer any other condition regarding any
 Canadian Letter of Credit or any Canadian Reimbursement Undertaking,

 and the result of the foregoing is to increase, directly or indirectly, the cost to Canadian Issuing
 Lender or any other member of the Lender Group or Canadian Underlying Issuer of issuing,
 making, participating in, or maintaining any Canadian Letter of Credit or to reduce the amount
 receivable in respect thereof, then, and in any such case, Agent may, at any time within a
 reasonable period after the additional cost is incurred or the amount received is reduced, notify
 Canadian Borrower, and Canadian Borrower shall pay on demand, such amounts as Agent may
 specify to be necessary to compensate Canadian Issuing Lender or any other member of the
 Lender Group or Canadian Underlying Issuer for such additional cost or reduced receipt,
 together with interest on such amount from the date of such demand until payment in full thereof
 at the rate then applicable to Canadian Revolving Loans that are Base Rate Loans hereunder.
 The determination by Agent of any amount due pursuant to this Section 2.11B(l), as set forth in a
 certificate setting forth the calculation thereof in reasonable detail, shall, in the absence of
 manifest or demonstrable error, be final and conclusive and binding on all of the parties hereto.

                (m)    Unless otherwise expressly agreed by Canadian Issuing Lender and
 Canadian Borrower when a Canadian Letter of Credit is issued, (i) the rules of the ISP and UCP
 600 shall apply to each standby Canadian Letter of Credit, and (ii) the rules of UCP 600 shall
 apply to each commercial Canadian Letter of Credit.



                                                -52-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 196 of 535


                (n)     In the event of a direct conflict between the provisions of this Section
 2.11B and any provision contained in any Issuer Document, it is the intention of the parties
 hereto that such provisions be read together and construed, to the fullest extent possible, to be in
 concert with each other. In the event of any actual, irreconcilable conflict that cannot be
 resolved as aforesaid, the terms and provisions of this Section 2.11B shall control and govern.

                  (q)    Schedule 2.11(B) hereto contains a list of all Canadian Letters of Credit
 outstanding on the Filing Date pursuant to the Existing Credit Agreement. For the period from
 and after the effective date of the Interim Financing Order, subject to the Canadian Court
 granting the Canadian Interim DIP Recognition Order, each such Canadian Letter of Credit set
 forth on Schedule 2.11(B), including any extension or renewal thereof, that remains outstanding
 on the effective date of the Interim Financing Order, subject to the Canadian Court granting the
 Canadian Interim DIP Recognition Order (each, as amended from time to time in accordance
 with the terms thereof and hereof, an "Existing Canadian Letter of Credit") shall be deemed
 Canadian Letters of Credit re-issued hereunder for the account of Borrowers, for all purposes of
 this Agreement, including, without limitation, calculations of Canadian Availability, the
 Canadian Borrowing Base, Canadian Letter of Credit Usage and all other fees and expenses
 relating to the Canadian Letters of Credit (including any related indemnification obligations).
 Canadian Issuing Lender hereby assumes and agrees to perform any and all duties, obligations
 and liabilities to be performed or discharged by the issuers of the Existing Canadian Letters of
 Credit. Borrowers agree to execute and deliver such documentation, if any, requested by Agent,
 or a Canadian Issuing Lender to evidence, record, or further the foregoing deemed re-issuance.

                 (r)     The expiration date of each Canadian Letter of Credit, other than the
 Existing Canadian Letters of Credit, shall be on a date that is not later than fifteen (15) days prior
 to the Maturity Date unless Borrower provides cash collateral for the obligations and Canadian
 Reimbursement Undertakings associated with such Canadian Letters of Credit in the manner set
 forth in Section 2.4(h) hereof; provided, that a Canadian Letter of Credit may provide for
 automatic extensions of its expiration date for one or more successive periods of up to twelve
 (12) months for each period; provided, further, that the applicable Canadian Issuing Lender has
 the right to terminate such Canadian Letter of Credit on each such expiration date and no renewal
 term may extend the term of the Canadian Letter of Credit to a date that is later than the fifteenth
 (15th) day prior to the Maturity Date unless Borrowers provide cash collateral for the obligations
 and Canadian Reimbursement Undertakings associated with such Canadian Letters of Credit in
 the amount set forth in Section 2.4(h). Upon direction by Agent or Required Lenders, the
 applicable Canadian Issuing Lender shall not renew any such Canadian Letter of Credit at any
 time during the continuance of an Event of Default; provided, that in the case of a direction by
 Agent or Required Lenders, the Canadian Issuing Lender receives such directions prior to the
 date notice of non-renewal is required to be given by the Canadian Issuing Lender and the
 Canadian Issuing Lender has had a reasonable period of time to act on such notice.

        2.12.       Non-Base Rate Option.

                 (a)    Interest and Interest Payment Dates. In lieu of having interest charged
 at the rate based upon the Base Rate, Borrowers shall have the option, subject to Section 2.12(b)
 below (the "Non-Base Rate Option") to have interest on all or a portion of the Revolving Loans
 made in Dollars be charged (whether at the time when made (unless otherwise provided herein),


                                                 -53-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 197 of 535


 upon conversion from a Base Rate Loan to a Non-Base Rate Loan, or upon continuation of a
 Non-Base Rate Loan as a Non-Base Rate Loan) at a rate of interest based upon the US LIBOR
 Rate (provided, that all Revolving Loans for the account of Canadian Borrower in Canadian
 Dollars shall be Base Rate Loans). Interest on Non-Base Rate Loans shall be payable on the
 earliest of (i) the last day of the Interest Period applicable thereto; provided, that, subject to the
 following clauses (ii) and (iii), in the case of any Interest Period greater than 3 months in
 duration, interest shall be payable at 3 month intervals after the commencement of the applicable
 Interest Period and on the last day of such Interest Period), (ii) the date on which all or any
 portion of the Obligations are accelerated pursuant to the terms hereof, or (iii) the date on which
 this Agreement is terminated pursuant to the terms hereof. With respect to US Revolving Loans,
 on the last day of each applicable Interest Period, unless US Borrowers have properly exercised
 the Non-Base Rate Option with respect thereto, the interest rate applicable to such Non-Base
 Rate Loan automatically shall convert to the rate of interest then applicable to Base Rate Loans
 of the same type hereunder. With respect to Canadian Revolving Loans, on the last day of each
 applicable Interest Period, unless Canadian Borrower has properly exercised the Non-Base Rate
 Option with respect thereto, the interest rate applicable to such Non-Base Rate Loan
 automatically shall convert to the Base Rate then applicable to Canadian Revolving Loans. At
 any time that an Event of Default has occurred and is continuing, at the written election of Agent
 or the Required Lenders, Borrowers no longer shall have the option to request that Revolving
 Loans bear interest at a rate based upon the Non-Base Rate.

                (b)     Non-Base Election.

                        (i)     Borrowers may, at any time and from time to time, so long as
 Borrowers have not received a notice from Agent (which notice Agent may elect to give or not
 give in its discretion unless Agent is directed to give such notice by the Required Lenders, in
 which case, it shall give the notice to Borrowers), after the occurrence and during the
 continuance of an Event of Default, exercising Lenders' rights to terminate the right of
 Borrowers to exercise the Non-Base Rate Option during the continuance of such Event of
 Default, elect to exercise the Non-Base Rate Option by notifying Agent prior to 11:00 a.m. at
 least three Business Days prior to the commencement of the proposed Interest Period (the "Non-
 Base Rate Deadline"). The election of the Non-Base Rate Option by US Borrowers or Canadian
 Borrower, as applicable, for a permitted portion of its Revolving Loans and an Interest Period
 pursuant to this Section shall be made by delivery to Agent of a Non-Base Rate Notice received
 by Agent before the Non-Base Rate Deadline, or by telephonic notice received by Agent before
 the Non-Base Rate Deadline (to be confirmed by delivery to Agent of a Non-Base Rate Notice
 received by Agent prior to 5:00 p.m. on the same day). Promptly upon its receipt of each such
 Non-Base Rate Notice, Agent shall provide a copy thereof to each of the affected Lenders.
 Notwithstanding the foregoing, no such Non-Base Rate election shall be permitted with respect
 to Canadian Revolving Loans made in Canadian Dollars.

                        (ii)    Each Non-Base Rate Notice shall be irrevocable and binding on
 Borrowers. In connection with each Non-Base Rate Loan, US Borrowers, if such Non-Base Rate
 Loan is a US Revolving Loan, or Canadian Borrower, if such Non-Base Rate Loan is a Canadian
 Revolving Loan, shall indemnify, defend, and hold Agent and the Lenders harmless against any
 loss, cost, or expense actually incurred by Agent or any Lender as a result of (A) the payment or
 required assignment of any principal of such Non-Base Rate Loan other than on the last day of


                                                 -54-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 198 of 535


 an Interest Period applicable thereto (including as a result of an Event of Default), (B) the
 conversion of such Non-Base Rate Loan other than on the last day of the Interest Period
 applicable thereto, or (C) the failure to borrow, convert, continue or prepay any Non-Base Rate
 Loan on the date specified in such Non-Base Rate Notice delivered pursuant hereto (such losses,
 costs, or expenses, "Funding Losses"). A certificate of Agent or a Lender delivered to Borrowers
 setting forth in reasonable detail any amount or amounts that Agent or such Lender is entitled to
 receive pursuant to this Section 2.12 shall be conclusive absent manifest error. US Borrowers, if
 such Non-Base Rate Loan is a US Revolving Loan, or Canadian Borrower, if such Non-Base
 Rate Loan is a Canadian Revolving Loan, shall pay such amount to Agent or the Lender, as
 applicable, within thirty (30) days of the date of its receipt of such certificate.

                       (iii)   Unless Agent, in its sole discretion, agrees otherwise, Borrowers
 shall have not more than eight Non-Base Rate Loans in effect at any given time. Borrowers may
 only exercise their Non-Base Rate Option for proposed Non-Base Rate Loans of at least
 $500,000.

                 (c)    Conversion. Borrowers may convert Non-Base Rate Loans to Base Rate
 Loans at any time; provided, that in the event that Non-Base Rate Loans are converted or prepaid
 on any date that is not the last day of the Interest Period applicable thereto, including as a result
 of any prepayment through the required application by Agent of any payments or proceeds of
 Collateral in accordance with Section 2.4(b) or for any other reason, including early termination
 of the term of this Agreement or acceleration of all or any portion of the Obligations pursuant to
 the terms hereof, Borrowers shall indemnify, defend, and hold Agent and the Lenders and their
 Participants harmless against any and all Funding Losses in accordance with Section 2.12 (b)(ii).

                (d)     Special Provisions Applicable to Non-Base Rate.

                        (i)     The applicable Non-Base Rate may be adjusted by Agent with
 respect to any Lender on a prospective basis to take into account any additional or increased
 costs to such Lender of maintaining or obtaining any Eurodollar deposits, Canadian Dollar
 deposits or increased costs, in each case, due to a Change in Law (other than changes in laws
 relative to Taxes, which shall be governed by Sections 16) occurring subsequent to the
 commencement of the then applicable Interest Period, including any changes in the reserve
 requirements imposed by the Board of Governors, which additional or increased costs would
 increase the cost of funding or maintaining loans bearing interest at the applicable Non-Base
 Rate. In any such event, the affected Lender shall give Borrowers and Agent notice of such a
 determination and adjustment and Agent promptly shall transmit the notice to each other Lender
 and, upon its receipt of the notice from the affected Lender, Borrowers may, by notice to such
 affected Lender (A) require such Lender to furnish to Borrowers a statement setting forth in
 reasonable detail the basis for adjusting such Non-Base Rate and the method for determining the
 amount of such adjustment, or (B) repay the Non-Base Rate Loans of such Lender with respect
 to which such adjustment is made (together with any amounts due under Section 2.12(b)(ii)).

                       (ii)    In the event that any change in market conditions or any Change in
 Law shall at any time after the date hereof in the reasonable opinion of any Lender, make it
 unlawful or impractical for such Lender to fund or maintain Non-Base Rate Loans or to continue
 such funding or maintaining, or to determine or charge interest rates at the Non-Base Rate, such


                                                 -55-
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 199 of 535


 Lender shall give notice of such changed circumstances to Agent and Borrowers and Agent
 promptly shall transmit the notice to each other Lender and (y) in the case of any Non-Base Rate
 Loans of such Lender that are outstanding, the date specified in such Lender's notice shall be
 deemed to be the last day of the Interest Period of such Non-Base Rate Loans, and interest upon
 the Non-Base Rate Loans of such Lender thereafter shall accrue interest at the rate then
 applicable to Base Rate Loans, and (z) Borrowers shall not be entitled to elect their Non-Base
 Rate Option until such Lender determines that it would no longer be unlawful or impractical to
 do so.

                (e)     No Requirement of Matched Funding. Anything to the contrary
 contained herein notwithstanding, neither Agent, nor any Lender, nor any of their Participants, is
 required actually to acquire Eurodollar or Canadian Dollar deposits to fund or otherwise match
 fund any Obligation as to which interest accrues at the applicable Non-Base Rate.

        2.13.       Capital Requirements.

                 (a)    If, after the date hereof, Issuing Lender or any Lender determines that
 (i) any Change in Law regarding capital or reserve requirements for banks or bank holding
 companies, or (ii) compliance by Issuing Lender or such Lender, or their respective parent bank
 holding companies, with any guideline, request or directive of any Governmental Authority
 regarding capital adequacy or liquidity (whether or not having the force of law), has the effect of
 reducing the return on Issuing Lender's, such Lender's, or such holding companies' capital as a
 consequence of Issuing Lender's or such Lender's commitments hereunder to a level below that
 which Issuing Lender, such Lender, or such holding companies could have achieved but for such
 Change in Law or compliance (taking into consideration Issuing Lender's, such Lender's, or such
 holding companies' then existing policies with respect to capital adequacy or liquidity and
 assuming the full utilization of such entity's capital) by any amount deemed by Issuing Lender or
 such Lender to be material, then Issuing Lender or such Lender may notify Borrowers and Agent
 thereof. Following receipt of such notice, Borrowers agree to pay Issuing Lender or such Lender
 on demand the amount of such reduction of return of capital as and when such reduction is
 determined, payable within thirty (30) days after presentation by Issuing Lender or such Lender
 of a statement in the amount and setting forth in reasonable detail Issuing Lender's or such
 Lender's calculation thereof and the assumptions upon which such calculation was based (which
 statement shall be deemed true and correct absent manifest error). In determining such amount,
 Issuing Lender or such Lender may use any reasonable averaging and attribution methods.
 Failure or delay on the part of Issuing Lender or any Lender to demand compensation pursuant to
 this Section shall not constitute a waiver of Issuing Lender's or such Lender's right to demand
 such compensation; provided that Borrowers shall not be required to compensate Issuing Lender
 or a Lender pursuant to this Section for any reductions in return incurred more than one hundred
 eighty (180) days prior to the date that Issuing Lender or such Lender notifies Borrowers of such
 Change in Law giving rise to such reductions and of such Lender's intention to claim
 compensation therefor; provided further that if such claim arises by reason of the Change in Law
 that is retroactive, then the one hundred eighty (180) day period referred to above shall be
 extended to include the period of retroactive effect thereof.

                (b)   If Issuing Lender or any Lender requests additional or increased costs
 referred to in Section 2.11A(l), Section 2.11(B)(1) or Section 2.12(d)(i) or amounts under


                                                -56-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 200 of 535


 Section 2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed circumstances
 (such Issuing Lender or Lender, an "Affected Lender"), then such Affected Lender shall use
 reasonable efforts to promptly designate a different one of its lending offices or to assign its
 rights and obligations hereunder to another of its offices or branches, if (i) in the reasonable
 judgment of such Affected Lender, such designation or assignment would eliminate or reduce
 amounts payable pursuant to Section 2.11A(l), Section 2.11(B)(1), Section 2.12(d)(i) or Section
 2.13(a), as applicable, or would eliminate the illegality or impracticality of funding or
 maintaining Non-Base Rate Loans and (ii) in the reasonable judgment of such Affected Lender,
 such designation or assignment would not subject it to any material unreimbursed cost or
 expense and would not otherwise be materially disadvantageous to it. Borrowers agree to pay all
 reasonable and documented out-of-pocket costs and expenses incurred by such Affected Lender
 in connection with any such designation or assignment. If, after such reasonable efforts, such
 Affected Lender does not so designate a different one of its lending offices or assign its rights to
 another of its offices or branches so as to eliminate Borrowers' obligation to pay any future
 amounts to such Affected Lender pursuant to Section 2.11A(l), Section 2.11(B)(1), Section
 2.12(d)(i) or Section 2.13(a), as applicable, or to enable Borrowers to obtain Non-Base Rate
 Loans, then Borrowers (without prejudice to any amounts then due to such Affected Lender
 under Section 2.11A(l), Section 2.11(B)(1), Section 2.12(d)(i) or Section 2.13(a), as applicable)
 may, unless prior to the effective date of any such assignment the Affected Lender withdraws its
 request for such additional amounts under Section 2.11A(l), Section 2.11(B)(1), Section
 2.12(d)(i) or Section 2.13(a), as applicable, or indicates that it is no longer unlawful or
 impractical to fund or maintain Non-Base Rate Loans, may designate a different Issuing Lender
 or substitute a Lender, in each case, reasonably acceptable to Agent to purchase the Obligations
 owed to such Affected Lender (and its Affiliates) and such Affected Lender's (and its Affiliates')
 commitments hereunder (a "Replacement Lender"), and if such Replacement Lender agrees to
 such purchase, such Affected Lender (and its Affiliates) shall assign to the Replacement Lender
 its Obligations and commitments, and upon such purchase by the Replacement Lender, which
 such Replacement Lender shall be deemed to be "Issuing Lender" or a "Lender" (as the case may
 be) for purposes of this Agreement and such Affected Lender (and its Affiliates) shall cease to be
 "Issuing Lender" or a "Lender" (as the case may be) for purposes of this Agreement.

                (c)      Notwithstanding anything herein to the contrary, the protection of Sections
 2.11A(l), 2.11(B)(1), 2.12(d), and 2.13 shall be available to Issuing Lender and each Lender (as
 applicable) regardless of any possible contention of the invalidity or inapplicability of the
 Change in Law which shall have occurred or been imposed, so long as it shall be customary for
 issuing banks or lenders affected thereby to comply therewith. Notwithstanding any other
 provision herein, neither Issuing Lender nor any Lender shall demand compensation pursuant to
 this Section 2.13 if it shall not at the time be the general policy or practice of Issuing Lender or
 such Lender (as the case may be) to demand such compensation in similar circumstances under
 comparable provisions of other credit agreements, if any.

        2.14.       [Reserved].

        2.15.       Joint and Several Liability of Borrowers.

               (a)   Each Borrower is accepting joint and several liability hereunder and under
 the other Loan Documents in consideration of the financial accommodations to be provided by


                                                -57-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 201 of 535


 the Lender Group under this Agreement, for the mutual benefit, directly and indirectly, of each
 Borrower and in consideration of the undertakings of the other Borrowers to accept joint and
 several liability for the Obligations.

                  (b)    Each Borrower, jointly and severally, hereby irrevocably and
 unconditionally accepts, not merely as a surety but also as a co-debtor, joint and several liability
 with the other Borrowers, with respect to the payment and performance of all of the Obligations
 (including any Obligations arising under this Section 2.15), it being the intention of the parties
 hereto that all the Obligations shall be the joint and several obligations of each Borrower without
 preferences or distinction among them.

               (c)     If and to the extent that any Borrower shall fail to make any payment with
 respect to any of the Obligations as and when due or to perform any of the Obligations in
 accordance with the terms thereof, then in each such event the other Borrowers will make such
 payment with respect to, or perform, such Obligation until such time as all of the Obligations are
 paid in full.

                 (d)     The Obligations of each Borrower under the provisions of this
 Section 2.15 constitute the absolute and unconditional, full recourse Obligations of each
 Borrower enforceable against each Borrower to the full extent of its properties and assets,
 irrespective of the validity, regularity or enforceability of the provisions of this Agreement (other
 than this Section 2.15(d)) or any other circumstances whatsoever.

                 (e)     Except as otherwise expressly provided in this Agreement, each Borrower
 hereby waives notice of acceptance of its joint and several liability, notice of any Revolving
 Loans or Letters of Credit issued under or pursuant to this Agreement, notice of the occurrence
 of any Default, Event of Default, or of any demand for any payment under this Agreement,
 notice of any action at any time taken or omitted by Agent or Lenders under or in respect of any
 of the Obligations, any requirement of diligence or to mitigate damages and, generally, to the
 extent permitted by applicable law, all demands, notices and other formalities of every kind in
 connection with this Agreement (except as otherwise provided in this Agreement). Each
 Borrower hereby assents to, and waives notice of, any extension or postponement of the time for
 the payment of any of the Obligations, the acceptance of any payment of any of the Obligations,
 the acceptance of any partial payment thereon, any waiver, consent or other action or
 acquiescence by Agent or Lenders at any time or times in respect of any default by any Borrower
 in the performance or satisfaction of any term, covenant, condition or provision of this
 Agreement, any and all other indulgences whatsoever by Agent or Lenders in respect of any of
 the Obligations, and the taking, addition, substitution or release, in whole or in part, at any time
 or times, of any security for any of the Obligations or the addition, substitution or release, in
 whole or in part, of any Borrower. Without limiting the generality of the foregoing, each
 Borrower assents to any other action or delay in acting or failure to act on the part of any Agent
 or Lender with respect to the failure by any Borrower to comply with any of its respective
 Obligations, including, without limitation, any failure strictly or diligently to assert any right or
 to pursue any remedy or to comply fully with applicable laws or regulations thereunder, which
 might, but for the provisions of this Section 2.15 afford grounds for terminating, discharging or
 relieving any Borrower, in whole or in part, from any of its Obligations under this Section 2.15,
 it being the intention of each Borrower that, so long as any of the Obligations hereunder remain


                                                 -58-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 202 of 535


 unsatisfied, the Obligations of each Borrower under this Section 2.15 shall not be discharged
 except by performance and then only to the extent of such performance. The Obligations of each
 Borrower under this Section 2.15 shall not be diminished or rendered unenforceable by any
 winding up, reorganization, arrangement, liquidation, reconstruction or similar proceeding with
 respect to any other Borrower or any Agent or Lender.

               (f)     Each Borrower represents and warrants to Agent and Lenders that such
 Borrower is currently informed of the financial condition of Borrowers and of all other
 circumstances which a diligent inquiry would reveal and which bear upon the risk of
 nonpayment of the Obligations. Each Borrower further represents and warrants to Agent and
 Lenders that such Borrower has read and understands the terms and conditions of the Loan
 Documents. Each Borrower hereby covenants that such Borrower will continue to keep
 informed of Borrowers' financial condition and of all other circumstances which bear upon the
 risk of nonpayment or nonperformance of the Obligations.

                (g)     The provisions of this Section 2.15 are made for the benefit of Agent, each
 member of the Lender Group, each Bank Product Provider, and their respective successors and
 assigns, and may be enforced by it or them from time to time against any or all Borrowers as
 often as occasion therefor may arise and without requirement on the part of Agent, any member
 of the Lender Group, any Bank Product Provider, or any of their successors or assigns first to
 marshal any of its or their claims or to exercise any of its or their rights against any Borrower or
 to exhaust any remedies available to it or them against any Borrower or to resort to any other
 source or means of obtaining payment of any of the Obligations hereunder or to elect any other
 remedy. The provisions of this Section 2.15 shall remain in effect until all of the Obligations
 shall have been paid in full or otherwise fully satisfied. If at any time, any payment, or any part
 thereof, made in respect of any of the Obligations, is rescinded or must otherwise be restored or
 returned by Agent or any Lender upon the insolvency, bankruptcy or reorganization of any
 Borrower, or otherwise, the provisions of this Section 2.15 will forthwith be reinstated in effect,
 as though such payment had not been made.

                 (h)     Each Borrower hereby agrees that it will not enforce any of its rights of
 contribution or subrogation against any other Borrower with respect to any liability incurred by it
 hereunder or under any of the other Loan Documents, any payments made by it to Agent or
 Lenders with respect to any of the Obligations or any collateral security therefor until such time
 as all of the Obligations have been paid in full in cash. Any claim which any Borrower may
 have against any other Borrower with respect to any payments to any Agent or any member of
 the Lender Group hereunder or under any of the Bank Product Agreements are hereby expressly
 made subordinate and junior in right of payment, without limitation as to any increases in the
 Obligations arising hereunder or thereunder, to the prior payment in full in cash of the
 Obligations and, in the event of any insolvency, bankruptcy, receivership, liquidation,
 reorganization or other similar proceeding under the laws of any jurisdiction relating to any
 Borrower, its debts or its assets, whether voluntary or involuntary, all such Obligations shall be
 paid in full in cash before any payment or distribution of any character, whether in cash,
 securities or other property, shall be made to any other Borrower therefor.




                                                -59-
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 203 of 535


                 (i)     Notwithstanding anything to the contrary in the foregoing, no Borrower
 that is not a Qualified ECP Guarantor shall be jointly and severally liable for any Excluded Swap
 Obligations in respect of such Borrower.

                  (j)    Each Borrower that is a Qualified ECP Guarantor hereby jointly and
 severally absolutely, unconditionally and irrevocably undertakes to provide such funds or other
 support as may be needed from time to time by each other Borrower to guaranty and otherwise
 honor all Obligations in respect of Swap Obligations (provided, however, that each Qualified
 ECP Guarantor shall only be liable under this Section 2.15(j) for the maximum amount of such
 liability that can be hereby incurred without rendering its obligations under this Section 2.15(j),
 or otherwise under the Loan Documents, voidable under applicable law relating to fraudulent
 conveyance or fraudulent transfer, and not for any greater amount). The obligations of each
 Qualified ECP Guarantor under this Section shall remain in full force and effect until payment in
 full of the Obligations. Each Qualified ECP Guarantor intends that this Section 2.15(j)
 constitute, and this Section 2.15(j) shall be deemed to constitute, a "keepwell, support, or other
 agreement" for the benefit of each other Grantor for all purposes of Section 1a(18)(A)(v)(II) of
 the Commodity Exchange Act.

         2.16.    Currencies. The US Revolving Loans and other US Obligations (unless such
 other US Obligations expressly provide otherwise) shall be made and repaid in Dollars. The
 Canadian Revolving Loans and other Canadian Obligations (unless such other Canadian
 Obligations expressly provide otherwise) shall be made in Dollars or Canadian Dollars, as
 selected by Administrative Borrower as provided herein. All such Canadian Obligations
 denominated in Dollars shall be repaid in Dollars and all such Canadian Obligations
 denominated in Canadian Dollars shall be repaid in Canadian Dollars.

         2.17.       Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of
 Interest. Notwithstanding anything to the contrary contained in this Agreement or in any other
 Loan Document, solely to the extent that: (i) a court of competent jurisdiction finally determines
 that the calculation or determination of interest payable by Canadian Borrower in respect of the
 Obligations pursuant to this Agreement and the other Loan Documents shall be governed by the
 laws of any province of Canada and the federal laws of Canada; or (ii) the Interest Act (Canada)
 otherwise applies:

                (a)     whenever interest payable by Canadian Borrower is calculated on the basis
 of a period which is less than the actual number of days in a calendar year, each rate of interest
 determined pursuant to such calculation is, for the purposes of the Interest Act (Canada),
 equivalent to such rate multiplied by the actual number of days in the calendar year in which
 such rate is to be ascertained and divided by the number of days used as the basis of such
 calculation;

                (b)    in no event shall the aggregate "interest" (as defined in Section 347 of the
 Criminal Code, R.S.C. 1985, c. C-46, as the same shall be amended, replaced or re-enacted from
 time to time (the "Criminal Code Section")) payable (whether by way of payment, collection or
 demand) by Canadian Borrower to Agent or any Lender under this Agreement or any other Loan
 Document exceed the effective annual rate of interest on the "credit advanced" (as defined in that
 section) under this Agreement or such other Loan Document lawfully permitted under that


                                                -60-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 204 of 535


 section and, if any payment, collection or demand pursuant to this Agreement or any other Loan
 Document in respect of "interest" (as defined in that section) is determined to be contrary to the
 provisions of that section and the amount of such payment or collection shall be refunded by
 Agent and Lenders to Canadian Borrower with such "interest" deemed to have been adjusted
 with retroactive effect to the maximum amount or rate of interest, as the case may be, as would
 not be so prohibited by the Criminal Code Section to result in a receipt by Agent or such Lender
 of interest at a rate not in contravention of the Criminal Code Section, such adjustment to be
 effected, to the extent necessary, as follows: firstly, by reducing the amounts or rates of interest
 required to be paid to Agent or that Lender; and then, by reducing any fees, charges, expenses
 and other amounts required to be paid to the affected Agent or Lender which would constitute
 "interest". Notwithstanding the foregoing, and after giving effect to all such adjustments, if
 Agent or any Lender shall have received an amount in excess of the maximum permitted by the
 Criminal Code Section, then Canadian Borrower shall be entitled, by notice in writing to Agent
 or the affected Lender, to obtain reimbursement from Agent or that Lender in an amount equal to
 such excess. For the purposes of this Agreement and each other Loan Document to which
 Canadian Borrower is a party, the effective annual rate of interest payable by Canadian Borrower
 shall be determined in accordance with generally accepted actuarial practices and principles over
 the term of the loans on the basis of annual compounding for the lawfully permitted rate of
 interest and, in the event of dispute, a certificate of a Fellow of the Institute of Actuaries
 appointed by Agent for the account of Canadian Borrower will be conclusive for the purpose of
 such determination in the absence of evidence to the contrary;

                 (c)     all calculations of interest payable by Canadian Borrower under this
 Agreement or any other Loan Document are to be made on the basis of the nominal interest rate
 described herein and therein and not on the basis of effective yearly rates or on any other basis
 which gives effect to the principle of deemed reinvestment of interest. The parties acknowledge
 that there is a material difference between the stated nominal interest rates and the effective
 yearly rates of interest and that they are capable of making the calculations required to determine
 such effective yearly rates of interest;

                 (d)    any provision of this Agreement that would oblige Canadian Borrower to
 pay any fine, penalty or rate of interest on any arrears of principal or interest secured by a
 mortgage on real property or hypothec on immovables that has the effect of increasing the charge
 on arrears beyond the rate of interest payable on principal money not in arrears shall not apply to
 Canadian Borrower, which shall be required to pay interest on money in arrears at the same rate
 of interest payable on principal money not in arrears; and

                 (e)    if there is a conflict, inconsistency, ambiguity or difference between any
 provision of this Section 2.17 and Section 2.6(f) vis a vis Canadian Borrower then the provisions
 of this Section 2.17 shall prevail and be paramount.

        2.18.      Existing Hedging Obligations and other Existing Bank Product
 Obligations. All Existing Secured Obligations under Existing Hedge Agreements and all other
 "Bank Product Obligations" (as defined in the Existing Credit Agreement) shall be deemed to
 have been incurred pursuant hereto, and from and after the Closing Date shall be subject to and
 governed by the terms and conditions hereof and shall constitute Canadian Bank Product
 Obligations or US Bank Product Obligations hereunder, as applicable (to constitute Canadian


                                                -61-
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 205 of 535


 Bank Product Obligations to the extent constituting "Canadian Bank Product Obligations" under
 the Existing Credit Agreement, and otherwise to constitute US Bank Product Obligations). Each
 Hedge Provider and each other Bank Product Provider hereby assumes and agrees to perform
 any and all duties, obligations and liabilities to be performed or discharged by the "Hedge
 Provider " (as defined in the Existing Credit Agreement) or other "Bank Product Provider" (as
 defined in the Existing Credit Agreement) in accordance with and pursuant to the Existing Credit
 Agreement and this Agreement, as applicable. Borrowers agree to execute and deliver such
 documentation, if any, requested by Agent, a Hedge Provider or other Bank Product Provider to
 evidence, record, or further the foregoing deemed re-incurrence.

         2.19.      Superpriority. Except as set forth herein or in the Financing Order or the
 DIP Recognition Order, no other claim having a priority superior or pari passu to that granted to
 the Agent and the Lenders by the Financing Order shall be granted or approved while any
 Obligations under this Agreement remain outstanding. Except for the Carveout and subject to
 entry of the Final Financing Order and the DIP Recognition Order, no costs or expenses of
 administration shall be imposed against the Agent, the Lenders or any of the Collateral or any of
 the Existing Agent, the Existing Lenders or the Collateral (as defined in the Existing Credit
 Agreement) under Sections 105, 506(c) or 552 of the Bankruptcy Code, or otherwise, and each
 of the Loan Parties hereby waives for itself and on behalf of its estate in bankruptcy, any and all
 rights under sections 105, 506(c) or 552, or otherwise, to assert or impose or seek to assert or
 impose, any such costs or expenses of administration against Agent, Lenders or any of the
 Collateral or any of the Existing Agent or the Existing Lenders.

        2.20.       Waiver of any Priming Rights. On and after the Closing Date, and on behalf
 of themselves and their estates, and for so long as any Obligations shall be outstanding, the
 Borrowers and the Guarantors hereby irrevocably waive any right, pursuant to Sections 364(c) or
 364(d) of the Bankruptcy Code or otherwise, to grant any Lien of equal or greater priority than
 the DIP Liens securing the Obligations, or to approve a claim of equal or greater priority than the
 Obligations, in each case other than as contemplated herein or by the Term Loan Documents.

 3.     CONDITIONS; TERM OF AGREEMENT.

         3.1.       Conditions Precedent to the Effectiveness of this Agreement. The
 effectiveness of this Agreement is subject to the fulfillment of each of the conditions precedent
 set forth on Schedule 3.1 (the making of the initial extension of credit hereunder by Lenders
 being conclusively deemed to be its satisfaction or waiver of the conditions precedent).

         3.2.       Conditions Precedent to all Extensions of Credit. The obligation of the
 Lender Group (or any member thereof) to make any Revolving Loans hereunder (or to extend
 any other credit hereunder) at any time (other than the Closing Date, except with respect to
 clause (f) below) shall be subject to the following conditions precedent:

                (a)     the representations and warranties of Parent or its Subsidiaries contained
 in this Agreement or in the other Loan Documents shall be true and correct in all material
 respects (except that such materiality qualifier shall not be applicable to any representations and
 warranties that already are qualified or modified by materiality in the text thereof) on and as of
 the date of such extension of credit, as though made on and as of such date (except to the extent


                                                -62-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 206 of 535


 that such representations and warranties relate solely to an earlier date, in which case such
 representations and warranties shall be true and correct in all material respects (except that such
 materiality qualifier shall not be applicable to any representations and warranties that already are
 qualified or modified by materiality in the text thereof) as of such earlier date);

                (b)     no Default or Event of Default shall have occurred and be continuing on
 the date of such extension of credit, nor shall either result from the making thereof;

                 (c)    no injunction, writ, restraining order, or other order of any nature
 restricting or prohibiting, directly or indirectly, the extending of such credit shall have been
 issued and remain in force by any Governmental Authority against any Borrower, Agent, or any
 Lender;

                (d)     no Material Adverse Effect shall have occurred since the Closing Date;

                (e)    with respect to any Loan or Letter of Credit to be made or issued forty
 (40) days from the entry of the Interim Financing Order, the Bankruptcy Court shall have entered
 the Final Financing Order and within three Business Days after entry of such Final Financing
 Order the Canadian Court shall have issued the Canadian Final DIP Recognition Order, which
 Final Financing Order and Canadian Final DIP Recognition Order shall be in full force and
 effect and shall not have been reversed, vacated or stayed, and shall not have been amended,
 supplemented or otherwise modified without the prior written consent of Agent, and

                 (f)     with respect to the making of any Canadian Revolving Loan or other
 extension of credit to Canadian Borrower hereunder, the Canadian Court shall have entered the
 Canadian Initial Recognition Order, the Canadian Supplemental Order and the Canadian Interim
 DIP Recognition Order, which orders (i) shall have been issued by the Canadian Court upon an
 application or motion of the Foreign Representative satisfactory in form and substance to Agent
 in its sole discretion and upon prior notice to such parties required to receive such notice and
 such other parties as may be reasonably requested by Agent; (ii) shall be in full force and effect
 and shall not have been amended, modified or stayed, or reversed (other than in respect of the
 Canadian Interim DIP Recognition Order by the Canadian Final DIP Recognition Order); and, if
 the Canadian Interim DIP Recognition Order is the subject of a pending objection, appeal or
 motion for reconsideration in any respect (other than in respect of the Canadian Interim DIP
 Recognition Order by the Canadian Final DIP Recognition Order), neither the Canadian Interim
 DIP Recognition Order, nor the making of the Loans or the performance by the Loan Parties of
 any of the Obligations shall be the subject of a presently effective stay, and (iii) shall otherwise
 be in form and substance satisfactory Agent.

         3.3.      Maturity. Unless otherwise terminated earlier in accordance with Section 3.5
 hereof, this Agreement shall continue in full force and effect for a term ending on the Maturity
 Date.

         3.4.       Effect of Maturity. On the Maturity Date, all commitments of the Lender
 Group to provide additional credit hereunder shall automatically be terminated and all of the
 Obligations immediately shall become due and payable without notice or demand and Borrowers
 shall be required to repay all of the Obligations in full. No termination of the obligations of the



                                                -63-
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 207 of 535


 Lender Group (other than payment in full of the Obligations and termination of the
 Commitments) shall relieve or discharge any Loan Party of its duties, obligations, or covenants
 hereunder or under any other Loan Document and Agent's Liens in the Collateral shall continue
 to secure the Obligations and shall remain in effect until all Obligations have been paid in full
 and the Commitments have been terminated. When all of the Obligations have been paid in full
 and the Lender Group's obligations to provide additional credit under the Loan Documents have
 been terminated irrevocably, Agent will promptly, at Borrowers' sole expense and without
 representation or warranty, execute and deliver any termination statements, lien releases,
 discharges of security interests, and other similar discharge or release documents (and, if
 applicable, in recordable form) as are reasonably necessary to release, as of record, Agent's Liens
 and all notices of security interests and liens previously filed by Agent, and subject to any
 applicable intercreditor agreement, return any possessory collateral then held in connection
 therewith.

        3.5.        Early Termination by Borrowers. Borrowers have the option, at any time
 upon five Business Days prior written notice to Agent (provided, that such notice may be
 withdrawn by Borrowers at any time prior to the date specified in such notice for such
 termination of Commitments), to terminate this Agreement and terminate the Commitments
 hereunder by repaying to Agent all of the Obligations in full. The foregoing notwithstanding,
 (a) Borrowers may rescind termination notices relative to proposed payments in full of the
 Obligations with the proceeds of third party Indebtedness or from a sale if the closing for such
 issuance, incurrence or sale does not happen on or before the date of the proposed termination (in
 which case, a new notice shall be required to be sent in connection with any subsequent
 termination), and (b) Borrowers may extend the date of termination at any time with the consent
 of Agent (which consent shall not be unreasonably withheld, conditioned or delayed).

 4.     REPRESENTATIONS AND WARRANTIES.

         In order to induce the Lender Group to enter into this Agreement, each of Parent and each
 Borrower makes at and as of the Closing Date and at and as of the date of the making of each
 Revolving Loan (or other extension of credit) made after the Closing Date, each of the following
 representations and warranties to the Lender Group, which shall be true, correct, and complete,
 in all material respects (except that such materiality qualifier shall not be applicable to any
 representations and warranties that already are qualified or modified by materiality in the text
 thereof), as of the Closing Date and each date thereafter of the making of each Revolving Loan
 (or other extension of credit), as though made on and as of the date of such Revolving Loan (or
 other extension of credit) (except to the extent that such representations and warranties relate
 solely to an earlier date, in which case such representations and warranties shall be true and
 correct in all material respects (except that such materiality qualifier shall not be applicable to
 any representations and warranties that already are qualified or modified by materiality in the
 text thereof) as of such earlier date) and such representations and warranties shall survive the
 execution and delivery of this Agreement:

        4.1.        Due Organization and Qualification; Subsidiaries.

               (a)      Each Loan Party (i) is duly organized or incorporated and existing and in
 good standing (or, if such jurisdiction does not provide for good standing status, the equivalent


                                                -64-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 208 of 535


 status provided for in such jurisdiction) under the laws of the jurisdiction of its organization or
 incorporation, (ii) is qualified or registered to do business in any state, province or territory
 where the failure to be so qualified could reasonably be expected to result in a Material Adverse
 Effect, and (iii) has all requisite power and authority to own and operate its properties, to carry
 on its business as now conducted and as proposed to be conducted, to enter into the Loan
 Documents to which it is a party and to carry out the transactions contemplated thereby.

                 (b)     Other than as described on Schedule 4.1(b), as of the Closing Date, there
 are no subscriptions, options, warrants, or calls relating to any shares of Parent's Equity Interests,
 including any right of conversion or exchange under any outstanding security or other
 instrument. As of the Closing Date, other than pursuant to any equity compensation plan or
 arrangement benefiting, or pursuant to any agreement with, any current or former employer,
 officer, director or consultant of any Loan Party, Parent is not subject to any obligation
 (contingent or otherwise) to repurchase or otherwise acquire or retire any shares of its Equity
 Interests or any security convertible into or exchangeable for any of its Equity Interests.

                 (c)     As of the Closing Date, set forth on Schedule 4.1(c) is a complete and
 accurate list of Parent's Subsidiaries, showing: (i) the number of shares of each class of common
 and preferred Equity Interests authorized for each of such Subsidiaries, and (ii) the number and
 the percentage of the outstanding shares of each such class owned by Parent or a Subsidiary of
 Parent. All of the outstanding Equity Interests of each such Subsidiary have been validly issued
 and are fully paid and non-assessable, to the extent applicable.

                 (d)    As of the Closing Date, except as set forth on Schedule 4.1(d), there are no
 subscriptions, options, warrants, or calls relating to any shares of Parent's Subsidiaries' Equity
 Interests, including any right of conversion or exchange under any outstanding security or other
 instrument.

        4.2.        Due Authorization; No Conflict.

                (a)     Subject to entry of the Financing Order, as to each Loan Party and, solely
 with respect to the performance by the Canadian Borrower under the Loan Documents, subject to
 the entry of the Canadian Interim DIP Recognition Order, the execution, delivery, and
 performance by such Loan Party of the Loan Documents to which it is a party have been duly
 authorized by all necessary action on the part of such Loan Party.

                 (b)     Subject to entry of the Financing Order, as to each Loan Party and solely
 with respect to the performance by the Canadian Borrower under the Loan Documents, subject to
 the entry of the Canadian Interim DIP Recognition Order, the execution, delivery, and
 performance by such Loan Party of the Loan Documents to which it is a party do not and will not
 (i) violate any material provision of federal, state, provincial, foreign or local law or regulation
 applicable to any Loan Party or its Subsidiaries or any order, judgment, or decree of any court or
 other Governmental Authority binding on any Loan Party or its Subsidiaries, (ii) violate the
 Governing Documents of any Loan Party or its Subsidiaries, (iii) conflict with, result in a breach
 of, or constitute (with due notice or lapse of time or both) a default under any agreement of any
 Loan Party or its Subsidiaries where any such conflict, breach or default could individually or in
 the aggregate reasonably be expected to have a Material Adverse Effect, (iv) result in or require


                                                 -65-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 209 of 535


 the creation or imposition of any Lien of any nature whatsoever upon any assets of any Loan
 Party, other than Permitted Liens, or (v) require any approval of any holder of Equity Interests of
 a Loan Party or any approval or consent of any Person under any material agreement of any
 Loan Party, other than consents or approvals that have been obtained and that are still in force
 and effect and except, in the case of material agreements, for consents or approvals, the failure to
 obtain could not individually or in the aggregate reasonably be expected to cause a Material
 Adverse Effect.

        4.3.         Governmental Consents. Subject to entry of the Financing Order and the
 DIP Recognition Order, the execution, delivery, and performance by each Loan Party of the
 Loan Documents to which such Loan Party is a party do not and will not require any registration
 with, consent, or approval of, or notice to, or other action with or by, any Governmental
 Authority, other than registrations, consents, approvals, notices or actions (i) that have been
 obtained and that are in force and effect and except for filings and recordings with respect to the
 Collateral to be made, or otherwise delivered to Agent for filing or recordation, as of the Closing
 Date, or (ii) are necessary or advisable in connection with filing Agent's Liens.

        4.4.        Binding Obligations; Perfected Liens.

               (a)     Subject to entry of the Financing Order, each Loan Document has been
 duly executed and delivered by each Loan Party and, solely with respect to the performance by
 the Canadian Borrower under the Loan Documents, subject to the entry of the Canadian Interim
 DIP Recognition Order, that is a party thereto and is the legally valid and binding obligation of
 such Loan Party, enforceable against such Loan Party in accordance with its respective terms.

                   (b)    Subject to the approval of the Bankruptcy Court and pursuant to the
 Financing Order and the DIP Recognition Order, Agent's Liens are validly created and the Lien
 created by the Security Agreements shall constitute a perfected Lien on, and security interest in,
 all right, title and interest of the grantors thereunder in the Collateral, in each case subject to no
 Liens other than Permitted Liens.

                 (c)     The entry of the Financing Order and the issuance of the DIP Recognition
 Order is effective to create in favor of Agent, for the benefit of the Lenders, as security for the
 Obligations, (i) a valid first priority (other than with respect to the Permitted Priority Liens and
 the Carveout) Lien on all of the Collateral pursuant to Sections 364(c)(2), (c)(3) and (d) of the
 Bankruptcy Code and Section 11.2 of the CCAA, subject to the Intercreditor Agreement and
 (ii) an allowed administrative expense in each of the Bankruptcy Cases and the Recognition
 Proceedings having priority under Section 364(c)(1) of the Bankruptcy Code or under the CCAA
 over all other administrative expenses (including, without limitation, such expenses specified in
 Sections 105, 326, 328, 330, 331, 365, 503(b), 506(c), 507(a), 507(b), 546(c), 726 and 1114 of
 the Bankruptcy Code and the applicable sections of the CCAA), subject only to the Permitted
 Priority Liens and the Carveout (the "Superpriority Claims").

                (d)     Except for the Financing Order and the DIP Recognition Order, no
 authorization, approval or other action by, and no notice to or filing with, any Governmental
 Authority is required for either (x) the pledge or grant by Parent or any of its Subsidiaries of the
 Liens purported to be created in favor of Agent pursuant to this Agreement or any of the other


                                                 -66-
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 210 of 535


 Loan Documents or (y) the exercise by Agent of any rights or remedies in respect of any
 Collateral (whether specifically granted or created pursuant to this Agreement, any of the other
 Loan Documents or created or provided for by applicable law), except as may be required in
 connection with the disposition of any pledged Collateral by laws generally affecting the offering
 and sale of securities.

          4.5.        Title to Assets; No Encumbrances. Each Loan Party has (a) good and
 sufficient legal title (in the case of any fee interest in Real Property), (b) valid leasehold interest
 in (in the case of leasehold interests in real or personal property), and (c) good and marketable
 title to (in the case of all other personal property) all of its material personal property assets, in
 each case, free and clear of Liens except for Permitted Liens and, in the case of Real Property,
 minor defects in title that do not materially interfere with such Loan Party's ability to conduct its
 business or to utilize such assets for their intended purposes.

         4.6.        Litigation. Other than the filing, commencement and continuation of the
 Bankruptcy Cases and the Recognition Proceedings and any litigation resulting therefrom, there
 are no actions, suits, or proceedings pending or, to the actual knowledge of Borrowers threatened
 in writing against a Loan Party or any of its Subsidiaries that either individually or in the
 aggregate could reasonably be expected to result in a Material Adverse Effect.

         4.7.       Compliance with Laws. Except as otherwise permitted by the Bankruptcy
 Code, the CCAA or pursuant to any order of the Bankruptcy Court or the Canadian Court, which
 order shall be in form and substance acceptable to the Agent, no Loan Party nor any of its
 Subsidiaries (a) is in violation of any applicable laws, rules, regulations, executive orders, or
 codes that, individually or in the aggregate, could reasonably be expected to result in a Material
 Adverse Effect or (b) is subject to or in default with respect to any final judgments, writs,
 injunctions, decrees, rules or regulations of any court or any federal, state, municipal or other
 governmental department, commission, board, bureau, agency or instrumentality, domestic or
 foreign, that, individually or in the aggregate, could reasonably be expected to result in a
 Material Adverse Effect.

         4.8.       No Material Adverse Effect.             All financial statements (other than
 projections, budgets, other forecasts and comparisons) relating to Loan Parties and their
 Subsidiaries that have been delivered by any Loan Party to the Lender Group have been prepared
 in accordance with GAAP (except, in the case of unaudited financial statements, for the lack of
 footnotes and being subject to year-end audit adjustments) and present fairly in all material
 respects, Loan Parties' and their Subsidiaries' (taken as a whole) financial condition as of the date
 thereof and results of operations for the period then ended. Except the filing, commencement
 and continuation of the Bankruptcy Cases and the Recognition Proceedings and any litigation
 resulting therefrom, there has not been a Material Adverse Effect with respect to Loan Parties
 and their Subsidiaries since the Closing Date.

         4.9.       No Fraudulent Conveyance. No transfer of property is being made by any
 Loan Party and no obligation is being incurred by any Loan Party in connection with the
 transactions contemplated by this Agreement or the other Loan Documents with the intent to
 hinder, delay, or defraud either present or future creditors of such Loan Party.



                                                  -67-
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 211 of 535


        4.10.       Employee Benefits.

                (a)    Except as set forth on Schedule 4.10, no Loan Party, nor any of their
 Subsidiaries, maintains or contributes to any Pension Plan or Multiemployer Plan.

                (b)    Each Loan Party has complied in all material respects with ERISA, the
 IRC and all applicable laws regarding each Employee Benefit Plan, except where the failure to
 do so could not reasonably be expected to result in a Material Adverse Effect.

                (c)    Each Employee Benefit Plan is, and has been, maintained in substantial
 compliance with ERISA, the IRC, all applicable laws and the terms of each such Employee
 Benefit Plan, except where the failure to do so could not reasonably be expected to result in a
 Material Adverse Effect.

                (d)     Except as could not reasonably be expected to result in a Material Adverse
 Effect, each Employee Benefit Plan that is intended to qualify under Section 401(a) of the IRC
 has received a favorable determination letter from the Internal Revenue Service or an application
 for such letter is currently being processed by the Internal Revenue Service, and nothing has
 occurred which could reasonably be expected to prevent, or cause the loss of, such qualification.

                 (e)      Except as could not reasonably be expected to result in a Material Adverse
 Effect, no liability to the PBGC (other than for the payment of current premiums which are not
 past due) by any Loan Party or ERISA Affiliate has been incurred or is expected by any Loan
 Party or ERISA Affiliate to be incurred with respect to any Pension Plan.

                (f)     Except as could not reasonably be expected to result in a Material Adverse
 Effect, no Notification Event exists or has occurred in the past six (6) years.

               (g)    Except as could not reasonably be expected to result in a Material Adverse
 Effect, no Loan Party or ERISA Affiliate has provided any security under Section 436 of the
 IRC.

                (h)     Except as set forth on Schedule 4.10, no Loan Party, nor any of their
 Subsidiaries, maintains or contributes to any Canadian Pension Plan. No Loan Party, nor any of
 their Subsidiaries, maintains or contributes to any Canadian Defined Benefit Plan. Except as set
 forth on Schedule 4.10, as of the Closing Date, no Loan Party, nor any of their Subsidiaries,
 maintains or contributes to any material Canadian Benefits Plan. Each Loan Party has materially
 complied with the Income Tax Act (Canada) and all applicable laws regarding each Canadian
 Pension Plan or Canadian Benefits Plan. Each Canadian Pension Plan or Canadian Benefits Plan
 is, and has been maintained in compliance to the Income Tax Act (Canada), all applicable laws
 and the terms of each such Canadian Benefits Plan. No Loan Party, nor any of their Subsidiaries,
 has any material liability for any Canadian Pension Plan or Canadian Benefits Plan which has
 been discontinued.

        4.11.      Environmental Condition. Except as set forth on Schedule 4.11, (a) to each
 Borrower's knowledge, none of Loan Parties' or their Subsidiaries' properties has ever been used
 by Loan Parties, their Subsidiaries, or, to each Borrower's knowledge, by previous owners or
 operators in the disposal of, or to produce, store, handle, treat, release, or transport, any


                                                -68-
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 212 of 535


 Hazardous Materials, where such use, disposal, production, storage, handling, treatment, release
 or transport was in violation of any applicable Environmental Law or resulted in an
 Environmental Action, except as would not reasonably be expected to result in a Material
 Adverse Effect, (b) to each Borrower's knowledge, none of Loan Parties' nor their Subsidiaries'
 properties or assets has ever been designated or identified by a Governmental Authority pursuant
 to RCRA, CERCLA or any analogous statute as a Hazardous Materials disposal site or a site that
 requires Remedial Action, in either case that could reasonably be expected to result in a Material
 Adverse Effect, (c) no Environmental Lien (other than a Permitted Lien) has attached to any
 revenues of the Loan Parties or their Subsidiaries or to Real Property owned by the Loan Parties
 or their Subsidiaries, or, to each Borrower's knowledge, operated, but not owned, by Loan Parties
 or their Subsidiaries, (d) none of Loan Parties nor any of their Subsidiaries have received a
 summons, citation, written notice, or directive from the United States Environmental Protection
 Agency or any other federal (including the federal government of Canada), state or provincial
 governmental agency concerning any action or omission by any Loan Party or any Subsidiary of
 a Loan Party resulting in the releasing or disposing of Hazardous Materials into the environment
 which could reasonably be expected to result in a Material Adverse Effect, (e) each of the Loan
 Parties, their Subsidiaries, and their respective operations have at all times been in compliance
 with Environmental Laws, except as would not reasonably be expected to result in a Material
 Adverse Effect, (f) each of the Loan Parties and their Subsidiaries have obtained all permits,
 licenses, authorizations and approvals required under Environmental Law for the conduct of their
 business and operations (collectively, "Environmental Permits"), and are in compliance with the
 terms and conditions of such Environmental Permits, except as would not reasonably be
 expected to result in a Material Adverse Effect, and (g) none of the Loan Parties nor any of their
 Subsidiaries are subject to any Environmental Action or Environmental Liability, except as
 would not reasonably be expected to result in a Material Adverse Effect.

         4.12.       Complete Disclosure. All written factual information (other than projections,
 budgets, estimates, forward-looking statements, information of a general economic nature,
 general information about Borrowers' industry or general market data) (when taken as a whole)
 furnished by or on behalf of Loan Parties in writing to Agent or any Lender (including all
 information contained in the Schedules hereto or in the other Loan Documents) in or pursuant to
 this Agreement, the other Loan Documents, or in connection with any transaction contemplated
 herein or therein, is (other than the projections, budgets, estimates, forward-looking statements,
 information of a general economic nature, general information about Borrowers' industry or
 general market data) (when taken as a whole) and hereafter furnished by or on behalf of Loan
 Parties or their Subsidiaries in writing to Agent or any Lender will be, true and accurate in all
 material respects on the date as of which such information is dated or certified, and not
 incomplete by omitting to state any fact necessary to make such information (taken as a whole)
 not misleading in any material respect at such time in light of the circumstances under which
 such information was provided. The Initial Approved Budget and each Weekly Cash Flow
 Forecast delivered thereafter are prepared in good faith based upon estimates and assumptions
 believed by management of the Borrowers to be reasonable and fair in light of current conditions
 and facts known to the Borrowers at the time delivered (it being understood that such Approved
 Budget and the Weekly Cash Flow Forecasts and the assumptions on which they were based,
 may or may not prove to be correct).




                                               -69-
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 213 of 535


        4.13.       Patriot Act.

                (a)     To the extent applicable, each Loan Party is in compliance, in all material
 respects, with the (a) Trading with the Enemy Act, as amended, and each of the foreign assets
 control regulations of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
 amended) and any other enabling legislation or executive order relating thereto, and (b) Uniting
 and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct
 Terrorism (USA Patriot Act of 2001) (the "Patriot Act"). No part of the proceeds of the loans
 made hereunder will be used by any Loan Party or any of their Affiliates, directly or indirectly,
 for any payments to any governmental official or employee, political party, official of a political
 party, candidate for political office, or anyone else acting in an official capacity, in order to
 obtain, retain or direct business or obtain any improper advantage, in violation of the United
 States Foreign Corrupt Practices Act of 1977, as amended.

                (b)    Canadian Anti-Money Laundering & Anti-Terrorism Compliance. The
 Lenders may be subject to Canadian Anti-Money Laundering & Anti-Terrorism Legislation and
 "know your customer" rules and regulations, and they hereby notify each Loan Party that in
 order to comply with such legislations, rules and regulations, they may be, among other things,
 required to obtain, verify and record information pertaining to such Loan Party, which
 information may relate to among other things, the names, addresses, corporate directors,
 corporate registration numbers, corporate tax numbers, corporate shareholders and banking
 transactions of such Loan Party. Each Loan Party hereby agrees to take such actions and to
 provide, upon request, such information and access to information regarding such Loan Party is
 required to enable the Lenders to comply with such Canadian Anti-Money Laundering & Anti-
 Terrorism Legislation and "know your customer" rules and regulations.

        4.14.       Indebtedness. Set forth on Schedule 4.14 is a true and complete list as of the
 Closing Date of all secured Indebtedness (including Capital Leases) of each Loan Party and each
 of its Subsidiaries outstanding immediately prior to the Closing Date that is to remain
 outstanding immediately after giving effect to the closing hereunder on the Closing Date and
 such Schedule accurately sets forth in all material respects the aggregate principal amount of
 such Indebtedness as of the Closing Date.

         4.15.       Payment of Taxes. All material tax returns and reports of each Loan Party
 and its Subsidiaries required to be filed by any of them have been timely filed, and, except to the
 extent subject to the automatic stay in connection with the Bankruptcy Cases and the
 Recognition Proceedings, all material taxes that are due and payable and all material
 assessments, fees and other governmental charges upon a Loan Party and its Subsidiaries and
 upon their respective assets, income, businesses and franchises that are due and payable have
 been paid when due and payable unless subject to a Permitted Protest. Each Loan Party and each
 of its Subsidiaries have made adequate provision in accordance with GAAP for all taxes not yet
 due and payable. Borrowers know of no proposed material tax assessment against a Loan Party
 or any of its Subsidiaries that is not subject to a Permitted Protest.

        4.16.      Margin Stock. Neither any Loan Party nor any of its Subsidiaries owns any
 Margin Stock or is engaged principally, or as one of its important activities, in the business of
 extending credit for the purpose of purchasing or carrying any Margin Stock. No part of the


                                                -70-
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 214 of 535


 proceeds of the loans made to Borrowers will be used to purchase or carry any Margin Stock or
 to extend credit to others for the purpose of purchasing or carrying any Margin Stock or for any
 purpose that violates the provisions of Regulation T, U or X of the Board of Governors. Neither
 any Loan Party nor any of its Subsidiaries expects to acquire any Margin Stock.

        4.17.       Governmental Regulation. No Loan Party nor any of its Subsidiaries is
 subject to regulation under the Federal Power Act or the Investment Company Act of 1940 or
 under any other federal or state statute or regulation which may limit its ability to incur
 Indebtedness or which may otherwise render all or any portion of the Obligations unenforceable.
 No Loan Party nor any of its Subsidiaries is a "registered investment company" or a company
 "controlled" by a "registered investment company" or a "principal underwriter" of a "registered
 investment company" as such terms are defined in the Investment Company Act of 1940.

        4.18.        OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering
 Laws. No Loan Party or any of its Subsidiaries is in violation of any Sanctions. No Loan Party
 nor any of its Subsidiaries nor, to the knowledge of such Loan Party, any director, officer,
 employee, agent or Affiliate of such Loan Party or such Subsidiary (a) is a Sanctioned Person or
 a Sanctioned Entity, (b) has any assets located in Sanctioned Entities, or (c) derives revenues
 from investments in, or transactions with Sanctioned Persons or Sanctioned Entities. Each of the
 Loan Parties and its Subsidiaries has implemented and maintains in effect policies and
 procedures designed to ensure compliance with all Sanctions, Anti-Corruption Laws and Anti-
 Money Laundering Laws. Each of the Loan Parties and its Subsidiaries, and to the knowledge of
 each such Loan Party, each director, officer, employee, agent and Affiliate of each such Loan
 Party and each such Subsidiary, is in compliance with all Sanctions, Anti-Corruption Laws and
 Anti-Money Laundering Laws. No proceeds of any Loan made or Letter of Credit issued
 hereunder will be used to fund any operations in, finance any investments or activities in, or
 make any payments to, a Sanctioned Person or a Sanctioned Entity, or otherwise used in any
 manner that would result in a violation of any Sanction, Anti-Corruption Law or Anti-Money
 Laundering Law by any Person (including any Lender, Bank Product Provider, or other
 individual or entity participating in any transaction).

         4.19.       Employee and Labor Matters. (i) There is no unfair labor practice
 complaint pending or, to the knowledge of Borrowers, threatened against Parent or its
 Subsidiaries before any Governmental Authority and there is no grievance or arbitration
 proceeding pending or threatened against Parent or its Subsidiaries which arises out of or under
 any collective bargaining agreement except as could not, individually or in the aggregate,
 reasonably be expected to result in a Material Adverse Effect, (ii) there is no strike, labor
 dispute, slowdown, stoppage or labor grievance pending or threatened in writing against Parent
 or its Subsidiaries that could reasonably be expected to result in a material loss or liability,
 (iii) none of Parent or its Subsidiaries has incurred any liability or obligation under the Worker
 Adjustment and Retraining Notification Act or similar state law, which remains unpaid or
 unsatisfied, (iv) the hours worked and payments made to employees of Parent or its Subsidiaries
 have not been in violation of the Fair Labor Standards Act or any other applicable legal
 requirements except to the extent such violations could not, individually or in the aggregate,
 reasonably be expected to result in a Material Adverse Effect, and (v) all payments due from
 Parent or its Subsidiaries on account of wages and employee health and welfare insurance and
 other benefits have been paid or accrued as a liability on the books of Parent.


                                               -71-
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 215 of 535


        4.20.       [Reserved].

        4.21.     Broker Fees. There are no brokerage commissions, finder's fees or
 investment banking fees payable by Parent or any of its Affiliates in connection with any
 Transactions.

         4.22.       Eligible Accounts. As to each Account that is identified by Borrowers as an
 Eligible Account in a Borrowing Base Certificate submitted to Agent, as of the date of such
 Borrowing Base Certificate, such Account is (a) a bona fide existing payment obligation of the
 applicable Account Debtors created by the sale and delivery of Inventory or the rendition of
 services to such Account Debtors in the ordinary course of Loan Parties' business, (b) owed to
 Loan Parties, and (c) not excluded as ineligible by virtue of one or more of the excluding criteria
 (other than Agent's discretionary criteria of which Administrative Borrower has not been
 notified) set forth in the definition of US Eligible Accounts or Canadian Eligible Accounts, as
 applicable.

         4.23.     Eligible Inventory. As to each item of Inventory that is identified by
 Borrowers as Eligible Inventory in a Borrowing Base Certificate submitted to Agent, as of the
 date of such Borrowing Base Certificate, such Inventory is not excluded as ineligible by virtue of
 one or more of the excluding criteria (other than Agent's discretionary criteria of which
 Administrative Borrower has not been notified) set forth in the definition of US Eligible
 Inventory or Canadian Eligible Inventory, as applicable.

        4.24.        Location of Inventory. Other than Inventory in transit in the ordinary course
 of business and samples of Inventory delivered to customers in the ordinary course of business,
 the Inventory of Borrowers is not stored with a bailee, warehouseman, or similar party and is
 located only at, or in-transit between, the locations identified on Schedule 4.24 (as such Schedule
 may be updated pursuant to Section 5.14).

        4.25.       Inventory Records. Each Loan Party keeps correct and accurate records in
 all material respects itemizing and describing the type, quality, and quantity of its and its
 Subsidiaries' Inventory and the book value thereof.

        4.26.       Suppliers and Customers. To the actual knowledge of the Loan Parties,
 there exists no actual or threatened in writing termination, cancellation, or limitation of or
 modification to or change to the business relationship between any Loan Party and any supplier
 or customer except to the extent such termination, cancellation, limitation, modification or
 change is not reasonably expected to have a Material Adverse Effect.

         4.27.       Term Loan Documents. Borrowers have delivered to Agent a complete and
 correct copy of all material Term Loan Documents, including all schedules and exhibits thereto.

         4.28.      Hedge Agreements. On each date that any Hedge Agreement is executed by
 any Hedge Provider, Borrowers and each other Loan Party satisfy all eligibility, suitability and
 other requirements under the Commodity Exchange Act (7 U.S.C. § 1, et seq., as in effect from
 time to time) and the Commodity Futures Trading Commission regulations.

        4.29.       [Reserved].


                                                -72-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 216 of 535


         4.30.      Financing Order and DIP Recognition Order. Each of the Financing Order
 and the applicable DIP Recognition Order (from and after the date of the applicable DIP
 Recognition Order) is in full force and effect, is not subject to a pending appeal or motion for
 leave to appeal or other proceeding to set aside such order and has not been reversed, modified,
 amended, stayed or vacated except with Agent's written consent.

         4.31.       Exit Financing Commitment Letter. Following the date that is one hundred
 twenty (120) days following the Filing Date (or such later date as may be consented to by Agent
 in its sole discretion), each Exit Financing Commitment Letter duly executed and delivered in
 accordance with Section 5.24 remains in full force and effect.

          4.32.       Restructuring Support Agreement. The Restructuring Support Agreement
 is in full force and effect.

         4.33.     Bankruptcy Cases and Recognition Proceedings. The Bankruptcy Cases
 were commenced on the Filing Date in accordance with applicable law, and the Recognition
 Proceedings have been or will be commenced within 3 Business Days following entry of the
 Interim Financing Order and proper notice has been or will be given of (i) the motion seeking
 approval of the Loan Documents, the Interim Financing Order, the Canadian Initial Recognition
 Order, the Canadian Supplemental Order, the Canadian Interim DIP Recognition Order, the Final
 Financing Order and the Canadian Final DIP Financing Order, (ii) the hearing for the entry of the
 Interim Financing Order, the Canadian Initial Recognition Order, the Canadian Supplemental
 Order and the Canadian Interim DIP Recognition Order, as applicable and (iii) the hearing for
 the entry of the Final Financing Order and the Canadian Final DIP Recognition Order, as
 applicable.

         4.34.       Financing Order and DIP Recognition Order. The Loan Parties are in
 compliance with the terms and conditions of the Financing Order and, following issuance
 thereof, the applicable DIP Recognition Order. Each of the Interim Financing Order (with
 respect to the period prior to the entry of the Final Financing Order) or the Final Financing Order
 (from after the date the Final Financing Order is entered) and following entry thereof, the
 applicable DIP Recognition Order as in effect at such time, is in full force and effect and has not
 been vacated, reversed or rescinded, amended or modified (except as otherwise consented to by
 Agent in its sole discretion) and no appeal of such order has been timely filed or, if timely filed,
 a stay pending such appeal is currently effective.

         4.35.       Insurance. All properties of each Loan Party and its Subsidiaries are insured
 to the extent required by Section 5.6. Schedule 4.35 sets forth a description of such insurance as
 of the Closing Date.

 5.     AFFIRMATIVE COVENANTS.

       Each of Parent and each Borrower covenants and agrees that, until termination of all of
 the Commitments and payment in full of the Obligations:

         5.1.       Financial Statements, Reports, Certificates. Borrowers (a) will deliver to
 Agent, for itself and each Lender, each of the financial statements, reports, and other items set
 forth on Schedule 5.1 no later than the times specified therein, (b) agree that no Subsidiary of a


                                                -73-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 217 of 535


 Loan Party will have a fiscal year different from that of Parent (unless otherwise agreed to by
 Agent in its reasonable discretion), (c) agree to maintain a system of accounting that enables
 Borrowers to produce financial statements with respect to material financial transactions and
 matters involving the assets and business of Parent or any if its Subsidiaries, as the case may be,
 in accordance with GAAP (it being understood and agreed that certain foreign Subsidiaries, other
 than any Canadian Loan Party, may maintain individual books and records in conformity with
 general accepted accounting principles in their respective countries of organization and that such
 maintenance shall not constitute a breach) and maintain records pertaining to the Collateral that
 contain information as from time to time that reasonably may be requested by Agent, and
 (d) agree that they will, and will cause each other Loan Party to, (i) keep a reporting system that
 shows all additions, sales, claims, returns, and allowances with respect to their and their
 Subsidiaries' sales, and (ii) maintain their billing systems and practices substantially as in effect
 as of the Closing Date and shall only make material modifications thereto with notice to, and
 with the consent of, Agent (such consent not to be unreasonably withheld, conditioned or
 delayed).

         5.2.       Reporting. Borrowers (a) will deliver to Agent (for itself and the Lenders)
 each of the reports set forth on Schedule 5.2 at the times specified therein, and (b) agree to
 cooperate with Agent to facilitate and implement a system of electronic collateral reporting in
 order to provide electronic reporting of each of the items set forth on such Schedule. Borrowers
 and Agent hereby agree that the delivery of the Borrowing Base Certificate through the Agent's
 electronic platform or portal, subject to Agent's authentication process, by such other electronic
 method as may be approved by Agent from time to time in its sole discretion, or by such other
 electronic input of information necessary to calculate the Borrowing Bases as may be approved
 by Agent from time to time in its sole discretion, shall in each case be deemed to satisfy the
 obligation of Borrowers to deliver such Borrowing Base Certificate, with the same legal effect as
 if such Borrowing Base Certificate had been manually executed by Borrowers and delivered to
 Agent. Following the delivery of the Initial Approved Budget on the Closing Date, (i) by 12:00
 p.m. New York City time on the third Friday following the Filing Date and by 12:00 p.m. New
 York City time on the Friday that is every two weeks thereafter through the Life of the Case, the
 Borrowers shall provide the Agent with an updated cash flow forecast for the Loan Parties and
 their Subsidiaries, with line item detail of projected sales, disbursements, collections, net cash
 flows, the outstanding amount of Revolving Loans and the other items set forth in the Initial
 Approved Budget for the then-upcoming seventeen (17) week period (or such shorter, or longer,
 period, as applicable, to coincide with the Life of the Case), in each case, in substance reasonably
 satisfactory (such satisfaction not to be unreasonably withheld, delayed or conditioned) to and
 approved by the Agent and substantially consistent with the form of the Initial Approved Budget
 delivered on the Closing Date (the “Weekly Cash Flow Forecast”); (ii) by 12:00 p.m. New York
 City time beginning on the third Friday following the Filing Date, and by 12:00 p.m. New York
 City time on the Friday of each two-week period thereafter, a variance report (the “Variance
 Report”) setting forth, on a consolidated basis, actual cumulative aggregate cash receipts,
 disbursements and cash flows of the Loan Parties for the most recent three- or two-week period
 (as applicable) covered by such Variance Report and setting forth all the variances, on a line-
 item and aggregate basis, from the amount set forth for such period as compared to the Initial
 Approved Budget or the most recently Approved Budget delivered prior to such Variance Report
 on a weekly and cumulative basis for the period from the first week commencing after the Filing
 Date through the end of the week in regard to which such variance report is being delivered


                                                 -74-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 218 of 535


 (which shall not exceed what is permitted by the Permitted Variance), and each such Variance
 Report shall include explanations for all material variances for the most recent three- or two-
 week period in regard to which such variance report is being delivered and shall be certified by a
 Financial Officer of the Loan Parties, and (iii) deliver to Agent and Lenders, on at least a bi-
 weekly (i.e., once every two weeks) basis, a written narrative report of the key performance
 metrics monitored by management of the Loan Parties regarding the business of the Borrowers
 and their Subsidiaries. Notwithstanding the foregoing, nothing in the Approved Budget shall
 limit the payment of allowed professional fees and expenses and restructuring expenses to the
 Case Professionals, and the amounts thereof shall be excluded from the cumulative amount of
 projected and actual cash disbursements of the Loan Parties and their Subsidiaries on a
 consolidated basis for any period.

         In addition to the foregoing, upon the reasonable request of Agent, Borrowers will
 participate in conference calls with Agent and Lenders and their representatives, consultants
 (including, without limitation, any Agent Consultant), and agents, at such mutually convenient
 dates and times (with frequency not to be unreasonable) to be proposed by Agent upon
 reasonable notice, and will cause available senior members of management, Consultant, and any
 investment bankers (including the Investment Banker) and other advisors of Parent and its
 Subsidiaries, as applicable or as requested by Agent or such Lenders, and solely to the extent
 reasonably requested by Agent, one or more members of the board of directors of Parent and its
 Subsidiaries, to participate in such calls for the purpose of discussing the status of the financial,
 collateral, and operational condition, businesses, liabilities, assets, and prospects of the Borrower
 and their Subsidiaries and any sale, refinance or other strategic transaction efforts; provided, that
 the Borrowers acknowledge that such calls scheduled as frequently as once per week shall not be
 unreasonable. Upon Agent's reasonable request, and subject to any confidentiality restrictions,
 the Parent and its Subsidiaries shall promptly provide copies of all non-privileged material
 written materials and reports (in each case, excluding drafts) produced by Parent and its
 Subsidiaries and shared with third parties in connection with any sale, refinance, or other
 strategic transaction efforts, and any written indications of interest, letters of intent, draft
 purchase documents, and commitment letters received by Parent and its Subsidiaries relating to
 such sale, refinance, or other strategic transaction efforts of the Parent and its Subsidiaries or any
 other non-privileged written materials as Agent and the Lenders may request from time to time;
 provided, that such materials may be redacted to the extent information contained therein would
 adversely affect any attorney-client privilege; provided, further, that only final versions of such
 documents, or versions of such documents shared with third parties, shall be provided. Without
 limiting the foregoing, Borrowers agree to notify Agent promptly upon any Borrower becoming
 aware of any material change or development relating to any sale or refinance efforts or to the
 financial, collateral, or operational condition, businesses, assets, liabilities, or prospects of such
 Borrower, any of its Affiliates, or any of their respective Subsidiaries.

        5.3.        Existence.

                (a)     Except as otherwise permitted by Section 6.4, Parent will, and will cause
 each of its Subsidiaries to, at all times preserve and keep in full force and effect each Loan
 Party's and each Loan Party's Subsidiaries' valid existence and good standing (or, if such
 jurisdiction does not provide for good standing status, the equivalent status provided for in such
 jurisdiction) and governmental and similar rights, permits, licenses, authorizations or other


                                                 -75-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 219 of 535


 approvals and franchises, in each case (except with respect to existence and good standing in any
 jurisdiction of organization), if the failure to do so could reasonably be expected to result in a
 Material Adverse Effect.

                 (b)     Parent will, and will cause each of its Subsidiaries to, (i) take all
 reasonable actions to maintain all rights, privileges and franchises necessary or desirable in the
 normal conduct of the business of the Parent and its Subsidiaries, taken as a whole, including all
 licenses, patents, copyrights, design rights, tradenames, trade secrets and trademarks and take all
 actions necessary to enforce and protect the validity of any intellectual property right or other
 right included in the Collateral to the extent that failure to comply therewith, in the aggregate,
 would reasonably be expected to be adverse to the Lenders or any Loan Party in any material
 respect; (ii) maintain a cash management system substantially as in effect on the Filing Date, and
 (iii) in accordance with the Bankruptcy Code and subject to any required approval by any
 applicable order of the Bankruptcy Court, comply with all post-petition Contractual Obligations
 and Contractual Obligations entered into prior to the Filing Date and assumed except to the
 extent that failure to comply therewith, in the aggregate, would not reasonably be expected to be
 adverse to the Lenders or any Loan Party in any material respect.

        5.4.       Maintenance of Properties. Parent will, and will cause each of its
 Subsidiaries to, maintain and preserve all of their properties which are necessary in the proper
 conduct of their business in working order and condition in the ordinary course of business,
 ordinary wear, tear, and damage by casualty and condemnation and Permitted Dispositions
 excepted.

          5.5.       Taxes. Parent will, and will cause each of its Subsidiaries to, timely file all
 material tax returns and pay in full before delinquency or before the expiration of any extension
 period (including any extension by virtue of the Bankruptcy Cases and the Recognition
 Proceedings) relating to the payment of all material governmental assessments and taxes with
 respect to periods after the Filing Date whether real, personal or otherwise, due and payable by,
 or imposed, levied, or assessed against it, or any of its assets, including all amounts reflected on
 its material tax returns, except to the extent that the validity of such governmental assessment or
 tax is the subject of a Permitted Protest.

         5.6.        Insurance. Parent will, and will cause each of its Subsidiaries to, at
 Borrowers' expense, (a) maintain insurance respecting each of Parent's and its Subsidiaries'
 assets wherever located, covering liabilities, losses or damages, in each case, as are customarily
 insured against by other Persons engaged in the same or similar businesses and similarly situated
 and located. All such policies of insurance shall be with financially sound and reputable
 insurance companies reasonably acceptable to Agent and in such amounts as is carried generally
 in accordance with sound business practice by companies in similar businesses similarly situated
 and located and, in any event, in amount, adequacy, and scope reasonably satisfactory to Agent
 (it being agreed that the amount, adequacy, and scope of the policies of insurance of Borrowers
 in effect as of the Closing Date are acceptable to Agent). All property insurance policies
 covering the Collateral are to be made payable to Agent for the benefit of Agent and the Lenders,
 as their interests may appear, in case of loss, pursuant to a standard loss payable endorsement
 with a standard non-contributory "lender" or "secured party" clause and are to contain such other
 provisions as Agent may reasonably require to fully protect the Lenders' interest in the Collateral


                                                -76-
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 220 of 535


 and to any payments to be made under such policies. All certificates of property and general
 liability insurance are to be delivered to Agent, with the loss payable (but only in respect of
 Collateral) and additional insured endorsements in favor of Agent and shall provide for not less
 than thirty (30) days (ten (10) days in the case of non-payment) prior written notice to Agent of
 the exercise of any right of cancellation. If Parent or its Subsidiaries fail to maintain such
 insurance, Agent may arrange for such insurance, but at Borrowers' expense and without any
 responsibility on Agent's part for obtaining the insurance, the solvency of the insurance
 companies, the adequacy of the coverage, or the collection of claims. Administrative Borrower
 shall give Agent prompt notice of any loss exceeding $500,000 covered by its or its Subsidiaries'
 casualty or business interruption insurance. Upon the occurrence and during the continuance of
 an Event of Default, Agent shall have the right to file claims under any property and general
 liability insurance policies in respect of the Collateral, to receive, receipt and give acquittance for
 any payments that may be payable thereunder, and to execute any and all endorsements, receipts,
 releases, assignments, reassignments or other documents that may be necessary to effect the
 collection, compromise or settlement of any claims under any such insurance policies. In
 addition, if at any time the area in which any improvement on any Real Property constituting
 Collateral is located in an area identified as a special flood hazard area in any Flood Insurance
 Rate Map published by the Federal Emergency Management Agency (or any successor agency),
 Parent will, and will cause each of its Subsidiaries to, at their expense, obtain flood insurance in
 such amount and with such deductible as is required to ensure compliance with the Flood Laws
 and deliver to the Agent evidence of such insurance.

          5.7.       Inspection. Parent will, and will cause each of its Subsidiaries to, permit
 Agent, any Lender (so long as such Lender accompanies Agent), and each of their respective
 duly authorized representatives or agents to visit any of its properties and inspect any of its assets
 or books and records, to conduct appraisals and valuations, to examine and make copies of its
 books and records, and to discuss its affairs, finances, and accounts with, and to be advised as to
 the same by, its officers and employees (provided an authorized representative of Administrative
 Borrower shall be allowed to be present) at such reasonable times and intervals as Agent, as
 applicable, may designate and, so long as no Default or Event of Default has occurred and is
 continuing, with reasonable prior notice to Administrative Borrower and during regular business
 hours; provided, that Borrowers' obligations to reimburse Agent for the foregoing shall be
 subject to the limitations set forth in Section 2.10(c). Borrowers agree to cooperate in
 connection with any field exams, audits, appraisals, or valuations that Agent may conduct or
 cause to be conducted at any time, including, without limitation, those performed by any Agent
 Consultant, and will provide any Agent Consultant with reasonable access at all times to all
 documentation, places of business, officers, Consultant, any Investment Banker, consultants, and
 employees of Borrowers and Borrowers' other advisors. Borrowers will promptly provide to any
 Agent Consultant such financial information concerning the Borrowers' financial, collateral, and
 operational condition, businesses, assets, liabilities, and prospects as Agent Consultant may
 request from time to time. Borrowers will reimburse Agent in cash, upon demand, for any and
 all reasonable fees, costs, expenses, and other charges incurred by Agent relating to the
 engagement of any Agent Consultant from time to time (in each case, whether or not included in
 the Approved Budget). Notwithstanding anything to the contrary in this Section 5.7, none of
 Parent or any of its Subsidiaries will be required to disclose any such information to the extent
 that (i) such disclosure would in the good faith determination of Borrowers (based on the advice
 of counsel) violate attorney-client privilege or is otherwise prohibited by law or fiduciary duty,


                                                  -77-
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 221 of 535


 (ii) such information constitutes attorney work product, or (iii) such information is subject to
 confidentiality obligations to a third party (not entered into in contemplation thereof and for
 which any Borrower is using commercially reasonable efforts to lift such confidentiality
 restrictions) and Agent or the Lenders (as applicable) have not executed any necessary
 confidentiality agreements or non-reliance letters with respect thereto.

        5.8.       Compliance with Laws. Parent will, and will cause each of its Subsidiaries
 to, comply with the requirements of all applicable laws, rules, regulations, and orders of any
 Governmental Authority, other than laws, rules, regulations, and orders the non-compliance with
 which, individually or in the aggregate, could not reasonably be expected to result in a Material
 Adverse Effect.

        5.9.        Environmental. Parent will, and will cause each of its Subsidiaries to,

                (a)    keep (i) any real property that any Loan Party owns free of any
 Environmental Liens, other than Permitted Liens, and (ii) any real property that any Loan Party
 leases or operates free of any Environmental Liens, other than Permitted Liens, except in the
 case of each of clauses (i) and (ii) above with respect to any such Environmental Lien that could
 not reasonably be expected to result in a Material Adverse Effect, or where the Loan Party has
 posted bonds or other financial assurances sufficient to satisfy the obligations or liability
 evidenced by any such Environmental Liens,

                (b)     comply, in all respects, with Environmental Laws, obtain and maintain in
 full force and effect all Environmental Permits and provide to Agent documentation of any
 compliance or non-compliance with Environmental Laws which Agent reasonably requests,
 except, in each case, for any such compliance or non-compliance or failure to comply, obtain or
 maintain that could not reasonably be expected to result in a Material Adverse Effect,

                (c)     promptly notify Agent of any release of a Hazardous Material in any
 reportable quantity from or onto real property owned, leased or operated by any Loan Party and
 take any Remedial Actions with respect to such releases required to come into compliance with
 applicable Environmental Law, except with respect to any such releases that would not
 reasonably be expected to result in a Material Adverse Effect, and

                  (d)    promptly, but in any event within fifteen (15) Business Days of its receipt
 thereof, provide Agent with written notice of any of the following: (i) written notice that an
 Environmental Lien (other than a Permitted Lien) has been filed against any of the real or
 personal property of any Loan Party, (ii) written notice of commencement of any Environmental
 Action or written notice that an Environmental Action will be filed against any Loan Party which
 Environmental Action could reasonably be expected to result in a Material Adverse Effect, and
 (iii) written notice of a violation, citation, or other administrative order arising under
 Environmental Laws with respect to a Loan Party, its operations or any of the real property
 owned, leased or operated by a Loan Party or for which a Loan Party may be liable, which could
 reasonably be expected to result in a Material Adverse Effect, and, in each case, to the extent
 failure to do so could reasonably be expected to cause a Material Adverse Effect promptly take
 all action required to address and resolve such Environmental Lien, Environmental Action,
 violation, citation or other administrative order.


                                                -78-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 222 of 535


         5.10.       Disclosure Updates. Borrowers will, promptly and in no event later than ten
 (10) Business Days after obtaining knowledge thereof, notify Agent if any written information,
 exhibit, or report furnished to the Lender Group (other than the projections, budgets, estimates,
 forward-looking statements, information of a general economic nature, general information about
 the Borrowers' industry or general market data), at the time it was furnished (and when taken as a
 whole), contained any untrue statement of a material fact or omitted to state any material fact
 necessary to make the statements contained therein (when taken as a whole) not materially
 misleading in light of the circumstances in which made. The foregoing to the contrary
 notwithstanding, any notification pursuant to the foregoing provision will not cure or remedy the
 effect of the prior untrue statement of a material fact or omission of any material fact nor shall
 any such notification have the effect of amending or modifying this Agreement or any of the
 Schedules hereto (except that Schedule 4.24 may be amended as expressly provided in Section
 5.14).

        5.11.       [Reserved].

         5.12.       Further Assurances. Subject to the limitations and exceptions on creation
 and perfection set forth herein and in the other Loan Documents, Parent will, and will cause each
 of the other Loan Parties to, at any time upon the reasonable request of Agent, execute or deliver
 to Agent any and all financing statements, fixture filings, security agreements, pledges,
 assignments, mortgages, deeds of trust, opinions of counsel, and all other documents (the
 "Additional Documents") that Agent may reasonably request in form and substance reasonably
 satisfactory to Agent, to create, perfect (unless perfection is not required by the Loan
 Documents), and continue perfected (unless perfection is not required by the Loan Documents)
 or to better perfect (unless perfection is not required by the Loan Documents) Agent's Liens in
 all of the assets of Parent and its Subsidiaries, other than Excluded Collateral (whether now
 owned or hereafter arising or acquired, tangible or intangible, real or personal), to create and
 perfect Liens (subject to Permitted Liens) in favor of Agent in any Real Property acquired in fee
 by any Loan Party that is also subject to perfected Liens securing Term Loan Debt (or, if the
 Term Loan Debt has been paid in full, to the extent such Real Property has a fair market value
 greater than $1,000,000), and in order to fully consummate all of the transactions contemplated
 hereby and under the other Loan Documents; provided that (i) the foregoing shall not apply to
 any Excluded Subsidiary, (ii) no action in any jurisdiction outside of the United States and
 Canada or required by the laws of any jurisdiction outside of the United States and Canada shall
 be required in order to create any security interests in assets located or titled outside of the
 United States or Canada or to perfect any security interests therein (it being understood that there
 shall be no security agreements or pledge agreements governed under the laws of any jurisdiction
 outside of the United States and Canada), (iii) no action shall be required to perfect security
 interests in aircraft, railcars and other assets perfected under a federal filing system (other than
 intellectual property), and (iv) no action shall be required to perfect any Collateral as to which
 Agent agrees that the costs of taking such actions are excessive in relation to the benefit to the
 Lenders of the security to be afforded thereby (the foregoing clauses (i) through (iv) collectively,
 the "Excluded Actions"). Notwithstanding anything herein or in any other Loan Document to
 the contrary, the US Borrowers shall not be required to obtain or deliver any consents or
 approvals from any applicable Chinese Governmental Authority in connection with its 65%
 pledge of the Equity Interests of Hollander China or PCF (Shanghai) Quality Management
 Consulting Co., Ltd. To the maximum extent permitted by applicable law, if any Loan Party


                                                -79-
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 223 of 535


 refuses or fails to execute or deliver any reasonably requested Additional Documents within a
 reasonable period of time following the request to do so and receipt of execution versions of such
 Additional Documents, each Loan Party hereby authorizes Agent to execute any such Additional
 Documents in the applicable Loan Party's name and authorizes Agent to file such executed
 Additional Documents in any appropriate filing office. In furtherance of, and not in limitation
 of, the foregoing, each Loan Party shall take such actions as Agent may reasonably request from
 time to time to ensure that the Obligations are guaranteed by the Guarantors and are secured by
 substantially all of the assets of Parent and its Subsidiaries, including all of the outstanding
 capital Equity Interests of Borrowers and Borrowers' Subsidiaries (subject to exceptions and
 limitations contained herein and in the other Loan Documents on creation and perfection,
 including, in so far as the US Obligations are concerned, with respect to any Subsidiary
 described in clause (d) of the definition of Excluded Subsidiary). In addition, to the extent a
 security interest in and mortgage lien on any owned Real Property is required by this Section
 5.12, at least ten (10) Business Days prior to the execution of a Mortgage over such Real
 Property, the Agent shall have received (and shall have further provided to each Lender), in
 order to comply with the Flood Laws, the following documents: (A) a completed Life-of-Loan
 Federal Emergency Management Agency Standard Flood Hazard Determination with respect to
 such Real Property Collateral (together with a notice about special flood hazard area status and
 flood disaster assistance duly executed by the Administrative Borrower), together with any other
 documents Agent (or any Lender through Agent) may reasonably request to enable it or any
 Lender to complete its flood insurance due diligence; and (B) if any improvements on such Real
 Property are located within an area designated as a special flood hazard area, evidence of such
 flood insurance as may be required under Section 5.6.

        5.13.       [Reserved].

         5.14.       Location of Inventory. Parent will, and will cause each of its Subsidiaries to,
 keep its Inventory (other than Inventory in transit in the ordinary course of business and samples
 of Inventory delivered to customers in the ordinary course of business) only at the locations
 identified, or in transit between locations identified, on Schedule 4.24 and their chief executive
 offices only at the locations identified on Schedule 4.24 as their chief executive offices;
 provided, that Borrowers may amend Schedule 4.24 and Schedule E-1 so long as such
 amendment occurs by written notice to Agent not less than ten (10) days prior to the date on
 which such Inventory is moved to such new location or such chief executive office is relocated
 and so long as such new location is within the continental United States (in the case of a US
 Loan Party) and Canada (in the case of a Canadian Loan Party).

        5.15.       [Reserved].

        5.16.       Compliance with ERISA and the IRC. In addition to and without limiting
 the generality of Section 5.8, Parent will and will cause each of its Subsidiaries to, (a) comply
 with applicable provisions of ERISA and the IRC with respect to all Employee Benefit Plans
 except where the failure to do so could not reasonably be expected to result in a Material
 Adverse Effect, (b) without the prior written consent of Agent and the Required Lenders, not
 take any action or fail to take action which could reasonably be expected to result in a Loan Party
 or ERISA Affiliate incurring a liability to the PBGC or to a Multiemployer Plan (other than to
 pay contributions or premiums payable in the ordinary course) that could reasonably be expected


                                                -80-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 224 of 535


 to result in a Material Adverse Effect, (c) not allow any facts or circumstances to exist with
 respect to one or more Employee Benefit Plans that, in the aggregate, reasonably could be
 expected to result in a Material Adverse Effect, (d) not participate in any prohibited transaction
 that could result in a civil penalty excise tax, fiduciary liability or correction obligation under
 ERISA or the IRC that could reasonably be expected to result in a Material Adverse Effect,
 (e) operate each Employee Benefit Plan in such a manner that will not incur any tax liability
 under the IRC (including Section 4980B of the IRC) except where failure to do so could not
 reasonably be expected to result in a Material Adverse Effect, and (f) furnish to Agent upon
 Agent's written request such additional information about any Employee Benefit Plan for which
 any Loan Party or ERISA Affiliate could reasonably expect to incur any liability that could
 reasonably be expected to result in a Material Adverse Effect. With respect to each Pension Plan
 (other than a Multiemployer Plan) except as could not reasonably be expected to result in a
 Material Adverse Effect, the Loan Parties shall (i) satisfy in full and in a timely manner, without
 incurring any late payment or underpayment charge or penalty and without giving rise to any
 Lien, all of the material contribution and funding requirements of the IRC and of ERISA, and
 (ii) pay, or cause to be paid, to the PBGC in a timely manner, without incurring any material late
 payment or underpayment charge or penalty, all premiums required pursuant to ERISA.

         5.17.       Canadian Compliance. In addition to and without limiting the generality of
 Section 5.8, Parent will and will cause each of its Subsidiaries to (a) comply in all material
 respects with applicable provisions of the Income Tax Act (Canada) and applicable federal or
 provincial pension benefits legislation with respect to all Canadian Benefit Plans and Canadian
 Pension Plans, (b) not allow any facts or circumstances to exist with respect to one or more
 Canadian Benefit Plans or Canadian Pension Plans that, in the aggregate, reasonably could be
 expected to result in a Material Adverse Effect, (c) operate each Canadian Benefit Plan and
 Canadian Pension Plan in such a manner that will not incur any material tax liability under the
 Income Tax Act (Canada), and (d) furnish to Agent notice of any Canadian Pension Termination
 Event promptly after the occurrence thereof and upon Agent's written request such additional
 information about any Canadian Benefit Plan or Canadian Pension Plan for which any Loan
 Party or any other Subsidiaries could reasonably expect to incur any material liability. With
 respect to each Canadian Pension Plan and Canadian Benefit Plan except as could not reasonably
 be expected to result in material liability to the Loan Parties, the Loan Parties shall (i) satisfy in
 full and in a timely manner, without incurring any late payment or underpayment charge or
 penalty and without giving rise to any Lien, all of the material contribution and funding
 requirements of the Income Tax Act (Canada) and applicable federal or provincial pension
 benefits legislation, and (ii) pay, or cause to be paid, to a timely manner, without incurring any
 material late payment or underpayment charge or penalty, all required premiums.

        5.18.     Bank Products. The US Loan Parties shall maintain all of their depository
 and treasury management relationships with Wells Fargo at all times during the term of the
 Agreement (other than the Term Loan Proceeds Account, which may or may not be maintained
 at Wells Fargo).

         5.19.       Canadian Cash Management. At all times (unless an alternative instruction
 is delivered to Borrowers by Agent or unless Agent has directed the applicable Controlled
 Account Bank (as defined in the Canadian Security Agreement) to cease following the
 instructions of the Loan Parties with respect Controlled Accounts maintained at such Controlled


                                                 -81-
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 225 of 535


 Account Bank), Borrowers shall and shall cause all other Loan Parties, in each case to the extent
 such Person is a "Grantor" under the Canadian Security Agreement, to transfer at the end of each
 Business Day all amounts in the applicable Controlled Account to the Agent’s Account to be
 applied to the Canadian Obligations, and to make no other disbursements from such Controlled
 Accounts without Agent's prior consent.

         5.20.       OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering
 Laws. Each Loan Party will, and will cause each of its Subsidiaries to comply with all
 applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each of the
 Loan Parties and its Subsidiaries shall implement and maintain in effect policies and procedures
 designed to ensure compliance by the Loan Parties and their Subsidiaries and their respective
 directors, officers, employees, agents and Affiliates with all Sanctions, Anti-Corruption Laws
 and Anti-Money Laundering Laws. Each of the Loan Parties shall and shall cause their
 respective Subsidiaries to comply with all Sanctions, Anti-Corruption Laws and Anti-Money
 Laundering Laws.

         5.21.      Bankruptcy Transaction Milestones. Parent will, and will cause each of its
 Subsidiaries to, cause the performance and delivery of the items set forth on Schedule 5.21 on or
 before the dates specified therein with respect to such items (the "Milestones").

        5.22.       Investment Banker.

                 (a)     Borrowers shall continue to engage an investment banker (the "Investment
 Banker") pursuant to a Qualified Investment Banker Engagement and cause the Investment
 Banker to promptly provide Agent and Lenders, and their respective agents, advisors, and
 consultants, with such reasonably requested information, drafts, and reports (including, without
 limitation, relating to any potential strategic alternatives or transactions) regarding the process
 for which the Investment Banker was engaged, and, upon reasonable prior notice to the
 Borrowers and the Investment Banker, schedule conference calls (with a frequency which shall
 not be unreasonable, provided, that the Borrowers acknowledge that such calls scheduled as
 frequently as once per week shall not be unreasonable) with the Investment Banker and the
 Agent and (to the extent available) Lenders, and their respective agents, advisors, and consultants
 (with each such call to be scheduled at a mutually convenient time during normal business
 hours), regarding the process for which the Investment Banker was engaged, all as Agent and
 Lenders may reasonably request from time to time. Borrowers may participate in such
 discussions at the times scheduled pursuant to the immediately preceding sentence, provided,
 that any Borrower's failure to elect to do so will not prevent Agent or any Lender (or their
 respective agents, advisors, or consultants) from proceeding with such discussions. Borrowers
 shall, as a component of any Qualified Investment Banker Engagement, cause the applicable
 Investment Banker to maintain an appropriate data room to which Agent and any consultant,
 financial advisor or counsel engaged by Agent or its counsel at any time will have reasonable
 access and review rights at all times. In addition to the foregoing, Agent, each Lender, and any
 consultant, financial advisor, or counsel engaged by Agent or any Lender, or their counsel, at any
 and all times, will have reasonable access and review rights with respect to any data room (and
 the information contained therein) maintained by any Investment Banker or Borrowers with
 respect to any actual or contemplated sale of any of the equity interests or assets of any



                                                -82-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 226 of 535


 Borrower, any refinancing relating to the Obligations, or any other process for which the
 Investment Banker was engaged.

                (b)     Except as otherwise agreed to in writing by Agent, all fees, costs and
 expenses of the Investment Banker shall be solely the responsibility of Borrowers, and in no
 event will Agent or any Lender have any liability or responsibility of any kind with respect to the
 Investment Banker (including, without limitation, as to the payment of any of the Investment
 Banker's fees, costs or expenses), and Agent and Lenders will not have any obligation or liability
 of any kind or nature to Borrowers, the Investment Banker or any other Person by reason of any
 acts or omissions of the Investment Banker.

                 (c)    No Borrower shall amend or otherwise modify in any manner that could
 reasonably be expected to be materially adverse to the Agent or Lenders the terms of the
 Investment Banker's engagement with the Borrowers in each case without the prior written
 consent of the Agent. In the event that any Investment Banker resigns, is suspended, or has its
 services modified in any manner that could reasonably be expected to be materially adverse to
 the Agent or Lenders, or is terminated at any time prior to the consummation of the transaction
 contemplated by the applicable Qualified Investment Banker Engagement, the Borrowers shall
 consummate a new Qualified Investment Banker Engagement within ten (10) Business Days
 after the date on which such Investment Banker resigns, is suspended, or has its services
 modified, or is terminated.

          5.23.      Consultant. Borrowers will continue to engage a Consultant on terms and
 conditions acceptable to the Agent (it being understood that the terms of the Carl Marks
 Engagement Agreement are acceptable to Agent) and on the terms and conditions set forth in, or
 consistent with, the retention order authorizing the continued engagement of the Consultant.
 Borrowers hereby do, and will continue to, authorize and instruct the Consultant acting through
 the interim management team furnished to Borrowers, to (a) share with the Agent and Lenders
 all budgets, records, projections, financial information, reports and other information relating to
 the Collateral, the financial condition, operations and prospects of Borrowers and their Affiliates
 prepared by Consultant with respect to Borrowers and their Affiliates after the Closing Date, and
 (b) make such persons acting as interim officers of Borrowers available for discussions with the
 Agent and the Lenders as requested by Agent and the Lenders from time to time. Borrowers will
 at all times reasonably cooperate with the Consultant and provide Consultant reasonably
 complete access to all of the Borrowers' books and records, all of Borrowers' premises and to
 Borrowers' management. Notwithstanding anything to the contrary in this Section 5.23, none of
 Parent or any of its Subsidiaries or Consultant will be required to disclose any such information
 to the extent that (i) such disclosure would in the good faith determination of Borrowers (based
 on the advice of counsel) violate attorney-client privilege or is otherwise prohibited by law or
 fiduciary duty, (ii) such information constitutes attorney work product, or (iii) such information
 is subject to confidentiality obligations to a third party (not entered into in contemplation thereof
 and for which any Borrower is using commercially reasonable efforts to lift such confidentiality
 restrictions) and Agent or the Lenders (as applicable) have not executed any necessary
 confidentiality agreements or non-reliance letters with respect thereto. All fees and expenses of
 the Consultant shall be solely the responsibility of Borrowers and in no event shall Agent or any
 Lender have any obligation, liability or responsibility of any kind or nature whatsoever for the
 payment of any such fees, expenses or other obligations, nor shall Agent or any Lender have any


                                                 -83-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 227 of 535


 obligation or liability to Borrowers, their Affiliates, or any other Person by reason of any acts or
 omissions whatsoever of the Consultant at any time.

        5.24.       Exit Financing Commitment Letter. Parent and Borrowers will deliver to
 Agent, no later than one hundred twenty (120) days after the Closing Date, a fully executed Exit
 Financing Commitment Letter.

         5.25.       Sale of Collateral. In the event the Loan Parties sell (or engage in offers or
 discussions to sell or otherwise seek to sell) any material portion of the Term Loan Priority
 Collateral (or a sale of Equity Interests that effectively results in a transfer of a material portion
 of the Term Loan Priority Collateral), in each case, as a going concern (any such sale, a "Term
 Loan Priority Collateral Sale"), Parent will, and will cause each of its Subsidiaries to, unless
 otherwise agreed in writing by Agent, cause any such Term Loan Priority Collateral Sale (or
 offers or discussions related thereto) to also include all or substantially all of the ABL Priority
 Collateral. For the avoidance of doubt, this Section 5.25 shall not be construed to permit the sale
 of any Collateral or other assets of the Loan Parties that is not permitted under this Agreement.

         5.26.      Bankruptcy Covenants. Notwithstanding anything in the Loan Documents
 to the contrary, the Loan Parties shall comply with all material covenants, terms and conditions
 and otherwise perform all obligations set forth in the Financing Order and the applicable DIP
 Recognition Order.

        5.27.       Bankruptcy Cases.

                 (a)    Bankruptcy Cases Documents and Notices. Each Loan Party shall deliver
 or cause to be delivered for review and comment, as soon as commercially reasonable, all
 material pleadings, motions and other documents (provided that any of the foregoing relating to
 the Loans shall be deemed material) to be filed on behalf of the Loan Parties with the
 Bankruptcy Court or the Canadian Court to the Agent and its counsel. If not otherwise provided
 by the Bankruptcy Court’s electronic docketing system , Borrowers shall provide (x) copies to
 the Agent of all pleadings, motions, applications, judicial information, financial information and
 other documents filed by or on behalf of the Loan Parties with the Bankruptcy Court and the
 Canadian Court, distributed by or on behalf of the Loan Parties to any Committee, filed with
 respect to the Bankruptcy Cases or the Recognition Proceedings or filed with respect to any Loan
 Document and (y) such other reports and information as the Agent may, from time to time,
 reasonably request. In connection with the Bankruptcy Cases and the Recognition Proceedings,
 the Loan Parties shall give the proper notice for (x) the motions seeking approval of the Loan
 Documents, the Financing Order and the DIP Recognition Orders and (y) the hearings for the
 approval of the Financing Order and the DIP Recognition Orders. The Borrower and the other
 Loan Parties shall give, on a timely basis as specified in the Financing Order and, if applicable,
 the applicable DIP Recognition Order, all notices required to be given to all parties specified in
 the Financing Order. The Borrowers and the other Loan Parties shall use reasonable best efforts
 to obtain the Final Financing Order and the Canadian Final DIP Recognition Order.

               (b)   Restructuring Proposals. Each Loan Party shall promptly deliver or cause
 to be delivered to the Agent and the Lenders copies of any term sheets, proposals, or




                                                 -84-
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                           Pg 228 of 535


 presentations from any party, related to (i) the restructuring of the Loan Parties, or (ii) the sale of
 assets of one or all of the Loan Parties.

                (c)     Repayment of Indebtedness. Except to the extent permitted hereunder,
 under the Financing Order or under the Approved Budget, no Loan Party shall, without the
 express prior written consent of the Agent or pursuant to an order of the Bankruptcy Court after
 notice and a hearing, make any Pre-Petition Payment.

         5.28.       Budget Matters. Borrowers hereby acknowledge and agree that any Weekly
 Cash Flow Forecast provided to the Agent and the Lenders shall not amend or supplement the
 applicable Approved Budget until the Agent delivers a notice (which may be delivered by
 electronic mail) to the Borrowers stating that the Agent has approved of such Weekly Cash Flow
 Forecast (such approval not to be unreasonably withheld or delayed); provided, that if the Agent
 does not deliver a notice of approval to Borrowers, then the existing Approved Budget shall
 continue to constitute the applicable Approved Budget until such time as the subject Weekly
 Cash Flow Forecast is agreed to among Borrowers and the Agent in accordance with this
 Section 5.28. Once such Weekly Cash Flow Forecast is so approved in writing by the Agent, it
 shall supplement or replace the prior Approved Budget, and shall thereafter constitute the
 Approved Budget.

 6.     NEGATIVE COVENANTS.

       Each of Parent and each Borrower covenants and agrees that, until termination of all of
 the Commitments and payment in full of the Obligations:

         6.1.        Indebtedness. Parent will not, and will not permit any of its Subsidiaries to
 create, incur, assume, suffer to exist, guarantee, or otherwise become or remain, directly or
 indirectly, liable with respect to any Indebtedness, except for Permitted Indebtedness.

         6.2.         Liens. Parent will not, and will not permit any of its Subsidiaries to create,
 incur, assume, or suffer to exist, directly or indirectly, any Lien on or with respect to any of its
 assets, of any kind, whether now owned or hereafter acquired, or any income or profits
 therefrom, except for Permitted Liens. Notwithstanding anything to the contrary in this
 Agreement or other Loan Documents, Parent will not, and will not permit any of its Subsidiaries
 to, create, incur, assume, or suffer to exist, directly or indirectly, any Lien with priority over the
 Liens created by the Loan Documents and the Term Loan Documents (other than the Permitted
 Priority Liens and the Carveout).

         6.3.       Restrictions on Fundamental Changes. Parent will not, and will not permit
 any of its Subsidiaries to,

                (a)     enter into any merger, consolidation, amalgamation, statutory division,
 reorganization, or recapitalization, or reclassify its Equity Interests,

                 (b)    liquidate, wind up, or dissolve itself (or suffer any liquidation or
 dissolution),




                                                  -85-
19-11608-mew           Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                             Pg 229 of 535


               (c)     suspend or cease operating a material portion of its or their business
 except in connection with a transaction permitted under Section 6.4,

                  (d)    take any action to change or have the effect of changing (i) the tax
 classification of Parent or any of its Subsidiaries from the classification as of the Closing Date or
 (ii) the legal form of Parent or Holdings, or

               (e)     form any new Subsidiary without Agent's prior written consent; provided,
 that, to the extent the Agent consents to the formation of any new Subsidiary, such new
 Subsidiary shall guaranty all of the Obligations and any Existing Secured Obligations and grant
 Liens on substantially all of its assets to secure the Obligations and any Existing Secured
 Obligations pursuant to documentation in form and substance acceptable to Agent.

         6.4.        Disposal of Assets. Other than Permitted Dispositions, or transactions
 expressly permitted by Sections 6.2, 6.3 or 6.9, Parent will not, and will not permit any of its
 Subsidiaries to convey, sell, lease, license, assign, transfer, or otherwise dispose of any of its or
 their assets (including by an allocation of assets among newly divided limited liability companies
 pursuant to a "plan of division").

        6.5.        Nature of Business. Parent will not, and will not permit any of its
 Subsidiaries to make any change in the nature of its or their business as described in
 Schedule 6.5 or acquire any properties or assets that are not reasonably related to the conduct of
 such business activities; provided, that the foregoing shall not prevent Parent and its Subsidiaries
 from engaging in any business that is reasonably related or ancillary to its or their business.

         6.6.         Prepayments and Amendments. Parent will not, and will not permit any of
 its Subsidiaries to,

                (a)    optionally prepay, redeem, defease, purchase, or otherwise acquire any
 Indebtedness of Parent or its Subsidiaries, other than (A) the Existing Secured Obligations and
 the Reinstated Existing Secured Obligations in accordance with the Existing Credit Agreement
 and this Agreement, (B) Obligations in accordance with this Agreement, (B) Permitted
 Intercompany Advances owing to a Loan Party, and (C) the termination of Hedge Agreements,

                (b)     make any payment on account of Indebtedness that has been contractually
 subordinated in right of payment to the Obligations if such payment is not permitted at such time
 under the subordination terms and conditions applicable thereto, or

                 (c)      directly or indirectly, amend, modify, or change any of the terms or
 provisions of

                        (i)    the Governing Documents of any Loan Party or any of its
 Subsidiaries if the effect thereof, either individually or in the aggregate, could reasonably be
 expected to be materially adverse to the interests of the Lenders,

                          (ii)    the Management Services Agreement, or




                                                 -86-
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                           Pg 230 of 535


                      (iii)     the Term Loan Documents except in accordance with the
 Intercreditor Agreement.

        6.7.          Restricted Payments. Parent will not make any Restricted Payment.

         6.8.       Accounting Methods. Parent will not, and will not permit any of its
 Subsidiaries to modify or change its fiscal year, fiscal quarter, or its method of accounting (other
 than (i) as may be required to conform to GAAP or (ii) to the extent consented to by Agent (such
 consent not to be unreasonably withheld, conditioned or delayed)).

         6.9.        Investments. Parent will not, and will not permit any of its Subsidiaries to,
 directly or indirectly, make or acquire any Investment except for Permitted Investments.

         6.10.       Transactions with Affiliates. Parent will not, and will not permit any of its
 Subsidiaries to, directly or indirectly, enter into or permit to exist any transaction with any
 Affiliate of Parent or any of its Subsidiaries except for

                 (a)     any existing transactions between Parent or its Subsidiaries, on the one
 hand, and any Affiliate of Parent or Parent's Subsidiaries, on the other hand, entered into prior to
 the Closing Date and any payments made pursuant thereto (other than to direct or indirect
 holders of Equity Interests in the Parent) to the extent permitted hereunder and made in
 accordance with the Approved Budget, provided (i) that the terms of such Affiliate Transaction
 are not less favorable, taken as a whole, to Parent or the applicable Subsidiary, as the case may
 be, than those that could be obtained at the time in a transaction with a Person who is not such an
 Affiliate, and (ii) no payments shall be permitted under the Management Services Agreement,

                (b)    so long as it has been approved by Parent's or its applicable Subsidiary's
 Board of Directors in accordance with applicable law, any indemnity provided for the benefit of
 directors (or comparable managers) of Parent, any direct or indirect parent of Parent or the
 applicable Subsidiary of Parent,

                 (c)    so long as it has been approved by Parent's or its applicable Subsidiary's
 Board of Directors in accordance with applicable law, to the extent set forth in the Approved
 Budget, the payment of reasonable compensation, insurance, expense reimbursement, indemnity
 (other than with respect to directors (or other comparable managers)), severance, and employee
 benefit arrangements to employees, individual contractors, officers, and directors (or comparable
 managers) of Parent, any direct or indirect parent of Parent or the applicable Subsidiaries of
 Parent in the ordinary course of business and consistent with industry practice,

              (d)   transactions permitted by Section 6.3, Section 6.4, or any Permitted
 Intercompany Advance,

                (e)      [reserved],

               (f)     the Related Transactions or any amendments or modifications thereto
 permitted hereby, and any payments made pursuant thereto to the extent permitted hereunder and
 made in accordance with the Approved Budget;



                                                -87-
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                           Pg 231 of 535


                 (g)    any Loan Party may enter into transactions with any other Loan Party to
 the extent not otherwise prohibited hereunder,

                (h)      [reserved],

               (i)     any Subsidiary that is not a Loan Party may enter into transactions with
 any other Subsidiary that is not a Loan Party to the extent not otherwise prohibited hereunder,

                (j)      [reserved],

                (k)      [reserved],

                (l)      transactions in existence on the Closing Date set forth on Schedule 6.10,
 and

                  (m)   the transactions contemplated by the Existing Participation Agreement, the
 Participation Agreement, the Participation Put Agreement, and the acquisition of a participation
 interest in the Loans pursuant to the terms of the Participation Agreement.

        Except for Permitted Intercompany Advances, as otherwise permitted under this
 Agreement, and as set forth on Schedule 6.10, no Loan Party shall enter into any transaction
 with, make any loan, advance or other Investment in, or otherwise transfer any property to any
 Subsidiary of Parent that is not a Loan Party. Notwithstanding anything to the contrary on this
 Section 6.10, no payments shall be permitted under the Management Services Agreement.

         6.11.        Use of Proceeds. Parent will not, and will not permit any of its Subsidiaries
 to use the proceeds of any loan made hereunder for any purpose other than, (i) in accordance
 with and subject to the Approved Budget (subject to Permitted Variances) and the Financing
 Order, to pay the fees, costs, and expenses incurred in connection with this Agreement, the other
 Loan Documents, the commencement of the Bankruptcy Cases and the Recognition Proceedings
 and the transactions contemplated hereby and thereby, as and when such expenses are due and
 payable, (ii) to the extent not otherwise prohibited by the Loan Documents or the Final Financing
 Order, to fund working capital needs and general corporate purposes of Borrowers, at such times
 and in such amounts as are in compliance with Section 7, (iii) to provide cash "adequate
 protection" (as set forth in Section 361 of the Bankruptcy Code and the relevant sections of other
 applicable Insolvency Laws) in favor of the Existing Agent and the Existing Lenders (other than
 in respect of the Existing Last Out Obligations) and (iv) to repay upon the entry of the Final
 Financing Order and the issuance of the Canadian Final DIP Recognition Order, in full, the
 Existing Secured Obligations, including outstanding principal, accrued interest, and accrued fees
 and expenses owing under or in connection with the Existing Credit Agreement and other
 Existing Loan Documents; provided, that no part of the proceeds of any Loan or Letter of Credit
 will be used, directly or indirectly, (u) in connection with the investigation (including discovery
 proceedings), initiation or prosecution of any claims, causes of action, adversary proceedings or
 other litigation against the Existing Agent, Existing Lenders, Agent or Lenders, or in connection
 with the Obligations or Existing Secured Obligations, except for an amount up to the limit set
 forth in the Financing Order for such purpose, for investigation costs of any official statutory
 committee appointed pursuant to Bankruptcy Code § 1102, (v) toward repayment of the Existing
 Term Loan Debt or the Term Loan Debt (including any "adequate protection" payments with


                                                -88-
19-11608-mew        Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                           Pg 232 of 535


 respect thereto), (w) [reserved], (x) to purchase or carry any such Margin Stock or to extend
 credit to others for the purpose of purchasing or carrying any such Margin Stock or for any
 purpose that violates the provisions of Regulation T, U or X of the Board of Governors, (y) to
 make any payments to a Sanctioned Entity or a Sanctioned Person, to fund any investments,
 loans or contributions in, or otherwise make such proceeds available to, a Sanctioned Entity or a
 Sanctioned Person, to fund any operations, activities or business of a Sanctioned Entity or a
 Sanctioned Person, or in any other manner that would result in a violation of Sanctions by any
 Person, and (z) in furtherance of an offer, payment, promise to pay, or authorization of the
 payment or giving of money, or anything else of value, to any Person in violation of any
 Sanctions, Anti-Corruption Laws or Anti-Money Laundering Laws.

         6.12.      Limitation on Issuance of Equity Interests. No Loan Party will issue or sell
 or enter into any agreement or arrangement for the issuance or sale of any of its Equity Interests.

          6.13.       Parent as Holding Company. Parent will not (a) incur any material
 liabilities (other than (i) liabilities arising under the Loan Documents, the Term Loan Documents
 (or any agreement otherwise permitted hereunder and under the Intercreditor Agreement
 refinancing any of the facilities made pursuant to the Term Loan Documents in whole or in part),
 and the Equity Documents, in each case to which it is a party, (ii) guarantees of leases and trade
 contracts in the ordinary course of business, (iii) liabilities arising under agreements with respect
 to Investments expressly permitted hereunder, (iv) indemnification obligations under the PCF
 Acquisition Agreement, (v) other Indebtedness permitted to be incurred by Parent pursuant to
 Section 6.1, (vi) tax liabilities, (vii) obligations under or in connection with the Transaction,
 (viii) liabilities under the Management Services Agreement, and (ix) liabilities under
 employment or engagement agreements or agreements with employees, officers and directors)),
 (b) own or acquire any assets (other than (i) the Equity Interests of its Subsidiaries,
 (ii) immaterial assets which in the aggregate have de minimis value, (iii) contractual rights
 incidental or related to maintenance of its organizational existence and the issuance of its Equity
 Interests, (iv) Investments expressly permitted by Section 6.9 and contractual rights with respect
 thereto, (v) rights under or incidental to the PCF Acquisition Agreement, and (vi) rights under
 insurance policies) or (c) engage itself in any operations or business, except (i) in connection
 with its ownership of its Subsidiaries and its rights and obligations under the Loan Documents,
 the Term Loan Documents (or any agreement otherwise permitted hereunder and under the
 Intercreditor Agreement refinancing any of the facilities made pursuant to the Term Loan
 Documents in whole or in part) and the Equity Documents, in each case to which it is a party
 (and activities incidental or related thereto), and (ii) activities incidental or related to holding the
 assets or incurring the liabilities permitted by this Section 6.13 and the maintenance of its
 organizational existence and the issuance of its Equity Interests.

         6.14.       Sale and Leaseback Transactions. Parent will not, and will not permit any
 of its Subsidiaries to, enter into any arrangement, directly or indirectly, whereby it shall sell or
 transfer any property, real or personal, used or useful in its business, whether now owned or
 hereafter acquired, and thereafter rent or lease such property or other property that it intends to
 use for substantially the same purpose or purposes as the property sold or transferred.




                                                  -89-
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                           Pg 233 of 535


        6.15.         Employee Benefits.

        Parent will not, and will not permit any of its Subsidiaries to:

                (a)     terminate, or permit any ERISA Affiliate to terminate, any Pension Plan in
 a manner, or take any other action with respect to any Pension Plan, which could reasonably be
 expected to result in any material liability of any Loan Party to the PBGC,

                (b)    fail to make, or permit any ERISA Affiliate to fail to make, full payment
 when due of all amounts which, under the provisions of any Benefit Plan, agreement relating
 thereto or applicable Law, any Loan Party or ERISA Affiliate is required to pay if such failure
 could reasonably be expected to result in material liability,

                 (c)   permit to exist, or allow any ERISA Affiliate to permit to exist, any
 accumulated funding deficiency within the meaning of section 302 of ERISA or section 412 of
 the Code, whether or not waived, with respect to any Pension Plan which exceeds $500,000 with
 respect to all Pension Plans in the aggregate which could reasonably be expected to result in
 liability which exceeds $500,000 to any Loan Party,

                 (d)      maintain, sponsor, administer, contribute to, participate in or assume or
 incur any liability in respect of any Canadian Defined Benefit Plan,

                (e)     terminate, or permit any Loan Party or Subsidiary thereof to terminate any
 Canadian Pension Plan in a manner, or take any other action with respect to any Canadian
 Pension Plan, which could reasonably be expected to result in any liability of any Loan Party or a
 Subsidiary thereof, or

                (f)     fail to make, or permit any Subsidiary to fail to make, full payment when
 due of all amounts which, under the provisions of any Canadian Benefit Plan, agreement relating
 thereto or applicable Law, any Loan Party or Subsidiary thereof is required to pay if such failure
 could reasonably be expected to result in material liability.

        6.16.         Burdensome Agreements.

         Parent will not, and will not permit any of its Subsidiaries to, enter into any contractual
 obligation that: limits the ability (a) of any Subsidiary to make loans, advances, or Restricted
 Payments to any Loan Party; (b) of any Subsidiary to guarantee the Indebtedness of the
 Borrowers under the Loan Documents or (c) of Parent or any of its Subsidiaries to create, incur,
 assume or suffer to exist Liens on property of such Person to secure the obligations of the Loan
 Parties under the Loan Documents, other than, in each case limitations and restrictions:

                (a)      set forth in this Agreement and any other Loan Document,

               (b)     set forth in Term Loan Documents as in effect on the date hereof or as
 modified in accordance with the Intercreditor Agreement (or in any agreement otherwise
 permitted hereunder and under the Intercreditor Agreement which refinances any of the facilities
 made pursuant to the Term Loan Documents in whole or in part),



                                                 -90-
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                           Pg 234 of 535


                (c)    on subletting or assignment of any leases or licenses of Parent or any
 Subsidiary or on the assignment of a contractual obligation or any rights thereunder or any other
 customary non-assignment provisions, in each case entered into in the ordinary course of
 business,

                 (d)    set forth in contractual obligations for the disposition of assets (including
 any Equity Interests in any Subsidiary and including pursuant to any sale and leaseback
 transactions permitted hereunder) of Parent or any Subsidiary of Parent; provided, such
 restrictions and conditions apply only to the assets or Subsidiary that is to be sold and cease to
 apply upon the consummation of such sale,

                (e)      [reserved], or

                  (f)     (i) set forth in any contractual obligation governing Indebtedness
 permitted under clauses (a), (e), (m) and (y) of the definition of Permitted Indebtedness and (ii)
 with respect to cash or other deposits (including escrowed funds) received by Parent or any
 Subsidiary in the ordinary course of business and assets subject to Liens permitted under clauses
 (m), (n), (s), (x) and (y) of the definition of "Permitted Lien".

         6.17.       Financing Order; Administrative Expense Priority; Payments.              Parent
 will not, and will not permit any of its Subsidiaries to:

                (a)   seek, consent to or suffer to exist at any time any modification, stay,
 vacation or amendment of the Financing Order or any DIP Recognition Order, except for
 modifications and amendments joined in or agreed to in writing by Agent in its sole discretion,

                (b)     seek the use of "Cash Collateral" (as defined in the Financing Order) in a
 manner inconsistent with the terms of the Financing Order or any DIP Recognition Order
 without the prior written consent of Agent,

                (c)    suffer to exist at any time a priority for any administrative expense or
 unsecured claim against any Loan Party (now existing or hereafter arising of any kind or nature
 whatsoever, including, without limitation, any administrative expenses of the kind specified in
 Sections 105, 326, 328, 365, 503((b), 506(c), 507(a), 507(b), 546(c), 726, 1113 and 1114 of the
 Bankruptcy Code) or any other superpriority claim which is equal or superior to the priority of
 the Lender Group or "Lender Group" (as defined in the Existing Credit Agreement) in respect of
 the Obligations or Existing Secured Obligations, except for the amounts having a priority over
 the Obligations to the extent set forth in the definition of Carveout (including with respect to
 Canadian Borrower and Collateral located in Canada of the other Loan Parties, the
 Administration Charge) and as otherwise set forth in the Loan Documents and reasonably
 acceptable to Agent,

                (d)     directly or indirectly seek, consent or suffer to exist at any time any Lien
 with priority over the Liens created by the Loan Documents or the Existing Loan Documents on
 any properties, assets or rights except (x) for Permitted Priority Liens and (y) to the extent set
 forth in the Financing Order and the Intercreditor Agreement, in respect of the Existing Term
 Loan Debt and the Term Loan Debt, and



                                                -91-
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 235 of 535


                 (e)    prior to the date on which the Obligations and Existing Secured
 Obligations have been indefeasibly paid in full in cash, all Letters of Credit have been cash
 collateralized or returned for cancellation pursuant to this Agreement, and this Agreement has
 been terminated, pay any administrative expenses, except administrative expenses incurred in the
 ordinary course of the business of the Loan Parties and in amounts substantially consistent with
 (and in no event, in excess of what is permitted by the Permitted Variance) the Approved
 Budget, subject to and in accordance with the Financing Order and any applicable DIP
 Recognition Order; provided, however notwithstanding the foregoing, the Loan Parties shall be
 permitted to pay as the same may become due and payable (i) to the extent substantially
 consistent with the Approved Budget (and in no event, in excess of what is permitted by the
 Permitted Variance), administrative expenses of the kind specified in Section 503(b) of the
 Bankruptcy Code incurred in the ordinary course of business and to the extent otherwise
 authorized under the Financing Order and this Agreement and (ii) compensation and
 reimbursement of expenses to professionals allowed and payable under Sections 330 and 331 of
 the Bankruptcy Code to the extent permitted by the Financing Order and, if applicable, the
 applicable DIP Recognition Order.

         6.18.       Restructuring Support Agreement. Parent will not, and will not permit any
 of its Subsidiaries to amend, modify or change in any manner that could reasonably be expected
 to be adverse to the interests of the Agent or Lenders, any term, condition or provision of the
 Restructuring Support Agreement, or terminate the Restructuring Support Agreement.

         6.19.      Applications Under the CCAA and BIA. Each Loan Party and its
 Subsidiaries acknowledges that its business and financial relationships with the Lenders are
 unique from its relationship with any other of its creditors. Each Loan Party and its Subsidiaries
 agrees that it shall not file any plan of compromise and arrangement under the CCAA or
 proposal under the Bankruptcy and Insolvency Act (Canada) (the "BIA"), or any plan of
 arrangement under any corporate statute, which provides for, or would permit, directly or
 indirectly, the Lenders to be classified with any other creditors of such Loan Party and its
 Subsidiaries for purposes of such plan of compromise and arrangement, proposal, plan or
 arrangement or otherwise.

        6.20.      Term Loan Proceeds Account. Parent will not, and will not permit any of its
 Subsidiaries to deposit funds in the Term Loan Proceeds Account unless such funds are direct
 proceeds of Term Loan Debt funded on or after the Closing Date.

         6.21.       Chapter 11 and Other Claims. Except for the Carveout (including, with
 respect to the Canadian Borrower and Collateral located in Canada of the other Loan Parties, the
 Administration Charge) and Permitted Priority Liens and as provided in the Financing Order and
 (with respect to the Administration Charge, as provided for in the applicable DIP Recognition
 Order), Parent will not, and will not permit any of its Subsidiaries to, directly or indirectly, incur,
 create, assume, suffer to exist or permit any administrative expense claim or Lien that is pari
 passu with or senior to the claims or DIP Liens, as the case may be, of the Agent, the Lenders
 and the Bank Product Providers against the Loan Parties hereunder or under the Financing Order,
 any DIP Recognition Order, or apply to the Bankruptcy Court or the Canadian Court for
 authority to do so. Parent will not, and will not permit any of its Subsidiaries to, directly or
 indirectly, (a) seek, support, consent to or suffer to exist any modification, stay, vacation or


                                                  -92-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 236 of 535


 amendment of any Financing Order or DIP Recognition Order except for any modifications and
 amendments agreed to in writing by the Agent, in its sole discretion, or (b) apply to the
 Bankruptcy Court or the Canadian Court, as applicable, for authority to take any action
 prohibited by this Section 6 (except to the extent such application and the taking of such action is
 conditioned upon receiving the written consent of the Agent, in its sole discretion).

 7.     FINANCIAL COVENANTS.

        Each of Parent and each Borrower covenants and agrees that, after the Closing Date until
 termination of all of the Commitments and payment in full of the Obligations, Parent and
 Borrowers will:

                 (a)    Budget Compliance. Except as otherwise provided herein or approved by
 the Agent (in its sole discretion), the Loan Parties will not, and will not permit any Subsidiary
 thereof to, directly or indirectly, (i) use any cash, including the proceeds of any Loans, in a
 manner or for a purpose other than those permitted under this Agreement or contemplated by the
 Financing Order or the Approved Budget, (ii) permit a disbursement causing any variance from
 the Approved Budget other than Permitted Variances without the prior written consent of the
 Agent (in its sole discretion), (iii) make any Pre-Petition Payment or application for authority to
 make any Pre-Petition Payment, other than those permitted by this Agreement, the Financing
 Order or the Approved Budget, (iv) make or commit to make payments to critical vendors (other
 than those critical vendors set forth in the Financing Order or in the Approved Budget, in each
 case as approved in writing by the Agent in respect of any pre-petition amount in excess of the
 amount included in the Approved Budget, (v) measured as of the end of each Testing Period,
 permit the aggregate cumulative amount of actual cash disbursements (in any event excluding
 disbursements for professional fees and expenses and restructuring expenses) as reported in the
 Variance Reports delivered with respect to periods ending after the Filing Date through the end
 of such Testing Period to exceed, by more than the applicable Permitted Variance, the aggregate
 cumulative corresponding amount forecast in the Approved Budget for the same such period, (vi)
 measured as of the end of each Testing Period, permit the aggregate cumulative amount of actual
 cash receipts (which shall exclude, for the avoidance of doubt, proceeds from borrowings
 hereunder and under the Term Loan Credit Agreement) as reported in the Variance Reports
 delivered with respect to periods ending after the Closing Date through the end of such Testing
 Period to be less than, by more than the applicable Permitted Variance, the aggregate cumulative
 corresponding amount (which shall exclude, for the avoidance of doubt, proceeds from
 borrowings hereunder and under the Term Loan Credit Agreement) forecast in the Approved
 Budget for the same such period, and (vii) measured as of the end of each Testing Period, permit
 the aggregate cumulative amount of actual net cash flow (in any event excluding from the
 calculation thereof disbursements for professional fees and expenses and restructuring expenses)
 as reported in the Variance Reports delivered with respect to periods ending after the Filing Date
 through the end of such Testing Period to exceed, by more than the applicable Permitted
 Variance, the aggregate cumulative corresponding amount forecast in the Approved Budget for
 the same such period.

                 (b)    Minimum Excess Availability. Maintain, at all times, Excess Availability
 of not less than $5,000,000 (such amount, "Minimum Excess Availability").



                                                -93-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 237 of 535


 8.     EVENTS OF DEFAULT.

        Any one or more of the following events shall constitute an event of default (each, an
 “Event of Default”:

         8.1.       Payments. If any Borrower fails to pay when due and payable, or when
 declared due and payable in accordance with the terms hereof, (a) all or any portion of the
 Obligations consisting of interest and such failure continues for a period of two Business Days,
 (b) all or any portion of the Obligations consisting of fees, or charges due the Lender Group,
 reimbursement of Lender Group Expenses, or other amounts (other than any portion thereof
 constituting principal) constituting Obligations (including any portion thereof that accrues after
 the commencement of the Bankruptcy Cases), and such failure continues for a period of three
 Business Days, (c) all or any portion of the principal of the Loans, or (d) any amount payable to
 an Issuing Lender in reimbursement of any drawing under a Letter of Credit, or (e) all or any
 portion of the Existing Secured Obligations as and when due and payable in accordance with the
 Financing Order and the applicable DIP Recognition Order;

        8.2.        Covenants. If any Loan Party or any of its Subsidiaries:

                (a)     fails to perform or observe any covenant or other agreement contained in
 any of (i) Section 5.2 of this Agreement (other than the first sentence thereof), 5.3 (solely if a
 Loan Party is not in good standing (or equivalent) in its jurisdiction of organization), 5.5, 5.6,
 5.7, 5.16, 5.17, 5.19, 5.20, 5.21, 5.22, 5.23 and 5.24 of this Agreement, (ii) Section 6 of this
 Agreement, (iii) Section 7 of this Agreement, (iv) Section 7(c), (j) or (k) of the US Security
 Agreement, or (v) Section 7(c), (j) or (k) of the Canadian Security Agreement;

                 (b)    fails to perform or observe any covenant or other agreement contained in
 any of Sections 5.3 (other than if a Loan Party is not in good standing (or equivalent) in its
 jurisdiction of organization), 5.8, 5.12 and 5.14 of this Agreement and such failure continues for
 a period of fifteen (15) days after the earlier of (i) the date on which such failure shall first
 become known to any officer of any Borrower or (ii) the date on which written notice thereof is
 given to Administrative Borrower by Agent;

                 (c)     fails to perform or observe any covenant or other agreement contained in
 Section 5.1 or the first sentence of Section 5.2 of this Agreement and such failure shall continue
 (x) with respect to Section 5.1, for a period of three days or (y) with respect to the first sentence
 of Section 5.2, for a period of one day; or

                (d)      fails to perform or observe any covenant or other agreement contained in
 this Agreement, or in any of the other Loan Documents, in each case, other than any such
 covenant or agreement that is the subject of another provision of this Section 8 (in which event
 such other provision of this Section 8 shall govern), and such failure continues for a period of
 thirty (30) days after the earlier of (i) the date on which such failure shall first become known to
 any officer of any Borrower or (ii) the date on which written notice thereof is given to
 Administrative Borrower by Agent;

       8.3.        Judgments. If, after the Filing Date, (a) one or more judgments, orders, or
 awards for the payment of money involving an aggregate amount (less the amount covered by


                                                 -94-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 238 of 535


 insurance pursuant to which the insurer has not denied coverage) of $1,000,000 is entered or
 filed against a Loan Party or any of its Subsidiaries, or with respect to any of their respective
 assets, and either (i) there is a period of forty-five (45) consecutive days at any time after the
 entry of any such judgment, order, or award during which (A) the same is not discharged, paid,
 satisfied, vacated, or bonded pending appeal, or (B) a stay of enforcement thereof is not in effect,
 or (ii) enforcement proceedings are commenced upon such judgment, order, or award or (b) any
 Loan Party or any of its Subsidiaries shall fail within forty-five (45) days to discharge one or
 more non-monetary judgments or orders, which judgments or orders, in any such case, are not
 stayed on appeal or otherwise being appropriately contested in good faith by proper proceedings
 diligently pursued so long as such proceedings have the effect of staying the enforcement of such
 judgment or judgments;

        8.4.        [Reserved];

        8.5.       Material Adverse Effect. There shall have occurred after the Closing Date
 an event which has resulted in a Material Adverse Effect;

          8.6.       Default Under Other Agreements. If, first arising after the Filing Date,
 there is (a) an "Event of Default" (as defined in the Term Loan Credit Agreement), (b) a default
 (after the expiration of any grace periods applicable thereto) in one or more agreements to which
 a Loan Party or any of its Subsidiaries is a party with one or more third Persons relative to a
 Loan Party's or any of its Subsidiaries' Indebtedness (other than the Term Loan Debt) involving
 an aggregate amount of $1,000,000 or more, and such default (i) occurs at the final maturity of
 the obligations thereunder, or (ii) results in a right by such third Person, irrespective of whether
 exercised, to accelerate the maturity of such Loan Party's or its Subsidiary's obligations
 thereunder where payment and enforcement thereof is not subject to a stay of proceedings in the
 Bankruptcy Court (provided, that, if such default has been cured, waived or otherwise no longer
 in existence, the Event of Default resulting from this clause (b) shall be deemed to be cured,
 waived and no longer in existence), or (c) a default in or an involuntary early termination of one
 or more Hedge Agreements to which a Loan Party or any of its Subsidiaries is a party which
 results in net termination payment obligations being owed by the Loan Parties and their
 respective Subsidiaries an aggregate amount of $1,000,000 or more at any one time outstanding,
 other than (i) any default arising prior to the Filing Date, (ii) due to Borrowers' filing,
 commencement and continuation of the Bankruptcy Cases and the Recognition Proceedings and
 any litigation arising therefrom, (iii) due to restrictions on payments arising as a result of the
 Bankruptcy Cases and the Recognition Proceedings or (iv) except with respect to the Term Loan
 Credit Agreement, where payment or enforcement, acceleration or termination thereof by the
 holders of such obligations is and remains subject to a stay of proceedings in the Bankruptcy
 Case. Notwithstanding anything in this Section 8.6 to the contrary, to the extent a payment or
 covenant "Event of Default" (as defined in the Term Loan Credit Agreement) is waived in
 accordance with the Term Loan Credit Agreement on or after the Closing Date, any such waiver
 shall automatically result in a waiver of any Event of Default under Section 8.6 hereof, solely to
 the extent Agent has not taken any enforcement action in respect of such Event of Default under
 Section 8.6 hereunder;

        8.7.     Representations, etc. If any warranty, representation, certificate, statement,
 or Record made herein or in any other Loan Document or delivered in writing to Agent or any


                                                -95-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 239 of 535


 Lender in connection with this Agreement or any other Loan Document proves to be untrue in
 any material respect (except that such materiality qualifier shall not be applicable to any
 representations and warranties that already are qualified or modified by materiality in the text
 thereof) as of the date of issuance or making or deemed making thereof;

        8.8.       Guaranty. If the obligation of any Guarantor under any guaranty of the
 Obligations is limited or terminated by operation of law or by such Guarantor (other than in
 accordance with the terms of this Agreement, the US Security Agreement or the Canadian
 Security Agreement);

         8.9.         Security Documents. If this Agreement or any other Loan Document that
 purports to create a perfected Lien (except to the extent such Lien cannot be perfected or is
 otherwise not required to be perfected by the Loan Documents), shall, for any reason, fail or
 cease to create a valid and perfected and, except to the extent permitted by the terms hereof or
 thereof, first priority Lien (subject to the Intercreditor Agreement and to Permitted Liens) on or
 security interest in the Collateral covered hereby or thereby, except (i) as a result of any action
 by Agent or any Lender or the failure of Agent or any Lender to take any action, in each case,
 within its control, or (ii) as a result of a disposition of the applicable Collateral in a transaction
 expressly permitted under the Loan Documents;

          8.10.       Loan Documents. Any material provision of any Loan Document shall at
 any time for any reason be declared to be null and void, or the validity or enforceability of any
 provision shall be contested by any Loan Party, or a proceeding shall be commenced by any
 Loan Party, or by any Governmental Authority having jurisdiction over any Loan Party, seeking
 to establish the invalidity or unenforceability thereof, or any Loan Party shall deny that it has any
 liability or obligation purported to be created under any Loan Document;

         8.11.       Invalidity of Subordination Provisions. The subordination provisions of the
 Intercreditor Agreement or any agreement or instrument governing any subordinated
 Indebtedness shall for any reason be revoked or invalidated, or otherwise cease to be in full force
 and effect, in any material respect, or any Loan Party or Sponsor or any of their respective
 Affiliates shall contest in any manner the validity or enforceability thereof or deny that it has any
 further liability or obligation thereunder, or the Obligations, for any reason shall not in any
 material respect have the priority contemplated by this Agreement or such subordination
 provisions;

         8.12.      Change in Control. A Change in Control shall occur, whether directly or
 indirectly;

          8.13.      ERISA. The occurrence of any of the following events: (a) any Loan Party
 or ERISA Affiliate fails to make full payment when due of all amounts which any Loan Party or
 ERISA Affiliate is required to pay as contributions, installments, or otherwise to or with respect
 to a Pension Plan or Multiemployer Plan, and such failure could reasonably be expected to result
 in liability to any Loan Party in excess of $1,000,000, (b) an accumulated funding deficiency or
 funding shortfall in excess of $1,000,000 occurs or exists, whether or not waived, with respect to
 any Pension Plan, which could reasonably be expected, individually or in the aggregate to any
 Loan Party, to result in a liability in excess of $1,000,000, (c) a Notification Event, which could


                                                 -96-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 240 of 535


 reasonably be expected to result in liability to a Loan Party in excess of $1,000,000, either
 individually or in the aggregate to any Loan Party, (d) any Loan Party or ERISA Affiliate
 completely or partially withdraws from one or more Multiemployer Plans and as a result of such
 withdrawal, any Loan Party would reasonably be expected to incur Withdrawal Liability in
 excess of 1,000,000 in the aggregate, (e) any Loan Party or Subsidiary thereof fails to make full
 payment when due of all amounts which any Loan Party or Subsidiary thereof is required to pay
 as contributions, installments, or otherwise to or with respect to a Canadian Pension Plan, and
 such failure could reasonably be expected to result in liability to any Loan Party in excess of
 $1,000,000, or (f) with respect to (x) any Canadian Pension Plan, the occurrence of any Canadian
 Pension Termination Event or (y) if any trust, deemed trust or Lien has been or may be imposed
 on a Loan Party or Subsidiary thereof or its property as a result of the occurrence of such event
 and such trust, deemed trust or Lien, and in each case will or would reasonably be likely to result
 in a liability to the Loan Parties in excess of $1,000,000;

         8.14.      Participation Put Agreement . (a) Sponsor or any Sponsor Affiliated Entity
 fails to perform or observe any covenant or other agreement contained in the Existing
 Participation Agreement, the Participation Agreement or the Participation Put Agreement (or in
 any participation agreement (or amendment and restatement or replacement thereof entered into
 in connection therewith)), (b) [reserved] or (c) any material provision of the Participation Put
 Agreement (or in any participation agreement (or amendment and restatement or replacement
 thereof entered into in connection therewith)) shall at any time for any reason be declared to be
 null and void, or the validity or enforceability of any provision shall be contested by Sponsor or
 any Sponsor Affiliated Entity, or a proceeding shall be commenced by any such Person, or by
 any Governmental Authority having jurisdiction over any such Person, seeking to establish the
 invalidity or unenforceability thereof, or any such Person shall deny that it has any liability or
 obligation purported to be created under any such agreement; or

          8.15.      Consultant. (a) If the Consultant is terminated or disqualified for any reason
 and Borrowers have not engaged a replacement Consultant reasonably acceptable to Agent
 within five (5) Business Days thereafter, (b) the terms of the Consultant's engagement by
 Borrowers are modified in any material manner not reasonably acceptable to Agent, (c) the
 Consultant is instructed to cease working, (d) the Consultant's engagement by Borrowers, or any
 of the responsibilities, authority, powers, or duties of the Consultant, is terminated, suspended, or
 restricted in any material respect, or (e) the Consultant resigns and Borrowers have not engaged a
 replacement Consultant reasonably acceptable to the Agent within five (5) Business Days;

        8.16.       Bankruptcy Matters.

                (a)    (i) The Canadian Interim DIP Recognition Order is not issued within 3
 Business Days following the entry of the Interim Financing Order, (ii) the Final Financing Order
 is not entered within forty (40) days following the Filing Date or (iii) the Canadian Final DIP
 Recognition Order is not issued within 3 Business Days following the entry of the Final
 Financing Order;

               (b)    Any of the Interim Financing Order, the Final Financing Order, the
 Canadian Interim DIP Recognition Order or the Canadian Final DIP Recognition Order is stayed,
 revised, revoked, remanded, rescinded, amended, reversed, vacated, or modified by the


                                                 -97-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 241 of 535


 Bankruptcy Court without the express prior written consent of the Agent (such consent to be
 given in its sole discretion);

               (c)     Any Debtor shall file a pleading seeking to modify or otherwise alter the
 Interim Financing Order, the Final Financing Order, the Canadian Interim DIP Recognition
 Order, the Canadian Final DIP Recognition Order, any Loan Document, any Existing Loan
 Document or any of the transactions contemplated in any of the foregoing without the prior
 consent of Agent, such consent to be given in its sole discretion;

                 (d)    Without the written consent of the Agent, (i) an order with respect to any
 of the Bankruptcy Cases shall be entered by the Bankruptcy Court (A) appointing a trustee under
 Section 1104 of the Bankruptcy Code, or an examiner with enlarged powers relating to the
 operation of the business of the Loan Parties under Section 1106(b) of the Bankruptcy Code,
 which appointment shall not have been reversed, stayed or vacated within three days, or (B)
 terminating or shortening any Debtor's exclusive rights to file and solicit acceptances for a plan
 of reorganization in the Bankruptcy Cases, or (ii) an order with respect to the Recognition
 Proceedings shall be entered by the Canadian Court (A) appointing any monitor, trustee,
 receiver, interim receiver, receiver and manager or other similar Person in any Canadian
 proceeding under any Insolvency Laws, or an examiner with enlarged powers relating to the
 operation of the business of the Loan Parties pursuant to applicable Insolvency Laws (other than,
 for the avoidance of doubt, the appointment of the Information Officer) or (B) terminating or
 shortening any Debtor's exclusive rights to file and solicit acceptances for a plan of
 reorganization in the Bankruptcy Cases;

                 (e)     (i) Any Loan Party shall attempt to invalidate, reduce or otherwise impair
 the liens or security interests of Agent and the Lenders, or otherwise in respect of the Obligations
 or Existing Secured Obligations, claims or rights against Loan Parties or any of their Subsidiaries
 or to subject any Collateral to assessment pursuant to Section 105, 506(c), 552 or any other
 section of the Bankruptcy Code or other applicable Insolvency Laws, (ii) any lien, security
 interest or Superpriority Claim created by the Loan Documents, the Financing Order or the
 applicable DIP Recognition Order shall, for any reason, cease to be valid, (iii) any action is
 commenced by any Loan Party or any of its Subsidiaries which contests the extent, validity,
 perfection, enforceability or priority of any of the liens and security interests of Agent, Existing
 Agent, the Lenders or Existing Lenders or in respect of the Existing Secured Obligations or the
 Obligations (including the Last Out Loans or the Last Out Obligations) created by the Loan
 Documents, the Existing Credit Agreement, the Existing Loan Documents, the Financing Order
 or the applicable DIP Recognition Order or (iv) any Loan Party or any Subsidiary of any Loan
 Party challenges the extent, validity or priority of the Obligations or the Existing Secured
 Obligations or the application of any payments or collections received by Agent, Lenders,
 Existing Agent, or Existing Lenders to the Obligations or Existing Secured Obligations as
 provided for herein or in the Financing Order;

               (f)    Without the written consent of the Agent, (i) an order with respect to any
 of the Bankruptcy Cases or the Recognition Proceedings shall be entered by the Bankruptcy
 Court or the Canadian Court dismissing any of the Bankruptcy Cases or the Recognition
 Proceedings or converting any of the Bankruptcy Cases (or any case comprising part of any of
 the Bankruptcy Cases) to a case under chapter 7 of the Bankruptcy Code or the applicable


                                                -98-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 242 of 535


 provisions of other Insolvency Laws, which dismissal or conversion shall not have been
 reversed, stayed or vacated within 3 days, (ii) any Insolvency Proceeding with respect to the
 Loan Parties or their Subsidiaries other than the Recognition Proceedings shall be commenced in
 Canada under applicable Insolvency Laws or (iii) the Loan Parties shall seek or request the entry
 of any order to effect any of the events described in subclauses (i) and (ii) of this paragraph (f);

                (g)     An order with respect to any of the Bankruptcy Cases or the Recognition
 Proceedings shall be entered without the express prior written consent of Agent, (i) to revoke,
 vacate, reverse, stay, modify, supplement or amend the Existing Credit Agreement, any Loan
 Document, any Existing Loan Document, the Financing Order, the applicable DIP Recognition
 Order or the transactions contemplated in any of the foregoing, or (ii) to permit any
 administrative expense, claim or lien (now existing or hereafter arising, of any kind or nature
 whatsoever) to have priority equal or superior to the priority of the Agent, Existing Agent,
 Lenders and Existing Lenders in respect of the Obligations and Existing Secured Obligations;

                 (h)    An order shall be entered by the Bankruptcy Court or the Canadian Court
 granting relief from the automatic stay in connection with the Bankruptcy Cases and the
 Recognition Proceedings to any party that affects the Loan Parties' property (including, without
 limitation, to permit foreclosure or enforcement on the Collateral) with a fair market value in
 excess of $500,000 without the written consent of the Agent;

                (i)     Any plan of reorganization is filed by the Debtors, Sponsor or the Term
 Loan Lenders that, or an order shall be entered by the Bankruptcy Court or issued by the
 Canadian Court confirming a reorganization plan in any of the Bankruptcy Cases or the
 Recognition Proceedings which, does not (i) contain a provision that all Obligations and all
 Existing Secured Obligations shall be paid in full in a manner satisfactory to the Agent on or
 before the effective date, or substantial consummation, of such plan (other than in respect of the
 Last Out Obligations) and (ii) provide for the continuation of the liens and security interests
 granted to Agent and priorities (subject to the Existing Intercreditor Agreement and Participation
 Agreement in respect of the Last Out Obligations) until such plan effective date all Obligations
 and Existing Secured Obligations are paid in full (other than in respect of the Last Out
 Obligations as set forth above);

                (j)     Unless otherwise agreed to by Agent, other than with respect to the Term
 Loan Debt, a motion shall be filed by any Loan Party seeking authority, or an order shall be
 entered in any of the Bankruptcy Cases or the Recognition Proceedings, that (i) permits any Loan
 Party or any Subsidiary of any Loan Party to incur indebtedness secured by any claim under
 Bankruptcy Code Section 364(c)(1) or any corresponding provision under other applicable
 Insolvency Laws or by a Lien pari passu with or superior to the lien granted under the Loan
 Documents and the Existing Loan Documents and Bankruptcy Code Sections 364(c)(2) (or any
 corresponding provision under other applicable Insolvency Laws) or (d) unless (A) all of the
 Obligations and Existing Secured Obligations have been paid in full at the time of the entry of
 any such order, or (B) the Obligations and the Existing Secured Obligations are paid in full with
 such indebtedness, or (ii) permits any Loan Party or any Subsidiary of any Loan Party the right
 to use cash Collateral other than in accordance with the terms of the Financing Order, unless all
 of the Obligations and Existing Secured Obligations shall have been paid in full;



                                                -99-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 243 of 535


                (k)     Subject to the Existing Intercreditor Agreement, any motions in the
 Bankruptcy Cases or the Recognition Proceedings to sell Collateral (other than Term Loan
 Priority Collateral) or approve procedures regarding the same, or any orders of the Bankruptcy
 Court or Canadian Court approving or amending any of the foregoing, are not in form and
 substance reasonably acceptable to Agent;

                (l)    Any Loan Party or any Subsidiary of any Loan Party shall fail to maintain
 sufficient projected borrowing capacity under the Credit Agreement plus cash plus projected
 cash flow plus undrawn commitments under the Term Loan Credit Agreement to pay all accrued
 administrative obligations and other administrative claims when due, and sufficient additional
 borrowing capacity to enable such other unpaid administrative obligations and administrative
 claims that are required to be paid in full prior to such time that all Obligations and Existing
 Secured Obligations are paid in full;

                (m)     Three Business Days after written notice to the Loan Parties of the failure
 by the Loan Parties to deliver to the Agent any of the documents or other written information
 required to be delivered pursuant to the Financing Order when due (during which time the Loan
 Parties may cure) or any such documents or other written information shall contain a
 misrepresentation of a material fact when made so as to make the written information provided
 to the Agent and Lenders, taken as a whole, materially misleading;

                 (n)     Except as set forth herein, the failure by the Loan Parties to observe or
 perform any of the material terms or provisions contained in the Financing Order in any respect
 adverse to the interests of the Lenders;

                 (o)     The entry of an order of the Bankruptcy Court granting any lien on or
 security interest in any of the Collateral that is pari passu with or senior to the DIP Liens held by
 the Agent on or as security interests in the Collateral, the Adequate Protection Liens, the
 Superpriority Claims or the Liens securing the Existing Obligations, or the Loan Parties and any
 of their Subsidiaries shall seek or request (or support another party in the filing of) the entry of
 any such order, other than the Term Loan Debt;

                (p)     The Loan Parties’ creating or permitting to exist any other superpriority
 claim which is pari passu with or senior to the claims of the Agent and the Lenders, the Adequate
 Protection Liens, the Superpriority Claims or the Pre-Petition Term Liens, except for the
 Carveout, the liens securing the Existing Term Loan Debt and the liens securing the Term Loan
 Debt, and the Permitted Priority Liens;

                (q)    The Parent or any of its Subsidiaries using the proceeds of the Loans for
 any item other than in compliance with Section 7(a), other than the Carveout, or makes any Pre-
 Petition Payment (other than the obligations under the Existing Term Loan Debt as contemplated
 by the Term Loan Credit Agreement and in accordance with the Approved Budget), in each case
 except as agreed in writing in advance by the Agent;

                 (r)     Any uninsured judgments are entered with respect to any post-petition
 liabilities against any of the Loan Parties or any of their respective properties in a combined




                                                -100-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 244 of 535


 aggregate amount in excess of $200,000 unless stayed, vacated or satisfied for a period of twenty
 (20) calendar days after entry thereof;

               (s)      Any Loan Party asserts a right of subrogation or contribution against any
 other Loan Party prior to the date upon which all Obligations and Existing Secured Obligations
 have been paid in full and all Commitments have been terminated;

                (t)     Any Loan Party shall seek to sell any of its assets that are ABL Priority
 Collateral outside the ordinary course of business, unless (i) the proceeds of such sale are used to
 indefeasibly pay the Obligations and Existing Secured Obligations in full in cash unless such sale
 is consented to by the Agent (it being agreed that such consent is deemed to be given with
 respect to the Proposed Plan as in effect on the date hereof), or (ii) such sale is pursuant to
 bidding procedures approved by the Agent;

                (u)     The Parent or any of its Subsidiaries (or any party with the support of any
 of the Parent or any of its Subsidiaries) shall challenge the validity or enforceability of any of the
 Loan Documents or the Existing Loan Documents;

                 (v)    Upon the consummation of a sale of all or substantially all of the Loan
 Parties’ assets pursuant to Section 363 of the Bankruptcy Code, unless (i) the proceeds of such
 sale are applied to the indefeasible payment in full the Obligations and Existing Secured
 Obligations or otherwise applied in accordance with the DIP Orders or (ii) such sale is consented
 to by the Agent;

               (w)    Payment of or granting adequate protection with respect to any
 Indebtedness that was existing prior to the Filing Date other than as expressly provided in the
 Financing Order or permitted under the Intercreditor Agreement or as consented to by the Agent;
 and

                (x)     The termination of the Restructuring Support Agreement by any part
 thereto; or

        8.17.      Permitted Variance. Permitted Variances under the Approved Budget are
 exceeded for any period of time.

 9.     RIGHTS AND REMEDIES.

        9.1.       Rights and Remedies. Notwithstanding the provisions of Section 362 of the
 Bankruptcy Code, upon the occurrence and during the continuation of an Event of Default and
 subject to any notice required under the Financing Order or any DIP Recognition Order, the
 Required Lenders (at their election but without notice of their election and without demand (but
 with concurrent written notice to Administrative Borrower in the case of clauses (a) and (b)
 below) may authorize and instruct Agent to do any one or more of the following on behalf of the
 Lender Group (and Agent, acting upon the instructions of the Required Lenders, shall do the
 same on behalf of the Lender Group), all of which are authorized by Borrowers:

                 (a)     (i) declare the principal of, and any and all accrued and unpaid interest and
 fees in respect of, the Loans and all other Obligations (other than the Bank Product Obligations),


                                                 -101-
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 245 of 535


 whether evidenced by this Agreement or by any of the other Loan Documents to be immediately
 due and payable, whereupon the same shall become and be immediately due and payable and
 Borrowers shall be obligated to repay all of such Obligations in full, without presentment,
 demand, protest, or further notice or other requirements of any kind, all of which are hereby
 expressly waived by each Borrower, and (ii) direct Borrowers to provide (and Borrowers agree
 that upon receipt of such notice Borrowers will provide) Letter of Credit Collateralization to
 Agent to be held as security for Borrowers' reimbursement obligations for drawings that may
 subsequently occur under issued and outstanding Letters of Credit;

                (b)     declare the Commitments terminated, whereupon the Commitments shall
 immediately be terminated together with (i) any obligation of any Revolving Lender to make
 Revolving Loans, (ii) the obligation of any Swing Lender to make Swing Loans, and (iii) the
 obligation of any Issuing Lender to issue Letters of Credit;

                (c)     terminate the Loan Parties' right to use Cash Collateral by written notice
 thereof to counsel for the Loan Parties, counsel for the Committee (if any), the U.S. Trustee, and
 the Information Officer, without further notice, application or order of the Bankruptcy Court or
 the Canadian Court;

                (d)     subject to the applicable terms, if any, of the Financing Order (which will
 include, without limitation, a seven (7) Business Day advance written notice period requirement)
 and the applicable DIP Recognition Order, exercise all other rights and remedies available to
 Agent or the Lenders under the Loan Documents, under applicable law, or in equity; provided,
 that, during such seven (7) Business Day period, none of the Agent or Lenders shall be required
 to provide any Loans or other financial accommodations under this Agreement.

         9.2.      Remedies Cumulative. The rights and remedies of the Lender Group under
 this Agreement, the other Loan Documents, and all other agreements shall be cumulative. The
 Lender Group shall have all other rights and remedies not inconsistent herewith as provided
 under the Code, by law, or in equity. No exercise by the Lender Group of one right or remedy
 shall be deemed an election, and no waiver by the Lender Group of any Event of Default shall be
 deemed a continuing waiver. No delay by the Lender Group shall constitute a waiver, election,
 or acquiescence by it.

 10.    WAIVERS; INDEMNIFICATION.

         10.1.      Demand; Protest; etc. Each Borrower waives demand, protest, notice of
 protest, notice of default or dishonor, notice of payment and nonpayment, nonpayment at
 maturity, release, compromise, settlement, extension, or renewal of documents, instruments,
 chattel paper, and guarantees at any time held by the Lender Group on which any Borrower may
 in any way be liable.

        10.2.         The Lender Group's Liability for Collateral. Each Borrower hereby agrees
 that: (a) so long as Agent complies with its obligations, if any, under the Code, the Lender
 Group shall not in any way or manner be liable or responsible for: (i) the safekeeping of the
 Collateral, (ii) any loss or damage thereto occurring or arising in any manner or fashion from any
 cause, (iii) any diminution in the value thereof, or (iv) any act or default of any carrier,



                                               -102-
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 246 of 535


 warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of loss, damage, or
 destruction of the Collateral shall be borne by Borrowers.

         10.3.        Indemnification. Each Borrower shall pay, indemnify, defend, and hold the
 Agent-Related Persons, the Lender-Related Persons, and each Participant (each, an "Indemnified
 Person") harmless (to the fullest extent permitted by law) from and against any and all claims,
 demands, suits, actions, investigations, proceedings, liabilities, fines, costs, penalties, and
 damages, and all reasonable and documented fees and disbursements of attorneys, experts, or
 consultants and all other costs and expenses actually incurred in connection therewith or in
 connection with the enforcement of this indemnification (as and when they are incurred and
 irrespective of whether suit is brought), at any time asserted against, imposed upon, or incurred
 by any of them (a) in connection with or as a result of or related to (1) the execution and
 delivery, advising, structuring, drafting, reviewing, administering or syndicating, or the
 monitoring of Parent's and its Subsidiaries' compliance with the terms of, the Loan Documents or
 any Existing Loan Documents (provided that any legal fees incurred in connection therewith
 shall be limited to the reasonable fees and reasonable out-of-pocket expenses of one primary
 counsel for all Indemnified Persons (taken as a whole) (and, solely in the case of an actual
 conflict of interest, one additional counsel as necessary to the affected Indemnified Persons taken
 as a whole) and to the extent reasonably necessary, one local counsel in each relevant material
 jurisdiction)), (2) enforcement (including any restructuring or workout with respect hereto and in
 connection with the Bankruptcy Cases) of this Agreement, any of the other Loan Documents or
 any Existing Loan Document, or the transactions contemplated hereby or thereby (provided, that
 the indemnification in this clause (a) shall not extend to (i) any dispute among Indemnified
 Persons that does not arise out of an act or omission by Borrower or any other Loan Party or
 Subsidiary thereof (other than any claims against Agent or a Lead Arranger in their capacity as
 such), or (ii) any claims primarily related to Taxes or any costs attributable to such Tax claims,
 which shall be governed by Section 16), (b) with respect to any investigation, litigation, or
 proceeding related to this Agreement, any other Loan Document or any Existing Loan
 Document, the making of any Loans or issuance of any Letters of Credit hereunder, or the use of
 the proceeds of the Loans or the Letters of Credit provided hereunder or under the Existing
 Credit Agreement (irrespective of whether any Indemnified Person or Loan Party is a party
 thereto), or any act, omission, event, or circumstance in any manner related thereto, and (c) in
 connection with or arising out of any violation of Environmental Law by Parent or any of its
 Subsidiaries, any presence or release of Hazardous Materials at, on, under, to or from any assets
 or properties owned, leased or operated by any Borrower or any of its Subsidiaries, or any
 Environmental Actions against, Environmental Liabilities of, or Remedial Actions required of,
 Parent or any of its Subsidiaries, or related in any way to any operations, assets or properties of
 any Borrower or any of its Subsidiaries (each and all of the foregoing, the "Indemnified
 Liabilities"). The foregoing to the contrary notwithstanding, no Borrower shall have any
 obligation to any Indemnified Person under this Section 10.3 with respect to any (a) material
 breach of any Indemnified Person of their obligations (or the obligations of such Indemnified
 Persons’ Agent-Related Persons) under the Loan Documents, as finally determined by a court of
 competent jurisdiction or (b) Indemnified Liability that a court of competent jurisdiction finally
 determines to have resulted from the gross negligence, bad faith or willful misconduct of such
 Indemnified Person or its officers, directors, employees, attorneys, or agents. This provision
 shall survive the termination of this Agreement and the repayment in full of the Obligations. If
 any Indemnified Person makes any payment to any other Indemnified Person with respect to an


                                               -103-
19-11608-mew      Doc 13        Filed 05/19/19 Entered 05/19/19 16:56:11        Main Document
                                            Pg 247 of 535


 Indemnified Liability as to which Borrowers were required to indemnify the Indemnified Person
 receiving such payment, the Indemnified Person making such payment is entitled to be
 indemnified and reimbursed by Borrowers with respect thereto. WITHOUT LIMITATION,
 EXCEPT AS SET FORTH ABOVE, THE FOREGOING INDEMNITY SHALL APPLY
 TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED
 LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT
 OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR
 OF ANY OTHER PERSON.

 11.    NOTICES.

                 Unless otherwise provided in this Agreement, all notices or demands relating to
 this Agreement or any other Loan Document shall be in writing and (except for financial
 statements and other informational documents which may be sent by first-class mail, postage
 prepaid) shall be personally delivered or sent by registered or certified mail (postage prepaid,
 return receipt requested), overnight courier, electronic mail (at such email addresses as a party
 may designate in accordance herewith), or telefacsimile. In the case of notices or demands to
 Parent, any Borrower or Agent, as the case may be, they shall be sent to the respective address
 set forth below:

                 If to Parent or any     HOLLANDER SLEEP PRODUCTS, LLC
                 Borrower:               6501 Congress Avenue Suite 300
                                         Boca Raton, Florida 33487
                                         Attn: Stephen Cumbow
                                         Fax No. 561-214-4030

                 with copies to          SENTINEL CAPITAL PARTNERS, L.L.C.
                 (which shall not        330 Madison Avenue, 27th Floor
                 constitute notice or    New York, New York 10017
                 service of process):    Attn: Michael Fabian
                                         Fax No. (212) 688-6513

                                         KIRKLAND & ELLIS
                                         601 Lexington Avenue
                                         New York, New York 10022
                                         Attn: Yongjin Im
                                         Fax No. (212) 446-4900

                 If to Agent:            WELLS FARGO BANK, NATIONAL
                                         ASSOCIATION
                                         2450 Colorado Avenue, Suite 3000 West
                                         Santa Monica, California 90404
                                         Attn: Account Manager – Hollander
                                         Fax No. (866) 495-9803




                                              -104-
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 248 of 535


                 with copies to          GOLDBERG KOHN LTD.
                 (which shall not        55 East Monroe Street, Suite 3300
                 constitute notice or    Chicago, Illinois 60606
                 service of process):    Attn: Randall L. Klein
                                         Fax No. (312) 863-7474

                 Any party hereto may change the address at which they are to receive notices
 hereunder, by notice in writing in the foregoing manner given to the other party. All notices or
 demands sent in accordance with this Section 11, shall be deemed received on the earlier of the
 date of actual receipt or three Business Days after the deposit thereof in the mail; provided, that
 (a) notices sent by overnight courier service shall be deemed to have been given when received,
 (b) notices by facsimile shall be deemed to have been given when sent (except that, if not given
 during normal business hours for the recipient, shall be deemed to have been given at the
 opening of business on the next Business Day for the recipient) and (c) notices by electronic mail
 shall be deemed received upon the sender's receipt of an acknowledgment from the intended
 recipient (such as by the "return receipt requested" function, as available, return email or other
 written acknowledgment).

 12.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL
        REFERENCE PROVISION.

           (a)  THE VALIDITY OF THIS AGREEMENT AND THE OTHER
 LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN
 ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN
 DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
 HEREOF AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND
 THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
 THEREUNDER OR RELATED HERETO OR THERETO, AND ANY CLAIMS,
 CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR
 RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED
 BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
 NEW YORK AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.

           (b)  IF THE BANKRUPTCY COURT ABSTAINS FROM HEARING OR
 REFUSES TO EXERCISE JURISDICTION OVER ANY OF THE FOLLOWING, THE
 PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
 CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
 SHALL BE TRIED AND LITIGATED ONLY IN THE STATE COURTS AND, TO THE
 EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN
 THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY
 SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
 PROPERTY MAY BE BROUGHT, AT AGENT'S OPTION, IN THE COURTS OF ANY
 JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE
 SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH OF
 PARENT AND EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP
 WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT
 EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS


                                               -105-
19-11608-mew   Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                    Pg 249 of 535


 OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
 ACCORDANCE WITH THIS SECTION 12(b).

            (c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
 LAW, EACH OF PARENT AND EACH BORROWER AND EACH MEMBER OF THE
 LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
 JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
 DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE
 LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
 THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
 CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
 "CLAIM"). EACH OF PARENT AND EACH BORROWER AND EACH MEMBER OF
 THE LENDER GROUP REPRESENT AND WARRANT THAT EACH HAS REVIEWED
 THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
 TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
 EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
 WRITTEN CONSENT TO A TRIAL BY THE COURT.

           (d)  THE      PARTIES    HEREBY      IRREVOCABLY AND
 UNCONDITIONALLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
 STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK AND
 THE STATE OF NEW YORK AND THE BANKRUPTCY COURT, IN ANY ACTION
 OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS,
 OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH OF
 THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
 ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
 OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
 MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER
 LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE
 HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
 AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY
 OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

           (e)  NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST
 AGENT, ANY SWING LENDER, ANY OTHER LENDER, ANY ISSUING LENDER, OR
 ANY    AFFILIATE,   DIRECTOR,    OFFICER,  EMPLOYEE,     COUNSEL,
 REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR
 ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY
 DAMAGES OR LOSSES IN RESPECT OF ANY CLAIM FOR BREACH OF
 CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR
 RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
 ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT
 OCCURRING IN CONNECTION THEREWITH, AND EACH LOAN PARTY HEREBY
 WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH
 DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR
 SUSPECTED TO EXIST IN ITS FAVOR.



                                      -106-
19-11608-mew      Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                          Pg 250 of 535


 NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 12, THE
 BANKRUPTCY COURT SHALL HAVE EXCLUSIVE JURISDICTION OVER ANY
 ACTION OR DISPUTE INVOLVING, RELATING TO OR ARISING OUT OF THIS
 AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 13.    ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

        13.1.      Assignments and Participations.

                 (a)    (i)    Subject to the conditions set forth in clause (a)(ii) below, any
 Lender may assign and delegate all or any portion of its rights and duties under the Loan
 Documents (including the Obligations owed to it and its Commitments) to one or more assignees
 so long as such prospective assignee is an Eligible Transferee (each, an "Assignee"), with the
 prior written consent (such consent not be unreasonably withheld or delayed) of:

                               (A)  solely to the extent such Assignee is a Specified
 Competitor, Administrative Borrower; provided, that no such consent of Administrative
 Borrower shall be required with respect to any such assignment if an Event of Default has
 occurred and is continuing; and

                               (B)    Agent, Swing Lenders, and Issuing Lenders.

                       (ii)    Assignments shall be subject to the following additional
 conditions:

                               (A)    no assignment may be made to a natural person;

                               (B)    no assignment may be made to a Loan Party or any of its
 Subsidiaries, or any Sponsor Affiliated Entity (except with respect to Last Out Loans with the
 consent of the Agent or upon payment in full of the Obligations (other than the Last Out Loans)
 as contemplated by the Participation Agreement);

                               (C)     the amount of the Commitments and the other rights and
 obligations of the assigning Lender hereunder and under the other Loan Documents subject to
 each such assignment (determined as of the date the Assignment and Acceptance with respect to
 such assignment is delivered to Agent) shall be in a minimum amount (unless waived by Agent)
 of $5,000,000 (or lesser amounts, if agreed by Agent, or otherwise if less, all of such Lender's
 remaining Commitments and Loans) (except such minimum amount shall not apply to (I) an
 assignment or delegation by any Lender to any other Lender, an Affiliate of any Lender, or a
 Related Fund of such Lender or (II) a group of new Lenders, each of which is an Affiliate of
 each other or a Related Fund of such new Lender to the extent that the aggregate amount to be
 assigned to all such new Lenders is at least $5,000,000);

                                 (D)    each partial assignment shall be made as an assignment of a
 proportionate part of all the assigning Lender's rights and obligations under this Agreement;

                           (E)    the parties to each assignment shall execute and deliver to
 Agent an Assignment and Acceptance; provided, that Borrowers and Agent may continue to deal


                                               -107-
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 251 of 535


 solely and directly with the assigning Lender in connection with the interest so assigned to an
 Assignee until written notice of such assignment, together with payment instructions, addresses,
 and related information with respect to the Assignee, have been given to Administrative
 Borrower and Agent by such Lender and the Assignee;

                               (F)     unless waived by Agent, the assigning Lender or Assignee
 has paid to Agent, for Agent's separate account, a processing fee in the amount of $3,500; and

                            (G)  the assignee, if it is not a Lender, shall deliver to Agent an
 Administrative Questionnaire in a form approved by Agent (the "Administrative
 Questionnaire").

                (b)     From and after the date that Agent receives the executed Assignment and
 Acceptance and, if applicable, payment of the required processing fee, (i) the Assignee
 thereunder shall be a party hereto and, to the extent that rights and obligations hereunder have
 been assigned to it pursuant to such Assignment and Acceptance, shall be a "Lender" and shall
 have the rights and obligations of a Lender under the Loan Documents, and (ii) the assigning
 Lender shall, to the extent that rights and obligations hereunder and under the other Loan
 Documents have been assigned by it pursuant to such Assignment and Acceptance, relinquish its
 rights (except with respect to Section 10.3) and be released from any future obligations under
 this Agreement (and in the case of an Assignment and Acceptance covering all or the remaining
 portion of an assigning Lender's rights and obligations under this Agreement and the other Loan
 Documents, such Lender shall cease to be a party hereto and thereto); provided, that nothing
 contained herein shall release any assigning Lender from obligations that survive the termination
 of this Agreement, including such assigning Lender's obligations under Section 15 and Section
 17.9(a).

                  (c)    By executing and delivering an Assignment and Acceptance, the assigning
 Lender thereunder and the Assignee thereunder confirm to and agree with each other and the
 other parties hereto as follows: (i) other than as provided in such Assignment and Acceptance,
 such assigning Lender makes no representation or warranty and assumes no responsibility with
 respect to any statements, warranties or representations made in or in connection with this
 Agreement or the execution, legality, validity, enforceability, genuineness, sufficiency or value
 of this Agreement or any other Loan Document furnished pursuant hereto, (ii) such assigning
 Lender makes no representation or warranty and assumes no responsibility with respect to the
 financial condition of any Loan Party or the performance or observance by any Loan Party of
 any of its obligations under this Agreement or any other Loan Document furnished pursuant
 hereto, (iii) such Assignee confirms that it has received a copy of this Agreement, together with
 such other documents and information as it has deemed appropriate to make its own credit
 analysis and decision to enter into such Assignment and Acceptance, (iv) such Assignee will,
 independently and without reliance upon Agent, such assigning Lender or any other Lender, and
 based on such documents and information as it shall deem appropriate at the time, continue to
 make its own credit decisions in taking or not taking action under this Agreement, (v) such
 Assignee appoints and authorizes Agent to take such actions and to exercise such powers under
 this Agreement and the other Loan Documents as are delegated to Agent, by the terms hereof
 and thereof, together with such powers as are reasonably incidental thereto, and (vi) such



                                              -108-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 252 of 535


 Assignee agrees that it will perform all of the obligations which by the terms of this Agreement
 are required to be performed by it as a Lender.

                (d)     Immediately upon Agent's receipt of the required processing fee, if
 applicable, and delivery of notice to the assigning Lender pursuant to Section 13.1(b), this
 Agreement shall be deemed to be amended to the extent, but only to the extent, necessary to
 reflect the addition of the Assignee and the resulting adjustment of the Commitments arising
 therefrom. The Commitment allocated to each Assignee shall reduce such Commitments of the
 assigning Lender pro tanto.

                 (e)      Any Lender may at any time sell to one or more commercial banks,
 financial institutions, or other Persons (other than, so long as no Event of Default has occurred, a
 Specified Competitor) (a "Participant") participating interests in all or any portion of its
 Obligations, its Commitment, and the other rights and interests of that Lender (the "Originating
 Lender") hereunder and under the other Loan Documents; provided, that (i) the Originating
 Lender shall remain a "Lender" for all purposes of this Agreement and the other Loan
 Documents and the Participant receiving the participating interest in the Obligations, the
 Commitments, and the other rights and interests of the Originating Lender hereunder shall not
 constitute a "Lender" hereunder or under the other Loan Documents and the Originating Lender's
 obligations under this Agreement shall remain unchanged, (ii) the Originating Lender shall
 remain solely responsible for the performance of such obligations, (iii) Borrowers, Agent, and
 the Lenders shall continue to deal solely and directly with the Originating Lender in connection
 with the Originating Lender's rights and obligations under this Agreement and the other Loan
 Documents, (iv) no Lender shall transfer or grant any participating interest under which the
 Participant has the right to approve any amendment to, or any consent or waiver with respect to,
 this Agreement or any other Loan Document, except to the extent such amendment to, or consent
 or waiver with respect to this Agreement or of any other Loan Document would (A) extend the
 final maturity date of the Obligations hereunder in which such Participant is participating,
 (B) reduce the interest rate applicable to the Obligations hereunder in which such Participant is
 participating, (C) release all or substantially all of the Collateral or guaranties (except to the
 extent expressly provided herein or in any of the Loan Documents) supporting the Obligations
 hereunder in which such Participant is participating, (D) postpone the payment of, or reduce the
 amount of, the interest or fees payable to such Participant through such Lender (other than a
 waiver of default interest), or (E) decreases the amount or postpones the due dates of scheduled
 principal repayments or prepayments or premiums payable to such Participant through such
 Lender (for the avoidance of doubt, mandatory prepayments pursuant to Section 2.4(e) may be
 postponed, delayed, waived or modified without the consent of a Participant), (v) no
 participation shall be sold to a natural person, (vi) no participation shall be sold to a Loan Party,
 an affiliate of a Loan Party or any Sponsor Affiliated Entity, except pursuant to and in
 accordance with the terms of the Existing Participation Agreement or the Participation
 Agreement, and (vii) all amounts payable by Borrowers hereunder shall be determined as if such
 Lender had not sold such participation, except that, if amounts outstanding under this Agreement
 are due and unpaid, or shall have been declared or shall have become due and payable upon the
 occurrence of an Event of Default, each Participant shall be deemed to have the right of setoff in
 respect of its participating interest in amounts owing under this Agreement to the same extent as
 if the amount of its participating interest were owing directly to it as a Lender under this
 Agreement; provided, however, each Participant shall be entitled to the benefits of Section 16 as


                                                -109-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 253 of 535


 if it were a Lender provided such Participant delivers the forms and documentation required by
 Section 16 and otherwise agrees in writing to be subject to Section 16 as if it were a Lender.
 Subject to the foregoing, sentence, the rights of any Participant only shall be derivative through
 the Originating Lender with whom such Participant participates and no Participant shall have any
 rights under this Agreement or the other Loan Documents or any direct rights as to the other
 Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the Obligations. No
 Participant shall have the right to participate directly in the making of decisions by the Lenders
 among themselves.

                  (f)   In connection with any such assignment or participation or proposed
 assignment or participation or any grant of a security interest in, or pledge of, its rights under and
 interest in this Agreement, a Lender may, subject to the provisions of Section 17.9, disclose all
 documents and information which it now or hereafter may have relating to Parent and its
 Subsidiaries and their respective businesses.

                  (g)   Any other provision in this Agreement notwithstanding, any Lender may
 at any time create a security interest in, or pledge, all or any portion of its rights under and
 interest in this Agreement in favor of any Federal Reserve Bank in accordance with Regulation
 A of the Federal Reserve Bank or U.S. Treasury Regulation 31 CFR §203.24, and such Federal
 Reserve Bank may enforce such pledge or security interest in any manner permitted under
 applicable law.

                 (h)    Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain, or
 cause to be maintained, a register (the "Register") on which it enters the name and address of
 each Lender as the registered owner of the Revolver Commitments (and the principal amount
 thereof and stated interest thereon) held by such Lender (each, a "Registered Loan"). Other than
 in connection with an assignment by a Lender of all or any portion of its portion of the Revolver
 Commitments to an Affiliate of such Lender or a Related Fund of such Lender (i) a Registered
 Loan (and the registered note, if any, evidencing the same) may be assigned or sold in whole or
 in part only by registration of such assignment or sale on the Register (and each registered note
 shall expressly so provide) and (ii) any assignment or sale of all or part of such Registered Loan
 (and the registered note, if any, evidencing the same) may be effected only by registration of
 such assignment or sale on the Register, together with the surrender of the registered note, if any,
 evidencing the same duly endorsed by (or accompanied by a written instrument of assignment or
 sale duly executed by) the holder of such registered note, whereupon, at the request of the
 designated assignee(s) or transferee(s), one or more new registered notes in the same aggregate
 principal amount shall be issued to the designated assignee(s) or transferee(s). Prior to the
 registration of assignment or sale of any Registered Loan (and the registered note, if any
 evidencing the same), Borrowers shall treat the Person in whose name such Registered Loan
 (and the registered note, if any, evidencing the same) is registered as the owner thereof for the
 purpose of receiving all payments thereon and for all other purposes, notwithstanding notice to
 the contrary, absent manifest error. In the case of any assignment by a Lender of all or any
 portion of its Revolver Commitments to an Affiliate of such Lender or a Related Fund of such
 Lender, and which assignment is not recorded in the Register, the assigning Lender, on behalf of
 Borrowers, shall maintain a register comparable to the Register. This Section 13.1(h) shall be
 construed so that the Revolver Commitments are at all times maintained in "registered form"
 within the meaning of Section 163(f), 165(g), 871(h)(2), 881(c)(2) and 4701 of the IRC.


                                                 -110-
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 254 of 535


                 (i)    In the event that a Lender sells participations in the Registered Loan, such
 Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or cause to be
 maintained) a register in accordance with Section 5f.103-1(c) of the United States Treasury
 Regulations on which it enters the name of all participants in the Registered Loans held by it
 (and the principal amount (and stated interest thereon) of the portion of such Registered Loans
 that is subject to such participations) (the "Participant Register"). A Registered Loan (and the
 Registered Note, if any, evidencing the same) may be participated in whole or in part only by
 registration of such participation on the Participant Register (and each registered note shall
 expressly so provide). Any participation of such Registered Loan (and the registered note, if
 any, evidencing the same) may be effected only by the registration of such participation on the
 Participant Register.

                (j)     Agent shall make a copy of the Register (and each Lender shall make a
 copy of its Participant Register to the extent it has one) available for review by Borrowers from
 time to time as Borrowers may reasonably request.

             (k)   Notwithstanding anything contained herein to the contrary, no assignment
 may be made unless after giving effect thereto the Pro Rata Share of the US Revolver
 Commitments of a Lender and its Affiliates shall equal the Pro Rata Share of the Canadian
 Revolver Commitments of such Lender and its Affiliates and the Pro Rata Share of the Canadian
 Revolver Commitments of a Lender and its Affiliates shall equal the Pro Rata Share of the US
 Revolver Commitments of such Lender and its Affiliates.

                 (l)    Notwithstanding anything to the contrary set forth herein, the
 participations and assignments contemplated by the Participation Agreement shall be permitted
 hereunder.

         13.2.      Successors. This Agreement shall bind and inure to the benefit of the
 respective permitted successors and assigns of each of the parties; provided, that, except to the
 extent otherwise expressly permitted hereunder, no Borrower may assign this Agreement or any
 rights or duties hereunder without the Lenders' prior written consent and any prohibited
 assignment shall be absolutely void ab initio. No consent to assignment by the Lenders shall
 release any Borrower from its Obligations. A Lender may assign this Agreement and the other
 Loan Documents and its rights and duties hereunder and thereunder pursuant to Section 13.1 and,
 except as expressly required pursuant to Section 13.1, no consent or approval by any Loan Party
 is required in connection with any such assignment.

 14.    AMENDMENTS; WAIVERS.

        14.1.       Amendments and Waivers.

                (a)     No amendment, waiver or other modification of any provision of this
 Agreement or any other Loan Document (other than Bank Product Agreements or the Fee
 Letter), and no consent with respect to any departure by Borrowers therefrom, shall be effective
 unless the same shall be in writing and signed by the Required Lenders (or by Agent at the
 written request of the Required Lenders) and the Loan Parties that are party thereto and then any
 such waiver or consent shall be effective, but only in the specific instance and for the specific



                                               -111-
19-11608-mew        Doc 13        Filed 05/19/19 Entered 05/19/19 16:56:11        Main Document
                                              Pg 255 of 535


 purpose for which given; provided, that no such waiver, amendment, or consent shall, unless in
 writing and signed by all of the Lenders directly and adversely affected thereby and all of the
 Loan Parties that are party thereto, do any of the following:

                        (i)    increase the amount of or extend the expiration date of any
 Commitment of such Lender or amend, modify, or eliminate the last sentence of Section 2.4(c)
 (it being understood that a waiver of any condition precedent or the waiver of any Default, Event
 of Default or a waiver of a mandatory prepayment under Section 2.4(e) shall not constitute an
 extension or increase of any Commitment),

                       (ii)   postpone or delay any date fixed by this Agreement or any other
 Loan Document for any payment of principal, interest, fees, or other amounts due hereunder or
 under any other Loan Document (for the avoidance of doubt, mandatory prepayments pursuant to
 Section 2.4(e) may be postponed, delayed, waived or modified with the consent of Required
 Lenders) due to such Lender,

                        (iii)  reduce the principal of, or the rate of interest on, any loan or other
 extension of credit hereunder, or reduce any fees or other amounts payable hereunder or under
 any other Loan Document other than the Fee Letter due to such Lender (except (i) in connection
 with the waiver of applicability of Section 2.6(c) and (ii) in connection with the waiver of a
 mandatory prepayment under Section 2.4(e), which, in each case, shall be effective with the
 written consent of the Required Lenders),

                      (iv)   amend, modify, or eliminate this Section or any provision of this
 Agreement providing for consent or other action by all Lenders,

                          (v)      amend, modify, or eliminate the definitions of "Required Lenders"
 or "Pro Rata Share",

                          (vi)   other than in connection with a transaction expressly permitted by
 the terms hereof or the other Loan Documents, release or contractually subordinate all or
 substantially all of the value of the Guarantees or Collateral, or

                          (vii)    amend, modify, or eliminate any of the provisions of
 Section 2.4(b)(i) or (ii).

                (b)       No amendment, waiver, modification, or consent shall amend, modify,
 waive, or eliminate,

                        (i)    the definition of, or any of the terms or provisions of, the Fee
 Letter, without the written consent of Agent and Borrowers, and shall not require the written
 consent of any of the Lenders, or

                       (ii)   any provision of Section 15 pertaining to Agent, or any other rights
 or duties of Agent under this Agreement or the other Loan Documents, without the written
 consent of Agent, Borrowers, and the Required Lenders.




                                                  -112-
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 256 of 535


                (c)    No amendment, waiver, modification, elimination, or consent shall,
 without written consent of Agent, Borrowers and each Lender,

                       (i)     amend, modify, or eliminate the definition of US Borrowing Base,
 Canadian Borrowing Base or any of the defined terms (including the definitions of US Eligible
 Accounts, Canadian Eligible Accounts, US Eligible Inventory and Canadian Eligible Inventory)
 that are used in such definition to the extent that any such change results in more credit being
 made available to Borrowers based upon the US Borrowing Base or Canadian Borrowing Base,
 but not otherwise, or the definition of US Maximum Revolver Amount or Canadian Maximum
 Revolver Amount,

                      (ii)    amend, modify, or eliminate Section 3.1 or 3.2 (provided, that a
 waiver of a Default or Event of Default or an event or circumstance that could give rise to a
 Default or Event of Default shall not constitute an amendment or modification of Section 3.1 or
 3.2),or

                     (iii) amend, modify, or eliminate the definition of "Initial Approved
 Budget" or "Approved Budget".

               (d)    No amendment, waiver, modification, elimination, or consent shall amend,
 modify, or waive any provision of this Agreement or the other Loan Documents pertaining to an
 Issuing Lender, or any other rights or duties of an Issuing Lender under this Agreement or the
 other Loan Documents, without the written consent of the applicable Issuing Lender, Agent,
 Borrowers, and the Required Lenders,

               (e)   No amendment, waiver, modification, elimination, or consent shall amend,
 modify, or waive any provision of this Agreement or the other Loan Documents pertaining to
 Swing Lender, or any other rights or duties of Swing Lender under this Agreement or the other
 Loan Documents, without the written consent of Swing Lender, Agent, Borrowers, and the
 Required Lenders,

                 (f)    Anything in this Section 14.1 to the contrary notwithstanding, (i) any
 amendment, modification, elimination, waiver, consent, termination, or release of, or with
 respect to, any provision of this Agreement or any other Loan Document that relates only to the
 relationship of the Lender Group among themselves, and that does not affect the rights or
 obligations of Parent or any Borrower, shall not require consent by or the agreement of any Loan
 Party, and (ii) any amendment, waiver, modification, elimination, or consent of or with respect to
 any provision of this Agreement or any other Loan Document may be entered into without the
 consent of, or over the objection of, any Defaulting Lender other than any of the matters
 governed by Section 14.1(a)(i) through (iii) that affect such Lender, and

                (g)    The terms of the Existing Participation Agreement, the Participation
 Agreement and the Participation Put Agreement (unless earlier terminated) and any participation
 entered into thereunder shall be binding on the successors and assignees of each Lender party
 thereto.

        Notwithstanding anything to the contrary herein, with the consent of Agent at the request
 of the Administrative Borrower (without the need to obtain any consent of any Lender), any


                                               -113-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 257 of 535


 Loan Document may be amended to cure any obvious error or any error or omission of a
 technical nature that is jointly identified by Agent and the Administrative Borrower.

        14.2.       Replacement of Certain Lenders.

                 (a)     If (i) any action to be taken by the Lender Group or Agent hereunder
 requires the consent, authorization, or agreement of all Lenders or all Lenders affected thereby
 and if such action has received the consent, authorization, or agreement of the Required Lenders,
 but not of all Lenders or all Lenders affected thereby, or (ii) any Lender makes a claim for
 compensation under Section 16, then Borrowers or Agent, upon at least five Business Days prior
 irrevocable notice (or such shorter period as Agent may agree), may permanently replace any
 Lender (and its Affiliates) that failed to give its consent, authorization, or agreement (a "Non-
 Consenting Lender") or any Lender that made a claim for compensation (a "Tax Lender") with
 one or more Replacement Lenders, and the Non-Consenting Lender (and its Affiliates) or Tax
 Lender (and its Affiliates), as applicable, shall have no right to refuse to be replaced hereunder.
 Such notice to replace the Non-Consenting Lender or Tax Lender, as applicable, shall specify an
 effective date for such replacement, which date shall not be later than fifteen (15) Business Days
 after the date such notice is given.

                 (b)     Prior to the effective date of such replacement, the Non-Consenting
 Lender (and its Affiliates) or Tax Lender (and its Affiliates), as applicable, and each
 Replacement Lender shall execute and deliver an Assignment and Acceptance, subject only to
 the Non-Consenting Lender (and its Affiliates) or Tax Lender (and its Affiliates), as applicable,
 being repaid in full its share of the outstanding Obligations (without any premium or penalty of
 any kind whatsoever, but including (i) all interest, fees and other amounts that may be due in
 payable in respect thereof, and (ii) an assumption of its Pro Rata Share of participations in the
 Letters of Credit). If the Non-Consenting Lender (or its Affiliates) or Tax Lender (or its
 Affiliates), as applicable, shall refuse or fail to execute and deliver any such Assignment and
 Acceptance prior to the effective date of such replacement, Agent may, but shall not be required
 to, execute and deliver such Assignment and Acceptance in the name of and on behalf of the
 Non-Consenting Lender (and its Affiliates) or Tax Lender (and its Affiliates), as applicable, and
 irrespective of whether Agent executes and delivers such Assignment and Acceptance, the Non-
 Consenting Lender (and its Affiliates) or Tax Lender (and its Affiliates), as applicable, shall be
 deemed to have executed and delivered such Assignment and Acceptance. The replacement of
 any Non-Consenting Lender (or its Affiliates) or Tax Lender (or its Affiliates), as applicable,
 shall be made in accordance with the terms of Section 13.1. Until such time as one or more
 Replacement Lenders shall have acquired all of the Obligations, the Commitments, and the other
 rights and obligations of the Non-Consenting Lender (and its Affiliates) or Tax Lender (and its
 Affiliates), as applicable, hereunder and under the other Loan Documents, the Non-Consenting
 Lender (and its Affiliates) or Tax Lender (and its Affiliates), as applicable, shall remain
 obligated to make the Non-Consenting Lender's (and its Affiliates) or Tax Lender's (and its
 Affiliates), as applicable, Pro Rata Share of Revolving Loans and to purchase a participation in
 each Letter of Credit, in an amount equal to its Pro Rata Share of participations in such Letters of
 Credit.

        14.3.      No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
 exercise any right, remedy, or option under this Agreement or any other Loan Document, or


                                                -114-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 258 of 535


 delay by Agent or any Lender in exercising the same, will operate as a waiver thereof. No
 waiver by Agent or any Lender will be effective unless it is in writing, and then only to the
 extent specifically stated. No waiver by Agent or any Lender on any occasion shall affect or
 diminish Agent's and each Lender's rights thereafter to require strict performance by Parent and
 Borrowers of any provision of this Agreement. Agent's and each Lender's rights under this
 Agreement and the other Loan Documents will be cumulative and not exclusive of any other
 right or remedy that Agent or any Lender may have.

 15.    AGENT; THE LENDER GROUP.

         15.1.       Appointment and Authorization of Agent. Each Lender hereby designates
 and appoints Wells Fargo as its agent under this Agreement and the other Loan Documents and
 each Lender hereby irrevocably authorizes (and by entering into a Bank Product Agreement,
 each Bank Product Provider shall be deemed to designate, appoint, and authorize) Agent to
 execute and deliver each of the other Loan Documents on its behalf and to take such other action
 on its behalf under the provisions of this Agreement and each other Loan Document and to
 exercise such powers and perform such duties as are expressly delegated to Agent by the terms
 of this Agreement or any other Loan Document, together with such powers as are reasonably
 incidental thereto. Agent agrees to act as agent for and on behalf of the Lenders (and the Bank
 Product Providers) on the conditions contained in this Section 15. Any provision to the contrary
 contained elsewhere in this Agreement or in any other Loan Document notwithstanding, Agent
 shall not have any duties or responsibilities, except those expressly set forth herein or in the other
 Loan Documents, nor shall Agent have or be deemed to have any fiduciary relationship with any
 Lender (or Bank Product Provider), and no implied covenants, functions, responsibilities, duties,
 obligations or liabilities shall be read into this Agreement or any other Loan Document or
 otherwise exist against Agent. Without limiting the generality of the foregoing, the use of the
 term "agent" in this Agreement or the other Loan Documents with reference to Agent is not
 intended to connote any fiduciary or other implied (or express) obligations arising under agency
 doctrine of any applicable law. Instead, such term is used merely as a matter of market custom,
 and is intended to create or reflect only a representative relationship between independent
 contracting parties. Each Lender hereby further authorizes (and by entering into a Bank Product
 Agreement, each Bank Product Provider shall be deemed to authorize) Agent to act as the
 secured party under each of the Loan Documents that create a Lien on any item of Collateral.
 Except as expressly otherwise provided in this Agreement, Agent shall have and may use its sole
 discretion with respect to exercising or refraining from exercising any discretionary rights or
 taking or refraining from taking any actions that Agent expressly is entitled to take or assert
 under or pursuant to this Agreement and the other Loan Documents. Without limiting the
 generality of the foregoing, or of any other provision of the Loan Documents that provides rights
 or powers to Agent, Lenders agree that Agent shall have the right to exercise the following
 powers as long as this Agreement remains in effect: (a) maintain, in accordance with its
 customary business practices, ledgers and records reflecting the status of the Obligations, the
 Collateral, payments and proceeds of Collateral, and related matters, (b) execute or file any and
 all financing or similar statements or notices, amendments, renewals, supplements, documents,
 instruments, proofs of claim, notices and other written agreements with respect to the Loan
 Documents, (c) make Revolving Loans, for itself or on behalf of Lenders, as provided in the
 Loan Documents, (d) exclusively receive, apply, and distribute payments and proceeds of the
 Collateral as provided in the Loan Documents, (e) open and maintain such bank accounts and


                                                 -115-
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 259 of 535


 cash management arrangements as Agent deems necessary and appropriate in accordance with
 the Loan Documents for the foregoing purposes, (f) perform, exercise, and enforce any and all
 other rights and remedies of the Lender Group with respect to Parent or its Subsidiaries, the
 Obligations, the Collateral, or otherwise related to any of same as provided in the Loan
 Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem necessary or
 appropriate for the performance and fulfillment of its functions and powers pursuant to the Loan
 Documents.

         15.2.      Delegation of Duties. Agent may execute any of its duties under this
 Agreement or any other Loan Document by or through agents (including WF Canada),
 employees or attorneys in fact and shall be entitled to advice of counsel concerning all matters
 pertaining to such duties. Each member of the Lender Group and each Loan Party acknowledges
 and agrees that any agent appointed by Agent shall be entitled to the rights and benefits of this
 Section 15. Agent shall not be responsible for the negligence or misconduct of any agent or
 attorney in fact that it selects as long as such selection was made without gross negligence or
 willful misconduct.

         15.3.      Liability of Agent. None of the Agent-Related Persons shall (a) be liable for
 any action taken or omitted to be taken by any of them under or in connection with this
 Agreement or any other Loan Document or the transactions contemplated hereby (except for its
 own gross negligence or willful misconduct), or (b) be responsible in any manner to any of the
 Lenders (or Bank Product Providers) for any recital, statement, representation or warranty made
 by Parent or any of its Subsidiaries or Affiliates, or any officer or director thereof, contained in
 this Agreement or in any other Loan Document, or in any certificate, report, statement or other
 document referred to or provided for in, or received by Agent under or in connection with, this
 Agreement or any other Loan Document, or the validity, effectiveness, genuineness,
 enforceability or sufficiency of this Agreement or any other Loan Document, or for any failure of
 Parent or its Subsidiaries or any other party to any Loan Document to perform its obligations
 hereunder or thereunder. No Agent-Related Person shall be under any obligation to any Lenders
 (or Bank Product Providers) to ascertain or to inquire as to the observance or performance of any
 of the agreements contained in, or conditions of, this Agreement or any other Loan Document, or
 to inspect the books and records or properties of Parent or its Subsidiaries.

          15.4.      Reliance by Agent. Agent shall be entitled to rely, and shall be fully
 protected in relying, upon any writing, resolution, notice, consent, certificate, affidavit, letter,
 telegram, telefacsimile or other electronic method of transmission, telex or telephone message,
 statement or other document or conversation believed by it to be genuine and correct and to have
 been signed, sent, or made by the proper Person or Persons, and upon advice and statements of
 legal counsel (including counsel to Borrowers or counsel to any Lender), independent
 accountants and other experts selected by Agent. Agent shall be fully justified in failing or
 refusing to take any action under this Agreement or any other Loan Document unless Agent shall
 first receive such advice or concurrence of the Lenders as it deems appropriate and until such
 instructions are received, Agent shall act, or refrain from acting, as it deems advisable. If Agent
 so requests, it shall first be indemnified to its reasonable satisfaction by the Lenders (and, if it so
 elects, the Bank Product Providers) against any and all liability and expense that may be incurred
 by it by reason of taking or continuing to take any such action. Agent shall in all cases be fully
 protected in acting, or in refraining from acting, under this Agreement or any other Loan


                                                 -116-
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 260 of 535


 Document in accordance with a request or consent of the Required Lenders and such request and
 any action taken or failure to act pursuant thereto shall be binding upon all of the Lenders (and
 Bank Product Providers).

         15.5.      Notice of Default or Event of Default. Agent shall not be deemed to have
 knowledge or notice of the occurrence of any Default or Event of Default, except with respect to
 defaults in the payment of principal, interest, fees, and expenses required to be paid to Agent for
 the account of the Lenders and, except with respect to Events of Default of which Agent has
 actual knowledge, unless Agent shall have received written notice from a Lender or
 Administrative Borrower referring to this Agreement, describing such Default or Event of
 Default, and stating that such notice is a "notice of default." Agent promptly will notify the
 Lenders of its receipt of any such notice or of any Event of Default of which Agent has actual
 knowledge. If any Lender obtains actual knowledge of any Event of Default, such Lender
 promptly shall notify the other Lenders and Agent of such Event of Default. Each Lender shall
 be solely responsible for giving any notices to its Participants, if any. Subject to Section 15.4,
 Agent shall take such action with respect to such Default or Event of Default as may be
 requested by the Required Lenders in accordance with Section 9; provided, that unless and until
 Agent has received any such request, Agent may (but shall not be obligated to) take such action,
 or refrain from taking such action, with respect to such Default or Event of Default as it shall
 deem advisable.

         15.6.        Credit Decision. Each Lender (and Bank Product Provider) acknowledges
 that none of the Agent-Related Persons has made any representation or warranty to it, and that no
 act by Agent hereinafter taken, including any review of the affairs of Parent and its Subsidiaries
 or Affiliates, shall be deemed to constitute any representation or warranty by any Agent-Related
 Person to any Lender (or Bank Product Provider). Each Lender represents (and by entering into
 a Bank Product Agreement, each Bank Product Provider shall be deemed to represent) to Agent
 that it has, independently and without reliance upon any Agent-Related Person and based on
 such due diligence, documents and information as it has deemed appropriate, made its own
 appraisal of, and investigation into, the business, prospects, operations, property, financial and
 other condition and creditworthiness of any Borrower or any other Person party to a Loan
 Document, and all applicable bank regulatory laws relating to the transactions contemplated
 hereby, and made its own decision to enter into this Agreement and to extend credit to
 Borrowers. Each Lender also represents (and by entering into a Bank Product Agreement, each
 Bank Product Provider shall be deemed to represent) that it will, independently and without
 reliance upon any Agent-Related Person and based on such documents and information as it shall
 deem appropriate at the time, continue to make its own credit analysis, appraisals and decisions
 in taking or not taking action under this Agreement and the other Loan Documents, and to make
 such investigations as it deems necessary to inform itself as to the business, prospects,
 operations, property, financial and other condition and creditworthiness of any Borrower or any
 other Person party to a Loan Document. Except for notices, reports, and other documents
 expressly herein required to be furnished to the Lenders by Agent, Agent shall not have any duty
 or responsibility to provide any Lender (or Bank Product Provider) with any credit or other
 information concerning the business, prospects, operations, property, financial and other
 condition or creditworthiness of any Borrower or any other Person party to a Loan Document
 that may come into the possession of any of the Agent-Related Persons. Each Lender
 acknowledges (and by entering into a Bank Product Agreement, each Bank Product Provider


                                               -117-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 261 of 535


 shall be deemed to acknowledge) that Agent does not have any duty or responsibility, either
 initially or on a continuing basis (except to the extent, if any, that is expressly specified herein)
 to provide such Lender (or Bank Product Provider) with any credit or other information with
 respect to Borrowers, their Affiliates or any of their respective business, legal, financial or other
 affairs, and irrespective of whether such information came into Agent's or its Affiliates' or
 representatives' possession before or after the date on which such Lender became a party to this
 Agreement (or such Bank Product Provider entered into a Bank Product Agreement).

         15.7.      Costs and Expenses; Indemnification. Agent may incur and pay Lender
 Group Expenses to the extent Agent reasonably deems necessary or appropriate for the
 performance and fulfillment of its functions, powers, and obligations pursuant to the Loan
 Documents, including court costs, attorneys' fees and expenses, fees and expenses of financial
 accountants, advisors, consultants, and appraisers, costs of collection by outside collection
 agencies, auctioneer fees and expenses, and costs of security guards or insurance premiums paid
 to maintain the Collateral, whether or not Borrowers are obligated to reimburse Agent or Lenders
 for such expenses pursuant to this Agreement or otherwise. Agent is authorized and directed to
 deduct and retain sufficient amounts from payments or proceeds of the Collateral received by
 Agent to reimburse Agent for such out-of-pocket costs and expenses prior to the distribution of
 any amounts to Lenders (or Bank Product Providers). In the event Agent is not reimbursed for
 such costs and expenses by Parent or its Subsidiaries, each Lender hereby agrees that it is and
 shall be obligated to pay to Agent such Lender's ratable thereof. Whether or not the transactions
 contemplated hereby are consummated, each of the Lenders, on a ratable basis, shall indemnify
 and defend the Agent-Related Persons (to the extent not reimbursed by or on behalf of
 Borrowers and without limiting the obligation of Borrowers to do so) from and against any and
 all Indemnified Liabilities; provided, that no Lender shall be liable for the payment to any Agent-
 Related Person of any portion of such Indemnified Liabilities resulting solely from such Person's
 gross negligence or willful misconduct nor shall any Lender be liable for the obligations of any
 Defaulting Lender in failing to make a Revolving Loan or other extension of credit hereunder.
 Without limitation of the foregoing, each Lender shall reimburse Agent upon demand for such
 Lender's ratable share of any costs or out of pocket expenses (including attorneys, accountants,
 advisors, and consultants fees and expenses) incurred by Agent in connection with the
 preparation, execution, delivery, administration, modification, amendment, or enforcement
 (whether through negotiations, legal proceedings or otherwise) of, or legal advice in respect of
 rights or responsibilities under, this Agreement or any other Loan Document to the extent that
 Agent is not reimbursed for such expenses by or on behalf of Borrowers. The undertaking in this
 Section shall survive the payment of all Obligations hereunder and the resignation or
 replacement of Agent.

         15.8.        Agents in Individual Capacity. Wells Fargo and its Affiliates may make
 loans to, issue letters of credit for the account of, accept deposits from, provide Bank Products to,
 acquire Equity Interests in, and generally engage in any kind of banking, trust, financial
 advisory, underwriting, or other business with Parent and its Subsidiaries and Affiliates and any
 other Person party to any Loan Document as though it were not Agent hereunder, and, in each
 case, without notice to or consent of the other members of the Lender Group. The other
 members of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
 each Bank Product Provider shall be deemed to acknowledge) that, pursuant to such activities,
 Wells Fargo or its Affiliates may receive information regarding Parent or its Affiliates or any


                                                -118-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 262 of 535


 other Person party to any Loan Documents that is subject to confidentiality obligations in favor
 of Parent or such other Person and that prohibit the disclosure of such information to the Lenders
 (or Bank Product Providers), and the Lenders acknowledge (and by entering into a Bank Product
 Agreement, each Bank Product Provider shall be deemed to acknowledge) that, in such
 circumstances (and in the absence of a waiver of such confidentiality obligations, which waiver
 Agent will use its reasonable best efforts to obtain), Agent shall not be under any obligation to
 provide such information to them. The terms "Lender" and "Lenders" include Wells Fargo in its
 individual capacity.

         15.9.       Successor Agent. Agent may resign as Agent upon thirty (30) days (ten (10)
 days if an Event of Default has occurred and is continuing) prior written notice to the Lenders
 (unless such resignation is made pursuant to Section 9 of the Participation Agreement or such
 notice or applicable notice period is otherwise waived by the Required Lenders, in which case no
 such prior notice shall be required) and without any notice to the Bank Product Providers. If
 Agent resigns under this Agreement, the Required Lenders shall be entitled, appoint a successor
 Agent for the Lenders (and the Bank Product Providers). If, at the time that Agent's resignation
 is effective, it is acting as an Issuing Lender or a Swing Lender, such resignation shall also
 operate to effectuate its resignation as an Issuing Lender or a Swing Lender, as applicable, and it
 shall automatically be relieved of any further obligation to issue Letters of Credit, or to make
 Swing Loans. If no successor Agent is appointed prior to the effective date of the resignation of
 Agent, Agent may appoint, after consulting with the Lenders, a successor Agent. If Agent has
 materially breached or failed to perform any material provision of this Agreement or of
 applicable law, the Required Lenders may agree in writing to remove and replace Agent with a
 successor Agent from among the Lenders. In any such event, upon the acceptance of its
 appointment as successor Agent hereunder, such successor Agent shall succeed to all the rights,
 powers, and duties of the retiring Agent and the term "Agent" shall mean such successor Agent
 and the retiring Agent's appointment, powers, and duties as Agent shall be terminated. After any
 retiring Agent's resignation hereunder as Agent, the provisions of this Section 15 shall inure to
 its benefit as to any actions taken or omitted to be taken by it while it was Agent under this
 Agreement. If no successor Agent has accepted appointment as Agent by the date which is thirty
 (30) days following a retiring Agent's notice of resignation, the retiring Agent's resignation shall
 nevertheless thereupon become effective and the Lenders shall perform all of the duties of Agent
 hereunder until such time, if any, as the Lenders appoint a successor Agent as provided for
 above.

         15.10.     Lender in Individual Capacity. Any Lender and its respective Affiliates
 may make loans to, issue letters of credit for the account of, accept deposits from, provide Bank
 Products to, acquire Equity Interests in and generally engage in any kind of banking, trust,
 financial advisory, underwriting, or other business with Parent and its Subsidiaries and Affiliates
 and any other Person party to any Loan Documents as though such Lender were not a Lender
 hereunder without notice to or consent of the other members of the Lender Group (or the Bank
 Product Providers). The other members of the Lender Group acknowledge (and by entering into
 a Bank Product Agreement, each Bank Product Provider shall be deemed to acknowledge) that,
 pursuant to such activities, such Lender and its respective Affiliates may receive information
 regarding Parent or its Affiliates or any other Person party to any Loan Documents that is subject
 to confidentiality obligations in favor of Parent or such other Person and that prohibit the
 disclosure of such information to the Lenders, and the Lenders acknowledge (and by entering


                                                -119-
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 263 of 535


 into a Bank Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
 that, in such circumstances (and in the absence of a waiver of such confidentiality obligations,
 which waiver such Lender will use its reasonable best efforts to obtain), such Lender shall not be
 under any obligation to provide such information to them.

        15.11.      Collateral Matters.

                  (a)    The Lenders hereby irrevocably authorize (and by entering into a Bank
 Product Agreement, each Bank Product Provider shall be deemed to authorize) Agent to release
 any Lien on any Collateral (i) upon the termination of the Commitments and payment and
 satisfaction in full by Borrowers of all of the Obligations, (ii) constituting property being sold or
 disposed of if a release is required or desirable in connection therewith and if Borrowers certify
 to Agent that the sale or disposition is permitted under Section 6.4 (and Agent may rely
 conclusively on any such certificate, without further inquiry), (iii) constituting property in which
 neither Parent or its Subsidiaries owned any interest at the time Agent's Lien was granted nor at
 any time thereafter, (iv) constituting property leased or licensed to Parent or its Subsidiaries
 under a lease or license that has expired or is terminated in a transaction permitted under this
 Agreement, or (v) in connection with a credit bid or purchase authorized under this Section
 15.11. Notwithstanding anything to the contrary in the foregoing, to the extent property is sold
 or disposed of pursuant to and in accordance with Section 6.4 to a Person that is not a Loan Party
 (or required to become a Loan Party), Agent's Lien on such sold or disposed of Collateral shall
 automatically terminate. The Loan Parties and the Lenders hereby irrevocably authorize (and by
 entering into a Bank Product Agreement, each Bank Product Provider shall be deemed to
 authorize) Agent, based upon the instruction of the Required Lenders, to (a) consent to, credit bid
 or purchase (either directly or indirectly through one or more entities) all or any portion of the
 Collateral at any sale thereof conducted under the provisions of the Bankruptcy Code, including
 Section 363 of the Bankruptcy Code and any similar laws in any other jurisdictions in which a
 Loan Party is subject, (b) credit bid or purchase (either directly or indirectly through one or more
 entities) all or any portion of the Collateral at any sale or other disposition thereof conducted
 under the provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the Code or
 the PPSA, or (c) credit bid or purchase (either directly or indirectly through one or more entities)
 all or any portion of the Collateral at any other sale or foreclosure conducted or consented to by
 Agent in accordance with applicable law in any judicial action or proceeding or by the exercise
 of any legal or equitable remedy. In connection with any such credit bid or purchase, (i) the
 Obligations owed to the Lenders and the Bank Product Providers shall be entitled to be, and shall
 be, credit bid on a ratable basis (with Obligations with respect to contingent or unliquidated
 claims being estimated for such purpose if the fixing or liquidation thereof would not impair or
 unduly delay the ability of Agent to credit bid or purchase at such sale or other disposition of the
 Collateral and, if such contingent or unliquidated claims cannot be estimated without impairing
 or unduly delaying the ability of Agent to credit bid at such sale or other disposition, then such
 claims shall be disregarded, not credit bid, and not entitled to any interest in the Collateral that is
 the subject of such credit bid or purchase) and the Lenders and the Bank Product Providers
 whose Obligations are credit bid shall be entitled to receive interests (ratably based upon the
 proportion of their Obligations credit bid in relation to the aggregate amount of Obligations so
 credit bid) in the Collateral that is the subject of such credit bid or purchase (or in the Equity
 Interests of the any entities that are used to consummate such credit bid or purchase), and
 (ii) Agent, based upon the instruction of the Required Lenders, may accept non-cash


                                                 -120-
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 264 of 535


 consideration, including debt and equity securities issued by any entities used to consummate
 such credit bid or purchase and in connection therewith Agent may reduce the Obligations owed
 to the Lenders and the Bank Product Providers (ratably based upon the proportion of their
 Obligations credit bid in relation to the aggregate amount of Obligations so credit bid) based
 upon the value of such non-cash consideration; provided, that Bank Product Obligations not
 entitled to the application set forth in Section 2.4(b)(ii)(A)(10) or Section 2.4(b)(ii)(B)(10) shall
 not be entitled to be, and shall not be, credit bid, or used in the calculation of the ratable interest
 of the Lenders and Bank Product Providers in the Obligations which are credit bid. Except as
 provided above, Agent will not execute and deliver a release of any Lien on any Collateral
 without the prior written authorization of (y) if the release is of all or substantially all of the
 Collateral, all of the Lenders (without requiring the authorization of the Bank Product Providers),
 or (z) otherwise, the Required Lenders (without requiring the authorization of the Bank Product
 Providers). Upon request by Agent or Borrowers at any time, the Lenders will (and if so
 requested, the Bank Product Providers will) confirm in writing Agent's authority to release any
 such Liens on particular types or items of Collateral pursuant to this Section 15.11; provided,
 that (1) anything to the contrary contained in any of the Loan Documents notwithstanding, Agent
 shall not be required to execute any document or take any action necessary to evidence such
 release on terms that, in Agent's opinion, could expose Agent to liability or create any obligation
 or entail any consequence other than the release of such Lien without recourse, representation, or
 warranty, and (2) such release shall not in any manner discharge, affect, or impair the
 Obligations or any Liens (other than those expressly released) upon (or obligations of Borrowers
 in respect of) any and all interests retained by any Borrower, including, the proceeds of any sale,
 all of which shall continue to constitute part of the Collateral.

                 (b)     Agent shall have no obligation whatsoever to any of the Lenders (or the
 Bank Product Providers) (i) to verify or assure that the Collateral exists or is owned by Parent or
 its Subsidiaries or is cared for, protected, or insured or has been encumbered, (ii) to verify or
 assure that Agent's Liens have been properly or sufficiently or lawfully created, perfected,
 protected, or enforced or are entitled to any particular priority, (iii) to verify or assure that any
 particular items of Collateral meet the eligibility criteria applicable in respect thereof, (iv) to
 impose, maintain, increase, reduce, implement, or eliminate any particular reserve hereunder or
 to determine whether the amount of any reserve is appropriate or not, or (v) to exercise at all or
 in any particular manner or under any duty of care, disclosure or fidelity, or to continue
 exercising, any of the rights, authorities and powers granted or available to Agent pursuant to
 any of the Loan Documents, it being understood and agreed that in respect of the Collateral, or
 any act, omission, or event related thereto, subject to the terms and conditions contained herein,
 Agent may act in any manner it may deem appropriate, in its sole discretion given Agent's own
 interest in the Collateral in its capacity as one of the Lenders and that Agent shall not have any
 other duty or liability whatsoever to any Lender (or Bank Product Provider) as to any of the
 foregoing, except as otherwise expressly provided herein.

               (c)    Wells Fargo maintains internal policies and procedures, standards and/or
 other documentation that address requirements placed on federally-regulated lenders under Flood
 Laws. Agent will post on the Platform documents that it receives in connection with the Flood
 Laws. However, Agent reminds each Lender that, pursuant to the Flood Laws, each federally
 regulated lender is responsible for assuring its own compliance with the flood insurance
 requirements.


                                                 -121-
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 265 of 535


        15.12.     Restrictions on Actions by Lenders; Sharing of Payments.

                 (a)     Each of the Lenders agrees that it shall not, without the express written
 consent of Agent, set off against the Obligations, any amounts owing by such Lender to Parent or
 its Subsidiaries or any deposit accounts of Parent or its Subsidiaries now or hereafter maintained
 with such Lender. Each of the Lenders further agrees that it shall not, unless specifically
 requested to do so in writing by Agent, take or cause to be taken any action, including, the
 commencement of any legal or equitable proceedings to enforce any Loan Document against any
 Borrower or any Guarantor or to foreclose any Lien on, or otherwise enforce any security interest
 in, any of the Collateral.

                 (b)     If, at any time or times any Lender shall receive (i) by payment,
 foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments with respect to the
 Obligations, except for any such proceeds or payments received by such Lender from Agent
 pursuant to the terms of this Agreement, or (ii) payments from Agent in excess of such Lender's
 Pro Rata Share of all such distributions by Agent, such Lender promptly shall (A) turn the same
 over to Agent, in kind, and with such endorsements as may be required to negotiate the same to
 Agent, or in immediately available funds, as applicable, for the account of all of the Lenders and
 for application to the Obligations in accordance with the applicable provisions of this
 Agreement, or (B) purchase, without recourse or warranty, an undivided interest and
 participation in the Obligations owed to the other Lenders so that such excess payment received
 shall be applied ratably as among the Lenders in accordance with their Pro Rata Shares;
 provided, that to the extent that such excess payment received by the purchasing party is
 thereafter recovered from it, those purchases of participations shall be rescinded in whole or in
 part, as applicable, and the applicable portion of the purchase price paid therefor shall be
 returned to such purchasing party, but without interest except to the extent that such purchasing
 party is required to pay interest in connection with the recovery of the excess payment.

         15.13.     Agency for Perfection. Agent hereby appoints each other Lender (and each
 Bank Product Provider) as its agent (and each Lender hereby accepts (and by entering into a
 Bank Product Agreement, each Bank Product Provider shall be deemed to accept) such
 appointment) for the purpose of perfecting Agent's Liens in assets which, in accordance with
 Article 8 or Article 9, as applicable, of the Code or the applicable provisions of the PPSA or the
 STA can be perfected by possession or control. Should any Lender obtain possession or control
 of any such Collateral, such Lender shall notify Agent thereof, and, promptly upon Agent's
 request therefor shall deliver possession or control of such Collateral to Agent or in accordance
 with Agent's instructions.

        15.14.      Payments by Agent to the Lenders. All payments to be made by Agent to
 the Lenders (or Bank Product Providers) shall be made by bank wire transfer of immediately
 available funds pursuant to such wire transfer instructions as each party may designate for itself
 by written notice to Agent. Concurrently with each such payment, Agent shall identify whether
 such payment (or any portion thereof) represents principal, premium, fees, or interest of the
 Obligations.

        15.15.    Concerning the Collateral and Related Loan Documents. Each member of
 the Lender Group authorizes and directs Agent to enter into this Agreement and the other Loan


                                               -122-
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 266 of 535


 Documents. Each member of the Lender Group agrees (and by entering into a Bank Product
 Agreement, each Bank Product Provider shall be deemed to agree) that any action taken by
 Agent in accordance with the terms of this Agreement or the other Loan Documents relating to
 the Collateral and the exercise by Agent of its powers set forth therein or herein, together with
 such other powers that are reasonably incidental thereto, shall be binding upon all of the Lenders
 (and such Bank Product Provider).

       15.16.    Field Examination Reports; Confidentiality; Disclaimers by Lenders;
 Other Reports and Information. By becoming a party to this Agreement, each Lender:

                (a)     is deemed to have requested that Agent furnish such Lender, promptly
 after it becomes available, a copy of each field examination report respecting Parent or its
 Subsidiaries (each, a "Report") prepared by or at the request of Agent, and Agent shall so furnish
 each Lender with such Reports,

                (b)    expressly agrees and acknowledges that Agent does not (i) make any
 representation or warranty as to the accuracy of any Report, and (ii) shall not be liable for any
 information contained in any Report,

                (c)    expressly agrees and acknowledges that the Reports are not
 comprehensive audits or examinations, that Agent or other party performing any field
 examination will inspect only specific information regarding Parent and its Subsidiaries and will
 rely significantly upon Parent's and its Subsidiaries' books and records, as well as on
 representations of Borrowers' personnel,

                (d)     agrees to keep all Reports and other material, non-public information
 regarding Parent and its Subsidiaries and their operations, assets, and existing and contemplated
 business plans in a confidential manner in accordance with Section 17.9, and

                (e)    without limiting the generality of any other indemnification provision
 contained in this Agreement, agrees: (i) to hold Agent and any other Lender preparing a Report
 harmless from any action the indemnifying Lender may take or fail to take or any conclusion the
 indemnifying Lender may reach or draw from any Report in connection with any loans or other
 credit accommodations that the indemnifying Lender has made or may make to Borrowers, or
 the indemnifying Lender's participation in, or the indemnifying Lender's purchase of, a loan or
 loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold Agent, and any
 such other Lender preparing a Report harmless from and against, the claims, actions,
 proceedings, damages, costs, expenses, and other amounts (including, documented or invoiced
 out-of-pocket attorneys' fees and costs) incurred by Agent and any such other Lender preparing a
 Report as the direct or indirect result of any third parties who might obtain all or part of any
 Report through the indemnifying Lender.

 In addition to the foregoing, (x) any Lender may from time to time request of Agent in writing
 that Agent provide to such Lender a copy of any report or document provided by Parent or its
 Subsidiaries to Agent that has not been contemporaneously provided by Parent or such
 Subsidiary to such Lender, and, upon receipt of such request, Agent promptly shall provide a
 copy of same to such Lender, (y) to the extent that Agent is entitled, under any provision of the



                                               -123-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 267 of 535


 Loan Documents, to request additional reports or information from Parent or its Subsidiaries, any
 Lender may, from time to time, reasonably request Agent to exercise such right as specified in
 such Lender's notice to Agent, whereupon Agent promptly shall request of Borrowers the
 additional reports or information reasonably specified by such Lender, and, upon receipt thereof
 from Parent or such Subsidiary, Agent promptly shall provide a copy of same to such Lender,
 and (z) any time that Agent renders to Borrowers a statement regarding the Loan Account, Agent
 shall send a copy of such statement to each Lender.

          15.17.     Several Obligations; No Liability. Notwithstanding that certain of the Loan
 Documents now or hereafter may have been or will be executed only by or in favor of Agent in
 its capacity as such, and not by or in favor of the Lenders, any and all obligations on the part of
 Agent (if any) to make any credit available hereunder shall constitute the several (and not joint)
 obligations of the respective Lenders on a ratable basis, according to their respective
 Commitments, to make an amount of such credit not to exceed, in principal amount, at any one
 time outstanding, the amount of their respective Commitments. Nothing contained herein shall
 confer upon any Lender any interest in, or subject any Lender to any liability for, or in respect of,
 the business, assets, profits, losses, or liabilities of any other Lender. Each Lender shall be solely
 responsible for notifying its Participants of any matters relating to the Loan Documents to the
 extent any such notice may be required, and no Lender shall have any obligation, duty, or
 liability to any Participant of any other Lender. Except as provided in Section 15.7, no member
 of the Lender Group shall have any liability for the acts of any other member of the Lender
 Group. No Lender shall be responsible to any Borrower or any other Person for any failure by
 any other Lender (or Bank Product Provider) to fulfill its obligations to make credit available
 hereunder, nor to advance for such Lender (or Bank Product Provider) or on its behalf, nor to
 take any other action on behalf of such Lender (or Bank Product Provider) hereunder or in
 connection with the financing contemplated herein.

          15.18.     Sole Lead Arranger and Sole Book Runners. Each of the Sole Lead
 Arranger and Sole Book Runner, in such capacities, shall not have any right, power, obligation,
 liability, responsibility, or duty under this Agreement other than those applicable to it in its
 capacity as a Lender, as Agent, as a Swing Lender, or as an Issuing Lender. Without limiting the
 foregoing, each of the Sole Lead Arranger and Sole Book Runner, in such capacities, shall not
 have or be deemed to have any fiduciary relationship with any Lender or any Loan Party. Each
 Lender, Agent, Swing Lender, Issuing Lender, and each Loan Party acknowledges that it has not
 relied, and will not rely, on the Sole Lead Arranger and Sole Book Runner in deciding to enter
 into this Agreement or in taking or not taking action hereunder. Each of the Sole Lead Arranger
 and Sole Book Runner, in such capacities, shall be entitled to resign at any time by giving notice
 to Agent and Borrowers.

         15.19.    Appointment for the Province of Quebec. Without prejudice to Section
 15.1 above, each member of the Lender Group hereby appoints and by entering into a Bank
 Product Agreement each of the Bank Product Providers shall be deemed to appoint the Agent as
 hypothecary representative of the Lender Group and the Bank Product Providers as
 contemplated under Article 2692 of the Civil Code of Quebec (in such capacity, the
 "Hypothecary Representative"), to enter into, to take and to hold on their behalf, and for their
 benefit, any deed of hypothec ("Deed of Hypothec") executed or to be executed by any of the
 Borrowers or Guarantors granting a hypothec pursuant to the laws of the Province of Quebec


                                                 -124-
19-11608-mew        Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                           Pg 268 of 535


 (Canada), as security for, inter alia, the Obligations (or any portion thereof) and to exercise such
 powers and duties which are conferred thereupon under such deed. The Hypothecary
 Representative shall (A) have the sole and exclusive right and authority to exercise, except as
 may be otherwise specifically restricted by the terms hereof, all rights and remedies given to the
 Agent, as Hypothecary Representative, with respect to the property or assets charged under any
 Deed of Hypothec under any other applicable law or otherwise, and (B) benefit from and be
 subject to all provisions hereof with respect to Agent mutatis mutandis, including, without
 limitation, all such provisions with respect to the liability or responsibility to and indemnification
 by the Lender Group and the Bank Product Providers, the Borrowers or the Guarantors. The
 execution prior to the date hereof by the Agent, as Hypothecary Representative of any Deed of
 Hypothec made pursuant to the laws of the Province of Quebec (Canada) is hereby ratified and
 confirmed. The appointment of the Agent as Hypothecary Representative shall be deemed to
 have been ratified and confirmed by each Person accepting an assignment of, a participation in or
 an arrangement in respect of, all or any portion of any of the Lender Group's or the Bank Product
 Providers' rights and obligations under this Agreement by the execution of an assignment,
 including an Assignment and Acceptance Agreement or other agreement pursuant to which it
 becomes such assignee or participant, and by each successor Agent by the execution of an
 assignment agreement or other agreement, or by the compliance with other formalities, as the
 case may be, pursuant to which it becomes a successor Agent hereunder. Each successor Agent
 appointed pursuant to the terms of this Agreement shall, automatically and without any further
 action or formality, become the successor Hypothecary Representative under each Deed of
 Hypothec (subject only to the registration of a notice of replacement in accordance with 2692 of
 the Civil Code of Quebec prior to exercising the rights relating to any Deed of Hypothec).

 16.    WITHHOLDING TAXES.

         16.1.       Payments. All payments under the Loan Documents by or on account of any
 obligation of any Loan Party will be made free and clear of, and without deduction or
 withholding for, any present or future Taxes, except as required by applicable law. If any Taxes
 are required to be deducted or withheld from any payment by or on account of any obligation of
 any Loan Party under the Loan Documents, the applicable Loan Party shall deduct, withhold or
 pay (as the case may be) the full amount of such Taxes to the relevant Governmental Authority
 and, if such taxes are Indemnified Taxes, the amount payable by the Loan Parties shall be
 increased as is necessary so that after withholding or deduction for or on account of such
 Indemnified Taxes, the amount received by the Lender, Agent, or other applicable recipient will
 not be less than the amount the applicable Lender, Agent, or other recipient would have received
 had no such withholding or deduction in respect of Indemnified Taxes been made. Borrowers
 will furnish to Agent promptly after the date the payment of any Tax is due pursuant to
 applicable law, certified copies of tax returns and receipts (or such other similar documents as
 may be available) evidencing such payment by Borrowers, or other evidence of payment
 reasonably satisfactory to Agent. Each Borrower agrees to pay any present or future stamp,
 value added, court or documentary, intangible, recording, filing or similar taxes or any other
 excise or property taxes, charges, or similar levies, other than Excluded Taxes ("Other Taxes")
 that arise from any payment made hereunder or from the execution, delivery, performance,
 recordation, registration, from the receipt or perfection of a security interest under, or filing of, or
 otherwise with respect to this Agreement or any other Loan Document within ten (10) days after
 receipt of demand therefor. The Loan Parties shall jointly and severally indemnify each


                                                  -125-
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 269 of 535


 Indemnified Person (as defined in Section 10.3) (collectively a "Tax Indemnitee") for the full
 amount of Indemnified Taxes or Other Taxes arising in connection with this Agreement or any
 other Loan Document (including, without limitation, any Indemnified Taxes or Other Taxes
 imposed or asserted on, or attributable to, amounts payable under this Section 16) imposed on, or
 paid by, or required to be withheld on payments to, such Tax Indemnitee and all reasonable and
 documented out-of-pocket fees and disbursements of attorneys, experts or consultants, and all
 other reasonable costs and expenses actually incurred in connection therewith or in connection
 with the enforcement of this indemnification, as and when they are incurred and irrespective of
 whether suit is brought, whether or not such Indemnified Taxes or Other Taxes were correctly or
 legally imposed or asserted by the relevant Governmental Authority. A certificate as to the
 amount of such payment or liability delivered to a Borrower by a Lender (with a copy to Agent),
 or by Agent on its own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
 The obligations of the Borrowers and Loan Parties under this Section 16 shall survive the
 termination of this Agreement and the repayment of the Loans.

        16.2.      Exemptions.

                (a)     Each Lender and Agent agrees to deliver to Agent and Borrowers and each
 Participant agrees to deliver to the Originating Lender, two original copies of the following
 forms, as applicable, before receiving its first payment under this Agreement, but only if such
 Lender, Participant or Agent is legally able to deliver such forms:

                        (i)    if such Lender or Participant or Agent is a Foreign Lender entitled
 to claim an exemption from United States withholding tax pursuant to the portfolio interest
 exception, (A) a statement of the Lender or Participant or Agent, signed under penalty of perjury,
 that it is not a (I) a "bank" as described in Section 881(c)(3)(A) of the IRC, (II) a 10%
 shareholder of any Borrower (within the meaning of Section 871(h)(3)(B) of the IRC), or (III) a
 controlled foreign corporation related to any Borrower within the meaning of Section 864(d)(4)
 of the IRC, and (B) a properly completed and executed IRS Form W-8BEN, IRS Form W-
 8BEN-E or Form W-8IMY (with proper attachments);

                      (ii)    if such Lender or Participant or Agent is a Foreign Lender entitled
 to claim an exemption from, or a reduction of, withholding tax under a United States tax treaty, a
 properly completed and executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E;

                        (iii)  if such Lender or Participant or Agent is a Foreign Lender entitled
 to claim that interest paid under this Agreement is exempt from United States withholding tax
 because it is effectively connected with a United States trade or business of such Lender, a
 properly completed and executed copy of IRS Form W-8ECI;

                        (iv)   if such Lender or Participant or Agent is a Foreign Lender entitled
 to claim that interest paid under this Agreement is exempt from United States withholding tax
 because such Lender or Participant or Agent serves as an intermediary, a properly completed and
 executed copy of IRS Form W-8IMY (with proper attachments); or

                     (v)    if such Lender or Participant or Agent is a U.S. Person, a properly
 completed and executed copy of any other form or forms, including IRS Form W-9, as may be



                                               -126-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 270 of 535


 required under the IRC or other laws of the United States as a condition to exemption from, or
 reduction of, United States withholding or backup withholding tax.

               (b)     Each Lender or Participant or Agent shall provide new forms (or successor
 forms) upon the expiration or obsolescence of any previously delivered forms, or if any such
 form becomes inaccurate in any respect, and to promptly notify Agent and Borrowers, or the
 Originating Lender in the case of a Participant, of any change in circumstances which would
 modify or render invalid any claimed exemption or reduction.

                 (c)    If a Lender or Participant or Agent is entitled to claim an exemption or
 reduction from withholding tax in a jurisdiction other than the United States, such Lender or such
 Agent agrees with and in favor of Agent and Borrowers or the Participant agrees with and in
 favor of the Originating Lender, to deliver to Agent and Borrowers, or the Originating Lender in
 the case of a Participant, any such form or forms, as may be required under the laws of such
 jurisdiction as a condition to exemption from, or reduction of, foreign withholding or backup
 withholding tax before receiving its first payment under this Agreement (including, for the
 avoidance of doubt, to the extent required, Canada Revenue Agency Forms NR-301, NR-302 or
 NR-303, as applicable), but only if such Lender or such Participant or such Agent is legally able
 to deliver such forms, provided, that nothing in this Section 16.2 shall require a Lender or
 Participant or Agent to disclose any information that it deems to be confidential (including
 without limitation, its tax returns). Each Lender and each Participant and each Agent shall
 provide new forms (or successor forms) upon the expiration or obsolescence of any previously
 delivered forms and to promptly notify Agent and Borrowers, or the Originating Lender in the
 case of a Participant, of any change in circumstances which would modify or render invalid any
 claimed exemption or reduction.

                 (d)      If a Lender or Participant claims exemption from, or reduction of,
 withholding tax and such Lender or Participant sells, assigns, grants a participation in, or
 otherwise transfers all or part of the Obligations of Borrowers to such Lender or Participant, such
 Lender or Participant agrees to notify Agent and Borrowers (or, in the case of a sale of a
 participation interest, to the Lender granting the participation) of the percentage amount in which
 it is no longer the beneficial owner of Obligations of Borrowers to such Lender or Participant.
 To the extent of such percentage amount, Agent and Borrowers will treat such Lender's or the
 Originating Lender will treat such Participant's documentation provided pursuant to Section
 16.2(a), 16.2(c) or 16.2(e) as no longer valid. With respect to such percentage amount, such
 Participant or Assignee shall provide new documentation to Agent and Borrowers, or the
 Originating Lender in the case of a Participant, pursuant to Section 16.2(a), 16.2(c) or 16.2(e), if
 applicable. Borrowers agree that each Participant shall be entitled to the benefits of this Section
 16 with respect to its participation in any portion of the Commitments and the Obligations so
 long as such Participant complies with the obligations set forth in this Section 16 with respect
 thereto.

                (e)     If a payment made to a Lender under any Loan Document would be
 subject to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to comply
 with the applicable due diligence and reporting requirements of FATCA (including those
 contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such Lender shall deliver to
 Agent (or, in the case of a Participant, to the Lender granting the participation only) at the time


                                                -127-
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 271 of 535


 or times prescribed by law and at such time or times reasonably requested by Agent (or, in the
 case of a Participant, the Lender granting the participation) such documentation prescribed by
 applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such
 additional documentation reasonably requested by Agent (or, in the case of a Participant, the
 Lender granting the participation) as may be necessary for Agent or Borrowers to comply with
 their obligations under FATCA and to determine that such Lender has complied with such
 Lender's obligations under FATCA or to determine the amount to deduct and withhold from such
 payment. Solely for purposes of this clause (e), "FATCA" shall include any amendments made
 to FATCA after the date of this Agreement.

        16.3.       Reductions.

                 (a)     If a Lender or a Participant is entitled to a reduction in the applicable
 withholding tax, Agent (or, in the case of a Participant, the Lender granting the participation) or
 the Borrowers may withhold from any payment to such Lender or such Participant an amount
 equivalent to the applicable withholding tax after taking into account such reduction. If the
 forms or other documentation required by Section 16.2(a), 16.2(c) or 16.2(e) are not delivered to
 Agent (or, in the case of a Participant, to the Lender granting the participation), then Agent (or,
 in the case of a Participant, the Lender granting the participation) or the Borrowers may withhold
 from any payment to such Lender or such Participant not providing such forms or other
 documentation an amount equivalent to the applicable withholding tax or required by applicable
 law.

                 (b)    If the IRS or any other Governmental Authority of the United States or
 other jurisdiction asserts a claim that Agent (or, in the case of a Participant, to the Lender
 granting the participation) did not properly withhold tax from amounts paid to or for the account
 of any Lender or any Participant due to a failure on the part of the Lender or any Participant
 (because the appropriate form was not delivered, was not properly executed, or because such
 Lender failed to notify Agent (or such Participant failed to notify the Lender granting the
 participation) of a change in circumstances which rendered the exemption from, or reduction of,
 withholding tax ineffective, or for any other reason) such Lender shall indemnify and hold Agent
 harmless (or, in the case of a Participant, such Participant shall indemnify and hold Agent and
 the Lender granting the participation harmless) for all amounts paid, directly or indirectly, by
 Agent (or, in the case of a Participant, to the Lender granting the participation), as tax or
 otherwise, including penalties and interest, and including any taxes imposed by any jurisdiction
 on the amounts payable to Agent (or, in the case of a Participant, to the Lender granting the
 participation only) under this Section 16, together with all costs and expenses (including
 attorneys' fees and expenses). The obligation of the Lenders and the Participants under this
 subsection shall survive the payment of all Obligations and the resignation or replacement of
 Agent.

         16.4.      Refunds. If Agent or a Lender or Participant determines, in its sole
 discretion, that it has received a refund of any Indemnified Taxes with respect to which
 Borrowers have paid additional amounts pursuant to this Section 16, so long as no Default or
 Event of Default has occurred and is continuing, it shall pay over such refund to Borrowers (but
 only to the extent of payments made, or additional amounts paid, by Borrowers under this
 Section 16 with respect to Indemnified Taxes giving rise to such a refund), net of all out-of-


                                               -128-
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 272 of 535


 pocket expenses (including Taxes) of Agent or such Lender or such Participant and without
 interest (other than any interest paid by the applicable Governmental Authority with respect to
 such a refund); provided, that Borrowers, upon the request of Agent or such Lender or such
 Participant, agrees to repay the amount paid over to Borrowers (plus any penalties, interest or
 other charges, imposed by the applicable Governmental Authority, other than such penalties,
 interest or other charges imposed as a result of the willful misconduct, bad faith or gross
 negligence of Agent or such Lender or such Participant hereunder) to Agent or such Lender or
 such Participant in the event Agent or such Lender or such Participant is required to repay such
 refund to such Governmental Authority. Notwithstanding anything in this Agreement to the
 contrary, this Section 16 shall not be construed to require Agent or any Lender or any Participant
 to make available its tax returns (or any other confidential information) to any Borrower or any
 other Person.

 17.    GENERAL PROVISIONS.

         17.1.      Effectiveness. This Agreement shall be binding and deemed effective when
 executed by Parent, each Borrower, Agent, and each Lender whose signature is provided for on
 the signature pages hereof.

        17.2.      Section Headings. Headings and numbers have been set forth herein for
 convenience only. Unless the contrary is compelled by the context, everything contained in each
 Section applies equally to this entire Agreement.

         17.3.      Interpretation. Neither this Agreement nor any uncertainty or ambiguity
 herein shall be construed against the Lender Group or Parent or any Borrower, whether under
 any rule of construction or otherwise. On the contrary, this Agreement has been reviewed by all
 parties and shall be construed and interpreted according to the ordinary meaning of the words
 used so as to accomplish fairly the purposes and intentions of all parties hereto.

        17.4.       Severability of Provisions. Each provision of this Agreement shall be
 severable from every other provision of this Agreement for the purpose of determining the legal
 enforceability of any specific provision.

         17.5.      Bank Product Providers. Each Bank Product Provider in its capacity as
 such shall be deemed a third party beneficiary hereof and of the provisions of the other Loan
 Documents for purposes of any reference in a Loan Document to the parties for whom Agent is
 acting. Agent hereby agrees to act as agent for such Bank Product Providers and, by virtue of
 entering into a Bank Product Agreement, the applicable Bank Product Provider shall be
 automatically deemed to have appointed Agent as its agent and to have accepted the benefits of
 the Loan Documents. It is understood and agreed that the rights and benefits of each Bank
 Product Provider under the Loan Documents consist exclusively of such Bank Product Provider's
 being a beneficiary of the Liens and security interests (and, if applicable, guarantees) granted to
 Agent and the right to share in payments and collections out of the Collateral as more fully set
 forth herein. In addition, each Bank Product Provider, by virtue of entering into a Bank Product
 Agreement, shall be automatically deemed to have agreed that Agent shall have the right, but
 shall have no obligation, to establish, maintain, relax, or release reserves in respect of the Bank
 Product Obligations and that if reserves are established there is no obligation on the part of


                                               -129-
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 273 of 535


 Agent to determine or insure whether the amount of any such reserve is appropriate or not. In
 connection with any such distribution of payments or proceeds of Collateral, Agent shall be
 entitled to assume no amounts are due or owing to any Bank Product Provider unless such Bank
 Product Provider has provided a written certification (setting forth a reasonably detailed
 calculation) to Agent as to the amounts that are due and owing to it and such written certification
 is received by Agent a reasonable period of time prior to the making of such distribution. Agent
 shall have no obligation to calculate the amount due and payable with respect to any Bank
 Products, but may rely upon the written certification of the amount due and payable from the
 applicable Bank Product Provider. In the absence of an updated certification, Agent shall be
 entitled to assume that the amount due and payable to the applicable Bank Product Provider is
 the amount last certified to Agent by such Bank Product Provider as being due and payable (less
 any distributions made to such Bank Product Provider on account thereof). Borrowers may
 obtain Bank Products from any Bank Product Provider, although Borrowers are not required to
 do so. Each Borrower acknowledges and agrees that no Bank Product Provider has committed to
 provide any Bank Products and that the providing of Bank Products by any Bank Product
 Provider is in the sole and absolute discretion of such Bank Product Provider. Notwithstanding
 anything to the contrary in this Agreement or any other Loan Document, no provider or holder of
 any Bank Product shall have any voting or approval rights hereunder (or be deemed a Lender)
 solely by virtue of its status as the provider or holder of such agreements or products or the
 Obligations owing thereunder, nor shall the consent of any such provider or holder be required
 (other than in their capacities as Lenders, to the extent applicable) for any matter hereunder or
 under any of the other Loan Documents, including as to any matter relating to the Collateral or
 the release of Collateral or Guarantors.

         17.6.      Debtor-Creditor Relationship. The relationship between the Lenders and
 Agent, on the one hand, and the Loan Parties, on the other hand, is solely that of creditor and
 debtor. No member of the Lender Group has (or shall be deemed to have) any fiduciary
 relationship or duty to any Loan Party arising out of or in connection with the Loan Documents
 or the transactions contemplated thereby, and there is no agency or joint venture relationship
 between the members of the Lender Group, on the one hand, and the Loan Parties, on the other
 hand, by virtue of any Loan Document or any transaction contemplated therein.

         17.7.       Counterparts; Electronic Execution. This Agreement may be executed in
 any number of counterparts and by different parties on separate counterparts, each of which,
 when executed and delivered, shall be deemed to be an original, and all of which, when taken
 together, shall constitute but one and the same Agreement. Delivery of an executed counterpart
 of this Agreement by telefacsimile or other electronic method of transmission shall be equally as
 effective as delivery of an original executed counterpart of this Agreement. Any party delivering
 an executed counterpart of this Agreement by telefacsimile or other electronic method of
 transmission also shall deliver an original executed counterpart of this Agreement but the failure
 to deliver an original executed counterpart shall not affect the validity, enforceability, and
 binding effect of this Agreement. The foregoing shall apply to each other Loan Document
 mutatis mutandis.

        17.8.      Revival and Reinstatement of Obligations; Certain Waivers. If any
 member of the Lender Group or any Bank Product Provider repays, refunds, restores, or returns
 in whole or in part, any payment or property (including any proceeds of Collateral) previously


                                               -130-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 274 of 535


 paid or transferred to such member of the Lender Group or such Bank Product Provider in full or
 partial satisfaction of any Obligation or on account of any other obligation of any Loan Party
 under any Loan Document or any Bank Product Agreement, because the payment, transfer, or
 the incurrence of the obligation so satisfied is asserted or declared to be void, voidable, or
 otherwise recoverable under any law relating to creditors' rights, including provisions of the
 Bankruptcy Code relating to fraudulent transfers, preferences, or other voidable or recoverable
 obligations or transfers (each, a "Voidable Transfer"), or because such member of the Lender
 Group or Bank Product Provider elects to do so on the reasonable advice of its counsel in
 connection with a claim that the payment, transfer, or incurrence is or may be a Voidable
 Transfer, then, as to any such Voidable Transfer, or the amount thereof that such member of the
 Lender Group or Bank Product Provider elects to repay, restore, or return (including pursuant to
 a settlement of any claim in respect thereof), and as to all reasonable costs, expenses, and
 attorneys' fees of such member of the Lender Group or Bank Product Provider related thereto,
 the liability of the Loan Parties with respect to the amount or property paid, refunded, restored,
 or returned will automatically and immediately be revived, reinstated, and restored and will exist
 as if such Voidable Transfer had never been made.

        17.9.       Confidentiality.

                 (a)     Agent and Lenders each individually (and not jointly or jointly and
 severally) agree that material, non-public information regarding Parent and its Subsidiaries, their
 operations, assets, and existing and contemplated business plans ("Confidential Information")
 shall be treated by Agent and the Lenders in a confidential manner, and shall not be disclosed by
 Agent and the Lenders to Persons who are not parties to this Agreement, except: (i) to attorneys
 for and other advisors, accountants, auditors, and consultants to any member of the Lender
 Group and to employees, directors and officers of any member of the Lender Group (the Persons
 in this clause (i), "Lender Group Representatives") on a "need to know" basis in connection with
 this Agreement and the transactions contemplated hereby and on a confidential basis, (ii) to
 Subsidiaries and Affiliates of any member of the Lender Group (including the Bank Product
 Providers), provided that any such Subsidiary or Affiliate shall have agreed to receive such
 information hereunder subject to the terms of this Section 17.9, (iii) as may be required by
 regulatory authorities so long as such authorities are informed of the confidential nature of such
 information, (iv) as may be required by statute, decision, or judicial or administrative order, rule,
 or regulation; provided that (x) prior to any disclosure under this clause (iv), the disclosing party
 agrees to provide Borrowers with prior notice thereof, to the extent that it is practicable to do so
 and to the extent that the disclosing party is permitted to provide such prior notice to Borrowers
 pursuant to the terms of the applicable statute, decision, or judicial or administrative order, rule,
 or regulation and (y) any disclosure under this clause (iv) shall be limited to the portion of the
 Confidential Information as may be required by such statute, decision, or judicial or
 administrative order, rule, or regulation, (v) as may be agreed to in advance in writing by
 Borrowers, (vi) as requested by any Governmental Authority, provided, that, (x) prior to any
 disclosure under this clause (vi) the disclosing party agrees to provide Borrowers with prior
 written notice thereof, to the extent that it is practicable to do so and to the extent that the
 disclosing party is permitted to provide such prior written notice to Borrowers pursuant to the
 terms of the applicable request or by law and (y) any disclosure under this clause (vi) shall be
 limited to the portion of the Confidential Information as may be requested by such Governmental
 Authority pursuant to such applicable request, (vii) as required by any Governmental Authority


                                                -131-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 275 of 535


 pursuant to any subpoena or other legal process, provided, that, (x) prior to any disclosure under
 this clause (vii) the disclosing party agrees to provide Borrower with prior written notice thereof,
 to the extent that it is practicable to do so and to the extent that the disclosing party is permitted
 to provide such prior written notice to Borrower pursuant to the terms of the subpoena or other
 legal process and (y) any disclosure under this clause (vii) shall be limited to the portion of the
 Confidential Information as may be required by such Governmental Authority pursuant to such
 subpoena or other legal process, (viii) as to any such information that is or becomes generally
 available to the public (other than as a result of prohibited disclosure by Agent or the Lenders or
 the Lender Group Representatives), (ix) in connection with any assignment, participation or
 pledge of any Lender's interest under this Agreement, provided that prior to receipt of
 Confidential Information any such assignee, participant, or pledgee shall have agreed in writing
 to receive such Confidential Information either subject to the terms of this Section 17.9 or
 pursuant to confidentiality requirements substantially similar to those contained in this Section
 17.9 (and such Person may disclose such Confidential Information to Persons employed or
 engaged by them as described in clause (i) above), (x) in connection with any litigation or other
 adversary proceeding involving parties hereto which such litigation or adversary proceeding
 involves claims related to the rights or duties of such parties under this Agreement or the other
 Loan Documents; provided, that, prior to any disclosure to any Person (other than any Loan
 Party, Agent, any Lender, any of their respective Affiliates, or their respective counsel) under
 this clause (ix) with respect to litigation involving any Person (other than any Borrower, Agent,
 any Lender, any of their respective Affiliates, or their respective counsel), the disclosing party
 agrees to provide Borrowers with prior written notice thereof, (xi) for the exercise of any secured
 creditor remedy under this Agreement or under any other Loan Document and (xii) for purposes
 of establishing a "due diligence" or similar defense in any legal proceeding.

                (b)    Anything in this Agreement to the contrary notwithstanding, Agent may
 disclose information concerning the terms and conditions of this Agreement and the other Loan
 Documents to loan syndication and pricing reporting services or in its marketing or promotional
 materials, with such information to consist of deal terms and other information customarily
 found in such publications or marketing or promotional materials and may otherwise use the
 name, logos, and other insignia of any Borrower or the other Loan Parties and the Commitments
 provided hereunder in any "tombstone" or other advertisements, on its website or in other
 marketing materials of Agent or any Lender.

                 (c)    The Loan Parties hereby acknowledge that Agent or its Affiliates may
 make available to the Lenders materials or information provided by or on behalf of Borrowers
 hereunder (collectively, "Borrower Materials") by posting the Borrower Materials on IntraLinks,
 SyndTrak or another similar electronic system (the "Platform"). The Platform is provided "as is"
 and "as available." Agent does not warrant the accuracy or completeness of the Borrower
 Materials, or the adequacy of the Platform and expressly disclaim liability for errors or omissions
 in the communications. No warranty of any kind, express, implied or statutory, including,
 without limitation, any warranty of merchantability, fitness for a particular purpose, non-
 infringement of third party rights or freedom from viruses or other code defects, is made by
 Agent in connection with the Borrower Materials or the Platform. In no event shall Agent or any
 of the Agent-Related Persons have any liability to the Loan Parties, any Lender or any other
 person for damages of any kind, including direct or indirect, special, incidental or consequential
 damages, losses or expenses (whether in tort, contract or otherwise) arising out of any Loan


                                                 -132-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 276 of 535


 Party's or Agent's transmission of communications through the Internet, except to the extent the
 liability of such person is found in a final non-appealable judgment by a court of competent
 jurisdiction to have resulted from such person's gross negligence or willful misconduct. Each
 Loan Party further agrees that certain of the Lenders may be "public-side" Lenders (i.e., Lenders
 that do not wish to receive material non-public information with respect to the Loan Parties or
 their securities) (each, a "Public Lender"). The Loan Parties shall be deemed to have authorized
 Agent and its Affiliates and the Lenders to treat Borrower Materials marked "PUBLIC" or
 otherwise at any time filed with the SEC as not containing any material non-public information
 with respect to the Loan Parties or their securities for purposes of United States federal and state
 securities laws. All Borrower Materials marked "PUBLIC" are permitted to be made available
 through a portion of the Platform designated as "Public Investor" (or another similar term).
 Agent and its Affiliates and the Lenders shall be entitled to treat any Borrower Materials that are
 not marked "PUBLIC" or that are not at any time filed with the SEC as being suitable only for
 posting on a portion of the Platform not marked as "Public Investor" (or such other similar term).

         17.10.     Survival. All representations and warranties made by the Loan Parties in the
 Loan Documents and in the certificates or other instruments delivered in connection with or
 pursuant to this Agreement or any other Loan Document shall be considered to have been relied
 upon by the other parties hereto and shall survive the execution and delivery of the Loan
 Documents and the making of any Loans and issuance of any Letters of Credit, regardless of any
 investigation made by any such other party or on its behalf and notwithstanding that Agent, any
 Issuing Lender, or any Lender may have had notice or knowledge of any Default or Event of
 Default or incorrect representation or warranty at the time any credit is extended hereunder, and
 shall continue in full force and effect as long as the principal of, or any accrued interest on, any
 Loan or any fee or any other amount payable under this Agreement is outstanding or unpaid or
 any Letter of Credit is outstanding and so long as the Commitments have not expired or been
 terminated.

        17.11.      Patriot Act. Each Lender that is subject to the requirements of the Patriot Act
 hereby notifies the Loan Parties that pursuant to the requirements of the Patriot Act, it is required
 to obtain, verify and record information that identifies each Loan Party, which information
 includes the name and address of each Loan Party and other information that will allow such
 Lender to identify each Loan Party in accordance with the Patriot Act. In addition, Agent and
 each Lender shall have the right to periodically conduct due diligence on all Loan Parties, their
 senior management and key principals and legal and beneficial owners. Each Loan Party agrees
 to cooperate in respect of the conduct of such due diligence and further agrees that the reasonable
 costs and charges for any such due diligence by Agent shall constitute Lender Group Expenses
 hereunder and be for the account of Borrowers.

         17.12.     Integration. This Agreement, together with the other Loan Documents,
 reflects the entire understanding of the parties with respect to the transactions contemplated
 hereby and shall not be contradicted or qualified by any other agreement, oral or written, before
 the date hereof. The foregoing to the contrary notwithstanding, all Bank Product Agreements, if
 any, are independent agreements governed by the written provisions of such Bank Product
 Agreements, which will remain in full force and effect, unaffected by any repayment,
 prepayments, acceleration, reduction, increase, or change in the terms of any credit extended
 hereunder, except as otherwise expressly provided in such Bank Product Agreement.


                                                -133-
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 277 of 535


         17.13.      HSP as Agent for Borrowers. Each Borrower hereby irrevocably appoints
 HSP as the borrowing agent and attorney-in-fact for all Borrowers (the "Administrative
 Borrower") which appointment shall remain in full force and effect unless and until Agent shall
 have received prior written notice signed by each Borrower that such appointment has been
 revoked and that another Borrower has been appointed Administrative Borrower. Each
 Borrower hereby irrevocably appoints and authorizes the Administrative Borrower (a) to provide
 Agent with all notices with respect to Revolving Loans and Letters of Credit obtained for the
 benefit of any Borrower and all other notices and instructions under this Agreement and the other
 Loan Documents (and any notice or instruction provided by Administrative Borrower shall be
 deemed to be given by Borrowers hereunder and shall bind each Borrower), (b) to receive
 notices and instructions from members of the Lender Group (and any notice or instruction
 provided by any member of the Lender Group to the Administrative Borrower in accordance
 with the terms hereof shall be deemed to have been given to each Borrower), and (c) to take such
 action as the Administrative Borrower deems appropriate on its behalf to obtain Revolving
 Loans and Letters of Credit and to exercise such other powers as are reasonably incidental
 thereto to carry out the purposes of this Agreement. It is understood that the handling of the
 Loan Accounts and Collateral in a combined fashion, as more fully set forth herein, is done
 solely as an accommodation to Borrowers in order to utilize the collective borrowing powers of
 Borrowers in the most efficient and economical manner and at their request, and that Lender
 Group shall not incur liability to any Borrower as a result hereof. Each Borrower expects to
 derive benefit, directly or indirectly, from the handling of the Loan Accounts and the Collateral
 in a combined fashion since the successful operation of each Borrower is dependent on the
 continued successful performance of the integrated group. To induce the Lender Group to do so,
 and in consideration thereof, each Borrower hereby jointly and severally agrees to indemnify
 each member of the Lender Group and hold each member of the Lender Group harmless against
 any and all liability, expense, loss or claim of damage or injury, made against the Lender Group
 by any Borrower or by any third party whosoever, arising from or incurred by reason of (i) the
 handling of the Loan Accounts and Collateral of Borrowers as herein provided, or (ii) the Lender
 Group's relying on any instructions of the Administrative Borrower, except that Borrowers will
 have no liability to the relevant Agent-Related Person or Lender-Related Person under this
 Section 17.13 with respect to any liability that has been finally determined by a court of
 competent jurisdiction to have resulted solely from the gross negligence or willful misconduct of
 such Agent-Related Person or Lender-Related Person, or its Affiliates, officers, directors,
 employees, attorneys or agents as the case may be.

          17.14.     Judgment Currency. If, for the purposes of obtaining judgment in any court,
 it is necessary to convert a sum due hereunder or any other Loan Document in one currency into
 another currency, the rate of exchange used shall be that at which in accordance with normal
 banking procedures Agent could purchase the first currency with such other currency on the
 Business Day preceding that on which final judgment is given. The obligation of each Borrower
 in respect of any such sum due from it to Agent or any Lender hereunder or under the other Loan
 Documents shall, notwithstanding any judgment in a currency (the "Judgment Currency") other
 than that in which such sum is denominated in accordance with the applicable provisions of this
 Agreement (the "Agreement Currency"), be discharged only to the extent that on the Business
 Day following receipt by Agent or such Lender, as the case may be, of any sum adjudged to be
 so due in the Judgment Currency, Agent or such Lender, as the case may be, may in accordance
 with normal banking procedures purchase the Agreement Currency with the Judgment Currency.


                                              -134-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 278 of 535


 If the amount of the Agreement Currency so purchased is less than the sum originally due to
 Agent or any Lender from any Borrower in the Agreement Currency, such Borrower agrees, as a
 separate obligation and notwithstanding any such judgment, to indemnify Agent or such Lender,
 as the case may be, against such loss. If the amount of the Agreement Currency so purchased is
 greater than the sum originally due to Agent or any Lender in such currency, Agent or such
 Lender, as the case may be, agrees to return the amount of any excess to such Borrower (or to
 any other Person who may be entitled thereto under applicable law).

        17.15.   No Setoff. All payments made by Borrowers hereunder or under any note or
 other Loan Document will be made without setoff, counterclaim, or other defense.

          17.16.      Quebec Interpretation. For all purposes of any assets, liabilities or entities
 located in the Province of Quebec and for all purposes pursuant to which the interpretation or
 construction of this Agreement may be subject to the laws of the Province of Quebec or a court
 or tribunal exercising jurisdiction in the Province of Quebec, (a) "personal property" shall
 include "movable property", (b) "real property" shall include "immovable property", (c) "tangible
 property" shall include "corporeal property", (d) "intangible property" shall include "incorporeal
 property", (e) "security interest", "mortgage" and "lien" shall include a "hypothec", "prior claim"
 and a "resolutory clause", (f) all references to filing, registering or recording under the Code or
 PPSA shall include publication under the Civil Code of Quebec, (g) all references to "perfection"
 of or "perfected" liens or security interest shall include a reference to an "opposable" or "set up"
 lien or security interest as against third parties, (h) any "right of offset", "right of setoff' or
 similar expression shall include a "right of compensation", (i) "goods" shall include corporeal
 movable property" other than chattel paper, documents of title, instruments, money and
 securities, (j) an "agent" shall include a "mandatary", (k) "construction liens" shall include "legal
 hypothecs", (l) "joint and several" shall include solidary, (m) "gross negligence or willful
 misconduct" shall be deemed to be "intentional or gross fault", (n) "beneficial ownership" shall
 include "ownership ", (o) "easement" shall include "servitude", (p) "priority" shall include "prior
 claim" or “rank”, as applicable, (q) "survey" shall include "certificate of location and plan", and
 (r) "fee simple title" shall include "absolute ownership".

         17.17.     English Language Only. The parties hereto confirm that it is their wish that
 this Agreement and any other document executed in connection with the transactions
 contemplated hereby be drawn up in the English language only and that all other documents
 contemplated hereunder or relating hereto, including notices, shall also be drawn up in the
 English language only. Les parties aux présentes confirment que c'est leur volonté que cette
 convention et les autres documents de crédit soient rédigés en langue anglaise seulement et que
 tous les documents, y compris tous avis, envisages par cette convention et les autres documents
 peuvent être rédigés en langue anglaise seulement.

         17.18.     Canadian Amalgamations. Each Loan Party acknowledges that, in the event
 it amalgamates with any other corporation or corporations under the laws of Canada or any
 Province thereof, it is the intention of the parties hereto that the term "Loan Party", "Borrower"
 or "Guarantor" when used in this Agreement or any other Loan Document, shall apply to each of
 the amalgamating corporations and to the amalgamated corporation, such that the security
 interest granted under any Loan Document:



                                                -135-
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11               Main Document
                                         Pg 279 of 535


              (a)     shall extend to Collateral owned by each of the amalgamating corporations
 and the amalgamated corporation at the time of amalgamation and to any Collateral thereafter
 owned or acquired by the amalgamated corporation; and

                (b)     shall secure all Obligations of each of the amalgamating corporations and
 the amalgamated corporation to Agent for the benefit of the Lenders, at the time of
 amalgamation and all Obligations of the amalgamated corporation to Agent for the benefit of the
 Lenders. The security interest granted under any Loan Document shall attach to all Collateral
 owned by each corporation amalgamating with such Loan Party, and by the amalgamated
 corporation, at the time of the amalgamation, and shall attach to all Collateral thereafter owned
 or acquired by the amalgamated corporation when such becomes owned or is acquired.

          17.19.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
 Notwithstanding anything to the contrary in any Loan Document or in any other agreement,
 arrangement or understanding among any such parties, each party hereto acknowledges that any
 liability of any EEA Financial Institution arising under any Loan Document, to the extent such
 liability is unsecured, may be subject to the write-down and conversion powers of an EEA
 Resolution Authority and agrees and consents to, and acknowledges and agrees to be bound by:

                (a)      the application of any Write-Down and Conversion Powers by an EEA
 Resolution Authority to any such liabilities arising hereunder which may be payable to it by any
 party hereto that is an EEA Financial Institution; and

                (b)    the effects of any Bail-in Action on any such liability, including, if
 applicable:

                       (i)     a reduction in full or in part or cancellation of any such liability;

                         (ii)   a conversion of all, or a portion of, such liability into shares or
 other instruments of ownership in such EEA Financial Institution, its parent undertaking, or a
 bridge institution that may be issued to it or otherwise conferred on it, and that such shares or
 other instruments of ownership will be accepted by it in lieu of any rights with respect to any
 such liability under this Agreement or any other Loan Document; or

                        (iii) the variation of the terms of such liability in connection with the
 exercise of the write-down and conversion powers of any EEA Resolution Authority.

                                    [Signature pages to follow.]




                                                -136-
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 280 of 535


                                             Schedule 1.1

                As used in the Agreement, the following terms shall have the following
 definitions:

                "ABL Priority Collateral" has the meaning specified therefor in the Intercreditor
 Agreement.

                "Account" means an account (as that term is defined in the Code).

                "Account Debtor" means any Person who is obligated on an Account, chattel
 paper, or a general intangible.

                "Accounting Changes" means changes in accounting principles required by the
 promulgation of any rule, regulation, pronouncement or opinion by the Financial Accounting
 Standards Board of the American Institute of Certified Public Accountants (or successor thereto
 or any agency with similar functions) or the Canadian Institute of Chartered Accountants (or
 successor thereto).

                 "Acquisition" means any transaction or series of related transactions for the
 purpose of or resulting in, directly or indirectly, (a) the purchase or other acquisition by a Person
 or its Subsidiaries of all or substantially all of the assets of (or any division or business line of)
 any other Person, or (b) the purchase or other acquisition (whether by means of a merger,
 consolidation, or otherwise) by a Person or its Subsidiaries of all or substantially all of the Equity
 Interests of any other Person.

                "Additional Documents" has the meaning specified therefor in Section 5.12 of the
 Agreement.

                "Adequate Protection Liens" has the meaning specified therefore in the Financing
 Order.

                 "Administration Charge" means the charge granted by the Canadian Court on the
 Collateral of the Canadian Borrower and Collateral located in Canada of the other Loan Parties
 in a maximum amount of $200,000 to secure the professional fees and disbursements of the
 Information Officer and its counsel, in each case incurred in respect of the Recognition
 Proceedings, both before and after the making of the Canadian Interim DIP Recognition Order,
 which charge shall rank ahead of the Liens granted in respect of the Agent and Lenders
 hereunder and in the Canadian Interim DIP Recognition Order.

              "Administrative Borrower" has the meaning specified therefor in Section 17.13 of
 the Agreement.

                "Administrative Questionnaire" has the meaning specified therefor in Section
 13.1(a) of the Agreement.

                "Affected Lender" has the meaning specified therefor in Section 2.13(b) of the
 Agreement.


                                        Schedule 1.1 – Page 1
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 281 of 535


                "Affiliate" means, as applied to any Person, any other Person who controls, is
 controlled by, or is under common control with, such Person. For purposes of this definition,
 "control" means the possession, directly or indirectly through one or more intermediaries, of the
 power to direct the management and policies of a Person, whether through the ownership of
 Equity Interests, by contract, or otherwise; provided, that, for purposes of the definition of US
 Eligible Accounts, Canadian Eligible Accounts and Section 6.10 of the Agreement: (a) any
 Person which owns directly or indirectly 10% or more of the Equity Interests having ordinary
 voting power for the election of directors or other members of the governing body of a Person or
 10% or more of the partnership or other ownership interests of a Person (other than as a limited
 partner of such Person) shall be deemed an Affiliate of such Person, (b) each director (or
 comparable manager) of a Person shall be deemed to be an Affiliate of such Person, and (c) each
 partnership in which a Person is a general partner shall be deemed an Affiliate of such Person.

                "Agent" has the meaning specified therefor in the preamble to the Agreement.

                "Agent Consultant" means any consultant, financial advisor, appraiser, or other
 professional engaged by Agent or any legal counsel to Agent.

                "Agent-Related Persons" means Agent, together with Agent's Affiliates, officers,
 directors, employees, attorneys, and agents.

              "Agent's Applicable Account" means the Agent's US Account and/or Agent's
 Canadian Account, as the context requires.

                "Agent's Canadian Account" means the Deposit Account identified on
 Schedule A-1 as Agent's Canadian Account (or such other Deposit Account that has been
 designated as such, in writing, by Agent to Administrative Borrower and the Lenders).

               "Agent's Liens" means the Liens granted by Parent or its Subsidiaries to Agent
 under the Loan Documents and securing all or a portion of the Obligations.

               "Agent's US Account" means the Deposit Account identified on Schedule A-2 as
 Agent's US Account (or such other Deposit Account that has been designated as such, in writing,
 by Agent to Administrative Borrower and the Lenders).

                "Agreement" means the Debtor-in-Possession Credit Agreement to which this
 Schedule 1.1 is attached.

                "Anti-Corruption Laws" means the FCPA, the U.K. Bribery Act of 2010, as
 amended, and all other applicable laws and regulations or ordinances concerning or relating to
 bribery, money laundering or corruption in any jurisdiction in which any Loan Party or any of its
 Subsidiaries or Affiliates is located or is doing business.

                 "Anti-Money Laundering Laws" means the applicable laws or regulations in any
 jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
 business that relates to money laundering, any predicate crime to money laundering, or any
 financial record keeping and reporting requirements related thereto.



                                       Schedule 1.1 – Page 2
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 282 of 535


              "Applicable Currency" means Dollars; provided, that with respect to Canadian
 Revolving Loans and other Obligations denominated in Canadian Dollars, Applicable Currency
 means Canadian Dollars.

               "Applicable Margin" means, as of any date of determination and with respect to
 Base Rate Loans, 2.00 percentage points (the "Base Rate Margin"), or Non-Base Rate Loans,
 4.00 percentage points (the "Non-Base Rate Margin").

                "Applicable Unused Line Fee Percentage" means 0.375 percentage points.

                  "Application Event" means the occurrence of (a) a failure by Borrowers to repay
 all of the Obligations in full on the Maturity Date, or (b) an Event of Default and the election by
 the Agent to require that payments and proceeds of Collateral be applied pursuant to Section
 2.4(b)(ii) of the Agreement.

               "Approved Budget" means the Initial Approved Budget as amended and
 supplemented by any Weekly Cash Flow Forecast delivered in accordance with Section 5.2(a)
 and approved by the Agent in accordance with Section 5.28.

                "Assignee" has the meaning specified therefor in Section 13.1(a) of the
 Agreement.

                 "Assignment and Acceptance" means an Assignment and Acceptance Agreement
 substantially in the form of Exhibit A-1 to the Agreement.

               "Authorized Person" means any one of the individuals identified on Schedule A-3
 to the Agreement, as such schedule is updated from time to time by written notice from
 Administrative Borrower to Agent.

                "Avoidance Actions" means any and all claims and causes of action of any
 Borrower's estate arising under Sections 542, 544, 545, 547, 548, 549, 550, 551, 553(b) or 724(a)
 of the Bankruptcy Code, together with any proceeds therefrom.

                "Avoided Payments" has the meaning specified in Section 2.4(e)(ii) of the
 Agreement.

               "Bail-In Action" means the exercise of any Write-Down and Conversion Powers
 by the applicable EEA Resolution Authority in respect of any liability of an EEA Financial
 Institution.

                "Bail-In Legislation" means, with respect to any EEA Member Country
 implementing Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
 of the European Union, the implementing law for such EEA Member Country from time to time
 which is described in the EU Bail-In Legislation Schedule.

              "Bank Product Agreements" means the US Bank Product Agreements and/or the
 Canadian Bank Product Agreements, as the context requires.



                                       Schedule 1.1 – Page 3
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 283 of 535


                "Bank Product Collateralization" means, with respect to the US Bank Product
 Obligations or the Canadian Bank Product Obligations, as applicable, providing cash collateral
 (pursuant to documentation reasonably satisfactory to Agent) in the Applicable Currency to be
 held by Agent for the benefit of the Bank Product Providers (other than the Hedge Providers) in
 an amount determined by Agent as sufficient to satisfy the reasonably estimated credit exposure
 with respect to the then existing Bank Product Obligations (other than Hedge Obligations).

              "Bank Product Obligations" means the US Bank Product Obligations and/or the
 Canadian Bank Product Obligations, as the context requires.

                "Bank Product Provider" means any Lender or any of its Affiliates, including
 each of the foregoing in its capacity, if applicable, as a Hedge Provider; provided, that no such
 Person (other than Wells Fargo or its Affiliates) shall constitute a Bank Product Provider with
 respect to a Bank Product unless and until Agent receives a Bank Product Provider Agreement
 from such Person and with respect to the applicable Bank Product within ten (10) days after the
 provision of such Bank Product to Parent or its Subsidiaries; provided further, that if, at any
 time, a Lender ceases to be a Lender under the Agreement (prior to the payment in full of the
 Obligations), then, from and after the date on which it ceases to be a Lender thereunder, neither it
 nor any of its Affiliates shall constitute Bank Product Providers and the obligations with respect
 to Bank Products provided by such former Lender or any of its Affiliates shall no longer
 constitute Bank Product Obligations.

               "Bank Product Provider Agreement" means an agreement in substantially the
 form attached hereto as Exhibit B-2 to the Agreement, in form and substance satisfactory to
 Agent, duly executed by the applicable Bank Product Provider, Borrowers, and Agent.

              "Bank Product Reserves" means the US Bank Product Reserves and/or the
 Canadian Bank Product Reserves, as the context requires.

                "Bank Products" means US Bank Products and/or Canadian Bank Products, as the
 context requires.

                "Bankruptcy Cases" means the cases of Debtors jointly administered under
 chapter 11 of the Bankruptcy Code pending before the Bankruptcy Court, bearing case number
 [__________] and any superseding chapter 7 case or cases.

                "Bankruptcy Code" means (i) title 11 of the United States Code, (ii) the
 Bankruptcy and Insolvency Act (Canada), (iii) the CCAA, (iv) the Winding-Up and Restructuring
 Act (Canada), (v) the Canada Business Corporations Act (Canada) where such statute is used by
 a Person to propose an arrangement and/or (vi) any similar legislation in a relevant jurisdiction,
 in each case as applicable and as in effect from time to time.

                "Bankruptcy Court" has the meaning specified in the recitals to this Agreement.

               "Base Rate" means the US Base Rate; provided, that with respect to Canadian
 Obligations denominated in Canadian Dollars, Base Rate means the Canadian Base Rate.




                                       Schedule 1.1 – Page 4
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 284 of 535


               "Base Rate Loan" means each portion of the Loans that bears interest at a rate
 determined by reference to the applicable Base Rate.

                "Base Rate Margin" has the meaning set forth in the definition of Applicable
 Margin.

                "Benefit Plan" means a "defined benefit plan" (as defined in Section 3(35) of
 ERISA) subject to Title IV of ERISA for which Parent or any of its Subsidiaries or ERISA
 Affiliates has been an "employer" (as defined in Section 3(5) of ERISA) within the past six
 years.

                "Board of Directors" means, with respect to any Person, (a) in the case of any
 corporation, the board of directors of such Person or any committee thereof duly authorized to
 act on behalf of such board, (b) in the case of any limited liability company, the board of
 managers, board of directors, manager or managing member of such Person or the functional
 equivalent of the foregoing, (c) in the case of any partnership, the board of directors, board of
 managers, manager or managing member of a general partner of such Person or the functional
 equivalent of the foregoing and (d) in any other case, the functional equivalent of the foregoing.

               "Board of Governors" means the Board of Governors of the Federal Reserve
 System of the United States (or any successor).

                "Borrower" and "Borrowers" have the respective meanings specified therefor in
 the preamble to the Agreement.

                "Borrower Materials" has the meaning specified therefor in Section 17.9(c) of the
 Agreement.

                "Borrowing" means a US Borrowing and/or a Canadian Borrowing, as the context
 requires.

               "Borrowing Base Certificate" means a certificate substantially in the form of
 Exhibit B-1, prepared by the Borrowers' management, in consultation with Consultant, which
 form of Borrowing Base Certificate may be amended, restated, supplemented or otherwise
 modified from time to time (including without limitation changes to the format thereof), as
 requested by Borrowers and approved by Agent in Agent's sole discretion.

                 "Business Day" means any day that is not a Saturday, Sunday, or other day on
 which banks are authorized or required to close in the state of California or Florida, except that
 (a) if a determination of a Business Day shall relate to a Non-Base Rate Loan, the term "Business
 Day" also shall exclude any day on which banks are closed for dealings in Dollar deposits in the
 London interbank market, and (b) if a determination of a Business Day shall relate to a Canadian
 Revolving Loan or Canadian Letter of Credit (including a request therefor), the term "Business
 Day" also shall exclude any day on which banks are authorized or required to close in Toronto,
 Ontario, Canada.

              "Canadian Anti-Money Laundering & Anti-Terrorism Legislation" means the
 Criminal Code, R.S.C. 1985, c. C-46, The Proceeds of Crime (Money Laundering) and Terrorist


                                      Schedule 1.1 – Page 5
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 285 of 535


 Financing Act, S.C. 2000, c. 17, the United Nations Act, R.S.C. 1985, c.U-2 and the Corruption
 of Foreign Public Officials Act (S.C. 1998, c. 34) or any similar Canadian legislation, together
 with all rules, regulations and interpretations thereunder or related thereto including, without
 limitation, the Regulations Implementing the United Nations Resolutions on the Suppression of
 Terrorism and the United Nations Al-Qaida and Taliban Regulations promulgated under the
 United Nations Act.

              "Canadian Availability" means, as of any date of determination, the Dollar
 Equivalent amount that Canadian Borrower is entitled to borrow as Canadian Revolving Loans
 under Section 2.1 of the Agreement (after giving effect to the then outstanding Canadian
 Revolver Usage).

                 "Canadian Bank Product" means any one or more of the following financial
 products or accommodations extended to a Canadian Loan Party by a Bank Product Provider:
 (a) credit cards (including commercial cards (including so-called "purchase cards", "procurement
 cards" or " p-cards ")), (b) payment card processing services, (c) debit cards, (d) stored value
 cards, (e) Cash Management Services, or (f) transactions under Hedge Agreements.

                "Canadian Bank Product Agreements" means those agreements entered into from
 time to time by a Canadian Loan Party with a Bank Product Provider in connection with the
 obtaining of any of the Canadian Bank Products.

                "Canadian Bank Product Obligations" means (a) all obligations, liabilities,
 reimbursement obligations, fees, or expenses owing by Canadian Loan Parties to any Bank
 Product Provider pursuant to or evidenced by a Canadian Bank Product Agreement and
 irrespective of whether for the payment of money, whether direct or indirect, absolute or
 contingent, due or to become due, now existing or hereafter arising, (b) all Canadian Hedge
 Obligations, and (c) all amounts that Agent or any Lender is obligated to pay to a Bank Product
 Provider as a result of Agent or such Lender purchasing participations from, or executing
 guarantees or indemnities or reimbursement obligations to, a Bank Product Provider with respect
 to the Canadian Bank Products provided by such Bank Product Provider to Canadian Loan
 Parties.

                "Canadian Bank Product Reserves" means, as of any date of determination, those
 reserves that Agent deems necessary or appropriate to establish (based upon the Bank Product
 Providers' determination of the liabilities and obligations of Canadian Loan Parties in respect of
 Canadian Bank Product Obligations after notice by Bank Product Providers to, and with the
 consent of, Agent) in respect of Canadian Bank Products then provided or outstanding.

                "Canadian Base Rate" means the Canadian CDOR Rate plus 1.50 percentage
 points (which shall be determined on a daily basis).

                "Canadian Benefit Plan" means any plan, fund, program, or policy, whether oral
 or written, formal or informal, funded or unfunded, insured or uninsured, providing material
 employee benefits, including medical, hospital care, dental, sickness, accident, disability, life
 insurance, pension, retirement or savings benefits, under which a Loan Party or a Subsidiary
 thereof has any liability with respect to any employee or former employee in Canada.



                                      Schedule 1.1 – Page 6
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 286 of 535


               "Canadian Borrowing" means a borrowing consisting of Canadian Revolving
 Loans made on the same day by the Lenders (or Agent on behalf thereof), or by Canadian Swing
 Lender in the case of a Canadian Swing Loan, or by Agent in the case of an Canadian
 Extraordinary Advance.

              "Canadian Borrowing Base" means, as of any date of determination, the Dollar
 Equivalent amount of the result of:

               (a)     85% of the amount of Canadian Eligible Accounts, less the amount, if any,
 of the Canadian Dilution Reserve, plus

                (b)    the lower of

                       (i)    the product of 75% multiplied by the value (calculated at the lower
        of cost or market on a basis consistent with Canadian Loan Parties' historical accounting
        practices) of Canadian Eligible Inventory at such time,

                       (ii)   the product of 85% multiplied by the Net Recovery Percentage
        identified in the most recent inventory appraisal ordered and obtained by Agent
        multiplied by the value (calculated at the lower of cost or market on a basis consistent
        with the Canadian Loan Parties' historical accounting practices) of Canadian Eligible
        Inventory (such determination may be made as to different categories of Eligible
        Inventory based upon the Net Recovery Percentage applicable to such categories) at such
        time, and

                       (iii)  an amount equal to (A) $37,500,000, minus (B) the amount of the
        contribution of US Eligible Inventory to the US Borrowing Base under clause (b) of the
        definition of US Borrowing Base, minus

                (c)     the aggregate amount of reserves, if any, established by Agent under
 Section 2.1(c) of the Agreement;

 provided, that Canadian Availability attributable to Canadian Eligible Inventory consisting of
 Canadian Eligible In-Transit Inventory shall not exceed $3,000,000 at any time.

 Notwithstanding anything else herein to the contrary, the Canadian Borrowing Base shall be
 deemed to be $0 until such time as the Canadian Court shall have issued the Canadian Initial
 Recognition Order, the Canadian Supplemental Order and the Canadian Interim DIP Recognition
 Order.

                "Canadian CDOR Rate" means for any particular day the average rate per annum
 as reported on the Reuters Screen CDOR Page (or any successor page or such other page or
 commercially available service displaying Canadian interbank bid rates for Canadian Dollar
 bankers’ acceptances having a 1 month duration as the Agent may designate from time to time,
 or if no such substitute service is available, the rate quoted by a Schedule I bank under the Bank
 Act (Canada) selected by the Agent at which such bank is offering to purchase Canadian Dollar
 bankers’ acceptances) as of 10:00 a.m. Eastern (Toronto) time on such day, or if such day is not
 a Business Day, the on the immediately preceding Business Day, for a one month period, and in


                                      Schedule 1.1 – Page 7
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 287 of 535


 an amount comparable to the amount of the applicable Canadian Obligation (and, if any such
 reported rate is below zero, then the rate determined pursuant to this clause (b) shall be deemed
 to be zero). Each determination of the Canadian CDOR Rate shall be made by the Agent and
 shall be conclusive in the absence of manifest error.

                "Canadian Court" has the meaning specified therefore in the recitals to this
 Agreement.

                "Canadian Defined Benefit Plan" means any Canadian Pension Plan which
 contains a "defined benefit provision" as defined in subsection 147.1(1) of the Income Tax Act
 (Canada).

                 "Canadian Designated Account" means the Canadian Deposit Account of
 Canadian Borrower identified on Schedule D-1 to the Agreement (or such other Deposit Account
 of Canadian Borrower located at Canadian Designated Account Bank that has been designated as
 such, in writing, by Canadian Borrower to Agent).

                "Canadian Designated Account Bank" has the meaning specified therefor in
 Schedule D-1 to the Agreement (or such other bank that is located within Canada that has been
 designated as such, in writing, by Canadian Borrower to Agent).

                 "Canadian Dilution" means, as of any date of determination, a percentage, based
 upon the experience of the immediately prior 12 months, that is the result of dividing the amount
 of (a) bad debt write-downs, discounts, advertising allowances, credits, or other dilutive items
 with respect to a Canadian Loan Party's Accounts during such period, by (b) a Canadian Loan
 Party's billings with respect such Canadian Loan Party's Accounts during such period.

                 "Canadian Dilution Reserve" means, as of any date of determination, an amount
 sufficient to reduce the advance rate against Canadian Eligible Accounts by 1 percentage point
 for each percentage point by which Canadian Dilution is in excess of 5%. If the Canadian
 Dilution does not exceed 5%, the Canadian Dilution Reserve shall be zero.

               "Canadian Dollar Equivalent" means, at any time, with respect to any amount
 denominated in Dollars, the equivalent amount thereof in Canadian Dollars as determined by
 Agent at such time on the basis of the Spot Rate (determined in respect of the most recent
 Revaluation Date or such other date as determined by Agent) for the purchase of Canadian
 Dollars with Dollars.

                "Canadian Dollars" or "Cdn$" means the lawful currency of Canada, as in effect
 from time to time.

                "Canadian Eligible Accounts" means those Accounts created by a Canadian Loan
 Party in the ordinary course of its business, that arise out of such Canadian Loan Party's sale of
 goods or rendition of services, that comply with each of the representations and warranties
 respecting Canadian Eligible Accounts made in the Loan Documents, and that are not excluded
 as ineligible by virtue of one or more of the excluding criteria set forth below; provided, that
 such criteria may be revised from time to time by Agent in Agent's Permitted Discretion to
 address the results of any field examination performed by (or on behalf of) Agent from time to


                                      Schedule 1.1 – Page 8
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                           Pg 288 of 535


 time after the Closing Date. In determining the amount to be included, Canadian Eligible
 Accounts shall be calculated net of customer deposits, unapplied cash, taxes, discounts, credits,
 allowances, and rebates. Canadian Eligible Accounts shall not include the following:

                (a)     Accounts that the Account Debtor has failed to pay within ninety (90)
 days of original invoice date or within sixty (60) days of original due date,

                (b)    Accounts owed by an Account Debtor (or its Affiliates) where 50% or
 more of all Accounts owed by that Account Debtor (or its Affiliates) are deemed ineligible under
 clause (a) above,

                 (c)    Accounts with respect to which the Account Debtor is an Affiliate of a
 Borrower or an employee or agent of a Borrower or any Affiliate of a Borrower, excluding,
 however, any Account Debtor that is an Affiliate of a Loan Party, solely because such Affiliate is
 owned or controlled by the Sponsor or its Affiliates so long as such transactions are on terms no
 less favorable than similar transactions with independent third parties,

               (d)    Accounts arising in a transaction wherein goods are placed on
 consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a bill
 and hold, or any other terms by reason of which the payment by the Account Debtor may be
 conditional,

                (e)      Accounts that are not payable in Dollars or Canadian Dollars,

                 (f)     Accounts with respect to which the Account Debtor either (i) does not
 maintain its chief executive office in Canada or the United States, or (ii) is not organized under
 the laws of Canada or any province or territory thereof or under the laws of the United States or
 any state or territory thereof, or (iii) is the government of any foreign country or sovereign state
 (for greater certainty, other than Canada), or of any state, province, municipality, or other
 political subdivision thereof, or of any department, agency, public corporation, or other
 instrumentality thereof, unless (A) the Account is supported by an irrevocable letter of credit
 reasonably satisfactory to Agent (as to form, substance, and issuer or domestic confirming bank)
 that has been delivered to Agent and is directly drawable by Agent, or (B) the Account is
 covered by credit insurance in form, substance, and amount, and by an insurer, reasonably
 satisfactory to Agent,

                 (g)     Accounts with respect to which the Account Debtor is a Canadian
 Governmental Authority (exclusive, however, of Accounts with respect to which the applicable
 Canadian Loan Party has complied, to the reasonable satisfaction of Agent, with any assignment
 of claims statute, including the Financial Administration Act (Canada)),

                (h)     Accounts with respect to which the Account Debtor is a creditor of a Loan
 Party, has or has asserted a right of recoupment or setoff, or has disputed its obligation to pay all
 or any portion of the Account, to the extent of such claim, right of recoupment or setoff, or
 dispute,

             (i)    Accounts with respect to an Account Debtor whose total obligations
 owing to Canadian Loan Parties exceeds 15% of all Canadian Eligible Accounts (or, if the


                                        Schedule 1.1 – Page 9
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                           Pg 289 of 535


 Account Debtor is (A) Wal-Mart, 50% of all Canadian Eligible Accounts, (B) Costco, 50% of all
 Canadian Eligible Accounts, and (C) Hudson Bay, 30% of all Canadian Eligible Accounts), to
 the extent of the obligations owing by such Account Debtor in excess of such percentage;
 provided, that, in each case, the amount of Canadian Eligible Accounts that are excluded because
 they exceed the foregoing percentage shall be determined by Agent based on all of the otherwise
 Canadian Eligible Accounts prior to giving effect to any eliminations based upon the foregoing
 concentration limit,

                (j)     to Borrowers' knowledge, Accounts with respect to which the Account
 Debtor is subject to an Insolvency Proceeding, is not Solvent, has gone out of business, or as to
 which a Borrower has received notice of an imminent Insolvency Proceeding or a material
 impairment of the financial condition of such Account Debtor,

                 (k)    Accounts, the collection of which, Agent, in its Permitted Discretion,
 believes to be doubtful, including by reason of the Account Debtor's financial condition,

                (l)    Accounts that are not subject to a valid and perfected first priority Agent's
 Lien (subject to Permitted Liens having priority under applicable law for which reserves have
 been established pursuant to Section 2.1(c)),

               (m)    Accounts with respect to which (i) the goods giving rise to such Account
 have not been shipped and billed to the Account Debtor, or (ii) the services giving rise to such
 Account have not been performed and billed to the Account Debtor,

               (n)    Accounts with respect to which the Account Debtor is a Sanctioned
 Person or Sanctioned Entity, or

                (o)     Accounts that represent the right to receive progress payments or other
 advance billings that are due prior to the completion of performance by Loan Parties of the
 subject contract for goods or services.

              "Canadian Eligible In-Transit Inventory" means Eligible In-Transit Inventory
 owned by a Canadian Loan Party.

                "Canadian Eligible Inventory" means Inventory of a Canadian Loan Party
 consisting of raw materials and finished goods, that complies with each of the representations
 and warranties respecting Canadian Eligible Inventory made in the Loan Documents, and that is
 not excluded as ineligible by virtue of one or more of the excluding criteria set forth below;
 provided, that such criteria may be revised from time to time by Agent in Agent's Permitted
 Discretion to address the results of any field examination or appraisal performed by Agent from
 time to time after the Closing Date. In determining the amount to be so included, Inventory shall
 be valued at the lower of cost or market on a basis consistent with Canadian Loan Parties'
 historical accounting practices. An item of Inventory shall not be included in Canadian Eligible
 Inventory if:

                (a)      a Canadian Loan Party does not have good, valid, and marketable title
 thereto,



                                      Schedule 1.1 – Page 10
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 290 of 535


                 (b)     a Canadian Loan Party does not have actual and exclusive possession
 thereof (either directly or through a bailee or agent of such Canadian Loan Party),

                (c)     it is not located at one of the locations in Canada set forth on Schedule E-1
 (as such schedule may be updated pursuant to Section 5.14) to the Agreement (or in-transit from
 one such location to another such location),

                (d)    it is in-transit to or from a location of a Canadian Loan Party (other than
 in-transit from one location set forth on Schedule E-1 to the Agreement to another location set
 forth on Schedule E-1 to the Agreement), unless it is Canadian Eligible In-Transit Inventory,

                (e)     it is located on real property leased by a Canadian Loan Party or in a
 contract warehouse, in each case, unless either (i) it is subject to a Collateral Access Agreement
 executed by the lessor or warehouseman, as the case may be, and it is segregated or otherwise
 separately identifiable from goods of others, if any, stored on the premises or (ii) Agent has
 established a Landlord Reserve with respect to such location,

               (f)     it is the subject of a bill of lading or other document of title, unless it is
 Canadian Eligible In-Transit Inventory,

                (g)     it is not subject to a valid and perfected first priority Agent's Lien (subject
 to Permitted Liens having priority under applicable law for which reserves have been established
 pursuant to Section 2.1(c)),

               (h)    it consists of goods returned or rejected by a Canadian Loan Party's
 customers unless such goods are in salable condition and may be sold as new and unused
 Inventory by Canadian Loan Parties in the ordinary course of their business to their customers,

                (i)     it consists of goods that are obsolete or slow moving, work-in-process,
 restrictive or custom items, or goods that constitute spare parts, packaging and shipping
 materials, supplies used or consumed in a Canadian Loan Party's business, bill and hold goods,
 defective goods, "seconds," or Inventory acquired on consignment, or

                 (j)    it is subject to third party trademark or other intellectual property or
 proprietary rights, unless (i) Agent is reasonably satisfied that such Inventory can be freely sold
 by Agent on and after the occurrence of an Event of a Default, without Agent infringing any
 rights of, or incurring any liabilities to, any licensor or owner of such third party rights, other
 than the payment of royalties at the contractual rate with respect to Inventory subject to a third
 party license with a Loan Party or (ii) reserves have been established pursuant to Section 2.1(c).

                "Canadian Extraordinary Advances" has the meaning specified therefor in
 Section 2.3(d)(iii) of the Agreement.

               "Canadian Final DIP Recognition Order” means an order of the Canadian Court
 in the Recognition Proceedings, which order shall be satisfactory in form and substance to
 Agent, which order shall recognize and enforce the Final Financing Order in Canada.




                                       Schedule 1.1 – Page 11
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 291 of 535


                "Canadian Guarantor" means (a) each Subsidiary of Parent organized under the
 laws of Canada, or any province or territory thereof, that is or becomes a guarantor of all or any
 part of the Obligations or (b) such Persons that are debtors in the Bankruptcy Cases, the
 Recognition Proceedings or as are required from time to time to become a Canadian Guarantor
 pursuant to the terms hereof.

               "Canadian Hedge Obligations" means any and all obligations or liabilities,
 whether absolute or contingent, due or to become due, now existing or hereafter arising, of any
 Canadian Loan Party arising under, owing pursuant to, or existing in respect of Hedge
 Agreements entered into with one or more of the Hedge Providers.

               "Canadian Initial Recognition Order" means an order of the Canadian Court, in
 form and substance satisfactory to Agent, which order shall recognize the Bankruptcy Cases as
 foreign main proceedings under Part IV of the CCAA and shall grant an interim stay in Canada.

                "Canadian Interim DIP Recognition Order" means an order of the Canadian
 Court, in form and substance satisfactory to Agent, which order shall, among other things,
 recognize the Interim Financing Order and provide for a super priority charge over the Collateral
 of the Canadian Borrower and Collateral located in Canada of the other Loan Parties in respect
 of the Agent’s and the Lenders’ claims. For the avoidance of doubt, the Canadian Interim DIP
 Recognition Order may be part of the Canadian Supplemental Order.

                "Canadian Issuing Lender" means WF Canada or any other Lender that, at the
 request of Administrative Borrower and with the consent of Agent (such consent not to be
 unreasonably withheld or delayed), agrees, in such Lender's sole discretion, to become a
 Canadian Issuing Lender for the purpose of issuing Canadian Letters of Credit or Canadian
 Reimbursement Undertakings pursuant to Section 2.11B of the Agreement and Canadian Issuing
 Lender shall be a Lender.

              "Canadian Letter of Credit" means a letter of credit (as that term is defined in the
 Code) issued by Canadian Issuing Lender or Canadian Underlying Issuer for the account of
 Canadian Borrower.

              "Canadian Letter of Credit Disbursement" means a payment made by Canadian
 Issuing Lender pursuant to a Canadian Letter of Credit or a Canadian Reimbursement
 Undertaking.

                "Canadian Letter of Credit Exposure" means, as of any date of determination with
 respect to any Lender, such Lender's Pro Rata Share of the Canadian Letter of Credit Usage on
 such date (including such Lender's Pro Rata Share of Canadian Reimbursement Undertakings on
 such date).

                "Canadian Letter of Credit Fee" has the meaning specified therefor in
 Section 2.6(b) of the Agreement.

               "Canadian Letter of Credit Usage" means, as of any date of determination, the
 aggregate undrawn amount of all outstanding Canadian Letters of Credit.



                                      Schedule 1.1 – Page 12
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 292 of 535


               "Canadian Loan Account" has the meaning specified therefor in Section 2.9 of the
 Agreement.

               "Canadian Loan Party" means Canadian Borrower or any Canadian Guarantor.

                "Canadian Maximum Revolver Amount" means $20,000,000 decreased by the
 amount of reductions in the Canadian Revolver Commitments made in accordance with Section
 2.4(c) of the Agreement.

                  "Canadian Obligations" means (a) all loans (including the Canadian Revolving
 Loans (inclusive of Canadian Extraordinary Advances and Canadian Swing Loans)), debts,
 principal, interest (including any interest that accrues after the commencement of an Insolvency
 Proceeding, regardless of whether allowed or allowable in whole or in part as a claim in any such
 Insolvency Proceeding), reimbursement or indemnification obligations with respect to Canadian
 Letters of Credit (irrespective of whether contingent), premiums, liabilities (including all
 amounts charged to the Canadian Loan Account pursuant to the Agreement), obligations
 (including indemnification obligations) of any Canadian Loan Party, fees (including the fees
 provided for in the Fee Letter) of any Canadian Loan Party, Lender Group Expenses (including
 any fees or expenses that accrue after the commencement of an Insolvency Proceeding,
 regardless of whether allowed or allowable in whole or in part as a claim in any such Insolvency
 Proceeding) of any Canadian Loan Party, guaranties of any Canadian Loan Party, and all
 covenants and duties of any other kind and description owing by any Canadian Loan Party
 arising out of, under, pursuant to, in connection with, or evidenced by the Agreement or any of
 the other Loan Documents and irrespective of whether for the payment of money, whether direct
 or indirect, absolute or contingent, due or to become due, now existing or hereafter arising, and
 including all interest not paid when due and all other expenses or other amounts that any
 Canadian Loan Party is required to pay or reimburse by the Loan Documents or by law or
 otherwise in connection with the Loan Documents, (b) all debts, liabilities, or obligations
 (including reimbursement obligations, irrespective of whether contingent) owing by Canadian
 Borrower or any other Canadian Loan Party to Canadian Issuing Lender now or hereafter arising
 from or in respect of a Canadian Letters of Credit, and (c) all Canadian Bank Product
 Obligations; provided, that Canadian Obligations shall not include Excluded Swap Obligations.
 Without limiting the generality of the foregoing, the Canadian Obligations under the Loan
 Documents include the obligation to pay (i) the principal of the Canadian Revolving Loans,
 (ii) interest accrued on the Canadian Revolving Loans, (iii) the amount necessary to reimburse
 Canadian Issuing Lender for amounts paid or payable pursuant to Canadian Letters of Credit,
 (iv) Letter of Credit commissions, charges, expenses, and fees, in each case in respect of
 Canadian Letters of Credit (v) Lender Group Expenses of any Canadian Loan Party, (vi) fees
 payable by any Canadian Loan Party under the Agreement or any of the other Loan Documents,
 and (vii) indemnities and other amounts payable by any Canadian Loan Party under any Loan
 Document (excluding Excluded Swap Obligations) and (viii) the joint and several liability of the
 Canadian Borrower in respect of the Obligations hereunder and any guaranties by any Canadian
 Loan Party of all or any part of the US Obligations. Any reference in the Agreement or in the
 Loan Documents to the Canadian Obligations shall include all or any portion thereof and any
 extensions, modifications, renewals, or alterations thereof, both prior and subsequent to any
 Insolvency Proceeding.



                                     Schedule 1.1 – Page 13
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 293 of 535


                "Canadian Overadvance" means, as of any date of determination, that the
 Canadian Revolver Usage is greater than any of the limitations set forth in Section 2.1 or
 Section 2.11B.

              "Canadian Patent Security Agreement" has the meaning specified therefor in the
 Canadian Security Agreement.

               "Canadian Pension Plan" means each pension plan required to be registered under
 Canadian federal or provincial law that is maintained or contributed to, or to which there is or
 may be an obligation to contribute by a Loan Party or a Subsidiary thereof, for its employees or
 former employees, but does not include the Canada Pension Plan or the Quebec Pension Plan as
 maintained by the Government of Canada or the Province of Quebec, respectively.

                 "Canadian Pension Termination Event " means (a) the voluntary full or partial
 wind up of a Canadian Pension Plan by any Loan Party or Subsidiary thereof or initiation of any
 action or filing to do so; (b) the institution of proceedings by any Governmental Authority to
 terminate in whole or in part or have a trustee appointed to administer any Canadian Pension
 Plan; or (c) any other event or condition which might constitute grounds for the termination of,
 winding up or partial termination of, winding up or the appointment of trustee to administer, any
 Canadian Pension Plan.

                 "Canadian Priority Payables Reserves" means reserves (determined from time to
 time by Agent in its Permitted Discretion) for: (a) the amount past due and owing by any
 Canadian Loan Party, or the accrued amount for which such Canadian Loan Party has an
 obligation to remit, to a Governmental Authority or other Person pursuant to any applicable law,
 rule or regulation, in respect of (i) goods and services taxes, sales taxes, employee income taxes,
 municipal taxes and other taxes payable or to be remitted or withheld; (ii) workers' compensation
 or employment insurance; (iii) vacation or holiday pay; and (iv) other like charges and demands,
 in each case, to the extent that any Governmental Authority or other Person may claim a lien,
 security interest, hypothec, trust or other claim ranking or capable of ranking in priority to or
 pari passu with one or more of the Liens granted in the Loan Documents; and (b) the aggregate
 amount of any other liabilities of any Canadian Loan Party (i) in respect of which a trust or
 deemed trust has been or may be imposed on any Collateral to provide for payment, or (ii) in
 respect of unpaid or unremitted pension plan contributions, including amounts representing any
 unfunded liability, solvency deficiency or wind-up deficiency whether or not due with respect to
 a Canadian Pension Plan, or (iii) which are secured by a lien, security interest, pledge, charge,
 right or claim on any Collateral (other than Permitted Liens that do not have priority over
 Agent's Liens); in each case, pursuant to any applicable law, rule or regulation and which such
 lien, trust, security interest, hypothec, pledge, charge, right or claim ranks or in the Permitted
 Discretion of Agent, is capable of ranking in priority to or pari passu with one or more of the
 Liens granted in the Loan Documents (such as liens, trusts, security interests, hypothecs, pledges,
 charges, rights or claims in favor of employees, landlords, warehousemen, customs brokers,
 carriers, mechanics, materialmen, labourers, or suppliers, or liens, trusts, security interests,
 hypothecs, pledges, charges, rights or claims for ad valorem, excise, sales, or other taxes where
 given priority under applicable law); in each case net of the aggregate amount of all restricted
 cash held or set aside for the payment of such obligations.



                                      Schedule 1.1 – Page 14
19-11608-mew      Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11         Main Document
                                        Pg 294 of 535


                "Canadian Protective Advances" has the meaning specified therefor in
 Section 2.3(d)(i) of the Agreement.

                "Canadian Recognition Orders" means (i) the Canadian Initial Recognition Order,
 the Canadian Supplemental Order and the applicable DIP Recognition Order at such time in form
 and substance satisfactory to Agent and (ii) and any other order of the Canadian Court issued
 from time to time in form and substance satisfactory to Agent.

               "Canadian Reimbursement Undertaking" has the meaning specified therefor in
 Section 2.11B(a) of the Agreement.

               "Canadian Revolver Commitment" means, with respect to each Revolving
 Lender, its Canadian Revolver Commitment, and, with respect to all Revolving Lenders, their
 Canadian Revolver Commitments, in each case as set forth beside such Revolving Lender's name
 under the applicable heading on Schedule C-1 to the Agreement or in the Assignment and
 Acceptance pursuant to which such Revolving Lender became a Revolving Lender under the
 Agreement, as such amounts may be reduced or increased from time to time pursuant to
 assignments made in accordance with the provisions of Section 13.1 of the Agreement.

               "Canadian Revolver Usage" means, as of any date of determination, the sum of
 (a) the amount of outstanding Canadian Revolving Loans (inclusive of Canadian Swing Loans
 and Canadian Protective Advances), plus (b) the amount of the Canadian Letter of Credit Usage.

                "Canadian Revolving Loan Exposure" means, with respect to any Revolving
 Lender, as of any date of determination (a) prior to the termination of the Canadian Revolver
 Commitments, the amount of such Lender's Canadian Revolver Commitment, and (b) after the
 termination of the Canadian Revolver Commitments, the aggregate outstanding principal amount
 of the Canadian Revolving Loans of such Lender.

               "Canadian Revolving Loans" has the meaning specified therefor in Section 2.1(b)
 of the Agreement.

                "Canadian Security Agreement" means that certain Guaranty and Security
 Agreement dated as of the Closing Date, as the same may subsequently be amended, executed
 and delivered by each Loan Party party thereto to Agent.

                "Canadian Security Documents" means the Canadian Security Agreement, the
 Quebec Security Documents and any other Loan Document that grants or purports to grant a
 Lien on any of the assets or interests, and the proceeds thereof, of any Canadian Loan Party.

                 "Canadian Supplemental Order" means an order of the Canadian Court, in form
 and substance satisfactory to Agent, and the Lenders, which order shall grant customary
 additional relief in the Recognition Proceedings.

                 "Canadian Swing Lender" means WF Canada or any other Lender that, at the
 request of Canadian Borrower and with the consent of Agent agrees, in such Lender's sole
 discretion, to become the Canadian Swing Lender under Section 2.3(b) of the Agreement.



                                    Schedule 1.1 – Page 15
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                         Pg 295 of 535


              "Canadian Swing Loan" has the meaning specified therefor in Section 2.3(b) of
 the Agreement.

                "Canadian Swing Loan Exposure" means, as of any date of determination with
 respect to any Lender, such Lender's Pro Rata Share of the Canadian Swing Loans on such date.

               "Canadian Trademark Security Agreement" has the meaning specified therefor in
 the Canadian Security Agreement.

                 "Canadian Underlying Issuer" means The Toronto-Dominion Bank or one of its
 Affiliates or such other Person that is reasonably acceptable to Agent.

                "Capitalized Lease Obligation" means that portion of the obligations under a
 Capital Lease that is required to be capitalized in accordance with GAAP.

                "Capital Lease" means a lease that is required to be capitalized for financial
 reporting purposes in accordance with GAAP.

               "Carl Marks Engagement Agreement" means that certain Amended Advisory
 Agreement dated as of May 17, 2019 by and between HSP and Carl Marks Advisory Group LLC
 as the same may be further amended, restated, supplemented or otherwise modified in a manner
 reasonably acceptable to Agent.

              "Carveout" or "Carve-Out" has the meaning specified therefor in the Interim
 Financing Order or the Final Financing Order, as applicable.

                "Case Professionals" means any professional (other than an ordinary course
 professional) retained by the Borrowers or a Committee pursuant to a final order of the
 Bankruptcy Court (which order has not been vacated or stayed, unless the stay has been vacated)
 under Sections 327, 328, 363 or 1103(a) of the Bankruptcy Code.

                "Cash Equivalents" means (a) Domestic Cash Equivalents; and (b) Foreign Cash
 Equivalents.

                "Cash Management Services" means any cash management or related services
 including treasury, depository, return items, overdraft, controlled disbursement, merchant store
 value cards, e-payables services, electronic funds transfer, interstate depository network,
 automatic clearing house transfer (including the Automated Clearing House processing of
 electronic funds transfers through the direct Federal Reserve Fedline system or Canadian
 Payments Association) and other customary cash management arrangements.

                "CCAA" means the Companies’ Creditors Arrangement Act (Canada), R.S.C.
 1985, C-36, as amended.

               "CFC" means a controlled foreign corporation (as that term is defined in the IRC)
 of which any Loan Party is a "United States shareholder" within the meaning of Section 951(b)
 of the IRC.



                                     Schedule 1.1 – Page 16
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 296 of 535


                 "Change in Control" means the occurrence of any of the following events:
 (a) Sponsor Affiliated Entity ceases to beneficially own and control, directly or indirectly, more
 than 50.0% of the voting and economic Equity Interests in Parent on a fully diluted basis, (b) any
 Person or "group" (within the meaning of Rules 13d-3 and 13d-5 promulgated under the
 Exchange Act) other than Sponsor Affiliated Entity shall have acquired beneficial ownership on
 a fully diluted basis of the voting Equity Interests of Parent sufficient (whether or not exercised)
 to elect a majority of the members of the Board of Directors of Parent, (c) Sponsor Affiliated
 Entity ceases to have the power to elect or designate, directly or indirectly, a majority of the
 Board of Directors of Parent by voting power, contract or otherwise, (d) Parent ceases to
 beneficially own and control, directly or indirectly, all of the Equity Interests in each Borrower
 or (e) Administrative Borrower ceases to beneficially own and control, directly or indirectly, all
 of the Equity Interests in PCF.

                 "Change in Law" means the occurrence after the date of the Agreement of: (a) the
 adoption or effectiveness of any law, rule, regulation, judicial ruling, judgment or treaty, (b) any
 change in any law, rule, regulation, judicial ruling, judgment or treaty or in the administration,
 interpretation, implementation or application by any Governmental Authority of any law, rule,
 regulation, guideline or treaty, or (c) the making or issuance by any Governmental Authority of
 any request, rule, guideline or directive, whether or not having the force of law; provided that
 notwithstanding anything in the Agreement to the contrary, (i) the Dodd-Frank Wall Street
 Reform and Consumer Protection Act and all requests, rules, guidelines or directives thereunder
 or issued in connection therewith and (ii) all requests, rules, guidelines or directives concerning
 capital adequacy promulgated by the Bank for International Settlements, the Basel Committee on
 Banking Supervision (or any successor or similar authority) or the United States or foreign
 regulatory authorities shall, in each case, be deemed to be a "Change in Law," regardless of the
 date enacted, adopted or issued.

                "Closing Date" means May __, 2019.

                "Closing Fee" has the meaning specified therefor in Section 2.10(d) of this
 Agreement.

                "Code" means the New York Uniform Commercial Code, as in effect from time
 to time.

               "Collateral" means all assets and interests in assets and proceeds thereof now
 owned or hereafter acquired by Parent or any of its Subsidiaries in or upon which a Lien is
 granted by such Person in favor of Agent or the Lenders under any of the Loan Documents.
 Without limitation of the foregoing, subject to the terms of the Interim Financing Order, Final
 Financing Order, the Intercreditor Agreement and the Carveout, the Collateral shall include all
 proceeds of any and all Avoidance Actions.

                "Collateral Access Agreement" means a landlord waiver, bailee letter, or
 acknowledgement agreement of any lessor, warehouseman, processor, consignee, or other Person
 in possession of, having a Lien upon, or having rights or interests in Parent's or its Subsidiaries'
 books and records, Equipment, or Inventory, in each case, in form and substance reasonably




                                      Schedule 1.1 – Page 17
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 297 of 535


 satisfactory to Agent (it being agreed that each "Collateral Access Agreement" entered into in
 connection with the Existing Credit Agreement shall be a Collateral Access Agreement).

                "Commodity Exchange Act" has the meaning specified therefor in the Security
 Agreement.

               "Commitment" means, with respect to each Lender, its Revolver Commitment
 and, with respect to all Lenders, their Revolver Commitments, in each case as such Dollar
 amounts or Canadian Dollar amounts, as applicable, are set forth beside such Lender's name
 under the applicable heading on Schedule C-1 to the Agreement or in the Assignment and
 Acceptance pursuant to which such Lender became a Lender under the Agreement, as such
 amounts may be reduced or increased from time to time pursuant to assignments made in
 accordance with the provisions of Section 13.1 of the Agreement.

                "Committees" means, collectively, the official committee of unsecured creditors
 and any other committee formed, appointed or approved in any Bankruptcy Case.

                "Compliance Certificate" means a certificate substantially in the form of
 Exhibit C-1 to the Agreement delivered by the Financial Officer of Administrative Borrower to
 Agent.

               "Confidential Information" has the meaning specified therefor in Section 17.9(a)
 of the Agreement.

                 "Consultant" means a Person providing interim management services for the
 Borrowers and/or acting as financial consultant of Borrowers; such person (other than as set forth
 in the next sentence) to be reasonably acceptable to Agent and engaged by Borrowers pursuant to
 the terms of an engagement agreement reasonably acceptable to Agent. As of the Closing Date,
 the Consultant is Carl Marks Advisory Group LLC under and pursuant to the Carl Marks
 Engagement Agreement.

                "Contractual Obligation" means as to any Person, any provision of any material
 security issued by such Person or of any material agreement, instrument or other undertaking to
 which such Person is a party or by which it or any of its property is bound.

                "Control Agreement" means a control agreement, in form and substance
 reasonably satisfactory to Agent, executed and delivered by Parent or one of its Subsidiaries,
 Agent, and the applicable securities intermediary (with respect to a Securities Account) or bank
 (with respect to a Deposit Account) (it being agreed that each "Control Agreement" entered into
 in connection with the Existing Credit Agreement shall be a Control Agreement).

                "Cushion" has the meaning specified therefor in the preamble to the Agreement.

                "Customs Broker Agreement" means a customs broker agreement of a customs
 broker in possession of documents evidencing in-transit Inventory, in form and substance
 reasonably satisfactory to Agent.

                "Debtor" has the meaning specified therefor in the recitals to this Agreement.


                                      Schedule 1.1 – Page 18
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 298 of 535


                "Default" means an event, condition, or default that, with the giving of notice, the
 passage of time, or both, would be an Event of Default.

                  "Defaulting Lender" means any Lender that (a) has failed to fund any amounts
 required to be funded by it under the Agreement on the date that it is required to do so under the
 Agreement (including the failure to make available to Agent amounts required pursuant to a
 Settlement or to make a required payment in connection with a Letter of Credit Disbursement),
 (b) notified Borrowers, Agent, or any Lender in writing that it does not intend to comply with all
 or any portion of its funding obligations under the Agreement, (c) has made a public statement to
 the effect that it does not intend to comply with its funding obligations under the Agreement or
 under other agreements generally (as reasonably determined by Agent) under which it has
 committed to extend credit, (d) failed, within one Business Day after written request by Agent, to
 confirm that it will comply with the terms of the Agreement relating to its obligations to fund
 any amounts required to be funded by it under the Agreement, (e) otherwise failed to pay over to
 Agent or any other Lender any other amount required to be paid by it under the Agreement on
 the date that it is required to do so under the Agreement, or (f) (i) becomes or is insolvent or has
 a parent company that has become or is insolvent, (ii) becomes the subject of a bankruptcy or
 insolvency proceeding, or has had a receiver, conservator, trustee, or custodian or appointed for
 it, or has taken any action in furtherance of, or indicating its consent to, approval of or
 acquiescence in any such proceeding or appointment or has a parent company that has become
 the subject of a bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee,
 or custodian appointed for it, or has taken any action in furtherance of, or indicating its consent
 to, approval of or acquiescence in any such proceeding or appointment or (iii) becomes the
 subject of a Bail-in Action.

                   "Defaulting Lender Rate" means (a) with respect to US Obligations, (i) for the
 first three days from and after the date the relevant payment is due, the US Base Rate, and
 (ii) thereafter, the interest rate then applicable to US Revolving Loans that are Base Rate Loans
 (inclusive of the Base Rate Margin applicable thereto), and (b) with respect to Canadian
 Obligations, (i) for the first three days from and after the date the relevant payment is due, the
 Canadian Base Rate (if such Canadian Obligations are denominated in Canadian Dollars) or the
 US Base Rate (if such Canadian Obligations are denominated in Dollars), and (ii) thereafter, the
 interest rate then applicable to Canadian Revolving Loans that are Base Rate Loans (inclusive of
 the Base Rate Margin applicable thereto).

                "Deposit Account" means any deposit account (as that term is defined in the
 Code).

                "DIP Liens" means the Liens granted to the Agent under the Loan Documents and
 authorized by the Financing Order.

              "DIP Recognition Order" means the Canadian Interim DIP Recognition Order and
 the Canadian Final DIP Recognition Order, whichever is in effect as of the relevant date in
 question.

                "Disqualified Equity Interests" means any Equity Interests that, by their terms (or
 by the terms of any security or other Equity Interests into which they are convertible or for which


                                      Schedule 1.1 – Page 19
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 299 of 535


 they are exchangeable), or upon the happening of any event or condition (a) matures or are
 mandatorily redeemable (other than solely for Qualified Equity Interests), pursuant to a sinking
 fund obligation or otherwise (except as a result of a change of control or asset sale or other
 disposition or casualty event so long as any rights of the holders thereof upon the occurrence of a
 change of control or asset sale or other disposition or casualty event shall be subject to the prior
 repayment in full of the Loans and all other Obligations that are accrued and payable and the
 termination of the Commitments), (b) are redeemable at the option of the holder thereof (other
 than solely for Qualified Equity Interests), in whole or in part, (c) provide for the scheduled
 payments of dividends in cash, or (d) are or become convertible into or exchangeable for
 Indebtedness or any other Equity Interests that would constitute Disqualified Equity Interests, in
 each case, prior to the date that is one hundred eighty (180) days after the Maturity Date (as
 determined on the date of the issuance thereof).

                "Dollar Equivalent" means, at any time, (a) with respect to any amount
 denominated in Dollars, such amount, and (b) with respect to any amount denominated in
 another currency, the equivalent amount thereof in Dollars as determined by Agent, at such time
 on the basis of the Spot Rate (determined in respect of the most recent Revaluation Date or such
 other date determined by Agent) for the purchase of Dollars with such currency.

                "Dollars" or "$" means United States dollars.

                  "Domestic Cash Equivalents" means (a) marketable direct obligations issued by,
 or unconditionally guaranteed by, the United States or issued by any agency thereof and backed
 by the full faith and credit of the United States, in each case maturing within 1 year from the date
 of acquisition thereof, (b) marketable direct obligations issued or fully guaranteed by any state of
 the United States or any political subdivision of any such state or any public instrumentality
 thereof maturing within 1 year from the date of acquisition thereof and, at the time of acquisition,
 having one of the two highest ratings obtainable from either Standard & Poor's Rating Group
 ("S&P") or Moody's Investors Service, Inc. ("Moody's"), (c) commercial paper maturing no
 more than two hundred seventy (270) days from the date of creation thereof and, at the time of
 acquisition, having a rating of at least A-1 from S&P or at least P-1 from Moody's,
 (d) certificates of deposit, time deposits, overnight bank deposits or bankers' acceptances
 maturing within 1 year from the date of acquisition thereof issued by any bank organized under
 the laws of the United States or any state thereof or the District of Columbia or any United States
 branch of a foreign bank having at the date of acquisition thereof combined capital and surplus of
 not less than (x) $250,000,000 in the case of U.S. banks and (y) $1,000,000,000 (or the dollar
 equivalent thereof as of the date of determination in the case of any United States branch of a
 foreign bank), (e) Deposit Accounts maintained with (i) any bank that satisfies the criteria
 described in clause (d) above, or (ii) any other bank organized under the laws of the United
 States or any state thereof so long as the full amount maintained with any such other bank is
 insured by the Federal Deposit Insurance Corporation, (f) repurchase obligations of any
 commercial bank satisfying the requirements of clause (d) of this definition or recognized
 securities dealer having combined capital and surplus of not less than (x) $250,000,000 in the
 case of U.S. banks and (y) $1,000,000,000 (or dollar equivalent thereof as of the date of
 determination) in the case of any United States branch of a foreign bank, having a term of not
 more than seven days, with respect to securities satisfying the criteria in clauses (a) or (d) above,
 (g) debt securities with maturities of six months or less from the date of acquisition backed by


                                       Schedule 1.1 – Page 20
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 300 of 535


 standby letters of credit issued by any commercial bank satisfying the criteria described in clause
 (d) above, (h) [reserved], and (i) investment funds investing at least 90% of their assets in
 securities of the types described in clauses (a) through (h) above.

                "Drawing Document" means any Letter of Credit or other document presented for
 purposes of drawing under any Letter of Credit.

                  "EEA Financial Institution" means (a) any credit institution or investment firm
 established in any EEA Member Country which is subject to the supervision of an EEA
 Resolution Authority, (b) any entity established in an EEA Member Country which is a parent of
 an institution described in clause (a) of this definition, or (c) any financial institution established
 in an EEA Member Country which is a subsidiary of an institution described in clauses (a) or (b)
 of this definition and is subject to consolidated supervision with its parent.

                "EEA Member Country" means any of the member states of the European Union,
 Iceland, Liechtenstein, and Norway.

                "EEA Resolution Authority" means any public administrative authority or any
 person entrusted with public administrative authority of any EEA Member Country (including
 any delegee) having responsibility for the resolution of any EEA Financial Institution.

                "Effective Tax Rate" means the aggregate Federal, state and local income tax rate
 applicable to an individual resident in the city of New York (or such other jurisdiction having the
 highest aggregate Federal, state and local income tax rate applicable to any equity owner of
 Parent) subject to tax at the highest marginal income tax rates provided for under the applicable
 Federal, state and local laws then in effect, taking into account the character of income and
 assuming full deductibility of state and local taxes.

                "Eligible Accounts" means the US Eligible Accounts and/or the Canadian Eligible
 Accounts, as the context requires.

                 "Eligible In-Transit Inventory" means Inventory of a Loan Party that (a) is
 currently in transit from outside the United States to a location set forth on Schedule E-1 (as
 updated pursuant to Section 5.14) and (b) satisfies the following additional criteria: (i) under the
 terms of sale, title and risk of loss with respect to such Inventory have passed from Vendor to,
 and such Inventory is owned, by a Loan Party, or Agent is otherwise satisfied that a final sale of
 such Inventory to such Loan Party has occurred, (ii) such Inventory is not in transit for more than
 forty-five (45) days, (iii) no default exists under any agreement in effect between the vendor of
 such Inventory and such Loan Party that would permit such vendor under any applicable law
 (including the UCC) to divert, reclaim, reroute or stop shipment of such Inventory, (iv) such
 Inventory is covered by marine cargo insurance and is insured against types of loss, damage,
 hazards and risks, and in amounts, satisfactory to Agent in its Permitted Discretion, and (v) such
 Inventory is subject to a negotiable bill of lading or a non-negotiable bill of lading with Agent
 listed as consignee (x) that is consigned to Agent (either directly or by means of endorsements),
 (y) that was issued by the carrier in possession of the subject Inventory, and (z) that is in the
 United States in the possession of a customs broker that has executed a Customs Broker
 Agreement.



                                        Schedule 1.1 – Page 21
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 301 of 535


                "Eligible Inventory" means the US Eligible Inventory and/or the Canadian
 Eligible Inventory, as the context requires.

                "Eligible Transferee" means (a) any Lender (other than a Defaulting Lender), any
 Affiliate of any Lender and any Related Fund of any Lender; (b) (i) a commercial bank
 organized under the laws of the United States or any state thereof, and having total assets in
 excess of $1,000,000,000; (ii) a savings and loan association or savings bank organized under the
 laws of the United States or any state thereof, and having total assets in excess of
 $1,000,000,000; or (iii) a commercial bank organized under the laws of any other country or a
 political subdivision thereof; provided that (A) (x) such bank is acting through a branch or
 agency located in the United States or (y) such bank is organized under the laws of a country that
 is a member of the Organization for Economic Cooperation and Development or a political
 subdivision of such country, and (B) such bank has total assets in excess of $1,000,000,000;
 (c) any other entity (other than a natural person) that is an "accredited investor" (as defined in
 Regulation D under the Securities Act) that extends credit or buys loans as one of its businesses
 including insurance companies, investment or mutual funds and lease financing companies, and
 having total assets in excess of $1,000,000,000; and (d) any other Person approved by Agent;
 provided, that no Sponsor Affiliated Entity shall qualify as an Eligible Transferee (except with
 respect to Last Out Loans to the extent so consented to by Agent or upon payment in full of the
 Obligations (other than Last Out Loans) as contemplated by the Participation Agreement).

                 "Employee Benefit Plan" means any employee benefit plan within the meaning of
 Section 3(3) of ERISA, whether or not subject to ERISA, (a) that is or within the preceding 6
 years has been sponsored, maintained or contributed to by any Loan Party or ERISA Affiliate or
 (b) to which any Loan Party or ERISA Affiliate has, or has had at any time within the preceding
 6 years, any liability, contingent or otherwise, excluding any Canadian Benefit Plan or Canadian
 Pension Plan.

                "Environmental Action" means any written complaint, demand, summons,
 citation, notice, directive, order, claim, litigation, judicial or administrative proceeding,
 judgment, letter, or other written communication from any Governmental Authority, or any third
 party involving liabilities under Environmental Laws, violations of Environmental Laws or
 releases of Hazardous Materials (a) from any assets, properties, or businesses of Parent, any
 Subsidiary of Parent, or any of their predecessors in interest, (b) from adjoining properties or
 businesses, or (c) from or onto any facilities which received Hazardous Materials generated by
 Parent, any Subsidiary of Parent, or any of their predecessors in interest.

                 "Environmental Law" means any applicable United States or foreign federal,
 state, provincial, territorial, municipal or local statute, law, rule having the force and effect of
 law, regulation, ordinance, code, binding and enforceable guideline or rule of common law now
 or hereafter in effect and in each case as amended, or any binding and enforceable judicial or
 administrative interpretation thereof, including any judicial or administrative order, consent
 decree or judgment, in each case, relating to the environment, Hazardous Materials affecting
 employee or worker health or safety, or Hazardous Materials, in each case as amended from time
 to time. Without limitation, Environmental Law includes the Resource Conservation and
 Recovery Act ("RCRA"), the Comprehensive Environmental Response, Compensation and
 Liability Act ("CERCLA"), the Canadian Environmental Protection Act (Canada), the Fisheries


                                      Schedule 1.1 – Page 22
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 302 of 535


 Act (Canada), the Transportation of Dangerous Goods Act (Canada) and the Ontario Water
 Resources Act (Ontario).

                 "Environmental Liabilities" means all liabilities, obligations (including monetary
 obligations), losses, damages, costs and expenses (including all reasonable fees, disbursements
 and expenses of counsel, experts, or consultants, and costs of investigation and feasibility
 studies), fines, penalties, sanctions, and interest incurred (i) as a result of or related to any
 Environmental Action or Remedial Action or (ii) under Environmental Law.

                  "Environmental Lien" means any Lien in favor of any Governmental Authority
 related to or arising out of Environmental Liabilities.

                "Equipment" means equipment (as that term is defined in the Code).

                  "Equity Documents" means, collectively, the (i) Amended and Restated Limited
 Liability Company Agreement of Parent, dated as of October 21, 2014, (ii) Securityholders
 Agreement, dated as of October 21, 2014, by and among Parent and other Persons party thereto,
 (iii) Registration Rights Agreement, dated as of October 21, 2014, by and among Parent and the
 other Persons party thereto, (iv) Contribution and Exchange Agreement, dated as of September
 18, 2014, by and among Parent and the other Persons party thereto, (v) Subscription Agreements,
 dated as of October 21, 2014, by and among Parent and the other Persons party thereto, (vi)
 Securities Purchase Agreement, dated as of September 18, 2014, by and among HHFH, HHF
 Holdings, LLC, Hollander Home Fashions Corp., Jeffrey Hollander Irrevocable Exempt Trust
 dated October 29, 2012 and each of the other Persons party thereto, (vii) certificate of
 incorporation, bylaws, operating agreement or other organizational document of the Borrowers
 as of the Closing Date, and (viii) Management Services Agreement, in each case, as amended.

                 "Equity Interests" means, with respect to a Person, all of the shares, options,
 warrants, interests, participations, or other equivalents (regardless of how designated) of or in
 such Person, whether voting or nonvoting, including capital stock (or other ownership or profit
 interests or units), preferred stock, or any other "equity security" (as such term is defined in Rule
 3a11-1 of the General Rules and Regulations promulgated by the SEC under the Exchange Act).

              "ERISA" means the Employee Retirement Income Security Act of 1974, as
 amended, and any successor statute thereto.

                "ERISA Affiliate" means (a) any Person subject to ERISA whose employees are
 treated as employed by the same employer as the employees of Parent or its Subsidiaries under
 IRC Section 414(b), (b) any trade or business subject to ERISA whose employees are treated as
 employed by the same employer as the employees of Parent or its Subsidiaries under IRC
 Section 414(c), (c) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
 organization subject to ERISA that is a member of an affiliated service group of which Parent or
 any of its Subsidiaries is a member under IRC Section 414(m), or (d) solely for purposes of
 Section 302 of ERISA and Section 412 of the IRC, any Person subject to ERISA that is a party to
 an arrangement with Parent or any of its Subsidiaries and whose employees are aggregated with
 the employees of Parent or its Subsidiaries under IRC Section 414(o).




                                       Schedule 1.1 – Page 23
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 303 of 535


               "EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
 published by the Loan Market Association (or any successor person), as in effect from time to
 time.

                 "Event of Default" has the meaning specified therefor in Section 8 of the
 Agreement.

                "Excess Availability" means, as of any date of determination, the Dollar
 Equivalent of the sum of (a) US Availability plus (b) Canadian Availability.

                 "Exchange Act" means the Securities Exchange Act of 1934, as in effect from
 time to time.

                 "Excluded Actions" has the meaning specified therefor in Section 5.12 of the
 Agreement.

                 "Excluded Collateral" has the meaning specified therefor in the Security
 Agreement.

                 "Excluded Subsidiary" means any Subsidiary of Parent (a) [reserved],
 (b) [reserved], (c) [reserved], and (d) that is a Foreign Subsidiary of Parent (other than any direct
 or indirect wholly owned Subsidiary of Parent that is organized under the laws of Canada or any
 province or other political subdivision thereof (each, a "Canadian Subsidiary")) that is a CFC) to
 Parent or one of its Subsidiaries (as reasonably determined by Parent in consultation with
 Agent).

                 "Excluded Swap Obligation" has the meaning specified therefore in the Security
 Agreement.

                 "Excluded Taxes" means (i) any Tax imposed on the net income or net profits of
 any Lender or any Participant (including any branch profits Taxes and franchise Taxes imposed
 in lieu of net income Taxes), in each case imposed by the jurisdiction (or by any political
 subdivision or taxing authority thereof) in which such Lender or such Participant is organized or
 the jurisdiction (or by any political subdivision or taxing authority thereof) in which such
 Lender's or such Participant's principal office is located in or as a result of a present or former
 connection between such Lender or such Participant and the jurisdiction or taxing authority
 imposing the tax (other than any such connection arising solely from such Lender or such
 Participant having executed, delivered or performed its obligations or received payment under, or
 enforced its rights or remedies under this Agreement or any other Loan Document); (ii) United
 States or Canadian federal Taxes that would not have been imposed but for a Lender's or a
 Participant's or Agent's failure to comply with the requirements of Section 16.2 of the
 Agreement, (iii) Canadian federal Taxes imposed on a recipient of a payment under the Loan
 Documents with which the applicable payor does not deal at arm's length (with the meaning
 provided by the Income Tax Act (Canada), (iv) any United States or Canadian federal
 withholding Taxes that would be imposed on amounts payable to a Lender or Participant or
 Agent based upon the applicable withholding rate in effect at the time such Lender or Participant
 or Agent becomes a party to the Agreement (or designates a new lending office), except that
 Taxes shall include (A) any Tax amount that such Lender or Participant or Agent (or its assignor,


                                       Schedule 1.1 – Page 24
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 304 of 535


 if any) was previously entitled to receive pursuant to Section 16.1 of the Agreement, if any, with
 respect to such withholding Tax at the time of designation of a new lending office (or
 assignment), and (B) additional United States or Canadian federal withholding taxes that may be
 imposed after the time such Lender or Participant or Agent becomes a party to the Agreement (or
 designates a new lending office), as a result of a change in law, rule, treaty, regulation, order or
 other decision with respect to any of the foregoing by any Governmental Authority; and (v) any
 United States federal withholding taxes imposed under FATCA.

                "Existing Agent" means Wells Fargo Bank, National Association, in its capacity
 as administrative agent for the Existing Lenders.

                "Existing Bank Product Obligations" means "Bank Product Obligations" as
 defined in the Existing Credit Agreement.

               "Existing Canadian Letters of Credit" has the meaning set forth in
 Section 2.11(B)(o).

               "Existing Credit Agreement" means that certain Third Amended and Restated
 Credit Agreement, dated as of June 9, 2017 by and among Borrowers, the Existing Lenders and
 Existing Agent, as administrative agent, as amended from time to time.

               "Existing Hedge Agreements" means any Hedge Agreement entered into by any
 Loan Party or any Subsidiary that is (a) outstanding on the Closing Date and (b) listed on
 Schedule H-1.

                "Existing Intercreditor Agreement" means that certain Intercreditor Agreement,
 dated as of June 9, 2017, by and between Existing Agent and Barings Finance LLC, as the
 administrative agent under the Existing Term Loan Credit Agreement (or any successor or
 assignee thereto), and acknowledged by Parent and Borrowers, as amended or modified from
 time to time.

              "Existing Last Out Loans" means the "Last Out Loans" as defined in the Existing
 Credit Agreement.

              "Existing Last Out Obligations" means all principal, interest, fees and other
 amounts due and payable in connection with the Existing Last Out Loans.

              "Existing Lenders" means the lenders from time to time party to the Existing
 Credit Agreement.

              "Existing Loan Documents" means "Loan Documents" as defined in the Existing
 Credit Agreement.

               "Existing Participation Agreement" means that certain Subordinated Participation
 Agreement, dated on or about the Filing Date by and among SENTINEL CAPITAL PARTNERS
 V, L.P., SENTINEL DREAM BLOCKER, INC., SENTINEL CAPITAL INVESTORS V, L.P.
 and Existing Lenders.



                                      Schedule 1.1 – Page 25
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 305 of 535


                "Existing Secured Canadian Obligations" means the Existing Secured Obligations
 constituting "Canadian Obligations" under the Existing Credit Agreement (in any event
 excluding, for the avoidance of doubt, upon the Canadian Court issuing the Canadian Interim
 DIP Recognition Order, the reimbursement obligations with respect to the Existing Canadian
 Letters of Credit that are deemed to be reissued as Canadian Letters of Credit hereunder upon the
 Canadian Court issuing the Canadian Interim DIP Recognition Order).

                "Existing Secured Obligations" means all outstanding principal, accrued interest,
 accrued fees and expenses and any other indebtedness and amounts owing to Existing Lenders
 (or the agents therefor) under the Existing Loan Documents and all Existing Bank Product
 Obligations (in any event excluding, for the avoidance of doubt, (x) upon the Closing Date, the
 reimbursement obligations with respect to the Existing US Letters of Credit that are deemed to
 be reissued as US Letters of Credit hereunder on the Closing Date and (y) upon the Canadian
 Court issuing the Canadian Interim DIP Recognition Order, the reimbursement obligations with
 respect to the Existing Canadian Letters of Credit that are deemed to be reissued as Canadian
 Letters of Credit upon the Canadian Court issuing the Canadian Interim DIP Recognition Order).

                "Existing Secured US Obligations" means the Existing Secured Obligations
 constituting "US Obligations" under the Existing Credit Agreement (in any event excluding, for
 the avoidance of doubt, upon the Closing Date, the reimbursement obligations with respect to the
 Existing US Letters of Credit that are deemed to be reissued as US Letters of Credit hereunder
 on the Closing Date).

                "Existing Term Loan Agent" means the "Term Loan Agent" as defined in the
 Existing Intercreditor Agreement.

               "Existing Term Loan Credit Agreement" means that certain Term Loan Credit
 Agreement dated as of June 9, 2017, by and among Borrowers, the Existing Term Loan Agent
 and the lenders from time to time party thereto, as amended from time to time to the extent
 permitted under the Existing Intercreditor Agreement.

                "Existing Term Loan Debt" means "Term Loan Debt" as defined in the Existing
 Intercreditor Agreement.

                 "Existing Term Loan Documents" means the "Term Loan Documents" as defined
 in the Existing Intercreditor Agreement.

               "Existing US Letters of Credit" has the meaning set forth in Section 2.11(A)(o).

                "Exit Financing Commitment Letter" means a fully executed commitment letter
 for an exit financing from a commercial bank or other financial institution or fund which is
 engaged in making, purchasing or otherwise investing in commercial loans for its own account,
 in each case, in form and substance reasonably acceptable to the Agent, that provides for the
 payment in full in cash of the Obligations (other than Obligations in respect of the Last Out
 Loans) and, to the extent of any, Existing Secured Obligations, with only customary conditions
 precedent for financings of this type.




                                     Schedule 1.1 – Page 26
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 306 of 535


               "Extraordinary Advances" means the US Extraordinary Advances and/or the
 Canadian Extraordinary Advances, as the context requires.

                "Extraordinary Receipt" means any cash received by or paid to or for the account
 of any Person that is not contemplated in the Approved Budget and is not in the ordinary course
 of business (other than any such cash received or paid from Recovery Events or Avoided
 Payments), including tax refunds, pension plan reversions, indemnity payments and any purchase
 price adjustments; provided, however, that an Extraordinary Receipt shall not include indemnity
 payments to the extent that payments are received by any Person in respect of any third party
 claim against such Person and applied to pay (or to reimburse such Person for its prior payment
 of) such claim and the costs and expenses of such Person with respect thereto; provided, further,
 that Extraordinary Receipts shall not include items of Term Loan Priority Collateral or proceeds
 of any assets of the categories in the definition of Term Loan Priority Collateral.

                 "FATCA" means Sections 1471 through 1474 of the IRC, as of the date of this
 Agreement (or any amended or successor version that is substantively comparable and not
 materially more onerous to comply with), and (a) any current or future regulations or official
 interpretations thereof, (b) any agreements entered into pursuant to Section 1471(b)(1) of the
 IRC, and (c) any intergovernmental agreement entered into by the United States (or any fiscal or
 regulatory legislation, rules, or practices adopted pursuant to any such intergovernmental
 agreement entered into in connection therewith).

                 "Federal Funds Rate" means, for any period, a fluctuating interest rate per annum
 equal to, for each day during such period, the weighted average of the rates on overnight Federal
 funds transactions with members of the Federal Reserve System, as published on the next
 succeeding Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
 published for any day which is a Business Day, the average of the quotations for such day on
 such transactions received by Agent from three Federal funds brokers of recognized standing
 selected by it (and, if any such rate is below zero, then the rate determined pursuant to this
 definition shall be deemed to be zero).

              "Fee Letter" means that certain fee letter, dated as of the Closing Date, among
 Borrowers and Agent.

                "Filing Date" has the meaning specified therefor in the recitals to this Agreement.

                "Final Financing Order" means the "Final Order" as defined in the Interim
 Financing Order, which order is in effect and not stayed, together with all extensions,
 modifications, and amendments thereto, in form and substance satisfactory to Agent, in its sole
 discretion.

                "Financial Officer" of any Person means the chief financial officer, the treasurer,
 any assistant treasurer, any vice president of finance, the chief accountant or the controller of
 such Person or any officer with substantially equivalent responsibilities of any of the foregoing
 (which may be a Person employed by the Consultant).

               "Financing Order" means (a) until the entry of the Final Financing Order, the
 Interim Financing Order, and (b) from and after entry of the Final Financing Order, the Final


                                      Schedule 1.1 – Page 27
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 307 of 535


 Financing Order, together with all amendments, modifications and supplements to such Interim
 Financing Order or Final Financing Order, as applicable, which are acceptable to Agent in its
 sole discretion.

                "First Day Hearing" means the first day of the hearing scheduled on which entry
 of the Interim Financing Order shall be heard.

                 "Flood Laws" means, collectively, (i) the National Flood Insurance Act of 1968
 as now or hereafter in effect or any successor statute thereto, (ii) the Flood Disaster Protection
 Act of 1973 as now or hereafter in effect or any successor statute thereto, (iii) the National
 Flood Insurance Reform Act of 1994 as now or hereafter in effect or any successor statute
 thereto, (iv) the Flood Insurance Reform Act of 2004 and the Biggert –Waters Flood Insurance
 Reform Act of 2012.

                "Foreign Cash Equivalents" means, in the case of any Subsidiary (other than a US
 Loan Party or other Subsidiary organized under the laws of the United States or a political
 subdivision thereof), investments denominated in the currency of the jurisdiction in which such
 Subsidiary is organized or in Dollars, in each case which are of substantially the same type as the
 items specified in the definition of Domestic Cash Equivalents.

                "Foreign Lender" means any Lender or Participant that is not a United States
 person within the meaning of IRC section 7701(a)(30).

                "Foreign Representative" has the meaning specified therefor in the recitals to this
 Agreement.

                  "Foreign Subsidiary" means any Subsidiary that is not organized under the laws
 of a state of the United States or the District of Columbia.

                "Funding Date" means the date on which a Borrowing occurs.

                "Funding Losses" has the meaning specified therefor in Section 2.12(b)(ii) of the
 Agreement.

                "GAAP" means generally accepted accounting principles as in effect from time to
 time in the United States, consistently applied.

                 "Governing Documents" means, with respect to any Person, the certificate or
 articles of incorporation or formation (or equivalent thereof), by-laws (or equivalent thereof), or
 other organizational documents of such Person.

                "Governmental Authority" means the government of the United States of America
 or any other nation, or of any political subdivision thereof, whether state or local, and any
 agency, authority, instrumentality, regulatory body, court, central bank or other entity exercising
 executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or
 pertaining to government (including any supranational bodies such as the European Union or the
 European Central Bank).



                                      Schedule 1.1 – Page 28
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 308 of 535


                "Guarantors" means US Guarantors and Canadian Guarantors.

                "Hazardous Materials" means (a) substances that are regulated under
 Environmental Laws or are defined or listed in, or otherwise classified pursuant to, any
 Environmental Laws as "hazardous substances," "hazardous materials," "hazardous wastes,"
 "toxic substances," or any other formulation intended to define, list, or classify substances by
 reason of deleterious properties such as ignitability, corrosivity, reactivity, carcinogenicity,
 reproductive toxicity, or "EP toxicity", (b) oil, petroleum, or petroleum derived substances,
 natural gas, natural gas liquids, synthetic gas, drilling fluids, produced waters, and other wastes
 associated with the exploration, development, or production of crude oil, natural gas, or
 geothermal resources, (c) any flammable substances or explosives or any radioactive materials,
 (d) asbestos in any form, and (e) electrical equipment that contains any oil or dielectric fluid
 containing levels of polychlorinated biphenyls in excess of 50 parts per million.

               "Hedge Agreement" means (a) a "swap agreement" as that term is defined in
 Section 101(53B)(A) of the Bankruptcy Code and (b) any Existing Hedge Agreement.

                "Hedge Obligations" means US Hedge Obligations and/or Canadian Hedge
 Obligations, as the context requires.

                "Hedge Provider" means any Bank Product Provider that is a party to a Hedge
 Agreement with a Loan Party or its Subsidiaries or otherwise provides US Bank Products or
 Canadian Bank Products under clause (f) of such definitions, as applicable; provided, that if, at
 any time, a Lender ceases to be a Lender under this Agreement (prior to the payment in full of
 the Obligations), then, from and after the date on which it ceases to be a Lender thereunder,
 neither it nor any of its Affiliates shall constitute Hedge Providers and the obligations with
 respect to Hedge Agreements entered into with such former Lender or any of its Affiliates shall
 no longer constitute Hedge Obligations.

                "HHFH" has the meaning specified therefor in the preamble to the Agreement.

              "Hollander China" means Hollander Home Fashions Trading (Shanghai) Co., Ltd,
 a company organized under the laws of China.

                "HSP" has the meaning specified therefor in the preamble to the Agreement.

                 "Indebtedness" as to any Person means (a) all obligations of such Person for
 borrowed money, (b) all obligations of such Person evidenced by bonds, debentures, notes, or
 other similar instruments and all reimbursement or other obligations in respect of letters of
 credit, bankers acceptances, or other financial products, (c) all obligations of such Person as a
 lessee under Capital Leases, (d) all obligations or liabilities of others secured by a Lien on any
 asset of such Person, irrespective of whether such obligation or liability is assumed, (e) all
 obligations of such Person to pay the deferred purchase price of assets and any earn-out or
 similar obligations to the extent included, or required to be included, as a liability on the balance
 sheet of such Person at such time (other than (i) trade payables incurred in the ordinary course of
 business and repayable in accordance with customary trade practices, (ii) royalty payments
 payable in the ordinary course of business in respect of non-exclusive licenses, (iii) working
 capital and other similar purchase price adjustments, (iv) any earn-out obligation that is not yet


                                       Schedule 1.1 – Page 29
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 309 of 535


 due and payable unless such obligation is not paid promptly after becoming due and payable, (v)
 customary cash pooling and cash management practices and other intercompany indebtedness
 having a term not exceeding 364 days (inclusive of any roll-over or extensions of terms) incurred
 in the ordinary course of business, (vi) accruals for payroll or other employee compensation and
 other liabilities incurred in the ordinary course of business and (vii) any accrued or deferred
 management fees, including pursuant to the Management Services Agreement, (f) all monetary
 obligations of such Person owing under Hedge Agreements (which amount shall be calculated
 based on the amount that would be payable by such Person if the Hedge Agreement were
 terminated on the date of determination), (g) the liquidation value of any Disqualified Equity
 Interests of such Person, and (h) any obligation of such Person guaranteeing or intended to
 guarantee (whether directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
 recourse) any obligation of any other Person that constitutes Indebtedness under any of clauses
 (a) through (g) above. For purposes of this definition, (i) the amount of any Indebtedness
 represented by a guaranty or other similar instrument shall be the lesser of the principal amount
 of the obligations guaranteed and still outstanding and the maximum amount for which the
 guaranteeing Person may be liable pursuant to the terms of the instrument embodying such
 Indebtedness, and (ii) the amount of any Indebtedness which is limited or is non-recourse to a
 Person or for which recourse is limited to an identified asset shall be valued at the lesser of (A) if
 applicable, the limited amount of such obligations, and (B) if applicable, the fair market value of
 such assets securing such obligation.

                "Indemnified Liabilities" has the meaning specified therefor in Section 10.3 of the
 Agreement.

                "Indemnified Person" has the meaning specified therefor in Section 10.3 of the
 Agreement.

                "Indemnified Taxes" means, (a) any Taxes imposed on or with respect to a
 payment under, or on account of, any Loan Document, other than Excluded Taxes and (b) to the
 extent not described in (a), Other Taxes.

                "Initial Approved Budget" means the 17-week operating budget (or such shorter,
 or longer, period, as applicable, to coincide with the Life of the Case) setting forth, on a
 consolidated basis with respect to the Loan Parties and their respective Subsidiaries, all
 forecasted consolidated cash receipts, consolidated cash disbursements and consolidated net cash
 flow on a weekly basis for the relevant period beginning as of the week of the Filing Date,
 broken down by week, including the anticipated weekly uses of the proceeds of the Loans for
 such period, which shall include, among other things, available cash, cash flow, trade payables
 and ordinary course expenses, total expenses and capital expenditures, fees and expenses relating
 to the Loans, fees and expenses related to the Bankruptcy Cases, and working capital and other
 general corporate needs, which forecast shall be in form and substance reasonably satisfactory to
 the Agent. Such Initial Approved Budget shall be in the form set forth in Exhibit B-3 hereto.
 For all purposes hereunder, the Initial Approved Budget shall constitute an "Approved Budget".

                "Information Officer" means KSV Kofman Inc., in its capacity as court-appointed
 information officer of the Loan Parties in connection with the Recognition Proceedings.



                                       Schedule 1.1 – Page 30
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 310 of 535


                 "Insolvency Laws" means (i) the Bankruptcy Code, (ii) the Bankruptcy and
 Insolvency Act (Canada), (iii) the CCAA, (iv) the Winding-Up and Restructuring Act (Canada),
 (v) the Canada Business Corporations Act (Canada) or provincial corporate laws where such
 statute is used by a Person to propose an arrangement or compromise of some or all of the debts
 of a Person or a stay of proceedings to enforce some or all claims of creditors against a Person,
 and/or (vi) any similar legislation in a relevant jurisdiction, in each case as applicable and as in
 effect from time to time.

                 "Insolvency Proceeding" means any proceeding commenced by or against any
 Person under any provision of the Bankruptcy Code or under any other applicable Insolvency
 Laws, each as now and hereafter in effect, any successors to such statutes, and any similar laws
 in any jurisdiction including, without limitation, any laws relating to assignments for the benefit
 of creditors, formal or informal moratoria, compositions, extensions generally with creditors, or
 proceedings seeking reorganization, arrangement, or other similar relief (including the
 Bankruptcy Cases and the Recognition Proceedings) and any law permitting a debtor to obtain a
 stay or a compromise of the claims of its creditors.

                "Intercompany Subordination Agreement" means that certain "Intercompany
 Subordination Agreement" as defined in the Existing Credit Agreement and as amended pursuant
 to the Reaffirmation Agreement.

                "Intercreditor Agreement" means the Amended and Restated Intercreditor
 Agreement, dated as of the date hereof, by and between Agent and Barings Finance LLC, as the
 administrative agent under the Term Loan Credit Agreement (or any successor or assignee
 thereto), and acknowledged by Parent and Borrowers, which amends and restates in its entirety
 the Existing Intercreditor Agreement.

                  "Interim Financing Order" means collectively, the order of the Bankruptcy Court
 substantially in the form of Exhibit I-1 (except as may otherwise be agreed in writing or on the
 record by the Agent at the interim hearing with respect to such order in the Bankruptcy Cases)
 entered in the Bankruptcy Cases after an interim hearing (assuming satisfaction of the standards
 prescribed in Section 364 of the Bankruptcy Code and Bankruptcy Rule 4001 and other
 applicable law), which order is in effect and not stayed, together with all extensions,
 modifications, and amendments thereto, in form and substance reasonably satisfactory to Agent,
 in its sole discretion, which, among other matters but not by way of limitation, authorizes, on an
 interim basis, Debtors to execute and perform under the terms of this Agreement and the other
 Loan Documents

                 "Interest Period" means, with respect to each Non-Base Rate Loan, a period
 commencing on the date of the making of such Non-Base Rate Loan (or the continuation of a
 Non-Base Rate Loan or the conversion of a Base Rate Loan to a Non-Base Rate Loan) and
 ending 1 month thereafter; provided, that (a) interest shall accrue at the applicable rate based
 upon the Non-Base Rate from and including the first day of each Interest Period to, but
 excluding, the day on which any Interest Period expires, (b) any Interest Period that would end
 on a day that is not a Business Day shall be extended to the next succeeding Business Day unless
 such Business Day falls in another calendar month, in which case such Interest Period shall end
 on the next preceding Business Day, (c) with respect to an Interest Period that begins on the last


                                       Schedule 1.1 – Page 31
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 311 of 535


 Business Day of a calendar month (or on a day for which there is no numerically corresponding
 day in the calendar month at the end of such Interest Period), the Interest Period shall end on the
 last Business Day of the calendar month that is 1 month after the date on which the Interest
 Period began, as applicable, and (d) Borrowers may not elect an Interest Period which will end
 after the Maturity Date.

                "Inventory" means inventory (as that term is defined in the Code).

                "Inventory Reserves" means, as of any date of determination, (a) Landlord
 Reserves, and (b) those reserves that Agent deems necessary or appropriate, in its Permitted
 Discretion and subject to Section 2.1(c), to establish and maintain (including reserves for slow
 moving Inventory and Inventory shrinkage unless taken into account in the most recent
 Inventory appraisal delivered to Agent) with respect to US Eligible Inventory, Canadian Eligible
 Inventory, the US Maximum Revolver Amount, or the Canadian Maximum Revolver Amount.

                 "Investment" means, with respect to any Person, any investment by such Person
 in any other Person (including Affiliates) in the form of loans, guarantees, advances, capital
 contributions (excluding (a) commission, travel, and similar advances to officers and employees
 of such Person made in the ordinary course of business, and (b) bona fide accounts receivable
 arising in the ordinary course of business), or acquisitions of Indebtedness, Equity Interests, or
 all or substantially all of the assets of such other Person (or of any division or business line of
 such other Person), and any other items that are or would be classified as investments on a
 balance sheet prepared in accordance with GAAP. The amount of any Investment shall be the
 original cost of such Investment plus the cost of all additions thereto, without any adjustment for
 increases or decreases in value, or write-ups, write-downs, or write-offs with respect to such
 Investment.

                "Investment Banker" has the meaning specified therefor in Section 5.21(a) of the
 Agreement.

                 "IRC" means the Internal Revenue Code of 1986, as amended, and any successor
 statutes, and all regulations and guidance promulgated thereunder. Any reference to a specific
 section of the IRC shall be deemed to be a reference to such section of the IRC and any
 successor statutes, and all regulations promulgated thereunder.

                 "ISP" means, with respect to any Letter of Credit, the International Standby
 Practices 1998 (International Chamber of Commerce Publication No. 590) and any subsequent
 revision thereof adopted by the International Chamber of Commerce on the date such Letter of
 Credit is issued.

                 "Issuer Document" means, with respect to any Letter of Credit, a letter of credit
 application, a letter of credit agreement, or any other document, agreement or instrument entered
 into (or to be entered into) by a Borrower in favor of Issuing Lender and relating to such Letter
 of Credit.

                "Issuing Lender" means US Issuing Lender and/or Canadian Issuing Lender, as
 the context requires.



                                      Schedule 1.1 – Page 32
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 312 of 535


                "Judgment Currency" has the meaning specified therefor in Section 17.14 of the
 Agreement.

                 "Landlord Reserve" means, as to each location at which any Loan Party has
 Inventory or Equipment included in the US Borrowing Base or Canadian Borrowing Base or
 books and records located and as to which a Collateral Access Agreement has not been received
 by Agent, a reserve in an amount equal to 3 months' rent under the lease relative to such location;
 provided that no such reserve shall be established with respect to locations in which 3 or more
 months' worth of rent is already reflected in the net orderly liquidation value attributable to such
 Collateral in the applicable appraisal.

                 "Last Out Loans" means the loans deemed to be funded hereunder upon the entry
 of the Final Financing Order pursuant to Section 2.2.

                "Last Out Obligations" means all principal, interest, fees and other amounts due
 and payable in connection with the Last Out Loans.

               "Lender" has the meaning set forth in the preamble to the Agreement, shall
 include each Issuing Lender and each Swing Lender, and shall also include any other Person
 made a party to the Agreement pursuant to the provisions of Section 13.1 of the Agreement and
 "Lenders" means each of the Lenders or any one or more of them.

              "Lender Group" means each of the Lenders (including each Issuing Lender and
 each Swing Lender) and Agent, or any one or more of them.

                 "Lender Group Expenses" means (a) costs or expenses (including taxes and
 insurance premiums) required to be paid by Parent or its Subsidiaries under any of the Loan
 Documents or the Existing Loan Documents that are paid, advanced, or incurred by the Agent,
 the Existing Agent, the Existing Lenders and the Lender Group, (b) documented out-of-pocket
 fees or charges paid or incurred by Agent or the Existing Agent in connection with the Existing
 Lenders' or the Lender Group's transactions with Parent and its Subsidiaries under any of the
 Loan Documents or the Existing Loan Documents, including, photocopying, notarization,
 couriers and messengers, telecommunication, public record searches, filing fees, recording fees,
 publication, real estate surveys, real estate title policies and endorsements, and environmental
 audits, (c) Agent's and Existing Agent's customary fees and charges imposed or incurred in
 connection with any background checks or OFAC/PEP searches related to Parent or its
 Subsidiaries, (d) Agent's and Existing Agent's customary fees and charges (as adjusted from time
 to time) with respect to the disbursement of funds (or the receipt of funds) to or for the account
 of any Borrower (whether by wire transfer or otherwise), together with any out-of-pocket costs
 and expenses incurred in connection therewith, (e) customary charges imposed or incurred by
 Agent or Existing Agent resulting from the dishonor of checks payable by or to any Loan Party,
 (f) reasonable, documented out-of-pocket costs and expenses paid or incurred by the Existing
 Lenders or the Lender Group to correct any default or enforce any provision of the Loan
 Documents or the Existing Loan Documents, or during the continuance of an Event of Default,
 in gaining possession of, maintaining, handling, preserving, storing, shipping, selling, preparing
 for sale, or advertising to sell the Collateral or the Collateral (as defined in the Existing Loan
 Documents), or any portion thereof, irrespective of whether a sale is consummated (which, in the


                                      Schedule 1.1 – Page 33
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 313 of 535


 case of attorneys' fees, shall be limited to reasonable documented out-of-pocket attorneys' fees of
 one primary outside counsel to the Lender Group, one New York local counsel, one Ontario
 local counsel, one local counsel for each other material jurisdiction (including Quebec) in
 connection with the Bankruptcy Cases, Agent Consultant, and, to the extent applicable, one local
 counsel in each relevant jurisdiction, and any other specialty counsel, regulatory counsel and, in
 the event of an actual or perceived conflict, counsel to avoid conflicts of interest as are required
 or advisable and in any case, shall not be duplicative of attorneys' fees pursuant to clause (i)
 below), (g) field examination, appraisal, and valuation fees and expenses of Agent, Existing
 Agent, any Agent Consultant, any Lender or any Existing Lender related to any field
 examinations, appraisals, or valuation to the extent of the fees and charges (and up to the amount
 of any limitation) provided in Section 2.10 of the Agreement (in each case, whether or not
 included in the Approved Budget), and including, without limitation, any charges relating to the
 engagement of any Agent Consultant from time to time (in each case, whether or not included in
 the Approved Budget), (h) Agent's, Existing Agent's, Existing Lenders' and Lenders' reasonable,
 documented costs and expenses (including reasonable and documented attorneys' fees and
 expenses) relative to third party claims or any other lawsuit or adverse proceeding paid or
 incurred, whether in enforcing or defending the Loan Documents, the Existing Loan Documents
 or otherwise in connection with the transactions contemplated by the Loan Documents, the
 Existing Loan Documents, Agent's Liens in and to the Collateral, Existing Agent's Liens in and
 to the Collateral (as defined in the Existing Loan Documents, or the Existing Lenders' or the
 Lender Group's relationship with Parent or any of its Subsidiaries, (i) Agent's and Existing
 Agent's reasonable and documented costs and expenses (including reasonable and documented
 attorneys' fees and due diligence expenses (which, in the case of attorneys' fees, shall be limited
 to reasonable documented out-of-pocket attorneys' fees of one primary outside counsel to the
 Lender Group, one New York local counsel, one Ontario local counsel, one local counsel for
 each other material jurisdiction (including Quebec) in connection with the Bankruptcy Cases,
 Agent Consultant, and, to the extent applicable, one local counsel in each relevant jurisdiction,
 and any other specialty counsel, regulatory counsel and, in the event of an actual or perceived
 conflict, counsel to avoid conflicts of interest as are required or advisable and in any case, shall
 not be duplicative of attorneys' fees pursuant to clause (f) above)) incurred in advising,
 structuring, drafting, reviewing, administering (including travel, meals, and lodging) syndication
 (including reasonable costs and expenses relative to the rating of the Loan, CUSIP,
 DXSyndicate™, SyndTrak or other communication costs incurred in connection with a
 syndication of the loan facilities), or amending, waiving, or modifying the Loan Documents or
 the Existing Loan Documents, and (j) Agent's, Existing Agent's, each Existing Lender's and each
 Lender's reasonable and documented costs and expenses (including reasonable documented
 attorneys, accountants, consultants, and other advisors fees and expenses) incurred in
 terminating, enforcing (including attorneys, accountants, consultants, and other advisors fees and
 expenses incurred in connection with a response to a third-party subpoena or investigation, the
 Bankruptcy Cases, the Recognition Proceedings or with such other "workout," a "restructuring,"
 or an Insolvency Proceeding concerning Parent or any of its Subsidiaries or in exercising rights
 or remedies under the Loan Documents or the Existing Loan Documents), or defending the Loan
 Documents or the Existing Loan Documents, irrespective of whether a lawsuit or other adverse
 proceeding is brought, or in taking any enforcement action or any Remedial Action with respect
 to the Collateral (which, in the case of attorneys' fees, shall be limited to reasonable documented
 out-of-pocket attorneys' fees of one primary outside counsel to the Lender Group, one New York



                                      Schedule 1.1 – Page 34
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 314 of 535


 local counsel, one Ontario local counsel, one local counsel for each other material jurisdiction
 (including Quebec) in connection with the Bankruptcy Cases, Agent Consultant, and, to the
 extent applicable, one local counsel in each relevant jurisdiction, and specialty counsel,
 regulatory counsel and, in the event of an actual or perceived conflict, counsel to avoid conflicts
 of interest as are required or advisable) or the Collateral (as defined in the Existing Loan
 Documents) (including any such costs and expenses incurred in connection with any action to lift
 the automatic stay of Section 362 of the Bankruptcy Code in connection with the Bankruptcy
 Cases and the Recognition Proceedings, or any other action or participation by any member of
 the Lender Group in the Bankruptcy Cases or the Recognition Proceedings, including any
 contested matters or adversary proceedings, to the extent related to any of the foregoing).

                "Lender Group Representatives" has the meaning specified therefor in
 Section 17.9 of the Agreement.

                "Lender-Related Person" means, with respect to any Lender, such Lender,
 together with such Lender's Affiliates, officers, directors, employees, attorneys, and agents.

                 "Letter of Credit" means a US Letter of Credit and/or a Canadian Letter of Credit,
 as the context requires.

                 "Letter of Credit Collateralization" means with respect to the US Letter of Credit
 Obligations or the Canadian Letter of Credit Obligations, as applicable, either (a) providing cash
 collateral in the Applicable Currency (pursuant to documentation reasonably satisfactory to
 Agent, including provisions that specify that the applicable Letter of Credit Fees and all fees,
 charges and commissions provided for in the Agreement (including any fronting fees) will
 continue to accrue while the applicable Letters of Credit are outstanding) to be held by Agent for
 the benefit of the applicable Revolving Lenders in an amount equal to 105% of the then existing
 US Letter of Credit Usage and 105% of the then existing Canadian Letter of Credit,
 (b) delivering to Agent documentation executed by all beneficiaries under the applicable Letters
 of Credit, in form and substance reasonably satisfactory to Agent and the applicable Issuing
 Lender, terminating all of such beneficiaries' rights under the Letters of Credit, or (c) providing
 Agent with a standby letter of credit, in form and substance reasonably satisfactory to Agent in
 the Applicable Currency, from a commercial bank acceptable to Agent (in its sole discretion) in
 an amount equal to 105% of the then existing US Letter of Credit Usage and 105% of the then
 existing Canadian Letter of Usage (it being understood that the applicable Letter of Credit Fee
 and all fronting fees set forth in the Agreement will continue to accrue while the applicable
 Letters of Credit are outstanding and that any such fees that accrue must be an amount that can
 be drawn under any such standby letter of credit).

               "Letter of Credit Disbursement" means a US Letter of Credit Disbursement and/or
 a Canadian Letter of Credit Disbursement, as the context requires.

               "Letter of Credit Exposure" means the US Letter of Credit Exposure and/or the
 Canadian Letter of Credit Exposure, as the context requires.

                "Letter of Credit Fees" means the US Letter of Credit Fees and/or the Canadian
 Letter of Credit Fees, as the context requires.



                                      Schedule 1.1 – Page 35
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 315 of 535


                 "Letter of Credit Indemnified Costs" means any and all claims, demands, suits,
 actions, investigations, proceedings, liabilities, fines, costs, penalties, and damages, and all
 reasonable documented fees and disbursements of attorneys or experts, and all other costs and
 expenses actually incurred in connection therewith or in connection with the enforcement of the
 indemnification set forth in Section 2.11A or Section 2.11B (as and when they are incurred and
 irrespective of whether suit is brought), which may be incurred by or awarded against any Letter
 of Credit Related Person (other than Taxes, which shall be governed by Section 16) in
 connection with any Letter of Credit.

                "Letter of Credit Related Person" means each member of the Lender Group
 (including each of each Issuing Lender and its branches, Affiliates, and correspondents and
 Canadian Underlying Issuer and its branches, Affiliates and correspondents) and each such
 Person's respective directors, officers, employees, attorneys and agents.

               "Letter of Credit Usage" means the US Letter of Credit Usage and/or the
 Canadian Letter of Credit Usage, as the context requires.

                "Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
 charge, deposit arrangement, encumbrance, easement, lien (statutory or other), security interest,
 hypothec or other security arrangement and any other preference, priority, or preferential
 arrangement of any kind or nature whatsoever, including all "liens" as defined by
 Section 101(37) of the Bankruptcy Code and any conditional sale contract or other title retention
 agreement, the interest of a lessor under a Capital Lease and any synthetic or other financing
 lease having substantially the same economic effect as any of the foregoing.

                "Life of the Case" means the period beginning on the Filing Date and lasting
 through (and including) the Plan Effective Date of the Plan.

             "Loan" means any Revolving Loan (including any Swing Loan or Extraordinary
 Advance) made (or to be made) hereunder.

               "Loan Account" has the meaning specified therefor in Section 2.9 of the
 Agreement.

                "Loan Documents" means the Agreement, the Financing Order, the Canadian
 Recognition Orders, the Reaffirmation Agreement, the Borrowing Base Certificates, the Fee
 Letter, any Issuer Documents, the Letters of Credit, the US Security Agreement, the Canadian
 Security Documents, the US Guaranty, the Intercompany Subordination Agreement, Control
 Agreements, the US Copyright Security Agreement, the US Patent Security Agreement, the US
 Trademark Security Agreement, the Canadian Copyright Security Agreement, the Canadian
 Patent Security Agreement, the Canadian Trademark Security Agreement, the Mortgages, any
 guaranties executed by any Loan Party, any note or notes executed by any Borrower in
 connection with the Agreement and payable to any member of the Lender Group, and any other
 instrument or agreement entered into, now or in the future, by Parent or any of its Subsidiaries
 and any member of the Lender Group in connection with the Agreement. For the avoidance of
 doubt, any agreements evidencing Bank Products shall not constitute Loan Documents.




                                     Schedule 1.1 – Page 36
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 316 of 535


                "Loan Parties" means the US Loan Parties and/or the Canadian Loan Parties, as
 the context requires.

                "Management Services Agreement" means that certain Amended and Restated
 Management Services Agreement, dated as of the June 9, 2017, by and between Parent and
 Sponsor, as the same may be amended in accordance with the terms hereof.

                "Margin Stock" as defined in Regulation U of the Board of Governors as in effect
 from time to time.

                 "Material Adverse Effect" means any event, circumstance or condition that has
 had or would reasonably be expected to have a material and adverse effect on (a) the business or
 financial condition of the Loan Parties and their Subsidiaries, taken as a whole, (b) the ability of
 Loan Parties, taken as a whole, to perform their payment obligations under the Loan Documents,
 or (c) the rights and remedies of Agent and the Lenders under the Loan Documents, taken as a
 whole, in each case, except for the commencement of the Bankruptcy Cases and the Recognition
 Proceedings and the events that customarily and reasonably result from the commencement of
 the Bankruptcy Cases and the Recognition Proceedings.

                "Maturity Date" means the earliest of (a) the date that is one hundred fifty (150)
 days after the Filing Date, (b) the consummation of a sale of all or substantially all of the
 Debtors' assets, (c) if the Final Financing Order has not been entered, the date that is forty (40)
 days after the date of the First Day Hearing, (d) the Plan Effective Date of a Plan and (e) the
 Maturity Date (under and as defined in the Term Loan Credit Agreement).

              "Maximum Borrowing Amount" means at any time the lesser of (a) the US
 Maximum Revolver Amount and (b) the sum of the US Borrowing Base and the Canadian
 Borrowing Base.

                "Milestones" has the meaning specified therefor in Section 5.21 of the
 Agreement.

                "Minimum Excess Availability" has the meaning specified therefor in
 Section 7(b) of the Agreement.

                "Moody's" has the meaning specified therefor in the definition of Cash
 Equivalents.

                 "Mortgages" means, individually and collectively, one or more mortgages, deeds
 of trust, or deeds to secure debt, executed and delivered by Parent or one of its Subsidiaries in
 favor of Agent, in form and substance reasonably satisfactory to Agent, that encumber any Real
 Property.

                "Multiemployer Plan" means any multiemployer plan within the meaning of
 Section 3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party has an obligation to
 contribute or has any liability, (including on behalf of an ERISA Affiliate) or could be assessed
 Withdrawal Liability assuming a complete withdrawal from any such multiemployer plan.



                                      Schedule 1.1 – Page 37
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 317 of 535


                  "Net Cash Proceeds" means, with respect to any sale or disposition by Parent or
 any of its Subsidiaries of assets, the amount of cash proceeds received (directly or indirectly)
 from time to time (whether as initial consideration or through the payment of deferred
 consideration) by or on behalf of Parent or such Subsidiary, in connection therewith after
 deducting therefrom only (i) the amount of any Indebtedness secured by any Permitted Lien on
 any asset (other than (A) Indebtedness owing to Agent or any Lender under this Agreement or
 the other Loan Documents or the Existing Credit Agreement or Existing Loan Documents and
 (B) Indebtedness assumed by the purchaser of such asset) which (subject to the Intercreditor
 Agreement and the Financing Order) is required to be, and is, repaid in connection with such sale
 or disposition, (ii) reasonable fees, commissions, and expenses related thereto and required to be
 paid by Parent or such Subsidiary in connection with such sale or disposition, excluding amounts
 payable to a Loan Party or Affiliate thereof, (iii) taxes paid or payable to any taxing authorities
 by Parent or such Subsidiary in connection with such sale or disposition, in each case to the
 extent, but only to the extent, that the amounts so deducted are actually paid or anticipated to be
 payable, and are properly attributable to such transaction, and (iv) all amounts that are set aside
 as a reserve (A) for adjustments in respect of the purchase price of such assets, (B) for any
 liabilities associated with such sale or casualty, to the extent such reserve is required by GAAP,
 and (C) for the payment of unassumed liabilities relating to the assets sold or otherwise disposed
 of at the time of, or within 90 days after, the date of such sale or other disposition, to the extent
 that in each case the funds described above in this clause (iv) are (x) deposited into escrow with a
 third party escrow agent or set aside in a separate Deposit Account that is subject to a Control
 Agreement in favor of Agent and (y) paid to Agent as a prepayment of the applicable Obligations
 and Existing Secured Obligations in accordance with Section 2.4(e) of this Agreement at such
 time when such amounts are no longer required to be set aside as such a reserve.

                 "Net Recovery Percentage" means, as of any date of determination, the percentage
 of the book value of Canadian Loan Parties' or US Borrowing Base Companies', as applicable,
 Eligible Inventory that is estimated to be recoverable in an orderly liquidation of such Inventory
 net of all associated costs and expenses of such liquidation, such percentage to be determined as
 to each category of Inventory and to be as specified in the most recent appraisal received by
 Agent from an appraisal company selected by Agent.

                "Non-Base Rate Deadline"           has    the   meaning     specified   therefor   in
 Section 2.12(b)(i) of the Agreement.

                "Non-Base Rate Notice" means a written notice in the form of Exhibit L-1.

              "Non-Base Rate Option" has the meaning specified therefor in Section 2.12(a) of
 the Agreement.

                "Non-Base Rate" means the US LIBOR Rate.

               "Non-Base Rate Loan" means each portion of a Loan that bears interest at a rate
 determined by reference to the applicable Non-Base Rate.

              "Non-Base Rate Margin" has the meaning specified therefor in the definition of
 Applicable Margin.



                                       Schedule 1.1 – Page 38
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 318 of 535


               "Non-Consenting Lender" has the meaning specified therefor in Section 14.2(a)
 of the Agreement.

                "Non-Defaulting Lender" means each Lender other than a Defaulting Lender.

                 "Notification Event" means (a) the occurrence of a "reportable event" described in
 Section 4043(c) of ERISA with respect to a Pension Plan for which the 30-day notice
 requirement has not been waived by applicable regulations issued by the PBGC, (b) the
 withdrawal of any Loan Party or ERISA Affiliate from a Pension Plan during a plan year in
 which it was a "substantial employer" as defined in Section 4001(a)(2) of ERISA, (c) the
 termination of a Pension Plan, the filing of a notice of intent to terminate a Pension Plan or the
 treatment of a Pension Plan amendment as a termination, under Section 4041 of ERISA, if the
 plan assets are not sufficient to pay all plan liabilities, (d) the institution of proceedings to
 terminate, or the appointment of a trustee with respect to, any Pension Plan by the PBGC or any
 Pension Plan or Multiemployer Plan administrator, (e) any other event or condition that would
 constitute grounds under Section 4042(a) of ERISA for the termination of, or the appointment of
 a trustee to administer, any Pension Plan, (f) the imposition of a Lien pursuant to the IRC or
 ERISA in connection with any Employee Benefit Plan or the existence of any facts or
 circumstances that could reasonably be expected to result in the imposition of a Lien, (g) the
 partial or complete withdrawal of any Loan Party or ERISA Affiliate from a Multiemployer Plan
 (other than any withdrawal that would not constitute an Event of Default under Section 8.12),
 (h) any event or condition that results in the insolvency of a Multiemployer Plan under Section
 4245 of ERISA, (i) any event or condition that results in the termination of a Multiemployer Plan
 under Section 4041A of ERISA or the institution by the PBGC of proceedings to terminate or to
 appoint a trustee to administer a Multiemployer Plan under ERISA, (j) any Pension Plan being in
 "at risk status" within the meaning of IRC Section 430(i), (k) any Multiemployer Plan being in
 "endangered status" or "critical status" within the meaning of IRC Section 432(b) or the
 determination that any Multiemployer Plan is or is expected to be insolvent within the meaning
 of Title IV of ERISA, (l) with respect to any Pension Plan, any Loan Party or ERISA Affiliate
 incurring a substantial cessation of operations within the meaning of ERISA Section 4062(e),
 (m) an "accumulated funding deficiency" within the meaning of the IRC or ERISA (including
 Section 412 of the IRC or Section 302 of ERISA) or the failure of any Pension Plan or
 Multiemployer Plan to meet the minimum funding standards within the meaning of the IRC or
 ERISA (including Section 412 of the IRC or Section 302 of ERISA), in each case, whether or
 not waived, (n) the filing of an application for a waiver of the minimum funding standards within
 the meaning of the IRC or ERISA (including Section 412 of the IRC or Section 302 of ERISA)
 with respect to any Pension Plan or Multiemployer Plan, (o) the failure to make by its due date a
 required payment or contribution with respect to any Pension Plan or Multiemployer Plan, or
 (p) any event that results in or could reasonably be expected to result in a liability by a Loan
 Party pursuant to Title I of ERISA or the excise tax provisions of the IRC relating to Employee
 Benefit Plans or any event that results in or could reasonably be expected to result in a liability to
 any Loan Party or ERISA Affiliate pursuant to Title IV of ERISA or Section 401(a)(29) of the
 IRC.

                "Obligations" means the US Obligations and/or the Canadian Obligations, as the
 context requires.



                                       Schedule 1.1 – Page 39
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                          Pg 319 of 535


                 "OFAC" means The Office of Foreign Assets Control of the U.S. Department of
 the Treasury.

                 "Originating Lender" has the meaning specified therefor in Section 13.1(e) of the
 Agreement.

                 "Other Taxes" has the meaning specified therefor in Section 16.1 of the
 Agreement.

                "Overadvance" means a US Overadvance and/or a Canadian Overadvance, as the
 context requires.

                 "Parent" has the meaning specified therefor in the preamble to the Agreement.

                 "Participant" has the meaning specified therefor in Section 13.1(e) of the
 Agreement.

                 "Participant Register" has the meaning set forth in Section 13.1(i) of the
 Agreement.

              "Participation Agreement" means that certain Subordinated Participation
 Agreement, dated as of the date hereof but effective upon entry of the Final Financing Order by
 and among SENTINEL CAPITAL PARTNERS V, L.P., SENTINEL DREAM BLOCKER,
 INC., SENTINEL CAPITAL INVESTORS V, L.P. and Lenders.

             "Participation Put Agreement" means that certain Put Agreement, dated as
 November 27, 2018, by and among SENTINEL CAPITAL PARTNERS V, L.P., SENTINEL
 DREAM BLOCKER, INC., SENTINEL CAPITAL INVESTORS V, L.P. and Agent.

                 "Patriot Act" has the meaning specified therefor in Section 4.13 of the Agreement.

                 "PBGC" means the Pension Benefit Guaranty Corporation or any successor
 agency.

                 "PCF" has the meaning specified therefor in the preamble to this Agreement.

                "PCF Acquisition Agreement" means that certain Stock Purchase Agreement,
 dated as of the June 9, 2017, among HSP, PCF, each of the shareholders of PCF listed on the
 signature pages thereto and Joseph T. Crawford, as agent for the sellers.

                "Pension Plan" means any Employee Benefit Plan, other than a Multiemployer
 Plan, which is subject to the provisions of Title IV or Section 302 of ERISA or Sections 412 or
 430 of the Code sponsored, maintained, or contributed to by any Loan Party or which any Loan
 Party has any liability (including on behalf of an ERISA Affiliate), excluding any Canadian
 Pension Plan.

              "Permitted Discretion" means a determination made by Agent in good faith, in its
 commercially reasonable judgment and in accordance with its regular business practices and


                                      Schedule 1.1 – Page 40
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 320 of 535


 policies (as in effect from time to time) generally applicable to asset-based credit facilities with
 advance rates based on current assets.

                "Permitted Dispositions" means:

                 (a)   sales, abandonment, or other dispositions of Equipment that is
 substantially worn, damaged, or obsolete or no longer used or useful in the ordinary course of
 business and leases or subleases (or the termination or abandonment thereof) of Real Property
 not useful in any material respect in the conduct of the business of Parent and its Subsidiaries,

                (b)      sales of Inventory to buyers in the ordinary course of business,

                (c)    the use or transfer of money or Cash Equivalents in a manner that is not
 prohibited by the terms of the Agreement or the other Loan Documents,

                (d)     the non-exclusive licensing or sub-licensing of patents, trademarks,
 copyrights, or other intellectual property rights in the ordinary course of business,

                (e)      [reserved],

               (f)     the making of Permitted Investments that are expressly permitted to be
 made pursuant to the Agreement,

                (g)      sales or dispositions between or among Loan Parties,

                (h)      voluntary terminations of any Hedging Agreements,

                (i)      [reserved],

                (j)     the sale or disposition of shares of Equity Interests of any Subsidiary of
 any Borrower (i) in order to qualify members of the governing body of the Subsidiary if and to
 the extent required by applicable law or (ii) to nationals of the jurisdiction of organization of any
 Subsidiary to the extent required by applicable law,

                (k)      the granting of Permitted Liens,

                (l)      any involuntary loss, damage or destruction of property,

               (m)    any involuntary condemnation, seizure or taking, by exercise of the power
 of eminent domain or otherwise, or confiscation or requisition of use of property,

               (n)     the leasing or subleasing of assets of Parent or its Subsidiaries in the
 ordinary course of business,

                 (o)     the expiration, abandonment or lapse of patents, trademarks, copyrights,
 domain names or other intellectual property of Parent and its Subsidiaries (i) to the extent
 immaterial or not economically desirable in the conduct of their business (ii) in accordance with
 their respective statutory terms, or (iii) in the ordinary course of business, and



                                       Schedule 1.1 – Page 41
19-11608-mew         Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                          Pg 321 of 535


                 (p)    so long as no Event of Default has occurred and is continuing at the time
 of such disposition, sales of fixed assets of the Canadian Borrower located in Toronto for fair
 value and for 100% cash consideration in an amount not to exceed $500,000 in the aggregate for
 all such sales.

               "Permitted Indebtedness" means, without duplication:

                (a)  the Obligations, including Indebtedness evidenced by the Agreement or
 the other Loan Documents, as well as Indebtedness owed to any Issuing Lender with respect to
 Letters of Credit,

               (b)     Indebtedness outstanding on the Filing Date and set forth on
 Schedule 4.14 to the Agreement,

               (c)      [reserved],

                 (d)   endorsement of instruments or other payment items for deposit, and
 Indebtedness of the Parent or any of its Subsidiaries arising from the honoring of a check, draft
 or similar instrument of such Person drawn against insufficient funds in the ordinary course of
 business, provided that such Indebtedness is extinguished within five Business Days of its
 incurrence,

              (e)   Existing Secured Obligations, including any Indebtedness reinstated by
 the Bankruptcy Court or the Canadian Court and constituting Reinstated Existing Secured
 Obligations,

               (f)      [reserved,]

               (g)      [reserved],

               (h)      [reserved],

                (i)     Indebtedness incurred in the ordinary course of business in respect of
 credit cards, credit card processing services, debit cards, stored value cards, purchase cards
 (including so-called "procurement cards" or "P-cards"), or Cash Management Services,

               (j)     Indebtedness representing deferred compensation or similar obligations to
 employees incurred in the ordinary course of business,

               (k)      Indebtedness constituting Permitted Investments,

                (l)   Indebtedness outstanding under the Existing Term Loan Documents in
 accordance with the Financing Order, together with any Refinancing (as defined in the Existing
 Intercreditor Agreement) thereof in accordance with the Existing Intercreditor Agreement;

                (m)    Indebtedness under the Term Loan Documents in accordance with the
 Financing Order, together with any Refinancing (as defined in the Intercreditor Agreement)
 thereof in accordance with the Intercreditor Agreement,


                                      Schedule 1.1 – Page 42
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                           Pg 322 of 535


                 (n)    unsecured Indebtedness (subject to customary rights of setoff) incurred in
 respect of netting services, overdraft protection, and other like services, in each case, incurred in
 the ordinary course of business,

               (o)    accrual of interest, accretion or amortization of original issue discount, or
 the payment of interest in kind, in each case, on Indebtedness that otherwise constitutes
 Permitted Indebtedness,

                (p)     to the extent constituting Indebtedness, unsecured Indebtedness consisting
 of take-or-pay obligations contained in supply agreements entered into by any Loan Party in the
 ordinary course of business consistent with past practices, in an aggregate principal amount not
 to exceed $500,000,

                 (q)      Indebtedness in respect of workers' compensation claims, self-insurance
 obligations, expert or import indemnitees or similar instruments, customs bonds, governmental
 contracts and leases provided a by Loan Party in the ordinary course of its business and under
 any letters of credit, bank guarantees or similar instruments supporting the same,

                 (r)  Indebtedness in respect of taxes, assessments or governmental charges to
 the extent that payment thereof shall not at the time be required to be made in accordance with
 Section 5.5,

                (s)      [reserved],

                (t)      [reserved],

                (u)      [reserved],

                (v)      [reserved],

                (w)    Indebtedness incurred in the ordinary course of business owed to any
 Person providing property, casualty, liability, or other insurance to Parent or any of its
 Subsidiaries, so long as the amount of such Indebtedness is not in excess of the amount of the
 unpaid cost of, and shall be incurred only to defer the cost of, such insurance for the year in
 which such Indebtedness is incurred and such Indebtedness is outstanding only during such year,
 and

                (x)     unsecured guarantees issued by (x) Loan Parties to guaranty the
 underlying Indebtedness of another Loan Party and (y) a Subsidiary of Parent that is not a Loan
 Party to guaranty the underlying indebtedness of any other Subsidiary of Parent to the extent that
 such Subsidiary is a party to an Intercompany Subordination Agreement, in each case to the
 extent that such Indebtedness is permitted under this Agreement (other than guaranties by US
 Borrower or any US Guarantor of any Indebtedness of any Canadian Loan Party, except for the
 US Guaranty), and

               (y)     Indebtedness of a Foreign Subsidiary (other than Canadian Borrower or
 any Subsidiary organized under the laws of Canada or a province thereof) in an aggregate
 principal amount not to exceed $1,000,000 at any time.


                                       Schedule 1.1 – Page 43
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                           Pg 323 of 535


                "Permitted Intercompany Advances" means loans and other Investments made by
 (a) a Loan Party to another Loan Party, (b) a Subsidiary of Parent that is not a Loan Party to
 another Subsidiary of Parent that is not a Loan Party, (c) a Subsidiary of Parent that is not a Loan
 Party to a Loan Party, so long as the parties thereto are party to the Intercompany Subordination
 Agreement, and (d) a Loan Party to a Subsidiary of Parent that is not a Loan Party so long as (i)
 the aggregate amount of all such loans and other Investments after the Closing Date does not
 exceed $1,000,000 at any time outstanding and is permitted to be made as "other payables" under
 the Approved Budget, and (ii) at the time of the making of such Loan or other Investment, no
 Default or Event or Default has occurred and is continuing or would result therefrom.

                "Permitted Investments" means:

                (a)      Investments in cash and Cash Equivalents,

                 (b)    Investments in negotiable instruments deposited or to be deposited for
 collection in the ordinary course of business,

                 (c)    extensions of trade credit made in connection with sales of goods or
 services in the ordinary course of business and consistent with past practices,

                (d)     Investments received in settlement of amounts due to any Loan Party or
 any of its Subsidiaries effected in the ordinary course of business or owing to any Loan Party or
 any of its Subsidiaries as a result of Insolvency Proceedings involving an Account Debtor, upon
 the foreclosure or enforcement of any Lien in favor of a Loan Party or its Subsidiaries or in
 connection with an out-of-court restructuring of an Account Debtor,

               (e)     Investments owned by any Loan Party or any of its Subsidiaries on the
 Closing Date and set forth on Schedule P-1 to the Agreement,

                (f)     deposits of cash outstanding on the Filing Date made in the ordinary
 course of business to secure performance of operating leases,

                (g)      Permitted Intercompany Advances,

                (h)      guarantees permitted under the definition of Permitted Indebtedness,

                (i)     Equity Interests or other securities acquired in connection with the
 satisfaction or enforcement of Indebtedness or claims due or owing to a Loan Party or its
 Subsidiaries (in bankruptcy of customers or suppliers or otherwise outside the ordinary course of
 business) or as security for any such Indebtedness or claims,

                (j)      [reserved],

                (k)      [reserved],

                (l)      [reserved],

                (m)      [reserved],


                                       Schedule 1.1 – Page 44
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 324 of 535


                (n)   so long as no Event of Default has occurred and is continuing at the time
 such Investment is made or would result therefrom, any other Investments in an aggregate
 amount not to exceed the lesser of $250,000 outstanding at any time and the amounts therefor
 permitted in compliance with the Approved Budget,

                (o)      [reserved],

                (p)     Investments (i) by any Borrower or any Subsidiary that is a Loan Party in
 any Borrower or any Subsidiary that is a Loan Party, (ii) by any non-Loan Party in any other
 non-Loan Party that is a Subsidiary and (iii) by any non-Loan Party in any Borrower or any
 Subsidiary that is a Loan Party,

                (q)      [reserved],

                (r)      [reserved],

               (s)    advances in connection with purchases of goods or services in the ordinary
 course of business and consistent with past practice and to the extent set forth in Approved
 Budget,

                (t)     Indebtedness owing to a landlord arising under a lease of Real Property as
 a result of an ordinary course "build out" provision in connection with the financing by such
 landlord of leasehold improvements,

                (u)      [reserved], and

                (v)     advances of payroll payments to employees in the ordinary course of
 business to the extent set forth in the Approved Budget.

                "Permitted Liens" means

                (a)      Liens granted to, or for the benefit of, Agent to secure any of the
 Obligations,

                (b)      Liens for unpaid taxes, assessments, or other governmental charges or
 levies, and other statutory inchoate Liens, in each case that either (i) are not more than thirty (30)
 days past due (provided that Agent may establish a reserve in its Permitted Discretion with
 respect to such Liens immediately) or (ii) the underlying taxes, assessments, charges, levies or
 other obligations are the subject of Permitted Protests,

                (c)     judgment Liens arising solely as a result of the existence of judgments,
 orders, or awards that do not constitute an Event of Default under Section 8.3 of the Agreement
 so long as such judgments are stayed during the pendency of the Bankruptcy Cases and the
 Recognition Proceedings,

                (d)     Liens set forth on Schedule P-2 to the Agreement; provided, that to qualify
 as a Permitted Lien, any such Lien described on Schedule P-2 to the Agreement shall only secure
 the Indebtedness that it secures on the Closing Date,


                                       Schedule 1.1 – Page 45
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 325 of 535


                (e)    the interests of lessors and sublessors under operating leases and subleases
 and non-exclusive licensors and sublicensors under license agreements and sublicense
 agreements, in each case, incurred in the ordinary course of business,

                (f)      [reserved],

                  (g)    Liens arising by operation of law in favor of warehousemen, landlords,
 carriers, mechanics, materialmen, laborers, contractor, or suppliers, construction liens and other
 like liens, in each case incurred in the ordinary course of business and not in connection with the
 borrowing of money, and which Liens either (i) are for sums not more than thirty days past due
 (provided that Agent may establish a reserve in its Permitted Discretion with respect to such
 Liens immediately), or (ii) are the subject of Permitted Protests,

                 (h)      Liens on amounts deposited to secure Parent's and its Subsidiaries
 obligations in connection with worker's compensation or other unemployment insurance and
 other social security legislation or other insurance related obligations (including obligations in
 respect of letters of credit, bank guarantees or similar instruments) securing the same,

                 (i)     Liens on amounts or Cash Equivalents deposited to secure Parent's and its
 Subsidiaries obligations in connection with the making or entering into of bids, tenders,
 contracts, or leases in the ordinary course of business, or statutory obligations and, in each case,
 not in connection with the borrowing of money,

                (j)     Liens on amounts deposited to secure Parent's and its Subsidiaries'
 reimbursement obligations with respect to surety, performance, bid or appeal bonds, completion
 guaranties and similar obligations in the ordinary course of business,

                 (k)    with respect to any Real Property, (i) easements, covenants, conditions,
 reservations, declarations, rights of way, and zoning restrictions (including deed restrictions
 utilized in connection with any Remedial Actions required under Environmental Laws) and other
 similar matters of record affecting title to such Real Property, (ii) any state of facts that a current
 accurate survey and visual inspection would disclose, in either case, that do not materially
 interfere with or impair the use or operation thereof and (iii) all Liens and other matters disclosed
 in any Mortgage title insurance policy,

                 (l)     licenses and sublicenses of patents, trademarks, copyrights, or other
 intellectual property rights in existence as of the Filing Date in the ordinary course of business,

                 (m)   Liens granted or authorized by the Financing Order, including, without
 limitation, replacement Liens granted to Existing Agent,

                (n)   Liens on Collateral securing the Existing Term Loan Debt subject to the
 Intercreditor Agreement,

              (o)     Liens on Collateral securing the Indebtedness under the Term Loan
 Documents subject to the Intercreditor Agreement,




                                        Schedule 1.1 – Page 46
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                           Pg 326 of 535


                (p)    (i) rights of setoff or bankers' liens upon deposits of funds in favor of
 banks or other depository institutions, solely to the extent incurred in connection with the
 maintenance of Deposit Accounts in the ordinary course of business, (ii) Liens of a collection
 bank arising under Section 4-208 of the Uniform Commercial Code on the items in the course of
 collection, and (iii) Liens attaching to commodity trading accounts or other commodities
 brokerage accounts incurred in the ordinary course of business and not for speculative purposes,

                (q)     Liens granted in the ordinary course of business on the unearned portion
 of insurance premiums securing the financing of insurance premiums to the extent the financing
 is expressly permitted under Section 6.1,

               (r)     Liens in favor of customs and revenue authorities on or prior to the Filing
 Date arising as a matter of law to secure payment of customs duties not yet delinquent in
 connection with the importation of goods,

               (s)    Liens granted to, or for the benefit of, Agent to secured the Existing
 Secured Obligations,

                (t)     Liens on amounts deposited to secure amounts incurred in the ordinary
 course of business owing to public utilities or to any municipalities or Governmental Authorities
 or other public authority when required by the utility, municipality or Governmental Authorities
 or other public authority in connection with the supply of services or utilities to any Loan Party,

                (u)     Liens on specific items of inventory or other goods and proceeds thereof
 of any Person securing such Person's obligations in respect of bankers' acceptances or letters of
 credit issued or created for the account of such Person to facilitate the purchase, shipment or
 storage of such inventory or such other goods in the ordinary course of business,

                 (v)    Liens in the nature of precautionary UCC or PPSA filings (or similar
 filings) by lessors under operating leases,

                (w)     any interest of a lessee or sublessee or licensee under any lease or license
 of excess office, warehouse or other space by a Loan Party in the ordinary course of business
 consistent with past practices,

                (x)      the Administration Charge,

                (y)      [reserved],

                (z)      [reserved],

                (aa) Liens in favor of Canadian Borrower on the assets of US Loan Parties
 constituting ABL Priority Collateral, which are junior and subordinate to the Agent's Liens but
 are senior to the Liens securing the Term Loan Debt, to secure the repayment of Permitted
 Intercompany Advances that are made following the Closing Date by Canadian Borrower to one
 or more US Loan Parties with proceeds of Canadian Revolving Loans advanced hereunder
 following the Closing Date, in each case pursuant to and subject to the Financing Order and the
 applicable DIP Recognition Order (it being agreed that notwithstanding anything herein to the


                                       Schedule 1.1 – Page 47
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 327 of 535


 contrary, the Canadian Intercompany Superpriority Administrative Claims (as defined in the
 Financing Order) shall not be deemed to violate any provision of this Agreement,

               (bb) contractual rights of set-off relating to purchase orders and other
 agreements entered into in the ordinary course of business, and

               (cc) inchoate Liens and Liens for which a Canadian Priority Payables Reserve
 for the amount of such Lien has been established.

               "Permitted Priority Liens" means all Liens permitted to have priority over the
 Liens in favor of Agent, solely to the extent that such Liens are valid, perfected and non-
 avoidable as of the Filing Date (or as may be permitted to be perfected after the Filing Date
 pursuant to section 546 of the Bankruptcy Code) and were not subordinated by agreement or
 applicable law, subject to the terms of the Financing Order, the DIP Recognition Order and
 otherwise agreed to by Agent.

                 "Permitted Protest" means the right of Parent or any of its Subsidiaries to protest
 any Lien (other than any Lien that secures the Obligations), Taxes, or rental or other lease
 payment, provided that (a) a reserve with respect to such obligation is established on Parent's or
 its Subsidiaries' books and records in such amount as is required under GAAP, (b) any such
 protest is instituted promptly and prosecuted in accordance with applicable law diligently by
 Parent or its Subsidiary, as applicable, in good faith, and (c) Agent is reasonably satisfied that,
 while any such protest is pending, there will be no impairment of the enforceability, validity, or
 priority of any of Agent's Liens.

                 "Permitted Variances" means, with respect to determining compliance with
 Section 7(a) relating to the Borrowers’ cash receipts, cash disbursements and net cash flow, (i)
 all variances favorable to the Borrowers and their Subsidiaries; (ii) with respect to determining
 compliance with Section 7(a)(v) or 7(a)(vi) as of the end of any Testing Period, an unfavorable
 cumulative variance of 10.0% (in each case compared to the relevant amounts forecast for the
 same period in the Approved Budget); and (iii) with respect to determining compliance with
 Section 7(a)(vii) as of the end of any Testing Period, an unfavorable cumulative variance of
 15.0% (in each case compared to the amount forecast for the same period in the Approved
 Budget).

                 "Person" means natural persons, corporations, limited liability companies, limited
 partnerships, unlimited liability companies, general partnerships, limited liability partnerships,
 joint ventures, trusts, land trusts, business trusts, or other organizations, irrespective of whether
 they are legal entities, and governments and agencies and political subdivisions thereof.

                  "Plan" means a plan of reorganization in form and substance satisfactory to Agent
 in its sole discretion with respect to the economic and non-economic treatment of the Obligations
 (other than the Last Out Obligations), the Existing Secured Obligations (other than the Existing
 Last Out Obligations), Agent, Existing Agent, Lenders and Existing Lenders, and in form and
 substance satisfactory to Agent in its reasonable discretion as to all other matters (it being agreed
 that the Proposed Plan is satisfactory to the Agent).




                                       Schedule 1.1 – Page 48
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 328 of 535


                "Plan Effective Date" means the date in which all conditions precedent to the
 effectiveness of a Plan have been satisfied or waived in accordance with such Plan.

                "Platform" has the meaning specified therefor in Section 17.9(c) of the
 Agreement.

                  "PPSA" means the Personal Property Security Act (Ontario), and the regulations
 promulgated thereunder and other applicable personal property security legislation of Canada or
 any applicable Canadian province or provinces in respect of the Canadian Loan Parties or
 Collateral (including the Civil Code of Quebec and the regulation respecting the register of
 personal and movable real rights promulgated thereunder) as all such legislation now exists or
 may from time to time hereafter be amended, modified, supplemented or replaced, together with
 all rules, regulations and interpretations thereunder or related thereto.

                "Pre-Petition Payment" means a payment (by way of adequate protection or
 otherwise) of principal or interest or otherwise on account of any pre-petition Indebtedness, trade
 payables or other pre-petition claims against any Loan Party.

                "Pro Rata Share" means, as of any date of determination:

                (a)     with respect to a Lender's obligation to make all or a portion of the US
 Revolving Loans, with respect to such Lender's right to receive payments of interest, fees, and
 principal with respect to the US Revolving Loans, and with respect to all other computations and
 other matters related to the US Revolver Commitments or the US Revolving Loans, the
 percentage obtained by dividing (i) the US Revolving Loan Exposure of such Lender by (ii) the
 aggregate US Revolving Loan Exposure of all Lenders,

                (b)     with respect to a Lender's obligation to make all or a portion of the
 Canadian Revolving Loans, with respect to such Lender's right to receive payments of interest,
 fees, and principal with respect to the Canadian Revolving Loans, and with respect to all other
 computations and other matters related to the Canadian Revolver Commitments or the Canadian
 Revolving Loans, the percentage obtained by dividing (i) the Canadian Revolving Loan
 Exposure of such Lender by (ii) the aggregate Canadian Revolving Loan Exposure of all
 Lenders,

                (c)    with respect to a Lender's obligation to participate in the US Letters of
 Credit, with respect to such Lender's obligation to reimburse US Issuing Lender, and with
 respect to such Lender's right to receive payments of US Letter of Credit fees, and with respect
 to all other computations and other matters related to the US Letters of Credit, the percentage
 obtained by dividing (i) the US Revolving Loan Exposure of such Lender by (ii) the aggregate
 US Revolving Loan Exposure of all Lenders; provided, that if all of the US Revolving Loans
 have been repaid in full and all US Revolver Commitments have been terminated, but US Letters
 of Credit remain outstanding, Pro Rata Share under this clause shall be determined as if the US
 Revolver Commitments had not been terminated and based upon the US Revolver Commitments
 as they existed immediately prior to their termination,

                (d)    with respect to a Lender's obligation to participate in the Canadian Letters
 of Credit, with respect to such Lender's obligation to reimburse Canadian Issuing Lender, and


                                      Schedule 1.1 – Page 49
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 329 of 535


 with respect to such Lender's right to receive payments of Canadian Letter of Credit fees, and
 with respect to all other computations and other matters related to the Canadian Letters of Credit,
 the percentage obtained by dividing (i) the Canadian Revolving Loan Exposure of such Lender
 by (ii) the aggregate Canadian Revolving Loan Exposure of all Lenders; provided, that if all of
 the Canadian Revolving Loans have been repaid in full and all Canadian Revolver Commitments
 have been terminated, but Canadian Letters of Credit remain outstanding, Pro Rata Share under
 this clause shall be determined as if the Canadian Revolver Commitments had not been
 terminated and based upon the Canadian Revolver Commitments as they existed immediately
 prior to their termination,

                (e)      with respect to all other matters and for all other matters as to a particular
 Lender (including the indemnification obligations arising under Section 15.7 of the Agreement),
 the Dollar Equivalent of the percentage obtained by dividing (i) the Revolving Loan Exposure of
 such Lender by (ii) the aggregate Revolving Loan Exposure of all Lenders, in any such case as
 the applicable percentage may be adjusted by assignments permitted pursuant to Section 13.1;
 provided, that if all of the Loans have been repaid in full, all Letters of Credit have been made
 the subject of Letter of Credit Collateralization, and all Commitments have been terminated, Pro
 Rata Share under this clause shall be determined as if the Revolving Loan Exposures had not
 been repaid, collateralized, or terminated and shall be based upon the Revolving Loan Exposures
 as they existed immediately prior to their repayment, collateralization, or termination.

                "Proposed Plan" means (a) as of the date hereof, the chapter 11 plan of
 reorganization attached to the Restructuring Support Agreement as in effect on the date hereof,
 and (b) upon any such modification, such chapter 11 plan of reorganization as such chapter 11
 plan of reorganization may be modified from time to time with the consent of Agent in Agent's
 sole discretion with respect to the economic and non-economic treatment of the Obligations
 (other than the Last Out Obligations), the Existing Secured Obligations (other than the Existing
 Last Out Obligations), and the Agent, Existing Agent, Lenders and Existing Lenders, and with
 the consent of Agent in Agent's reasonable discretion with respect to all other matters.

               "Protective Advances" means the US Protective Advances and/or the Canadian
 Protective Advances, as the context requires.

                "Public Lender" has the meaning specified therefor in Section 17.9(c) of the
 Agreement.

                "Qualified Equity Interests" means and refers to any Equity Interests issued by
 Parent (and not by one or more of its Subsidiaries) that is not a Disqualified Equity Interest.

                "Qualified Investment Banker Engagement" means the engagement and retention
 by the Borrowers of an investment banker reasonably satisfactory to Agent, at Borrowers' sole
 cost and expense and on terms and conditions reasonably satisfactory to Agent, for purposes of
 preparing, marketing, and consummating the sale of all or substantially all of the assets of the
 Borrowers, and such other potential strategic alternatives (including, without limitation, potential
 equity sales, refinancing transactions, capital investment raise transactions, and other
 transactions) as may be acceptable to the Borrowers and the Agent, the consummation of each of
 which shall be subject to the terms and provisions of this Agreement.


                                       Schedule 1.1 – Page 50
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 330 of 535


                 "Quebec Security Documents" means the Deed of Hypothec (as such term is
 defined in Section 15.19 of the Agreement) in form and substance reasonably satisfactory to
 Agent and all other documents contemplated thereby or delivered in connection therewith, each
 executed and delivered by any of the Borrowers or Guarantors that is existing pursuant to the
 laws of the Province of Quebec or that has its registered office, chief executive office, head
 office or a place of business or any movable property or assets or Real Property Collateral
 located in the Province of Quebec, and each as amended or modified from time to time.

              "Reaffirmation Agreement" means that certain Reaffirmation of Prepetition Loan
 Documents, dated as of the Closing Date, by and among the Loan Parties and the Agent.

                "Real Property" means any estates or interests in real property now owned or
 hereafter acquired by Parent or one of its Subsidiaries and the improvements thereto.

               "Real Property Collateral" means the Real Property identified on Schedule R-1 to
 the Agreement and any Real Property hereafter acquired to the extent any mortgage is granted to
 secure the Term Loan Debt (or, if the Term Loan Debt has been paid in full, to the extent owned
 by any Loan Party in fee simple with a fair market value greater than $1,000,000).

                 "Receivable Reserves" means, as of any date of determination, those reserves that
 Agent deems necessary or appropriate, in its Permitted Discretion and subject to Section 2.1(c),
 to establish and maintain (including reserves for rebates, discounts, warranty claims, and returns)
 with respect to the US Eligible Accounts, Canadian Eligible Accounts, US Maximum Revolver
 Amount and/or the Canadian Maximum Revolver Amount.

                "Recognition Proceedings" has the meaning specified in the recitals to this
 Agreement.

                 "Record" means information that is inscribed on a tangible medium or that is
 stored in an electronic or other medium and is retrievable in perceivable form.

                “Recovery Event” means any settlement of or payment in respect of any property
 or casualty insurance claim or any condemnation proceeding relating to any asset of any Loan
 Party giving rise to Net Cash Proceeds to such Loan Party, as the case may be, to the extent that
 such settlement or payment does not constitute reimbursement or compensation for amounts
 previously paid by the Borrower or any other Loan Party in respect of such casualty or
 condemnation.

                "Register" has the meaning set forth in Section 13.1(h) of the Agreement.

                "Registered Loan" has the meaning set forth in Section 13.1(h) of the Agreement.

               "Reinstated Existing Secured Canadian Obligations" means any Reinstated
 Existing Secured Obligations in respect of Canadian Obligations (as defined in the Existing
 Credit Agreement).




                                      Schedule 1.1 – Page 51
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 331 of 535


                "Reinstated Existing Secured Obligations" means any Existing Secured
 Obligations constituting Avoided Payments, to the extent such obligations have been reinstated,
 in each case, pursuant to, and subject to the requirements and terms of the Bankruptcy Court.

               "Reinstated Existing Secured US Obligations" means any Reinstated Existing
 Secured Obligations in respect of US Obligations (as defined in the Existing Credit Agreement).

               "Related Fund" means any Person (other than a natural person) that is engaged in
 making, purchasing, holding or investing in bank loans and similar extensions of credit in the
 ordinary course and that is administered, advised or managed by (a) a Lender, (b) an Affiliate of
 a Lender or (c) an entity or an Affiliate of an entity that administers, advises or manages a
 Lender.

                "Related Transactions" means (a) the execution, delivery and performance by the
 Loan Parties of this Agreement and each other Loan Document to which they are a party, the
 borrowing hereunder of the Loans and the use of the proceeds thereof, and the grant of DIP Liens
 by the Borrower on the Collateral pursuant to this Agreement, the Financing Order and the
 Security Agreements, (b) the commencement and filing of the Bankruptcy Cases and (c) the
 payment of all fees, costs and expenses associated with all of the foregoing.

                 "Remedial Action" means all actions taken to (a) clean up, remove, remediate,
 contain, treat, monitor, assess, evaluate, or in any way address Hazardous Materials in the
 environment, (b) prevent or minimize a release or threatened release of Hazardous Materials so
 they do not migrate or endanger or threaten to endanger public health or welfare or the
 environment, (c) restore or reclaim natural resources or the environment, (d) perform any pre-
 remedial studies, investigations, or post-remedial operation and maintenance activities, or (e)
 conduct any other actions with respect to Hazardous Materials required by Environmental Laws.

              "Replacement Lender" has the meaning specified therefor in Section 2.13(b) of
 the Agreement.

               "Report" has the meaning specified therefor in Section 15.16 of the Agreement.

                "Required Lenders" means, at any time, Lenders having or holding more than
 50% of the sum of the aggregate Dollar Equivalent of Revolving Loan Exposure of all Lenders;
 provided, that (i) the Revolving Loan Exposure of any Defaulting Lender shall be disregarded in
 the determination of the Required Lenders, and (ii) at any time there are 2 or more Lenders,
 "Required Lenders" must include at least 2 Lenders (who are not Affiliates of one another).

                "Reserves" means, as of any date of determination, those reserves (other than
 Receivable Reserves, Bank Product Reserves, and Inventory Reserves) that Agent deems
 necessary or appropriate, in its Permitted Discretion and subject to Section 2.1(c), to establish
 and maintain (including reserves with respect to (a) sums that Parent or its Subsidiaries are
 required to pay under any Section of the Agreement or any other Loan Document (such as taxes,
 assessments, insurance premiums, or, in the case of leased assets, rents or other amounts payable
 under such leases) and has failed to pay, (b) amounts owing by Parent or its Subsidiaries to any
 Person to the extent secured by a Lien on, or trust over, any of the Collateral (other than a
 Permitted Lien), which Lien or trust, in the Permitted Discretion of Agent likely would have a


                                     Schedule 1.1 – Page 52
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 332 of 535


 priority superior to Agent's Liens (such as Liens or trusts in favor of landlords, warehousemen,
 carriers, mechanics, materialmen, laborers, or suppliers, or Liens or trusts for ad valorem, excise,
 sales, or other taxes where given priority under applicable law) in and to such item of the
 Collateral, (c) fluctuations in the currency exchange rates, and (d) amounts owing to freight
 forwarders and customs brokers) with respect to the US Borrowing Base or Canadian Borrowing
 Base. Without limiting the foregoing, Agent may, in its Permitted Discretion, establish Canadian
 Priority Payables Reserves (without duplication of any amount referred to in the immediately
 preceding sentence) with respect to the Canadian Borrowing Base.

                "Responsible Officer" of any Person means the chief executive officer, the
 president, executive vice president, any senior vice president, any vice president, the chief
 operating officer, the legal representative, the general manager or any Financial Officer of such
 Person and any other individual or similar official thereof responsible for the administration of
 the obligations of such Person in respect of the Agreement. Agent and each Lender shall be
 entitled to conclusively presume that (i) any document delivered hereunder that is signed by a
 Responsible Officer of a Loan Party has been authorized by all necessary corporate, partnership
 and/or other action on the part of such Loan Party, and (ii) such Responsible Officer has acted on
 behalf of such Loan Party.

                 "Restricted Payment" means to (a) declare or pay any dividend or make any other
 payment or distribution, directly or indirectly, on account of Equity Interests issued by Parent
 (including any such payment in connection with any merger, amalgamation or consolidation
 involving Parent) or to the direct or indirect holders of Equity Interests issued by Parent in their
 capacity as such (other than dividends or distributions payable in Qualified Equity Interests
 issued by Parent), or (b) purchase, redeem, make any sinking fund or similar payment, or
 otherwise acquire or retire for value (including in connection with any merger, amalgamation or
 consolidation involving Parent) any Equity Interests issued by Parent, and (c) make any payment
 to retire, or to obtain the surrender of, any outstanding warrants, options, or other rights to
 acquire Equity Interests of Parent now or hereafter outstanding.

                "Restructuring Support Agreement" means that certain Restructuring Support
 Agreement dated as of or prior to the Filing Date, by and among certain Existing Term Lenders,
 Sponsor and the Loan Parties party thereto, as amended, supplemented or otherwise modified
 from time to time in accordance with the terms thereof and hereof.

                 "Revaluation Date" means (a) with respect to any Revolving Loan denominated in
 Canadian Dollars, each of the following: (i) each date of a Borrowing of such Revolving Loan,
 (ii) each date of a continuation of such Revolving Loan pursuant to Section 2.12, and (iii) such
 additional dates as Agent shall determine or the Required Lenders shall require, (b) with respect
 to any Letter of Credit denominated in Canadian Dollars, each of the following: (i) each date of
 issuance of such Letter of Credit, (ii) each date of an amendment of such Letter of Credit having
 the effect of increasing the amount thereof, (iii) each date of any payment by an Issuing Lender
 under such Letter of Credit, and (iv) such additional dates as Agent or an Issuing Lender shall
 determine or the Required Lenders shall require, and (c) with respect to any other Obligations
 denominated in Canadian Dollars, each date as Agent shall determine unless otherwise
 prescribed in this Agreement or any other Loan Documents.



                                       Schedule 1.1 – Page 53
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 333 of 535


              "Revolver Commitments" means the US Revolver Commitments and/or the
 Canadian Revolver Commitments, as the context requires.

                "Revolver Usage" means the US Revolver Usage and/or the Canadian Revolver
 Usage, as the context requires.

                "Revolving Lender" means a Lender that has a Revolver Commitment or that has
 an outstanding Revolving Loan.

              "Revolving Loan Exposure" means the US Revolving Loan Exposure and/or the
 Canadian Revolving Loan Exposure, as the context requires.

                "Revolving Loans" means a US Revolving Loan and/or a Canadian Revolving
 Loan, as the context requires.

                "RSA Termination Event" means the occurrence of any of the events set forth in
 Sections 9, 10 or 11 of the Restructuring Support Agreement (as in effect on the date hereof or as
 modified in accordance with the terms of this Agreement).

                  "Sanctioned Entity" means (a) a country or territory or a government of a country
 or territory, (b) an agency of the government of a country or territory, (c) an organization directly
 or indirectly controlled by a country or territory or its government, or (d) a Person resident in or
 determined to be resident in a country or territory, in each case of clauses (a) through (d) that is a
 target of Sanctions, including a target of any country or territory sanctions program administered
 and enforced by OFAC.

                "Sanctioned Person" means, at any time (a) any Person named on the list of
 Specially Designated Nationals and Blocked Persons maintained by OFAC or OFAC's
 consolidated Non-SDN list, (b) a Person or legal entity that is a target of Sanctions, (c) any
 Person operating, organized or resident in a Sanctioned Entity, or (d) any Person directly or
 indirectly majority-owned or controlled (individually or in the aggregate) by or acting on behalf
 of any such Person or Persons described in clauses (a) through (c) above.

                 "Sanctions" means individually and collectively, respectively, any and all
 economic sanctions, trade sanctions, financial sanctions, sectoral sanctions, secondary sanctions,
 trade embargoes anti-terrorism laws and other sanctions laws, regulations or embargoes,
 including those imposed, administered or enforced from time to time by: (a) the United States of
 America, including those administered by OFAC, the U.S. Department of State, the U.S.
 Department of Commerce, or through any existing or future executive order, (b) the United
 Nations Security Council, (c) the European Union or any European Union member state, (d) Her
 Majesty's Treasury of the United Kingdom, (d) the Government of Canada or (e) any other
 Governmental Authority with jurisdiction over any member of Lender Group or any Loan Party
 or any of their respective Subsidiaries or Affiliates.

                "S&P" has the meaning specified therefor in the definition of Cash Equivalents.

                "SEC" means the United States Securities and Exchange Commission and any
 successor thereto.


                                       Schedule 1.1 – Page 54
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 334 of 535


                "Securities Account" means a securities account (as that term is defined in the
 Code).

               "Securities Act" means the Securities Act of 1933, as amended from time to time,
 and any successor statute.

               "Security Agreements" means the US Security Agreement and the Canadian
 Security Agreement.

                "Settlement" has the meaning specified therefor in Section 2.3(e)(i) of the
 Agreement.

                "Settlement Date" has the meaning specified therefor in Section 2.3(e)(i) of the
 Agreement.

                "Sole Book Runner" has the meaning set forth in the preamble to the Agreement.

                "Sole Lead Arranger" has the meaning set forth in the preamble to the Agreement.

                 "Specified Competitor" means those Persons that are competitors of Parent and its
 Subsidiaries identified by name in a writing (together with any holders of controlling Equity
 Interests of such Persons or Subsidiaries of such Persons that are clearly identifiable as such by
 virtue of their names, but excluding any direct or indirect owners constituting financial
 institutions, institutional funds or other institutional investors that own equity interests in a
 portfolio of companies) delivered by or on behalf of Parent to Agent prior to the date hereof that
 is clearly and conspicuously marked "Specified Competitor Listing" and that has been expressly
 acknowledged and agreed to in writing by Agent prior to the date hereof (it being agreed that no
 Specified Competitor shall exist if such list is not so delivered to or acknowledged by Agent).

               "Specified Reserves" means a reserve in an amount equal to the sum of any
 claims under § 503(b)(9) of the Bankruptcy Code.

                "Sponsor" means Sentinel Capital Partners, L.L.C.

                  "Sponsor Affiliated Entity" means Sponsor or any of its Affiliates (other than
 Loan Parties or their Subsidiaries and other than operating portfolio companies of Sponsor and
 its Affiliates).

                "Spot Rate" means, for a currency, the rate determined by Agent to be the rate
 quoted by Wells Fargo acting in such capacity as the spot rate for the purchase by Wells Fargo of
 such currency with another currency through its principal foreign exchange trading office at
 approximately 11:00 a.m. (New York time) on the date two Business Days prior to the date as of
 which the foreign exchange computation is made; provided, that Agent may obtain such spot rate
 from another financial institution designated by Agent if Wells Fargo acting in such capacity
 does not have as of the date of determination a spot buying rate for any such currency.

               "Standard Letter of Credit Practice" means, for an Issuing Lender, any domestic
 or foreign law or letter of credit practices applicable in the city in which such Issuing Lender


                                      Schedule 1.1 – Page 55
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 335 of 535


 issued the applicable Letter of Credit or, for its branch or correspondent, such laws and practices
 applicable in the city in which it has advised, confirmed or negotiated such Letter of Credit, as
 the case may be, in each case, (a) which letter of credit practices are of banks that regularly issue
 letters of credit in the particular city, and (b) which laws or letter of credit practices are required
 or permitted under ISP or UCP, as chosen in the applicable Letter of Credit.

               "Subsidiary" of a Person means a corporation, partnership, limited liability
 company, unlimited liability company or other entity in which that Person directly or indirectly
 owns or controls the Equity Interests having ordinary voting power to elect a majority of the
 Board of Directors of such corporation, partnership, limited liability company, unlimited liability
 company, or other entity.

                "Superpriority Claim" has the meaning specified therefore in Section 4.4(c) of the
 Agreement.

                "Swap Obligation" has the meaning specified therefor in the Security Agreement.

                 "Swing Lender" means the US Swing Lender and/or the Canadian Swing Lender,
 as the context requires.

                "Swing Loan" means the US Swing Loan and/or the Canadian Swing Loan, as the
 context requires.

              "Swing Loan Exposure" means the US Swing Loan Exposure and/or the Canadian
 Swing Loan Exposure, as the context requires.

                "Taxes" means any taxes, levies, imposts, duties, fees, assessments or other
 charges of whatever nature now or hereafter imposed by any jurisdiction or by any political
 subdivision or taxing authority thereof or therein, and all interest, penalties or similar liabilities
 with respect thereto.

                "Tax Lender" has the meaning specified therefor in Section 14.2(a) of the
 Agreement.

                "Term Loan Agent" means "Term Loan Agent" as defined in the Intercreditor
 Agreement.

                "Term Loan Credit Agreement" means the Debtor-in-Possession Credit
 Agreement, dated as of the date hereof, by and among Parent, HHFH and HSP, the lenders from
 time to time party thereto and Barings Finance LLC, as the administrative agent thereunder.

                 "Term Loan Debt" means the Indebtedness under the Term Loan Documents and
 the Pre-Petition Term Facility Documents (as defined in the Term Loan Credit Agreement as in
 effect on the date hereof).

                "Term Loan Documents" means the "Term Loan Documents" as defined in the
 Intercreditor Agreement.



                                        Schedule 1.1 – Page 56
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                          Pg 336 of 535


                 "Term Loan Lenders" means the lenders party to the Term Loan Credit
 Agreement.

                 "Term Loan Priority Collateral Sale" has the meaning specified therefor in
 Section 5.25.

                "Term Loan Proceeds Account" means a special account established by HSP (or,
 prior to the establishment of such account pursuant to the Term Loan Credit Agreement, an
 existing account of US Borrowers at Wells Fargo that is not subject to a Control Agreement and
 does not hold other amounts other then pending payroll disbursements) into which the proceeds
 of the Indebtedness funded under the Term Loan Credit Agreement shall be deposited (with no
 other funds to be deposited in such account) until such proceeds are used in compliance with
 Section 7 hereof.

                "Term Loan Priority Collateral" has the meaning specified therefor in the
 Intercreditor Agreement.

                "Testing Period" means (x) as of end of the week that is the third Friday after the
 Filing Date, the period commencing with the first day of the first calendar week covered by the
 Approved Budget and ending with the last day of such week; and (y) as of the end of each
 consecutive two-week period ending thereafter (ending with the last such full two-week period
 ending during the Life of the Case), the period commencing with the first day of the first
 calendar week covered by the Approved Budget and ending with the last day of the applicable
 week referenced in this clause (y).

                 "Transactions" means, collectively, (a) commencement of the Bankruptcy Cases,
 and the Recognition Proceedings, (b) the funding of the Term Loans (as defined in the Term
 Loan Credit Agreement) on the Closing Date in accordance with the terms hereof and thereof, (c)
 the initial extensions of credit under this Agreement and (d) the payment of all fees, costs and
 expenses in connection with the foregoing to the extent set forth in the Approved Budget.

               "UCP" means, with respect to any Letter of Credit, the Uniform Customs and
 Practice for Documentary Credits 2007 Revision, International Chamber of Commerce
 Publication No. 600 and any subsequent revision thereof adopted by the International Chamber
 of Commerce on the date such Letter of Credit is issued.

               "Unasserted Contingent Indemnification Obligations" means contingent
 indemnification obligations to the extent no demand or claim has been made with respect thereto
 and no claim giving rise thereto has been asserted.

                 "United States" means the United States of America.

                 "Unused Line Fee" has the meaning specified therefor in Section 2.10(b) of the
 Agreement.

                 "US Availability" means, as of any date of determination, the amount that US
 Borrowers are entitled to borrow as US Revolving Loans under Section 2.1 of the Agreement
 (after giving effect to the then outstanding US Revolver Usage).


                                      Schedule 1.1 – Page 57
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 337 of 535


                 "US Bank Product" means any one or more of the following financial products or
 accommodations extended to Parent or its Subsidiaries (other than a Canadian Loan Party) by a
 Bank Product Provider: (a) credit cards (including commercial cards (including so-called
 "purchase cards", "procurement cards" or " p-cards")), (b) payment card processing services,
 (c) debit cards, (d) stored value cards, (e) Cash Management Services, or (f) transactions under
 Hedge Agreements.

                "US Bank Product Agreements" means those agreements entered into from time
 to time by Parent or its Subsidiaries (other than a Canadian Loan Party) with a Bank Product
 Provider in connection with the obtaining of any of the US Bank Products.

                 "US Bank Product Obligations" means (a) all obligations, liabilities,
 reimbursement obligations, fees, or expenses owing by Parent or its Subsidiaries (other than a
 Canadian Loan Party) to any Bank Product Provider pursuant to or evidenced by a US Bank
 Product Agreement and irrespective of whether for the payment of money, whether direct or
 indirect, absolute or contingent, due or to become due, now existing or hereafter arising, (b) all
 US Hedge Obligations, and (c) all amounts that Agent or any Lender is obligated to pay to a
 Bank Product Provider as a result of Agent or such Lender purchasing participations from, or
 executing guarantees or indemnities or reimbursement obligations to, a Bank Product Provider
 with respect to the US Bank Products provided by such Bank Product Provider to Parent or its
 Subsidiaries (other than a Canadian Loan Party).

                "US Bank Product Reserves" means, as of any date of determination, those
 reserves that Agent deems necessary or appropriate to establish (based upon the Bank Product
 Providers' determination of the liabilities and obligations of Parent and its Subsidiaries (other
 than any Canadian Loan Party) in respect of US Bank Product Obligations after notice by US
 Bank Product Providers to, and with the consent of Agent) in respect of US Bank Products then
 provided or outstanding.

                 "US Base Rate" means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
 Non-Base Rate (which rate shall be calculated based upon an Interest Period of one month and
 shall be determined on a daily basis), plus 1.50 percentage points, and (c) the rate of interest
 announced, from time to time, within Wells Fargo at its principal office in San Francisco as its
 "prime rate", with the understanding that the "prime rate" is one of Wells Fargo's base rates (not
 necessarily the lowest of such rates) and serves as the basis upon which effective rates of interest
 are calculated for those loans making reference thereto and is evidenced by the recording thereof
 after its announcement in such internal publications as Wells Fargo may designate (and, if any
 such announced rate is below zero, then the rate determined pursuant to this clause (c) shall be
 deemed to be zero)

               "US Borrowing" means a borrowing consisting of US Revolving Loans made on
 the same day by the Lenders (or Agent on behalf thereof), or by US Swing Lender in the case of
 a US Swing Loan, or by Agent in the case of an US Extraordinary Advance.




                                      Schedule 1.1 – Page 58
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 338 of 535


                "US Borrowing Base" means, as of any date of determination, the result of:

               (a)    85% of the amount of US Eligible Accounts, less the amount, if any, of
 the US Dilution Reserve, plus

                (b)    the lower of

                      (i)     the product of 75% multiplied by the value (calculated at the lower
        of cost or market on a basis consistent with US Borrowing Base Companies' historical
        accounting practices) of US Eligible Inventory at such time,

                       (ii)   the product of 85% multiplied by the Net Recovery Percentage
        identified in the most recent inventory appraisal ordered and obtained by Agent
        multiplied by the value (calculated at the lower of cost or market on a basis consistent
        with the US Borrowing Base Companies' historical accounting practices) of US Eligible
        Inventory (such determination may be made as to different categories of Eligible
        Inventory based upon the Net Recovery Percentage applicable to such categories) at such
        time, and

                        (iii)   an amount equal to (A) $37,500,000, minus (B) the amount of the
        contribution of Canadian Eligible Inventory to the Canadian Borrowing Base under
        clause (b) of the definition of Canadian Borrowing Base, minus

                (c)     the aggregate amount of reserves, if any, established by Agent under
 Section 2.1(c) of the Agreement;

 provided, that US Availability attributable to US Eligible Inventory consisting of US Eligible In-
 Transit Inventory shall not exceed $15,000,000.

               "US Borrowing Base Company" means HSP, PCF, Cushion and each US
 Guarantor other than Parent or HHFH.

               "US Copyright Security Agreement" has the meaning specified therefor in the US
 Security Agreement.

              "US Designated Account" means the US Deposit Account identified on
 Schedule D-2 to the Agreement (or such other Deposit Account located at US Designated
 Account Bank that has been designated as such, in writing, by Administrative Borrower to
 Agent).

               "US Designated Account Bank" has the meaning specified therefor in
 Schedule D-2 to the Agreement (or such other bank that is located within the United States that
 has been designated as such, in writing, by Administrative Borrower to Agent).

                "US Dilution" means, as of any date of determination, a percentage, based upon
 the experience of the immediately prior 12 months, that is the result of dividing the Dollar
 amount of (a) bad debt write-downs, discounts, advertising allowances, credits, or other dilutive
 items with respect to all US Borrowing Base Companies' Accounts during such period, by (b) all


                                      Schedule 1.1 – Page 59
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                           Pg 339 of 535


 US Borrowing Base Companies' billings with respect to all US Borrowing Base Companies'
 Accounts during such period.

                 "US Dilution Reserve" means, as of any date of determination, an amount
 sufficient to reduce the advance rate against US Eligible Accounts by 1 percentage point for each
 percentage point by which US Dilution is in excess of 5%. If the US Dilution does not exceed
 5%, the US Dilution Reserve shall be zero.

                "US Eligible Accounts" means those Accounts created by a US Borrowing Base
 Company in the ordinary course of its business, that arise out of such US Borrowing Base
 Company's sale of goods or rendition of services, that comply with each of the representations
 and warranties respecting US Eligible Accounts made in the Loan Documents, and that are not
 excluded as ineligible by virtue of one or more of the excluding criteria set forth below;
 provided, that such criteria may be revised from time to time by Agent in Agent's Permitted
 Discretion to address the results of any field examination performed by (or on behalf of) Agent
 from time to time after the Closing Date. In determining the amount to be included, US Eligible
 Accounts shall be calculated net of customer deposits, unapplied cash, taxes, discounts, credits,
 allowances, and rebates. US Eligible Accounts shall not include the following:

                (a)     Accounts that the Account Debtor has failed to pay within ninety (90)
 days of original invoice date or within sixty (60) days of original due date,

                (b)    Accounts owed by an Account Debtor (or its Affiliates) where 50% or
 more of all Accounts owed by that Account Debtor (or its Affiliates) are deemed ineligible under
 clause (a) above,

                 (c)    Accounts with respect to which the Account Debtor is an Affiliate of a
 Borrower or an employee or agent of a Borrower or any Affiliate of a Borrower, excluding,
 however, any Account Debtor that is an Affiliate of a Loan Party, solely because such Affiliate is
 owned or controlled by the Sponsor or its Affiliates so long as such transactions are on terms no
 less favorable than similar transactions with independent third parties,

               (d)    Accounts arising in a transaction wherein goods are placed on
 consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a bill
 and hold, or any other terms by reason of which the payment by the Account Debtor may be
 conditional,

                (e)      Accounts that are not payable in Dollars,

                 (f)    Accounts with respect to which the Account Debtor either (i) does not
 maintain its chief executive office in the United States or any territory thereof, or (ii) is not
 organized under the laws of the United States or any state or territory thereof, or (iii) is the
 government of any foreign country or sovereign state (for greater certainty, other than the United
 States), or of any state, province, municipality, or other political subdivision thereof, or of any
 department, agency, public corporation, or other instrumentality thereof, unless (A) the Account
 is supported by an irrevocable letter of credit reasonably satisfactory to Agent (as to form,
 substance, and issuer or domestic confirming bank) that has been delivered to Agent and is



                                       Schedule 1.1 – Page 60
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 340 of 535


 directly drawable by Agent, or (B) the Account is covered by credit insurance in form, substance,
 and amount, and by an insurer, reasonably satisfactory to Agent,

                  (g)    Accounts with respect to which the Account Debtor is either (i) the United
 States or any department, agency, or instrumentality of the United States (exclusive, however, of
 Accounts with respect to which the applicable US Borrowing Base Company has complied, to
 the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31 USC §3727), or
 (ii) any state of the United States,

                (h)     Accounts with respect to which the Account Debtor is a creditor of a Loan
 Party, has or has asserted a right of recoupment or setoff, or has disputed its obligation to pay all
 or any portion of the Account, to the extent of such claim, right of recoupment or setoff, or
 dispute,

                (i)    Accounts with respect to an Account Debtor whose total obligations
 owing to US Borrowing Base Companies exceeds 15% of all US Eligible Accounts (or, if the
 Account Debtor is (A) Wal-Mart, 50% of all US Eligible Accounts, (B) Kohl's, 50% of all US
 Eligible Accounts (or during April 1 through September 30 of any year, 25% of all US Eligible
 Accounts), (C) Costco, 25% of all US Eligible Accounts, and (D) Bed, Bath & Beyond, 25% of
 all US Eligible Accounts), to the extent of the obligations owing by such Account Debtor in
 excess of such percentage; provided, that, in each case, the amount of US Eligible Accounts that
 are excluded because they exceed the foregoing percentage shall be determined by Agent based
 on all of the otherwise US Eligible Accounts prior to giving effect to any eliminations based
 upon the foregoing concentration limit,

                (j)     to Borrowers' knowledge, Accounts with respect to which the Account
 Debtor is subject to an Insolvency Proceeding, is not Solvent, has gone out of business, or as to
 which a Borrower has received notice of an imminent Insolvency Proceeding or a material
 impairment of the financial condition of such Account Debtor,

                 (k)    Accounts, the collection of which, Agent, in its Permitted Discretion,
 believes to be doubtful, including by reason of the Account Debtor's financial condition,

                (l)    Accounts that are not subject to a valid and perfected first priority Agent's
 Lien (subject to Permitted Liens having priority under applicable law for which reserves have
 been established pursuant to Section 2.1(c)),

               (m)    Accounts with respect to which (i) the goods giving rise to such Account
 have not been shipped and billed to the Account Debtor, or (ii) the services giving rise to such
 Account have not been performed and billed to the Account Debtor,

               (n)    Accounts with respect to which the Account Debtor is a Sanctioned
 Person or Sanctioned Entity, or

                (o)     Accounts that represent the right to receive progress payments or other
 advance billings that are due prior to the completion of performance by Loan Parties of the
 subject contract for goods or services.



                                       Schedule 1.1 – Page 61
19-11608-mew        Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                           Pg 341 of 535


              "US Eligible In-Transit Inventory" means Eligible In-Transit Inventory owned by
 a US Borrowing Base Company.

                "US Eligible Inventory" means Inventory of a US Borrowing Base Company
 consisting of raw materials and finished goods, that complies with each of the representations
 and warranties respecting US Eligible Inventory made in the Loan Documents, and that is not
 excluded as ineligible by virtue of one or more of the excluding criteria set forth below;
 provided, that such criteria may be revised from time to time by Agent in Agent's Permitted
 Discretion to address the results of any field examination or appraisal performed by Agent from
 time to time after the Closing Date. In determining the amount to be so included, Inventory shall
 be valued at the lower of cost or market on a basis consistent with the applicable US Borrowing
 Base Company's historical accounting practices. An item of Inventory shall not be included in
 US Eligible Inventory if:

               (a)      the applicable US Borrowing Base Company does not have good, valid,
 and marketable title thereto,

               (b)     the applicable US Borrowing Base Company does not have actual and
 exclusive possession thereof (either directly or through a bailee or agent of such US Borrowing
 Base Company),

               (c)     it is not located at one of the locations in the continental United States set
 forth on Schedule E-1 (as such schedule may be updated pursuant to Section 5.14) to the
 Agreement (or in-transit from one such location to another such location),

                (d)     it is in-transit to or from a location of the applicable US Borrowing Base
 Company (other than in-transit from one location set forth on Schedule E-1 to the Agreement to
 another location set forth on Schedule E-1 to the Agreement), unless it is US Eligible In-Transit
 Inventory,

                 (e)    it is located on real property leased by the applicable US Borrowing Base
 Company or in a contract warehouse, in each case, unless either (i) it is subject to a Collateral
 Access Agreement executed by the lessor or warehouseman, as the case may be, and it is
 segregated or otherwise separately identifiable from goods of others, if any, stored on the
 premises or (ii) Agent has established a Landlord Reserve with respect to such location,

                (f)     it is the subject of a bill of lading or other document of title, unless it is US
 Eligible In-Transit Inventory,

                (g)     it is not subject to a valid and perfected first priority Agent's Lien (subject
 to Permitted Liens having priority under applicable law for which reserves have been established
 pursuant to Section 2.1(c)),

               (h)    it consists of goods returned or rejected by a US Borrowing Base
 Company's customers unless such goods are in salable condition and may be sold as new and
 unused Inventory by US Loan Parties in the ordinary course of their business to their customers,




                                        Schedule 1.1 – Page 62
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 342 of 535


                 (i)     it consists of goods that are obsolete or slow moving, work-in-process,
 restrictive or custom items or goods that constitute spare parts, packaging and shipping materials,
 supplies used or consumed in a US Borrowing Base Company's business, bill and hold goods,
 defective goods, "seconds," or Inventory acquired on consignment, or

                 (j)    it is subject to third party trademark, or other intellectual property or
 proprietary rights, unless Agent is reasonably satisfied that such Inventory can be freely sold by
 Agent on and after the occurrence of an Event of a Default, without Agent infringing any rights
 of, or incurring any liabilities to, any licensor or owner of such third party rights, other than
 royalties at the contractual rate with respect to Inventory subject to a third party license with a
 Loan Party.

                "US Extraordinary Advances" has the meaning specified therefor in
 Section 2.3(d)(iii) of the Agreement.

                "US Foreign Holdco" means any Subsidiary of Parent organized under the laws of
 a State of the United States or the District of Columbia and whose assets consist substantially of
 stock or other equity (or instruments treated as equity for U.S. federal income tax purposes) of
 one or more CFCs and other assets of de minimis value (including, without limitation, Canadian
 Borrower).

                "US Guarantor" means (a) Parent and (b) each Subsidiary of Parent that is or
 becomes a guarantor of all or a part of the US Obligations or Canadian Obligations, or (c) such
 Persons that are debtors in the Bankruptcy Cases or as are required from time to time to become
 a US Guarantor pursuant to the terms hereof.

               "US Guaranty" means that certain Guaranty dated as of the October 21, 2014,
 executed and delivered by the US Guarantors to Agent, with respect to the Canadian Obligations,
 as amended pursuant to the Reaffirmation Agreement.

                "US Hedge Obligations" means any and all obligations or liabilities, whether
 absolute or contingent, due or to become due, now existing or hereafter arising, of Parent or its
 Subsidiaries (other than any Canadian Loan Party) arising under, owing pursuant to, or existing
 in respect of Hedge Agreements entered into with one or more of the Hedge Providers.

                "US Issuing Lender" means Wells Fargo or any other Lender that, at the request
 of Administrative Borrower and with the consent of Agent (such consent not to be unreasonably
 withheld or delayed), agrees, in such Lender's sole discretion, to become a US Issuing Lender for
 the purpose of issuing US Letters of Credit pursuant to Section 2.11A of the Agreement and US
 Issuing Lender shall be a Lender.

               "US Letter of Credit" means a letter of credit (as that term is defined in the Code)
 issued by US Issuing Lender for the account of a US Borrower.

                "US Letter of Credit Disbursement" means a payment made by US Issuing Lender
 pursuant to a US Letter of Credit.




                                      Schedule 1.1 – Page 63
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 343 of 535


                "US Letter of Credit Exposure" means, as of any date of determination with
 respect to any Lender, such Lender's Pro Rata Share of the US Letter of Credit Usage on such
 date.

              "US Letter of Credit Fee" has the meaning specified therefor in Section 2.6(b) of
 the Agreement.

             "US Letter of Credit Usage" means, as of any date of determination, the aggregate
 undrawn amount of all outstanding US Letters of Credit.

                 "US LIBOR Rate" means the rate per annum as published by ICE Benchmark
 Administration Limited (or any successor page or other commercially available source as the
 Agent may designate from time to time) as of 11:00 a.m., London time, two Business Days prior
 to the commencement of the requested Interest Period, for a term, and in an amount, comparable
 to the Interest Period and the amount of the Non-Base Rate Loan requested (whether as an initial
 Non-Base Rate Loan or as a continuation of a Non-Base Rate Loan or as a conversion of a Base
 Rate Loan to a Non-Base Rate Loan) by Borrowers in accordance with this Agreement (and, if
 any such published rate is below zero, the Non-Base Rate shall be deemed to be zero). Each
 determination of the US LIBOR Rate shall be made by Agent and shall be conclusive in the
 absence of manifest error.

                "US Loan Account" has the meaning specified therefor in Section 2.9 of the
 Agreement.

                "US Loan Party" means any US Borrower or any US Guarantor.

                "US Maximum Revolver Amount" means $90,000,000, as may be decreased by
 the amount of reductions in the US Revolver Commitments made in accordance with
 Section 2.4(c) of the Agreement.

                 "US Obligations" means (a) all loans (including the US Revolving Loans
 (inclusive of US Extraordinary Advances and US Swing Loans)), debts, principal, interest
 (including any interest that accrues after the commencement of an Insolvency Proceeding,
 regardless of whether allowed or allowable in whole or in part as a claim in any such Insolvency
 Proceeding), reimbursement or indemnification obligations with respect to US Letters of Credit
 (irrespective of whether contingent), premiums, liabilities (including all amounts charged to the
 US Loan Account pursuant to the Agreement), obligations (including indemnification
 obligations) of any US Loan Party, fees (including the fees provided for in the Fee Letter) of any
 US Loan Party, Lender Group Expenses (including any fees or expenses that accrue after the
 commencement of an Insolvency Proceeding, regardless of whether allowed or allowable in
 whole or in part as a claim in any such Insolvency Proceeding) of any US Loan Party, guaranties
 of any US Loan Party, and all covenants and duties of any other kind and description owing by
 any US Loan Party arising out of, under, pursuant to, in connection with, or evidenced by the
 Agreement or any of the other Loan Documents and irrespective of whether for the payment of
 money, whether direct or indirect, absolute or contingent, due or to become due, now existing or
 hereafter arising, and including all interest not paid when due and all other expenses or other
 amounts that any US Loan Party is required to pay or reimburse by the Loan Documents or by



                                      Schedule 1.1 – Page 64
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 344 of 535


 law or otherwise in connection with the Loan Documents, (b) all debts, liabilities, or obligations
 (including reimbursement obligations, irrespective of whether contingent) owing by any US
 Borrower or any other US Loan Party to US Issuing Lender now or hereafter arising from or in
 respect of a US Letters of Credit, and (c) all US Bank Product Obligations; provided, that US
 Obligations shall not include Excluded Swap Obligations. Without limiting the generality of the
 foregoing, the US Obligations under the Loan Documents include the obligation to pay (i) the
 principal of the US Revolving Loans, (ii) interest accrued on the US Revolving Loans, (iii) the
 amount necessary to reimburse US Issuing Lender for amounts paid or payable pursuant to US
 Letters of Credit, (iv) Letter of Credit commissions, charges, expenses, and fees, in each case in
 respect of US Letters of Credit, (v) Lender Group Expenses of any US Loan Party, (vi) fees
 payable by any US Loan Party under the Agreement or any of the other Loan Documents,
 (vii) indemnities and other amounts payable by any US Loan Party under any Loan Document
 (excluding Excluded Swap Obligations), and (viii) any guaranties by any US Loan Party of all or
 any part of the Canadian Obligations. Any reference in the Agreement or in the Loan
 Documents to the Obligations shall include all or any portion thereof and any extensions,
 modifications, renewals, or alterations thereof, both prior and subsequent to any Insolvency
 Proceeding.

                "US Overadvance" means, as of any date of determination, that the US Revolver
 Usage is greater than any of the limitations set forth in Section 2.1 or Section 2.11A.

               "US Patent Security Agreement" has the meaning specified therefor in the US
 Security Agreement.

                "US Person" means any Person that is organized under the laws of a State of the
 United States or the District of Columbia.

               "US Protective Advances" has the meaning specified therefor in Section 2.3(d)(i)
 of the Agreement.

               "US Revolver Commitment" means, with respect to each Revolving Lender, its
 US Revolver Commitment, and, with respect to all Revolving Lenders, their US Revolver
 Commitments, in each case as set forth beside such Revolving Lender's name under the
 applicable heading on Schedule C-1 to the Agreement or in the Assignment and Acceptance
 pursuant to which such Revolving Lender became a Revolving Lender under the Agreement, as
 such amounts may be reduced or increased from time to time pursuant to assignments made in
 accordance with the provisions of Section 13.1 of the Agreement.

                "US Revolver Usage" means, as of any date of determination, the sum of (a) the
 amount of outstanding US Revolving Loans (inclusive of US Swing Loans and US Protective
 Advances but excluding, for the avoidance of doubt, the Last Out Loans), plus (b) the amount of
 the US Letter of Credit Usage.

                "US Revolving Loan Exposure" means, with respect to any Revolving Lender, as
 of any date of determination (a) prior to the termination of the US Revolver Commitments, the
 amount of such Lender's US Revolver Commitment, and (b) after the termination of the US




                                      Schedule 1.1 – Page 65
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 345 of 535


 Revolver Commitments, the aggregate outstanding principal amount of the US Revolving Loans
 of such Lender.

                "US Revolving Loans" has the meaning specified therefor in Section 2.1(a) of the
 Agreement.

                "US Security Agreement" means that certain Guaranty and Security Agreement,
 dated as of Closing Date, as the same may be further amended, executed and delivered by each
 Loan Party party thereto to Agent.

                 "US Swing Lender" means Wells Fargo or any other Lender that, at the request of
 US Administrative Borrower and with the consent of Agent agrees, in such Lender's sole
 discretion, to become the US Swing Lender under Section 2.3(b) of the Agreement.

                "US Swing Loan" has the meaning specified therefor in Section 2.3(b) of the
 Agreement.

                "US Swing Loan Exposure" means, as of any date of determination with respect
 to any Lender, such Lender's Pro Rata Share of the US Swing Loans on such date.

              "US Trademark Security Agreement" has the meaning specified therefor in the
 US Security Agreement.

                "Variance Report" has the meaning specified therefor in Section 5.2(a) of the
 Agreement.

                "Vendor" means a Person that sells in-transit Inventory to a Borrower.

                "Voidable Transfer" has the meaning specified therefor in Section 17.8 of the
 Agreement.

                "Weekly Cash Flow Forecast" has the meaning specified therefore in
 Section 5.2(a) of the Agreement.

                "Wells Fargo" means Wells Fargo Bank, National Association, a national banking
 association.

                "WF Canada" means Wells Fargo Capital Finance Corporation Canada.

                "Withdrawal Liability" means liability with respect to a Multiemployer Plan as a
 result of a complete or partial withdrawal from such Multiemployer Plan, as such terms are
 defined in Part I of Subtitle E of Title IV of ERISA.

                "Write-Down and Conversion Powers" means, with respect to any EEA
 Resolution Authority, the write-down and conversion powers of such EEA Resolution Authority
 from time to time under the Bail-In Legislation for the applicable EEA Member Country, which
 write-down and conversion powers are described in the EU Bail-In Legislation Schedule.




                                     Schedule 1.1 – Page 66
19-11608-mew   Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                    Pg 346 of 535


                                    Exhibit C

                         DIP Term Loan Credit Agreement




 KE 61190851
19-11608-mew    Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                     Pg 347 of 535
                                                                      Filing Version




                             DEBTOR-IN-POSSESSION


                         TERM LOAN CREDIT AGREEMENT


                              dated as of May __, 2019


                                   by and among


                            DREAM II HOLDINGS, LLC
                                        and
                HOLLANDER HOME FASHIONS HOLDINGS, LLC,
                               as Parent Guarantors,


                     HOLLANDER SLEEP PRODUCTS, LLC,
                                    as Borrower


                  THE LENDERS THAT ARE PARTIES HERETO,
                                 as the Lenders, and


                             BARINGS FINANCE LLC,
                              as Administrative Agent




 34302914.v10
19-11608-mew         Doc 13         Filed 05/19/19 Entered 05/19/19 16:56:11                                   Main Document
                                                Pg 348 of 535



                                                    Table of Contents

                                                                                                                                  Page
 1.   DEFINITIONS AND CONSTRUCTION. ..........................................................................1
      1.1  Definitions................................................................................................................2
      1.2  Accounting Terms ....................................................................................................2
      1.3  Code .........................................................................................................................2
      1.4  Construction .............................................................................................................2
      1.5  Time References ......................................................................................................3
      1.6  Schedules and Exhibits ............................................................................................3
      1.7  Divisions ..................................................................................................................3
 2.   DIP LOANS AND TERMS OF PAYMENT. .....................................................................4
      2.1   DIP Loans ................................................................................................................4
      2.2   [Intentionally Omitted]. ...........................................................................................4
      2.3   Borrowing Procedures. ............................................................................................4
      2.4   Payments; Prepayments ...........................................................................................6
      2.5   Promise to Pay; Promissory Notes.........................................................................10
      2.6   Interest Rates: Rates, Payments, and Calculations. ..............................................11
      2.7   Crediting Payments ................................................................................................12
      2.8   [Intentionally Omitted] ..........................................................................................12
      2.9   [Intentionally Omitted]. .........................................................................................12
      2.10 Fees ........................................................................................................................12
      2.11 [Intentionally Omitted]. .........................................................................................12
      2.12 LIBOR Option. ......................................................................................................12
      2.13 Capital Requirements .............................................................................................14
      2.14 Superpriority Nature of DIP Facility Obligations and Agent’ DIP Liens. ............16
      2.15 No Discharge; Survival of Claims .........................................................................16
      2.16 Waiver of any Priming Rights ...............................................................................17
 3.   CONDITIONS; TERM OF AGREEMENT. .....................................................................17
      3.1  Conditions Precedent to the Effective Date ...........................................................17
      3.2  Conditions Precedent to Funding on the Final Order Effective Date ....................20
      3.3  Conditions to Each Extension of Credit.................................................................21
 4.   REPRESENTATIONS AND WARRANTIES..................................................................22
      4.1  Due Organization and Qualification; Subsidiaries ................................................22
      4.2  Due Authorization; No Conflict.............................................................................23
      4.3  Governmental Consents .........................................................................................23
      4.4  Binding Obligations ...............................................................................................23
      4.5  Title to Assets; No Encumbrances .........................................................................24
      4.6  Litigation ................................................................................................................24
      4.7  Compliance with Laws ..........................................................................................24
      4.8  No Material Adverse Effect ...................................................................................24
      4.9  No Default ..............................................................................................................24
      4.10 Employee Benefits .................................................................................................24


                                                                 i
19-11608-mew         Doc 13         Filed 05/19/19 Entered 05/19/19 16:56:11                                    Main Document
                                                Pg 349 of 535


      4.11      Environmental Condition .......................................................................................25
      4.12      Complete Disclosure ..............................................................................................26
      4.13      Patriot Act; Foreign Corrupt Practices Act ............................................................27
      4.14      Chapter 11 Cases....................................................................................................27
      4.15      Payment of Taxes ...................................................................................................27
      4.16      Margin Stock..........................................................................................................27
      4.17      Governmental Regulation ......................................................................................27
      4.18      OFAC .....................................................................................................................28
      4.19      Employee and Labor Matters .................................................................................28
      4.20      [Reserved] ..............................................................................................................28
      4.21      Broker Fees ............................................................................................................28
      4.22      Suppliers and Customers........................................................................................28
      4.23      Security Interest .....................................................................................................28
      4.24      DIP Orders .............................................................................................................29
      4.25      Immaterial Subsidiaries .........................................................................................29
      4.26      Intellectual Property ...............................................................................................29
      4.27      Insurance ................................................................................................................29
      4.28      Purpose of DIP Loans ............................................................................................29
 5.   AFFIRMATIVE COVENANTS. ......................................................................................30
      5.1  Financial Statements ..............................................................................................30
      5.2  Reporting................................................................................................................30
      5.3  Maintenance of Existence ......................................................................................33
      5.4  Maintenance of Properties .....................................................................................33
      5.5  Taxes ......................................................................................................................33
      5.6  Insurance ................................................................................................................33
      5.7  Inspection ...............................................................................................................34
      5.8  Compliance with Laws ..........................................................................................34
      5.9  Environmental ........................................................................................................35
      5.10 Disclosure Updates ................................................................................................35
      5.11 [Reserved] ..............................................................................................................36
      5.12 Further Assurances.................................................................................................36
      5.13 Compliance with ERISA and the IRC ...................................................................37
      5.14 Pre-Petition Credit Enhancements .........................................................................37
      5.15 Bankruptcy Covenants ...........................................................................................38
      5.16 Chapter 11 Cases....................................................................................................38
      5.17 Accounting Changes ..............................................................................................39
      5.18 Use of Proceeds......................................................................................................39
      5.19 TL Deposit Account ...............................................................................................39
      5.20 Budget Matters .......................................................................................................39
 6.   NEGATIVE COVENANTS ..............................................................................................40
      6.1 Indebtedness ...........................................................................................................40
      6.2 Liens.......................................................................................................................40
      6.3 Restrictions on Fundamental Changes ...................................................................40
      6.4 Disposal of Assets ..................................................................................................41
      6.5 Nature of Business .................................................................................................41


                                                                 ii
19-11608-mew          Doc 13          Filed 05/19/19 Entered 05/19/19 16:56:11                                    Main Document
                                                  Pg 350 of 535


       6.6        Prepayments and Amendments ..............................................................................41
       6.7        Restricted Payments ...............................................................................................41
       6.8        Accounting Methods ..............................................................................................42
       6.9        Investments ............................................................................................................42
       6.10       Transactions with Affiliates ...................................................................................42
       6.11       Use of Proceeds......................................................................................................43
       6.12       Limitation on Issuance of Equity Interests ............................................................43
       6.13       Parent Guarantors as Holding Companies .............................................................44
       6.14       Sale and Leaseback Transactions...........................................................................44
       6.15       Employee Benefits .................................................................................................44
       6.16       Burdensome Agreements .......................................................................................45
       6.17       Sanctions ................................................................................................................46
       6.18       Chapter 11 Claims..................................................................................................46
       6.19       Compliance with Approved Budget.......................................................................46
       6.20       [Reserved] ..............................................................................................................47
       6.21       Use of DIP Collateral .............................................................................................47
       6.22       Access to TL Deposit Account ..............................................................................48
 7.    [RESERVED]. ...................................................................................................................48
 8.    EVENTS OF DEFAULT ...................................................................................................48
       8.1  Payments ................................................................................................................48
       8.2  Representations and Warranties.............................................................................48
       8.3  Loan Parties ...........................................................................................................49
       8.4  Default Under Other Agreements ..........................................................................49
       8.5  Material Adverse Effect. ........................................................................................50
       8.6  Change in Control ..................................................................................................50
       8.7  Security Documents ...............................................................................................50
       8.8  Loan Documents ....................................................................................................50
       8.9  Termination Events; Milestones ............................................................................50
       8.10 RSA. The termination of the RSA by any party thereto. ......................................54
       8.11 ERISA ....................................................................................................................54
       8.12 Permitted Variances ...............................................................................................54
       8.13 ABL DIP Facility ...................................................................................................55
 9.    RIGHTS AND REMEDIES. .............................................................................................55
       9.1  Rights and Remedies..............................................................................................55
 10.   WAIVERS; INDEMNIFICATION. ..................................................................................55
       10.1 Demand; Protest; etc. .............................................................................................55
       10.2 The Lender Group’s Liability for Collateral ..........................................................56
       10.3 Indemnification ......................................................................................................56
 11.   NOTICES. ..........................................................................................................................57
 12.   CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL
       REFERENCE PROVISION. .............................................................................................58



                                                                   iii
19-11608-mew          Doc 13         Filed 05/19/19 Entered 05/19/19 16:56:11                                  Main Document
                                                 Pg 351 of 535


 13.   ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS. ........................................59
       13.1 Assignments and Participations .............................................................................59
       13.2 Successors ..............................................................................................................64
 14.   AMENDMENTS; WAIVERS. ..........................................................................................65
       14.1 Amendments and Waivers .....................................................................................65
       14.2 Mitigation; Replacement of Certain Lenders .........................................................67
       14.3 No Waivers; Cumulative Remedies .......................................................................68
 15.   AGENT; THE LENDER GROUP. ....................................................................................68
       15.1 Appointment and Authorization of Agent .............................................................68
       15.2 Delegation of Duties ..............................................................................................69
       15.3 Liability of Agent ...................................................................................................69
       15.4 Reliance by Agent ..................................................................................................69
       15.5 Notice of Default or Event of Default....................................................................70
       15.6 Credit Decision ......................................................................................................70
       15.7 Costs and Expenses; Indemnification ....................................................................71
       15.8 Agents in Individual Capacity ...............................................................................71
       15.9 Successor Agent .....................................................................................................72
       15.10 Lender in Individual Capacity ...............................................................................72
       15.11 Collateral Matters...................................................................................................72
       15.12 Restrictions on Actions by Lenders; Sharing of Payments ....................................74
       15.13 Agency for Perfection ............................................................................................74
       15.14 Payments by Agent to the Lenders ........................................................................75
       15.15 Concerning the Collateral and Related Loan Documents ......................................75
       15.16 [Intentionally Omitted] ..........................................................................................75
       15.17 Several Obligations; No Liability ..........................................................................75
       15.18 [Reserved] ..............................................................................................................75
 16.   WITHHOLDING TAXES. ................................................................................................75
       16.1 Payments ................................................................................................................75
       16.2 Exemptions ............................................................................................................76
       16.3 Reductions..............................................................................................................78
       16.4 Refunds ..................................................................................................................79
 17.   GENERAL PROVISIONS. ...............................................................................................79
       17.1 Effectiveness ..........................................................................................................79
       17.2 Section Headings ...................................................................................................79
       17.3 Interpretation ..........................................................................................................79
       17.4 Severability of Provisions ......................................................................................79
       17.5 [Intentionally Omitted] ..........................................................................................80
       17.6 Debtor-Creditor Relationship.................................................................................80
       17.7 Counterparts; Electronic Execution .......................................................................80
       17.8 Revival and Reinstatement of DIP Facility Obligations; Certain Waivers............80
       17.9 Confidentiality .......................................................................................................80
       17.10 Survival ..................................................................................................................82
       17.11 Patriot Act ..............................................................................................................82
       17.12 Integration ..............................................................................................................82


                                                                 iv
19-11608-mew      Doc 13          Filed 05/19/19 Entered 05/19/19 16:56:11                                    Main Document
                                              Pg 352 of 535


      17.13   [Intentionally Omitted] ..........................................................................................82
      17.14   Judgment Currency ................................................................................................83
      17.15   No Setoff ................................................................................................................83
      17.16   Acknowledgement and Consent to Bail-In of EEA Financial Institutions ............83




                                                               v
19-11608-mew       Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                        Pg 353 of 535


 EXHIBITS AND SCHEDULES
 Exhibit 2.3(a)  Form of Notice of Borrowing
 Exhibit 3.1     Form of Officer’s Certificate
 Exhibit 5.2(b)  Form of Compliance Certificate
 Exhibit A-1     Form of Assignment and Acceptance
 Exhibit I-1     Form of Initial Approved Budget
 Exhibit I-2     Form of Interim DIP Order
 Exhibit L-1     Form of LIBOR Notice

 Schedule A-1         Agent’s Account
 Schedule D-1         DIP Loan Commitments
 Schedule P-1         Permitted Investments
 Schedule R-1         Real Property Collateral
 Schedule 1.1         Definitions
 Schedule 1.1A        Permitted Liens
 Schedule 4.1(b)      Subscriptions, Options, Warrants, Calls of Parent
 Schedule 4.1(c)      Capitalization of Parent’s Subsidiaries
 Schedule 4.1(d)      Subscriptions, Options, Warrants, Calls of Parent’s Subsidiaries
 Schedule 4.6(a)      Litigation
 Schedule 4.10        Benefit Plans
 Schedule 4.11        Environmental Matters
 Schedule 4.14        Permitted Indebtedness
 Schedule 4.25        Immaterial Subsidiaries
 Schedule 4.26        Intellectual Property
 Schedule 4.27        Insurance
 Schedule 6.10        Affiliate Transactions




                                               vi
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 354 of 535


             DEBTOR-IN-POSSESSION TERM LOAN CREDIT AGREEMENT

         THIS DEBTOR-IN-POSSESSION TERM LOAN CREDIT AGREEMENT (this
 “Agreement”), is entered into as of May [__], 2019, by and among the lenders identified on the
 signature pages hereof (each of such lenders, together with its successors and permitted assigns,
 is referred to hereinafter as a “Lender”, as that term is hereinafter further defined), BARINGS
 FINANCE LLC, as administrative agent for each member of the Lender Group (in such
 capacity, together with its successors and assigns in such capacity, “Agent”), DREAM II
 HOLDINGS, LLC, a Delaware limited liability company (“Parent”), HOLLANDER HOME
 FASHIONS HOLDINGS, LLC, a Delaware limited liability company (“HHFH” or “Holdings”
 and together with Parent, the “Parent Guarantors”) and HOLLANDER SLEEP PRODUCTS,
 LLC, a Delaware limited liability company (“HSP” or the “Borrower”).

         WHEREAS, on May [__], 2019 (the “Petition Date”), the Borrower and the Guarantors
 commenced Chapter 11 case numbers [__] through [__], as jointly administered for procedural
 purposes at Chapter 11 case number [__] (each a “Chapter 11 Case” and collectively, the
 “Chapter 11 Cases”) by filing with the United States Bankruptcy Court for the Southern District
 of New York (the “Bankruptcy Court”) voluntary petitions for relief under Chapter 11 of Title 11
 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”).

         WHEREAS, each of the Loan Parties is continuing in the possession of its assets and in
 the management of its business as a debtor-in-possession pursuant to Sections 1107(a) and 1108
 of the Bankruptcy Code.

        WHEREAS, the Borrower has requested the Lenders to extend credit to the Borrower in
 form of term loans consisting of a superpriority debtor-in-possession secured credit facility in an
 aggregate principal amount not to exceed $28,000,000 (the “DIP Facility”) subject to this
 Agreement and, when entered, the Interim DIP Order, and the Final DIP Order, as applicable,
 which will be used in accordance with the Approved Budget and the terms of this Agreement.

       WHEREAS, the Borrower has requested the ABL DIP Lenders to extend credit to the
 Borrower in the form of revolving credit commitments in an aggregate of $90,000,000 (the
 “ABL DIP Facility”) pursuant to the terms of that certain ABL DIP Facility Agreement.

         WHEREAS, to provide security for the repayment of the loans made available pursuant
 hereto and payment of the other obligations of the Borrower hereunder, the Borrower has agreed
 to provide the Agent and the Lenders, in each case subject to the Carve-Out, with DIP Liens on
 the DIP Collateral; and

        WHEREAS, the Lenders are willing to make the requested DIP Facility available to the
 Borrower on the terms and conditions set forth in this Agreement and the Interim DIP Order and
 the Final DIP Order, as applicable:

        NOW, THEREFORE, in consideration of the premises and the mutual agreements
 contained herein, the parties hereto agree as follows:

 1.     DEFINITIONS AND CONSTRUCTION.



                                                 1
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 355 of 535


         1.1    Definitions. Capitalized terms used in this Agreement (including the preamble)
 shall have the meanings specified therefor on Schedule 1.1.

         1.2    Accounting Terms. All accounting terms not specifically defined herein shall be
 construed in accordance with GAAP; provided, that if Borrower notifies Agent that Borrower
 requests an amendment to any provision hereof to eliminate the effect of any Accounting Change
 occurring after the Effective Date or in the application thereof on the operation of such provision
 (or if Agent notifies Borrower that the Required Lenders request an amendment to any provision
 hereof for such purpose), regardless of whether any such notice is given before or after such
 Accounting Change or in the application thereof, then Agent and Borrower agree that they will
 negotiate in good faith amendments to the provisions of this Agreement that are directly affected
 by such Accounting Change with the intent of having the respective positions of the Lenders and
 Borrower after such Accounting Change conform as nearly as possible to their respective
 positions before such Accounting Change and, until any such amendments have been agreed
 upon and agreed to by the Required Lenders, the provisions in this Agreement shall be calculated
 as if no such Accounting Change had occurred; provided, further, that notwithstanding any
 Accounting Change after the Effective Date that would require lease obligations that would be
 treated as operating leases as of the Effective Date to be classified and accounted for as capital
 leases or otherwise reflected on Parent and its Subsidiaries’ consolidated balance sheet, for the
 purposes of determining compliance with any covenant contained herein, such obligations shall
 be treated in the same manner as operating leases are treated as of the Effective Date. When
 used herein, the term “financial statements” shall include the notes and schedules thereto.
 Whenever the term “Parent” is used in respect of a financial covenant or a related definition, it
 shall be understood to mean Parent and its Subsidiaries on a consolidated basis, unless the
 context clearly requires otherwise. Notwithstanding anything to the contrary contained herein,
 all financial statements delivered hereunder shall be prepared, and all financial covenants
 contained herein shall be calculated, without giving effect to any election under the Statement of
 Financial Accounting Standards No. 159 (or any similar accounting principle) permitting a
 Person to value its financial liabilities or Indebtedness at the fair value thereof.

         1.3     Code. Any terms used in this Agreement that are defined in the Code shall be
 construed and defined as set forth in the Code unless otherwise defined herein; provided,
 however, that to the extent that the Code is used to define any term herein and such term is
 defined differently in different Articles of the Code, the definition of such term contained in
 Article 9 of the Code shall govern.

         1.4     Construction. Unless the context of this Agreement or any other Loan
 Document clearly requires otherwise, references to the plural include the singular, references to
 the singular include the plural, the terms “includes” and “including” are not limiting, and the
 term “or” has, except where otherwise indicated, the inclusive meaning represented by the phrase
 “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
 Agreement or any other DIP Loan Document refer to this Agreement or such other DIP Loan
 Document, as the case may be, as a whole and not to any particular provision of this Agreement
 or such other DIP Loan Document, as the case may be. Unless the context of this Agreement or
 any other DIP Loan Document clearly requires otherwise, references to “law” means all
 international, foreign, federal, state, provincial and local statutes, treaties, rules, guidelines,
 regulations, by-laws, ordinances, decrees, codes and administrative or judicial or arbitral or


                                                 2
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 356 of 535


 administrative or ministerial or departmental or regulatory precedents or authorities, including
 the interpretation or administration thereof by any Governmental Authority charged with the
 enforcement, interpretation or administration thereof, and all applicable administrative orders,
 directed duties, requests, licenses, authorizations and permits of, and agreements with, any
 Governmental Authority, in each case, whether or not having the force of law. Section,
 subsection, clause, schedule, and exhibit references herein are to this Agreement unless
 otherwise specified. Any reference in this Agreement or in any other DIP Loan Document to
 any agreement, instrument, or document shall include all alterations, amendments, changes,
 extensions, modifications, renewals, replacements, substitutions, joinders, and supplements,
 thereto and thereof, as applicable (subject to any restrictions on such alterations, amendments,
 changes, extensions, modifications, renewals, replacements, substitutions, joinders, and
 supplements set forth herein). The words “asset” and “property” shall be construed to have the
 same meaning and effect and to refer to any and all tangible and intangible assets and properties.
 Any reference herein or in any other DIP Loan Document to the satisfaction, repayment, or
 payment in full of the DIP Facility Obligations shall mean (a) the payment or repayment in full
 in immediately available funds in Dollars of (i) the principal amount of, and interest accrued and
 unpaid with respect to, all outstanding DIP Loans, (ii) all Lender Group Expenses that have
 accrued and are unpaid regardless of whether demand has been made therefor, (iii) all fees or
 charges that have accrued hereunder or under any other DIP Loan Document and are unpaid,
 (b) the receipt by Agent of cash collateral in Dollars in order to secure any other contingent DIP
 Facility Obligations for which a claim or demand for payment has been made on or prior to such
 time or in respect of matters or circumstances known to Agent or a Lender at such time that are
 reasonably expected to result in any loss, cost, damage, or expense (including attorneys’ fees and
 legal expenses), such cash collateral to be in such amount as Agent reasonably determines is
 appropriate to secure such contingent DIP Facility Obligations, (c) the payment or repayment in
 full in immediately available funds in Dollars of all other outstanding DIP Facility Obligations
 other than in each case of clauses (a) to (c) hereof, Unasserted Contingent Indemnification
 Obligations, and (d) the termination of all of the DIP Loan Commitments of the Lenders. Any
 reference herein to any Person shall be construed to include such Person’s permitted successors
 and assigns. Any requirement of a writing contained herein or in any other DIP Loan Document
 shall be satisfied by the transmission of a Record.

         1.5   Time References. Unless the context of this Agreement or any other DIP Loan
 Document clearly requires otherwise, all references to time of day refer to Eastern Standard
 Time or Eastern daylight saving time, as in effect in New York City, New York on such day.
 For purposes of the computation of a period of time from a specified date to a later specified
 date, the word “from” means “from and including” and the words “to” and “until” each means
 “to and including”; provided that, with respect to a computation of fees or interest payable to
 Agent or any Lender, such period shall in any event consist of at least one full day.

       1.6    Schedules and Exhibits. All of the schedules and exhibits attached to this
 Agreement shall be deemed incorporated herein by reference.

         1.7     Divisions. For all purposes under the DIP Loan Documents, in connection with
 any division or plan of division under Delaware law (or any comparable event under a different
 jurisdiction’s laws): (a) if any asset, right, obligation or liability of any Person becomes the asset,
 right, obligation or liability of a different Person, then it shall be deemed to have been transferred


                                                   3
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 357 of 535


 from the original Person to the subsequent Person, and (b) if any new Person comes into
 existence, such new Person shall be deemed to have been organized on the first date of its
 existence by the holders of its Equity Interests at such time.

 2.     DIP LOANS AND TERMS OF PAYMENT.

        2.1     DIP Loans.

                (a)     On the Effective Date, each Lender, subject to, and in accordance with,
 this Agreement, agrees to severally, and not jointly or jointly and severally, make an Interim DIP
 Loan to and for the account of the Borrower as provided herein, in the amount of such Lender’s
 Interim DIP Loan Commitment (subject to any limitations contained within the Interim DIP
 Order or the Final DIP Order, as applicable). The Interim DIP Loans shall be made in one draw
 on the Effective Date, and the Interim DIP Loan Commitments shall be immediately terminated
 after the funding of the Interim DIP Loans. Once repaid, no part of the Interim DIP Loans may
 be reborrowed.

               (b)     On the Final Order Effective Date, each Lender, subject to, and in
 accordance with, this Agreement, agrees to severally, and not jointly or jointly and severally,
 make a Final DIP Loan to and for the account of the Borrower as provided herein, in the amount
 of such Lender’s Final DIP Loan Commitment (subject to any limitations contained within the
 Interim DIP Order or the Final DIP Order, as applicable). The Final DIP Loans shall be made in
 one draw on the Final Order Effective Date, and the Final DIP Loan Commitments shall be
 immediately terminated after the funding of the Final DIP Loans. Once repaid, no part of the
 Final DIP Loans may be reborrowed.

                (c)     On the date that is the first Business Day of the last week of the Life of the
 Case (such earlier date, the “Budget Advance Date”), each Lender, subject to, and in accordance
 with, this Agreement, agrees to severally, and not jointly or jointly and severally, make a Budget
 Advance Date DIP Loan to and for the account of the Borrower as provided herein, in the
 amount of such Lender’s Budget Advance Date Commitment (subject to any limitations
 contained within the DIP Orders). The Budget Advance Date DIP Loans shall be made in one
 draw on the Budget Advance Date, and the Budget Advance Date Commitments shall be
 immediately terminated after the funding of the Budget Advance Date Loans. Once repaid, no
 part of the Budget Advance Date DIP Loans may be reborrowed.

        2.2     [Intentionally Omitted].

        2.3     Borrowing Procedures.

                 (a)     Procedure for Borrowing DIP Loans. Borrower shall deliver to Agent a
 notice of borrowing, in substantially the form set forth on Exhibit 2.3(a), not later than 12:00
 p.m. one Business Day (or such shorter period as Agent may agree in its reasonable discretion)
 before (i) the anticipated Effective Date, requesting that the Lenders make the Interim DIP Loans
 on the Effective Date, (ii) the anticipated Final Order Effective Date, requesting that the Lenders
 make the Final DIP Loans on the Final Order Effective Date, and (iii) the anticipated Budget
 Advance Date, requesting that the Lenders make the Budget Advance Date DIP Loans on the
 Budget Advance Date. The notice of borrowing shall be irrevocable and shall specify (i) the


                                                  4
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 358 of 535


 principal amount of the DIP Loans to be borrowed, (ii) the requested date of the borrowing
 (which shall be a Business Day), and (iii) the location and number of the accounts to which funds
 are to be disbursed. Requests for LIBOR Rate Loans will also be subject to Section 2.12.

                (b)     Making of DIP Loans. Upon receipt of such notice of borrowing, the
 Agent shall promptly notify each Lender thereof. Not later than 12:00 p.m. (or, if later, promptly
 following the satisfaction of the conditions precedent to the initial extension of credit hereunder
 set forth in Section 3), on (i) the Effective Date, each Lender shall make available to Borrower
 an amount (through the Agent) in immediately available funds equal to such Lender’s Pro Rata
 Share of the requested Interim DIP Loans, (ii) the Final Order Effective Date, each Lender shall
 make available to Borrower an amount (through the Agent) in immediately available funds equal
 to such Lender’s Pro Rata Share of the requested Final DIP Loans, and (iii) the Budget Advance
 Date, each Lender shall make available to Borrower an amount (through the Agent) in
 immediately available funds equal to such Lender’s Pro Rata Share of the requested Budget
 Advance Date DIP Loans.

                  (c)   Independent Obligations. All DIP Loans shall be made by the Lenders
 contemporaneously and in accordance with their Pro Rata Shares. It is understood that (i) no
 Lender shall be responsible for any failure by any other Lender to perform its obligation to make
 any DIP Loan hereunder, nor shall any DIP Loan Commitment of any Lender be increased or
 decreased as a result of any failure by any other Lender to perform its obligations hereunder, and
 (ii) no failure by any Lender to perform its obligations hereunder shall excuse any other Lender
 from its obligations hereunder.

                 (d)    Defaulting Lenders. Notwithstanding anything to the contrary contained
 in this Agreement (including Section 2.4(b)(ii)), if any Lender becomes a Defaulting Lender,
 then, until such time as such Lender is no longer a Defaulting Lender, to the extent permitted by
 applicable law, any payment of principal, interest, fees or other amounts received by Agent for
 the account of such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
 Section 8 or otherwise) or received by Agent from a Defaulting Lender pursuant to any right of
 setoff shall be applied at such time or times as may be determined by Agent as follows: first, to
 the payment of any amounts owing by such Defaulting Lender to Agent hereunder; second, if
 Borrower requests (so long as no Default or Event of Default exists), to the funding of any DIP
 Loan in respect of which such Defaulting Lender has failed to fund its portion thereof as required
 by this Agreement, as determined by Agent; third, if so determined by Agent and Borrower, to
 be held in a deposit account and released pro rata in order to satisfy such Defaulting Lender’s
 potential future funding obligations with respect to DIP Loans under this Agreement; fourth, to
 the payment of any amounts owing to the Lenders as a result of any judgment of a court of
 competent jurisdiction obtained by Agent or any Lender against such Defaulting Lender as a
 result of such Defaulting Lender’s breach of its obligations under this Agreement; fifth, so long
 as no Default or Event of Default exists, to the payment of any amounts owing to Borrower as a
 result of any judgment of a court of competent jurisdiction obtained by Borrower against such
 Defaulting Lender as a result of such Defaulting Lender’s breach of its obligations under this
 Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a court of
 competent jurisdiction; provided that if (x) such payment is a payment of the principal amount of
 any DIP Loans in respect of which such Defaulting Lender has not fully funded its appropriate
 share, and (y) such DIP Loans were made at a time when the conditions set forth in Section 3.1


                                                 5
19-11608-mew         Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                          Pg 359 of 535


 were satisfied or waived in accordance with this Agreement, such payment shall be applied
 solely to pay the DIP Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
 applied to the payment of any DIP Loans of such Defaulting Lender until such time as all DIP
 Loans are funded by the Lenders pro rata in accordance with the DIP Loan Commitments under
 the applicable tranche of DIP Loans. Any payments, prepayments or other amounts paid or
 payable to a Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
 Lender pursuant to this Section 2.3(d) shall be deemed paid to and redirected by such Defaulting
 Lender, and each Lender irrevocably consents hereto.

        2.4    Payments; Prepayments.

               (a)      Payments by Borrower.

                      (i)     Except as otherwise expressly provided herein, all payments by
 Borrower shall be made to Agent’s Account for the account of the Lender Group and shall be
 made in immediately available funds in Dollars, no later than 2:00 p.m. on the date specified
 herein. Any payment received by Agent later than 2:00 p.m. shall be deemed to have been
 received (unless Agent, in its sole discretion, elects to credit it on the date received) on the
 following Business Day and any applicable interest or fee shall continue to accrue until such
 following Business Day.

                        (ii)    Unless Agent receives notice from Borrower prior to the date on
 which any payment is due to the Lenders that Borrower will not make such payment in full as
 and when required, Agent may assume that Borrower has made (or will make) such payment in
 full to Agent on such date in immediately available funds and Agent may (but shall not be so
 required), in reliance upon such assumption, distribute to each Lender on such due date an
 amount equal to the amount then due to such Lender. If and to the extent Borrower does not
 make such payment in full to Agent on the date when due, each Lender severally shall repay to
 Agent on demand such amount distributed to such Lender, together with interest thereon at
 applicable interest rate for the amount being repaid for each day from the date such amount is
 distributed to such Lender until the date repaid.

               (b)      Apportionment and Application.

                        (i)   So long as no Application Event has occurred and is continuing,
 and except as otherwise provided herein with respect to Defaulting Lenders, all principal and
 interest payments received by Agent shall be apportioned ratably among the Lenders (according
 to the unpaid principal balance of the DIP Facility Obligations to which such payments relate
 held by each Lender) and all payments of fees and expenses received by Agent (other than fees
 or expenses that are for Agent’s separate account) shall be apportioned ratably among the
 Lenders having a Pro Rata Share of the outstanding DIP Loans to which a particular fee or
 expense relates. Subject to Section 2.4(b)(iv) and Section 2.4(e), all payments in respect of DIP
 Facility Obligations to be made hereunder by Borrower shall be remitted to Agent and all such
 payments, and all proceeds of DIP Collateral securing DIP Facility Obligations received by
 Agent, shall be applied, so long as no Application Event has occurred and is continuing and
 except as otherwise provided herein with respect to Defaulting Lenders, to reduce the balance of
 the DIP Loans outstanding and, thereafter, to Borrower (to be wired to any account or accounts


                                                6
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 360 of 535


 located in the United States specified by Borrower) or such other Person entitled thereto under
 applicable law.

                       (ii)    At any time that an Application Event has occurred and is
 continuing and except as otherwise provided herein with respect to Defaulting Lenders, all
 payments in respect of DIP Facility Obligations and all proceeds of DIP Collateral securing the
 DIP Facility Obligations received by Agent shall be applied as follows:

                             (A)    first, to pay any Lender Group Expenses (including cost or
                       expense reimbursements) or indemnities then due to Agent under the DIP
                       Loan Documents in respect of the DIP Facility Obligations, until paid in
                       full,

                             (B)  second, to pay any fees then due to Agent under the DIP
                       Loan Documents in respect of the DIP Facility Obligations, until paid in
                       full,

                               (C)    third, ratably, to pay any Lender Group Expenses
                       (including cost or expense reimbursements) or indemnities then due to any
                       of the Lenders under the DIP Loan Documents in respect of the DIP
                       Facility Obligations, until paid in full,

                               (D)    fourth, ratably, to pay any fees or premiums then due to any
                       of the Lenders under the DIP Loan Documents in respect of the DIP
                       Facility Obligations, until paid in full,

                              (E)     fifth, ratably, to pay interest accrued in respect of the DIP
                       Loans, until paid in full,

                               (F)     sixth, ratably, to pay the principal of all DIP Loans, until
                       paid in full,

                               (G)     seventh, ratably to pay any other DIP Facility Obligations,
                       and

                               (H)    eighth, to Borrower (to be wired to any account or accounts
                       in the United States specified by Borrower) or such other Person entitled
                       thereto under applicable law.

                       (iii) Agent promptly shall distribute to each Lender, pursuant to the
 applicable wire instructions received from each Lender in writing, such funds as it may be
 entitled to receive.

                        (iv)   In each instance, so long as no Application Event has occurred and
 is continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower to Agent and
 specified by Borrower to be for the payment of specific DIP Facility Obligations then due and
 payable (or prepayable) under any provision of this Agreement or any other DIP Loan
 Document.


                                                 7
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 361 of 535


                      (v)    For purposes of Section 2.4(b)(ii), “paid in full” of a type of DIP
 Facility Obligation means payment in Dollars in cash or immediately available funds of all
 amounts owing on account of such type of DIP Facility Obligation.

                          (vi)    In the event of a direct conflict between the priority provisions of
 this Section 2.4 and any other provision contained in this Agreement or any other DIP Loan
 Document (excluding the Intercreditor Agreement, which shall control and govern in any event),
 it is the intention of the parties hereto that such provisions be read together and construed, to the
 fullest extent possible, to be in concert with each other. In the event of any actual, irreconcilable
 conflict that cannot be resolved as aforesaid, if the conflict relates to the provisions of this
 Section 2.4, then the terms and provisions of this Section 2.4 shall control and govern.

                  (c)    Optional Prepayments. Borrower may prepay the principal of the DIP
 Loans at any time in whole or in part upon written notice, subject to the payment of any fees,
 premiums or other amounts owed under the Fee Letter and subject to any Funding Losses
 pursuant to Section 2.12(b)(ii), to Agent prior to 1:00 P.M., New York City time three Business
 Days prior to the date of prepayment (in the case of LIBOR Rate Loans), or prior to 1:00 P.M.,
 New York City time at least one Business Day prior to the date of prepayment (in the case of
 Base Rate Loans). Such notice shall specify, in the case of any prepayment of DIP Loans, the
 date and amount of prepayment and whether the prepayment is of LIBOR Rate Loans or Base
 Rate Loans or a combination thereof, and, in each case if a combination thereof, the principal
 amount allocable to each. Any such notice may state that such notice is conditioned upon the
 occurrence or non-occurrence of any event specified therein (including the effectiveness of other
 credit facilities), in which case such notice may be revoked by Borrower (by written notice to
 Agent on or prior to the specified effective date) if such condition is not satisfied. Upon the
 receipt of any such notice Agent shall promptly notify each affected Lender thereof. If any such
 notice is given and not revoked, the amount specified in such notice shall be due and payable on
 the date specified therein, together with (if a LIBOR Rate Loan is prepaid other than at the end
 of the Interest Period applicable thereto) any accrued and unpaid interest on the DIP Loans being
 repaid and amounts payable pursuant to Section 2.12(b)(ii). Any prepayment of LIBOR Rate
 Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
 thereof; and any prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
 whole multiple of $100,000 in excess thereof or, in each case, if less, the entire principal amount
 thereof then outstanding. Agent shall apply any such optional prepayment to the outstanding
 amount of DIP Loans.

                (d)     Mandatory Prepayments.

                        (i)     Repayment of DIP Loans.

                                (A)    Borrower hereby unconditionally promises to pay to Agent
                                       for the ratable account of each Lender the then unpaid
                                       principal amount of, and unpaid accrued interest on, each
                                       DIP Loan of such Lender made to Borrower, on the
                                       Maturity Date (or such earlier date on which the DIP Loans
                                       become due and payable pursuant to Section 9.1) in cash
                                       without further application to or order of the Bankruptcy


                                                  8
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 362 of 535


                                       Court. Borrower hereby further agrees to pay interest in
                                       cash on the unpaid principal amount of such DIP Loans
                                       from time to time outstanding from the date hereof until
                                       payment in full thereof at the rates per annum, and on the
                                       dates, set forth herein.

                               (B)     Notwithstanding the foregoing Section 2.4(d)(i)(A), in lieu
                                       of any applicable portion of the cash payments otherwise
                                       owed to the Lenders with respect to the DIP Loans, the
                                       Lenders may receive non-cash consideration in the form of
                                       senior secured debt and equity in the reorganized Loan
                                       Parties on the Plan Effective Date of a confirmed Plan if a
                                       Plan as contemplated by the RSA is confirmed.

                        (ii)   Dispositions; Indebtedness; Extraordinary Receipts. Subject to
 any provisions of the Intercreditor Agreement to the contrary, (x) Borrower shall, in accordance
 with Section 2.4(e), prepay the DIP Loans to the extent required by Section 2.4(b)(iii), (y) if on
 or after the Effective Date, Borrower or any of its Subsidiaries shall Incur Indebtedness for
 borrowed money (excluding Indebtedness permitted pursuant to Section 6.1), Borrower shall, in
 accordance with Section 2.4(e), prepay the DIP Loans in an amount equal to 100% of the Net
 Cash Proceeds thereof with such prepayment to be made on or before the fifth Business Day
 following notice given to each Lender of the Prepayment Date, as contemplated by Section
 2.4(f), and (z) promptly upon receipt by any Loan Party of cash proceeds from any Extraordinary
 Receipt, Borrower shall prepay the DIP Loans in an aggregate amount equal to 100% of the Net
 Cash Proceeds of such Extraordinary Receipt in accordance with Section 2.4(e). Any prepayment
 pursuant to this Section 2.4(d)(ii) shall be accompanied by any accrued and unpaid interest on
 the DIP Loans being repaid and amounts payable pursuant to Section 2.12.

                         (iii) Asset Dispositions. Subject to any provisions of the Intercreditor
 Agreement to the contrary, in the event that on or after the Effective Date the Borrower or any
 Loan Party shall make an asset disposition of DIP Collateral that is not permitted by Section 6.4,
 or a Recovery Event in respect of DIP Collateral shall occur, an amount equal to 100% of the
 Net Cash Proceeds from such asset disposition or Recovery Event shall be applied by the
 Borrower (or any Loan Party, as the case may be) as follows: (x) to the extent such asset
 disposition or Recovery Event is an asset disposition or Recovery Event of assets that constitute
 DIP Collateral (other than ABL Priority Collateral), to prepay the DIP Loans in accordance with
 Section 2.4(d)(ii)(x) and (y) to the extent such asset disposition is an asset disposition of ABL
 Priority Collateral or assets that do not constitute DIP Collateral, subject to the terms of the DIP
 Orders and the Intercreditor Agreement, to prepay the DIP Loans in accordance with Section
 2.4(d)(ii)(x); provided, however, that, so long as no Default or Event of Default has occurred and
 is continuing, Net Cash Proceeds from insurance or condemnation proceeds shall not be required
 to be applied to prepay the DIP Loans to the extent Borrower delivers to Agent a certificate
 stating that the Loan Parties intend to use such Net Cash Proceeds to acquire capital assets useful
 to the business of the Loan Parties within thirty (30) days of the receipt of such Net Cash
 Proceeds, it being expressly agreed that any Net Cash Proceeds not so reinvested shall be applied
 to prepay the DIP Loans immediately thereafter. Notwithstanding the foregoing, with respect to
 any Foreign Asset Sale, Borrower may elect in a written notice to Agent delivered not later than


                                                  9
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 363 of 535


 when Borrower delivers the notice to Agent pursuant to Section 2.4(f) to reduce the amount of
 such prepayment by the amount of any Restricted Asset Sale Proceeds included in such Net Cash
 Proceeds; provided, that (i) if the amount of Restricted Asset Sale Proceeds is at any time, and
 from time to time, reduced either as a result of (x) the circumstances described in clause (a) of
 the definition thereof ceasing to apply, or (y) the elimination of a prohibition or a change in a
 restriction described in clause (b) of the definition thereof, Borrower shall repatriate the amount
 by which the Restricted Asset Sale Proceeds are reduced within five Business Days and apply
 such amount in accordance with this Section 2.4(d)(iii), and (ii) Borrower shall, and shall cause
 the applicable Foreign Subsidiary to, use its commercially reasonable efforts (including by
 taking all commercially reasonable actions required by the applicable law, rule, regulation or
 contract to permit such repatriation) to repatriate any amounts constituting Restricted Asset Sale
 Proceeds pursuant solely to clause (b) of the definition thereof as promptly as practicable
 following the date of such prepayment.

                (e)    Mandatory Prepayment Application. Each prepayment of DIP Loans
 pursuant to Section 2.4(d) shall be allocated pro rata among the DIP Loans. Amounts prepaid on
 account of DIP Loans pursuant to Sections 2.4(c) or (d) may not be reborrowed.

               (f)     Mandatory Prepayment Notice. Borrower shall give notice to Agent of
 any mandatory prepayment of the DIP Loans promptly (and in any event within five Business
 Days) upon becoming obligated to make such prepayment. Such notice shall state the date on
 which Borrower is offering to make or will make such mandatory prepayment (the “Prepayment
 Date”). Once given, such notice shall be irrevocable and all amounts subject to such notice shall
 be due and payable on the Prepayment Date. Upon receipt by Agent of such notice, Agent shall
 promptly give notice to each Lender of the prepayment and the Prepayment Date.

        2.5     Promise to Pay; Promissory Notes.

                (a)     Subject to the DIP Order, Borrower agrees to pay the Lender Group
 Expenses owing by Borrower on the earlier of (i) the first Business Day of the month following
 the date on which the applicable Lender Group Expenses were first incurred or (ii) the date on
 which demand therefor is made by Agent. Borrower promises to pay all of the DIP Facility
 Obligations (including principal, interest, premiums, if any, fees, costs, and expenses (including
 Lender Group Expenses)) owing by Borrower in full on the Maturity Date or, if earlier, on the
 date on which such DIP Facility Obligations become due and payable pursuant to the terms of
 this Agreement. Borrower agrees that its obligations contained in the first sentence of this
 Section 2.5 shall survive payment or satisfaction in full of all other DIP Facility Obligations.

                (b)    Any Lender may request that any portion of its DIP Loans made by it be
 evidenced by one or more promissory notes. In such event, Borrower shall execute and deliver
 to such Lender the requested promissory notes payable to such Lender and its registered assigns
 in a form furnished by Agent and reasonably satisfactory to Borrower. Thereafter, the portion of
 the DIP Loans evidenced by such promissory notes and interest thereon shall at all times be
 represented by one or more promissory notes in such form payable to the payee named therein.




                                                 10
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 364 of 535


        2.6     Interest Rates: Rates, Payments, and Calculations.

               (a)     Interest Rates. Except as provided in Section 2.6(c), (i) all LIBOR Rate
 Loans shall bear interest at a per annum rate equal to the LIBOR Rate plus 7.00% and (ii) all
 Base Rate Loans shall bear interest at a per annum rate equal to the Base Rate plus 6.00%.

                (b)     [Intentionally Omitted].

                 (c)     Default Rate. Automatically upon the occurrence of an Event of Default
 described in Section 8.1, (x) all the DIP Loans shall bear interest at a default rate of interest equal
 to an additional 2.00% per annum over the rate otherwise applicable and (y) all other DIP
 Facility Obligations under the DIP Loan Documents that are past due shall bear interest at a
 default rate of interest equal to (I) in the case of past due interest, the default rate applicable to
 the DIP Loans giving rise to such interest and (II) in the case of all such other DIP Facility
 Obligations, the default rate applicable to Base Rate Loans whether or not such Base Rate Loans
 are actually outstanding at such time, and, in each case, all such interest will be payable on
 demand.

                  (d)     Payment. Except to the extent provided to the contrary in Section
 2.12(a), (i) all interest (other than interest due on LIBOR Rate Loans) shall be due and payable,
 in arrears, on the last Business Day of each calendar quarter, and (ii) all costs and expenses
 payable hereunder or under any of the other DIP Loan Documents and all Lender Group
 Expenses shall be due and payable on the earlier of (x) the first Business Day of the month
 following the date on which the applicable costs, expenses, or Lender Group Expenses were first
 incurred or (y) the date on which demand therefor is made by Agent. All interest in respect of
 LIBOR Rate Loans shall be due and payable as provided in Section 2.12(a)

                (e)    Computation. All interest and fees chargeable under the DIP Loan
 Documents shall be computed on the basis of a 360 day year, in each case, for the actual number
 of days elapsed in the period during which the interest or fees accrue; provided that Base Rate
 Loans shall be calculated on the basis of a 365 day year (or a 366 day year, in the case of a leap
 year). In the event the Base Rate is changed from time to time hereafter, the rates of interest
 hereunder based upon the Base Rate automatically and immediately shall be increased or
 decreased by an amount equal to such change in the Base Rate.

                 (f)      Intent to Limit Charges to Maximum Lawful Rate. In no event shall
 the interest rate or rates payable under this Agreement, plus any other amounts paid in
 connection herewith, exceed the highest rate permissible under any law that a court of competent
 jurisdiction shall, in a final determination, deem applicable. Borrower and the Lender Group, in
 executing and delivering this Agreement, intend legally to agree upon the rate or rates of interest
 and manner of payment stated within it; provided, that, anything contained herein to the contrary
 notwithstanding, if such rate or rates of interest or manner of payment exceeds the maximum
 allowable under applicable law, then, ipso facto, as of the date of this Agreement, Borrower is
 and shall be liable only for the payment of such maximum amount as is allowed by law, and
 payment received from Borrower in excess of such legal maximum, whenever received, shall be
 applied to reduce the principal balance of the applicable DIP Facility Obligations to the extent of
 such excess.


                                                   11
19-11608-mew        Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                           Pg 365 of 535


         2.7     Crediting Payments. The receipt of any payment item by Agent shall not be
 required to be considered a payment on account unless such payment item is a wire transfer of
 immediately available federal funds in Dollars made to Agent’s Account or unless and until such
 payment item is honored when presented for payment. Should any payment item not be honored
 when presented for payment, then Borrower shall be deemed not to have made such payment and
 interest shall be calculated accordingly.         Anything to the contrary contained herein
 notwithstanding, any payment item shall be deemed received by Agent only if it is received into
 Agent’s Account on a Business Day on or before 4:30 p.m. If any payment item is received into
 Agent’s Account on a non-Business Day or after 4:30 p.m. on a Business Day (unless Agent, in
 its sole discretion, elects to credit it on the date received), it shall be deemed to have been
 received by Agent as of the opening of business on the immediately following Business Day.

        2.8     [Intentionally Omitted].

        2.9     [Intentionally Omitted].

        2.10    Fees.

               (a)     Borrower shall pay to Agent and each Lender, as and when due and
 payable under the terms of the Fee Letter, the fees set forth in the Fee Letter.

               (b)    Borrower agrees to pay to the Agent, for the ratable benefit of the Lenders
 having DIP Loan Commitment exposure, a fee calculated at a rate per annum equal to 0.50% on
 the average daily unused portion of the DIP Loan Commitments, payable in arrears on the last
 Business Day of each calendar quarter.

        2.11    [Intentionally Omitted].

        2.12    LIBOR Option.

                 (a)      Interest and Interest Payment Dates. In lieu of having interest charged
 at the rate based upon the Base Rate, Borrower shall have the option, subject to Section 2.12(b)
 below (the “LIBOR Option”), to have interest on all or a portion of the DIP Loans be charged
 (whether at the time when made (unless otherwise provided herein), upon conversion from a
 Base Rate Loan to a LIBOR Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR
 Rate Loan) at a rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
 be payable on the earliest of (i) the last day of the Interest Period applicable thereto; provided
 that, subject to the following clauses (ii) and (iii), in the case of any Interest Period greater than 3
 months in duration, interest shall be payable at 3 month intervals after the commencement of the
 applicable Interest Period and on the last day of such Interest Period, (ii) the date on which all or
 any portion of the DIP Facility Obligations are accelerated pursuant to the terms hereof, or (iii)
 the date on which this Agreement is terminated pursuant to the terms hereof. On the last day of
 each applicable Interest Period, unless Borrower has properly exercised the LIBOR Rate Option
 with respect thereto, the interest rate applicable to such LIBOR Rate Loan automatically shall
 convert to the rate of interest then applicable to Base Rate Loans of the same type hereunder. At
 any time that an Event of Default has occurred and is continuing, at the written election of Agent
 or the Required Lenders, Borrower no longer shall have the option to request that DIP Loans
 bear interest at a rate based upon the LIBOR Rate.


                                                   12
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 366 of 535


                (b)     LIBOR Election.

                         (i)     Borrower may, at any time and from time to time, so long as
 Borrower has not received a notice from Agent (which notice Agent may elect to give or not give
 in its discretion unless Agent is directed to give such notice by the Required Lenders, in which
 case, it shall give the notice to Borrower), after the occurrence and during the continuance of an
 Event of Default, exercising Lenders’ rights to terminate the right of Borrower to exercise the
 LIBOR Option during the continuance of such Event of Default, elect to exercise the LIBOR
 Option by notifying Agent prior to 1:00 p.m. at least 3 Business Days prior to the
 commencement of the proposed Interest Period (the “LIBOR Deadline”). The election of the
 LIBOR Option by Borrower for a permitted portion of its DIP Loans and an Interest Period
 pursuant to this Section shall be made by delivery to Agent of a LIBOR Notice received by
 Agent before the LIBOR Deadline, or by telephonic notice received by Agent before the LIBOR
 Deadline (to be confirmed by delivery to Agent of a LIBOR Notice received by Agent prior to
 5:00 p.m. on the same day). Promptly upon its receipt of each such LIBOR Notice, Agent shall
 provide a copy thereof to each of the affected Lenders.

                         (ii)    Each LIBOR Notice shall be irrevocable and binding on Borrower.
 In connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold Agent
 and the Lenders harmless against any loss, cost, or expense actually incurred by Agent or any
 Lender as a result of (A) the payment of any principal of such LIBOR Rate Loan other than on
 the last day of an Interest Period applicable thereto (including as a result of an Event of Default),
 (B) the conversion of such LIBOR Rate Loan other than on the last day of the Interest Period
 applicable thereto, or (C) the failure to borrow, convert, continue or prepay any LIBOR Rate
 Loan on the date specified in such LIBOR Notice delivered pursuant hereto (such losses, costs,
 or expenses, “Funding Losses”). A certificate of Agent or a Lender delivered to Borrower
 setting forth in reasonable detail any amount or amounts that Agent or such Lender is entitled to
 receive pursuant to this Section 2.12 shall be conclusive absent manifest error. Borrower shall
 pay such amount to Agent or the Lender, as applicable, within 30 days of the date of its receipt
 of such certificate.

                       (iii) Unless Agent, in its sole discretion, agrees otherwise, Borrower
 shall have not more than 10 LIBOR Rate Loans in effect at any given time. Borrower may only
 exercise the LIBOR Option for proposed LIBOR Rate Loans of at least $1,000,000 (and in
 increments of $500,000 in excess thereof).

                 (c)    Conversion. Borrower may convert LIBOR Rate Loans to Base Rate
 Loans at any time by notifying Agent prior to 1:00 p.m. at least 3 Business Days prior to the date
 of the proposed conversion; provided that, in the event that LIBOR Rate Loans are converted or
 prepaid on any date that is not the last day of the Interest Period applicable thereto, including as a
 result of any prepayment through the required application by Agent of any payments or proceeds
 of Collateral in accordance with Section 2.4(b) or for any other reason, including early
 termination of the term of this Agreement or acceleration of all or any portion of the DIP Facility
 Obligations pursuant to the terms hereof, Borrower shall indemnify, defend, and hold Agent and
 the Lenders and their Participants harmless against any and all Funding Losses in accordance
 with Section 2.12 (b)(ii); provided, further, that any such conversions are subject to the minimum
 amounts set forth in clause (b)(iii) above.


                                                  13
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 367 of 535


                (d)    Special Provisions Applicable to LIBOR Rate.

                         (i)    The LIBOR Rate may be adjusted by Agent with respect to any
 Lender on a prospective basis to take into account any additional or increased costs to such
 Lender of maintaining or obtaining any Eurodollar deposits or increased costs, in each case, due
 to a Change in Law (including any Change in Law that subjects any Recipient to any Taxes
 (other than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal, letters of
 credit, commitments, or other obligations, or its deposits, reserves, other liabilities or capital
 attributable thereto) occurring subsequent to the commencement of the then applicable Interest
 Period, including any changes in the reserve requirements imposed by the Board of Governors,
 which additional or increased costs would increase the cost of funding or maintaining loans
 bearing interest at the LIBOR Rate. In any such event, the affected Lender shall give Borrower
 and Agent notice of such a determination and adjustment and Agent promptly shall transmit the
 notice to each other Lender and, upon its receipt of the notice from the affected Lender,
 Borrower may, by notice to such affected Lender (A) require such Lender to furnish to Borrower
 a statement setting forth in reasonable detail the basis for adjusting such LIBOR Rate and the
 method for determining the amount of such adjustment, or (B) repay the LIBOR Rate Loans of
 such Lender with respect to which such adjustment is made (together with any amounts due
 under Section 2.12(b)(ii)).

                        (ii)   In the event that any change in market conditions or any Change in
 Law shall, at any time after the date hereof in the reasonable opinion of any Lender, make it
 unlawful or impractical for such Lender to fund or maintain LIBOR Rate Loans or to continue
 such funding or maintaining, or to determine or charge interest rates at the LIBOR Rate, such
 Lender shall give notice of such changed circumstances to Agent and Borrower and Agent
 promptly shall transmit the notice to each other Lender and (y) in the case of any LIBOR Rate
 Loans of such Lender that are outstanding, the date specified in such Lender’s notice shall be
 deemed to be the last day of the Interest Period of such LIBOR Rate Loans, and interest upon the
 LIBOR Rate Loans of such Lender thereafter shall accrue interest at the rate then applicable to
 Base Rate Loans, and (z) Borrower shall not be entitled to elect the LIBOR Option until such
 Lender determines that it would no longer be unlawful or impractical to do so.

                 (e)     No Requirement of Matched Funding. Anything to the contrary
 contained herein notwithstanding, neither Agent, nor any Lender, nor any of their respective
 Participants, is required actually to acquire Eurodollar deposits to fund or otherwise match fund
 any DIP Facility Obligation as to which interest accrues at the LIBOR Rate.

        2.13    Capital Requirements.

                (a)     If, after the date hereof, any Lender determines that (i) any Change in Law
 regarding capital or reserve requirements for banks or bank holding companies, or
 (ii) compliance by such Lender, or their respective parent bank holding companies, with any
 guideline, request or directive of any Governmental Authority regarding capital adequacy or
 liquidity (whether or not having the force of law), has the effect of reducing the return on such
 Lender’s, or such holding companies’ capital as a consequence of such Lender’s commitments
 hereunder to a level below that which such Lender, or such holding companies could have
 achieved but for such Change in Law or compliance (taking into consideration such Lender’s, or


                                                14
19-11608-mew        Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                           Pg 368 of 535


 such holding companies’ then existing policies with respect to capital adequacy or liquidity and
 assuming the full utilization of such entity’s capital) by any amount deemed by such Lender to
 be material, then such Lender may notify Borrower and Agent thereof. Following receipt of
 such notice, Borrower agrees to pay such Lender on demand the amount of such reduction of
 return of capital as and when such reduction is determined, payable within 30 days after
 presentation by such Lender of a statement in the amount and setting forth in reasonable detail
 such Lender’s calculation thereof and the assumptions upon which such calculation was based
 (which statement shall be deemed true and correct absent manifest error). In determining such
 amount, such Lender may use any reasonable averaging and attribution methods. Failure or
 delay on the part of any Lender to demand compensation pursuant to this Section shall not
 constitute a waiver of such Lender’s right to demand such compensation; provided that Borrower
 shall not be required to compensate a Lender pursuant to this Section for any reductions in return
 incurred more than 180 days prior to the date that such Lender notifies Borrower of such Change
 in Law giving rise to such reductions and of such Lender’s intention to claim compensation
 therefor; provided further that if such claim arises by reason of the Change in Law that is
 retroactive, then the 180-day period referred to above shall be extended to include the period of
 retroactive effect thereof.

                 (b)     If any Lender requests additional or increased costs referred to in Section
 2.12(d)(i) or amounts under Section 2.13(a) or sends a notice under Section 2.12(d)(ii) relative to
 changed circumstances (such Lender, an “Affected Lender”), then such Affected Lender shall
 use reasonable efforts to promptly designate a different one of its lending offices or to assign its
 rights and obligations hereunder to another of its offices or branches, if (i) in the reasonable
 judgment of such Affected Lender, such designation or assignment would eliminate or reduce
 amounts payable pursuant to Section 2.12(d)(i) or Section 2.13(a), as applicable, or would
 eliminate the illegality or impracticality of funding or maintaining LIBOR Rate Loans and (ii) in
 the reasonable judgment of such Affected Lender, such designation or assignment would not
 subject it to any material unreimbursed cost or expense and would not otherwise be materially
 disadvantageous to it. Borrower agrees to pay all reasonable and documented out-of-pocket
 costs and expenses incurred by such Affected Lender in connection with any such designation or
 assignment. If, after such reasonable efforts, such Affected Lender does not so designate a
 different one of its lending offices or assign its rights to another of its offices or branches so as to
 eliminate Borrower’s obligation to pay any future amounts to such Affected Lender pursuant to
 Section 2.12(d)(i) or Section 2.13(a), as applicable, or to enable Borrower to obtain LIBOR Rate
 Loans, then Borrower (without prejudice to any amounts then due to such Affected Lender under
 Section 2.12(d)(i) or Section 2.13(a), as applicable), may, unless prior to the effective date of any
 such assignment the Affected Lender withdraws its request for such additional amounts under
 Section 2.12(d)(i) or Section 2.13(a), as applicable, or indicates that it is no longer unlawful or
 impractical to fund or maintain LIBOR Rate Loans, may designate a substitute Lender
 reasonably acceptable to Agent to purchase the DIP Facility Obligations owed to such Affected
 Lender (and its Affiliates) and such Affected Lender’s (and its Affiliates’) commitments
 hereunder (a “Replacement Lender”), and if such Replacement Lender agrees to such purchase,
 such Affected Lender (and its Affiliates) shall assign to the Replacement Lender its DIP Facility
 Obligations and commitments, and upon such purchase by the Replacement Lender, which such
 Replacement Lender shall be deemed to be a “Lender” for purposes of this Agreement and such
 Affected Lender (and its Affiliates) shall cease to be a “Lender” for purposes of this Agreement.



                                                   15
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 369 of 535


                 (c)    Notwithstanding anything herein to the contrary, the protection of Section
 2.13 shall be available to each Lender regardless of any possible contention of the invalidity or
 inapplicability of the Change in Law which shall have occurred or been imposed, so long as it
 shall be customary for lenders affected thereby to comply therewith. Notwithstanding any other
 provision no Lender shall demand compensation pursuant to this Section 2.13 if it shall not at the
 time be the general policy or practice of such Lender to demand such compensation in similar
 circumstances under comparable provisions of other credit agreements, if any.

        2.14    Superpriority Nature of DIP Facility Obligations and Agent’ DIP Liens.

                (a)     The priority of Lenders’ DIP Liens on the DIP Collateral owned by the
 Loan Parties shall be set forth in the Interim DIP Order and the Final DIP Order.

                 (b)    Subject to the Carve-Out, all DIP Facility Obligations shall constitute
 administrative expenses of Borrower and Guarantors in the Chapter 11 Cases pursuant to Section
 364(c) of the Bankruptcy Code with priority over all other claims and administrative expenses of
 the kinds specified in, or ordered pursuant to, Sections 105, 326, 328, 330, 331, 503(b), 506(c),
 507(a), 507(b), 546(c), 726, 1114 or any other provision of the Bankruptcy Code, and shall at all
 times during the period that the DIP Loans remain outstanding, remain senior in priority to all
 other claims or administrative expenses (other than the Carve-Out and the ABL DIP Obligations,
 in each case to the extent as set forth in the DIP Orders) (the “DIP Superpriority Claim”).

                  (c)     The DIP Liens granted to Agent for the benefit of the Lenders on the DIP
 Collateral owned by Borrower and Guarantors shall be valid and perfected on the basis and with
 the priority set forth in the definition of “DIP Lien” herein and in the DIP Orders.

               (d)     The “Carve Out” has the meaning assigned to that term in the Interim DIP
 Order and the Final DIP Order, as applicable.

                (e)     Except as set forth herein or in the DIP Orders, no other claim having a
 priority superior or pari passu to that granted to the Agent and the Lenders by the DIP Orders
 shall be granted or approved while any DIP Facility Obligations under this Agreement remain
 outstanding. Except for the Carve-Out and subject to entry of the Final DIP Order, no costs or
 expenses of administration shall be imposed against the Agent, the Lenders or any of the DIP
 Collateral or any of the Pre-Petition Term Agent, the Pre-Petition Term Lenders or the Collateral
 (as defined in each of the Pre-Petition Term Facility Agreements) under Sections 105, 506(c) or
 552 of the Bankruptcy Code, or otherwise, and each of the Loan Parties hereby waives for itself
 and on behalf of its estate in bankruptcy, any and all rights under sections 105, 506(c) or 552, or
 otherwise, to assert or impose or seek to assert or impose, any such costs or expenses of
 administration against Agent, Lenders or any of the DIP Collateral or any of the Pre-Petition
 Term Agent or the Pre-Petition Term Lenders.

         2.15 No Discharge; Survival of Claims. Until payment in full of the DIP Loans and
 all other DIP Facility Obligations, each of the Borrower and the Guarantors agrees that (a) the
 DIP Facility Obligations hereunder shall not be discharged by the entry of an order confirming a
 plan of reorganization or liquidation in any Chapter 11 Case (and each of the Borrower and the
 Guarantors, pursuant to Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such



                                                 16
19-11608-mew         Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                            Pg 370 of 535


 discharge) and (b) the DIP Superpriority Claim and the DIP Liens granted to the Agent pursuant
 to the DIP Orders and described in this Section 2.15 shall not be affected in any manner by the
 entry of an order confirming a plan of reorganization or liquidation in any Chapter 11 Case.

         2.16 Waiver of any Priming Rights. On and after the Effective Date, and on behalf
 of themselves and their estates, and for so long as any DIP Facility Obligations shall be
 outstanding, the Borrower and the Guarantors hereby irrevocably waive any right, pursuant to
 Sections 364(c) or 364(d) of the Bankruptcy Code or otherwise, to grant any Lien of equal or
 greater priority than the DIP Liens securing the DIP Facility Obligations, or to approve a claim
 of equal or greater priority than the DIP Facility Obligations, in each case other than as
 contemplated by the ABL DIP Facility Documents.

 3.     CONDITIONS; TERM OF AGREEMENT.

        3.1    Conditions Precedent to the Effective Date. As a condition to the effectiveness
 of this Agreement and the availability of the Interim DIP Loan Commitment, each of the
 following documents (each in form and substance reasonably satisfactory to the Agent and the
 Required Lenders unless otherwise indicated) shall have been delivered to the Agent, and the
 following conditions shall have been satisfied:

               (a)      Corporate Due Diligence.

                        (i)      The Agent shall have received a certificate of corporate good
                                 standing issued by the Secretary of State of each State in which a
                                 Loan Party is organized dated as of a recent date prior to the
                                 Effective Date.

                        (ii)     The Agent shall have received a copy of the resolutions or
                                 equivalent action, in form and substance reasonably satisfactory to
                                 the Agent, of the Board of Directors of each Loan Party
                                 authorizing, as applicable, (i) the execution, delivery and
                                 performance of this Agreement and the other DIP Loan Documents
                                 to which it is or will be a party as of the Effective Date, (ii) the
                                 Extensions of Credit to such Loan Party (if any) contemplated
                                 hereunder and (iii) the granting by it of the DIP Liens to be created
                                 pursuant to the Security Documents to which it will be a party as
                                 of the Effective Date, certified by a Responsible Officer or other
                                 authorized representative of such Loan Party as of the Effective
                                 Date, and stating that the resolutions or other action thereby
                                 certified have not been amended, modified (except as any later
                                 such resolution or other action may modify any earlier such
                                 resolution or other action), superseded or revoked in any respect
                                 and are in full force and effect as of the Effective Date.

                        (iii)    The Agent shall have received a certificate of each Loan Party,
                                 dated as of the Effective Date, as to the incumbency and signature
                                 of the officers or other authorized signatories of such Loan Party



                                                  17
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                           Pg 371 of 535


                                executing any DIP Loan Document with respect to such Loan
                                Party on the Effective Date.

                       (iv)     The Agent shall have received copies of the Governing Documents
                                of each Loan Party, in each case certified as of the Effective Date
                                as true, correct and complete copies (as amended through the
                                Effective Date) by (if applicable) the Secretary of State and a
                                Responsible Officer.

                       (v)      The Agent shall have received the Initial Approved Budget
                                attached hereto as Exhibit B-3.

                (b)     DIP Loan Documents. (A) All material documentation relating to the DIP
 Facility shall be in form and substance satisfactory to the Agent and the Lenders and their
 counsel and (B) the Agent shall have received the following DIP Loan Documents, executed and
 delivered as required below:

                       (i)      this Agreement, executed and delivered by a duly authorized
                                officer of the Borrower;

                       (ii)     the Guaranty and Security Agreement;

                       (iii)    the Intercreditor Agreement; and

                       (iv)     the Fee Letter.

               (c)    Borrowing Notice. With respect to the Interim DIP Loans, the Agent shall
 have received a notice of such borrowing as required by Section 2.3(a) and an accompanying
 funds flow.

                (d)    The Related Transactions. The Related Transactions required to be
 performed on or prior to the Effective Date shall have been performed in a manner contemplated
 in the Related Agreements.

                (e)     Officers’ Certificates. The Agent shall have received a certificate from the
 Borrower, dated the Effective Date, substantially in the form of Exhibit 3.1 hereto, with
 appropriate insertions and attachments.

                 (f)     Representations and Warranties. Each of the representations made by or
 on behalf of the Loan Parties in this Agreement or in any of the other DIP Loan Documents or in
 any other report, statement, document, or paper provided by or on behalf of a Loan Party shall be
 true and complete in all material respects as of the date as of which such representation or
 warranty was made, except in the case of any representation and warranty qualified by
 materiality, they shall be true and correct in all respects.

                (g)   Litigation; Judgments. Other than the Chapter 11 Cases, or as stayed upon
 the commencement of the Chapter 11 Cases, there shall exist no action, suit, investigation,
 litigation or proceeding pending or threatened in any court or before any arbitrator or


                                                  18
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 372 of 535


 Governmental Authority that (i) except as disclosed, if adversely determined, could reasonably
 be expected to result in a Material Adverse Effect or (ii) restrains, prevents, prohibits, restricts or
 imposes materially adverse conditions upon the DIP Facility, the DIP Collateral or the
 transactions contemplated hereby.

                (h)     Consents; Absence of Conflicts. Other than the DIP Orders, (i) all
 governmental and third party consents and approvals necessary in connection with the DIP
 Facility and the Related Transactions shall have been obtained (without the imposition of any
 conditions that are not acceptable to the Agent and the Required Lenders in their reasonable
 discretion) and shall remain in effect, and (ii) there shall not exist any law, regulation, ruling,
 judgment, order, injunction or other restraint that prohibits, restricts or imposes a materially
 adverse condition on the DIP Facility or the exercise by the Agent at the direction of the
 Required Lenders of its rights as a secured party with respect to the DIP Collateral.

             (i)     Cases. The Loan Parties shall have filed the Petitions with the Bankruptcy
 Court commencing the Chapter 11 Cases.

                 (j)    Interim DIP Order and First Day Motions. The Agent shall have received
 a copy of the Interim DIP Order, which Interim DIP Order (i) shall have been entered on the
 docket of the Bankruptcy Court on or before the Effective Date and (ii) shall be in full force and
 effect and shall not have been vacated, stayed, reversed, modified or amended in any respect
 without the written consent of the Agent and the Required Lenders (such consent to be given in
 their sole discretion) and, if the Interim DIP Order is the subject of a pending appeal in any
 respect, neither the making of the Interim DIP Loans, nor the performance by the Loan Parties of
 any of their respective obligations hereunder, under the other DIP Loan Documents or under any
 other instrument or agreement referred to herein shall be the subject of a presently effective stay
 pending appeal. Such Interim DIP Order shall authorize and approve the DIP Loans, this
 Agreement and the DIP Loan Documents contemplated hereby and thereby. All “first day”
 motions to be filed with and submitted to the Bankruptcy Court on the Petition Date and related
 orders to be entered by the Bankruptcy Court shall be in form and substance reasonably
 satisfactory to the Agent and the Required Lenders.

                (k)    Motions and Documents. All material motions and other material
 documents to be filed with and submitted to the Bankruptcy Court related to the DIP Facility and
 the approval thereof shall be in form and substance reasonably satisfactory to the Agent and the
 Required Lenders.

                 (l)    ABL DIP Facility Documents. The ABL DIP Facility Agreement and the
 other ABL DIP Facility Documents shall have been duly executed and delivered by the parties
 thereto, and shall be in full force and effect and shall be in form and substance reasonably
 satisfactory to the Agent and the Required Lenders.

                 (m)    Validity and Priority of DIP Liens. Pursuant to the Interim DIP Order, the
 Agent, for the benefit of the Lenders, shall have a valid and perfected DIP Lien on and security
 interest in the DIP Collateral on the basis and with the priority set forth in the definition of “DIP
 Lien” herein and in the Interim DIP Order.




                                                   19
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 373 of 535


                (n)     Insurance. Upon request of the Agents, the Borrower shall obtain
 endorsements naming the Agent, on behalf of the Lenders, as an additional insured or loss payee,
 as applicable, under all insurance policies to be maintained with respect to the properties of the
 Loan Parties and their Subsidiaries forming part of the DIP Collateral, which endorsements shall
 provide for 30 days’ (or 10 days for failure to pay premiums) prior notice of cancellation of such
 policies to be delivered to the Agent; provided that in the event such endorsements are not
 delivered on the Effective Date, Borrower shall provide such endorsements within thirty (30)
 days of the Effective Date.

               (o)    All Fees and Expenses Paid. All fees due at or immediately after the first
 funding under the DIP Facility and all reasonable and documented out-of-pocket costs,
 disbursements and expenses incurred by the Agent in connection with the establishment of the
 DIP Facility contemplated hereby, the Chapter 11 Cases and the Recognition Proceedings shall
 have been paid (to the extent then invoiced), including without limitation all reasonable and
 documented fees and out-of-pocket expenses of (i) the Agent’s counsel, King & Spalding LLP,
 Agent’s Canadian counsel, Blakes, Cassels & Graydon LLP, Agent’s prior counsel, Winston &
 Strawn LLP, and, to the extent necessary, a firm of local counsel engaged by the Agent in
 connection with the Chapter 11 Cases, and (ii) any financial advisor retained by the Agent (if
 any).

                (p)     [reserved].

               (q)     RSA. The Agent shall have received an executed copy of the RSA, in
 form and substance satisfactory to the Agent and the Required Lenders.

                (r)    PATRIOT Act. The Agent and the Lenders shall have received at least
 one Business Day prior to the Effective Date all documentation and other information about the
 Loan Parties required by regulatory authorities under applicable “know your customer” and anti-
 money laundering rules and regulations, including without limitation the PATRIOT Act that has
 been reasonably requested in writing at least 3 Business Days prior to the Effective Date.

               (s)    Investment Banker. The Loan Parties shall have filed an application
 seeking the retention of an investment banker reasonably acceptable to the Agent and the
 Required Lenders (it being understood that Houlihan Lokey is acceptable to the Agent and the
 Required Lenders).

         3.2    Conditions Precedent to Funding on the Final Order Effective Date . As a
 condition to the availability of the Final DIP Loan Commitments on or after the Final Order
 Effective Date and the Budget Advance Date DIP Loans on the Budget Advance Date, the
 following conditions shall have been satisfied:

                  (a)      Final DIP Order. The Agent and the Required Lenders shall have received
 a copy of the Final DIP Order, which Final DIP Order (i) shall have been entered on the docket
 of the Bankruptcy Court on or before the date that is 40 calendar days after the Petition Date and
 (ii) shall be in full force and effect and shall not have been vacated, stayed, reversed, modified or
 amended in any respect without the written consent of the Agent and the Required Lenders (such
 consent to be given in their sole discretion); and, if the Final DIP Order is the subject of a



                                                  20
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                           Pg 374 of 535


 pending appeal in any respect, neither the making of the Final DIP Loans, nor the performance
 by the Loan Parties of any of their respective obligations hereunder, under the other DIP Loan
 Documents or under any other instrument or agreement referred to herein shall be the subject of
 a presently effective stay pending appeal. Such Final DIP Order shall authorize and approve the
 DIP Loans, this Agreement and the DIP Loan Documents contemplated hereby and thereby. All
 material motions, material orders and other material documents to be filed with and submitted to
 the Bankruptcy Court in connection therewith shall be in form and substance reasonably
 satisfactory to the Agent and the Required Lenders.

               (b)     Insurance. The endorsements (if any) required under Section 3.1(n) shall
 have been delivered to the Agent.

         3.3    Conditions to Each Extension of Credit. The agreement of each Lender to
 make any Extension of Credit requested to be made by it on any date (including the Effective
 Date, the Final Order Effective Date and the Budget Advance Date) is subject to the satisfaction
 or waiver of the following conditions precedent:

                (a)     Representations and Warranties. Each of the representations and
 warranties made by any Loan Party pursuant to this Agreement or any other DIP Loan Document
 (or in any amendment, modification or supplement hereto or thereto) to which it is a party, and
 each of the representations and warranties contained in any certificate furnished at any time by or
 on behalf of any Loan Party pursuant to this Agreement or any other DIP Loan Document shall,
 except to the extent that they relate to a particular date (in which case such representations and
 warranties shall be true and correct in all material respects on and as of such particular date), be
 true and correct in all material respects (without duplication of any materiality qualifier
 contained therein) on and as of such date as if made on and as of such date, in each case
 immediately prior to, and immediately after giving effect to, the funding of any DIP Loans.

               (b)    No Default. No Default or Event of Default shall have occurred and be
 continuing on such date or immediately after giving effect to the Extensions of Credit requested
 to be made on such date.

                (c)      Notice. The Agent shall have received a notice of borrowing as required
 by Section 2.3(a).

                (d)      Law. Other than the DIP Orders, there shall not exist any law, regulation,
 ruling, judgment, order, injunction or other restraint that prohibits, restricts or imposes a
 materially adverse condition on the DIP Facility or the exercise by the Agent at the direction of
 the Lenders of its rights as a secured party with respect to the DIP Collateral.

               (e)     No MAE. Other than the commencement and continuation of the Chapter
 11 Cases, no Material Adverse Effect shall have occurred.

                (f)    No injunction. The making of such DIP Loan shall not (i) violate any (x)
 applicable laws, rules, regulations, executive orders, or codes that, individually or in the
 aggregate, could reasonably be expected to result in a Material Adverse Effect, or (y) result in or
 cause a default with respect to any final judgments, writs, injunctions, decrees, rules or
 regulations of any court or any federal, state, municipal or other governmental department,


                                                 21
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 375 of 535


 commission, board, bureau, agency or instrumentality, domestic or foreign, that, individually or
 in the aggregate, could reasonably be expected to result in a Material Adverse Effect and (ii) not
 be enjoined temporarily, preliminarily or permanently.

                (g)     Compliance with Approved Budget. The use of proceeds of such DIP
 Loan giving effect to the application thereof on the date of such funding complies with the
 Approved Budget, subject to Permitted Variances, or has otherwise been approved in writing by
 the Agent (at the direction of the Required Lenders, in their sole discretion).

              (h)    DIP Orders. The DIP Orders, as applicable, shall have been entered by the
 Bankruptcy Court and shall be in full force and effect.

         Each borrowing of DIP Loans by the Borrower hereunder shall constitute a representation
 and warranty by the Borrower as of the date of such borrowing that the conditions contained in
 this Section 3.3 have been satisfied.

 4.     REPRESENTATIONS AND WARRANTIES.

         In order to induce the Lender Group to enter into this Agreement and to make the
 Extensions of Credit requested to be made by it on the Effective Date and the Final Order
 Effective Date, each of Parent and Borrower makes, as of the Effective Date, each of following
 representations and warranties to the Lender Group:

        4.1     Due Organization and Qualification; Subsidiaries.

                 (a)     Each Loan Party (i) is duly organized or incorporated and existing and in
 good standing (or, if such jurisdiction does not provide for good standing status, the equivalent
 status provided for in such jurisdiction) under the laws of the jurisdiction of its organization or
 incorporation, (ii) is qualified or registered to do business in any state, province or territory
 where the failure to be so qualified could reasonably be expected to result in a Material Adverse
 Effect, and (iii) has all requisite power and authority to own and operate its properties, to carry
 on its business as now conducted and as proposed to be conducted, to enter into the DIP Loan
 Documents to which it is a party and to carry out the transactions contemplated thereby.

                 (b)     Other than as described on Schedule 4.1(b), as of the Effective Date, there
 are no subscriptions, options, warrants, or calls relating to any shares of Parent’s Equity Interests,
 including any right of conversion or exchange under any outstanding security or other
 instrument. As of the Effective Date, other than pursuant to any equity compensation plan or
 arrangement benefiting, or pursuant to any agreement with, any current or former employer,
 officer, director or consultant of any Loan Party, Parent is not subject to any obligation
 (contingent or otherwise) to repurchase or otherwise acquire or retire any shares of its Equity
 Interests or any security convertible into or exchangeable for any of its Equity Interests.

                 (c)     As of the Effective Date, set forth on Schedule 4.1(c) is a complete and
 accurate list of Parent’s Subsidiaries, showing: (i) the number of shares of each class of common
 and preferred Equity Interests authorized for each of such Subsidiaries, and (ii) the number and
 the percentage of the outstanding shares of each such class owned by Parent or a Subsidiary of



                                                  22
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 376 of 535


 Parent. All of the outstanding Equity Interests of each such Subsidiary have been validly issued
 and are fully paid and non-assessable, to the extent applicable.

                (d)     As of the Effective Date, except as set forth on Schedule 4.1(d), there are
 no subscriptions, options, warrants, or calls relating to any shares of Parent’s Subsidiaries’
 Equity Interests, including any right of conversion or exchange under any outstanding security or
 other instrument.

        4.2     Due Authorization; No Conflict.

                (a)     Subject to the entry by the Bankruptcy Court of the Interim DIP Order and
 Final DIP Order, as applicable as to each Loan Party, the execution, delivery, and performance
 by such Loan Party of the DIP Loan Documents to which it is a party have been duly authorized
 by all necessary action on the part of such Loan Party.

                  (b)     Subject to the entry by the Bankruptcy Court of the Interim DIP Order and
 Final DIP Order, as applicable, and as to each Loan Party, the execution, delivery, and
 performance by such Loan Party of the DIP Loan Documents to which it is a party do not and
 will not (i) violate any provision of federal, state, provincial, foreign or local law or regulation
 applicable to any Loan Party or its Subsidiaries or any order, judgment, or decree of any court or
 other Governmental Authority binding on any Loan Party or its Subsidiaries, where any such
 violation individually or in the aggregate could reasonably be expected to have a Material
 Adverse Effect, (ii) violate the Governing Documents of any Loan Party or its Subsidiaries,
 (iii) conflict with, result in a breach of, or constitute (with due notice or lapse of time or both) a
 default under any agreement of any Loan Party or its Subsidiaries where any such conflict,
 breach or default could individually or in the aggregate reasonably be expected to have a
 Material Adverse Effect, (iv) result in or require the creation or imposition of any Lien of any
 nature whatsoever upon any assets of any Loan Party, other than Permitted Liens, or (v) require
 any approval of any holder of Equity Interests of a Loan Party or any approval or consent of any
 Person under any material agreement of any Loan Party, other than consents or approvals that
 have been obtained and that are still in force and effect and except, in the case of material
 agreements, for consents or approvals, the failure to obtain could not individually or in the
 aggregate reasonably be expected to cause a Material Adverse Effect.

          4.3    Governmental Consents. Subject to the entry by the Bankruptcy Court of the
 Interim DIP Order and Final DIP Order, as applicable, the execution, delivery, and performance
 by each Loan Party of the DIP Loan Documents to which such Loan Party is a party do not and
 will not require any registration with, consent, or approval of, or notice to, or other action with or
 by, any Governmental Authority, other than registrations, consents, approvals, notices or actions
 (i) that have been obtained and that are in force and effect (other than for filings and recordings
 with respect to DIP Collateral to be made, or otherwise delivered to the Agent for filing or
 recordation, as of the Effective Date), (ii) are necessary or advisable in connection with releasing
 existing liens or filing Agent’s DIP Liens, or (iii) the failure of which to receive would not
 reasonably be expected to cause a Material Adverse Effect.

        4.4   Binding Obligations. Subject to the entry by the Bankruptcy Court of the
 Interim DIP Order and Final DIP Order, each DIP Loan Document has been duly executed and


                                                  23
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 377 of 535


 delivered by each Loan Party that is a party thereto and is the legally valid and binding
 obligation of such Loan Party, enforceable against such Loan Party in accordance with its
 respective terms, except as enforcement may be limited by equitable principles or by bankruptcy,
 insolvency, reorganization, moratorium, or similar laws relating to or limiting creditors’ rights
 generally.

          4.5     Title to Assets; No Encumbrances. Each Loan Party has (a) good and sufficient
 legal title (in the case of any fee interest in Real Property), (b) valid leasehold interest in (in the
 case of leasehold interests in real or personal property), and (c) good and marketable title to (in
 the case of all other personal property) all of its material assets, in each case, free and clear of
 Liens except for Permitted Liens and, in the case of Real Property, minor defects in title that do
 not materially interfere with such Loan Party’s ability to conduct its business or to utilize such
 assets for their intended purposes.

         4.6      Litigation. Other than the filing, commencement and continuation of the Chapter
 11 Cases and as listed on Schedule 4.6(a) and/or any litigation resulting therefrom, there are no
 actions, suits, or proceedings pending or, to the actual knowledge of Borrower or any Guarantor,
 threatened in writing against a Loan Party or any of its Subsidiaries that either individually or in
 the aggregate could reasonably be expected to result in a Material Adverse Effect.

        4.7     Compliance with Laws. Except as otherwise permitted by an order of the
 Bankruptcy Court, no Loan Party nor any of its Subsidiaries (a) is in violation of any applicable
 laws, rules, regulations, executive orders, or codes that, individually or in the aggregate, could
 reasonably be expected to result in a Material Adverse Effect, or (b) is subject to or in default
 with respect to any final judgments, writs, injunctions, decrees, rules or regulations of any court
 or any federal, state, municipal or other governmental department, commission, board, bureau,
 agency or instrumentality, domestic or foreign, that, individually or in the aggregate, could
 reasonably be expected to result in a Material Adverse Effect.

         4.8    No Material Adverse Effect. All financial statements (other than Projections,
 budgets, other forecasts and comparisons) relating to Loan Parties and their Subsidiaries that
 have been delivered by any Loan Party to the Lender Group have been prepared in accordance
 with GAAP (except, in the case of unaudited financial statements, for the lack of footnotes and
 being subject to year-end audit adjustments) and present fairly in all material respects, Loan
 Parties’ and their Subsidiaries’ (taken as a whole) financial condition as of the date thereof and
 results of operations for the period then ended. Except the filing, commencement and
 continuation of the Chapter 11 Cases and any litigation resulting therefrom, there has not been a
 Material Adverse Effect with respect to Loan Parties and their Subsidiaries since the Effective
 Date.

         4.9   No Default. No Loan Party nor any of their Subsidiaries are in default under any
 of the DIP Loan Documents.

        4.10    Employee Benefits.

                (a)    Except as set forth on Schedule 4.10, no Loan Party, nor any of their
 Subsidiaries, maintains or contributes to any Pension Plan or Multiemployer Plan.



                                                   24
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 378 of 535


                (b)    Each Loan Party has complied in all material respects with ERISA, the
 IRC and all applicable laws regarding each Employee Benefit Plan, except where the failure to
 do so could not reasonably be expected to result in a Material Adverse Effect.

                (c)    Each Employee Benefit Plan is, and has been, maintained in substantial
 compliance with ERISA, the IRC, all applicable laws and the terms of each such Employee
 Benefit Plan, except where the failure to do so could not reasonably be expected to result in a
 Material Adverse Effect.

                (d)     Except as could not reasonably be expected to result in a Material Adverse
 Effect, each Employee Benefit Plan that is intended to qualify under Section 401(a) of the IRC
 has received a favorable determination letter from the Internal Revenue Service or an application
 for such letter is currently being processed by the Internal Revenue Service, and nothing has
 occurred which could reasonably be expected to prevent, or cause the loss of, such qualification.

                 (e)      Except as could not reasonably be expected to result in a Material Adverse
 Effect, no liability to the PBGC (other than for the payment of current premiums which are not
 past due) by any Loan Party or ERISA Affiliate has been incurred or is expected by any Loan
 Party or ERISA Affiliate to be incurred with respect to any Pension Plan.

                (f)     Except as could not reasonably be expected to result in a Material Adverse
 Effect, no Notification Event exists or has occurred in the past six (6) years.

               (g)    Except as could not reasonably be expected to result in a Material Adverse
 Effect, no Loan Party or ERISA Affiliate has provided any security under Section 436 of the
 IRC.

                 (h)     Except as set forth on Schedule 4.10, no Loan Party, nor any of their
 Subsidiaries, maintains or contributes to any Canadian Pension Plan. No Loan Party, nor any of
 their Subsidiaries, maintains or contributes to any Canadian Defined Benefit Plan. Except as set
 forth on Schedule 4.10, as of the Effective Date, no Loan Party, nor any of their Subsidiaries,
 maintains or contributes to any material Canadian Benefits Plan. Each Loan Party has complied
 with the Income Tax Act (Canada) and all applicable laws regarding each Canadian Pension Plan
 or Canadian Benefits Plan, except in each case where the failure to do so could not reasonably be
 expected to result in a Material Adverse Effect. Each Canadian Pension Plan or Canadian
 Benefits Plan is, and has been maintained in compliance to the Income Tax Act (Canada), all
 applicable laws and the terms of each such Canadian Benefits Plan, except in each case where
 the failure to do so could not reasonably be expected to result in a Material Adverse Effect. No
 Loan Party, nor any of their Subsidiaries, has any liability for any Canadian Pension Plan or
 Canadian Benefits Plan which has been discontinued, except as could not reasonably be expected
 to result in a Material Adverse Effect.

        4.11 Environmental Condition. Except as set forth on Schedule 4.11, (a) to
 Borrower’s knowledge, none of Loan Parties’ or their Subsidiaries’ properties has ever been used
 by Loan Parties, their Subsidiaries, or, to Borrower’s knowledge, by previous owners or
 operators in the disposal of, or to produce, store, handle, treat, release, or transport, any
 Hazardous Materials, where such use, disposal, production, storage, handling, treatment, or



                                                 25
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 379 of 535


 release or transport was in violation of any applicable Environmental Law or resulted in an
 Environmental Action, except as would not reasonably be expected to result in a Material
 Adverse Effect, (b) to Borrower’s knowledge, none of Loan Parties’ nor their Subsidiaries’
 properties or assets has ever been designated or identified by a Governmental Authority pursuant
 to RCRA, CERCLA or any analogous statute as a Hazardous Materials disposal site or a site that
 requires Remedial Action, in either case that could reasonably be expected to result in a Material
 Adverse Effect, (c) no Environmental Lien (other than a Permitted Lien) has attached to any
 revenues of the Loan Parties or their Subsidiaries or to any Real Property owned by the Loan
 Parties or their Subsidiaries, or, to Borrower’s knowledge, operated, but not owned, by Loan
 Parties or their Subsidiaries, (d) none of Loan Parties nor any of their Subsidiaries have received
 a summons, citation, written notice, or directive from the United States Environmental Protection
 Agency or any other federal (including the federal government of Canada), state or provincial
 governmental agency concerning any action or omission by any Loan Party or any Subsidiary of
 a Loan Party resulting in the releasing or disposing of Hazardous Materials into the environment
 which could reasonably be expected to result in a Material Adverse Effect, (e) each of the Loan
 Parties, their Subsidiaries, and their respective operations are and have at all times been in
 compliance with Environmental Laws, except as would not reasonably be expected to result in a
 Material Adverse Effect, (f) each of the Loan Parties and their Subsidiaries have obtained all
 permits, licenses, authorizations and approvals required under Environmental Law for the
 conduct of their business and operations (collectively, “Environmental Permits”), and are in
 compliance with the terms and conditions of such Environmental Permits, except as would not
 reasonably be expected to result in a Material Adverse Effect, and (g) none of the Loan Parties
 nor any of their Subsidiaries are subject to any Environmental Action or Environmental Liability,
 except as would not reasonably be expected to result in a Material Adverse Effect.

        4.12    Complete Disclosure.

                 (a)    As of the Effective Date, all written factual information (other than the
 projections, budgets, estimates, forward-looking statements, information of a general economic
 nature, general information about Borrower’s industry or general market data) (when taken as a
 whole) furnished by or on behalf of Loan Parties in writing to Agent or any Lender (including all
 information contained in the Schedules hereto or in the other DIP Loan Documents) in or
 pursuant to this Agreement, the other DIP Loan Documents, or in connection with any
 transaction contemplated herein or therein, is (other than the projections, budgets, estimates,
 forward-looking statements, information of a general economic nature, general information about
 Borrower’s industry or general market data) (when taken as a whole), and hereafter furnished by
 or on behalf of Loan Parties or their Subsidiaries in writing to Agent or any Lender will be, true
 and accurate in all material respects on the date as of which such information is dated or
 certified, and not incomplete by omitting to state any fact necessary to make such information
 (taken as a whole) not misleading in any material respect at such time in light of the
 circumstances under which such information was provided.

                (b)     The Initial Approved Budget and each Weekly Cash Flow Forecast
 delivered thereafter are prepared in good faith based upon estimates and assumptions believed by
 management of the Borrower to be reasonable and fair in light of current conditions and facts
 known to the Borrower at the time delivered (it being understood that such Approved Budget and



                                                 26
19-11608-mew        Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                           Pg 380 of 535


 the Weekly Cash Flow Forecasts and the assumptions on which they were based, may or may not
 prove to be correct).

         4.13 Patriot Act; Foreign Corrupt Practices Act. To the extent applicable, each
 Loan Party is in compliance, in all material respects, with the (a) Trading with the Enemy Act, as
 amended, and each of the foreign assets control regulations of the United States Treasury
 Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
 executive order relating thereto, and (b) Uniting and Strengthening America by Providing
 Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the
 “Patriot Act”). No part of the proceeds of the loans made hereunder will be used by any Loan
 Party or any of their Affiliates, directly or indirectly, for any payments to any governmental
 official or employee, political party, official of a political party, candidate for political office, or
 anyone else acting in an official capacity, in order to obtain, retain or direct business or obtain
 any improper advantage, in violation of the United States Foreign Corrupt Practices Act of 1977,
 as amended.

          4.14 Chapter 11 Cases. The Chapter 11 Cases were commenced on the Petition Date
 in accordance with applicable law and proper notice has been or will be given of (i) the motion
 seeking approval of the DIP Loan Documents, the Interim DIP Order and the Final DIP Order,
 (ii) the hearing for the entry of the Interim DIP Order, and (iii) the hearing for the entry of the
 Final DIP Order, as applicable.

         4.15 Payment of Taxes. All material tax returns and Tax reports of each Loan Party
 and its Subsidiaries required to be filed by any of them have been timely filed, and, except to the
 extent subject to the automatic stay in connection with the Chapter 11 Cases, all material Taxes
 that are due and payable and all material assessments, fees and other governmental charges upon
 a Loan Party and its Subsidiaries and upon their respective assets, income, businesses and
 franchises that are due and payable have been paid when due and payable unless subject to a
 Permitted Protest. Each Loan Party and each of its Subsidiaries have made adequate provision in
 accordance with GAAP for all material Taxes not yet due and payable. Neither Borrower nor
 any Guarantor knows of any proposed material Tax assessment against a Loan Party or any of its
 Subsidiaries that is not subject to a Permitted Protest.

         4.16 Margin Stock. No Loan Party nor any of its Subsidiaries owns any Margin Stock
 or is engaged principally, or as one of its important activities, in the business of extending credit
 for the purpose of purchasing or carrying any Margin Stock. No part of the proceeds of the loans
 made to Borrower will be used to purchase or carry any Margin Stock or to extend credit to
 others for the purpose of purchasing or carrying any Margin Stock or for any purpose that
 violates the provisions of Regulation T, U or X of the Board of Governors. Neither any Loan
 Party nor any of its Subsidiaries expects to acquire any Margin Stock.

         4.17 Governmental Regulation. No Loan Party nor any of its Subsidiaries is subject
 to regulation under the Federal Power Act or the Investment Company Act of 1940 or under any
 other federal or state statute or regulation which may limit its ability to incur Indebtedness or
 which may otherwise render all or any portion of the DIP Facility Obligations unenforceable.
 No Loan Party nor any of its Subsidiaries is a “registered investment company” or a company



                                                   27
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 381 of 535


 “controlled” by a “registered investment company” or a “principal underwriter” of a “registered
 investment company” as such terms are defined in the Investment Company Act of 1940.

         4.18 OFAC. No Loan Party nor any of its Subsidiaries is in violation of any of the
 country or list based economic and trade sanctions administered and enforced by OFAC. No
 Loan Party nor any of its Subsidiaries nor, to the knowledge of such Loan Party, any director,
 officer, employee, agent or Affiliate of such Loan Party or such Subsidiary (a) is a Sanctioned
 Person or a Sanctioned Entity, (b) has any assets located in Sanctioned Entities, or (c) derives
 revenues from investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
 No proceeds of any loan made hereunder will be used to fund any operations in, finance any
 investments or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
 Entity, in each case, that would constitute a violation of applicable Laws.

         4.19 Employee and Labor Matters. (i) There is no unfair labor practice complaint
 pending or, to the knowledge of Borrower or any Guarantor, threatened against Parent or its
 Subsidiaries before any Governmental Authority and there is no grievance or arbitration
 proceeding pending or threatened against Parent or its Subsidiaries which arises out of or under
 any collective bargaining agreement except as could not, individually or in the aggregate,
 reasonably be expected to result in a Material Adverse Effect, (ii) there is no strike, labor
 dispute, slowdown, stoppage or labor grievance pending or threatened in writing against Parent
 or its Subsidiaries that could reasonably be expected to result in a material liability, (iii) none of
 Parent or its Subsidiaries has incurred any liability or obligation under the Worker Adjustment
 and Retraining Notification Act or similar state law, which remains unpaid or unsatisfied, (iv) the
 hours worked and payments made to employees of Parent or its Subsidiaries have not been in
 violation of the Fair Labor Standards Act or any other applicable legal requirements except to the
 extent such violations could not, individually or in the aggregate, reasonably be expected to
 result in a Material Adverse Effect, and (v) all payments due from Parent or its Subsidiaries on
 account of wages and employee health and welfare insurance and other benefits have been paid
 or accrued as a liability on the books of Parent.

        4.20    [Reserved].

        4.21 Broker Fees. There are no brokerage commissions, finder’s fees or investment
 banking fees payable by Parent or any of its Affiliates in connection with any Transactions.

        4.22 Suppliers and Customers. To the actual knowledge of the Loan Parties, there
 exists no actual or threatened in writing termination, cancellation, or limitation of or
 modification to or change to the business relationship between any Loan Party and any supplier
 or customer except to the extent such termination, cancellation, limitation, modification or
 change is not reasonably expected to have a Material Adverse Effect.

         4.23 Security Interest. This Agreement and the Security Documents, including the
 DIP Orders, are effective to create in favor of the Agent, for the benefit of the Lenders, legal,
 valid, enforceable and continuing first priority Liens on, and security interests in, the DIP
 Collateral pledged hereunder or thereunder, in each case subject to no Liens other than Permitted
 Priority Liens with the relative priorities granted pursuant to the terms of the Intercreditor
 Agreement and the DIP Orders, as applicable. Pursuant to the terms of the DIP Orders, no filing


                                                  28
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 382 of 535


 or other action will be necessary to perfect or protect such DIP Liens and security interests.
 Pursuant to and to the extent provided in the DIP Orders, the Indebtedness of the Loan Parties
 under this Agreement will constitute part of the DIP Superpriority Claim

         4.24 DIP Orders. The Loan Parties are in compliance with the terms and conditions
 of the DIP Orders. Each of the Interim DIP Order (with respect to the period prior to the entry of
 the Final DIP Order) or the Final DIP Order (from after the date the Final DIP Order is entered)
 is in full force and effect and has not been vacated, reversed or rescinded without the prior
 written consent of the Agent and Required Lenders, in their sole discretion.

        4.25 Immaterial Subsidiaries. As of the Effective Date, each of the Subsidiaries of
 Parent set forth on Schedule 4.25 have been designated as Immaterial Subsidiaries by Parent and
 each such Subsidiary satisfies the criteria for such designation.

         4.26 Intellectual Property. All registered patents, patent applications, trademark
 registrations, trademark applications, service mark registrations, service mark applications,
 copyright registrations, copyright applications and tradename registrations owned by each Loan
 Party as of the Effective Date are set forth on Schedule 4.26 (as such Schedule 4.26 may be
 updated at any time upon written notice to Agent to reflect any such Intellectual Property (as
 defined below) acquired after the Effective Date). Each Loan Party and each of its Subsidiaries
 owns, or has the legal right to use, all United States and foreign patents, patent applications,
 trademarks, trademark applications, trade names, copyrights, technology, know-how and
 processes necessary for each of them to conduct its business as currently conducted (the
 “Intellectual Property”) except as would not reasonably be expected to result in a Material
 Adverse Effect. Except as provided on Schedule 4.26, no claim has been asserted and is pending
 by any Person against any Loan Party or any of its Subsidiaries challenging or questioning the
 use of any such Intellectual Property or the validity or effectiveness of any such Intellectual
 Property, nor does the Borrower know of any such claim, and, to the knowledge of the Borrower,
 the use of such Intellectual Property by the Loan Parties and their Subsidiaries does not infringe
 on the rights of any Person, except for such claims and infringements which in the aggregate
 would not reasonably be expected to be materially adverse to the Lenders.

         4.27 Insurance. All properties of each Loan Party and its Subsidiaries are insured to
 the extent required by Section 5.6. Schedule 4.27 sets forth a description of such insurance as of
 the Effective Date.

          4.28 Purpose of DIP Loans. The proceeds of DIP Loans shall be used by the
 Borrower only for the following purposes, in each case in accordance with and subject to
 compliance with Section 6.19 and the DIP Orders (except as otherwise agreed by the Agent and
 the Required Lenders): (i) working capital and general corporate purposes of the Loan Parties,
 (ii) to fund the costs of the administration of the Chapter 11 Cases and the consummation of the
 Plan under the Bankruptcy Code, (iii) to fund interest, fees, and other payments contemplated in
 respect of this Agreement and the other DIP Loan Documents, and (iv) to fund allowed
 administrative expenses incurred during the Chapter 11 Cases.




                                                29
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                           Pg 383 of 535


 5.     AFFIRMATIVE COVENANTS.

       Each of Parent and Borrower covenants and agrees that, until termination of all of the
 DIP Loan Commitments and payment in full of the DIP Facility Obligations:

        5.1    Financial Statements. Borrower will deliver to Agent, which shall furnish to
 each Lender, each of the following:

                (a)      [reserved];

                (b)      [reserved];

               (c)     as soon as available, but in any event no later than 30 days after the end of
 each fiscal month of each year, an unaudited consolidated balance sheet, income statement, and
 statement of cash flow covering Parent’s and its Subsidiaries’ operations during such period,
 together with a report setting forth comparisons to the corresponding figures for the
 corresponding periods of the applicable month and year to date period for the previous year and
 applicable month and year to date period set forth in the Projections; and

                (d)     all such financial statements delivered pursuant to Section 5.1(c) shall be
 certified by a Responsible Officer of the Parent to fairly present in all material respects the
 financial condition of the Parent and its Subsidiaries in conformity with GAAP and to be (and, in
 the case of any financial statements delivered pursuant to Section 5.1(c) shall be certified by a
 Responsible Officer of the Parent as being) in reasonable detail and prepared in accordance with
 GAAP applied consistently throughout the periods reflected therein and with prior periods that
 began on or after the Effective Date (except, in the case of any financial statements delivered
 pursuant to Section 5.1(c), for the absence of certain footnotes).

         5.2   Reporting; Certificates; Other Information. Furnish to the Agent for delivery
 to each Lender:

                 (a)    following the delivery of the Initial Approved Budget on the Effective
 Date, (i) by 12:00 p.m. New York City time on the third Friday following the Petition Date and
 by 12:00 p.m. New York City time on the Friday that is every two weeks thereafter through the
 Life of the Case, the Borrower shall provide the Agent with an updated cash flow forecast for the
 Loan Parties and their Subsidiaries, with line item detail of projected sales, disbursements,
 collections, net cash flow, the outstanding amount of Revolving Loans (as defined in the ABL
 DIP Facility Documents) and the other items set forth in the Initial Approved Budget for the
 then-upcoming seventeen (17) week period (or such shorter, or longer, period, as applicable, to
 coincide with the Life of the Case), in each case, in substance reasonably satisfactory (such
 satisfaction not to be unreasonably withheld, delayed or conditioned) to and approved by the
 Agent and substantially consistent with the form of the Initial Approved Budget delivered on the
 Effective Date (the “Weekly Cash Flow Forecast”); (ii) by 12:00 p.m. New York City time
 beginning on the third Friday following the Petition Date, and by 12:00 p.m. New York City
 time on the Friday of each two-week period thereafter, a variance report (the “Variance Report”)
 setting forth, on a consolidated basis, actual cumulative aggregate cash receipts, disbursements
 and cash flows of the Loan Parties for the most recent three- or two-week period (as applicable)
 covered by such Variance Report and setting forth all the variances, on a line-item and aggregate


                                                 30
19-11608-mew          Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                             Pg 384 of 535


 basis, from the amount set forth for such period as compared to the Initial Approved Budget or
 the most recently Approved Budget delivered prior to such Variance Report on a weekly and
 cumulative basis for the period from the first week commencing after the Petition Date through
 the end of the week in regard to which such variance report is being delivered (which shall not
 exceed what is permitted by the Permitted Variance), and each such Variance Report shall
 include explanations for all material variances for the most recent three- or two-week period in
 regard to which such variance report is being delivered and shall be certified by a Financial
 Officer of the Loan Parties, and (iii) deliver to Agent and Lenders, on at least a bi-weekly (i.e.,
 once every two weeks) basis, a written narrative report of the key performance metrics
 monitored by management of the Loan Parties regarding the business of the Borrowers and their
 Subsidiaries, in each case in a form reasonably acceptable to the Agent.

                (b)     concurrently with the delivery of the financial statements and reports
 referred to in Section 5.1(c), a certificate signed by a Financial Officer of the Borrower (a
 “Compliance Certificate”), substantially in the form of Exhibit 5.2(b), stating that, to the best of
 such Financial Officer’s knowledge, each of the Parent and its Subsidiaries during such period
 has observed or performed all of its covenants and other agreements, and satisfied every
 condition, contained in this Agreement or the other DIP Loan Documents to which it is a party to
 be observed, performed or satisfied by it, and that such Financial Officer has obtained no
 knowledge of any Default or Event of Default, except, in each case, as specified in such
 certificate.

                (c)      [reserved].

                (d)     As soon as possible and in event later than 3 Business Days after Parent or
 any of its Subsidiaries has knowledge of (i) any event or condition that constitutes a Default or
 an Event of Default under this Agreement, (ii) any default or event of default under the Pre-
 Petition Term Facility, the Senior ABL Facility, or the ABL DIP Facility, or (iii) any payment
 default with respect to other obligations in excess of $100,000 that constitute an administrative
 expense.

                (e)      within 5 days after Parent or any of its Subsidiaries has knowledge thereof

                         (i)      notice of any pending or threatened labor dispute, strike, walkout,
                                  or union organizing activity with respect to any employees of
                                  Parent or any of its Subsidiaries which could reasonably be
                                  expected to result in a Material Adverse Effect;

                         (ii)     notice of (i) any material default by Parent or any of its
                                  Subsidiaries under or (ii) termination of any material contracts, in
                                  each case, which could reasonably be expected to result in a
                                  Material Adverse Effect;

                         (iii)    [reserved];

                         (iv)     any amendment, supplement or other modification to the ABL DIP
                                  Facility Documents; and



                                                   31
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                           Pg 385 of 535


                         (v)    copies of any financial statements or other reports sent to public
                                security holders or filed with the SEC, and copies of any
                                registrations or amendments (including any registration statements
                                and amendments thereto) filed with the SEC.

                (f)      [reserved].

                 (g)    Except as otherwise provided in Section 5.9(d), within 10 days of receipt
 by Parent or any of its Subsidiaries, notice of receipt by Parent or any of its Subsidiaries from
 any local, state or federal authority advising such Person of any Environmental Liability arising
 from such Person’s operations, its premises, its waste disposal practices, or waste disposal sites
 used by such Person, which Environmental Liability would reasonably be expected to result in a
 Material Adverse Effect.

                 (h)    On a quarterly basis with the delivery of a Compliance Certificate
 pursuant to Section 5.2(b) (or, if an Event of Default has occurred and is continuing, more
 frequently if requested by Agent), a written report regarding Intellectual Property in accordance
 with Section 7(g)(v) of the Guaranty and Security Agreement.

               (i)     Concurrently with the delivery by any Loan Party or promptly upon
 receipt by any Loan Party, as applicable, (i) such collateral reports, certificates and other
 information delivered pursuant to the ABL DIP Facility Agreement and (ii) any appraisal or field
 exam prepared in connection with the ABL DIP Facility Agreement.

                 (j)    Upon request by Agent or any Lender, such other reports as to the DIP
 Collateral or the financial condition of Parent or any of its Subsidiaries, as Agent or such Lender
 may reasonably request (it being agreed, without limitation, that any such request made
 following the occurrence and during the continuation of an Event of Default shall be deemed
 reasonable for purposes of this Section 5.2(j)).

                (k)    For so long any Small Business Investment Company that becomes a
 Lender on or after the Effective Date is a Lender, within thirty (30) days of its request,
 Borrowers shall provide to any such Lender such forms and financial and other information with
 respect to any business or financial condition of the Loan Parties and their Subsidiaries required
 by the SBA, including, but not limited to, (i) forms and information with respect to such
 Lender’s reporting requirements under SBA Form 468, (ii) information regarding the full-time
 equivalent jobs created or retained in connection with such Lender’s investment in Loan Parties,
 the impact of the financing on Loan Parties’ business in terms of revenues and profits and on
 taxes paid by Loan Parties and their employees and (iii) a list of Lenders (other than such
 Lender).

                 Documents required to be delivered pursuant to Sections 5.1(c), 5.2(a), 5.2(b),
 5.2(c), 5.2(d), 5.2(e), 5.2(f) or 5.2(g) may at the Borrower’s option be delivered electronically
 and, if so delivered, shall be deemed to have been delivered on the date (i) on which Borrower
 delivers such documents by electronic mail to the Agent or (ii) on which such documents are
 posted on the Borrower’s behalf on an Internet or intranet website, if any, to which each Lender




                                                 32
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 386 of 535


 and each Agent have access (whether a commercial, third party website or whether sponsored by
 the Agent).

        5.3     Maintenance of Existence and Conduct of Business.

                (a)     Except as otherwise permitted by Sections 6.3 and 6.4, Parent will, and
 will cause each of its Subsidiaries to, at all times preserve and keep in full force and effect each
 Loan Party’s and each Loan Party’s Subsidiaries’ valid existence and good standing (or, if such
 jurisdiction does not provide for good standing status, the equivalent status provided for in such
 jurisdiction) and governmental and similar rights, permits, licenses, authorizations or other
 approvals and franchises, in each case, if the failure to do so could reasonably be expected to
 result in a Material Adverse Effect.

                (b)     Parent will, and will cause each of its Subsidiaries to, (i) take all
 reasonable actions to maintain all rights, privileges and franchises necessary or desirable in the
 normal conduct of the business of the Parent and its Subsidiaries, taken as a whole, including all
 licenses, patents, copyrights, design rights, tradenames, trade secrets and trademarks and take all
 actions necessary to enforce and protect the validity of any intellectual property right or other
 right included in the DIP Collateral to the extent that failure to comply therewith, in the
 aggregate, would not reasonably be expected to be adverse to the Lenders or any Loan Party in
 any material respect; (ii) maintain a cash management system substantially as in effect on the
 Petition Date, and (iii) in accordance with the Bankruptcy Code and subject to any required
 approval by any applicable order of the Bankruptcy Court, comply with all post-petition
 Contractual Obligations and Contractual Obligations entered into prior to the Petition Date and
 assumed except to the extent that failure to comply therewith, in the aggregate, would not
 reasonably be expected to be adverse to the Lenders or any Loan Party in any material respect.

         5.4     Maintenance of Properties. Parent will, and will cause each of its Subsidiaries
 to, maintain and preserve all of their properties which are necessary in the proper conduct of
 their business in working order and condition in the ordinary course of business, ordinary wear,
 tear, and damage by casualty and condemnation and Permitted Dispositions excepted (and except
 where the failure to do so could not be expected to result in a Material Adverse Effect).

         5.5     Taxes. Parent will, and will cause each of its Subsidiaries to, timely file all
 material tax returns and pay in full before delinquency or before the expiration of any extension
 period (including any extension by virtue of the Chapter 11 Cases) relating to the payment of all
 material governmental assessments and Taxes with respect to periods after the Petition Date
 whether real, personal or otherwise, due and payable by, or imposed, levied, or assessed against
 it, or any of its assets, including all amounts reflected on its material tax returns, except to the
 extent that the validity of such governmental assessment or Tax is the subject of a Permitted
 Protest.

        5.6     Insurance. Parent will, and will cause each of its Subsidiaries to, at Borrower’s
 expense, (a) maintain insurance respecting each of Parent’s and its Subsidiaries’ assets wherever
 located, covering liabilities, losses or damages, in each case, as are customarily insured against
 by other Persons engaged in the same or similar businesses and similarly situated and located.
 All such policies of insurance shall be with financially sound and reputable insurance companies


                                                 33
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 387 of 535


 reasonably acceptable to Agent and in such amounts as is carried generally in accordance with
 sound business practice by companies in similar businesses similarly situated and located and, in
 any event, in amount, adequacy, and scope reasonably satisfactory to Agent (it being agreed that
 the amount, adequacy, and scope of the policies of insurance of Borrower in effect as of the
 Effective Date are acceptable to Agent). All property insurance policies covering the Collateral
 are to be made payable to Agent for the benefit of Agent and the Lenders, as their interests may
 appear, in case of loss, pursuant to a standard loss payable endorsement with a standard non-
 contributory “lender” or “secured party” clause and are to contain such other provisions as Agent
 may reasonably require to fully protect the Lenders’ interest in the Collateral and to any
 payments to be made under such policies. All certificates of property and general liability
 insurance are to be delivered to Agent, with the loss payable (but only in respect of Collateral)
 and additional insured endorsements in favor of Agent and shall provide for not less than 30 days
 (10 days in the case of non-payment) prior written notice to Agent of the exercise of any right of
 cancellation. If Parent or its Subsidiaries fail to maintain such insurance, Agent may arrange for
 such insurance, but at Borrower’s expense and without any responsibility on Agent’s part for
 obtaining the insurance, the solvency of the insurance companies, the adequacy of the coverage,
 or the collection of claims. Borrower shall give Agent prompt notice of any loss exceeding
 $500,000 covered by its or its Subsidiaries’ casualty or business interruption insurance. Upon
 the occurrence and during the continuance of an Event of Default, Agent shall have the right to
 file claims under any property and general liability insurance policies in respect of the Collateral,
 to receive, receipt and give acquittance for any payments that may be payable thereunder, and to
 execute any and all endorsements, receipts, releases, assignments, reassignments or other
 documents that may be necessary to effect the collection, compromise or settlement of any
 claims under any such insurance policies.

         5.7    Inspection. Parent will, and will cause each of its Subsidiaries to, permit Agent,
 any Lender (so long as such Lender accompanies Agent), and each of their respective duly
 authorized representatives or agents to visit any of its properties and inspect any of its assets or
 books and records, to examine and make copies of its books and records, and to discuss its
 affairs, finances, and accounts with, and to be advised as to the same by, its officers and
 employees (provided an authorized representative of Borrower shall be allowed to be present) at
 such reasonable times and intervals as Agent, as applicable, may designate and, so long as no
 Default or Event of Default has occurred and is continuing, with reasonable prior notice to
 Borrower and during regular business hours; provided, that so long as no Event of Default shall
 have occurred and be continuing, Borrower shall not be obligated to reimburse Agent for more
 than one (1) inspection during any calendar year. Notwithstanding anything to the contrary in
 this Section 5.7, none of Parent or any of its Subsidiaries will be required to disclose any such
 information to the extent that (i) such disclosure would in the good faith determination of
 Borrower (based on the advice of counsel) violate attorney-client privilege or is otherwise
 prohibited by law or fiduciary duty, (ii) such information constitutes attorney work, or (iii) such
 information is subject to confidentiality obligations to a third party (not entered into in
 contemplation thereof and for which Borrower is using commercially reasonable efforts to lift
 such confidentiality restrictions) and Agent or the Lenders (as applicable) have not executed any
 necessary confidentiality agreements or non-reliance letters with respect thereto.

       5.8    Compliance with Laws. Parent will, and will cause each of its Subsidiaries to,
 comply with the requirements of all applicable laws, rules, regulations, and orders of any


                                                  34
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 388 of 535


 Governmental Authority, other than laws, rules, regulations, and orders the non-compliance with
 which, individually or in the aggregate, could not reasonably be expected to result in a Material
 Adverse Effect.

        5.9     Environmental. Parent will, and will cause each of its Subsidiaries to,

                (a)    keep (i) any real property that any Loan Party owns free of any
 Environmental Liens, other than Permitted Liens, and (ii) any real property that any Loan Party
 leases or operates free of any Environmental Liens, other than Permitted Liens, except in the
 case of each of clauses (i) and (ii) above with respect to any such Environmental Lien that could
 not reasonably be expected to result in a Material Adverse Effect, or where the Loan Party has
 posted bonds or other financial assurances sufficient to satisfy the obligations or liability
 evidenced by any such Environmental Liens,

                (b)     comply, in all respects, with Environmental Laws, obtain and maintain in
 full force and effect all Environmental Permits and provide to Agent documentation of any
 compliance or non-compliance with Environmental Laws which Agent reasonably requests,
 except, in each case, for any such compliance or non-compliance or failure to comply, obtain or
 maintain that could not reasonably be expected to result in a Material Adverse Effect,

                (c)     promptly notify Agent of any release of a Hazardous Material in any
 reportable quantity from or onto real property owned, leased or operated by any Loan Party and
 take any Remedial Actions with respect to such releases required to come into compliance with
 applicable Environmental Law, except with respect to any such releases that would not
 reasonably be expected to result in a Material Adverse Effect, and

                  (d)    promptly, but in any event within 15 Business Days of its receipt thereof,
 provide Agent with written notice of any of the following: (i) written notice that an
 Environmental Lien (other than a Permitted Lien) has been filed against any of the real or
 personal property of any Loan Party, (ii) written notice of commencement of any Environmental
 Action or written notice that an Environmental Action will be filed against any Loan Party which
 Environmental Action could reasonably be expected to result in a Material Adverse Effect, and
 (iii) written notice of a violation, citation, or other administrative order arising under
 Environmental Laws with respect to a Loan Party, its operations or any of the real property
 owned, leased or operated by a Loan Party or for which a Loan Party may be liable, which could
 reasonably be expected to result in a Material Adverse Effect, and, in each case, to the extent
 failure to do so could reasonably be expected to cause a Material Adverse Effect, promptly take
 all action required to address and resolve such Environmental Lien, Environmental Action,
 violation, citation or other administrative order.

         5.10 Disclosure Updates. Borrower will, promptly and in no event later than 10
 Business Days after obtaining knowledge thereof, notify Agent if any written information,
 exhibit, or report furnished to the Lender Group (other than the projections, budgets, estimates,
 forward-looking statements, information of a general economic nature, general information about
 Borrower’s industry or general market data), at the time it was furnished (and when taken as a
 whole), contained any untrue statement of a material fact or omitted to state any material fact
 necessary to make the statements contained therein (when taken as a whole) not materially


                                                35
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 389 of 535


 misleading in light of the circumstances in which made. The foregoing to the contrary
 notwithstanding, any notification pursuant to the foregoing provision will not cure or remedy the
 effect of the prior untrue statement of a material fact or omission of any material fact nor shall
 any such notification have the effect of amending or modifying this Agreement or any of the
 Schedules hereto.

        5.11    [Reserved].

         5.12 Further Assurances. Subject to the limitations and exceptions on creation and
 perfection set forth herein and in the DIP Orders and the other DIP Loan Documents, Parent will,
 and will cause each of the other Loan Parties to, at any time upon the reasonable request of
 Agent, execute or deliver to Agent any and all financing statements, fixture filings, security
 agreements, pledges, assignments, mortgages, deeds of trust, opinions of counsel, and all other
 documents (the “Additional Documents”) that Agent may reasonably request in form and
 substance reasonably satisfactory to Agent, to create, perfect (unless perfection is not required by
 the DIP Loan Documents), and continue perfected (unless perfection is not required by the DIP
 Loan Documents) or to better perfect (unless perfection is not required by the DIP Loan
 Documents) Agent’s DIP Liens in all of the assets of the Loan Parties, other than Excluded
 Collateral (whether now owned or hereafter arising or acquired, tangible or intangible, real or
 personal), to create and perfect DIP Liens (subject to Permitted Liens) in favor of Agent in any
 Real Property acquired in fee by any Loan Party that is also subject to perfected Liens securing
 the ABL DIP Facility (or, if the ABL DIP Facility has been paid in full, to the extent such Real
 Property has a fair market value greater than $1,000,000), and in order to fully consummate all
 of the transactions contemplated hereby and under the other Loan Documents; provided that (i)
 the foregoing shall not apply to any Excluded Subsidiary, (ii) no action in any jurisdiction
 outside of the United States and Canada or required by the laws of any jurisdiction outside of the
 United States and Canada shall be required in order to create any security interests in assets
 located or titled outside of the United States or Canada or to perfect any security interests therein
 (it being understood that there shall be no security agreements or pledge agreements governed
 under the laws of any jurisdiction outside of the United States and Canada), (iii) no action shall
 be required to perfect security interests in aircraft, railcars and other assets perfected under a
 federal filing system (other than intellectual property), and (iv) no action shall be required to
 perfect any DIP Collateral as to which Agent agrees that the costs of taking such actions are
 excessive in relation to the benefit to the Lenders of the security to be afforded thereby (the
 foregoing clauses (i) through (iv) collectively, the “Excluded Actions”). Notwithstanding
 anything herein or in any other DIP Loan Document to the contrary, the Loan Parties shall not be
 required to obtain or deliver any consents or approvals from any applicable Chinese
 Governmental Authority in connection with its 65% pledge of the Equity Interests of Hollander
 China or PCF (Shanghai) Quality Management Consulting Co., Ltd. To the maximum extent
 permitted by applicable law, if any Loan Party refuses or fails to execute or deliver any
 reasonably requested Additional Documents within a reasonable period of time following the
 request to do so and receipt of execution versions of such Additional Documents, each Loan
 Party hereby authorizes Agent to execute any such Additional Documents in the applicable Loan
 Party’s name and authorizes Agent to file such executed Additional Documents in any
 appropriate filing office. In furtherance of, and not in limitation of, the foregoing, each Loan
 Party shall take such actions as Agent may reasonably request from time to time to ensure that
 the DIP Facility Obligations are guaranteed by the Guarantors and are secured by substantially


                                                  36
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 390 of 535


 all of the assets of Parent and its Subsidiaries, including all of the outstanding capital Equity
 Interests of Borrowers and Borrowers’ Subsidiaries (subject to exceptions and limitations
 contained herein and in the other DIP Loan Documents on creation and perfection, including, in
 so far as the DIP Facility Obligations are concerned, with respect to any Subsidiary described in
 clause (d) of the definition of Excluded Subsidiary). Notwithstanding anything herein to the
 contrary, (i) none of the Borrowers shall be required to make any filing or recording in
 connection with any intellectual property with any jurisdiction outside the United States or
 Canada, and (ii) the Agent and Lenders agree that they will not require the filing of any
 mortgages or entry into any control agreements (other than in respect of the TL Deposit Account
 pursuant to Section 5.19) with respect to the Collateral on the Effective Date, it being understood
 and agreed that the Required Lenders may, in their reasonable discretion, at any time after the
 Effective Date require the satisfaction of any requirements for the granting or perfection of liens
 required or desirable pursuant to any foreign applicable laws, provided, however, that (x) the
 Loan Parties shall be given a reasonable amount of time to satisfy such requirements and (y) no
 such request will be made to the extent the costs and burden of doing so reasonably outweigh the
 benefits to be gained as reasonably determined by the Required Lenders.

         5.13 Compliance with ERISA and the IRC. In addition to and without limiting the
 generality of Section 5.8, Parent will and will cause each of its Subsidiaries to, (a) comply with
 applicable provisions of ERISA and the IRC with respect to all Employee Benefit Plans except
 where the failure to do so could not reasonably be expected to result in a Material Adverse
 Effect, (b) without the prior written consent of Agent and the Required Lenders, not take any
 action or fail to take action which could reasonably be expected to result in a Loan Party or
 ERISA Affiliate incurring a liability to the PBGC or to a Multiemployer Plan (other than to pay
 contributions or premiums payable in the ordinary course) that could reasonably be expected to
 result in a Material Adverse Effect, (c) not allow any facts or circumstances to exist with respect
 to one or more Employee Benefit Plans that, in the aggregate, reasonably could be expected to
 result in a Material Adverse Effect, (d) not participate in any prohibited transaction that could
 result in a civil penalty excise tax, fiduciary liability or correction obligation under ERISA or the
 IRC that could reasonably be expected to result in a Material Adverse Effect, (e) operate each
 Employee Benefit Plan in such a manner that will not incur any tax liability under the IRC
 (including Section 4980B of the IRC) except where failure to do so could not reasonably be
 expected to result in a Material Adverse Effect, and (f) furnish to Agent upon Agent’s written
 request such additional information about any Employee Benefit Plan for which any Loan Party
 or ERISA Affiliate could reasonably expect to incur any liability that could reasonably be
 expected to result in a Material Adverse Effect. With respect to each Pension Plan (other than a
 Multiemployer Plan) except as could not reasonably be expected to result in a Material Adverse
 Effect, the Loan Parties shall (i) satisfy in full and in a timely manner, without incurring any late
 payment or underpayment charge or penalty and without giving rise to any Lien, all of the
 material contribution and funding requirements of the IRC and of ERISA, and (ii) pay, or cause
 to be paid, to the PBGC in a timely manner, without incurring any material late payment or
 underpayment charge or penalty, all premiums required pursuant to ERISA.

         5.14 Pre-Petition Credit Enhancements. If any Pre-Petition Term Agent or Pre-
 Petition Term Lender, in its capacity as such, or if the Senior ABL Facility Agent or any Senior
 ABL Facility Lender receives any additional guaranty after the date hereof (other than from
 Canadian Loan Parties (as defined in the ABL DIP Facility Agreement as in effect on the date


                                                  37
19-11608-mew        Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                           Pg 391 of 535


 hereof)), the Borrower shall cause the same to be granted to the Agent, for its own benefit and
 the benefit of the Secured Parties (subject to the DIP Orders).

         5.15 Bankruptcy Covenants. Notwithstanding anything in the DIP Loan Documents
 to the contrary, the Loan Parties shall comply with all material covenants, terms and conditions
 and otherwise perform all obligations set forth in the DIP Orders.

        5.16    Chapter 11 Cases.

                 (a)    Chapter 11 Case Documents and Notices. Each Loan Party shall deliver
 or cause to be delivered for review and comment, as soon as commercially reasonable, all
 material pleadings, motions and other documents (provided that any of the foregoing relating to
 the DIP Facility shall be deemed material) to be filed on behalf of the Loan Parties with the
 Bankruptcy Court to the Agent and its counsel. If not otherwise provided by the Bankruptcy
 Court’s electronic docketing system, the Borrower shall provide (x) copies to the Agent of all
 pleadings, motions, applications, judicial information, financial information and other documents
 filed by or on behalf of the Loan Parties with the Bankruptcy Court, distributed by or on behalf
 of the Loan Parties to any Committee, filed with respect to the Chapter 11 Cases or filed with
 respect to any DIP Loan Document and (y) such other reports and information as the Agent may,
 from time to time, reasonably request. In connection with the Chapter 11 Cases, the Loan Parties
 shall give the proper notice for (x) the motions seeking approval of the DIP Loan Documents and
 the DIP Orders and (y) the hearings for the approval of the DIP Orders. The Borrower and the
 other Loan Parties shall give, on a timely basis as specified in the DIP Orders, all notices
 required to be given to all parties specified in the DIP Orders. The Borrower and the other Loan
 Parties shall use reasonable best efforts to obtain the Final DIP Order.

                 (b)     Progress Calls. Starting in the first week following the Effective Date, and
 thereafter every other week until the payment in full in cash of the DIP Facility Obligations,
 Borrower and the Financial Advisor will participate in a conference call with the Agent and the
 Lenders and their representatives, consultants, and agents, at such mutually convenient dates and
 times to be proposed by Agent upon reasonable notice, and will use commercially reasonable
 efforts to cause available senior members of management and any investment bankers and other
 advisors of Parent and its Subsidiaries, as applicable or as requested by Agent or such Lenders,
 and solely to the extent reasonably requested by Agent, one or more members of the board of
 directors of Parent and its Subsidiaries, to participate in such calls for the purpose of discussing
 the status of the financial, collateral, and operational condition, businesses, liabilities, assets, and
 prospects of the Borrower and their Subsidiaries and any sale, refinance or other strategic
 transaction efforts; provided, that the Borrower acknowledges that such calls scheduled as
 frequently as once per week shall not be unreasonable. Upon Agent’s reasonable request, and
 subject to any confidentiality restrictions, the Parent and its Subsidiaries shall promptly provide
 copies of all non-privileged material written materials and reports (in each case excluding drafts)
 produced by Parent and its Subsidiaries and shared with third parties in connection with any sale,
 refinance, or other strategic transaction efforts, and any written indications of interest, letters of
 intent and commitment letters received by Parent and its Subsidiaries relating to such sale,
 refinance, or other strategic transaction efforts of the Parent and its Subsidiaries; provided, that
 such materials may be redacted to the extent information contained therein would adversely
 affect any attorney-client privilege or accountant-client privilege, and further provided that only


                                                   38
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 392 of 535


 final versions of such documents shall be provided. Without limiting the foregoing, Borrower
 agrees to notify Agent promptly upon Borrower becoming aware of any material change or
 development relating to any sale or refinance efforts or to the financial, collateral, or operational
 condition, businesses, assets, liabilities, or prospects of such Borrower, any of its Affiliates, or
 any of their respective Subsidiaries.

                (c)       Restructuring Proposals. Each Loan Party shall promptly deliver or cause
 to be delivered to the Agent and the Lenders copies of any term sheets, proposals, or
 presentations from any party, related to (i) the restructuring of the Loan Parties, or (ii) the sale of
 assets of one or all of the Loan Parties.

                (d)    Advisors. The Loan Parties shall continue to retain the Financial Advisor.
 The Loan Parties shall allow the Agent and the Lenders access to, upon reasonable notice during
 normal business hours in a time and manner (and with a frequency) to minimize disruption to the
 Loan Parties, the Financial Advisor and any other third party advisors of the Loan Parties, as
 applicable.

               (e)    Repayment of Indebtedness. Except to the extent permitted hereunder,
 under the DIP Orders or under the Approved Budget, no Loan Party shall, without the express
 prior written consent of the Agent and Required Lenders or pursuant to an order of the
 Bankruptcy Court after notice and a hearing, make any Pre-Petition Payment.

                (f)      [Reserved].

         5.17 Accounting Changes. Parent agrees that no Subsidiary of a Loan Party will have
 a fiscal year different from that of Parent (unless otherwise agreed to by Agent in its reasonable
 discretion) and agrees to maintain a system of accounting that enables Parent to produce
 financial statements with respect to material financial transactions and matters involving the
 assets and business of Parent or any of its Subsidiaries, as the case may be, in accordance with
 GAAP (it being understood and agreed that certain foreign Subsidiaries may maintain individual
 books and records in conformity with general accepted accounting principles in their respective
 countries of organization and that such maintenance shall not constitute a breach).

        5.18 Use of Proceeds. Parent will, and will cause each of its Subsidiaries to, use the
 proceeds of the DIP Loans only for the purposes set forth in Section 4.28.

         5.19 TL Deposit Account. All proceeds of the DIP Loans shall be held in the TL
 Deposit Account. The Borrower shall use commercially reasonable efforts to enter into a
 Control Agreement in respect of the TL Deposit Account within 14 days of the Petition Date,
 which such Control Agreement shall establish “control” (as defined in the Uniform Commercial
 Code as in effect from time to time in the State of New York) in favor of the Agent for the
 benefit of the Lenders, in form and substance reasonably satisfactory to the Agent (acting at the
 direction of the Required Lenders).

        5.20 Budget Matters. The Borrower hereby acknowledges and agrees that any
 Weekly Cash Flow Forecast provided to the Agent and the Lenders shall not amend and
 supplement the applicable Approved Budget until the Agent delivers a notice (which may be
 delivered by electronic mail) to the Borrower stating that the Agent and the Required Lenders


                                                   39
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 393 of 535


 have approved of such Weekly Cash Flow Forecast (such approval not to be unreasonably
 withheld, delayed or conditioned); provided, that if the Agent does not deliver a notice of
 approval to the Borrower, then the existing Approved Budget shall continue to constitute the
 applicable Approved Budget until such time as the subject Weekly Cash Flow Forecast is agreed
 to among the Borrower, the Agent and the Required Lenders in accordance with this Section
 5.20. Once such Weekly Cash Flow Forecast is so approved in writing by the Agent and the
 Required Lenders, it shall supplement or replace the prior Approved Budget, and shall thereafter
 constitute the Approved Budget.

 6.     NEGATIVE COVENANTS.

         Each of Parent and Guarantors and Borrower covenants and agrees that, until termination
 of all of the DIP Loan Commitments and payment in full of the DIP Facility Obligations:

         6.1      Indebtedness. Parent will not, and will not permit any of its Subsidiaries to
 create, incur, assume, suffer to exist, guarantee, or otherwise become or remain, directly or
 indirectly, liable with respect to any Indebtedness, except for Permitted Indebtedness.

        6.2     Liens. Parent will not, and will not permit any of its Subsidiaries to create, incur,
 assume, or suffer to exist, directly or indirectly, any Lien on or with respect to any of its assets,
 of any kind, whether now owned or hereafter acquired, or any income or profits therefrom,
 except for Permitted Liens.

         6.3     Restrictions on Fundamental Changes. Parent will not, and will not permit any
 of its Subsidiaries to,

                (a)     enter into any merger, consolidation, amalgamation, statutory division,
 reorganization, or recapitalization, or reclassify its Equity Interests;

                 (b)    liquidate, wind up, or dissolve itself (or suffer any liquidation or
 dissolution), except for pursuant to a confirmed chapter 11 plan of reorganization, the terms and
 conditions of which are satisfactory to Agent and all Lenders and is consistent with the terms and
 conditions of the RSA;

               (c)     suspend or cease operating a material portion of its or their business,
 except as permitted pursuant to clauses (a) or (b) above or in connection with a transaction
 permitted under Section 6.4;

                  (d)    take any action to change or have the effect of changing (i) the tax
 classification of Parent or any of its Subsidiaries from the classification as of the Effective Date
 or (ii) the legal form of Parent or Holdings; or

                (e)    form any new Subsidiary without Agent’s prior written consent; provided,
 that, to the extent the Agent consents to the formation of any new Subsidiary, such new
 Subsidiary shall guaranty all of the DIP Facility Obligations and grant Liens on substantially all
 of its assets to secure the DIP Facility Obligations pursuant to documentation in form and
 substance acceptable to Agent.



                                                  40
19-11608-mew        Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 394 of 535


         6.4    Disposal of Assets. Other than Permitted Dispositions or transactions expressly
 permitted by Sections 6.2, 6.3, 6.7, or 6.9, Parent will not, and will not permit any of its
 Subsidiaries to convey, sell, lease, license, assign, transfer, or otherwise dispose of any of its or
 their assets.

         6.5     Nature of Business. Parent will not, and will not permit any of its Subsidiaries to
 make any change in the nature of its or their business or acquire any properties or assets that are
 not reasonably related to the conduct of such business activities; provided, that the foregoing
 shall not prevent Parent and its Subsidiaries from engaging in any business that is reasonably
 related or ancillary to its or their business.

        6.6     Prepayments and Amendments. Parent will not, and will not permit any of its
 Subsidiaries to,

                (a)    make any prepayment on account of Indebtedness that has been
 contractually subordinated in right of payment or security to the DIP Facility Obligations if such
 payment is not permitted at such time under the subordination terms and conditions applicable
 thereto, or

                  (b)    directly or indirectly, amend, modify, or change any of the terms or
 provisions of:

                        (i)    the Governing Documents of any Loan Party or any of its
Subsidiaries if the effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders;

                       (ii)   the Management Services Agreement, in each case, except any
such amendment, modification, alteration, increase, or change that, as a whole, is more favorable
to Loan Parties; provided, however, that no such amendment, modification, alteration, increase or
change to the Management Services Agreement shall increase the amount of fees payable
thereunder,

                      (iii) the ABL DIP Facility Documents or the Senior ABL Facility
Documents except in accordance with the Intercreditor Agreement.

        6.7       Restricted Payments. Parent will not make any Restricted Payment, except:

                 (a)    distributions by Parent to, or the making of loans to, any direct or indirect
 equity owner of Parent in amounts required for any direct or indirect equity owner to pay:
 (i) franchise and excise taxes (not in the nature of income taxes), and other fees and expenses,
 required to maintain its organizational existence, (ii) subject to the terms of Section 6.10(c),
 operating costs and expenses and other corporate overhead costs and expenses (including (A)
 administrative, legal, accounting, filing and similar expenses and (B) salary, bonus and other
 benefits payable to officers and employees of Parent or any direct or indirect parent company of
 Parent), in each case to the extent such costs, expenses, fees, salaries, bonuses and benefits are
 attributable to the ownership or operations of Parent and its Subsidiaries, are reasonable and
 incurred in the ordinary course of business for the benefit of Parent and its Subsidiaries, and (iii)
 the payments described in Section 6.10(c),


                                                  41
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 395 of 535


                (b)     Restricted Payments required in connection with the DIP Orders, and

                (c)     Borrower, HHFH and each of their Subsidiaries may make Permitted Tax
 Distributions to Parent.

         6.8    Accounting Methods. Parent will not, and will not permit any of its Subsidiaries
 to modify or change its fiscal year, fiscal quarter, or its method of accounting (other than (i) as
 may be required to conform to GAAP or (ii) to the extent consented to by Agent (such consent
 not to be unreasonably withheld, conditioned or delayed)).

         6.9     Investments. Parent will not, and will not permit any of its Subsidiaries to,
 directly or indirectly, make or acquire any Investment except for Permitted Investments.

         6.10 Transactions with Affiliates. Parent will not, and will not permit any of its
 Subsidiaries to, directly or indirectly, enter into or permit to exist any transaction or series of
 related transactions with any Affiliate of Parent or any of its Subsidiaries except for:

                 (a)     any existing transactions between Parent or its Subsidiaries, on the one
 hand, and any Affiliate of Parent or Parent’s Subsidiaries, on the other hand, entered into prior to
 the Effective Date and any payments made pursuant thereto (other than to direct or indirect
 holders of Equity Interests in the Parent) to the extent permitted hereunder and made in
 accordance with the Approved Budget, provided (i) that the terms of such Affiliate Transaction
 are not less favorable, taken as a whole, to Parent or the applicable Subsidiary, as the case may
 be, than those that could be obtained at the time in a transaction with a Person who is not such an
 Affiliate, and (ii) no payments shall be permitted under the Management Services Agreement;

                (b)    so long as it has been approved by Parent’s or its applicable Subsidiary’s
 Board of Directors in accordance with applicable law, any indemnity provided for the benefit of
 directors (or comparable managers) of Parent, any direct or indirect parent of Parent or the
 applicable Subsidiary of Parent;

                 (c)    so long as it has been approved by Parent’s or its applicable Subsidiary’s
 Board of Directors in accordance with applicable law, to the extent set forth in the Approved
 Budget, the payment of reasonable compensation, insurance, expense reimbursement, indemnity
 (other than with respect to directors (or other comparable managers)), severance, and employee
 benefit arrangements to employees, individual contractors, officers, and directors (or comparable
 managers) of Parent, any direct or indirect parent of Parent or the applicable Subsidiaries of
 Parent in the ordinary course of business and consistent with industry practice;

                (d)   transactions permitted by Section 6.3, Section 6.4, Section 6.7 or any
 Permitted Intercompany Advance;

                (e)      Borrower shall be permitted to maintain any existing transactions (such
 transactions, “Affiliate Transactions”) entered into prior to the Effective Date and any payments
 made pursuant thereto to the extent permitted hereunder and made in accordance with the
 Approved Budget; provided (i) that the terms of such Affiliate Transaction are not materially less
 favorable to the Borrower or such Subsidiary, as the case may be, than those that could be
 obtained at the time in a transaction with a Person who is not such an Affiliate and (ii) no


                                                 42
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                           Pg 396 of 535


 payments shall be permitted under the Management Services Agreement, (b) for any transaction
 between or among any of the Borrower or one or more Loan Parties, and (c) the Related
 Transactions, or any amendments or modifications thereto and permitted hereby, and any
 payments made pursuant thereto to the extent permitted hereunder and made in accordance with
 the Approved Budget;

                 (f)    any Loan Party may enter into transactions with any other Loan Party to
 the extent not otherwise prohibited hereunder;

                 (g)    any Subsidiary that is not a Loan Party may enter into transactions with
 any other Subsidiary that is not a Loan Party or any Affiliate thereof (other than any Loan Party)
 to the extent not otherwise prohibited hereunder;

                (h)     transactions between any Loan Party, on the one hand, and any Canadian
 Loan Party (as defined in the ABL DIP Facility Documents), on the other hand (i) permitted
 under clause (g) of the definition of Permitted Dispositions and (ii) so long as such transactions
 are no less favorable, taken as a whole, to such Loan Party, than would be obtained in an arm’s
 length transaction with a non-Affiliate and to the extent not otherwise prohibited hereunder;

                (i)      transactions in existence on the Effective Date set forth on Schedule 6.10,
 and

               (j)    the transactions contemplated by the Existing Participation Agreement (as
 defined in the ABL DIP Facility Documents), the Participation Agreement (as defined in the
 ABL DIP Facility Documents), the Participation Put Agreement (as defined in the ABL DIP
 Facility Documents), and the acquisition of a participation interest in the ABL DIP Obligations
 pursuant to the terms of the Participation Agreement (as defined in the ABL DIP Facility
 Documents).

 Except for Permitted Intercompany Advances, as otherwise expressly permitted under this
 Agreement, and as set forth on Schedule 6.10, (i) no Loan Party shall enter into any transaction
 with, make any loan, advance or other Investment in, or otherwise transfer any property to any
 Subsidiary of Parent that is not a Loan Party and (ii) no Loan Party shall enter into any
 transaction with, make any loans, advances or other Investments in, or otherwise transfer any
 property constituting Term Loan Priority Collateral to any Canadian Loan Party (as defined in
 the ABL DIP Facility Documents). Notwithstanding anything to the contrary in this Section
 6.10, no payments shall be permitted under the Management Services Agreement.

        6.11 Use of Proceeds. Parent will not, and will not permit any of its Subsidiaries to
 use the proceeds of any DIP Loan made hereunder for any purpose other than as set forth in
 Section 4.28.

         6.12 Limitation on Issuance of Equity Interests. No Loan Party will issue or sell or
 enter into any agreement or arrangement for the issuance or sale of any of its Equity Interests
 other than a proposed debt-for-equity exchange to be authorized by an order confirming a
 chapter 11 plan of reorganization in the Chapter 11 Cases, the terms and conditions of which
 comply with the RSA.



                                                 43
19-11608-mew        Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                           Pg 397 of 535


          6.13 Parent Guarantors as Holding Companies. No Parent Guarantor will (a) incur
 any material liabilities (other than (i) liabilities arising under the DIP Loan Documents, the ABL
 DIP Facility Documents (or any agreement otherwise permitted hereunder and under the
 Intercreditor Agreement refinancing any of the facilities made pursuant to the ABL DIP Facility
 Documents in whole or in part), including Existing Secured Obligations under (and as defined
 in) the ABL DIP Facility Documents, and the Equity Documents, in each case to which it is a
 party, (ii) guarantees of leases and trade contracts in the ordinary course of business, (iii)
 liabilities arising under agreements with respect to Investments expressly permitted hereunder,
 (iv) indemnification obligations under the PCF Acquisition Agreement (as defined in the ABL
 DIP Facility Documents), (v) other Indebtedness permitted to be incurred by Parent Guarantors
 pursuant to Section 6.1, (vi) Tax liabilities, (vii) obligations under or in connection with the
 transaction contemplated herein, (viii) liabilities under the Management Services Agreement, and
 (ix) liabilities under employment or engagement agreements or agreements with employees,
 officers and directors)), (b) own or acquire any assets (other than (i) the Equity Interests of its
 Subsidiaries, (ii) immaterial assets which in the aggregate have de minimis value, (iii)
 contractual rights incidental or related to maintenance of its organizational existence and the
 issuance of its Equity Interests, (iv) Investments expressly permitted by Section 6.9 and
 contractual rights with respect thereto, (v) rights under or incidental to the PCF Acquisition
 Agreement (as defined in the ABL DIP Facility Documents), and (vi) rights under insurance
 policies) or (c) engage itself in any operations or business, except (i) in connection with its
 ownership of its Subsidiaries and its rights and obligations under the DIP Loan Documents, the
 ABL DIP Facility Documents (or any agreement otherwise permitted hereunder and under the
 Intercreditor Agreement refinancing any of the facilities made pursuant to the ABL DIP Facility
 Documents in whole or in part) and the Equity Documents, in each case to which it is a party
 (and activities incidental or related thereto), and (ii) activities incidental or related to holding the
 assets or incurring the liabilities permitted by this Section 6.13 and the maintenance of its
 organizational existence and the issuance of its Equity Interests.

        6.14 Sale and Leaseback Transactions. Parent will not, and will not permit any of its
 Subsidiaries to, enter into any arrangement, directly or indirectly, whereby it shall sell or transfer
 any property, real or personal, used or useful in its business, whether now owned or hereafter
 acquired, and thereafter rent or lease such property or other property that it intends to use for
 substantially the same purpose or purposes as the property sold or transferred.

        6.15    Employee Benefits.

                Parent will not, and will not permit any of its Subsidiaries to:

                (a)      Terminate, or permit any ERISA Affiliate to terminate, any Pension Plan
 in a manner, or take any other action with respect to any Plan, which could reasonably be
 expected to result in any liability of any Loan Party to the PBGC that could reasonably be
 expected to result in a Material Adverse Effect.

                (b)     Subject to the DIP Orders, fail to make, or permit any ERISA Affiliate to
 fail to make, full payment when due of all amounts which, under the provisions of any Benefit
 Plan, agreement relating thereto or applicable Law, any Loan Party or ERISA Affiliate is
 required to pay if such failure could reasonably be expected to have a Material Adverse Effect.


                                                   44
19-11608-mew          Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                           Pg 398 of 535


                (c)     Permit to exist, or allow any ERISA Affiliate to permit to exist, any
 accumulated funding deficiency within the meaning of section 302 of ERISA or section 412 of
 the Code, whether or not waived, with respect to any Plan which exceeds $500,000 with respect
 to all Pension Plans in the aggregate which could reasonably be expected to result in a liability
 which exceeds $500,000 to any Loan Party.

                 (d)      Maintain, sponsor, administer, contribute to, participate in or assume or
 incur any liability in respect of any Canadian Defined Benefit Plan.

                (e)     Terminate, or permit any Loan Party or Subsidiary thereof to terminate
 any Canadian Pension Plan in a manner, or take any other action with respect to any Canadian
 Pension Plan, which could reasonably be expected to result in any material liability of any Loan
 Party or a Subsidiary thereof.

                 (f)     Subject to the DIP Orders, fail to make, or permit any Subsidiary to fail to
 make, full payment when due of all amounts which, under the provisions of any Canadian
 Benefit Plan, agreement relating thereto or applicable Law, any Loan Party or Subsidiary thereof
 is required to pay if such failure could reasonably be expected to have a Material Adverse Effect.

        6.16    Burdensome Agreements.

                Parent will not, and will not permit any of its Subsidiaries to, enter into any
 contractual obligation that: limits the ability (x) of any Subsidiary to make loans, advances, or
 Restricted Payments to any Loan Party; (y) of any Subsidiary to guarantee the DIP Facility
 Obligations under the DIP Loan Documents or (z) of Parent or any of its Subsidiaries to create,
 incur, assume or suffer to exist Liens on property of such Person to secure the DIP Facility
 Obligations of the Loan Parties under the DIP Loan Documents, other than, in each case
 limitations and restrictions:

                (a)      set forth in this Agreement and any other DIP Loan Document;

                 (b)    set forth in the ABL DIP Facility Documents (including Existing Secured
 Obligations under (and as defined in) the ABL DIP Facility Document) as in effect on the date
 hereof or as modified in accordance with the Intercreditor Agreement (or in any agreement
 otherwise permitted hereunder and under the Intercreditor Agreement which refinances any of
 the facilities made pursuant to the ABL DIP Facility Documents in whole or in part),

                (c)    on subletting or assignment of any leases or licenses of Parent or any
 Subsidiary or on the assignment of a contractual obligation or any rights thereunder or any other
 customary non-assignment provisions, in each case entered into in the ordinary course of
 business,

                 (d)    set forth in contractual obligations for the disposition of assets (including
 any Equity Interests in any Subsidiary and including pursuant to any sale and leaseback
 transactions permitted hereunder) of Parent or any Subsidiary of Parent; provided, such
 restrictions and conditions apply only to the assets or Subsidiary that is to be sold and cease to
 apply upon the consummation of such sale,



                                                 45
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 399 of 535


                (e)      set forth in any contractual obligation governing Indebtedness permitted
 under clauses (a), (b), (f), (g), (i) and (t) of the definition of “Permitted Indebtedness”,

               (f)     with respect to cash or other deposits (including escrowed funds) received
 by Parent or any Subsidiary in the ordinary course of business and assets subject to Liens
 permitted by under clauses (k), (p), (r), (t), (v) and (y) of the definition of “Permitted Lien”, or

                (g)      set forth in joint venture agreements and other similar agreements
 concerning joint ventures and applicable solely to such joint venture and that restrict the transfer
 of Equity Interests in such joint venture.

         6.17 Sanctions. Parent will not, and will not permit any of its Subsidiaries to,
 knowingly permit the proceeds of any DIP Loan to be used to fund any operations in, finance
 any investments or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
 Entity, in each case, that would constitute a violation of applicable Laws.

         6.18 Chapter 11 Claims. Except for the Carve-Out and Permitted Priority Liens and
 as provided in the DIP Orders, Parent will not, and will not permit any of its Subsidiaries to,
 directly or indirectly, incur, create, assume, suffer to exist or permit any administrative expense
 claim or Lien that is pari passu with or senior to the claims or DIP Liens, as the case may be, of
 the Agent and the Lenders against the Loan Parties hereunder or under the DIP Orders, or apply
 to the Bankruptcy Court for authority to do so. Parent will not, and will not permit any of its
 Subsidiaries to, directly or indirectly, (a) seek, support, consent to or suffer to exist any
 modification, stay, vacation or amendment of any DIP Order except for any modifications and
 amendments agreed to in writing by the Agent and the Required Lenders, such agreement to be
 made in their sole discretion, or (b) apply to the Bankruptcy Court for authority to take any
 action prohibited by this Section 6 (except to the extent such application and the taking of such
 action is conditioned upon receiving the written consent of the Agent and the Required Lenders,
 such consent not to be unreasonably withheld, delayed or conditioned).

        6.19    Compliance with Approved Budget.

                 (a)    Except as otherwise provided herein or approved by the Agent (at the
 direction of the Required Lenders, in their sole discretion), the Loan Parties will not, and will not
 permit any Subsidiary thereof to, directly or indirectly, (a) use any cash, including the proceeds
 of any DIP Loans, in a manner or for a purpose other than those permitted under this Agreement
 or contemplated by the DIP Orders or the Approved Budget, (b) permit a disbursement causing
 any variance from the Approved Budget other than Permitted Variances without the prior written
 consent of the Agent (at the direction of the Required Lenders, in their sole discretion), (c) make
 any Pre-Petition Payment or application for authority to make any Pre-Petition Payment, other
 than those permitted by this Agreement, the DIP Orders or the Approved Budget, (d) make or
 commit to make payments to critical vendors (other than those critical vendors set forth in the
 DIP Orders or in the Approved Budget, in each case as approved in writing by the Agent at the
 direction of the Required Lenders) in respect of any pre-petition amount in excess of the amount
 included in the Approved Budget, (e) measured as of the end of each Testing Period, permit the
 aggregate cumulative amount of actual cash disbursements (in any event excluding
 disbursements for professional fees and expenses and restructuring expenses) as reported in the


                                                  46
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 400 of 535


 Variance Reports delivered with respect to periods ending after the Petition Date through the end
 of such Testing Period to exceed, by more than the applicable Permitted Variance, the aggregate
 cumulative corresponding amount forecast in the Approved Budget for the same such period, (f)
 measured as of the end of each Testing Period, permit the aggregate cumulative amount of actual
 cash receipts (which shall exclude, for the avoidance of doubt, proceeds from borrowings of DIP
 Loans) as reported in the Variance Reports delivered with respect to periods ending after the
 Effective Date through the end of such Testing Period to be less than, by more than the
 applicable Permitted Variance, the aggregate cumulative corresponding amount (which shall
 exclude, for the avoidance of doubt, proceeds from borrowings of DIP Loans) forecast in the
 Approved Budget for the same such period, and (g) measured as of the end of each Testing
 Period, permit the aggregate cumulative amount of actual net cash flow (in any event excluding
 from the calculation thereof disbursements for professional fees and expenses and restructuring
 expenses) as reported in the Variance Reports delivered with respect to periods ending after the
 Petition Date through the end of such Testing Period to exceed, by more than the applicable
 Permitted Variance, the aggregate cumulative corresponding amount forecast in the Approved
 Budget for the same such period; and

                (b)     [Reserved].

        6.20    [Reserved].

         6.21 Use of DIP Collateral. No DIP Collateral, proceeds of DIP Loans, portion of the
 Carve-Out or any other amounts may be used directly or indirectly by any of the Loan Parties,
 the Committee, if any, or any trustee or other estate representative appointed in the Chapter 11
 Cases (or any successor case) or any other person or entity for any of the following purposes (or
 to pay any professional fees, disbursements, costs or expenses incurred in connection therewith):

                (a)     to seek authorization to obtain Liens or security interests that are senior to,
 or on a parity with, the DIP Loans (except for the loans advanced under the ABL DIP Facility);
 or

                (b)     except as provided in the DIP Orders, to investigate (including by way of
 examinations or discovery proceedings), prepare, assert, join, commence, support or prosecute
 any action for any claim, counter-claim, action, proceeding, application, motion, objection,
 defense, or other contested matter seeking any order, judgment, determination or similar relief
 against, or adverse to the interests of, in any capacity, any of the Agent, the Lenders, the Pre-
 Petition Term Agent, the Pre-Petition Term Lenders, the Senior ABL Facility Agent, the Senior
 ABL Facility Lenders, the ABL DIP Agent, the ABL DIP Lenders and any of their controlling
 persons, affiliates or successors or assigns, and each of the respective officers, directors,
 employees, agents, attorneys, or advisors of each of the foregoing, with respect to any
 transaction, occurrence, omission, action or other matter (including formal discovery
 proceedings in anticipation thereof), including (A) any claims or causes of action arising under
 Chapter 5 of the Bankruptcy Code, (B) any so-called “lender liability” claims and causes of
 action, (C) any action with respect to the validity, enforceability, priority and extent of, or
 asserting any defense, counterclaim, or offset to, the DIP Facility Obligations, the DIP Liens
 hereunder, the DIP Loan Documents, the Pre-Petition Term Obligations, the Pre-Petition Term
 Facility Documents, the Pre-Petition Term Obligations, the Superpriority Claims, the ABL DIP


                                                  47
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 401 of 535


 Facility Documents, the ABL DIP Obligations or the liens granted under the ABL DIP Facility,
 (D) any action seeking to invalidate, modify, set aside, avoid or subordinate, in whole or in part,
 the DIP Facility Obligations, the Pre-Petition Term Obligations or the ABL DIP Obligations, (E)
 any action seeking to modify any of the rights, remedies, priorities, privileges, protections and
 benefits granted to either (1) the Agent or the Lenders hereunder or under any of the DIP Loan
 Documents, (2) the Pre-Petition Term Agents or the Pre-Petition Term Lenders any of the Pre-
 Petition Term Facility Documents or (3) the ABL DIP Agent or the ABL DIP Lenders under any
 of the ABL DIP Facility Documents (in each case, including claims, proceedings or actions that
 might prevent, hinder or delay any assertions, enforcements, realizations or remedies on or
 against the DIP Collateral by any of the Agent, the Lenders, the Secured Parties, the Pre-Petition
 Term Agents, the Pre-Petition Term Lenders, the ABL DIP Agent or the ABL DIP Lenders
 under any of the Pre-Petition Term Facility Documents in accordance with the applicable DIP
 Loan Documents, Pre-Petition Term Facility Loan Documents, ABL DIP Facility Documents
 and the DIP Orders, as applicable), or (F) objecting to, contesting, or interfering with, in any
 way, the Agent’s, the Lenders’ and the Secured Parties’ enforcement or realization upon any of
 the DIP Collateral once an Event of Default has occurred; provided, however, that no more than
 $50,000 in the aggregate of the DIP Collateral, the Carve-Out or proceeds of the DIP Loans may
 be used by the Committee to investigate such claims and/or Liens.

        6.22 Access to TL Deposit Account. Parent will not, and will not permit any of its
 Subsidiaries to, withdraw funds from the TL Deposit Account after the occurrence and during
 the continuance of a Default or Event of Default. Withdrawals from TL Deposit Account shall
 only be used for the permitted purposes described in Section 4.28. Under no circumstances may
 any cash, funds, securities, financial assets or other property held in or credited to the TL Deposit
 Account or the proceeds thereof held therein or credited thereto be used for any purpose not
 permitted under the DIP Orders.

 7.     [RESERVED].

 8.     EVENTS OF DEFAULT.

         Notwithstanding the provisions of Section 362 of the Bankruptcy Code and without
 notice, application or motion to, hearing before, or order of the Bankruptcy Court or any notice
 to any Credit Party, any of the following from and after the Effective Date shall constitute an
 “Event of Default”, with the exception of any such event occasioned by the filing of the Chapter
 11 Cases and defaults resulting from obligations with respect to which the Bankruptcy Code
 prohibits any Loan Party from complying or permits any Loan Party not to comply with the
 requirements referenced in the subsections below:

        8.1     Payments. The Borrower shall fail to pay any principal of any DIP Loan when
 due in accordance with the terms hereof (whether at stated maturity, by mandatory prepayment
 or otherwise); or the Borrower shall fail to pay any interest on any DIP Loan, or any other
 amount payable hereunder, within two (2) Business Days after any such interest or other amount
 becomes due in accordance with the terms hereof.

       8.2  Representations and Warranties. Any representation or warranty made or
 deemed made by any Loan Party herein or in any other DIP Loan Document (or in any


                                                  48
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 402 of 535


 amendment, modification or supplement hereto or thereto) or which is contained in any
 certificate furnished at any time by or on behalf of any Loan Party pursuant to this Agreement or
 any such other DIP Loan Document shall prove to have been incorrect in any material respect on
 or as of the date made or deemed made.

        8.3     Loan Parties. Any Loan Party or any Subsidiary of a Loan Party (a) shall default
 in the payment, observance or performance of any term, covenant or agreement contained in
 Section 5.1, Section 5.2(a) or Section 6; or (b) shall default in the observance or performance of
 any other agreement contained in this Agreement or any other DIP Loan Document (other than
 as provided in Sections 8.1, 8.2 and 8.3(a)), and such default shall continue unremedied for a
 period of 30 days after the earlier of (A) the date on which a Responsible Officer of the Borrower
 becomes aware of such failure and (B) the date on which written notice thereof shall have been
 given to the Borrower by the Agent or the Required Lenders.

        8.4     Default Under Other Agreements.

                  (a)    Any Loan Party or any of its Subsidiaries shall (i) default in (x) any
 payment of principal of or interest on (A) the ABL DIP Facility or (B) any Indebtedness
 (excluding the DIP Loans) in excess of $1,000,000, or (y) the payment of (A) any Guarantee
 Obligation in respect of the ABL DIP Facility or (B) any Guarantee Obligation in excess of
 $1,000,000 in each case referred to in this clause (i) beyond the period of grace, if any, provided
 in the instrument or agreement under which such Indebtedness or Guarantee Obligation was
 created, it being understood that Indebtedness and Guaranteed Obligations referred to in this
 clause (i) are limited solely to those not subject to stay of proceedings in the Chapter 11 Cases;
 or (ii) default in the observance or performance of any other agreement or condition relating to
 any Indebtedness (excluding the DIP Loans) or Guarantee Obligation referred to in clause (i)
 above or contained in any instrument or agreement evidencing, securing or relating thereto or
 any other event shall occur or condition exist, the effect of which default or other event or
 condition is to cause, or to permit the holder or holders of such Indebtedness or beneficiary or
 beneficiaries of such Guarantee Obligation (or a trustee or agent on behalf of such holder or
 holders or beneficiary or beneficiaries) to cause, with the giving of notice or lapse of time if
 required, such Indebtedness to become due prior to its stated maturity or such Guarantee
 Obligation to become payable (an “Acceleration”), and such time shall have lapsed and, if any
 notice (a “Default Notice”) shall be required to commence a grace period or declare the
 occurrence of an event of default before notice of Acceleration may be delivered, such Default
 Notice shall have been given and such default shall not have been remedied or waived by or on
 behalf of such holder or holders; provided that the foregoing shall not apply to (A) any default
 under Indebtedness existing prior to the Petition Date and which has been accelerated by virtue
 of the filing of the Chapter 11 Cases, (B) any default due to Borrowers’ filing, commencement
 and continuation of the Chapter 11 Cases and any litigation arising therefrom or (C) any default
 due to restrictions on payments arising as a result of the Chapter 11 Cases; and provided, further,
 that if any such default or event of default has been cured, waived or is otherwise no longer in
 existence, the Event of Default arising under this Section 8.4 shall be deemed to be cured,
 waived and no longer in existence).

              (b)    Notwithstanding anything in this Section 8.4 to the contrary, to the extent
 a payment or covenant “Event of Default” (as defined in the ABL DIP Facility Agreement) is


                                                 49
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 403 of 535


 waived in accordance with the ABL DIP Facility Agreement on or after the Effective Date, any
 such waiver shall automatically result in a waiver of any Event of Default under Section 8.4
 hereof in respect of such payment or covenant “Event of Default”, solely to the extent Agent has
 not taken any enforcement action in respect of such Event of Default under Section 8.4
 hereunder.

        8.5    Material Adverse Effect. There shall have occurred after the Effective Date an
 event which has resulted in a Material Adverse Effect.

        8.6     Change in Control. A Change of Control shall have occurred.

         8.7     Security Documents. (i) Any of the DIP Loan Documents shall cease for any
 reason to be in full force and effect (other than pursuant to the terms hereof or thereof), or any
 Loan Party which is a party to any such DIP Loan Document shall so assert in writing, (ii) the
 guarantee of the Guarantors contained in the Guaranty and Security Agreement shall cease, for
 any reason, to be in full force and effect, other than pursuant to the terms thereof or as a result of
 acts or omissions from the Lenders, or (iii) the DIP Lien created by any of the Security
 Documents and the DIP Orders shall cease to be perfected and enforceable in accordance with its
 terms or of the same effect as to perfection and priority purported to be created thereby with
 respect to any significant portion of the DIP Collateral (other than in connection with any
 termination of such DIP Lien in respect of any DIP Collateral as permitted hereby or by any
 Security Document) and such failure of such DIP Lien to be perfected and enforceable with such
 priority shall have continued unremedied for a period of twenty (20) days.

          8.8     Loan Documents. Any material provision of any DIP Loan Document shall at
 any time for any reason be declared to be null and void, or the validity or enforceability of any
 provision shall be contested by any Loan Party, or a proceeding shall be commenced by any
 Loan Party, or by any Governmental Authority having jurisdiction over any Loan Party, seeking
 to establish the invalidity or unenforceability thereof, or any Loan Party shall deny that it has any
 liability or obligation purported to be created under any DIP Loan Document;

       8.9     Termination Events; Milestones. The occurrence of any of the following in any
 Chapter 11 Case (each, a “Termination Event”):

                 (a)    The reversal, vacatur or stay of the effectiveness of the Interim DIP Order
 or the Final DIP Order without the express prior written consent of the Agent (acting at the
 direction of the Required Lenders);

                (b)     Without the written consent of the Agent acting at the direction of the
 Required Lenders, (A) an order with respect to any of the Chapter 11 Cases shall be entered by
 the Bankruptcy Court ordering dismissal of any of the Chapter 11 Cases or conversion of any of
 the Chapter 11 Cases to chapter 7 cases, or appointment of a chapter 11 trustee or examiner with
 enlarged powers relating to the operation of the business of the Borrower or any Guarantor in
 any of the Chapter 11 Cases, which dismissal, conversion or appointment shall not have been
 reversed, stayed or vacated within three (3) days, (B) an order with respect to any of the Chapter
 11 Cases shall be entered by the Bankruptcy Court ordering termination of the exclusive period
 for the Loan Parties to file a Plan in the Chapter 11 Cases, or (C) the Loan Parties shall seek or



                                                  50
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 404 of 535


 request the entry of any order to effect any of the events described in subclause (A) of this clause
 (ii);

                (c)    The entry by the Bankruptcy Court of an order granting relief from the
 automatic stay imposed by Section 362 of the Bankruptcy Code sought by any party that affects
 the Loan Parties’ property (including, without limitation, to permit foreclosure or enforcement on
 the DIP Collateral) with a fair market value in excess of $500,000 without the written consent of
 the Agent (which consent shall not be unreasonably withheld, delayed or conditioned);

                (d)    Three (3) Business Days after written notice to the Loan Parties of the
 failure by the Loan Parties to deliver to the Agent any of the documents or other written
 information required to be delivered pursuant to the DIP Orders when due (during which time
 the Loan Parties may cure) or any such documents or other written information shall contain a
 misrepresentation of a material fact when made so as to make the written information provided
 to the Agent and the Lenders, taken as a whole, materially misleading;

                 (e)     Except as set forth herein, the failure by the Loan Parties to observe or
 perform any of the material terms or provisions contained in the DIP Orders in any respect
 adverse to the interests of the Lenders;

                  (f)     The entry of an order of the Bankruptcy Court granting any lien on or
 security interest in any of the DIP Collateral that is pari passu with or senior to the DIP Liens
 held by the Agent on or as security interests in the DIP Collateral, the Adequate Protection Liens,
 the Superpriority Claims or the Pre-Petition Term Liens, in each case, other than any Liens in
 connection with any Permitted Intercompany Advances authorized by the DIP Orders, or the
 Loan Parties and any of their Subsidiaries shall seek or request (or support another party in the
 filing of) the entry of any such order, other than the ABL DIP Facility;

                 (g)    The Loan Parties’ creating or permitting to exist any other superpriority
 claim which is pari passu with or senior to the claims of the Agent and the Lenders, the Adequate
 Protection Liens, the Superpriority Claims or the Pre-Petition Term Liens, except for the Carve-
 Out, the liens securing the Senior ABL Facility, the liens securing the ABL DIP Facility, and any
 Liens in connection with any Permitted Intercompany Advances authorized by the DIP Orders;

                (h)     The Parent or any of its Subsidiaries filing a pleading, or in any way
 support another party’s pleading, seeking to modify or otherwise alter any of the terms and
 conditions set forth in the DIP Orders in any respect adverse to the interests of the Lenders
 without the prior written consent of the Agent (acting at the direction of the Required Lenders),
 such consent to be given in its sole discretion;

                 (i)    The entry of an order of the Bankruptcy Court amending, supplementing
 or otherwise altering any of the terms and conditions set forth in the DIP Orders in any respect
 adverse to the interests of the Lenders without the prior written consent of the Agent (acting at
 the direction of the Required Lenders), such consent to be given in its sole discretion;

                (j)    The Parent or any of its Subsidiaries using the proceeds of the DIP Facility
 for any item other than in compliance with Section 6.19 other than the Carve-Out, or makes any
 Pre-Petition Payment (other than the obligations under the Senior ABL Facility as contemplated


                                                 51
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 405 of 535


 by the ABL DIP Facility and the DIP Orders or under the Approved Budget), in each case except
 as agreed in writing in advance by the Agent (acting at the direction of the Required Lenders);

                 (k)     Any of the Loan Parties or their Subsidiaries (or any party with the
 support of any of the Loan Parties) shall file a Plan in any of the Chapter 11 Cases that does not
 propose to indefeasibly repay the DIP Facility Obligations in full in cash, unless otherwise
 consented to by the Agent (acting at the direction of the Required Lenders) (such consent to be
 given in its sole discretion (it being agreed that such consent is deemed given with respect to the
 Plan attached to the RSA));

                 (l)    Any uninsured judgments are entered with respect to any post-petition
 liabilities against any of the Loan Parties or any of their respective properties in a combined
 aggregate amount in excess of $200,000 unless stayed, vacated or satisfied for a period of twenty
 (20) calendar days after entry thereof;

                 (m)    The failure of the Loan Parties to meet any of the following milestones
 (individually a “Milestone” and collectively, the “Milestones”) unless extended or waived by the
 prior written consent of the Agent and the Required Lenders (such consent not to be
 unreasonably withheld, delayed or conditioned), except to the extent such failure is reasonably
 the result of Bankruptcy Court unavailability:

                       (i)      The Interim DIP Order shall have been entered by the Bankruptcy
                                Court on or before two (2) Business Days following the date of the
                                First Day Hearing;

                       (ii)     On or before the date that is 7 days following the Petition Date, the
                                Loan Parties shall have filed a motion requesting an order from the
                                Bankruptcy Court approving bid procedures relating to the
                                solicitations of qualified bids for the sale of substantially all of the
                                Loan Parties' assets and business (the “Bidding Procedures”),
                                which motion and Bidding Procedures shall each be in form and
                                substance reasonably satisfactory to Agent (it being agreed that the
                                proposed bidding procedures order filed with the Bankruptcy Court
                                on the Petition Date is satisfactory to the Agent);

                       (iii)    The Final DIP Order shall have been entered by the Bankruptcy
                                Court on or before forty (40) days following the date of the First
                                Day Hearing;

                       (iv)     Within forty (40) calendar days of the Petition Date, but in any
                                event no later than entry of the Final DIP Order, the Loan Parties
                                shall file a plan of reorganization (the “Proposed Plan”), and a
                                disclosure statement relating to such Plan (the “Disclosure
                                Statement”), in each case, in form and substance reasonably
                                satisfactory to the Agent (acting at the direction of the Required
                                Lenders) (it being agreed that the plan of reorganization in the




                                                  52
19-11608-mew      Doc 13       Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                           Pg 406 of 535


                                form attached to the RSA is satisfactory to the Agent and the
                                Lenders);

                       (v)      No later than forty-five (45) calendar days after the Petition Date,
                                the Loan Parties shall have filed their Schedules and Statement of
                                Financial Affairs pursuant to Section 521 of the Bankruptcy Code
                                and Rule 1007 of the Federal Rules of Bankruptcy Procedure with
                                the Bankruptcy Court;

                       (vi)     No later than forty-five (45) calendar days after the Petition Date
                                the Bankruptcy Court shall have entered an order setting the date
                                (the “Bar Date”) by which proofs of claim for general unsecured
                                creditors must be filed;

                       (vii)    On or before the date that is 45 days following the Petition Date,
                                the Bankruptcy Court shall have entered an order approving the
                                Bidding Procedures, in form and substance reasonably satisfactory
                                to the Agent (acting at the direction of the Required Lenders) (it
                                being agreed that the proposed bidding procedures order filed with
                                the Bankruptcy Court on the Petition Date is satisfactory to the
                                Agent at the direction of the Required Lenders);

                       (viii) The Bar Date shall have occurred on or before seventy-five (75)
                              days following the Petition Date;

                       (ix)     No later than seventy-five (75) calendar days after the Petition
                                Date, the Bankruptcy Court shall have entered an order approving
                                the Disclosure Statement and voting and solicitation procedures for
                                the Proposed Plan in form and substance reasonably satisfactory to
                                the Agent (acting at the direction of the Required Lenders);

                       (x)      No later than one hundred ten (110) calendar days after the Petition
                                Date, the Bankruptcy Court shall have entered an order, in form
                                and substance reasonably satisfactory to the Agent (acting at the
                                direction of the Required Lenders) confirming the Proposed Plan
                                (such date, the “Confirmation Date”);

                       (xi)     No later than the Confirmation Date, Borrower shall have entered
                                into a commitment letter reasonably acceptable to the Agent with
                                respect to the funding of an exit asset-backed credit facility; and

                       (xii)    No later than one hundred twenty days (120) calendar days after
                                the Petition Date, the Plan Effective Date shall have occurred.

                 (n)     Any Loan Party asserts a right of subrogation or contribution against any
 other Loan Party prior to the date upon which all DIP Loans under the DIP Facility have been
 paid in full and all DIP Loan Commitments have been terminated;



                                                 53
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 407 of 535


                 (o)     Any Loan Party shall seek to sell any of its assets that are Term Loan
 Priority Collateral outside the ordinary course of business, unless (i) the proceeds of such sale are
 used to indefeasibly pay the DIP Facility Obligations in full in cash unless such sale is consented
 to by the Agent (acting at the direction of the Required Lenders), or (ii) such sale is pursuant to
 bidding procedures approved by the Agent (acting at the direction of the Required Lenders);

                (p)     The Parent or any of its Subsidiaries (or any party with the support of any
 of the Parent or any of its Subsidiaries) shall challenge the validity or enforceability of any of the
 DIP Loan Documents or the Pre-Petition Term Facility Documents;

                 (q)    Upon the consummation of a sale of all or substantially all of the Loan
 Parties’ assets pursuant to Section 363 of the Bankruptcy Code, unless (i) the proceeds of such
 sale are applied to indefeasibly satisfy in full the DIP Facility Obligations or (ii) such sale is
 consented to by the Agent (acting at the direction of the Required Lenders);

                 (r)     Payment of or granting adequate protection with respect to any
 Indebtedness that was existing prior to the Petition Date other than as expressly provided in the
 DIP Orders or permitted under the Intercreditor Agreement or as consented to by the Agent
 (acting at the direction of the Required Lenders).

        8.10    RSA. The termination of the RSA by any party thereto.

         8.11 ERISA. The occurrence of any of the following events to the extent it would
 have a Material Adverse Effect: (a) any Loan Party or ERISA Affiliate fails to make full
 payment when due of all amounts which any Loan Party or ERISA Affiliate is required to pay as
 contributions, installments, or otherwise to or with respect to a Pension Plan or Multiemployer
 Plan, and such failure could reasonably be expected to result in liability to any Loan Party, (b) an
 accumulated funding deficiency or funding shortfall occurs or exists, whether or not waived,
 with respect to any Pension Plan, which could reasonably be expected individually or in the
 aggregate to result in liability to any Loan Party, (c) a Notification Event, which could
 reasonably be expected to result in liability to a Loan Party, either individually or in the
 aggregate, (d) any Loan Party or ERISA Affiliate completely or partially withdraws from one or
 more Multiemployer Plans and as a result of such withdrawal, any Loan Party would reasonably
 be expected to incur Withdrawal Liability, (e) any Loan Party or Subsidiary thereof fails to make
 full payment when due of all amounts which any Loan Party or Subsidiary thereof is required to
 pay as contributions, installments, or otherwise to or with respect to a Canadian Pension Plan,
 and such failure could reasonably be expected to result in liability to any Loan Party, or (f) with
 respect to (x) any Canadian Pension Plan, the occurrence of any Canadian Pension Termination
 Event or (y) if any trust, deemed trust or Lien has been or may be imposed on a Loan Party or
 Subsidiary thereof or its property as a result of the occurrence of such event and such trust,
 deemed trust or Lien, and in each case will or would reasonably be likely to result in a liability to
 the Loan Parties.

       8.12 Permitted Variances. Permitted Variances under the Approved Budget are
 exceeded for any period of time.




                                                  54
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 408 of 535


         8.13 ABL DIP Facility. The ABL DIP Agent and/or the Senior ABL Facility Agent
 imposes a reserve or block on availability of revolving loans in excess of $1,500,000 of such
 reserves or blocks in place on the Effective Date or otherwise modifies, changes or amends the
 calculation of the borrowing base in any manner that reduces availability under the ABL DIP
 Facility and/or the Senior ABL Facility by more than $1,500,000.

 9.     RIGHTS AND REMEDIES.

        9.1     Rights and Remedies.

                 (a)     If any Event of Default occurs and is continuing, then, and in any such
 event, notwithstanding the provisions of Section 362 of the Bankruptcy Code, and without any
 application, motion or notice, hearing before, or order from, the Bankruptcy Court but subject to
 the DIP Orders and any notice required thereunder, with the consent of the Required Lenders, the
 Agent may, or upon the request of the Required Lenders, the Agent shall, (i) by written notice to
 the Borrower, declare all of the DIP Loans hereunder, (with accrued interest thereon) and all
 other amounts owing under this Agreement to be due and payable forthwith, whereupon the
 same shall immediately become due and payable, (ii) immediately terminate the Loan Parties’
 limited use of any cash collateral; (iii) cease making any DIP Loans under the DIP Facility; (iv)
 subject to the terms of the DIP Orders, sweep all funds contained in the TL Deposit Account; (v)
 subject to the terms of the DIP Orders and the Intercreditor Agreement, immediately set-off any
 and all amounts in accounts maintained by the Loan Parties with the Agent or the Lenders
 against the DIP Facility Obligations, or otherwise enforce any and all rights against the DIP
 Collateral in the possession of any of the applicable Lenders, including, without limitation,
 disposition of the DIP Collateral solely for application towards the DIP Facility Obligations; and
 (vi) take any other actions or exercise any other rights or remedies permitted under the DIP
 Orders, the DIP Loan Documents or applicable law to effect the repayment of the DIP Facility
 Obligations; provided that prior to the exercise of any right in clauses (ii), (v) or (vi) of this
 Section 9.1(a), the Agent shall be required to provide seven (7) Business Days written notice to
 the Loan Parties, the ABL DIP Agent, and the Committee (if any) of the Agent’s intent to
 exercise its rights and remedies; provided, further, that neither the Loan Parties, the Committee
 (if any) nor any other party-in-interest shall have the right to contest the enforcement of the
 remedies set forth in the DIP Orders and the DIP Loan Documents on any basis other than an
 assertion that an Event of Default has not occurred or has been cured within the cure periods
 expressly set forth in the applicable DIP Loan Documents. The Loan Parties shall cooperate
 fully with the Agent and the Lenders in their exercise of rights and remedies, whether against the
 DIP Collateral or otherwise.

                (b)    Except as expressly provided above in this Section 9, to the maximum
 extent permitted by applicable law, presentment, demand, protest and all other notices of any
 kind are hereby expressly waived.

 10.    WAIVERS; INDEMNIFICATION.

         10.1 Demand; Protest; etc. Borrower waives demand, protest, notice of protest,
 notice of default or dishonor, notice of payment and nonpayment, nonpayment at maturity,
 release, compromise, settlement, extension, or renewal of documents, instruments, chattel paper,


                                                55
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 409 of 535


 and guarantees at any time held by the Lender Group on which Borrower may in any way be
 liable.

         10.2 The Lender Group’s Liability for Collateral. Borrower hereby agrees that: (a)
 so long as Agent complies with its obligations, if any, under the Code, the Lender Group shall
 not in any way or manner be liable or responsible for: (i) the safekeeping of the DIP Collateral,
 (ii) any loss or damage thereto occurring or arising in any manner or fashion from any cause, (iii)
 any diminution in the value thereof, or (iv) any act or default of any carrier, warehouseman,
 bailee, forwarding agency, or other Person, and (b) all risk of loss, damage, or destruction of the
 Collateral shall be borne by Borrower.

          10.3 Indemnification. Borrower and each Guarantor shall pay, indemnify, defend,
 and hold Agent-Related Persons, the Lender-Related Persons, and each Participant (each, an
 “Indemnified Person”) harmless (to the fullest extent permitted by law) from and against any and
 all claims, demands, suits, actions, investigations, proceedings, liabilities, fines, costs, penalties,
 and damages, and all reasonable and documented fees and disbursements of attorneys, experts, or
 consultants and all other costs and expenses actually incurred in connection therewith or in
 connection with the enforcement of this indemnification (as and when they are incurred and
 irrespective of whether suit is brought), at any time asserted against, imposed upon, or incurred
 by any of them (a) in connection with or as a result of or related to (1) the execution and
 delivery, advising, structuring, drafting, reviewing, administering or syndicating, or the
 monitoring of Parent’s and its Subsidiaries’ compliance with the terms of, the DIP Loan
 Documents (provided that any legal fees incurred in connection therewith shall be limited to the
 reasonable fees and reasonable out-of-pocket expenses of one primary counsel, which shall be
 King & Spalding LLP, for all Indemnified Persons (taken as a whole) (and, solely in the case of
 an actual conflict of interest, one additional counsel as necessary to the affected Indemnified
 Persons taken as a whole) and to the extent reasonably necessary, one local counsel in each
 relevant material jurisdiction, or (2) enforcement (including in connection with the Chapter 11
 Cases) of this Agreement, any of the other DIP Loan Documents, or the transactions
 contemplated hereby or thereby (provided, that the indemnification in this clause (a) shall not
 extend to (i) any dispute among Indemnified Persons that does not arise out of an act or omission
 by Borrower or any other Loan Party or Subsidiary thereof (other than any claims against Agent
 in its capacity as such), or (iii) any Taxes or any costs attributable to Taxes, other than any Taxes
 that represent losses, claims, damages or other similar amounts arising from any non-Tax Claim),
 (b) with respect to any investigation, litigation, or proceeding related to this Agreement, any
 other DIP Loan Document, the making of any DIP Loans hereunder, or the use of the proceeds
 of the DIP Loans provided hereunder (irrespective of whether any Indemnified Person or Loan
 Party is a party thereto), or any act, omission, event, or circumstance in any manner related
 thereto, and (c) in connection with or arising out of any violation of Environmental Law by
 Parent or any of its Subsidiaries, any presence or release of Hazardous Materials at, on, under, to
 or from any assets or properties owned, leased or operated by Borrower or any of its
 Subsidiaries, or any Environmental Actions against, Environmental Liabilities of, or Remedial
 Actions required of, Parent or any of its Subsidiaries, or related in any way to any operations,
 assets or properties of Borrower or any of its Subsidiaries (each and all of the foregoing, the
 “Indemnified Liabilities”). The foregoing to the contrary notwithstanding, Borrower shall have
 no obligation to any Indemnified Person under this Section 10.3 with respect to any (a) material
 breach of such Indemnified Person of its obligations (or the obligations of such Indemnified


                                                   56
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                           Pg 410 of 535


 Persons’ Agent-Related Persons) under the DIP Loan Documents, as finally determined by a
 court of competent jurisdiction or (b) Indemnified Liability that a court of competent jurisdiction
 finally determines to have resulted from the gross negligence, bad faith or willful misconduct of
 such Indemnified Person or its officers, directors, employees, attorneys, or agents. This
 provision shall survive the termination of this Agreement and the repayment in full of the DIP
 Facility Obligations. If any Indemnified Person makes any payment to any other Indemnified
 Person with respect to an Indemnified Liability as to which Borrower was required to indemnify
 the Indemnified Person receiving such payment, the Indemnified Person making such payment is
 entitled to be indemnified and reimbursed by Borrower with respect thereto. WITHOUT
 LIMITATION, EXCEPT AS SET FORTH ABOVE, THE FOREGOING INDEMNITY
 SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO
 INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
 ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED
 PERSON OR OF ANY OTHER PERSON.

 11.    NOTICES.

         Unless otherwise provided in this Agreement, all notices or demands relating to this
 Agreement or any other DIP Loan Document shall be in writing and (except for financial
 statements and other informational documents which may be sent by first-class mail, postage
 prepaid) shall be personally delivered or sent by registered or certified mail (postage prepaid,
 return receipt requested), overnight courier, electronic mail (at such email addresses as a party
 may designate in accordance herewith), or telefacsimile. In the case of notices or demands to
 Parent, Borrower or Agent, as the case may be, they shall be sent to the respective address set
 forth below:

 If to Parent or Borrower:       HOLLANDER SLEEP PRODUCTS, LLC
                                 6501 Congress Avenue Suite 300
                                 Boca Raton, Florida 33487
                                 Attn: Stephen Cumbow
                                 Fax No. 561-214-4030

 with copies to (which shall     SENTINEL CAPITAL PARTNERS, L.L.C.
 not constitute notice or        330 Madison Avenue, 27th Floor
 service of process):            New York, NY 10017
                                 Attn: Michael Fabian
                                 Fax No. (212) 688-6513

                                 KIRKLAND & ELLIS, LLP
                                 601 Lexington Avenue
                                 New York, NY 10022
                                 Attn: Yongjin Im
                                 Fax No. (212) 446-6460

 If to Agent:                    BARINGS FINANCE LLC
                                 300 South Tryon Street, Suite 2500
                                 Charlotte, North Carolina 28202


                                                 57
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                           Pg 411 of 535


                                 Attn: Brady Sutton
                                 Fax No. (413) 226-3953

 with copies to (which shall     KING & SPALDING LLP
 not constitute notice or        1185 6th Avenue
 service of process):            New York, NY
                                 Attn: W. Austin Jowers
                                 Fax No. (212) 556-2222

         Any party hereto may change the address at which they are to receive notices hereunder,
 by notice in writing in the foregoing manner given to the other party. All notices or demands
 sent in accordance with this Section 11, shall be deemed received on the earlier of the date of
 actual receipt or 3 Business Days after the deposit thereof in the mail; provided, that (a) notices
 sent by overnight courier service shall be deemed to have been given when received, (b) notices
 by facsimile shall be deemed to have been given when sent (except that, if not given during
 normal business hours for the recipient, shall be deemed to have been given at the opening of
 business on the next Business Day for the recipient) and (c) notices by electronic mail shall be
 deemed received upon the sender’s receipt of an acknowledgment from the intended recipient
 (such as by the “return receipt requested” function, as available, return email or other written
 acknowledgment).

 12.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL
        REFERENCE PROVISION.

           (a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER
 LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN
 ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN
 DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
 HEREOF AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND
 THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
 THEREUNDER OR RELATED HERETO OR THERETO, AND ANY CLAIMS,
 CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR
 RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED
 BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
 NEW YORK.

                (b)    Each party hereto hereby irrevocably and unconditionally:

                       (i)      submits for itself and its property in any legal action or proceeding
                                relating to this Agreement and the other DIP Loan Documents to
                                which it is a party to the exclusive general jurisdiction of the
                                Supreme Court of the State of New York for the County of New
                                York (the “New York Supreme Court”), and the United States
                                District Court for the Southern District of New York (the “Federal
                                District Court,” and together with the New York Supreme Court,
                                the “New York Courts”) and appellate courts from either of them
                                except to the extent that the provisions of the Bankruptcy Code are


                                                 58
19-11608-mew      Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                          Pg 412 of 535


                               applicable and specifically conflict with the foregoing; provided
                               that nothing in this Agreement shall be deemed or operate to
                               preclude (i) any Agent from bringing suit or taking other legal
                               action in any other jurisdiction to realize on the DIP Collateral or
                               any other security for the DIP Facility Obligations (in which case
                               any party shall be entitled to assert any claim or defense, including
                               any claim or defense that this Section 12 would otherwise require
                               to be asserted in a legal action or proceeding in a New York
                               Court), or to enforce a judgment or other court order in favor of the
                               Agent or the Collateral Agent, (ii) any party from bringing any
                               legal action or proceeding in any jurisdiction for the recognition
                               and enforcement of any judgment and (iii) if all such New York
                               Courts decline jurisdiction over any Person, or decline (or in the
                               case of the Federal District Court, lack) jurisdiction over any
                               subject matter of such action or proceeding, a legal action or
                               proceeding may be brought with respect thereto in another court
                               having jurisdiction;

                      (ii)     consents that any such action or proceeding may be brought in
                               such courts and waives any objection that it may now or hereafter
                               have to the venue of any such action or proceeding in any such
                               court or that such action or proceeding was brought in an
                               inconvenient forum and agrees not to plead or claim the same;

                      (iii)    agrees that service of process in any such action or proceeding may
                               be effected by mailing a copy thereof by registered or certified
                               mail (or any substantially similar form of mail), postage prepaid, to
                               the Borrower, the applicable Lender or the Agent, as the case may
                               be, at the address specified in Section 11 or at such other address
                               of which the Agent, any such Lender and the Borrower shall have
                               been notified pursuant thereto;

                      (iv)     waives, to the maximum extent not prohibited by law, any right it
                               may have to claim or recover in any legal action or proceeding
                               referred to in this Section 12 any consequential or punitive
                               damages.

        Notwithstanding any other provision of this Section 12, the Bankruptcy Court shall have
 exclusive jurisdiction over any action or dispute involving, relating to or arising out of this
 agreement or the other DIP Loan Documents.

 13.    ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

        13.1   Assignments and Participations.

              (a)    (i)    Subject to the conditions set forth in clause (a)(ii) below, any
 Lender may assign and delegate all or any portion of its rights and duties under the DIP Loan



                                                59
19-11608-mew      Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                          Pg 413 of 535


 Documents (including the DIP Facility Obligations owed to it and its DIP Loan Commitments)
 to one or more assignees so long as such prospective assignee is an Eligible Transferee (each, an
 “Assignee”), without the prior written consent of Borrower; and

                       (ii)    Assignments shall be subject to the following additional
 conditions:

                               (A)    no assignment may be made to a natural person;

                              (B)      the amount of the DIP Loan Commitments and DIP Loans
                       and the other rights and obligations of the assigning Lender hereunder and
                       under the other DIP Loan Documents subject to each such assignment
                       (determined as of the date the Assignment and Acceptance with respect to
                       such assignment is delivered to Agent) shall be in a minimum amount of
                       $1,000,000 (or lesser amounts, if agreed between Borrower and Agent, or
                       otherwise if less, all of such Lender’s remaining DIP Loan Commitments
                       and DIP Loans) and in integral multiples of $100,000 in excess thereof,
                       except such minimum amount shall not apply to (I) an assignment or
                       delegation by any Lender to any other Lender, an Affiliate of any Lender,
                       or a Related Fund of such Lender or (II) a group of new Lenders, each of
                       which is an Affiliate of each other or a Related Fund of such new Lender
                       to the extent that the aggregate amount to be assigned to all such new
                       Lenders is at least $1,000,000);

                              (C)    each partial assignment shall be made as an assignment of a
                       proportionate part of all the assigning Lender’s rights and obligations
                       under this Agreement;

                               (D)   the parties to each assignment shall execute and deliver to
                       Agent an Assignment and Acceptance; provided, that Borrower and Agent
                       may continue to deal solely and directly with the assigning Lender in
                       connection with the interest so assigned to an Assignee until written notice
                       of such assignment, together with payment instructions, addresses, and
                       related information with respect to the Assignee, have been given to
                       Borrower and Agent by such Lender and the Assignee;

                              (E)     unless waived by Agent (and except in the case of an
                       assignment to an Affiliate or Related Fund of the assigning Lender), the
                       assigning Lender or Assignee has paid to Agent, for Agent’s separate
                       account, a processing fee in the amount of $3,500;

                               (F)    [intentionally omitted]; and

                               (G)    no assignment may be made to any Disqualified Lender.

               (b)     From and after the date that Agent receives the executed Assignment and
 Acceptance and, if applicable, payment of the required processing fee, (i) the Assignee
 thereunder shall be a party hereto and, to the extent that rights and obligations hereunder have


                                                60
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 414 of 535


 been assigned to it pursuant to such Assignment and Acceptance, shall be a “Lender” and shall
 have the rights and obligations of a Lender under the DIP Loan Documents, and (ii) the
 assigning Lender shall, to the extent that rights and obligations hereunder and under the other
 DIP Loan Documents have been assigned by it pursuant to such Assignment and Acceptance,
 relinquish its rights (except with respect to Section 15.3) and be released from any future
 obligations under this Agreement (and in the case of an Assignment and Acceptance covering all
 or the remaining portion of an assigning Lender’s rights and obligations under this Agreement
 and the other DIP Loan Documents, such Lender shall cease to be a party hereto and thereto);
 provided, that nothing contained herein shall release any assigning Lender from obligations that
 survive the termination of this Agreement, including such assigning Lender’s obligations under
 Section 15 and Section 17.9(a).

                (c)     By executing and delivering an Assignment and Acceptance, the assigning
 Lender thereunder and the Assignee thereunder confirm to and agree with each other and the
 other parties hereto as follows: (i) other than as provided in such Assignment and Acceptance,
 such assigning Lender makes no representation or warranty and assumes no responsibility with
 respect to any statements, warranties or representations made in or in connection with this
 Agreement or the execution, legality, validity, enforceability, genuineness, sufficiency or value
 of this Agreement or any other DIP Loan Document furnished pursuant hereto, (ii) such
 assigning Lender makes no representation or warranty and assumes no responsibility with
 respect to the financial condition of any Loan Party or the performance or observance by any
 Loan Party of any of its obligations under this Agreement or any other DIP Loan Document
 furnished pursuant hereto, (iii) such Assignee confirms that it has received a copy of this
 Agreement, together with such other documents and information as it has deemed appropriate to
 make its own credit analysis and decision to enter into such Assignment and Acceptance,
 (iv) such Assignee will, independently and without reliance upon Agent, such assigning Lender
 or any other Lender, and based on such documents and information as it shall deem appropriate
 at the time, continue to make its own credit decisions in taking or not taking action under this
 Agreement, (v) such Assignee appoints and authorizes Agent to take such actions and to exercise
 such powers under this Agreement and the other DIP Loan Documents as are delegated to Agent,
 by the terms hereof and thereof, together with such powers as are reasonably incidental thereto,
 and (vi) such Assignee agrees that it will perform all of the obligations which by the terms of this
 Agreement are required to be performed by it as a Lender.

                 (d)   Immediately upon Agent’s receipt of the required processing fee, if
 applicable, and delivery of notice to the assigning Lender pursuant to Section 13.1(b), this
 Agreement shall be deemed to be amended to the extent, but only to the extent, necessary to
 reflect the addition of the Assignee and the resulting adjustment of the Loans assigned to it
 arising therefrom.

                 (e)    Any Lender may at any time sell to one or more commercial banks,
 financial institutions, or other Persons, other than a Disqualified Lender (a “Participant”)
 participating interests in all or any portion of its DIP Facility Obligations, its DIP Loan
 Commitment, and the other rights and interests of that Lender (the “Originating Lender”)
 hereunder and under the other Loan Documents; provided, that (i) the Originating Lender shall
 remain a “Lender” for all purposes of this Agreement and the other DIP Loan Documents and the
 Participant receiving the participating interest in the DIP Facility Obligations, the DIP Loan


                                                 61
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 415 of 535


 Commitments, and the other rights and interests of the Originating Lender hereunder shall not
 constitute a “Lender” hereunder or under the other DIP Loan Documents and the Originating
 Lender’s obligations under this Agreement shall remain unchanged, (ii) the Originating Lender
 shall remain solely responsible for the performance of such obligations, (iii) Borrower, Agent,
 and the Lenders shall continue to deal solely and directly with the Originating Lender in
 connection with the Originating Lender’s rights and obligations under this Agreement and the
 other DIP Loan Documents, (iv) no Lender shall transfer or grant any participating interest under
 which the Participant has the right to approve any amendment to, or any consent or waiver with
 respect to, this Agreement or any other DIP Loan Document, except to the extent such
 amendment to, or consent or waiver with respect to this Agreement or of any other DIP Loan
 Document would (A) extend the final maturity date of the DIP Facility Obligations hereunder in
 which such Participant is participating, (B) reduce the interest rate applicable to the DIP Facility
 Obligations hereunder in which such Participant is participating, (C) release all or substantially
 all of the DIP Collateral or guaranties (except to the extent expressly provided herein or in any of
 the DIP Loan Documents) supporting the DIP Facility Obligations hereunder in which such
 Participant is participating, (D) postpone the payment of, or reduce the amount of, the interest or
 fees payable to such Participant through such Lender (other than a waiver of default interest), or
 (E) decrease the amount or postpone the due dates of scheduled principal repayments or
 prepayments or premiums payable to such Participant through such Lender (for the avoidance of
 doubt, mandatory prepayments pursuant to Section 2.4(d)(ii) or Section 2.4(d)(iii) may be
 postponed, delayed, waived or modified without the consent of a Participant), (v) no
 participation shall be sold to a natural person, (vi) [intentionally omitted], and (vii) all amounts
 payable by Borrower hereunder shall be determined as if such Lender had not sold such
 participation, except that, if amounts outstanding under this Agreement are due and unpaid, or
 shall have been declared or shall have become due and payable upon the occurrence of an Event
 of Default, each Participant shall be deemed to have the right of setoff in respect of its
 participating interest in amounts owing under this Agreement to the same extent as if the amount
 of its participating interest were owing directly to it as a Lender under this Agreement; provided,
 however, that each Participant shall be entitled to the benefits of Section 16 as if it were a Lender
 provided such Participant delivers the forms and documentation required by Section 16 (it being
 understood that the documentation under Section 16 shall be delivered to the Participating
 Lender) and otherwise agrees in writing to be subject to Section 16 as if it were a Lender.
 Subject to the foregoing, sentence, the rights of any Participant only shall be derivative through
 the Originating Lender with whom such Participant participates and no Participant shall have any
 rights under this Agreement or the other DIP Loan Documents or any direct rights as to the other
 Lenders, Agent, Borrower, the Collateral, or otherwise in respect of the DIP Facility Obligations.
 No Participant shall have the right to participate directly in the making of decisions by the
 Lenders among themselves.

                  (f)   In connection with any such assignment or participation or proposed
 assignment or participation or any grant of a security interest in, or pledge of, its rights under and
 interest in this Agreement, a Lender may, subject to the provisions of Section 17.9, disclose all
 documents and information which it now or hereafter may have relating to Parent and its
 Subsidiaries and their respective businesses.

               (g)    Any other provision in this Agreement notwithstanding, any Lender may
 at any time create a security interest in, or pledge, all or any portion of its rights under and


                                                  62
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 416 of 535


 interest in this Agreement to secure obligations of such Lender, including any security interest or
 pledge in favor of any Federal Reserve Bank (or any central bank having jurisdiction over such
 Lender) in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
 Regulation 31 CFR §203.24, and the holder of such security interest or pledge (including such
 Federal Reserve Bank or central bank) may enforce such pledge or security interest in any
 manner permitted under applicable law. Without limiting the foregoing, in the case of any
 Lender that is a fund that invests in bank loans and similar extensions of credit, such Lender
 may, without the consent of Agent or any other Person, collaterally assign or pledge all or any
 portion of its rights as a Lender under the DIP Loan Documents to any holder of, trustee for, or
 any other representative of holders of, obligations owed or securities issued by such fund, as
 security for such obligations or securities.

                 (h)     Agent (as a non-fiduciary agent on behalf of Borrower) shall maintain, or
 cause to be maintained, a register (the “Register”) in the United States on which it enters the
 name and address of each Lender as the registered owner of the DIP Loan Commitments, the
 principal amount of DIP Loans owing to it and stated interest thereon, held by such Lender
 (each, a “Registered Loan”). A Registered Loan (and the registered note, if any, evidencing the
 same) may be assigned or sold in whole or in part only by registration of such assignment or sale
 on the Register (and each registered note shall expressly so provide), and any assignment or sale
 of all or part of such Registered Loan (and the registered note, if any, evidencing the same) may
 be effected only by registration of such assignment or sale on the Register, together with the
 surrender of the registered note, if any, evidencing the same duly endorsed by (or accompanied
 by a written instrument of assignment or sale duly executed by) the holder of such registered
 note, whereupon, at the request of the designated assignee(s) or transferee(s), one or more new
 registered notes in the same aggregate principal amount shall be issued to the designated
 assignee(s) or transferee(s). Prior to the registration of assignment or sale of any Registered
 Loan (and the registered note, if any evidencing the same), Borrower shall treat the Person in
 whose name such Registered Loan (and the registered note, if any, evidencing the same) is
 registered as the owner thereof for the purpose of receiving all payments thereon and for all other
 purposes, notwithstanding notice to the contrary, absent manifest error. This Section 13.1(h)
 shall be construed so that the DIP Loans are at all times maintained in “registered form” within
 the meaning of Section 5f.103-1(b) of the United States Treasury Regulation.

                 (i)    In the event that a Lender sells participations in the Registered Loan, such
 Lender, as a non-fiduciary agent on behalf of Borrower, shall maintain (or cause to be
 maintained) a register in accordance with Section 5f.103-1(c) of the United States Treasury
 Regulations and Section 163(f), 165(g), 871(h)(2), 881(c)(2) and 4701 of the IRC on which it
 enters the name of all participants in the Registered Loans held by it (and the principal amount
 (and stated interest thereon) of the portion of such Registered Loans that is subject to such
 participations) (the “Participant Register”). A Registered Loan (and the Registered Note, if any,
 evidencing the same) may be participated in whole or in part only by registration of such
 participation on the Participant Register (and each registered note shall expressly so provide).
 Any participation of such Registered Loan (and the registered note, if any, evidencing the same)
 may be effected only by the registration of such participation on the Participant Register. No
 Lender shall have any obligation to disclose all or any portion of the Participant Register
 (including the identity of any Participant or any information relating to a Participant’s interest in
 any commitments, loans, letters of credit or its other obligations under any DIP Loan Document)


                                                  63
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 417 of 535


 to any Person except to the extent that such disclosure is necessary to establish that such
 commitment, loan, letter of credit or other obligation is in registered form under Section 5f.103-
 1(c) of the United States Treasury Regulations. The entries in the Participant Register shall be
 conclusive absent manifest error, and such Lender shall treat each Person whose name is
 recorded in the Participant Register as the owner of such participation for all purposes of this
 Agreement notwithstanding any notice to the contrary. For the avoidance of doubt, Agent (in its
 capacity as Agent) shall have no responsibility for maintaining a Participant Register.

                (j)    Agent shall make a copy of the Register available for review by Borrower
 from time to time as Borrower may reasonably request.

               (k)    Lenders may not assign all or any portion of its DIP Loans hereunder to (i)
 the Parent or any of its Subsidiaries or (ii) any Person who, after giving effect to such
 assignment, would be an Affiliated Lender.

                (l)     Notwithstanding anything in this Section 13.1 to the contrary, prior to any
 assignment or sale by any Lender (a “Selling Lender”) as of the Effective Date to any Person that
 is not a Lender (or an Affiliate of a Lender) as of the Effective Date, such Selling Lender shall
 notify (a “Notice of Intent to Assign”) the Agent of its intent to assign or sale its interests in its
 DIP Facility Obligations, including the amount of DIP Facility Obligations the Selling Lender
 seeks to assign or sell (the “Available DIP Obligations”). The Agent shall, within one Business
 Day, notify (such notification, a “Pending Assignment Notice”) all Lenders of the Notice of
 Intent to Assign and the terms thereof. Each Lender shall have 3 Business Days (the “Election
 Period”) to elect to purchase all of the Available DIP Obligations from the Selling Lender by
 delivering a notice (an “Election Notice”) to the Agent. Each Election Notice shall include the
 amount of Available DIP Obligations such Lender is willing to purchase from the Selling Lender
 and the purchase price. The Selling Lender shall assign the Available DIP Obligations to the
 Lender that submitted an Election Notice within the Election Period, and such Lender shall
 purchase from the Selling Lender the Available DIP Obligations, for the highest price; provided,
 however, if two or more Lenders deliver an Election Notice during the Election Period for the
 same purchase price and that purchase price represents the highest purchase price submitted, then
 the Available DIP Obligations shall be assigned to such Lenders based on their Pro Rata Shares.
 If no Lenders submitted an Election Notice to the Agent within the Election Period, then the
 Selling Lender may proceed to seek to assign or sell the full amount of Available DIP
 Obligations set forth in the Notice of Intent to Assign (but not a partial or lesser amount) to any
 Eligible Transferee.

         13.2 Successors. This Agreement, the other DIP Loan Documents, and all Liens and
 DIP Liens and other rights and privileges created hereby or pursuant hereto or to any other DIP
 Loan Document shall be binding upon each Loan Party, the estate of each Loan Party, and any
 trustee, other estate representative or any successor in interest of any Loan Party in any Chapter
 11 Case or any subsequent case commenced under Chapter 7 of the Bankruptcy Code, and shall
 not be subject to Section 365 of the Bankruptcy Code. This Agreement and the other DIP Loan
 Documents shall be binding upon, and inure to the benefit of, the successors of the Agent and the
 Lenders and their respective assigns, transferees and endorsees. The Liens and DIP Liens
 created by this Agreement and the other DIP Loan Documents shall be and remain valid and
 perfected in the event of the substantive consolidation or conversion of any Chapter 11 Case or


                                                  64
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 418 of 535


 any other bankruptcy case of any Loan Party to a case under Chapter 7 of the Bankruptcy Code
 or in the event of dismissal of any Chapter 11 Case or the release of any DIP Collateral from the
 jurisdiction of the Bankruptcy Court for any reason, without the necessity that the Agent file
 financing statements or otherwise perfect its Liens or DIP Liens under applicable law. This
 Agreement shall bind and inure to the benefit of the respective permitted successors and assigns
 of each of the parties; provided, that, except to the extent otherwise expressly permitted
 hereunder, Borrower may not assign this Agreement or any rights or duties hereunder without
 the Lenders’ prior written consent and any prohibited assignment shall be absolutely void ab
 initio. No consent to assignment by the Lenders shall release Borrower from its DIP Facility
 Obligations. A Lender may assign this Agreement and the other Loan Documents and its rights
 and duties hereunder and thereunder pursuant to Section 13.1 and no consent or approval by any
 Loan Party is required in connection with any such assignment.

 14.    AMENDMENTS; WAIVERS.

        14.1    Amendments and Waivers.

                (a)     No amendment, waiver or other modification of any provision of this
 Agreement, any other DIP Loan Document (other than the Fee Letter and the Intercreditor
 Agreement), and no consent with respect to any departure by Borrower or any other Loan Party
 therefrom, shall be effective unless the same shall be in writing and signed by the Required
 Lenders (or by Agent at the written request of the Required Lenders) and the Loan Parties that
 are party thereto and then any such waiver or consent shall be effective, but only in the specific
 instance and for the specific purpose for which given; provided, that no such waiver,
 amendment, or consent shall, unless in writing and signed by all of the Lenders directly and
 adversely affected thereby and all of the Loan Parties that are party thereto, do any of the
 following:

                        (i)     increase the amount of or extend the expiration date of any DIP
 Loan Commitment of such Lender (it being understood that a waiver of any condition precedent
 or the waiver of any Default, Event of Default or mandatory prepayment pursuant to Section
 2.4(d) (for clarity, excluding Section 2.4(d)(i)) shall not constitute an extension or increase of
 any DIP Loan Commitment),

                       (ii)    postpone or delay any date fixed by this Agreement or any other
 DIP Loan Document for any payment of principal, interest, fees, or other amounts due hereunder
 or under any other DIP Loan Document (for the avoidance of doubt, mandatory prepayments
 pursuant to Section 2.4(d) (for clarity, excluding Section 2.4(d)(i)) may be postponed, delayed,
 waived or modified with the consent of Required Lenders) due to such Lender,

                        (iii) reduce the principal of, or the rate of interest on, any loan or other
 extension of credit hereunder, or reduce any fees or other amounts payable hereunder or under
 any other DIP Loan Document other than the Fee Letter due to such Lender (except (i) in
 connection with the waiver of applicability of Section 2.6(c) and (ii) in connection with the
 waiver of a mandatory prepayment under Section 2.4(d) (for clarity, excluding Section 2.4(d)(i)),
 which, in each case, shall be effective with the written consent of the Required Lenders),




                                                 65
19-11608-mew            Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11         Main Document
                                               Pg 419 of 535


                     (iv)    amend, modify, or eliminate this Section or any provision of this
 Agreement providing for consent or other action by all Lenders,

                        (v)    amend the currency in which any DIP Loans or any other DIP
 Facility Obligations are payable to such Lender,

                           (vi)     [reserved],

                           (vii)    amend, modify, or eliminate the definitions of “Required Lenders”,
 or “Pro Rata Share”,

                        (viii) other than in connection with a transaction permitted by the terms
 hereof or the other DIP Loan Documents, (x) release Borrower or (y) release or contractually
 subordinate all or substantially all of the value of the Guarantees or all or substantially all of the
 Collateral,

                           (ix)     amend, modify, or eliminate any of the provisions of Section
 2.4(b)(i) or (ii), or

                           (x)      [reserved],

                (b)    No amendment, waiver, modification, or consent shall amend, modify,
 waive, or eliminate any provision of Section 15 pertaining to Agent, or any other rights or duties
 of Agent under this Agreement or the other DIP Loan Documents, without the written consent of
 Agent, Borrower, and the Required Lenders.

                  (c)      [reserved].

                (d)     For the avoidance of doubt, it is understood and agreed that each Lender
 shall be deemed directly and adversely affected by any amendments, modifications or waivers
 described in clauses (iv), (vii) (subject to the proviso in clause (vii)) or (viii) of Section 14.1(a).

                  (e)      [Intentionally Omitted].

                 (f)    Anything in this Section 14.1 to the contrary notwithstanding, (i) any
 amendment, modification, elimination, waiver, consent, termination, or release of, or with
 respect to, any provision of this Agreement or any other DIP Loan Document that relates only to
 the relationship of the Lender Group among themselves, and that does not affect the rights or
 obligations of Parent or any Loan Party, shall not require consent by or the agreement of any
 Loan Party, and (ii) any amendment, waiver, modification, elimination, or consent of or with
 respect to any provision of this Agreement or any other DIP Loan Document may be entered into
 without the consent of, or over the objection of, any Defaulting Lender other than any of the
 matters governed by Section 14.1(a)(i) through (iii) that affect such Lender.

                  Notwithstanding anything to the contrary herein, with the consent of Agent at the
 request of Borrower (without the need to obtain any consent of any Lender), any DIP Loan
 Document may be amended to cure any obvious error or any error or omission of a technical
 nature that is jointly identified by Agent and Borrower.


                                                      66
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 420 of 535


        14.2    Mitigation; Replacement of Certain Lenders.

                 (a)    If any Lender requires Borrower to pay any Indemnified Taxes or
 additional amounts to any Lender or any Governmental Authority for the account of any Lender
 pursuant to Section 16, then such Lender shall (at the request of Borrower) use reasonable efforts
 to designate a different lending office for funding or booking its DIP Loans hereunder or to
 assign its rights and obligations hereunder to another of its offices, branches or affiliates, if, in
 the judgment of such Lender, such designation or assignment (i) would eliminate or reduce
 amounts payable pursuant to Section 16 in the future, and (ii) would not subject such Lender to
 any unreimbursed cost or expense and would not otherwise be disadvantageous to such Lender.
 Borrower hereby agrees to pay all reasonable and documented out-of-pocket costs and expenses
 incurred by any Lender in connection with any such designation or assignment.

                 (b)     If (i) any action to be taken by the Lender Group or Agent hereunder
 requires the consent, authorization, or agreement of all Lenders or all Lenders affected thereby
 and if such action has received the consent, authorization, or agreement of the Required Lenders,
 all Lenders, or all Lenders affected thereby, or (ii) any Lender makes a claim for compensation
 under Section 16, and has declined or is unable to designate a different lending office pursuant to
 Section 14.2(a), then Borrower or Agent, upon at least 5 Business Days prior irrevocable notice
 (or such shorter period as Agent may agree), may permanently replace any Lender (and its
 Affiliates) that failed to give its consent, authorization, or agreement (a “Non-Consenting
 Lender”) or any Lender that made a claim for compensation (a “Tax Lender”) with one or more
 Replacement Lenders, and the Non-Consenting Lender (and its Affiliates) or Tax Lender (and its
 Affiliates), as applicable, shall have no right to refuse to be replaced hereunder. Such notice to
 replace the Non-Consenting Lender or Tax Lender, as applicable, shall specify an effective date
 for such replacement, which date shall not be later than 15 Business Days after the date such
 notice is given.

                  (c)    Prior to the effective date of such replacement, the Non-Consenting
 Lender (and its Affiliates) or Tax Lender (and its Affiliates), as applicable, and each
 Replacement Lender shall execute and deliver an Assignment and Acceptance, subject only to
 the Non-Consenting Lender (and its Affiliates) or Tax Lender (and its Affiliates), as applicable,
 being repaid in full its share of the outstanding DIP Facility Obligations (without any premium
 or penalty of any kind whatsoever, but including all interest, fees and other amounts that may be
 due in payable in respect thereof). If the Non-Consenting Lender (or its Affiliates) or Tax
 Lender (or its Affiliates), as applicable, shall refuse or fail to execute and deliver any such
 Assignment and Acceptance prior to the effective date of such replacement, Agent may, but shall
 not be required to, execute and deliver such Assignment and Acceptance in the name of and on
 behalf of the Non-Consenting Lender (and its Affiliates) or Tax Lender (and its Affiliates), as
 applicable, and irrespective of whether Agent executes and delivers such Assignment and
 Acceptance, the Non-Consenting Lender (and its Affiliates) or Tax Lender (and its Affiliates), as
 applicable, shall be deemed to have executed and delivered such Assignment and Acceptance.
 The replacement of any Non-Consenting Lender (or its Affiliates) or Tax Lender (or its
 Affiliates), as applicable, shall be made in accordance with the terms of Section 13.1. Until such
 time as one or more Replacement Lenders shall have acquired all of the DIP Facility Obligations,
 the DIP Loan Commitments, and the other rights and obligations of the Non-Consenting Lender
 (and its Affiliates) or Tax Lender (and its Affiliates), as applicable, hereunder and under the


                                                  67
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 421 of 535


 other DIP Loan Documents, the Non-Consenting Lender (and its Affiliates) or Tax Lender (and
 its Affiliates), as applicable, shall remain obligated to make the Non-Consenting Lender’s (and
 its Affiliates) or Tax Lender’s (and its Affiliates), as applicable, Pro Rata Share of DIP Loans.

        14.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
 exercise any right, remedy, or option under this Agreement or any other DIP Loan Document, or
 delay by Agent or any Lender in exercising the same, will operate as a waiver thereof. No
 waiver by Agent or any Lender will be effective unless it is in writing, and then only to the
 extent specifically stated. No waiver by Agent or any Lender on any occasion shall affect or
 diminish Agent’s and each Lender’s rights thereafter to require strict performance by the Parent
 Guarantors and Borrower of any provision of this Agreement. Agent’s and each Lender’s rights
 under this Agreement and the other DIP Loan Documents will be cumulative and not exclusive
 of any other right or remedy that Agent or any Lender may have.

 15.    AGENT; THE LENDER GROUP.

         15.1 Appointment and Authorization of Agent. Each Lender hereby designates and
 appoints Barings Finance LLC as its agent under this Agreement and the other DIP Loan
 Documents and each Lender hereby irrevocably authorizes Agent to execute and deliver each of
 the other DIP Loan Documents on its behalf and to take such other action on its behalf under the
 provisions of this Agreement and each other DIP Loan Document and to exercise such powers
 and perform such duties as are expressly delegated to Agent by the terms of this Agreement or
 any other DIP Loan Document, together with such powers as are reasonably incidental thereto.
 Agent agrees to act as agent for and on behalf of the Lenders on the conditions contained in this
 Section 15. Any provision to the contrary contained elsewhere in this Agreement or in any other
 DIP Loan Document notwithstanding, Agent shall not have any duties or responsibilities, except
 those expressly set forth herein or in the other DIP Loan Documents, nor shall Agent have or be
 deemed to have any fiduciary relationship with any Lender, and no implied covenants, functions,
 responsibilities, duties, obligations or liabilities shall be read into this Agreement or any other
 DIP Loan Document or otherwise exist against Agent. Without limiting the generality of the
 foregoing, the use of the term “agent” in this Agreement or the other DIP Loan Documents with
 reference to Agent is not intended to connote any fiduciary or other implied (or express)
 obligations arising under agency doctrine of any applicable law. Instead, such term is used
 merely as a matter of market custom, and is intended to create or reflect only a representative
 relationship between independent contracting parties. Each Lender hereby further authorizes
 Agent to act as the secured party under each of the DIP Loan Documents that create a DIP Lien
 on any item of DIP Collateral. Except as expressly otherwise provided in this Agreement, Agent
 shall have and may use its sole discretion with respect to exercising or refraining from exercising
 any discretionary rights or taking or refraining from taking any actions that Agent expressly is
 entitled to take or assert under or pursuant to this Agreement and the other DIP Loan Documents.
 Without limiting the generality of the foregoing, or of any other provision of the DIP Loan
 Documents that provides rights or powers to Agent, Lenders agree that Agent shall have the right
 to exercise the following powers as long as this Agreement remains in effect: (a) maintain, in
 accordance with its customary business practices, ledgers and records reflecting the status of the
 DIP Facility Obligations, the DIP Collateral, payments and proceeds of DIP Collateral, and
 related matters, (b) execute or file any and all financing or similar statements or notices,
 amendments, renewals, supplements, documents, instruments, proofs of claim, notices and other


                                                 68
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 422 of 535


 written agreements with respect to the DIP Loan Documents, (c) make DIP Loans, for itself or
 on behalf of Lenders, as provided in the DIP Loan Documents, (d) exclusively receive, apply,
 and distribute payments and proceeds of the DIP Collateral as provided in the DIP Loan
 Documents, (e) open and maintain such bank accounts and cash management arrangements as
 Agent deems necessary and appropriate in accordance with the DIP Loan Documents for the
 foregoing purposes, (f) perform, exercise, and enforce any and all other rights and remedies of
 the Lender Group with respect to Parent or its Subsidiaries, the DIP Facility Obligations, the DIP
 Collateral, or otherwise related to any of same as provided in the DIP Loan Documents, and
 (g) incur and pay such Lender Group Expenses as Agent may deem necessary or appropriate for
 the performance and fulfillment of its functions and powers pursuant to the DIP Loan
 Documents.

         15.2 Delegation of Duties. Agent may execute any of its duties under this Agreement
 or any other DIP Loan Document by or through agents, employees or attorneys in fact and shall
 be entitled to advice of counsel concerning all matters pertaining to such duties. Each member
 of the Lender Group and each Loan Party acknowledges and agrees that any agent appointed by
 Agent shall be entitled to the rights and benefits of this Section 15. Agent shall not be
 responsible for the negligence or misconduct of any agent or attorney in fact that it selects as
 long as such selection was made without gross negligence or willful misconduct.

         15.3 Liability of Agent. None of the Agent-Related Persons shall (a) be liable for any
 action taken or omitted to be taken by any of them under or in connection with this Agreement or
 any other DIP Loan Document or the transactions contemplated hereby (except for its own gross
 negligence or willful misconduct), or (b) be responsible in any manner to any of the Lenders for
 any recital, statement, representation or warranty made by Parent or any of its Subsidiaries or
 Affiliates, or any officer or director thereof, contained in this Agreement or in any other DIP
 Loan Document, or in any certificate, report, statement or other document referred to or provided
 for in, or received by Agent under or in connection with, this Agreement or any other DIP Loan
 Document, or the validity, effectiveness, genuineness, enforceability or sufficiency of this
 Agreement or any other DIP Loan Document, or for any failure of Parent or its Subsidiaries or
 any other party to any DIP Loan Document to perform its obligations hereunder or thereunder.
 No Agent-Related Person shall be under any obligation to any Lenders to ascertain or to inquire
 as to the observance or performance of any of the agreements contained in, or conditions of, this
 Agreement or any other DIP Loan Document, or to inspect the books and records or properties of
 Parent or its Subsidiaries.

          15.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully protected in
 relying, upon any writing, resolution, notice, consent, certificate, affidavit, letter, telegram,
 telefacsimile or other electronic method of transmission, telex or telephone message, statement
 or other document or conversation believed by it to be genuine and correct and to have been
 signed, sent, or made by the proper Person or Persons, and upon advice and statements of legal
 counsel (including counsel to Borrower or counsel to any Lender), independent accountants and
 other experts selected by Agent. Agent shall be fully justified in failing or refusing to take any
 action under this Agreement or any other DIP Loan Document unless Agent shall first receive
 such advice or concurrence of the Lenders as it deems appropriate and until such instructions are
 received, Agent shall act, or refrain from acting, as it deems advisable. If Agent so requests, it
 shall first be indemnified to its reasonable satisfaction by the Lenders against any and all liability


                                                  69
19-11608-mew        Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                           Pg 423 of 535


 and expense that may be incurred by it by reason of taking or continuing to take any such action.
 Agent shall in all cases be fully protected in acting, or in refraining from acting, under this
 Agreement or any other DIP Loan Document in accordance with a request or consent of the
 Required Lenders and such request and any action taken or failure to act pursuant thereto shall be
 binding upon all of the Lenders.

         15.5 Notice of Default or Event of Default. Agent shall not be deemed to have
 knowledge or notice of the occurrence of any Default or Event of Default, except with respect to
 defaults in the payment of principal, interest, fees, and expenses required to be paid to Agent for
 the account of the Lenders and, except with respect to Events of Default of which Agent has
 actual knowledge, unless Agent shall have received written notice from a Lender or Borrower
 referring to this Agreement, describing such Default or Event of Default, and stating that such
 notice is a “notice of default.” Agent promptly will notify the Lenders of its receipt of any such
 notice or of any Event of Default of which Agent has actual knowledge. If any Lender obtains
 actual knowledge of any Event of Default, such Lender promptly shall notify the other Lenders
 and Agent of such Event of Default. Each Lender shall be solely responsible for giving any
 notices to its Participants, if any. Subject to Section 15.4, Agent shall take such action with
 respect to such Default or Event of Default as may be requested by the Required Lenders in
 accordance with Section 9; provided, that unless and until Agent has received any such request,
 Agent may (but shall not be obligated to) take such action, or refrain from taking such action,
 with respect to such Default or Event of Default as it shall deem advisable.

         15.6 Credit Decision. Each Lender acknowledges that none of the Agent-Related
 Persons has made any representation or warranty to it, and that no act by Agent hereinafter taken,
 including any review of the affairs of Parent and its Subsidiaries or Affiliates, shall be deemed to
 constitute any representation or warranty by any Agent-Related Person to any Lender. Each
 Lender represents to Agent that it has, independently and without reliance upon any Agent-
 Related Person and based on such due diligence, documents and information as it has deemed
 appropriate, made its own appraisal of, and investigation into, the business, prospects,
 operations, property, financial and other condition and creditworthiness of Borrower or any other
 Person party to a DIP Loan Document, and all applicable bank regulatory laws relating to the
 transactions contemplated hereby, and made its own decision to enter into this Agreement and to
 extend credit to Borrower. Each Lender also represents that it will, independently and without
 reliance upon any Agent-Related Person and based on such documents and information as it shall
 deem appropriate at the time, continue to make its own credit analysis, appraisals and decisions
 in taking or not taking action under this Agreement and the other DIP Loan Documents, and to
 make such investigations as it deems necessary to inform itself as to the business, prospects,
 operations, property, financial and other condition and creditworthiness of Borrower or any other
 Person party to a DIP Loan Document. Except for notices, reports, and other documents
 expressly herein required to be furnished to the Lenders by Agent, Agent shall not have any duty
 or responsibility to provide any Lender with any credit or other information concerning the
 business, prospects, operations, property, financial and other condition or creditworthiness of
 Borrower or any other Person party to a DIP Loan Document that may come into the possession
 of any of the Agent-Related Persons. Each Lender acknowledges that Agent does not have any
 duty or responsibility, either initially or on a continuing basis (except to the extent, if any, that is
 expressly specified herein) to provide such Lender with any credit or other information with
 respect to Borrower, its Affiliates or any of its business, legal, financial or other affairs, and


                                                   70
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 424 of 535


 irrespective of whether such information came into Agent’s or its Affiliates’ or representatives’
 possession before or after the date on which such Lender became a party to this Agreement.

         15.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
 Expenses to the extent Agent reasonably deems necessary or appropriate for the performance and
 fulfillment of its functions, powers, and obligations pursuant to the DIP Loan Documents,
 including court costs, attorneys’ fees and expenses, fees and expenses of financial accountants,
 advisors, consultants, and appraisers, costs of collection by outside collection agencies,
 auctioneer fees and expenses, and costs of security guards or insurance premiums paid to
 maintain the DIP Collateral, whether or not Borrower is obligated to reimburse Agent or Lenders
 for such expenses pursuant to this Agreement or otherwise. Agent is authorized and directed to
 deduct and retain sufficient amounts from payments or proceeds of the DIP Collateral received
 by Agent to reimburse Agent for such out-of-pocket costs and expenses prior to the distribution
 of any amounts to Lenders. In the event Agent is not reimbursed for such costs and expenses by
 Parent or its Subsidiaries, each Lender hereby agrees that it is and shall be obligated to pay to
 Agent such Lender’s ratable thereof. Whether or not the transactions contemplated hereby are
 consummated, each of the Lenders, on a ratable basis, shall indemnify and defend the Agent-
 Related Persons (to the extent not reimbursed by or on behalf of Borrower and without limiting
 the obligation of Borrower to do so) from and against any and all Indemnified Liabilities;
 provided, that no Lender shall be liable for the payment to any Agent-Related Person of any
 portion of such Indemnified Liabilities resulting solely from such Person’s gross negligence or
 willful misconduct nor shall any Lender be liable for the obligations of any Defaulting Lender in
 failing to make an extension of credit hereunder. Without limitation of the foregoing, each
 Lender shall reimburse Agent upon demand for such Lender’s ratable share of any costs or out of
 pocket expenses (including attorneys, accountants, advisors, and consultants fees and expenses)
 incurred by Agent in connection with the preparation, execution, delivery, administration,
 modification, amendment, or enforcement (whether through negotiations, legal proceedings or
 otherwise) of, or legal advice in respect of rights or responsibilities under, this Agreement or any
 other DIP Loan Document to the extent that Agent is not reimbursed for such expenses by or on
 behalf of Borrower. The undertaking in this Section shall survive the payment of all DIP Facility
 Obligations hereunder and the resignation or replacement of Agent.

         15.8 Agents in Individual Capacity. Barings Finance LLC and its Affiliates may
 make loans to, acquire Equity Interests in, and generally engage in any kind of banking, trust,
 financial advisory, underwriting, or other business with Parent and its Subsidiaries and Affiliates
 and any other Person party to any DIP Loan Document as though it were not Agent hereunder,
 and, in each case, without notice to or consent of the other members of the Lender Group. The
 other members of the Lender Group acknowledge that, pursuant to such activities, Barings
 Finance LLC or its Affiliates may receive information regarding Parent or its Affiliates or any
 other Person party to any DIP Loan Documents that is subject to confidentiality obligations in
 favor of Parent or such other Person and that prohibit the disclosure of such information to the
 Lenders, and the Lenders acknowledge that, in such circumstances (and in the absence of a
 waiver of such confidentiality obligations, which waiver Agent will use its reasonable best
 efforts to obtain), Agent shall not be under any obligation to provide such information to them.
 The terms “Lender” and “Lenders” include Barings Finance LLC in its individual capacity.




                                                 71
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 425 of 535


         15.9 Successor Agent. Agent may resign as Agent upon 30 days (10 days if an Event
 of Default has occurred and is continuing) prior written notice to the Lenders (unless such notice
 or applicable notice period is waived by the Required Lenders). If Agent resigns under this
 Agreement, the Required Lenders shall be entitled, to appoint a successor Agent for the Lenders.
 If no successor Agent is appointed prior to the effective date of the resignation of Agent, Agent
 may appoint, after consulting with the Lenders, a successor Agent. If Agent has materially
 breached or failed to perform any material provision of this Agreement or of applicable law, the
 Required Lenders may agree in writing to remove and replace Agent with a successor Agent
 from among the Lenders. In any such event, upon the acceptance of its appointment as successor
 Agent hereunder, such successor Agent shall succeed to all the rights, powers, and duties of the
 retiring Agent and the term “Agent” shall mean such successor Agent and the retiring Agent’s
 appointment, powers, and duties as Agent shall be terminated. After any retiring Agent’s
 resignation hereunder as Agent, the provisions of this Section 15 shall inure to its benefit as to
 any actions taken or omitted to be taken by it while it was Agent under this Agreement. If no
 successor Agent has accepted appointment as Agent by the date which is 30 days (10 days if an
 Event of Default has occurred and is continuing) following a retiring Agent’s notice of
 resignation, the retiring Agent’s resignation shall nevertheless thereupon become effective and
 the Lenders shall perform all of the duties of Agent hereunder until such time, if any, as the
 Lenders appoint a successor Agent as provided for above.

         15.10 Lender in Individual Capacity. Any Lender and its respective Affiliates may
 make loans to, issue letters of credit for the account of, accept deposits from, provide bank
 products to, acquire Equity Interests in and generally engage in any kind of banking, trust,
 financial advisory, underwriting, or other business with Parent and its Subsidiaries and Affiliates
 and any other Person party to any DIP Loan Documents as though such Lender were not a
 Lender hereunder without notice to or consent of the other members of the Lender Group. The
 other members of the Lender Group acknowledge that, pursuant to such activities, such Lender
 and its respective Affiliates may receive information regarding Parent or its Affiliates or any
 other Person party to any DIP Loan Documents that is subject to confidentiality obligations in
 favor of Parent or such other Person and that prohibit the disclosure of such information to the
 Lenders, and the Lenders acknowledge that, in such circumstances (and in the absence of a
 waiver of such confidentiality obligations, which waiver such Lender will use its reasonable best
 efforts to obtain), such Lender shall not be under any obligation to provide such information to
 them.

        15.11 Collateral Matters.

                 (a)     The Lenders hereby irrevocably authorize Agent to release any DIP Lien
 on any DIP Collateral (i) upon the termination of the DIP Loan Commitments and payment and
 satisfaction in full by Borrower of all of the DIP Facility Obligations, (ii) constituting property
 being sold or disposed of (to Persons other than Loan Parties) if a release is required or desirable
 in connection therewith and if a Responsible Officer of Borrower certifies in writing to Agent
 that the sale or disposition is permitted under Section 6.4 (and Agent may rely conclusively on
 any such certificate, without further inquiry), or (iii) in connection with a credit bid or purchase
 authorized under this Section 15.11. Notwithstanding anything to the contrary in the foregoing,
 to the extent property is sold or disposed of pursuant to and in accordance with Section 6.4 (to
 Persons other than Loan Parties), the DIP Lien on such sold or disposed DIP Collateral shall


                                                 72
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 426 of 535


 automatically terminate. The Loan Parties and the Lenders hereby irrevocably authorize Agent,
 based upon the instruction of the Required Lenders, to (a) consent to, credit bid or purchase
 (either directly or indirectly through one or more entities) all or any portion of the DIP Collateral
 at any sale thereof conducted under the provisions of the Bankruptcy Code, including Section
 363 of the Bankruptcy Code and any similar laws in any other jurisdictions in which a Loan
 Party is subject, (b) credit bid or purchase (either directly or indirectly through one or more
 entities) all or any portion of the DIP Collateral at any sale or other disposition thereof conducted
 under the provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the Code, or
 (c) credit bid or purchase (either directly or indirectly through one or more entities) all or any
 portion of the DIP Collateral at any other sale or foreclosure conducted or consented to by Agent
 in accordance with applicable law in any judicial action or proceeding or by the exercise of any
 legal or equitable remedy. In connection with any such credit bid or purchase, (i) the DIP
 Facility Obligations owed to the Lenders shall be entitled to be, and shall be, credit bid on a
 ratable basis (with DIP Facility Obligations with respect to contingent or unliquidated claims
 being estimated for such purpose if the fixing or liquidation thereof would not impair or unduly
 delay the ability of Agent to credit bid or purchase at such sale or other disposition of the DIP
 Collateral and, if such contingent or unliquidated claims cannot be estimated without impairing
 or unduly delaying the ability of Agent to credit bid at such sale or other disposition, then such
 claims shall be disregarded, not credit bid, and not entitled to any interest in the DIP Collateral
 that is the subject of such credit bid or purchase) and the Lenders whose DIP Facility Obligations
 are credit bid shall be entitled to receive interests (ratably based upon the proportion of their DIP
 Facility Obligations credit bid in relation to the aggregate amount of DIP Facility Obligations so
 credit bid) in the DIP Collateral that is the subject of such credit bid or purchase (or in the Equity
 Interests of the any entities that are used to consummate such credit bid or purchase), and
 (ii) Agent, based upon the instruction of the Required Lenders, may accept non-cash
 consideration, including debt and equity securities issued by any entities used to consummate
 such credit bid or purchase and in connection therewith Agent may reduce the DIP Facility
 Obligations owed to the Lenders (ratably based upon the proportion of their DIP Facility
 Obligations credit bid in relation to the aggregate amount of DIP Facility Obligations so credit
 bid) based upon the value of such non-cash consideration. Except as provided above, Agent will
 not execute and deliver a release of any DIP Lien on any DIP Collateral without the prior written
 authorization of (y) if the release is of all or substantially all of the DIP Collateral, all of the
 Lenders, or (z) otherwise, the Required Lenders. Upon request by Agent or Borrower at any
 time, the Lenders will confirm in writing Agent’s authority to release any such DIP Liens on
 particular types or items of DIP Collateral pursuant to this Section 15.11; provided, that
 (1) anything to the contrary contained in any of the DIP Loan Documents notwithstanding,
 Agent shall not be required to execute any document or take any action necessary to evidence
 such release on terms that, in Agent’s reasonable opinion, could expose Agent to liability or
 create any obligation or entail any consequence other than the release of such DIP Lien without
 recourse, representation, or warranty, and (2) such release shall not in any manner discharge,
 affect, or impair the DIP Facility Obligations or any DIP Liens (other than those expressly
 released) upon (or obligations of Borrower in respect of) any and all interests retained by
 Borrower, including, the proceeds of any sale, all of which shall continue to constitute part of the
 DIP Collateral.

                (b)      Agent shall have no obligation whatsoever to any of the Lenders (i) to
 verify or assure that the DIP Collateral exists or is owned by Parent or its Subsidiaries or is cared


                                                  73
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 427 of 535


 for, protected, or insured or has been encumbered, (ii) to verify or assure that Agent’s DIP Liens
 have been properly or sufficiently or lawfully created, perfected, protected, or enforced or are
 entitled to any particular priority, (iii) to verify or assure that any particular items of DIP
 Collateral meet the eligibility criteria applicable in respect thereof, (iv) to impose, maintain,
 increase, reduce, implement, or eliminate any particular reserve hereunder or to determine
 whether the amount of any reserve is appropriate or not, or (v) to exercise at all or in any
 particular manner or under any duty of care, disclosure or fidelity, or to continue exercising, any
 of the rights, authorities and powers granted or available to Agent pursuant to any of the DIP
 Loan Documents, it being understood and agreed that in respect of the DIP Collateral, or any act,
 omission, or event related thereto, subject to the terms and conditions contained herein, Agent
 may act in any manner it may deem appropriate, in its sole discretion given Agent’s own interest
 in the DIP Collateral in its capacity as one of the Lenders and that Agent shall not have any other
 duty or liability whatsoever to any Lender as to any of the foregoing, except as otherwise
 expressly provided herein.

        15.12 Restrictions on Actions by Lenders; Sharing of Payments.

                (a)     Each of the Lenders agrees that it shall not, without the express written
 consent of Agent, set off against the DIP Facility Obligations, any amounts owing by such
 Lender to Parent or its Subsidiaries or any deposit accounts of Parent or its Subsidiaries now or
 hereafter maintained with such Lender. Each of the Lenders further agrees that it shall not,
 unless specifically requested to do so in writing by Agent, take or cause to be taken any action,
 including, the commencement of any legal or equitable proceedings to enforce any DIP Loan
 Document against Borrower or any Guarantor or to foreclose any DIP Lien on, or otherwise
 enforce any security interest in, any of the DIP Collateral.

                 (b)     If, at any time or times any Lender shall receive (i) by payment,
 foreclosure, setoff, or otherwise, any proceeds of DIP Collateral or any payments with respect to
 the DIP Facility Obligations, except for any such proceeds or payments received by such Lender
 from Agent pursuant to the terms of this Agreement, or (ii) payments from Agent in excess of
 such Lender’s Pro Rata Share of all such distributions by Agent, such Lender promptly shall (A)
 turn the same over to Agent, in kind, and with such endorsements as may be required to
 negotiate the same to Agent, or in immediately available funds, as applicable, for the account of
 all of the Lenders and for application to the DIP Facility Obligations in accordance with the
 applicable provisions of this Agreement, or (B) purchase, without recourse or warranty, an
 undivided interest and participation in the DIP Facility Obligations owed to the other Lenders so
 that such excess payment received shall be applied ratably as among the Lenders in accordance
 with their Pro Rata Shares; provided, that to the extent that such excess payment received by the
 purchasing party is thereafter recovered from it, those purchases of participations shall be
 rescinded in whole or in part, as applicable, and the applicable portion of the purchase price paid
 therefor shall be returned to such purchasing party, but without interest except to the extent that
 such purchasing party is required to pay interest in connection with the recovery of the excess
 payment.

        15.13 Agency for Perfection. Agent hereby appoints each other Lender as its agent
 (and each Lender hereby accepts such appointment) for the purpose of perfecting Agent’s DIP
 Liens in assets which, in accordance with Article 8 or Article 9, as applicable, of the Code can be


                                                 74
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 428 of 535


 perfected by possession or control. Should any Lender obtain possession or control of any such
 DIP Collateral, such Lender shall notify Agent thereof, and, promptly upon Agent’s request
 therefor shall deliver possession or control of such DIP Collateral to Agent or in accordance with
 Agent’s instructions.

         15.14 Payments by Agent to the Lenders. All payments to be made by Agent to the
 Lenders shall be made as soon as reasonably practicable and, in any event, within two (2)
 Business Days of receipt from Borrower in immediately available funds, by bank wire transfer of
 immediately available funds pursuant to such wire transfer instructions as each party may
 designate for itself by written notice to Agent. Concurrently with each such payment, Agent
 shall identify whether such payment (or any portion thereof) represents principal, premium, fees,
 or interest of the DIP Facility Obligations.

        15.15 Concerning the Collateral and Related Loan Documents. Each member of the
 Lender Group authorizes and directs Agent to enter into this Agreement and the other DIP Loan
 Documents. Each member of the Lender Group agrees that any action taken by Agent in
 accordance with the terms of this Agreement or the other DIP Loan Documents relating to the
 DIP Collateral and the exercise by Agent of its powers set forth therein or herein, together with
 such other powers that are reasonably incidental thereto, shall be binding upon all of the Lenders.

        15.16 [Intentionally Omitted].

         15.17 Several Obligations; No Liability. Notwithstanding that certain of the DIP Loan
 Documents now or hereafter may have been or will be executed only by or in favor of Agent in
 its capacity as such, and not by or in favor of the Lenders, any and all obligations on the part of
 Agent (if any) to make any credit available hereunder shall constitute the several (and not joint)
 obligations of the respective Lenders on a ratable basis, according to their respective DIP Loan
 Commitments, to make an amount of such credit not to exceed, in principal amount, at any one
 time outstanding, the amount of their respective DIP Loan Commitments. Nothing contained
 herein shall confer upon any Lender any interest in, or subject any Lender to any liability for, or
 in respect of, the business, assets, profits, losses, or liabilities of any other Lender. Each Lender
 shall be solely responsible for notifying its Participants of any matters relating to the DIP Loan
 Documents to the extent any such notice may be required, and no Lender shall have any
 obligation, duty, or liability to any Participant of any other Lender. Except as provided in
 Section 15.7, no member of the Lender Group shall have any liability for the acts of any other
 member of the Lender Group. No Lender shall be responsible to Borrower or any other Person
 for any failure by any other Lender to fulfill its obligations to make credit available hereunder,
 nor to advance for such Lender or on its behalf, nor to take any other action on behalf of such
 Lender hereunder or in connection with the financing contemplated herein.

        15.18 [Reserved].

 16.    WITHHOLDING TAXES.

         16.1 Payments. All payments under the DIP Loan Documents by or on account of any
 obligation of any Loan Party will be made free and clear of, and without deduction or
 withholding for, any present or future Taxes, except as required by applicable law. If any Taxes



                                                  75
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 429 of 535


 are required to be deducted or withheld from any payment by or on account of any obligation of
 any Loan Party under any DIP Loan Document, Borrower shall deduct, withhold or pay (as the
 case may be) the full amount of such Taxes to the relevant Governmental Authority and, if such
 Taxes are Indemnified Taxes, the amount payable by the Loan Parties shall be increased as is
 necessary so that after withholding or deduction for or on account of such Indemnified Taxes, the
 amount received by the applicable Recipient will not be less than the amount the applicable
 Recipient would have received had no such withholding or deduction in respect of Indemnified
 Taxes been made. Borrower will furnish to Agent promptly after the date the payment of any
 Tax is due pursuant to applicable law, certified copies of tax returns and receipts (or such other
 similar documents as may be available) evidencing such payment by Borrower, or other evidence
 of payment reasonably satisfactory to Agent. Borrower agrees to pay any present or future
 stamp, value added, court or documentary, intangible, recording, filing or similar taxes or any
 other excise or property taxes, charges, or similar levies, other than Excluded Taxes or Taxes
 resulting from an assignment (“Other Taxes”) that arise from any payment made hereunder or
 from the execution, delivery, performance, recordation, registration, from the receipt or
 perfection of a security interest under, or filing of, or otherwise with respect to this Agreement or
 any other DIP Loan Document within 10 days after receipt of demand therefor. The Loan
 Parties shall jointly and severally indemnify each Indemnified Person (as defined in Section
 10.3) (collectively a “Tax Indemnitee”) for the full amount of Indemnified Taxes or Other Taxes
 arising in connection with this Agreement or any other DIP Loan Document (including, without
 limitation, any Indemnified Taxes or Other Taxes imposed or asserted on, or attributable to,
 amounts payable under this Section 16) imposed on, or paid by, or required to be withheld on
 payments to, such Tax Indemnitee and all reasonable and documented fees and disbursements of
 attorneys, experts or consultants, and all other reasonable costs and expenses actually incurred in
 connection therewith or in connection with the enforcement of this indemnification, as and when
 they are incurred and irrespective of whether suit is brought, whether or not such Indemnified
 Taxes or Other Taxes were correctly or legally imposed or asserted by the relevant
 Governmental Authority. A certificate as to the amount of such payment or liability delivered to
 Borrower by a Lender (with a copy to Agent), or by Agent on its own behalf or on behalf of a
 Lender, shall be conclusive absent manifest error. The obligations of Borrower and Loan Parties
 under this Section 16 shall survive the termination of this Agreement and the repayment of the
 Loans.

        16.2    Exemptions.

                (a)    Each Lender and Agent agrees to deliver to Agent and Borrower (and each
 Participant agrees to deliver to the Originating Lender), two original copies of the following
 forms, as applicable, before receiving its first payment under this Agreement, but only to the
 extent such Lender, Participant or Agent is legally entitled to deliver such forms:

                        (i)    if such Lender or Participant or Agent is a Foreign Lender entitled
 to claim an exemption from United States withholding tax pursuant to the portfolio interest
 exception, (A) a statement of the Lender or Participant or Agent, signed under penalty of perjury,
 that it is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a 10%
 shareholder of Borrower (within the meaning of Section 871(h)(3)(B) of the IRC), or (III) a
 controlled foreign corporation related to Borrower within the meaning of Section 864(d)(4) of



                                                  76
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 430 of 535


 the IRC, and (B) a properly completed and executed IRS Form W-8BEN-E or Form W-8IMY
 (with proper attachments);

                      (ii)    if such Lender or Participant or Agent is a Foreign Lender entitled
 to claim an exemption from, or a reduction of, withholding tax under a United States tax treaty, a
 properly completed and executed copy of IRS Form W-8BEN-E;

                        (iii) if such Lender or Participant or Agent is a Foreign Lender entitled
 to claim that interest paid under this Agreement is exempt from United States withholding tax
 because it is effectively connected with a United States trade or business of such Lender, a
 properly completed and executed copy of IRS Form W-8ECI;

                        (iv)   if such Lender or Participant or Agent is a Foreign Lender entitled
 to claim that interest paid under this Agreement is exempt from United States withholding Tax
 because such Lender or Participant or Agent serves as an intermediary, a properly completed and
 executed copy of IRS Form W-8IMY (with proper attachments); or

                      (v)    if such Lender or Participant or Agent is a U.S. Person, a properly
 completed and executed copy of any other form or forms, including IRS Form W-9, as may be
 required under the IRC as a condition to exemption from, or reduction of, United States
 withholding or backup withholding Tax.

               (b)     Each Lender or Participant or Agent shall provide new forms (or successor
 forms) upon the expiration or obsolescence of any previously delivered forms, or if any such
 form becomes inaccurate in any respect, and promptly notify Agent and Borrower, or the
 Originating Lender in the case of a Participant, of any change in circumstances which would
 modify or render invalid any claimed exemption or reduction.

                 (c)    If a Lender or Participant or Agent is entitled to claim an exemption or
 reduction from withholding Tax in a jurisdiction other than the United States, such Lender or
 such Agent agrees with and in favor of Agent and Borrower or the Participant agrees with and in
 favor of the Originating Lender, to deliver to Agent and Borrower, or the Originating Lender in
 the case of a Participant, any such form or forms, as may be required under the laws of such
 jurisdiction as a condition to exemption from, or reduction of, foreign withholding or backup
 withholding tax before receiving its first payment under this Agreement, but only if such Lender
 or such Participant or such Agent is legally entitled to deliver such forms. Nothing in this
 Section 16.2 shall require a Lender or Participant or Agent to disclose any information or provide
 documentation (i) that in Lender’s reasonable judgment such completion, execution or
 submission would subject Lender to any material unreimbursed cost or expense or would
 materially prejudice the legal or commercial position of such Lender or (ii) that it deems to be
 confidential (including without limitation, its tax returns). Each Lender and each Participant and
 each Agent shall provide new forms (or successor forms) upon the expiration or obsolescence of
 any previously delivered forms and to promptly notify Agent and Borrower, or the Originating
 Lender in the case of a Participant, of any change in circumstances which would modify or
 render invalid any claimed exemption or reduction.




                                                77
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 431 of 535


                 (d)     If a Lender or Participant claims exemption from, or reduction of,
 withholding Tax and such Lender or Participant sells, assigns, grants a participation in, or
 otherwise transfers all or part of the DIP Facility Obligations of Borrower to such Lender or
 Participant, such Lender or Participant agrees to notify Agent and Borrower (or, in the case of a
 sale of a participation interest, to the Lender granting the participation) of the percentage amount
 in which it is no longer the beneficial owner of DIP Facility Obligations of Borrower to such
 Lender or Participant. To the extent of such percentage amount, Agent and Borrower will treat
 such Lender’s or the Originating Lender will treat such Participant’s documentation provided
 pursuant to Section 16.2(a), 16.2(c) or 16.2(e) as no longer valid. With respect to such
 percentage amount, such Participant or Assignee shall provide new documentation to Agent and
 Borrower, or the Originating Lender in the case of a Participant, pursuant to Section 16.2(a),
 16.2(c) or 16.2(e), if applicable. Borrower agrees that each Participant shall be entitled to the
 benefits of this Section 16 with respect to its participation in any portion of the DIP Loan
 Commitments and the DIP Facility Obligations so long as such Participant complies with the
 obligations set forth in this Section 16 with respect thereto.

                 (e)    If a payment made to a Foreign Lender or Agent would be subject to
 United States federal withholding Tax imposed by FATCA if such Foreign Lender or Agent fails
 to comply with the applicable reporting requirements of FATCA, such Foreign Lender or Agent
 shall deliver to Agent and Borrower any documentation under any requirement of law (including
 as prescribed by Section 1471(b)(3)(C)(i) of the IRC) or reasonably requested by Agent or
 Borrower sufficient for Agent or Borrower to comply with their obligations under FATCA and to
 determine whether such Foreign Lender or Agent has complied with such applicable reporting
 requirements. Solely for purposes of this paragraph (e), “FATCA” shall include any amendments
 made to FATCA after the date of this Agreement.

        16.3    Reductions.

                (a)     If a Lender or a Participant is entitled to a reduction in the applicable
 withholding Tax, Agent (or, in the case of a Participant, the Lender granting the participation) or
 Borrower may withhold from any payment to such Lender or such Participant an amount
 equivalent to the applicable withholding Tax after taking into account such reduction. If the
 forms or other documentation required by Section 16.2(a), 16.2(c) or 16.2(e) are not delivered to
 Agent (or, in the case of a Participant, to the Lender granting the participation), then Agent (or,
 in the case of a Participant, the Lender granting the participation) or Borrower may withhold
 from any payment to such Lender or such Participant not providing such forms or other
 documentation an amount equivalent to the applicable withholding tax as required by applicable
 law.

                 (b)     If the IRS or any other Governmental Authority of the United States or
 other jurisdiction asserts a claim that Agent (or, in the case of a Participant, to the Lender
 granting the participation) did not properly withhold Tax from amounts paid to or for the account
 of any Lender or any Participant due to a failure on the part of the Lender or any Participant
 (because the appropriate form was not delivered, was not properly executed, or because such
 Lender failed to notify Agent (or such Participant failed to notify the Lender granting the
 participation) of a change in circumstances which rendered the exemption from, or reduction of,
 withholding tax ineffective, or for any other reason) such Lender shall indemnify and hold Agent


                                                 78
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                         Pg 432 of 535


 harmless (or, in the case of a Participant, such Participant shall indemnify and hold Agent and
 the Lender granting the participation harmless) for all amounts paid, directly or indirectly, by
 Agent (or, in the case of a Participant, to the Lender granting the participation), as Tax or
 otherwise, including penalties and interest, and including any taxes imposed by any jurisdiction
 on the amounts payable to Agent (or, in the case of a Participant, to the Lender granting the
 participation only) under this Section 16, together with all costs and expenses (including
 attorneys’ fees and expenses). The obligation of the Lenders and the Participants under this
 subsection shall survive the payment of all DIP Facility Obligations and the resignation or
 replacement of Agent.

          16.4 Refunds. If Agent or a Lender or Participant determines, in its sole discretion,
 that it has received a refund of any Indemnified Taxes with respect to which Borrower has paid
 additional amounts pursuant to this Section 16, so long as no Default or Event of Default has
 occurred and is continuing, it shall pay over such refund to Borrower (but only to the extent of
 payments made, or additional amounts paid, by Borrower under this Section 16 with respect to
 Indemnified Taxes giving rise to such a refund), net of all out-of-pocket expenses (including
 Taxes) of Agent or such Lender or such Participant and without interest (other than any interest
 paid by the applicable Governmental Authority with respect to such a refund); provided, that
 Borrower, upon the request of Agent or such Lender or such Participant, agrees to repay the
 amount paid over to Borrower (plus any penalties, interest or other charges, imposed by the
 applicable Governmental Authority, other than such penalties, interest or other charges imposed
 as a result of the willful misconduct, bad faith or gross negligence of Agent or such Lender or
 such Participant hereunder) to Agent or such Lender or such Participant in the event Agent or
 such Lender or such Participant is required to repay such refund to such Governmental
 Authority. Notwithstanding anything in this Agreement to the contrary, this Section 16 shall not
 be construed to require Agent or any Lender or any Participant to make available its tax returns
 (or any other confidential information) to Borrower or any other Person.

 17.    GENERAL PROVISIONS.

        17.1 Effectiveness. Subject to the entry of the DIP Orders, this Agreement shall be
 binding and deemed effective when executed by Parent, Borrower, Agent, and each Lender
 whose signature is provided for on the signature pages hereof.

        17.2 Section Headings. Headings and numbers have been set forth herein for
 convenience only. Unless the contrary is compelled by the context, everything contained in each
 Section applies equally to this entire Agreement.

         17.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity herein
 shall be construed against the Lender Group or Parent or Borrower, whether under any rule of
 construction or otherwise. On the contrary, this Agreement has been reviewed by all parties and
 shall be construed and interpreted according to the ordinary meaning of the words used so as to
 accomplish fairly the purposes and intentions of all parties hereto.

        17.4 Severability of Provisions. Each provision of this Agreement shall be severable
 from every other provision of this Agreement for the purpose of determining the legal
 enforceability of any specific provision.


                                               79
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 433 of 535


        17.5    [Intentionally Omitted].

         17.6 Debtor-Creditor Relationship. The relationship between the Lenders and
 Agent, on the one hand, and the Loan Parties, on the other hand, is solely that of creditor and
 debtor. No member of the Lender Group has (or shall be deemed to have) any fiduciary
 relationship or duty to any Loan Party arising out of or in connection with the DIP Loan
 Documents or the transactions contemplated thereby, and there is no agency or joint venture
 relationship between the members of the Lender Group, on the one hand, and the Loan Parties,
 on the other hand, by virtue of any DIP Loan Document or any transaction contemplated therein.

         17.7 Counterparts; Electronic Execution. This Agreement may be executed in any
 number of counterparts and by different parties on separate counterparts, each of which, when
 executed and delivered, shall be deemed to be an original, and all of which, when taken together,
 shall constitute but one and the same Agreement. Delivery of an executed counterpart of this
 Agreement by telefacsimile or other electronic method of transmission shall be equally as
 effective as delivery of an original executed counterpart of this Agreement. Any party delivering
 an executed counterpart of this Agreement by telefacsimile or other electronic method of
 transmission also shall deliver an original executed counterpart of this Agreement but the failure
 to deliver an original executed counterpart shall not affect the validity, enforceability, and
 binding effect of this Agreement. The foregoing shall apply to each other DIP Loan Document
 mutatis mutandis.

         17.8 Revival and Reinstatement of DIP Facility Obligations; Certain Waivers. If
 any member of the Lender Group repays, refunds, restores, or returns in whole or in part, any
 payment or property (including any proceeds of DIP Collateral) previously paid or transferred to
 such member of the Lender Group in full or partial satisfaction of any DIP Facility Obligation or
 on account of any other obligation of any Loan Party under any DIP Loan Document, because
 the payment, transfer, or the incurrence of the obligation so satisfied is asserted or declared to be
 void, voidable, or otherwise recoverable under any law relating to creditors’ rights, including
 provisions of the Bankruptcy Code relating to fraudulent transfers, preferences, or other voidable
 or recoverable obligations or transfers (each, a “Voidable Transfer”), or because such member of
 the Lender Group elects to do so on the reasonable advice of its counsel in connection with a
 claim that the payment, transfer, or incurrence is or may be a Voidable Transfer, then, as to any
 such Voidable Transfer, or the amount thereof that such member of the Lender Group elects to
 repay, restore, or return (including pursuant to a settlement of any claim in respect thereof), and
 as to all reasonable costs, expenses, and attorneys’ fees of such member of the Lender Group
 related thereto, the liability of the Loan Parties with respect to the amount or property paid,
 refunded, restored, or returned will automatically and immediately be revived, reinstated, and
 restored and will exist as if such Voidable Transfer had never been made. This Section 17.8
 shall survive the termination of this Agreement and the repayment in full of the DIP Loans and
 other DIP Facility Obligations.

        17.9    Confidentiality.

                (a)     Agent and Lenders each individually (and not jointly or jointly and
 severally) agree that information regarding Parent and its Subsidiaries, their operations, assets,
 and existing and contemplated business plans (“Confidential Information”) shall be treated by


                                                  80
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 434 of 535


 Agent and the Lenders in a confidential manner, and shall not be disclosed by Agent and the
 Lenders to Persons who are not parties to this Agreement, except: (i) to attorneys for and other
 advisors, accountants, auditors, and consultants to any member of the Lender Group and to
 employees, directors and officers of any member of the Lender Group (the Persons in this clause
 (i), “Lender Group Representatives”) on a “need to know” basis in connection with this
 Agreement and the transactions contemplated hereby and on a confidential basis, (ii) to
 Subsidiaries and Affiliates of any member of the Lender Group, provided that any such
 Subsidiary or Affiliate shall have been informed of the confidential nature of the Confidential
 Information and instructed to keep such information confidential in accordance with the terms of
 this Section 17.9, (iii) as may be required or requested by regulatory authorities so long as such
 authorities are informed of the confidential nature of such information, (iv) as may be required
 by statute, decision, or judicial or administrative order, rule, or regulation; provided that (x) prior
 to any disclosure under this clause (iv), the disclosing party agrees to provide Borrower with
 prior notice thereof, to the extent that it is practicable to do so and to the extent that the
 disclosing party is permitted to provide such prior notice to Borrower pursuant to the terms of the
 applicable statute, decision, or judicial or administrative order, rule, or regulation and (y) any
 disclosure under this clause (iv) shall be limited to the portion of the Confidential Information as
 may be required by such statute, decision, or judicial or administrative order, rule, or regulation,
 (v) as may be agreed to in advance in writing by Borrower, (vi) as requested by any
 Governmental Authority or self-regulatory authority, provided, that, (x) prior to any disclosure
 under this clause (vi) (except in the case of routine reviews, audits and examinations) the
 disclosing party agrees to provide Borrower with prior written notice thereof, to the extent that it
 is practicable to do so and to the extent that the disclosing party is permitted to provide such
 prior written notice to Borrower pursuant to the terms of the applicable request and by law and
 (y) any disclosure under this clause (vi) shall be limited to the portion of the Confidential
 Information as may be requested by such Governmental Authority or self-regulatory authority
 pursuant to such applicable request, (vii) as required by any Governmental Authority pursuant to
 any subpoena or other legal process, provided, that, (x) prior to any disclosure under this clause
 (vii) the disclosing party agrees to provide Borrower with prior written notice thereof, to the
 extent that it is practicable to do so and to the extent that the disclosing party is permitted to
 provide such prior written notice to Borrower pursuant to the terms of the subpoena or other
 legal process and (y) any disclosure under this clause (vii) shall be limited to the portion of the
 Confidential Information as may be required by such Governmental Authority pursuant to such
 subpoena or other legal process, (viii) as to any such information that is or becomes generally
 available to the public (other than as a result of prohibited disclosure by Agent or the Lenders or
 the Lender Group Representatives), (ix) in connection with any assignment, participation or
 pledge of any Lender’s interest under this Agreement, provided that prior to receipt of
 Confidential Information any such assignee, participant, or pledgee (other than the Federal
 Reserve Bank or any central bank in connection with a pledge thereto pursuant to Section
 13.1(g)) shall have agreed in writing to receive such Confidential Information either subject to
 the terms of this Section 17.9 or pursuant to confidentiality requirements substantially similar to
 those contained in this Section 17.9 (and such Person may disclose such Confidential
 Information to Persons employed or engaged by them as described in clause (i) above), (x) in
 connection with any litigation or other adversary proceeding involving parties hereto which such
 litigation or adversary proceeding involves claims related to the rights or duties of such parties
 under this Agreement or the other DIP Loan Documents; provided, that, prior to any disclosure



                                                   81
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 435 of 535


 to any Person (other than any Loan Party, Agent, any Lender, any of their respective Affiliates,
 or their respective counsel) under this clause (x) with respect to litigation involving any Person
 (other than Borrower, Agent, any Lender, any of their respective Affiliates, or their respective
 counsel), the disclosing party agrees to provide Borrower with prior written notice thereof, (xi) to
 exercise of any secured creditor remedy under this Agreement or under any other DIP Loan
 Document, and (xii) for purposes of establishing a “due diligence” or similar defense in any legal
 proceeding.

                (b)    Anything in this Agreement to the contrary notwithstanding, Agent or any
 Lender may disclose information concerning the terms and conditions of this Agreement and the
 other DIP Loan Documents to loan syndication and pricing reporting services or in its marketing
 or promotional materials, with such information to consist of deal terms and other information
 customarily found in such publications or marketing or promotional materials and may otherwise
 use the name, logos, and other insignia of Borrower or the other Loan Parties and the DIP Loan
 Commitments provided hereunder in any “tombstone” or other advertisements, on its website or
 in other marketing materials of Agent or any Lender.

         17.10 Survival. All representations and warranties made by the Loan Parties in the DIP
 Loan Documents and in the certificates or other instruments delivered in connection with or
 pursuant to this Agreement or any other DIP Loan Document shall be considered to have been
 relied upon by the other parties hereto and shall survive the execution and delivery of the DIP
 Loan Documents and the making of any DIP Loans regardless of any investigation made by any
 such other party or on its behalf and notwithstanding that Agent or any Lender may have had
 notice or knowledge of any Default or Event of Default or incorrect representation or warranty at
 the time any credit is extended hereunder, and shall continue in full force and effect as long as
 the principal of, or any accrued interest on, any DIP Loan or any fee or any other amount payable
 under this Agreement is outstanding or unpaid and so long as the DIP Loan Commitments have
 not expired or been terminated.

         17.11 Patriot Act. Each Lender that is subject to the requirements of the Patriot Act
 hereby notifies Borrower that pursuant to the requirements of the Act, it is required to obtain,
 verify and record information that identifies Borrower, which information includes the name and
 address of Borrower and other information that will allow such Lender to identify Borrower in
 accordance with the Patriot Act. In addition, if Agent is required by law or regulation or internal
 policies to do so, it shall have the right to periodically conduct (a) Patriot Act searches,
 OFAC/PEP searches, and customary individual background checks for the Loan Parties and
 (b) OFAC/PEP searches and customary individual background checks for the Loan Parties’
 senior management and key principals, and Borrower agrees to cooperate in respect of the
 conduct of such searches and further agrees that the reasonable costs and charges for such
 searches shall constitute Lender Group Expenses hereunder and be for the account of Borrower.

         17.12 Integration. This Agreement, together with the other DIP Loan Documents,
 reflects the entire understanding of the parties with respect to the transactions contemplated
 hereby and shall not be contradicted or qualified by any other agreement, oral or written, before
 the date hereof.

        17.13 [Intentionally Omitted].


                                                 82
19-11608-mew      Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 436 of 535


         17.14 Judgment Currency. If, for the purposes of obtaining judgment in any court, it
 is necessary to convert a sum due hereunder or any other DIP Loan Document in one currency
 into another currency, the rate of exchange used shall be that at which in accordance with normal
 banking procedures Agent could purchase the first currency with such other currency on the
 Business Day preceding that on which final judgment is given. The obligation of Borrower in
 respect of any such sum due from it to Agent or any Lender hereunder or under the other DIP
 Loan Documents shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
 other than that in which such sum is denominated in accordance with the applicable provisions of
 this Agreement (the “Agreement Currency”), be discharged only to the extent that on the
 Business Day following receipt by Agent or such Lender, as the case may be, of any sum
 adjudged to be so due in the Judgment Currency, Agent or such Lender, as the case may be, may
 in accordance with normal banking procedures purchase the Agreement Currency with the
 Judgment Currency. If the amount of the Agreement Currency so purchased is less than the sum
 originally due to Agent or any Lender from Borrower in the Agreement Currency, Borrower
 agrees, as a separate obligation and notwithstanding any such judgment, to indemnify Agent or
 such Lender, as the case may be, against such loss. If the amount of the Agreement Currency so
 purchased is greater than the sum originally due to Agent or any Lender in such currency, Agent
 or such Lender, as the case may be, agrees to return the amount of any excess to Borrower (or to
 any other Person who may be entitled thereto under applicable law).

       17.15 No Setoff. All payments made by Borrower hereunder or under any note or other
 Loan Document will be made without setoff, counterclaim, or other defense.

          17.16 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
 Notwithstanding anything to the contrary in any DIP Loan Document or in any other agreement,
 arrangement or understanding among any such parties, each party hereto acknowledges that any
 liability of any EEA Financial Institution arising under any DIP Loan Document, to the extent
 such liability is unsecured, may be subject to the write-down and conversion powers of an EEA
 Resolution Authority and agrees and consents to, and acknowledges and agrees to be bound by:

                (a)      the application of any Write-Down and Conversion Powers by an EEA
 Resolution Authority to any such liabilities arising hereunder which may be payable to it by any
 party hereto that is an EEA Financial Institution; and

               (b)     the effects of any Bail-in Action on any such liability, including, if
 applicable:

                       (i)     a reduction in full or in part or cancellation of any such liability;

                       (ii)    a conversion of all, or a portion of, such liability into shares or
                               other instruments of ownership in such EEA Financial Institution,
                               its parent undertaking, or a bridge institution that may be issued to
                               it or otherwise conferred on it, and that such shares or other
                               instruments of ownership will be accepted by it in lieu of any
                               rights with respect to any such liability under this Agreement or
                               any other DIP Loan Document; or




                                                 83
19-11608-mew   Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                      Pg 437 of 535


                  (iii)    the variation of the terms of such liability in connection with the
                           exercise of the write-down and conversion powers of any EEA
                           Resolution Authority.

                                   [Signature pages to follow.]




                                            84
19-11608-mew   Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                      Pg 438 of 535


        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
 executed and delivered as of the date first above written.

 PARENT GUARANTORS:                      DREAM II HOLDINGS, LLC, a Delaware limited
                                         liability company


                                         By:
                                         Name:
                                         Title:


                                         HOLLANDER HOME FASHIONS HOLDINGS,
                                         LLC, a Delaware limited liability company


                                         By:
                                         Name:
                                         Title:




 BORROWER:                               HOLLANDER SLEEP PRODUCTS, LLC, a
                                         Delaware limited liability company


                                         By:
                                         Name:
                                         Title:




                        [Signature Page to DIP Term Loan Credit Agreement]
19-11608-mew   Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                      Pg 439 of 535




                                         BARINGS FINANCE LLC, as Agent


                                         By:
                                         Name: Brady Sutton
                                         Title: Managing Director




                        [Signature Page to DIP Term Loan Credit Agreement]
19-11608-mew         Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11                Main Document
                                             Pg 440 of 535


                                              EXHIBIT 2.3(a)

                                   FORM OF BORROWING NOTICE

 Barings Finance LLC, as Agent
 300 South Tryon Street
 Suite 2500
 Charlotte NC 28202
 Attn: Eric Langerman
 Fax No. [     ]

 Ladies and Gentlemen:

        Reference is made to that certain DEBTOR-IN-POSSESSION TERM LOAN CREDIT
AGREEMENT (the “Credit Agreement”) dated as of May [ ], 2019, by and among the lenders identified on
the signature pages thereof (such lenders, together with their respective successors and permitted assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the “Lenders”), BARINGS
FINANCE LLC, as the arranger and administrative agent for the Lenders (“Agent”), DREAM II
HOLDINGS, LLC, a Delaware limited liability company (“Parent”), HOLLANDER HOME FASHIONS
HOLDINGS, LLC, a Delaware limited liability company (together with Parent the “Parent Guarantors”),
and HOLLANDER SLEEP PRODUCTS, LLC, a Delaware limited liability company (“Borrower”).
Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed to them in
the Credit Agreement.

        1.      The Borrower hereby requests a DIP Loan to be made on the terms set forth below:

               (a) Date of borrowing:                     [_]

               (b) Type of DIP Loan:                      [_]

               (c) Interest election:                     [Base Rate] / [LIBOR Rate with an Interest Period
                                                          of [1][2][3] month(s)]]

               (d) Principal amount:                      [_]

        2.      The Borrower hereby requests that the proceeds of the DIP Loan described in this Notice of
Borrowing be disbursed to the accounts and in the amounts set forth next to each account on the funds flow
attached hereto as Exhibit A.

      3.       As of the date hereof and after giving effect to the advance requested in this Notice of
Borrowing, no Default or Event of Default has occurred and is continuing.

        4.        Each of the conditions set forth in Section [3.1/3.2] and Section 3.3 of the Credit Agreement
is satisfied as of the date hereof and immediately after giving effect to the advance requested in this Notice
of Borrowing.

      5.        The undersigned has been duly authorized by the Borrower to make this request for
advance.


                                         [signature page to follow]



DMSLIBRARY01\34323077.v4
19-11608-mew   Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                    Pg 441 of 535


                                    BORROWER:

                                    HOLLANDER SLEEP PRODUCTS, LLC, a
                                    Delaware limited liability company


                                    By:
                                    Name:
                                    Title:
19-11608-mew   Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                    Pg 442 of 535


                                    Exhibit A

                                  FUNDS FLOW
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 443 of 535


                                             EXHIBIT 3.1

                              FORM OF OFFICER’S CERTIFICATE



                                     OMNIBUS CERTIFICATE

                                            May ___, 2019

         Each of the undersigned hereby certifies that he or she is a duly elected, qualified and
 acting authorized officer of the entities listed on each schedule attached hereto (each listed entity,
 a “Company”, and collectively, the “Companies”). Each of the undersigned hereby further
 certifies, as of the date hereof, solely on behalf of each Company, as applicable, and in such
 capacity (and not individually), that he or she is authorized to execute this certificate (this
 “Certificate”) on behalf of the Companies and further hereby certifies that:

        (a)     This Certificate is furnished pursuant to (i) that certain Debtor-in-Possession
                Term Loan Credit Agreement entered into as of the date hereof (the “DIP Term
                Loan Credit Agreement”), by and among the lenders identified on the signature
                pages thereto, Barings Finance LLC, as administrative agent for each member of
                the Lender Group (as defined in the DIP Term Loan Credit Agreement) (in such
                capacity, together with its successors and assigns in such capacity, “DIP Term
                Loan Agent”), Dream II Holdings, LLC, a Delaware limited liability company
                (“Parent”), Hollander Home Fashions Holdings, LLC, a Delaware limited liability
                company (“HHFH” and together with Parent, the “Parent Guarantors”), and
                Hollander Sleep Products, LLC, a Delaware limited liability company (“HSP” or
                “Term Loan Borrower”), and (ii) that certain Debtor-in-Possession Credit
                Agreement entered into as of the date hereof (the “DIP ABL Credit Agreement”
                and, together with the DIP Term Loan Credit Agreement, the “Credit
                Agreements” and each, a “Credit Agreement”), by and among the lenders
                identified on the signature pages thereto, Wells Fargo Bank, National Association,
                as administrative agent for each member of the Lender Group (as defined in the
                DIP ABL Credit Agreement) and the Bank Product Providers (as defined in the
                DIP ABL Credit Agreement) (in such capacity, together with its successors and
                assigns in such capacity, “DIP ABL Agent”), Parent, HHFH, HSP, Hollander
                Sleep Products Kentucky, LLC, a Delaware limited liability company (“Hollander
                Kentucky”), Pacific Coast Feather Cushion, LLC, a Delaware limited liability
                company (“Cushion”), and Pacific Coast Feather, LLC, a Delaware limited
                liability company (“PCF”; HHFH, HSP, Hollander Kentucky, Cushion and PCF,
                are collectively, the “DIP ABL US Borrowers” and individually an “DIP ABL US
                Borrower”), and Hollander Sleep Products Canada Limited (formerly known as
                Hollander Canada Home Fashions Limited), a Canadian federal corporation (“DIP
                ABL Canadian Borrower;” DIP ABL US Borrowers and DIP ABL Canadian
                Borrower are collectively, the “DIP ABL Borrowers” and individually a “DIP
                ABL Borrower”). Unless otherwise defined herein, capitalized terms used in this
                Certificate shall have the meanings set forth in the DIP Term Loan Credit
19-11608-mew   Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                     Pg 444 of 535


            Agreement or the DIP ABL Credit Agreement, as applicable, as the context
            requires.

      (b)   Attached hereto as Exhibit A are true, correct and complete copies of the
            Certificate of Formation of each Company (the “Formation Documents”) as
            certified by the Secretary of State of the State of Delaware together with all
            amendments thereto adopted through the date hereof. Except as attached hereto,
            such Formation Documents have not been amended, modified, revoked or
            rescinded since the date of adoption thereof and are in full force and effect on and
            as of the date hereof. No actions have been taken by any of the Companies in
            contemplation of the dissolution of any of the Companies.

      (c)   Attached hereto as Exhibit B are true, correct and complete copies of the limited
            liability company agreement or operating agreement, as applicable, of each
            Company (the “Operating Agreements”) as in effect on the date hereof, together
            with all amendments thereto adopted through the date hereof. Such Operating
            Agreements have not been otherwise amended, modified, revoked or rescinded
            since the date of adoption thereof and are in full force and effect on and as of the
            date hereof.

      (d)   Attached hereto as Exhibit C is a true, correct and complete copy of the
            resolutions duly adopted by each Company’s board of directors or the sole
            member, as applicable (the “Board”), approving and authorizing the execution,
            delivery and performance of the Credit Agreements and the other Loan
            Documents (as defined in the DIP ABL Credit Agreement) and the DIP Loan
            Documents (as defined in the DIP Term Loan Credit Agreement) and the
            transactions contemplated thereby. Such resolutions have not been amended,
            modified, revoked or rescinded since the date of adoption thereof, are in full force
            and effect on and as of the date hereof and are the only resolutions that have been
            adopted by the Board of each Company with respect to the subject matter thereof.

      (e)   Each of the persons named on Exhibit D attached hereto are, on and as of the date
            hereof, duly elected, qualified and acting officers of each Company occupying the
            offices set forth opposite their respective names on Exhibit D, and the signatures
            set forth opposite their respective names are their true and genuine signatures, and
            each of such officers is duly authorized to execute and deliver on behalf of each
            Company each Credit Agreement and the other Loan Documents (as defined in
            the DIP ABL Credit Agreement) and the DIP Loan Documents (as defined in the
            DIP Term Loan Credit Agreement) and each of the related documents to which it
            is a party and any other agreement, instrument or document to be delivered by
            each Company pursuant to the Credit Agreements and the other Loan Documents
            (as defined in the DIP ABL Credit Agreement) and the DIP Loan Documents (as
            defined in the DIP Term Loan Credit Agreement) to which it is a party.

      (f)   Attached hereto as Exhibit E is a true, correct and complete copy of the certificate
            of good standing for each Company (the “Good Standing Certificates”), certified
            as of a recent date by the Secretary of State of the State of Delaware. No change
19-11608-mew   Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11       Main Document
                                    Pg 445 of 535


           has occurred in the legal existence and good standing of any Company since the
           date of the applicable Good Standing Certificate.

                                      *******
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 446 of 535


         IN WITNESS WHEREOF, the undersigned has caused this Certificate to be executed on
 behalf of each Company listed on Schedule 1 and Schedule 2 attached hereto as of the date first
 written above.



                                                       By:
                                                       Name: Michael J. Fabian
                                                       Title: Vice President


         I, Eric D. Bommer, as President of each Company listed on Schedule 1 and Schedule 2
 attached hereto, do hereby certify on behalf of each such Company that Michael J. Fabian is the
 duly elected, qualified and acting Vice President of each such Company and that the signature set
 forth above is the genuine signature of such person.



                                                       By:
                                                       Name: Eric D. Bommer
                                                       Title: President




                                 Signature Page to Omnibus Certificate
19-11608-mew    Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                       Pg 447 of 535


                                         Schedule 1

   1. Dream II Holdings, LLC, a Delaware limited liability company

                                         Schedule 2

   1. Hollander Home Fashions Holdings, LLC, a Delaware limited liability company
   2. Hollander Sleep Products Kentucky, LLC, a Delaware limited liability company
   3. Hollander Sleep Products, LLC, a Delaware limited liability company (f/k/a Hollander
      Home Fashions, LLC)
   4. Pacific Coast Feather Cushion, LLC, a Delaware limited liability company (f/k/a Pacific
      Coast Feather Company, a Washington corporation)
   5. Pacific Coast Feather, LLC, a Delaware limited liability company (f/k/a Pacific Coast
      Feather Cushion Co., a Washington corporation)
19-11608-mew   Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                    Pg 448 of 535


                                   EXHIBIT A

                               Formation Documents
19-11608-mew   Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                    Pg 449 of 535


                                   EXHIBIT B

                               Operating Agreements
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 450 of 535


                                             EXHIBIT C

                                             Resolutions

                 OMNIBUS WRITTEN CONSENT IN LIEU OF MEETINGS
                 OF THE BOARD OF DIRECTORS AND SOLE MEMBER

                                            May [_], 2019

               The undersigned, being the board of directors or the sole member, as applicable
 (each, a “Board”), of each entity listed on Schedule 1 through Schedule 6 attached hereto (each,
 a “Company” and collectively the “Companies”), in lieu of holding a meeting of each Board,
 hereby take the following actions and adopt the following resolutions by unanimous written
 consent, pursuant to Section 18-404(d) of the Delaware Limited Liability Company Act and
 Section 18-302(d) of the Delaware Limited Liability Company Act, as applicable for each
 Company:

         APPROVAL OF THE DEBTOR-IN-POSSESSION TERM LOAN CREDIT
 AGREEMENT

                  RESOLVED, that the form, terms and provisions of the Debtor-in-Possession
 Term Loan Credit Agreement, together with all exhibits, schedules and annexes thereto (as may
 be amended, restated, supplemented or otherwise modified and in effect from time to time, the
 “DIP Term Loan Credit Agreement”; capitalized terms used but not otherwise defined herein
 shall have the meanings specified in the DIP Term Loan Credit Agreement and the DIP ABL
 Credit Agreement (as defined below), as applicable, as the context requires), by and among the
 lenders identified on the signature pages thereto, Barings Finance LLC, as administrative agent
 for each member of the Lender Group (as defined in the DIP Term Loan Credit Agreement) (in
 such capacity, together with its successors and assigns in such capacity, “DIP Term Loan
 Agent”), Dream II Holdings, LLC, a Delaware limited liability company (“Parent”), Hollander
 Home Fashions Holdings, LLC, a Delaware limited liability company (“HHFH” and together
 with Parent, the “Parent Guarantors”) and Hollander Sleep Products, LLC, a Delaware limited
 liability company (“HSP” or “DIP Term Loan Borrower”), and the transactions contemplated by
 the DIP Term Loan Credit Agreement and the other DIP Loan Documents (including, without
 limitation, the borrowings and other extensions of credit thereunder), and the guaranties,
 liabilities, obligations, security interest granted and notes issued, if any, in connection therewith,
 be and hereby are authorized, adopted and approved; and

                 RESOLVED, that each Company’s execution and delivery of, and its
 performance of its obligations in connection with the DIP Term Loan Credit Agreement and the
 other DIP Loan Documents, are hereby, in all respects, authorized and approved; and further
 resolved, that each of the Chief Executive Officer, the Chief Financial Officer, the President, any
 Vice President, any other officer of each Company and any officer of the sole member and/or
 any manager of each Company, as applicable (each an “Authorized Officer” and collectively, the
 “Authorized Officers”) is hereby authorized and directed to negotiate the terms of and to
 execute, deliver and perform its obligations under the DIP Term Loan Credit Agreement, the
 other DIP Loan Documents and any and all other documents, certificates, instruments or
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 451 of 535


 agreements required to consummate the transactions contemplated by the DIP Term Loan Credit
 Agreement and the other DIP Loan Documents in the name and on behalf of each Company, in
 the form approved, with such changes therein and modifications and amendments thereto as any
 of the Authorized Officers may in his or her sole discretion approve, which approval shall be
 conclusively evidenced by his or her execution thereof. Such execution by any of the Authorized
 Officers is hereby authorized to be by facsimile, engraved or printed as deemed necessary and
 preferable; and

         APPROVAL               OF     THE     DEBTOR-IN-POSSESSION              ABL     CREDIT
 AGREEMENT

                RESOLVED, that the form, terms and provisions of the Debtor-in-Possession
 Credit Agreement, together with all exhibits, schedules and annexes thereto (collectively, as
 amended, restated, supplemented or otherwise modified and in effect from time to time, the “DIP
 ABL Credit Agreement” and, together with the DIP Term Loan Credit Agreement, the “Credit
 Agreements” and each, a “Credit Agreement”), by and among the lenders identified on the
 signature pages thereto, Wells Fargo Bank, National Association, as administrative agent for
 each member of the Lender Group (as defined in the DIP ABL Credit Agreement) and the Bank
 Product Providers (as defined in the DIP ABL Credit Agreement) (in such capacity, together
 with its successors and assigns in such capacity, “DIP ABL Agent”), Parent, HHFH, HSP,
 Hollander Sleep Products Kentucky, LLC, a Delaware limited liability company (“Hollander
 Kentucky”), Pacific Coast Feather Cushion, LLC, a Delaware limited liability company
 (“Cushion”), and Pacific Coast Feather, LLC, a Delaware limited liability company (“PCF”;
 HHFH, HSP, Hollander Kentucky, Cushion and PCF, are collectively, the “DIP ABL US
 Borrowers” and individually an “DIP ABL US Borrower”), and Hollander Sleep Products
 Canada Limited (formerly known as Hollander Canada Home Fashions Limited), a British
 Columbia corporation (“DIP ABL Canadian Borrower;” DIP ABL US Borrowers and DIP ABL
 Canadian Borrower are collectively, the “DIP ABL Borrowers” and individually a “DIP ABL
 Borrower”), and the transactions contemplated by the DIP ABL Credit Agreement and the other
 Loan Documents (as defined in the DIP ABL Credit Agreement), and the guaranties, liabilities,
 obligations, and notes issued, if any, in connection therewith, be and hereby are authorized,
 adopted and approved; and

                RESOLVED, that each Company’s execution and delivery of, and its
 performance of its obligations in connection with the DIP ABL Credit Agreement and the other
 Loan Documents, are hereby, in all respects, authorized and approved; and further resolved, that
 each of the Authorized Officers is hereby authorized and directed to negotiate the terms of and to
 execute, deliver and perform such Company’s obligations under the DIP ABL Credit Agreement,
 the other Loan Documents and any and all other documents, certificates, instruments or
 agreements required to consummate the transactions contemplated by the DIP ABL Credit
 Agreement and such other Loan Documents in the name and on behalf of each Company, in the
 form approved, with such changes therein and modifications and amendments thereto as any of
 the Authorized Officers may in his or her sole discretion approve, which approval shall be
 conclusively evidenced by his or her execution thereof. Such execution by any of the Authorized
 Officers is hereby authorized to be by facsimile, engraved or printed as deemed necessary and
 preferable; and
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 452 of 535


         APPROVAL OF THE LOAN DOCUMENTS AND THE DIP LOAN
 DOCUMENTS

                RESOLVED, that (i) the form, terms and provisions of the Loan Documents (as
 defined in the DIP ABL Credit Agreement) and the DIP Loan Documents (as defined in the DIP
 Term Loan Credit Agreement) to which any or all of the Companies are a party, (ii) the
 incurrence of indebtedness and borrowing of funds under the Loan Documents (as defined in the
 DIP ABL Credit Agreement) and the DIP Loan Documents (as defined in the DIP Term Loan
 Credit Agreement) (iii) the guarantee of all Obligations (as defined in the DIP ABL Credit
 Agreement) pursuant to the Loan Documents (as defined in the DIP ABL Credit Agreement) and
 the DIP Facility Obligations (as defined in the DIP Term Loan Credit Agreement) and the DIP
 Facility Obligations (as defined in the DIP Term Loan Credit Agreement) pursuant to the DIP
 Loan Documents (as defined in the DIP Term Loan Credit Agreement) by the Guarantors (as
 defined in each of the Credit Agreements), and (iv) the grant of security interests in and pledges
 of all or substantially all of the real and personal property, assets and rights now or hereafter
 owned by any or all of the Companies as collateral (including pledges of equity and personal
 property as collateral) under the Loan Documents (as defined in the DIP ABL Credit Agreement
 and the DIP Loan Documents (as defined in the DIP Term Loan Credit Agreement), be and
 hereby are, authorized, adopted and approved; and

                 RESOLVED, that each Company’s execution and delivery of, and performance
 of its obligations under, the Loan Documents (as defined in the DIP ABL Credit Agreement) and
 the DIP Loan Documents (as defined in the DIP Term Loan Credit Agreement) to which any or
 all of the Companies are a party, are hereby, in all respects, authorized and approved; and further
 resolved, that each of the Authorized Officers is hereby authorized and directed to negotiate the
 terms of and to execute, deliver and perform its obligations under the Loan Documents (as
 defined in the DIP ABL Credit Agreement) and the DIP Loan Documents (as defined in the DIP
 Term Loan Credit Agreement) to which any or all of the Companies are a party and any and all
 other documents, certificates, instruments or agreements required to consummate the transactions
 contemplated thereby in the name and on behalf of each Company, in the form approved, with
 such changes therein and modifications and amendments thereto as any of the Authorized
 Officers may in his/her sole discretion approve, which approval shall be conclusively evidenced
 by his/her execution thereof. Such execution by any of the Authorized Officers is hereby
 authorized to be by facsimile, engraved or printed as deemed necessary and preferable; and

                GENERAL

                 RESOLVED, that in order to carry out fully the intent and effectuate the
 purposes of the foregoing resolutions, each of the Authorized Officers be, and hereby are,
 authorized and empowered to take all such further action including, without limitation, (i) to sell,
 transfer, lease, assign, set over, grant security interests in, mortgage or pledge any assets and
 properties of each Company, real personal, or mixed, tangible or intangible, now owned or
 hereafter acquired as such Authorized Officer determines necessary in connection with such
 financing and (ii) to arrange for, enter into or grant amendments and/or restatements (including,
 without limitation, amendments increasing or decreasing the amount of credit available under the
 Credit Agreements to the Companies acting as borrowers thereunder and/or extending the
 maturity of the same) and modifications to and waivers of the foregoing agreements (the
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 453 of 535


 “Agreements”), and to arrange for and enter into supplemental agreements, instruments,
 certificates, financing statements and other documents relating to the transactions contemplated
 by the Agreements, and to execute, deliver and perform all such further amendments,
 modifications, waivers, supplemental agreements, instruments, certificates and documents as
 may be called for under or in connection with the Agreements, that may be determined by such
 Authorized Officer to be necessary or desirable, containing such terms and conditions and other
 provisions consistent with the Agreements, in the name and on behalf of each Company, and to
 pay all such fees and expenses, which shall in his or her judgment be deemed necessary, proper
 or advisable in order to perform each Company’s obligations under or in connection with the
 Agreements and the transactions contemplated thereby; and

                RESOLVED, that all actions taken by any of the Authorized Officers of each
 Company prior to the date of this written consent which are within the authority conferred
 hereby are hereby in all respects authorized, ratified, confirmed and approved.

                The actions taken by this consent shall have the same force and effect as if taken
 at a meeting of each Board of each Company, pursuant to the limited liability company
 agreement or operating agreement, as applicable, of each Company and the laws of the State of
 Delaware. This consent may be executed in one or more facsimile, electronic or original
 counterparts, each of which shall be deemed an original and all of which together shall constitute
 one instrument.

                                              ****
19-11608-mew    Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                       Pg 454 of 535


                                         Schedule 1

   2. Dream II Holdings, LLC, a Delaware limited liability company

                                         Schedule 2

   1. Hollander Home Fashions Holdings, LLC, a Delaware limited liability company

                                         Schedule 3

   1. Hollander Sleep Products Kentucky, LLC, a Delaware limited liability company

                                         Schedule 4

   1. Hollander Sleep Products, LLC, a Delaware limited liability company (f/k/a Hollander
      Home Fashions, LLC, a Delaware limited liability company)

                                         Schedule 5

   1. Pacific Coast Feather Cushion, LLC, a Delaware limited liability company (f/k/a Pacific
      Coast Feather Company, a Washington corporation)

                                         Schedule 6

   1. Pacific Coast Feather, LLC, a Delaware limited liability company (f/k/a Pacific Coast
      Feather Cushion Co., a Washington corporation)
19-11608-mew      Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11       Main Document
                                        Pg 455 of 535


                  IN WITNESS WHEREOF, the undersigned have executed this consent as of the
 date first set forth above.

 Board of the Company
 set forth on Schedule 1:



                                                 Eric D. Bommer



                                                 Michael J. Fabian



                                                 Steve Cumbow



                                                 Chris Baker



                                                 Matthew Kahn
19-11608-mew     Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11        Main Document
                                       Pg 456 of 535


                  IN WITNESS WHEREOF, the undersigned has executed this consent as of the
 date first set forth above.

 Sole Member of the Company
 set forth on Schedule 2:



                                           Dream II Holdings, LLC, as Sole Member


                                           By: __________________________
                                           Name: Michael J. Fabian
                                           Title: Vice President
19-11608-mew     Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11        Main Document
                                       Pg 457 of 535


                  IN WITNESS WHEREOF, the undersigned has executed this consent as of the
 date first set forth above.

 Sole Member of the Company
 set forth on Schedule 3:



                                           Hollander Sleep Products, LLC, as Sole Member


                                           By: __________________________
                                           Name: Michael J. Fabian
                                           Title: Vice President
19-11608-mew     Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11        Main Document
                                       Pg 458 of 535


                  IN WITNESS WHEREOF, the undersigned has executed this consent as of the
 date first set forth above.

 Sole Member of the Company
 set forth on Schedule 4:



                                           Hollander Home Fashions Holdings, LLC, as
                                           Sole Member


                                           By: __________________________
                                           Name: Michael J. Fabian
                                           Title: Vice President
19-11608-mew     Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11        Main Document
                                       Pg 459 of 535


                  IN WITNESS WHEREOF, the undersigned has executed this consent as of the
 date first set forth above.

 Sole Member of the Company
 set forth on Schedule 5:



                                           Pacific Coast Feather, LLC, as Sole Member


                                           By: __________________________
                                           Name: Michael J. Fabian
                                           Title: Vice President
19-11608-mew     Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11        Main Document
                                       Pg 460 of 535


                  IN WITNESS WHEREOF, the undersigned has executed this consent as of the
 date first set forth above.

 Sole Member of the Company
 set forth on Schedule 6:



                                           Hollander Sleep Products, LLC, as Sole Member


                                           By: __________________________
                                           Name: Michael J. Fabian
                                           Title: Vice President
19-11608-mew   Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                    Pg 461 of 535


                                   EXHIBIT D

                                   Incumbency
19-11608-mew      Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                       Pg 462 of 535


                                 Incumbency to Schedule 1

       Name                           Office                          Signature



   Eric D. Bommer                    President              ____________________________



  Michael J. Fabian        Vice President and Treasurer     ____________________________



   Steve Cumbow               Chief Financial Officer       ____________________________



    Chris Baker                Executive Chairman           ____________________________



  Marc L. Pfefferle           Chief Executive Officer       ____________________________
19-11608-mew     Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11       Main Document
                                      Pg 463 of 535


                                Incumbency to Schedule 2

       Name                          Office                             Signature



   Eric D. Bommer                   President                  ____________________________




  Michael J. Fabian   Vice President and Assistant Secretary   ____________________________




  Marc L. Pfefferle          Chief Executive Officer           ____________________________
19-11608-mew   Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                    Pg 464 of 535


                                   EXHIBIT E

                             Good Standing Certificates
19-11608-mew        Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11                 Main Document
                                            Pg 465 of 535


                                             EXHIBIT 5.2(b)

                            FORM OF COMPLIANCE CERTIFICATE

                                         [on Borrower’s letterhead]


 To:     Barings Finance LLC, as Agent
         300 South Tryon Street
         Suite 2500
         Charlotte NC 28202
         Attn: Eric Langerman
         Fax No. [      ]




                 Re:     Compliance Certificate dated

 Ladies and Gentlemen:

                 Reference is made to that certain DEBTOR-IN-POSSESSION TERM LOAN
 CREDIT AGREEMENT (the “Credit Agreement”) dated as of May [ ], 2019, by and among the lenders
 identified on the signature pages thereof (such lenders, together with their respective successors and
 permitted assigns, are referred to hereinafter each individually as a “Lender” and collectively as the
 “Lenders”), BARINGS FINANCE LLC, as the arranger and administrative agent for the Lenders
 (“Agent”), DREAM II HOLDINGS, LLC, a Delaware limited liability company (“Parent”),
 HOLLANDER HOME FASHIONS HOLDINGS, LLC, a Delaware limited liability company
 (together with Parent the “Parent Guarantors”), and HOLLANDER SLEEP PRODUCTS, LLC, a
 Delaware limited liability company (“Borrower”). Capitalized terms used in this Compliance Certificate
 have the meanings set forth in the Credit Agreement unless specifically defined herein.

                  Pursuant to Schedule 5.1 of the Credit Agreement, the chief financial officer or other
 senior financial officer of Borrower hereby certifies, solely in his/her capacity as an officer of Borrower
 and not in his/her individual capacity, that:

                                 a.       The financial information of Parent and its Subsidiaries furnished
                in Schedule 1 attached hereto, has been prepared in accordance with GAAP (except, in the
                case of unaudited financial information, for year-end adjustments and the lack of
                footnotes), and fairly presents in all material respects the financial condition of Parent and
                its Subsidiaries as of the date hereof.

                                 b.      Such officer has reviewed the terms of the Credit Agreement and
                has made, or caused to be made under his/her supervision, a review in reasonable detail of
                the transactions and condition of Parent and its Subsidiaries during the accounting period
                covered by the financial statements delivered pursuant to paragraph 1 above.
19-11608-mew   Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11                Main Document
                                       Pg 466 of 535


                           c.       Such review has not disclosed the existence on and as of the date
           hereof, and the undersigned does not have knowledge of the existence as of the date
           hereof, of any event or condition that constitutes a Default or Event of Default, except for
           such conditions or events listed on Schedule 2 attached hereto, specifying the nature and
           period of existence thereof and what action Parent and its Subsidiaries have taken, are
           taking, or propose to take with respect thereto.


                                   [signature page to follow]
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                         Pg 467 of 535


                 IN WITNESS WHEREOF, this Compliance Certificate is executed by the
 undersigned this       day of                ,           .



                                           HOLLANDER SLEEP PRODUCTS, LLC, a
                                           Delaware limited liability company


                                           By:
                                           Name:
                                           Title:
19-11608-mew   Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                    Pg 468 of 535



                                  SCHEDULE 1

                               Financial Information
19-11608-mew   Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                    Pg 469 of 535


                                   SCHEDULE 2

                             Default or Event of Default
19-11608-mew        Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11                 Main Document
                                            Pg 470 of 535


                                              EXHIBIT A-1

                   FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT


        This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is
entered into as of                     between                 (“Assignor”) and
(“Assignee”). Reference is made to the Credit Agreement described in Annex I hereto (the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined shall have the meanings ascribed to
them in the Credit Agreement.

                 1.      In accordance with the terms and conditions of Section 13 of the Credit
 Agreement, the Assignor hereby sells and assigns to the Assignee, and the Assignee hereby purchases and
 assumes from the Assignor, that interest in and to the Assignor’s rights and obligations under the DIP
 Loan Documents as of the date hereof with respect to the DIP Facility Obligations owing to the Assignor,
 and Assignor’s portion of the DIP Loan Commitments, all to the extent specified on Annex I.

                  2.       The Assignor (a) represents and warrants that (i) it is the legal and beneficial
 owner of the interest being assigned by it hereunder and that such interest is free and clear of any adverse
 claim and (ii) it has full power and authority, and has taken all action necessary, to execute and deliver
 this Assignment Agreement and to consummate the transactions contemplated hereby; (b) makes no
 representation or warranty and assumes no responsibility with respect to (i) any statements,
 representations or warranties made in or in connection with the DIP Loan Documents, or (ii) the
 execution, legality, validity, enforceability, genuineness, sufficiency or value of the DIP Loan Documents
 or any other instrument or document furnished pursuant thereto; (c) makes no representation or warranty
 and assumes no responsibility with respect to the financial condition of Borrower or any Guarantor or the
 performance or observance by Borrower or any Guarantor of any of their respective obligations under the
 DIP Loan Documents or any other instrument or document furnished pursuant thereto, and (d) represents
 and warrants that the amount set forth as the Purchase Price on Annex I represents the amount owed by
 Borrower to Assignor with respect to Assignor’s share of the DIP Loans assigned hereunder, as reflected
 on Assignor’s books and records.

                  3.      The Assignee (a) confirms that it has received copies of the Credit Agreement
 and the other DIP Loan Documents, together with copies of the financial statements referred to therein
 and such other documents and information as it has deemed appropriate to make its own credit analysis
 and decision to enter into this Assignment Agreement; (b) agrees that it will, independently and without
 reliance upon Agent, Assignor, or any other Lender, based upon such documents and information as it
 shall deem appropriate at the time, continue to make its own credit decisions in taking or not taking any
 action under the DIP Loan Documents; (c) confirms that it is an Eligible Transferee; (d) appoints and
 authorizes Agent to take such action as agent on its behalf and to exercise such powers under the DIP
 Loan Documents as are delegated to Agent by the terms thereof, together with such powers as are
 reasonably incidental thereto; (e) agrees that it will perform in accordance with their terms all of the
 obligations which by the terms of the DIP Loan Documents are required to be performed by it as
 a Lender; and (f) attaches (i) the forms prescribed by the Internal Revenue Service of the United
 States certifying as to the Assignee’s status for purposes of determining exemption from United States
 withholding taxes with respect to all payments to be made to the Assignee under the Credit Agreement, or
 (ii) such other documents as are necessary to indicate that all such payments are subject to such rates at a
 rate reduced by an applicable tax treaty.

                4.      Following the execution of this Assignment Agreement by the Assignor and
 Assignee, the Assignor will deliver this Assignment Agreement to Agent for recording by Agent. The
19-11608-mew        Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11                 Main Document
                                            Pg 471 of 535


 effective date of this Assignment (the “Settlement Date”) shall be the latest to occur of (a) the date of the
 execution and delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for its sole and
 separate account a processing fee in the amount of $3,500 (if required by the Credit Agreement), (c) the
 receipt of any required consent of Agent or Borrower, if applicable, and (d) the date specified in Annex I.

                  5.      As of the Settlement Date (a) the Assignee shall be a party to the Credit
 Agreement and, to the extent of the interest assigned pursuant to this Assignment Agreement, have the
 rights and obligations of a Lender thereunder and under the other DIP Loan Documents, and (b) the
 Assignor shall, to the extent of the interest assigned pursuant to this Assignment Agreement, relinquish its
 rights and be released from its obligations under the Credit Agreement and the other DIP Loan
 Documents, provided, however, that nothing contained herein shall release any assigning Lender from
 obligations that survive the termination of this Agreement, including such assigning Lender’s obligations
 under Section 15 and Section 17.9(a) of the Credit Agreement.

                  6.       Upon the Settlement Date, Assignee shall pay to Assignor the Purchase Price (as
 set forth in Annex I). From and after the Settlement Date, Agent shall make all payments that are due and
 payable to the holder of the interest assigned hereunder (including payments of principal, interest, fees
 and other amounts) to Assignor for amounts which have accrued up to but excluding the Settlement Date
 and to Assignee for amounts which have accrued from and after the Settlement Date. On the Settlement
 Date, Assignor shall pay to Assignee an amount equal to the portion of any interest, fee, or any other
 charge that was paid to Assignor prior to the Settlement Date on account of the interest assigned
 hereunder and that are due and payable to Assignee with respect thereto, to the extent that such interest,
 fee or other charge relates to the period of time from and after the Settlement Date.

                  7.      This Assignment Agreement may be executed in counterparts and by the parties
 hereto in separate counterparts, each of which when so executed and delivered shall be an original, but all
 of which shall together constitute one and the same instrument. This Assignment Agreement may be
 executed and delivered by telecopier or other means of electronic transmission (including, without
 limitation, “.pdf” file) all with the same force and effect as if the same were a fully executed and
 delivered original manual counterpart.

           8.    THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND
 CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
 YORK.

                                         [signature pages to follow]
19-11608-mew             Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11       Main Document
                                                 Pg 472 of 535


                   IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement
    and Annex I hereto to be executed by their respective officers, as of the first date written above.


                                                     [NAME OF ASSIGNOR]
                                                     as Assignor


                                                     By
                                                           Name:
                                                           Title:


                                                     [NAME OF ASSIGNEE]
                                                     as Assignee


                                                     By
                                                           Name:
                                                           Title:


    ACCEPTED THIS                DAY OF




    BARINGS FINANCE LLC, as Agent


    By
           Name:
           Title:


    [HOLLANDER SLEEP PRODUCTS, LLC, a
    Delaware limited liability company


    By:
    Name:
    Title:] 1




1
    If required pursuant to the Terms of the Credit Agreement.
19-11608-mew       Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                        Pg 473 of 535



                         ANNEX FOR ASSIGNMENT AND ACCEPTANCE

                                              ANNEX I

 1.   Borrower:    Hollander Sleep Products, LLC, a Delaware limited liability company
      (“Borrower”)

 2.   Name and Date of Credit Agreement:

              Debtor-In-Possession Term Loan Credit Agreement, dated as of May [ ], 2019, by and
              among Dream II Holdings, LLC, a Delaware limited liability company, Hollander Home
              Fashions Holdings, LLC, a Delaware limited liability company, Borrower, the lenders
              from time to time a party thereto, and Barings Finance LLC as the administrative agent
              for the Lenders

 3.   Date of Assignment Agreement:

 4.   Amounts:

      (a)     Assigned Amount of DIP Loans                                           $

 5.   Settlement Date:

 6.   Purchase Price                                                                 $

 7.   Notice and Payment Instructions, etc.

       Assignee:                                   Assignor:
19-11608-mew              Doc 13       Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                                   Pg 474 of 535


    8.          Agreed and Accepted:

            [ASSIGNOR]                                           [ASSIGNEE]



            By:                                                  By:
            Title:                                               Title:




    ACCEPTED THIS                DAY OF




    BARINGS FINANCE LLC, as Agent


    By
           Name:
           Title:


    [HOLLANDER SLEEP PRODUCTS, LLC, a
    Delaware limited liability company


    By:
    Name:
    Title:] 2




2
    If required pursuant to the Terms of the Credit Agreement.
19-11608-mew   Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                     Pg 475 of 535


                                   EXHIBIT I-1


                        FORM OF INITIAL APPROVED BUDGET


                                  [To be provided.]
19-11608-mew   Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                    Pg 476 of 535


                                  EXHIBIT I-2


                         FORM OF INTERIM DIP ORDER


                                 [To be provided.]
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 477 of 535


                                            EXHIBIT L-1


                                     FORM OF LIBOR NOTICE

 Barings Finance LLC, as Agent
 300 South Tryon Street
 Suite 2500
 Charlotte NC 28202
 Attn: Eric Langerman
 Fax No. [      ]


 Ladies and Gentlemen:

                 Reference is made to that certain DEBTOR-IN-POSSESSION TERM LOAN
 CREDIT AGREEMENT (the “Credit Agreement”) dated as of May [ ], 2019, by and among the lenders
 identified on the signature pages thereof (such lenders, together with their respective successors and
 permitted assigns, are referred to hereinafter each individually as a “Lender” and collectively as the
 “Lenders”), BARINGS FINANCE LLC, as the arranger and administrative agent for the Lenders
 (“Agent”), DREAM II HOLDINGS, LLC, a Delaware limited liability company (“Parent”),
 HOLLANDER HOME FASHIONS HOLDINGS, LLC, a Delaware limited liability company
 (together with Parent the “Parent Guarantors”), and HOLLANDER SLEEP PRODUCTS, LLC, a
 Delaware limited liability company (“Borrower”). Capitalized terms used herein and not otherwise
 defined herein shall have the meanings ascribed to them in the Credit Agreement.

                  This LIBOR Notice represents Borrowers’ request to elect the LIBOR Option with
 respect to outstanding DIP Loans in the amount of $                      (the “DIP Loan”)[, and is a
 written confirmation of the telephonic notice of such election given to Agent].

                 The LIBOR Rate Loan will have an Interest Period of [1, 2, 3 or 6] month(s)
 commencing on                   .

                 This LIBOR Notice further confirms Borrowers’ acceptance, for purposes of determining
 the rate of interest based on the LIBOR Rate under the Credit Agreement, of the LIBOR Rate as
 determined pursuant to the Credit Agreement.

                                      [signature pages to follow]
19-11608-mew        Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                         Pg 478 of 535




                                        Dated:




                                        BORROWER:

                                        HOLLANDER SLEEP PRODUCTS, LLC, a
                                        Delaware limited liability company


                                        By:
                                        Name:
                                        Title:




 Acknowledged by:

 BARINGS FINANCE LLC, as Agent


 By
 Name:
 Title:
19-11608-mew   Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                    Pg 479 of 535


                                   Schedule P-1

                              Permitted Investments

 None.
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                           Pg 480 of 535


                                           Schedule R-1

                                     Real Property Collateral

         Loan Party                    Address             County            State

  Pacific Coast Feather, LLC   220 Miriam Street       Vance          North Carolina
                               Henderson, NC 27536
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 481 of 535


                                           Schedule 1.1

        As used in the Agreement, the following terms shall have the following definitions:

        “ABL DIP Agent” means Wells Fargo Bank, National Association, in its capacity as
 administrative agent under the ABL DIP Facility Documents, together with its successors and
 assigns.

        “ABL DIP Facility” has the meaning specified therefor in the recitals.

         “ABL DIP Facility Agreement” means the Debtor-in-Possession Credit Agreement, dated
 as of the date hereof, as amended, restated, amended and restated, supplemented or otherwise
 modified from time to time, among the Borrower, the other borrowers party thereto from time to
 time, the lenders and other financial institutions party thereto from time to time and the ABL DIP
 Agent.

        “ABL DIP Facility Documents” means the “Loan Documents” as defined in the ABL
 DIP Facility Agreement, as the same may be amended, supplemented, waived, otherwise
 modified, extended, renewed, refinanced, or replaced from time to time.

        “ABL DIP Lenders” means the lenders under the ABL DIP Facility Agreement.

       “ABL DIP Obligations” means the “Obligations” as defined under the ABL DIP Facility
 Agreement.

       “ABL Priority Collateral” means “ABL Priority Collateral” as defined in the Intercreditor
 Agreement.

        “Acceleration” has the meaning specified therefor in Section 8.4 of the Agreement.

        “Account” means an account (as that term is defined in the Code).

        “Account Debtor” means any Person who is obligated on an Account, chattel paper, or a
 general intangible.

        “Accounting Changes” means changes in accounting principles required by the
 promulgation of any rule, regulation, pronouncement or opinion by the Financial Accounting
 Standards Board of the American Institute of Certified Public Accountants (or successor thereto
 or any agency with similar functions).

       “Additional Documents” has the meaning specified therefor in Section 5.12 of the
 Agreement.

        “Adequate Protection Liens” has the meaning specified therefor in the DIP Orders.

       “Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
 Agreement.




                                      Schedule 1.1 – Page 1
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 482 of 535


         “Affiliate” means, as applied to any Person, any other Person who controls, is controlled
 by, or is under common control with, such Person. For purposes of this definition, “control”
 means the possession, directly or indirectly through one or more intermediaries, of the power to
 direct the management and policies of a Person, whether through the ownership of Equity
 Interests, by contract, or otherwise; provided, that, for purposes of Section 6.10 of the
 Agreement: (a) any Person which owns directly or indirectly 10% or more of the Equity Interests
 having ordinary voting power for the election of directors or other members of the governing
 body of a Person or 10% or more of the partnership or other ownership interests of a Person
 (other than as a limited partner of such Person) shall be deemed an Affiliate of such Person, (b)
 each director (or comparable manager) of a Person shall be deemed to be an Affiliate of such
 Person, and (c) each partnership in which a Person is a general partner shall be deemed an
 Affiliate of such Person.

        “Affiliated Lender” means any Sponsor Affiliated Entity other than any natural person.

         “Agent” has the meaning specified therefor in the preamble to the Agreement.

         “Agent-Related Persons” means Agent, together with Agent’s Affiliates, officers,
 directors, employees, attorneys, and agents.

       “Agent’s Account” means the Deposit Account identified on Schedule A-1 as Agent’s
 Account (or such other Deposit Account that has been designated as such, in writing, by Agent to
 Borrower and the Lenders).

        “Agent’s DIP Liens” means the DIP Liens granted by Parent or its Subsidiaries to Agent
 under the DIP Loan Documents and securing all or a portion of the DIP Facility Obligations.

        “Agreement” has the meaning specified in the preamble to the Credit Agreement.

       “Allowed Professional Fees” has the meaning specified in Section 2.14(d) of the
 Agreement.

         “Application Event” means the occurrence of (a) a failure by Borrower to repay all of the
 DIP Facility Obligations in full on the Maturity Date or the date of any acceleration of the DIP
 Facility Obligations, or (b) an Event of Default and the election by the Required Lenders to
 require that payments and proceeds of DIP Collateral be applied pursuant to Section 2.4(b)(ii) of
 the Agreement.

        “Approved Budget” means the Initial Approved Budget as amended and supplemented
 by any Weekly Cash Flow Forecast delivered in accordance with Section 5.2(a) and approved by
 the Agent and the Required Lenders in accordance with Section 5.20.

        “Assignee” has the meaning specified therefor in Section 13.1(a) of the Agreement.

        “Assignment and Acceptance” means an Assignment and Acceptance Agreement
 substantially in the form of Exhibit A-1 to the Agreement.




                                      Schedule 1.1 – Page 2
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 483 of 535


       “Available DIP Obligations” has the meaning specified therefor in Section 13.1(l) of the
 Agreement.

        “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by the
 applicable EEA Resolution Authority in respect of any liability of an EEA Financial Institution.

         “Bail-In Legislation” means, with respect to any EEA Member Country implementing
 Article 55 of Directive 2014/59/EU of the European Parliament and of the Council of the
 European Union, the implementing law for such EEA Member Country from time to time which
 is described in the EU Bail-In Legislation Schedule.

        “Bankruptcy Code” has the meaning specified therefor in the recitals.

        “Bankruptcy Court” has the meaning specified therefor in the recitals.

        “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and local rules of
 the Bankruptcy Court, each as amended, and applicable to the Cases.

        “Bar Date” has the meaning specified therefor in Section 8.9(m)(iii) of the Agreement.

         “Base Rate” means a floating rate of interest per annum equal to the greatest of (a) the
 rate last quoted by The Wall Street Journal (or, if such rate is no longer quoted by The Wall
 Street Journal, another national publication selected by Agent) as the U.S. “Prime Rate,” (b) the
 Federal Funds Rate plus ½%, and (c) the sum of (i) LIBOR for an Interest Period of one month
 (giving effect to the minimum LIBOR Rate of 1.00%) plus (ii) 1.00%.

        “Base Rate Loan” means each portion of the DIP Loans that bears interest at a rate
 determined by reference to the Base Rate.

         “Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of ERISA)
 subject to Title IV of ERISA for which Parent or any of its Subsidiaries or ERISA Affiliates has
 been an “employer” (as defined in Section 3(5) of ERISA) within the past six years.

       “Bidding Procedures” has the meaning specified therefor in Section 8.9(m)(ii) of the
 Agreement.

        “Board of Directors” means, with respect to any Person, (a) in the case of any
 corporation, the board of directors of such Person or any committee thereof duly authorized to
 act on behalf of such board, (b) in the case of any limited liability company, the board of
 managers, board of directors, manager or managing member of such Person or the functional
 equivalent of the foregoing, (c) in the case of any partnership, the board of directors, board of
 managers, manager or managing member of a general partner of such Person or the functional
 equivalent of the foregoing and (d) in any other case, the functional equivalent of the foregoing.

        “Board of Governors” means the Board of Governors of the Federal Reserve System of
 the United States (or any successor).

        “Borrower” has the meaning set forth in the preamble to the Agreement.


                                      Schedule 1.1 – Page 3
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 484 of 535


       “Borrowing” means a borrowing consisting of DIP Loans made on the same day by the
 Lenders (or Agent on behalf thereof).

       “Budget Advance Date” has the meaning specified therefor in Section 2.1(c) of this
 Agreement.

         “Budget Advance Date Commitment” means on the Budget Advance Date, with respect
 to each Lender holding a Budget Advance Date Commitment, the commitment of such Lender to
 make a Budget Advance DIP Loan, which commitment is in the amount set forth opposite such
 Lender’s name on Schedule D-1 under the caption “Budget Advance Date Commitment”, as
 amended to reflect Assignments; provided that such commitment shown on such Schedule shall,
 with the written consent of the Agent (which consent shall not be unreasonably withheld,
 delayed or conditioned), be increased by any portion of the Final DIP Loan Commitment of such
 Lender not funded on the Final Order Effective Date. The aggregate amount of the Budget
 Advance Date Commitments on the Budget Advance Date shall be (a) $6,000,000 plus (b) to the
 extent approved by the Agent in accordance with the preceding sentence, the difference between
 $28,000,000 minus the aggregate funded amount of Interim DIP Loans and Final DIP Loans. It is
 understood and agreed that the Budget Advance Date Commitments are in addition to the Interim
 DIP Loan Commitments and the Final DIP Loan Commitments, and not a replacement or
 substitute therefor.

       “Budget Advance Date DIP Loans” means the single draw term loans to be made on the
 Budget Advance Date in an aggregate amount not to exceed the Budget Advance Date
 Commitments.

        “Business Day” means any day that is not a Saturday, Sunday, or other day on which
 banks are authorized or required to close in the state of New York, except that if a determination
 of a Business Day shall relate to a LIBOR Rate Loan, the term “Business Day” also shall exclude
 any day on which banks are closed for dealings in Dollar deposits in the London interbank
 market.

         “Canadian Benefit Plan” means any plan, fund, program, or policy, whether oral or
 written, formal or informal, funded or unfunded, insured or uninsured, providing material
 employee benefits, including medical, hospital care, dental, sickness, accident, disability, life
 insurance, pension, retirement or savings benefits, under which a Loan Party or a Subsidiary
 thereof has any liability with respect to any employee or former employee in Canada.

        “Canadian Defined Benefit Plan” means any Canadian Pension Plan which contains a
 “defined benefit provision” as defined in subsection 147.1(1) of the Income Tax Act (Canada).

        “Canadian Pension Plan” means each pension plan required to be registered under
 Canadian federal or provincial law that is maintained or contributed to, or to which there is or
 may be an obligation to contribute by a Loan Party or a Subsidiary thereof, for its employees or
 former employees, but does not include the Canada Pension Plan or the Quebec Pension Plan as
 maintained by the Government of Canada or the Province of Quebec, respectively.

       “Canadian Pension Termination Event” means (a) the voluntary full or partial wind up of
 a Canadian Pension Plan by any Loan Party or Subsidiary thereof or initiation of any action or


                                      Schedule 1.1 – Page 4
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 485 of 535


 filing to do so; (b) the institution of proceedings by any Governmental Authority to terminate in
 whole or in part or have a trustee appointed to administer any Canadian Pension Plan; or (c) any
 other event or condition which might constitute grounds for the termination of, winding up or
 partial termination of, winding up or the appointment of trustee to administer, any Canadian
 Pension Plan.

         “Canadian Priority Payables” means (a) the amount past due and owing by any Canadian
 Subsidiary, or the accrued amount for which such Canadian Subsidiary has an obligation to
 remit, to a Governmental Authority or other Person pursuant to any applicable law, rule or
 regulation, in respect of (i) goods and services taxes, sales taxes, employee income taxes,
 municipal taxes and other taxes payable or to be remitted or withheld; (ii) workers’
 compensation or employment insurance; (iii) vacation or holiday pay; and (iv) other like charges
 and demands, in each case, to the extent that any Governmental Authority or other Person may
 claim a lien, security interest, hypothec, trust or other claim; and (b) the aggregate amount of any
 other liabilities of any Canadian Subsidiary (i) in respect of which a trust or deemed trust has
 been or may be imposed to provide for payment, or (ii) in respect of unpaid or unremitted
 pension plan contributions, including amounts representing any unfunded liability, solvency
 deficiency or wind-up deficiency whether or not due with respect to a Canadian Pension Plan, or
 (iii) which are secured by a lien, security interest, pledge, charge, right or claim; in each case,
 pursuant to any applicable law, rule or regulation (such as liens, trusts, security interests,
 hypothecs, pledges, charges, rights or claims in favor of employees, landlords, warehousemen,
 customs brokers, carriers, mechanics, materialmen, labourers, or suppliers, or liens, trusts,
 security interests, hypothecs, pledges, charges, rights or claims for ad valorem, excise, sales, or
 other taxes where given priority under applicable law).

        “Canadian Subsidiary” means any Subsidiary organized under the laws of Canada or any
 province (or other political subdivision) thereof.

        “Capital Lease” means a lease that is required to be capitalized for financial reporting
 purposes in accordance with GAAP.

        “Carve Out” has the meaning specified therefor in the DIP Orders.

       “Carve Out Trigger Notice” has the meaning specified in Section 2.14(d) of the
 Agreement.

         “Case Processionals” means any professional (other than an ordinary course professional)
 retained by the Borrower or the Committee pursuant to a final order of the Bankruptcy Court
 (which order has not been vacated or stayed, unless the stay has been vacated) under Sections
 327, 328, 363 or 1103(a) of the Bankruptcy Code.

        “Cash Equivalents” means (a) Domestic Cash Equivalents; and (b) Foreign Cash
 Equivalents.

         “Cash Management Services” means any cash management or related services including
 treasury, depository, return items, overdraft, controlled disbursement, merchant store value cards,
 e-payables services, electronic funds transfer, interstate depository network, automatic clearing
 house transfer (including the Automated Clearing House processing of electronic funds transfers


                                       Schedule 1.1 – Page 5
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 486 of 535


 through the direct Federal Reserve Fedline system) and other customary cash management
 arrangements.

        “CFC” means a controlled foreign corporation (as that term is defined in the IRC).

         “Change in Control” means the occurrence of any of the following events: (a) Sponsor
 Affiliated Entity ceases to beneficially own and control, directly or indirectly, more than 50.0%
 of the voting and economic Equity Interests in Parent on a fully diluted basis, (b) any Person or
 “group” (within the meaning of Rules 13d-3 and 13d-5 promulgated under the Exchange Act)
 other than Sponsor Affiliated Entity shall have acquired beneficial ownership on a fully diluted
 basis of the voting Equity Interests of Parent sufficient (whether or not exercised) to elect a
 majority of the members of the Board of Directors of Parent, (c) Sponsor Affiliated Entity ceases
 to have the power to elect or designate, directly or indirectly, a majority of the Board of
 Directors of Parent by voting power, contract or otherwise, (d) Parent ceases to beneficially own
 and control, directly, all of the Equity Interests in HHFH, or (e) HHFH ceases to beneficially
 own and control, directly, all of the Equity Interests in Borrower.

         “Change in Law” means the occurrence after the date of the Agreement of: (a) the
 adoption or effectiveness of any law, rule, regulation, judicial ruling, judgment or treaty, (b) any
 change in any law, rule, regulation, judicial ruling, judgment or treaty or in the administration,
 interpretation, implementation or application by any Governmental Authority of any law, rule,
 regulation, guideline or treaty, or (c) the making or issuance by any Governmental Authority of
 any request, rule, guideline or directive, whether or not having the force of law; provided that
 notwithstanding anything in the Agreement to the contrary, (i) the Dodd-Frank Wall Street
 Reform and Consumer Protection Act and all requests, rules, guidelines or directives thereunder
 or issued in connection therewith and (ii) all requests, rules, guidelines or directives concerning
 capital adequacy promulgated by the Bank for International Settlements, the Basel Committee on
 Banking Supervision (or any successor or similar authority) or the United States or foreign
 regulatory authorities shall, in each case, be deemed to be a “Change in Law,” regardless of the
 date enacted, adopted or issued.

        “Chapter 11 Cases” has the meaning specified therefor in the recitals.

        “Code” means the New York Uniform Commercial Code, as in effect from time to time.

         “Collateral Account Bank” means a bank consented to in writing by the Collateral Agent
 (such consent not to be unreasonably withheld or delayed) which shall not be Wells Fargo Bank,
 National Association or any Affiliate or subsidiary thereof; provided, that Wells Fargo Bank,
 National Association shall be the Collateral Account Bank until such time as the Borrower is
 able after the Effective Date to establish the TL Deposit Account at a different bank.

        “Committee” means the official committee of unsecured creditors, if any, appointed in
 the Chapter 11 Cases.

        “Commodity Exchange Act” has the meaning specified therefor in the Guaranty and
 Security Agreement.




                                       Schedule 1.1 – Page 6
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 487 of 535


       “Compliance Certificate” has the meaning specified therefor in Section 5.2(b) of the
 Agreement.

       “Confidential Information” has the meaning specified therefor in Section 17.9(a) of the
 Agreement.

       “Confirmation Date” has the meaning specified therefor in Section 8.9(m)(x) of this
 Agreement.

        “Contractual Obligation” means as to any Person, any provision of any material security
 issued by such Person or of any material agreement, instrument or other undertaking to which
 such Person is a party or by which it or any of its property is bound.

         “Control Agreement” means a control agreement, in form and substance reasonably
 satisfactory to Agent, executed and delivered by Parent or one of its Subsidiaries, Agent, and the
 applicable securities intermediary (with respect to a Securities Account) or bank (with respect to
 a Deposit Account).

        “Copyright Security Agreement” has the meaning specified therefor in the Guaranty and
 Security Agreement.

        “Default” means an event, condition, or default that, with the giving of notice, the
 passage of time, or both, would be an Event of Default.

        “Default Notice” has the meaning specified therefor in Section 8.4 of the Agreement.

         “Defaulting Lender” means any Lender that (a) has failed to fund any amounts required
 to be funded by it under the Agreement within two (2) Business Days of the date that it is
 required to do so under the Agreement, unless such Lender notifies Agent and Borrower in
 writing that such failure is the result of such Lender’s determination that one or more conditions
 precedent to funding (each of which conditions precedent, together with any applicable default,
 shall be specifically identified in such writing) has not been satisfied, (b) notified Borrower,
 Agent, or any Lender in writing that it does not intend to comply with all or any portion of its
 funding obligations under the Agreement, (c) has made a public statement (which such public
 statement Borrower and Agent should reasonably be expected to have knowledge thereof) to the
 effect that it does not intend to comply with its funding obligations under the Agreement or
 under other agreements generally (as reasonably determined by Agent) under which it has
 committed to extend credit, (d) failed, within 1 Business Day after written request by Agent, to
 confirm that it will comply with the terms of the Agreement relating to its obligations to fund
 any amounts required to be funded by it under the Agreement, (e) otherwise failed to pay over to
 Agent or any other Lender any other amount required to be paid by it under the Agreement
 within two (2) Business Days of the date that it is required to do so under the Agreement, or (f)
 (i) becomes or is insolvent or has a parent company that has become or is insolvent, (ii) becomes
 the subject of a bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee,
 or custodian or appointed for it, or has taken any action in furtherance of, or indicating its
 consent to, approval of or acquiescence in any such proceeding or appointment or has a parent
 company that has become the subject of a bankruptcy or insolvency proceeding, or has had a
 receiver, conservator, trustee, or custodian appointed for it, or has taken any action in furtherance


                                        Schedule 1.1 – Page 7
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 488 of 535


 of, or indicating its consent to, approval of or acquiescence in any such proceeding or
 appointment (in each case other than by way of an Undisclosed Administration, for which
 purpose “Undisclosed Administration” shall mean in relation to a Lender, or its direct or indirect
 parent company, the appointment of an administrator, provisional liquidator, conservator,
 receiver, trustee, custodian or other similar official by a supervisory authority or regulator under
 or based on the law in the country where such Lender or such parent company is subject to home
 jurisdiction supervision if applicable law requires that such appointment is not to be publicly
 disclosed) or (iii) becomes the subject of a Bail-in Action.

        “Deposit Account” means any deposit account (as that term is defined in the Code).

        “DIP Collateral” means all the “DIP Collateral” (or equivalent term) as defined in the
 Guaranty and Security Agreement and assets and interests in assets and proceeds thereof now
 owned or hereafter acquired by any Loan Party in or upon which a DIP Lien is granted by such
 Person in favor of Agent or the Lenders under any of the DIP Loan Documents.

           “DIP Facility Obligations” means all DIP Loans, debts, principal, interest (including any
 interest that accrues after the commencement of an Insolvency Proceeding, regardless of whether
 allowed or allowable in whole or in part as a claim in any such Insolvency Proceeding),
 premiums, liabilities, obligations (including indemnification obligations) of any Loan Party, fees
 (including the fees provided for in the Fee Letter) of any Loan Party, Lender Group Expenses
 (including any fees or expenses that accrue after the commencement of an Insolvency
 Proceeding, regardless of whether allowed or allowable in whole or in part as a claim in any such
 Insolvency Proceeding) of any Loan Party, guaranties of any Loan Party, and all covenants and
 duties of any other kind and description owing by any Loan Party arising out of, under, pursuant
 to, in connection with, or evidenced by the Agreement or any of the other DIP Loan Documents
 and irrespective of whether for the payment of money, whether direct or indirect, absolute or
 contingent, due or to become due, now existing or hereafter arising, and including all interest not
 paid when due and all other expenses or other amounts that any Loan Party is required to pay or
 reimburse by the DIP Loan Documents or by law or otherwise in connection with the DIP Loan
 Documents. Without limiting the generality of the foregoing, the DIP Facility Obligations under
 the DIP Loan Documents include the obligation to pay (i) the principal of the DIP Loans,
 (ii) interest accrued on the DIP Loans, (iii) Lender Group Expenses of any Loan Party, (iv) fees
 payable by any Loan Party under the Agreement or any of the other DIP Loan Documents, and
 (v) indemnities and other amounts payable by any Loan Party under any DIP Loan Document.
 Any reference in the Agreement or in the DIP Loan Documents to the DIP Facility Obligations
 shall include all or any portion thereof and any extensions, modifications, renewals, or alterations
 thereof, both prior and subsequent to any Insolvency Proceeding.

        “DIP Liens” means the Liens granted to the Agent for the benefit of the Lenders under
 the DIP Loan Documents and authorized by the DIP Orders.

       “DIP Loan Commitments” means the Interim DIP Loan Commitments, the Final DIP
 Loan Commitments, and the Budget Advance Date Commitments, each as set forth of Schedule
 D-1.




                                       Schedule 1.1 – Page 8
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 489 of 535


        “DIP Loan Documents” means the Agreement, any promissory note issued pursuant to
 Section 2.5, the Fee Letter, the Guaranty and Security Agreement, the DIP Orders, each
 instrument and document executed and/or delivered as contemplated by Section 3, and any other
 document, instrument or agreement executed in connection with the DIP Facility, each as
 amended, supplemented, waived or otherwise modified from time to time.

       “DIP Loans” means the Interim DIP Loans, the Final DIP Loans, and the Budget
 Advance Date DIP Loans.

        “DIP Orders” means, collectively, the Interim DIP Order and Final DIP Order.

       “DIP Superpriority Claim” has the meaning specified therefor in Section 2.14(b) of the
 Agreement.

       “Disclosure Statement” has the meaning specified therefor in Section 8.9(m)(iv) of the
 Agreement.

         “Disqualified Equity Interests” means any Equity Interests that, by their terms (or by the
 terms of any security or other Equity Interests into which they are convertible or for which they
 are exchangeable), or upon the happening of any event or condition (a) matures or are
 mandatorily redeemable (other than solely for Qualified Equity Interests), pursuant to a sinking
 fund obligation or otherwise (except as a result of a change of control or asset sale or other
 disposition or casualty event so long as any rights of the holders thereof upon the occurrence of a
 change of control or asset sale or other disposition or casualty event shall be subject to the prior
 repayment in full of the Loans and all other DIP Facility Obligations that are accrued and
 payable and the termination of the DIP Loan Commitments), (b) are redeemable at the option of
 the holder thereof (other than solely for Qualified Equity Interests), in whole or in part,
 (c) provide for the scheduled payments of dividends in cash, or (d) are or become convertible
 into or exchangeable for Indebtedness or any other Equity Interests that would constitute
 Disqualified Equity Interests, in each case, prior to the date that is 180 days after the Maturity
 Date (as determined on the date of the issuance thereof).

          “Disqualified Lender” means (i) those Persons that are competitors of Parent and its
 Subsidiaries identified by name in writing to Agent from time to time, (ii) those banks, financial
 institutions, institutional lenders and other persons or entities that have been specified to Agent
 by Parent or the Sponsor prior to the date hereof, which list may be updated once per quarter
 absent the existence and continuance of an Event of Default; provided that (A) subject to clause
 (B) below, no Person that is a Lender on the Effective Date or has otherwise become a Lender
 hereunder in accordance with the assignment and participations provisions described in Section
 13.1 of the Agreement, respectively, or any Affiliate of any such Person, may be added to the list
 of Disqualified Lenders after the Effective Date unless such list was updated to add such Person
 to the list prior to the time such Person became a Lender or Affiliate thereof, and (B) if (1) any
 Lender enters into a binding commitment to assign any DIP Loan or participate any portion of its
 interest therein (in each case in accordance with Section 13.1 of the Agreement) to a Person that
 such Lender has not been advised is a Disqualified Lender, (2) such assigning Lender has
 requested the consent of Borrower if such Lender is required to do so in the case of an
 assignment to such Person prior to entering into such binding commitment and (3) such


                                       Schedule 1.1 – Page 9
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 490 of 535


 assigning or participating Lender has confirmed with Agent (based solely on Agent’s review of
 the list of Disqualified Lenders then provided to Agent by Borrower) that such Person is not a
 Disqualified Lender prior to entering into such binding assignment or participation, then such
 assignee or participant, as applicable, shall not be a Disqualified Lender, and (iii) any Person that
 is an Affiliate of a Person referred to clauses (i) and (ii) above, in each case, if such Affiliate is
 clearly identifiable as such based on its name (excluding bona fide debt funds); provided that,
 during the existence and continuance of an (x) an Event of Default, there shall be deemed to be
 no Disqualified Lenders.

        “Dollars” or “$” means United States dollars.

          “Domestic Cash Equivalents” means (a) marketable direct obligations issued by, or
 unconditionally guaranteed by, the United States or issued by any agency thereof and backed by
 the full faith and credit of the United States, in each case maturing within 1 year from the date of
 acquisition thereof, (b) marketable direct obligations issued or fully guaranteed by any state of
 the United States or any political subdivision of any such state or any public instrumentality
 thereof maturing within 1 year from the date of acquisition thereof and, at the time of acquisition,
 having one of the two highest ratings obtainable from either Standard & Poor’s Rating Group
 (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”), (c) commercial paper maturing no
 more than 270 days from the date of creation thereof and, at the time of acquisition, having a
 rating of at least A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
 deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year from the date
 of acquisition thereof issued by any bank organized under the laws of the United States or any
 state thereof or the District of Columbia or any United States branch of a foreign bank having at
 the date of acquisition thereof combined capital and surplus of not less than (x) $250,000,000 in
 the case of U.S. banks and (y) $1,000,000,000 (or the dollar equivalent thereof as of the date of
 determination in the case of any United States branch of a foreign bank), (e) Deposit Accounts
 maintained with (i) any bank that satisfies the criteria described in clause (d) above, or (ii) any
 other bank organized under the laws of the United States or any state thereof so long as the full
 amount maintained with any such other bank is insured by the Federal Deposit Insurance
 Corporation, (f) repurchase obligations of any commercial bank satisfying the requirements of
 clause (d) of this definition or recognized securities dealer having combined capital and surplus
 of not less than (x) $250,000,000 in the case of U.S. banks and (y) $1,000,000,000 (or dollar
 equivalent thereof as of the date of determination) in the case of any United States branch of a
 foreign bank, having a term of not more than seven days, with respect to securities satisfying the
 criteria in clauses (a) or (d) above, (g) debt securities with maturities of six months or less from
 the date of acquisition backed by standby letters of credit issued by any commercial bank
 satisfying the criteria described in clause (d) above, (h) Investments in money market funds
 substantially all of whose assets are invested in the types of assets described in clauses (a)
 through (g) above and (i) investment funds investing at least 90% of their assets in securities of
 the types described in clauses (a) through (h) above.

         “EEA Financial Institution” means (a) any credit institution or investment firm
 established in any EEA Member Country which is subject to the supervision of an EEA
 Resolution Authority, (b) any entity established in an EEA Member Country which is a parent of
 an institution described in clause (a) of this definition, or (c) any financial institution established



                                        Schedule 1.1 – Page 10
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 491 of 535


 in an EEA Member Country which is a subsidiary of an institution described in clauses (a) or (b)
 of this definition and is subject to consolidated supervision with its parent.

        “EEA Member Country” means any of the member states of the European Union,
 Iceland, Liechtenstein, and Norway.

         “EEA Resolution Authority” means any public administrative authority or any person
 entrusted with public administrative authority of any EEA Member Country (including any
 delegee) having responsibility for the resolution of any EEA Financial Institution.

        “Effective Date” means May ___, 2019.

         “Effective Tax Rate” means the aggregate Federal, state and local Tax rate applicable to
 an individual resident in the city of New York (or such other jurisdiction having the highest
 aggregate Federal, state and local Tax rate applicable to any equity owner of Parent) subject to
 tax at the highest marginal rates provided for under the applicable Federal, state and local laws
 then in effect, taking into account the character of income and assuming full deductibility of state
 and local taxes.

        “Election Notice” has the meaning specified therefor in Section 13.1(l) of the Agreement.

        “Election Period” has the meaning specified therefor in Section 13.1(l) of the Agreement.

         “Eligible Transferee” means (a) any Lender (other than a Defaulting Lender), any
 Affiliate of any Lender and any Related Fund of any Lender; (b) (i) a commercial bank
 organized under the laws of the United States or any state thereof, and having total assets in
 excess of $250,000,000; (ii) a savings and loan association or savings bank organized under the
 laws of the United States or any state thereof, and having total assets in excess of $250,000,000;
 or (iii) a commercial bank organized under the laws of any other country or a political
 subdivision thereof; provided that (A) (x) such bank is acting through a branch or agency located
 in the United States or (y) such bank is organized under the laws of a country that is a member of
 the Organization for Economic Cooperation and Development or a political subdivision of such
 country, and (B) such bank has total assets in excess of $250,000,000; (c) any other entity (other
 than a natural person) that is an “accredited investor” (as defined in Regulation D under the
 Securities Act) that extends credit or buys loans as one of its businesses including insurance
 companies, investment or mutual funds and lease financing companies, and having total assets in
 excess of $250,000,000; and (d) during the continuation of an Event of Default, any other Person
 approved by Agent; provided, that no Disqualified Lender shall qualify as an Eligible Transferee.

         “Employee Benefit Plan” means any employee benefit plan within the meaning of
 Section 3(3) of ERISA, whether or not subject to ERISA, (a) that is or within the preceding 6
 years has been sponsored, maintained or contributed to by any Loan Party or ERISA Affiliate or
 (b) to which any Loan Party or ERISA Affiliate has, or has had at any time within the preceding
 6 years, any liability, contingent or otherwise, excluding any Canadian Benefit Plan or Canadian
 Pension Plan.

         “Environmental Action” means any written complaint, demand, summons, citation,
 notice, directive, order, claim, litigation, judicial or administrative proceeding, judgment, letter,


                                       Schedule 1.1 – Page 11
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 492 of 535


 or other written communication from any Governmental Authority or any third party involving
 liabilities under Environmental Laws, violations of Environmental Laws or releases of
 Hazardous Materials (a) from any assets, properties, or businesses of Parent, any Subsidiary of
 Parent, or any of their predecessors in interest, (b) from adjoining properties or businesses, or
 (c) from or onto any facilities which received Hazardous Materials generated by Parent, any
 Subsidiary of Parent, or any of their predecessors in interest.

         “Environmental Law” means any applicable United States or foreign federal, state,
 provincial, territorial, municipal or local statute, law, rule having the force and effect of law,
 regulation, ordinance, code, binding and enforceable guideline, or rule of common law now or
 hereafter in effect and in each case as amended, or any binding and enforceable judicial or
 administrative interpretation thereof, including any judicial or administrative order, consent
 decree or judgment, in each case, relating to the environment, Hazardous Materials affecting
 employee or worker health or safety, or Hazardous Materials, in each case as amended from time
 to time. Without limitation, Environmental Law includes the Resource Conservation and
 Recovery Act (“RCRA”), the Comprehensive Environmental Response, Compensation and
 Liability Act (“CERCLA”), the Canadian Environmental Protection Act (Canada), the Fisheries
 Act (Canada), the Transportation of Dangerous Goods Act (Canada) and the Ontario Water
 Resources Act (Ontario).

         “Environmental Liabilities” means all liabilities, obligations (including monetary
 obligations), losses, damages, costs and expenses (including all reasonable fees, disbursements
 and expenses of counsel, experts, or consultants, and costs of investigation and feasibility
 studies), fines, penalties, sanctions, and interest incurred (i) as a result of or related to any
 Environmental Action or Remedial Action or (ii) under Environmental Law.

         “Environmental Lien” means any Lien in favor of any Governmental Authority related to
 or arising out of Environmental Liabilities.

        “Equipment” means equipment (as that term is defined in the Code).

         “Equity Documents” means, collectively, the (i) Amended and Restated Limited Liability
 Company Agreement of Parent, dated as of October 21, 2014, (ii) Securityholders Agreement,
 dated as of October 21, 2014, by and among Parent and other Persons party thereto, (iii)
 Registration Rights Agreement, dated as of October 21, 2014, by and among Parent and the other
 Persons party thereto, (iv) Contribution and Exchange Agreement, dated as of September 18,
 2014, by and among Parent and the other Persons party thereto, (v) Subscription Agreements,
 dated as of October 21, 2014, by and among Parent and the other Persons party thereto, (vi)
 Securities Purchase Agreement, dated as of September 18, 2014, by and among HHFH, HHF
 Holdings, LLC, Hollander Home Fashions Corp., Jeffrey Hollander Irrevocable Exempt Trust
 dated October 29, 2012 and each of the other Persons party thereto, (vii) certificate of
 incorporation, bylaws, operating agreement or other organizational document of the Loan Parties
 and their Canadian Subsidiaries as of the Effective Date, and (viii) Management Services
 Agreement, in each case, as amended.

         “Equity Interests” means, with respect to a Person, all of the shares, options, warrants,
 interests, participations, or other equivalents (regardless of how designated) of or in such Person,


                                      Schedule 1.1 – Page 12
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 493 of 535


 whether voting or nonvoting, including capital stock (or other ownership or profit interests or
 units), preferred stock, or any other “equity security” (as such term is defined in Rule 3a11-1 of
 the General Rules and Regulations promulgated by the SEC under the Exchange Act).

        “ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
 and any successor statute thereto.

        “ERISA Affiliate” means (a) any Person subject to ERISA whose employees are treated
 as employed by the same employer as the employees of Parent or its Subsidiaries under IRC
 Section 414(b), (b) any trade or business subject to ERISA whose employees are treated as
 employed by the same employer as the employees of Parent or its Subsidiaries under IRC
 Section 414(c), (c) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
 organization subject to ERISA that is a member of an affiliated service group of which Parent or
 any of its Subsidiaries is a member under IRC Section 414(m), or (d) solely for purposes of
 Section 302 of ERISA and Section 412 of the IRC, any Person subject to ERISA that is a party to
 an arrangement with Parent or any of its Subsidiaries and whose employees are aggregated with
 the employees of Parent or its Subsidiaries under IRC Section 414(o).

        “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule published
 by the Loan Market Association (or any successor person), as in effect from time to time.

         “Event of Default” has the meaning specified therefor in Section 8 of the Agreement.

         “Exchange Act” means the Securities Exchange Act of 1934, as in effect from time to
 time.

         “Excluded Actions” has the meaning specified therefor in Section 5.12 of the Agreement.

       “Excluded Collateral” has the meaning specified therefor in the Guaranty and Security
 Agreement.

         “Excluded Subsidiary” means any Subsidiary of Parent (a) [reserved], (b) that is an
 Immaterial Subsidiary, (c) acquired after the Effective Date (i) that is prohibited from
 guaranteeing the DIP Facility Obligations by applicable law, rule or regulation or by any
 contractual obligation existing on the date such Subsidiary is acquired (so long as, in respect of
 any such contractual prohibition, such prohibition is not incurred in contemplation of such
 acquisition and with respect to any Subsidiary that has material assets, Borrower and the
 Subsidiary Guarantors shall have used commercially reasonable efforts (not involving expending
 money in excess of de minimis amounts) to remove such prohibition), or (ii) that would require
 governmental (including regulatory) consent, approval, license or authorization to provide a
 Guaranty, (d) that is a (i) Foreign Subsidiary of Parent that is a CFC, (ii) US Foreign Holdco,
 (iii) US Person that is a Subsidiary of a CFC, or (iv) Subsidiary the provision of a Guaranty by
 which would result in a material adverse tax consequence (as a result of the operation of Section
 956 of the IRC) to Parent or one of its Subsidiaries (as reasonably determined by Parent in
 consultation with Agent), (e) any not-for-profit Subsidiaries, captive insurance companies or
 other special purpose Subsidiaries (so long as such special purpose Subsidiary is not created in
 contemplation of circumventing the guarantee obligations), and (f) any other Subsidiary if the
 costs to the Loan Parties of providing such guaranty are excessive (as determined by Agent in


                                      Schedule 1.1 – Page 13
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 494 of 535


 consultation with Borrower) in relation to the benefits to Agent and the Lenders afforded
 thereby; provided, that notwithstanding the foregoing clauses (a) through (f), any Person that
 guarantees all or any portion of the US Obligations (as defined in the ABL DIP Facility
 Agreement as in effect on the date hereof) other than the Canadian Loan Parties (as defined in
 the ABL DIP Facility Agreement as in effect on the date hereof) shall not be an Excluded
 Subsidiary.

         “Excluded Taxes” means any of the following Taxes imposed on or with respect to, or
 required to be withheld or deducted from a payment to a Lender or Agent: (i) any Tax imposed
 on or measured by the net income or net profits (however denominated) of any Lender or Agent
 (including any branch profits taxes or franchise Taxes imposed in lieu thereof), in each case (A)
 imposed by the jurisdiction (or by any political subdivision or taxing authority thereof) in which
 such Lender or Agent is organized or the jurisdiction (or by any political subdivision or taxing
 authority thereof) in which such Lender’s or Agent’s principal office is located or (B) as a result
 of a present or former connection between such Lender or Agent and the jurisdiction or taxing
 authority imposing the Tax (other than any such connection arising from such Lender or Agent
 having executed, delivered, become a party to, performed its obligations under, received
 payment under, received or perfected a security interest under, enforced its rights or remedies
 under or engaged in any other transaction pursuant to the Agreement or any other DIP Loan
 Document or sold or assigned an interest in any DIP Loan or DIP Loan Document); (ii) United
 States federal Taxes that would not have been imposed but for a Lender’s or Agent’s failure to
 comply with the requirements of Section 16.2 of the Agreement, (iii) [intentionally omitted], (iv)
 any United States federal withholding Taxes that would be imposed on amounts payable to a
 Lender or Agent based upon the applicable law in effect at the time such Lender or Agent
 becomes a party to the Agreement (or designates a new lending office), except that Excluded
 Taxes shall not include any Tax amount that such Lender or Participant or Agent (or its assignor,
 if any) was previously entitled to receive pursuant to Section 16.1 of the Agreement, if any, with
 respect to such withholding Tax at the time of designation of a new lending office (or
 assignment); and (v) withholding Taxes imposed under FATCA.

         “Extensions of Credit” means the advancing of DIP Loans under this Agreement on the
 Effective Date and the Final Order Effective Date, as applicable.

         “Extraordinary Receipt” means any cash received by or paid to or for the account of any
 Person that is not contemplated in the Approved Budget and is not in the ordinary course of
 business (other than any such cash received or paid from Recovery Events), including tax
 refunds, pension plan reversions, indemnity payments and any purchase price adjustments;
 provided, however, that an Extraordinary Receipt shall not include indemnity payments to the
 extent that payments are received by any Person in respect of any third party claim against such
 Person and applied to pay (or to reimburse such Person for its prior payment of) such claim and
 the costs and expenses of such Person with respect thereto; provided, further, that Extraordinary
 Receipts shall not include items of ABL Priority Collateral or Proceeds of any assets of the
 categories in the definition of ABL Priority Collateral.

        “FATCA” means Sections 1471 through 1474 of the IRC as of the date of this Agreement
 (or any amended or successor version to the extent such version is substantively comparable and
 not materially more onerous to comply with), any current or future regulations or official


                                      Schedule 1.1 – Page 14
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 495 of 535


 interpretations thereof, and any intergovernmental agreements entered into pursuant to Section
 1471(b)(1) of the IRC.

          “Federal Funds Rate” means, for any period, a fluctuating interest rate per annum equal
 to, for each day during such period, the weighted average of the rates on overnight Federal funds
 transactions with members of the Federal Reserve System, as published on the next succeeding
 Business Day by the Federal Reserve Bank of New York, or, if such rate is not so published for
 any day which is a Business Day, the average of the quotations for such day on such transactions
 received by Agent from three Federal funds brokers of recognized standing selected by it.

       “Federal District Court” has the meaning specified therefor in Section 12.(b) of the
 Agreement.

        “Fee Letter” means the fee letter, dated as of the Effective Date, between Borrower and
 the Lenders.

        “Final DIP Loan Commitment” means on the Final Order Effective Date, with respect to
 each Lender holding a Final DIP Loan Commitment, the commitment of such Lender to make a
 Final DIP Loan, which commitment is in the amount set forth opposite such Lender’s name on
 Schedule D-1 under the caption “Final DIP Loan Commitment”, as amended to reflect
 Assignments; provided that such commitment shown on such Schedule shall, with the written
 consent of the Agent (which consent shall not be unreasonably withheld, delayed or
 conditioned), be increased by any portion of the Interim DIP Loan Commitment of such Lender
 not funded on the Effective Date. The aggregate amount of the Final DIP Loan Commitments on
 the Final Order Effective Date shall be the lesser of (a) $7,000,000.00 and (b) such amount as
 approved by the Bankruptcy Court for funding on the Final Order Effective Date pursuant to the
 Final DIP Order. It is understood and agreed that the Final DIP Loan Commitments are in
 addition to the Interim DIP Loan Commitments and not a replacement or substitute therefor.

         “Final DIP Loans” means the single draw term loans to be made on the Final Order
 Effective Date in an aggregate amount not to exceed the Final DIP Loan Commitments.

         “Final DIP Order” means the order of the Bankruptcy Court entered in the Chapter 11
 Cases after notice and final hearing pursuant to the Bankruptcy Rules or such other procedures as
 approved by the Bankruptcy Court which, among other matters (but not by way of limitation),
 authorizes the Borrower to obtain credit and the Loan Parties to incur (or guaranty) the DIP
 Facility Obligations and grant DIP Liens under the DIP Loan Documents, as the case may be,
 and provides for the superpriority of the Agent’s and the Lenders’ claims, and authorizes the use
 of cash collateral, as the same shall be approved by, and may be modified or supplemented from
 time to time after the Final Order Effective Date with the written consent of, the Agent and
 Required Lenders in their sole and absolute discretion.

        “Final Order Effective Date” means the date on which the conditions under Sections 3.2
 and 3.3 are satisfied or waived as reasonably determined by the Agent and the Required Lenders.

         “Financial Officer” of any Person means the chief financial officer, the treasurer, any
 assistant treasurer, any vice president of finance, the chief accountant or the controller of such



                                      Schedule 1.1 – Page 15
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 496 of 535


 Person, the Financial Advisor or any officer with substantially equivalent responsibilities of any
 of the foregoing (which may be a Person employed by the Financial Advisor).

        “Financial Advisor” means Carl Marks Advisory Group LLC.

        “First Day Hearing” means the first day of the hearing scheduled on which entry of the
 Interim DIP Order shall be heard.

         “Flow Through Entity” means an entity that (a) for federal income tax purposes
 constitutes (i) a “partnership” (within the meaning of Section 7701(a)(2) of the Code) other than
 a “publicly traded partnership” (as defined in Section 7704 of the Code), or (ii) any other
 business entity that is disregarded as an entity separate from its owners under the IRC, or any
 published administrative guidance of the Internal Revenue Service (each of the entities described
 in the preceding clauses (i) and (ii), a “Federal Flow Through Entity”), and (b) for state and local
 jurisdictions is subject to treatment on a basis under applicable state or local income tax law
 substantially similar to a Federal Flow Through Entity.

         “Foreign Cash Equivalents” means, in the case of any Subsidiary (other than a Loan
 Party or other Subsidiary organized under the laws of the United States or a political subdivision
 thereof), investments denominated in the currency of the jurisdiction in which such Subsidiary is
 organized or in Dollars, in each case which are of substantially the same type as the items
 specified in the definition of Domestic Cash Equivalents.

         “Foreign Lender” means any Lender or Participant that is not a United States person
 within the meaning of IRC section 7701(a)(30).

        “Foreign Asset Sale” means an sale or disposition of assets consummated by a Foreign
 Subsidiary.

        “Foreign Subsidiary” means any Subsidiary that is not a U.S. Person.

       “Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of the
 Agreement.

        “GAAP” means generally accepted accounting principles as in effect from time to time in
 the United States, consistently applied.

        “Governing Documents” means, with respect to any Person, the certificate or articles of
 incorporation or formation (or equivalent thereof), by-laws (or equivalent thereof), or other
 organizational documents of such Person.

         “Governmental Authority” means the government of the United States of America or any
 other nation, or of any political subdivision thereof, whether state or local, and any agency,
 authority, instrumentality, regulatory body, court, central bank or other entity exercising
 executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or
 pertaining to government (including any supranational bodies such as the European Union or the
 European Central Bank).



                                      Schedule 1.1 – Page 16
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 497 of 535


         “Guarantors” means (a) the Parent Guarantors and (b) each Subsidiary that is a U.S.
 Person and that is not an Excluded Subsidiary; provided that, notwithstanding the foregoing, any
 Person that guarantees all or any portion of the US Obligations (as defined in the ABL DIP
 Facility Agreement as in effect on the date hereof) other than the Canadian Loan Parties (as
 defined in the ABL DIP Facility Agreement as in effect on the date hereof) shall be a Guarantor.

          “Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
 obligation of (a) the guaranteeing person or (b) another Person (including any bank under any
 letter of credit) to induce the creation of which the guaranteeing person has issued a
 reimbursement, counterindemnity or similar obligation, in either case guaranteeing or in effect
 guaranteeing any Indebtedness, leases, dividends or other obligations (the “primary obligations”)
 of any other third Person (the “primary obligor”) in any manner, whether directly or indirectly,
 including any such obligation of the guaranteeing person, whether or not contingent, (i) to
 purchase any such primary obligation or any property constituting direct or indirect security
 therefor, (ii) to advance or supply funds (A) for the purchase or payment of any such primary
 obligation or (B) to maintain working capital or equity capital of the primary obligor or
 otherwise to maintain the net worth or solvency of the primary obligor, (iii) to purchase property,
 securities or services primarily for the purpose of assuring the owner of any such primary
 obligation of the ability of the primary obligor to make payment of such primary obligation or
 (iv) otherwise to assure or hold harmless the owner of any such primary obligation against loss in
 respect thereof; provided, however, that the term Guarantee Obligation shall not include
 endorsements of instruments for deposit or collection in the ordinary course of business. The
 amount of any Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
 of (a) an amount equal to the stated or determinable amount of the primary obligation in respect
 of which such Guarantee Obligation is made and (b) the maximum amount for which such
 guaranteeing person may be liable pursuant to the terms of the instrument embodying such
 Guarantee Obligation, unless such primary obligation and the maximum amount for which such
 guaranteeing person may be liable are not stated or determinable, in which case the amount of
 such Guarantee Obligation shall be such guaranteeing person’s maximum reasonably anticipated
 liability in respect thereof as determined by the Borrower in good faith.

       “Guaranty and Security Agreement” means that certain DIP Loan Guaranty and Security
 Agreement, dated as of the Effective Date, executed and delivered by each Loan Party to Agent.

         “Hazardous Materials” means (a) substances that are regulated under Environmental
 Laws or are defined or listed in, or otherwise classified pursuant to, any Environmental Laws as
 “hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic substances,” or any
 other formulation intended to define, list, or classify substances by reason of deleterious
 properties such as ignitability, corrosivity, reactivity, carcinogenicity, reproductive toxicity, or
 “EP toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas, natural gas
 liquids, synthetic gas, drilling fluids, produced waters, and other wastes associated with the
 exploration, development, or production of crude oil, natural gas, or geothermal resources,
 (c) any flammable substances or explosives or any radioactive materials, (d) asbestos in any
 form, and (e) electrical equipment that contains any oil or dielectric fluid containing levels of
 polychlorinated biphenyls in excess of 50 parts per million.




                                      Schedule 1.1 – Page 17
19-11608-mew        Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                           Pg 498 of 535


       “Hedge Agreement” means a “swap agreement” as that term is defined in Section
 101(53B)(A) of the Bankruptcy Code.

        “HHFH” has the meaning specified therefor in the preamble to the Agreement.

       “Hollander China” means Hollander Home Fashions Trading (Shanghai) Co., Ltd, a
 company organized under the laws of China.

        “Immaterial Subsidiary” means each Subsidiary set forth on Schedule 4.25 hereto,
 provided that:

                (i)    the Immaterial Subsidiaries, taken together, do not, in the aggregate
 (x) comprise more than the lesser of $1,000,000 and 1.00% of the total revenue of Parent and its
 Subsidiaries for the period of 12 months most recently ended on April 30, 2019 and (y) do not
 hold consolidated assets representing more than the lesser of $1,000,000 and 1.00% of the total
 consolidated assets of Parent and its Subsidiaries on the last day of the most recent 12 month
 period ended on April 30, 2019,

                 (ii)   no Immaterial Subsidiary (x) comprises more than the lesser of $1,000,000
 and 1.00% of the total revenue of Parent and its Subsidiaries for the period of 12 months most
 recently ended on April 30, 2019 or (y) holds consolidated assets representing more than the
 lesser of $1,000,000 and 1.00% of the total consolidated assets of Parent and its Subsidiaries on
 the last day of the most recent 12 month period ended on April 30, 2019, and

                 (iii) if, at any time, the limits set forth in clauses (i) and (ii) are not satisfied as
 at or for the 12 month period ended on the most recently ended fiscal month for which financial
 statements have been delivered or required to be delivered to Agent hereunder on or prior to such
 date, Parent shall promptly (and in any event within 5 Business Days from the date such
 financial statements have been delivered or required to be delivered hereunder) re-designate one
 or more Immaterial Subsidiaries as no longer an Immaterial Subsidiary as may be necessary such
 that the foregoing limits shall be satisfied, and any such Subsidiary shall thereafter be deemed to
 no longer be an Immaterial Subsidiary hereunder.

         “Indebtedness” as to any Person means (a) all obligations of such Person for borrowed
 money, (b) all obligations of such Person evidenced by bonds, debentures, notes, or other similar
 instruments and all reimbursement or other obligations in respect of letters of credit, bankers
 acceptances, or other financial products, (c) all obligations of such Person as a lessee under
 Capital Leases, (d) all obligations or liabilities of others secured by a Lien on any asset of such
 Person, irrespective of whether such obligation or liability is assumed, (e) all obligations of such
 Person to pay the deferred purchase price of assets and any earn-out or similar obligations (to the
 extent included, or required to be included, as a liability on the balance sheet of such Person at
 such time) (other than (i) trade payables incurred in the ordinary course of business and
 repayable in accordance with customary trade practices, (ii) royalty payments payable in the
 ordinary course of business in respect of non-exclusive licenses, (iii) working capital and other
 similar purchase price adjustments), (iv) any earn-out obligation that is not yet due and payable
 unless such obligation is not paid promptly after becoming due and payable, (v) customary cash
 pooling and cash management practices and other intercompany indebtedness having a term not



                                        Schedule 1.1 – Page 18
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 499 of 535


 exceeding 364 days (inclusive of any roll-over or extensions of terms) incurred in the ordinary
 course of business, (vi) accruals for payroll or other employee compensation and other liabilities
 incurred in the ordinary course of business and (vii) any accrued or deferred management fees,
 including pursuant to the Management Services Agreement, (f) all monetary obligations of such
 Person owing under Hedge Agreements (which amount shall be calculated based on the amount
 that would be payable by such Person if the Hedge Agreement were terminated on the date of
 determination), (g) the liquidation value of any Disqualified Equity Interests of such Person, and
 (h) any obligation of such Person guaranteeing or intended to guarantee (whether directly or
 indirectly guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation of
 any other Person that constitutes Indebtedness under any of clauses (a) through (g) above. For
 purposes of this definition, (i) the amount of any Indebtedness represented by a guaranty or other
 similar instrument shall be the lesser of the principal amount of the obligations guaranteed and
 still outstanding and the maximum amount for which the guaranteeing Person may be liable
 pursuant to the terms of the instrument embodying such Indebtedness, and (ii) the amount of any
 Indebtedness which is limited or is non-recourse to a Person or for which recourse is limited to
 an identified asset shall be valued at the lesser of (A) if applicable, the limited amount of such
 obligations, and (B) if applicable, the fair market value of such assets securing such obligation.

       “Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of the
 Agreement.

       “Indemnified Person” has the meaning specified therefor in Section 10.3 of the
 Agreement.

        “Indemnified Taxes” means (a) any Taxes imposed on or with respect to a payment under
 or on account of any Loan Document, other than Excluded Taxes and (b) to the extent not
 described in (a), Other Taxes.

         “Initial Approved Budget: means the 17-week operating budget (or such shorter, or
 longer, period, as applicable, to coincide with the Life of the Case) setting forth, on a
 consolidated basis with respect to the Loan Parties and their respective Subsidiaries, all
 forecasted consolidated cash receipts, consolidated cash disbursements and consolidated net cash
 flow on a weekly basis for the relevant period beginning as of the week of the Petition Date,
 broken down by week, including the anticipated weekly uses of the proceeds of the DIP Facility
 for such period, which shall include, among other things, available cash, cash flow, trade
 payables and ordinary course expenses, total expenses and capital expenditures, fees and
 expenses relating to the DIP Facility, fees and expenses related to the Chapter 11 Cases, and
 working capital and other general corporate needs, which forecast shall be in form and substance
 reasonably satisfactory to the Agent at the direction of the Required Lenders. Such Initial
 Approved Budget shall be in the form set forth in Exhibit I-1 hereto. For all purposes hereunder,
 the Initial Approved Budget shall constitute an “Approved Budget”.

        “Initial DIP Loans” means the DIP Loans made on the Effective Date.

        “Insolvency Proceeding” means any proceeding commenced by or against any Person
 under any provision of the Bankruptcy Code or under any other provincial, state or federal
 bankruptcy or insolvency law, each as now and hereafter in effect, any successors to such


                                      Schedule 1.1 – Page 19
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 500 of 535


 statutes, and any similar laws in any jurisdiction including, without limitation, any laws relating
 to assignments for the benefit of creditors, formal or informal moratoria, compositions,
 extensions generally with creditors, or proceedings seeking reorganization, arrangement, or other
 similar relief and any law permitting a debtor to obtain a stay or a compromise of the claims of
 its creditors.

       “Intellectual Property” has the meaning specified therefor in Section 4.26 of the
 Agreement.

        “Intercompany Subordination Agreement” means an Intercompany Subordination
 Agreement, in form and substance satisfactory to Agent in its sole discretion, to be executed and
 delivered by Parent and each of its Subsidiaries and Agent, in accordance with this Agreement.

        “Intercreditor Agreement” means the Amended and Restated Intercreditor Agreement,
 dated as of the date hereof, between Agent and ABL DIP Agent.

         “Interest Period” means, with respect to each LIBOR Rate Loan, a period commencing
 on the date of the making of such LIBOR Rate Loan (or the continuation of a LIBOR Rate Loan
 or the conversion of a Base Rate Loan to a LIBOR Rate Loan) and ending 1, 2, 3, or 6 months
 thereafter; provided, that (a) interest shall accrue at the applicable rate based upon the LIBOR
 Rate from and including the first day of each Interest Period to, but excluding, the day on which
 any Interest Period expires, (b) any Interest Period that would end on a day that is not a Business
 Day shall be extended to the next succeeding Business Day unless such Business Day falls in
 another calendar month, in which case such Interest Period shall end on the next preceding
 Business Day, (c) with respect to an Interest Period that begins on the last Business Day of a
 calendar month (or on a day for which there is no numerically corresponding day in the calendar
 month at the end of such Interest Period), the Interest Period shall end on the last Business Day
 of the calendar month that is 1, 2, 3 or 6 months after the date on which the Interest Period
 began, as applicable, and (d) Borrower may not elect an Interest Period which will end after the
 Maturity Date.

        “Interim DIP Loan Commitment” means on the Effective Date, with respect to each
 Lender holding an Interim DIP Loan Commitment, the commitment of such Lender to make an
 Interim DIP Loan, which commitment is in the amount set forth opposite such Lender’s name on
 Schedule D-1 under the caption “Interim DIP Loan Commitment”, as amended to reflect
 Assignments. The aggregate amount of the Interim DIP Loan Commitments on the Effective
 Date shall be the lesser of (a) $15,000,000.00 and (b) such amount as approved by the
 Bankruptcy Court pursuant to the Interim DIP Order.

         “Interim DIP Loans” means the single draw term loans to be made on the Effective Date
 but prior to the Final Order Effective Date, in an aggregate amount not to exceed the Interim DIP
 Loan Commitments.

        “Interim DIP Order” means the order of the Bankruptcy Court substantially in the form of
 Exhibit I-2 (except as may otherwise be agreed in writing or on the record by the Agent and the
 Required Lenders at the interim hearing with respect to such order in the Chapter 11 Cases)
 entered in the Chapter 11 Cases after an interim hearing pursuant to the Bankruptcy Rules,



                                      Schedule 1.1 – Page 20
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 501 of 535


 which, among other matters (but not by way of limitation), authorizes, on an interim basis, the
 Borrower to obtain credit and the Loan Parties to incur (or guaranty) the DIP Facility Obligations
 and grant DIP Liens under the DIP Loan Documents, as the case may be, and provides for the
 superpriority of the Agent’s and the Lenders’ claims, and authorizes the use of cash collateral, as
 the same shall be approved by, and may be modified or supplemented from time to time after the
 Interim Order Effective Date but before the Final Order Effective Date, with the written consent
 of the Agent and Required Lenders in their sole and absolute discretion.

        “Inventory” means inventory (as that term is defined in the Code).

         “Investment” means, with respect to any Person, any investment by such Person in any
 other Person (including Affiliates) in the form of loans, guarantees, advances, capital
 contributions (excluding (a) commission, travel, and similar advances to officers and employees
 of such Person made in the ordinary course of business, and (b) bona fide accounts receivable
 arising in the ordinary course of business), or acquisitions of Indebtedness, Equity Interests, or
 all or substantially all of the assets of such other Person (or of any division or business line of
 such other Person), and any other items that are or would be classified as investments on a
 balance sheet prepared in accordance with GAAP. The amount of any Investment shall be the
 original cost of such Investment plus the cost of all additions thereto, without any adjustment for
 increases or decreases in value, or write-ups, write-downs, or write-offs with respect to such
 Investment.

         “IRC” means the Internal Revenue Code of 1986, as amended, and any successor
 statutes, and all regulations and guidance promulgated thereunder. Any reference to a specific
 section of the IRC shall be deemed to be a reference to such section of the IRC and any
 successor statutes, and all regulations promulgated thereunder.

         “Lender” has the meaning set forth in the preamble to the Agreement and shall also
 include any other Person made a party to the Agreement pursuant to the provisions of Section
 13.1 of the Agreement and “Lenders” means each of the Lenders or any one or more of them.

        “Lender Group” means each of the Lenders and Agent, or any one or more of them.

         “Lender Group Expenses” means, without duplication, all (a) reasonable and documented
 or invoiced costs or expenses (including taxes and insurance premiums) required to be paid by
 Parent or its Subsidiaries under any of the DIP Loan Documents that are paid, advanced, or
 incurred by the Agent, (b) reasonable and documented out-of-pocket fees or charges paid or
 incurred by Agent in connection with the Lender Group’s transactions with Parent and its
 Subsidiaries under any of the DIP Loan Documents, including, photocopying, notarization,
 couriers and messengers, telecommunication, public record searches, filing fees, recording fees,
 publication, real estate surveys, real estate title policies and endorsements, and environmental
 audits, (c) Agent’s customary fees and charges imposed or incurred in connection with any
 background checks or OFAC/PEP searches related to Parent or its Subsidiaries, (d) Agent’s
 customary fees and charges (as adjusted from time to time) with respect to the disbursement of
 funds (or the receipt of funds) to or for the account of Borrower (whether by wire transfer or
 otherwise), together with any documented or invoiced out-of-pocket costs and expenses incurred
 in connection therewith, (e) customary charges imposed or incurred by Agent resulting from the


                                      Schedule 1.1 – Page 21
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 502 of 535


 dishonor of checks payable by or to any Loan Party, (f) reasonable documented out-of-pocket
 costs and expenses paid or incurred by the Lender Group to correct any default or enforce any
 provision of the DIP Loan Documents, or during the continuance of an Event of Default, in
 gaining possession of, maintaining, handling, preserving, storing, shipping, selling, preparing for
 sale, or advertising to sell the DIP Collateral, or any portion thereof, irrespective of whether a
 sale is consummated (which, in the case of attorneys’ fees, shall be limited to reasonable
 documented out-of-pocket attorneys’ fees of one primary outside counsel to the Lender Group,
 which shall be King & Spalding LLP, and to the extent applicable, one local (including foreign)
 counsel in each relevant jurisdiction, and specialty counsel, regulatory counsel and, in the event
 of an actual or perceived conflict, counsel to avoid conflicts of interest as are required or
 advisable and in any case, shall not be duplicative of attorneys’ fees pursuant to clause (i)
 below), (g) [intentionally omitted], (h) Agent’s reasonable and documented costs and out-of-
 pocket expenses (including reasonable documented attorneys’ fees and expenses of one outside
 counsel, except that such limitation shall not apply to the extent local (including foreign)
 counsel, specialty counsel, regulatory counsel or counsel to avoid conflicts of interest are
 required or advisable) relative to third party claims or any other lawsuit or adverse proceeding
 paid or incurred, whether in enforcing or defending the DIP Loan Documents or otherwise in
 connection with the transactions contemplated by the DIP Loan Documents, Agent’s DIP Liens
 in and to the DIP Collateral, or the Lender Group’s relationship with Parent or any of its
 Subsidiaries, (i) Agent’s reasonable documented out-of-pocket costs and expenses, including due
 diligence expenses (which, in the case of attorneys’ fees, shall be limited to reasonable
 documented out-of-pocket attorneys’ fees of one primary outside counsel for Agent, and to the
 extent applicable, one local (including foreign) counsel in each relevant jurisdiction, and
 specialty counsel, regulatory counsel and counsel to avoid conflicts of interest as are required or
 advisable and in any case, shall not be duplicative of attorneys’ fees pursuant to clause (f) above)
 incurred in advising, structuring, drafting, reviewing, administering (including travel, meals, and
 lodging), or amending, waiving, or modifying the DIP Loan Documents and in connection with
 the Chapter 11 Cases and the Recognition Proceedings, and (j) Agent’s and each Lender’s
 reasonable documented costs and expenses (including reasonable documented attorneys,
 accountants, consultants, and other advisors fees and expenses) incurred in terminating,
 enforcing (including attorneys, accountants, consultants, and other advisors fees and expenses
 incurred in connection with a response to a third-party subpoena or investigation, a “workout,” a
 “restructuring,” or an Insolvency Proceeding concerning Parent or any of its Subsidiaries or in
 exercising rights or remedies under the DIP Loan Documents), or defending the DIP Loan
 Documents, irrespective of whether a lawsuit or other adverse proceeding is brought, or in taking
 any enforcement action or any Remedial Action with respect to the DIP Collateral, which, in the
 case of attorneys’ fees, shall be limited to reasonable documented out-of-pocket attorneys’ fees
 of one primary outside counsel for each of the Agent and Lenders, and to the extent applicable,
 one local (including foreign) counsel in each relevant jurisdiction, and specialty counsel,
 regulatory counsel and counsel to avoid conflicts of interest as are required or advisable and in
 any case, shall not be duplicative of attorneys’ fees pursuant to clauses (f) and (g) above).

       “Lender Group Representatives” has the meaning specified therefor in Section 17.9 of the
 Agreement.

        “Lender-Related Person” means, with respect to any Lender, such Lender, together with
 such Lender’s Affiliates, officers, directors, employees, attorneys, and agents.


                                      Schedule 1.1 – Page 22
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 503 of 535


       “LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
 Agreement.

        “LIBOR Notice” means a written notice in the form of Exhibit L-1 to the Agreement.

        “LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the Agreement.

        “LIBOR Rate” means the rate per annum (rounded upwards to the nearest 1/100th of
 1.0%), for each Interest Period, equal to the greater of (i) the rate administered by ICE
 Benchmark Administration Limited at which US dollar deposits are offered by leading banks in
 the London interbank deposit market on the first day of each month for the relevant Interest
 Period and that appears on the Reuters Screen LIBOR01 Page as displayed in the Bloomberg
 Financial Markets System at 11:00 a.m. London time (or, if not so appearing, as published in the
 “Money Rates” section of The Wall Street Journal or another national publication selected by the
 Collateral Agent) two Business Days prior to the first day of such Interest Period, and (ii) one
 percent (1.00%) per annum; provided that the determination of the LIBOR Rate shall be made by
 Agent and shall be conclusive in the absence of manifest error.

        “LIBOR Rate Loan” means each portion of the DIP Loans that bears interest at a rate
 determined by reference to the LIBOR Rate.

          “Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment, charge,
 deposit arrangement, encumbrance, easement, lien (statutory or other), security interest,
 hypothec or other security arrangement and any other preference, priority, or preferential
 arrangement of any kind or nature whatsoever, including any conditional sale contract or other
 title retention agreement, the interest of a lessor under a Capital Lease and any synthetic or other
 financing lease having substantially the same economic effect as any of the foregoing.

        “Life of the Case” means the period beginning on the Petition Date and lasting through
 (and including) the Plan Effective Date of the Proposed Plan.

        “Loan Parties” means Borrower and Guarantors.

         “Management Services Agreement” means that certain Amended and Restated
 Management Services Agreement, dated as of June 9, 2017, by and between Sponsor and Parent,
 as the same may be further amended in accordance with the terms hereof.

       “Margin Stock” has the meaning specified therefor in Regulation U of the Board of
 Governors as in effect from time to time.

        “Material Adverse Effect” means any event, circumstance or condition that has had or
 would reasonably be expected to have a material and adverse effect on (a) the business or
 financial condition of the Loan Parties and their Subsidiaries, taken as a whole, (b) the ability of
 Loan Parties, taken as a whole, to perform their payment obligations under the DIP Loan
 Documents, or (c) the rights and remedies of Agent and the Lenders under the DIP Loan
 Documents, taken as a whole, in each case, except for the events leading up to the Chapter 11
 Cases, the commencement of the Chapter 11 Cases and the events that customarily and
 reasonably result from the commencement of the Chapter 11 Cases.


                                      Schedule 1.1 – Page 23
19-11608-mew        Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11               Main Document
                                           Pg 504 of 535


        “Maturity Date” means the earliest to occur of (a) the date that is one hundred fifty (150)
 days after the Petition Date, (b) the date that any sale of all or substantially all of the assets of the
 Loan Parties pursuant to Section 363 of the Bankruptcy Code is consummated, (c) if the Final
 DIP Order has not been entered, the date that is forty (40) days after the date of the First Day
 Hearing; (d) the Plan Effective Date of a Proposed Plan; and (e) the date of any acceleration of
 the DIP Loans hereunder or the termination of the DIP Loan Commitments hereunder.

         “Milestones” has the meaning specified therefor in Section 8.9(m) of the Agreement.

         “MNPI” means any material Nonpublic Information regarding Parent and its Subsidiaries
 or the DIP Loans or securities of any of them that has not been disclosed to the Lenders generally
 (other than Lenders who elect not to receive such information). For purposes of this definition
 “material Nonpublic Information” shall mean nonpublic information with respect to the business
 of Parent, Borrower or any of their Subsidiaries that would reasonably be expected to be material
 to a decision by any Lender to assign or acquire any DIP Loans or to enter into any of the
 transactions contemplated thereby or would otherwise be material for purposes of United States
 Federal and state securities laws.

         “Moody’s” has the meaning specified therefor in the definition of Cash Equivalents.

        “Mortgages” means, individually and collectively, one or more mortgages, deeds of trust,
 or deeds to secure debt, executed and delivered by Parent or one of its Subsidiaries in favor of
 Agent, in form and substance reasonably satisfactory to Agent, that encumber any Real Property.

        “Multiemployer Plan” means any multiemployer plan within the meaning of Section
 3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party has an obligation to
 contribute or has any liability, (including on behalf of an ERISA Affiliate) or could be assessed
 Withdrawal Liability assuming a complete withdrawal from any such multiemployer plan.

         “Net Cash Proceeds” means:

          (a)     with respect to any sale or disposition by Parent or any of its Subsidiaries of
 assets, the amount of cash proceeds received (directly or indirectly) from time to time (whether
 as initial consideration or through the payment of deferred consideration) by or on behalf of
 Parent or such Subsidiary, in connection therewith after deducting therefrom only (i) the amount
 of any Indebtedness secured by any Permitted Lien on any asset (other than (A) Indebtedness
 owing to Agent or any Lender under the Agreement or the other DIP Loan Documents and
 (B) Indebtedness assumed by the purchaser of such asset) which (subject to the Intercreditor
 Agreement and the DIP Orders) is required to be, and is, repaid in connection with such sale or
 disposition, (ii) reasonable fees, commissions, and expenses related thereto and required to be
 paid by Parent or such Subsidiary in connection with such sale or disposition, excluding amounts
 payable to a Loan Party or Affiliate thereof, (iii) taxes paid or payable to any taxing authorities
 by Parent or such Subsidiary in connection with such sale or disposition, in each case to the
 extent, but only to the extent, that the amounts so deducted are actually paid or anticipated to be
 payable, and are properly attributable to such transaction, and (iv) all amounts that are set aside
 as a reserve (A) for adjustments in respect of the purchase price of such assets, (B) for any
 liabilities associated with such sale or casualty, to the extent such reserve is required by GAAP,



                                        Schedule 1.1 – Page 24
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 505 of 535


 and (C) for the payment of unassumed liabilities relating to the assets sold or otherwise disposed
 of at the time of, or within 90 days after, the date of such sale or other disposition, to the extent
 that in each case the funds described above in this clause (iv) are (x) deposited into escrow with a
 third party escrow agent or set aside in a separate Deposit Account that is subject to a Control
 Agreement in favor of Agent and (y) paid to Agent as a prepayment of the applicable DIP
 Facility Obligations in accordance with Section 2.4(e) of the Agreement at such time when such
 amounts are no longer required to be set aside as such a reserve.

       “New York Courts” has the meaning specified therefor in Section 12.(b) of the
 Agreement.

       “New York Supreme Court” has the meaning specified therefor in Section 12.(b) of the
 Agreement.

       “Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of the
 Agreement.

        “Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

       “Notice of Intent to Assign” has the meaning specified therefor in Section 13.1(l) of the
 Agreement.

         “Notification Event” means (a) the occurrence of a “reportable event” described in
 Section 4043(c) of ERISA with respect to a Pension Plan for which the 30-day notice
 requirement has not been waived by applicable regulations issued by the PBGC, (b) the
 withdrawal of any Loan Party or ERISA Affiliate from a Pension Plan during a plan year in
 which it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
 termination of a Pension Plan, the filing of a notice of intent to terminate a Pension Plan or the
 treatment of a Pension Plan amendment as a termination, under Section 4041 of ERISA, if the
 plan assets are not sufficient to pay all plan liabilities, (d) the institution of proceedings to
 terminate, or the appointment of a trustee with respect to, any Pension Plan by the PBGC or any
 Pension Plan or Multiemployer Plan administrator, (e) any other event or condition that would
 constitute grounds under Section 4042(a) of ERISA for the termination of, or the appointment of
 a trustee to administer, any Pension Plan, (f) the imposition of a Lien pursuant to the IRC or
 ERISA in connection with any Employee Benefit Plan or the existence of any facts or
 circumstances that could reasonably be expected to result in the imposition of a Lien, (g) the
 partial or complete withdrawal of any Loan Party or ERISA Affiliate from a Multiemployer Plan
 (other than any withdrawal that would not constitute an Event of Default under Section 8.11),
 (h) any event or condition that results in the insolvency of a Multiemployer Plan under Section
 4245 of ERISA, (i) any event or condition that results in the termination of a Multiemployer Plan
 under Section 4041A of ERISA or the institution by the PBGC of proceedings to terminate or to
 appoint a trustee to administer a Multiemployer Plan under ERISA, (j) any Pension Plan being in
 “at risk status” within the meaning of IRC Section 430(i), (k) any Multiemployer Plan being in
 “endangered status” or “critical status” within the meaning of IRC Section 432(b) or the
 determination that any Multiemployer Plan is or is expected to be insolvent within the meaning
 of Title IV of ERISA, (l) with respect to any Pension Plan, any Loan Party or ERISA Affiliate
 incurring a substantial cessation of operations within the meaning of ERISA Section 4062(e),


                                       Schedule 1.1 – Page 25
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 506 of 535


 (m) an “accumulated funding deficiency” within the meaning of the IRC or ERISA (including
 Section 412 of the IRC or Section 302 of ERISA) or the failure of any Pension Plan or
 Multiemployer Plan to meet the minimum funding standards within the meaning of the IRC or
 ERISA (including Section 412 of the IRC or Section 302 of ERISA), in each case, whether or
 not waived, (n) the filing of an application for a waiver of the minimum funding standards within
 the meaning of the IRC or ERISA (including Section 412 of the IRC or Section 302 of ERISA)
 with respect to any Pension Plan or Multiemployer Plan, (o) the failure to make by its due date a
 required payment or contribution with respect to any Pension Plan or Multiemployer Plan, or
 (p) any event that results in or could reasonably be expected to result in a liability by a Loan
 Party pursuant to Title I of ERISA or the excise tax provisions of the IRC relating to Employee
 Benefit Plans or any event that results in or could reasonably be expected to result in a liability to
 any Loan Party or ERISA Affiliate pursuant to Title IV of ERISA or Section 401(a)(29) of the
 IRC.

        “OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
 Treasury.

       “Originating Lender” has the meaning specified therefor in Section 13.1(e) of the
 Agreement.

        “Other Taxes” has the meaning specified therefor in Section 16.1 of the Agreement.

        “Parent” has the meaning specified therefor in the preamble to the Agreement.

       “Parent Guarantors” has the meaning specified therefor in the preamble to the
 Agreement.

        “Participant” has the meaning specified therefor in Section 13.1(e) of the Agreement.

        “Participant Register” has the meaning set forth in Section 13.1(i) of the Agreement.

        “Patent Security Agreement” has the meaning specified therefor in the Guaranty and
 Security Agreement.

        “Patriot Act” has the meaning specified therefor in Section 4.13 of the Agreement.

        “PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

       “Pending Assignment Notice” has the meaning specified therefor in Section 13.1(l) of the
 Agreement.

        “Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
 which is subject to the provisions of Title IV or Section 302 of ERISA or Sections 412 or 430 of
 the Code sponsored, maintained, or contributed to by any Loan Party or which any Loan Party
 has any liability (including on behalf of an ERISA Affiliate), excluding any Canadian Pension
 Plan.

        “Permitted Dispositions” means:


                                       Schedule 1.1 – Page 26
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                         Pg 507 of 535


         (a)     sales, abandonment, or other dispositions of Equipment that is substantially worn,
 damaged, or obsolete or no longer used or useful in the ordinary course of business and leases or
 subleases (or the termination or abandonment thereof) of Real Property not useful in any material
 respect in the conduct of the business of Parent and its Subsidiaries,

      (b)     sales of ABL Priority Collateral permitted under the ABL DIP Facility
 Documents and in accordance with the Intercreditor Agreement,

        (c)     the use or transfer of money or Cash Equivalents in a manner that is not
 prohibited by the terms of the Agreement or the other DIP Loan Documents,

         (d)    the licensing or sub-licensing of Intellectual Property rights in the ordinary course
 of business,

        (e)     the granting of Permitted Liens,

         (f)    the sale or discount, in each case without recourse, of accounts receivable arising
 in the ordinary course of business, but only in connection with the compromise or collection
 thereof,

        (g)     any involuntary loss, damage or destruction of property,

       (h)    any involuntary condemnation, seizure or taking, by exercise of the power of
 eminent domain or otherwise, or confiscation or requisition of use of property,

        (i)     the leasing or subleasing of assets of Parent or its Subsidiaries in the ordinary
 course of business,

        (j)     the making of Restricted Payments that are expressly permitted to be made
 pursuant to the Agreement,

        (k)     the making of Permitted Investments that are expressly permitted to be made
 pursuant to the Agreement,

         (l)     the expiration, abandonment or lapse of patents, trademarks, copyrights, domain
 names or other intellectual property of Parent and its Subsidiaries (i) to the extent immaterial or
 not economically desirable in the conduct of their business (ii) in accordance with their
 respective statutory terms, or (iii) in the ordinary course of business,

        (m)     sales or dispositions between or among Loan Parties,

        (n)     voluntary terminations of any Hedge Agreements,

         (o)     the discount or compromise of notes or accounts receivable (other than Eligible
 Accounts (as defined in the ABL DIP Facility Documents)) for less than the face value in the
 resolution of disputes that occur in the ordinary course of business,




                                      Schedule 1.1 – Page 27
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 508 of 535


         (p)    the sale or disposition of shares of Equity Interests of any Subsidiary of Borrower
 (i) in order to qualify members of the governing body of the Subsidiary if and to the extent
 required by applicable law or (ii) to nationals of the jurisdiction of organization of any
 Subsidiary to the extent required by applicable law, and

         (q)    so long as no Event of Default has occurred and is continuing, sales of fixed
 assets in Toronto for cash consideration in an amount not to exceed $500,000 in the aggregate.

        “Permitted Indebtedness” means:

         (a)    the DIP Facility Obligations, including Indebtedness evidenced by the Agreement
 or the other DIP Loan Documents,

        (b)     the Pre-Petition Term Obligations incurred by the Loan Parties pursuant to the
 Pre-Petition Term Facility,

        (c)     Indebtedness constituting Permitted Investments,

        (d)    Indebtedness of the Parent or any of its Subsidiaries arising from the honoring of
 a check, draft or similar instrument of such Person drawn against insufficient funds in the
 ordinary course of business, provided that such Indebtedness is extinguished within five
 Business Days of its incurrence;

         (e)     Indebtedness of the Parent or any Subsidiary in respect of (A) letters of credit,
 bankers’ acceptances or other similar instruments or obligations issued, or relating to liabilities
 or obligations incurred in the ordinary course of business under indemnity, performance, surety,
 statutory, appeal and similar bonds, worker's compensation claims, bonds, letters of credit and
 completion guarantees, or (B) completion guarantees, surety, judgment, appeal or performance
 bonds, or other similar bonds, instruments or obligations, provided, or relating to liabilities or
 obligations incurred, in the ordinary course of business or (C) netting, overdraft protection and
 other arrangements arising under standard business terms of any bank at which the Parent or any
 of its Subsidiaries maintains an overdraft, cash pooling or other similar facility or arrangement,

         (f)    Indebtedness under the ABL DIP Facility Documents in an aggregate principal
 amount not to exceed the amount thereof permitted under the DIP Orders, together with any
 Refinancing (as defined in the Intercreditor Agreement) thereof in accordance with the
 Intercreditor Agreement,

         (g) the Senior ABL Facility Obligations incurred by the Loan Parties pursuant to the
 Senior ABL Facility Documents, in a maximum principal amount for all such Indebtedness at
 any time outstanding not to exceed the amount thereof permitted under the DIP Orders, together
 with any Refinancing (as defined in the Intercreditor Agreement) thereof in accordance with the
 Intercreditor Agreement,

         (h)    Indebtedness incurred in the ordinary course of business in respect of credit cards,
 credit card processing services, debit cards, stored value cards, purchase cards (including so-
 called “procurement cards” or “P-cards”), or Cash Management Services,



                                      Schedule 1.1 – Page 28
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 509 of 535


        (i)     Indebtedness permitted to be incurred in accordance with the DIP Orders,

         (j)     Indebtedness incurred in the ordinary course of business owed to any Person
 providing property, casualty, liability, or other insurance to Parent or any of its Subsidiaries, so
 long as the amount of such Indebtedness is not in excess of the amount of the unpaid cost of, and
 shall be incurred only to defer the cost of, such insurance for the year in which such Indebtedness
 is incurred and such Indebtedness is outstanding only during such year,

        (k)     endorsement of instruments or other payment items for deposit,

         (l)    the incurrence by Parent or its Subsidiaries of Indebtedness under Hedge
 Agreements that are incurred for the bona fide purpose of hedging the interest rate, commodity,
 or foreign currency risks associated with Parent's and its Subsidiaries' operations and not for
 speculative purposes,

         (m)    unsecured Indebtedness (subject to customary rights of setoff) incurred in respect
 of netting services, overdraft protection, and other like services, in each case, incurred in the
 ordinary course of business,

       (n)     Indebtedness representing deferred compensation or similar obligations to
 employees incurred in the ordinary course of business,

        (o)    accrual of interest, accretion or amortization of original issue discount, or the
 payment of interest in kind, in each case, on Indebtedness that otherwise constitutes Permitted
 Indebtedness,

        (p)    to the extent constituting Indebtedness, unsecured Indebtedness consisting of
 take-or-pay obligations contained in supply agreements entered into by any Loan Party in the
 ordinary course of business consistent with past practices not to exceed at any time outstanding
 an amount equal to $500,000,

         (q)     Indebtedness in respect of workers' compensation claims, self-insurance
 obligations, expert or import indemnitees or similar instruments, customs bonds, governmental
 contracts and leases provided a by Loan Party in the ordinary course of its business and under
 any letters of credit, bank guarantees or similar instruments supporting the same,

        (r)     Indebtedness in respect of taxes, assessments or governmental charges to the
 extent that payment thereof shall not at the time be required to be made in accordance with
 Section 5.5,

        (s)     Indebtedness owing to a landlord arising under a lease of Real Property as a result
 of an ordinary course "build out" provision in connection with the financing by such landlord of
 leasehold improvements,

        (t)     unsecured guarantees issued by (x) Loan Parties to guaranty the underlying
 Indebtedness of another Loan Party and (y) a Subsidiary of Parent that is not a Loan Party to
 guaranty the underlying indebtedness of any other Subsidiary of Parent to the extent that such
 Subsidiary is a party to an Intercompany Subordination Agreement, in each case to the extent


                                      Schedule 1.1 – Page 29
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 510 of 535


 that such Indebtedness is permitted under this Agreement (other than guaranties by US Borrower
 (as defined in the ABL DIP Facility Agreement) or any US Guarantor (as defined in the ABL
 DIP Facility Agreement) of any Indebtedness of any Canadian Loan Party (as defined in the
 ABL DIP Facility Documents), except for the US Guaranty (as defined in the ABL DIP Facility
 Agreement)),

         (u)    Indebtedness of a Foreign Subsidiary (other than Canadian Borrower (as defined
 in the ABL DIP Facility Agreement) or any Subsidiary organized under the laws of Canada or a
 province thereof) in an aggregate principal amount not to exceed $1,000,000 at any time, and

        (v)   Indebtedness outstanding on the Petition Date and set forth on Schedule 4.14 to
 the Agreement.

         “Permitted Intercompany Advances” means loans and other Investments made by (a) a
 Loan Party to another Loan Party, (b) a Subsidiary of Parent that is not a Loan Party to another
 Subsidiary of Parent that is not a Loan Party, (c) a Subsidiary of Parent that is not a Loan Party
 to a Loan Party, so long as the parties thereto are party to the Intercompany Subordination
 Agreement, (d) a Loan Party to a Subsidiary of Parent that is not a Loan Party so long as (i) the
 aggregate amount of all such loans and other Investments after the Effective Date does not
 exceed the greater of $500,000 outstanding at any one time and the amount of such loan or
 Investment permitted to be made as “other payables” under the Approved Budget, and (ii) at the
 time of the making of such loan or other Investment, no Default Event of Default has occurred
 and is continuing or would result therefrom, and (e) loans made from proceeds of a Canadian
 Borrowing (as defined in the ABL DIP Facility Agreement) by the Canadian Borrower (as
 defined in the ABL DIP Facility Agreement) to any US Borrower (as defined in the ABL DIP
 Facility Agreement) secured against assets of the US Borrowers (as defined in the ABL DIP
 Facility Agreement) pursuant to the DIP Orders, provided that such security is junior to the Liens
 securing the Existing Secured US Obligations (as defined in the ABL DIP Facility Agreement)
 and the US Obligations (as defined in the ABL DIP Facility Agreement).

        “Permitted Investments” means:

        (a)     Investments in cash and Cash Equivalents,

         (b)    Investments in negotiable instruments deposited or to be deposited for collection
 in the ordinary course of business,

        (c)     advances and extensions of trade credit made in connection with purchases of
 goods or services in the ordinary course of business and consistent with past practices,

        (d)     Investments received in settlement of amounts due to any Loan Party or any of its
 Subsidiaries effected in the ordinary course of business or owing to any Loan Party or any of its
 Subsidiaries as a result of Insolvency Proceedings involving an Account Debtor, upon the
 foreclosure or enforcement of any Lien in favor of a Loan Party or its Subsidiaries or in
 connection with an out-of-court restructuring of an Account Debtor,

        (e)     Investments owned by any Loan Party or any of its Subsidiaries on the Effective
 Date and set forth on Schedule P-1 to the Agreement,


                                      Schedule 1.1 – Page 30
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 511 of 535


        (f)     guarantees permitted under the definition of Permitted Indebtedness,

        (g)     Permitted Intercompany Advances,

         (h)    receivables owing to the Parent or any of its Subsidiaries, if created or acquired in
 the ordinary course of business,

        (i)     [reserved],

        (j)     deposits of cash outstanding on the Petition Date made in the ordinary course of
 business to secure performance of operating leases,

         (k)    Equity Interests or other securities acquired in connection with the satisfaction or
 enforcement of Indebtedness or claims due or owing to a Loan Party or its Subsidiaries (in
 bankruptcy of customers or suppliers or otherwise outside the ordinary course of business) or as
 security for any such Indebtedness or claims,

        (l)     [reserved],

        (m)     so long as no Event of Default has occurred and is continuing at the time such
 Investment is made or would result therefrom, any other Investments in an aggregate amount not
 to exceed the lesser of $250,000 outstanding at any time and the amounts therefor permitted in
 compliance with the Approved Budget,

        (n)     Investments (i) by Borrower or any Subsidiary that is a Loan Party in Borrower or
 any Subsidiary that is a Loan Party, (ii) by any non-Loan Party in any other non-Loan Party that
 is a Subsidiary and (iii) by any non-Loan Party in Borrower or any Subsidiary that is a Loan
 Party,

        (o)     Investments consisting of obligations under Hedge Agreements permitted by
 Section 6.1,

        (p)    advances in connection with purchases of goods or services in the ordinary course
 of business and consistent with past practice solely to the extent set forth in Approved Budget,
 and

         (q)     Advances of payroll payments to employees in the ordinary course of business to
 the extent set forth in the Approved Budget.

        “Permitted Liens” means

        (a)     Liens granted to, or for the benefit of, Agent to secure any of the DIP Facility
 Obligations,

          (b)    Liens for unpaid Taxes, assessments, or other governmental charges or levies, and
 other statutory inchoate Liens, in each case that either (i) are not more than thirty days past due
 or (ii) the underlying Taxes, assessments, charges, levies or other obligations are the subject of
 Permitted Protests,


                                      Schedule 1.1 – Page 31
19-11608-mew       Doc 13      Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                           Pg 512 of 535


        (c)    judgment Liens arising solely as a result of the existence of judgments, orders, or
 awards that do not constitute an Event of Default under Section 8.3 of the Agreement so long as
 such judgments are stayed during the pendency of the Chapter 11 Cases,

        (d)     the interests of lessors and sublessors under operating leases and subleases and
 non-exclusive licensors and sublicensors under license agreements and sublicense agreements, in
 each case, incurred in the ordinary course of business,

         (e)     Liens arising by operation of law in favor of warehousemen, landlords, carriers,
 mechanics, materialmen, laborers, contractor, or suppliers, construction liens and other like liens,
 in each case incurred in the ordinary course of business and not in connection with the borrowing
 of money, and which Liens either (i) are for sums not more than thirty days past due, or (ii) are
 the subject of Permitted Protests,

          (f)     Liens on amounts deposited to secure Parent’s and its Subsidiaries obligations in
 connection with worker’s compensation or other unemployment insurance and other social
 security legislation or other insurance related obligations (including obligations in respect of
 letters of credit, bank guarantees or similar instruments) securing the same,

         (g)     Liens on amounts or Cash Equivalents deposited to secure Parent’s and its
 Subsidiaries obligations in connection with the making or entering into of bids, tenders,
 contracts, or leases in the ordinary course of business, or statutory obligations and, in each case
 not in connection with the borrowing of money,

         (h)    Liens on amounts deposited to secure Parent’s and its Subsidiaries reimbursement
 obligations with respect to surety, performance, bid, or appeal bonds, completion guarantees and
 similar obligations, or letters of credit, bank guarantees or similar instruments obtained in the
 ordinary course of business,

         (i)     with respect to any Real Property, (i) easements, covenants, conditions,
 reservations, declarations, rights of way, and zoning restrictions (including deed restrictions
 utilized in connection with any Remedial Actions required under Environmental Laws) and other
 similar matters of record affecting title to such Real Property, (ii) any state of facts that a current
 accurate survey and visual inspection would disclose, in either case, that do not materially
 interfere with or impair the use or operation thereof and (iii) all Liens and other matters disclosed
 in any Mortgage title insurance policy,

         (j)    licenses and sublicenses of Intellectual Property rights in existence as of the
 Effective Date or thereafter in the ordinary course of business,

        (k)     Liens granted or authorized by the DIP Orders, including, without limitation,
 replacement Liens granted to Senior ABL Facility Agent and Liens granted by US Borrowers (as
 defined in the ABL DIP Facility Agreement) to the Canadian Borrower (as defined in the ABL
 DIP Facility Agreement) to secure Permitted Intercompany Advances,

        (l)     (i) rights of setoff or bankers’ liens upon deposits of funds in favor of banks or
 other depository institutions, solely to the extent incurred in connection with the maintenance of
 Deposit Accounts in the ordinary course of business, (ii) Liens of a collection bank arising under


                                        Schedule 1.1 – Page 32
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 513 of 535


 Section 4-208 of the Uniform Commercial Code on the items in the course of collection, and (iii)
 Liens attaching to commodity trading accounts or other commodities brokerage accounts
 incurred in the ordinary course of business and not for speculative purposes,

        (m)   Liens in favor of customs and revenue authorities arising as a matter of law to
 secure payment of customs duties not yet delinquent in connection with the importation of
 goods,

         (n)    Liens on amounts deposited to secure amounts incurred in the ordinary course of
 business owing to public utilities or to any municipalities or Governmental Authorities or other
 public authority when required by the utility, municipality or Governmental Authorities or other
 public authority in connection with the supply of services or utilities to any Loan Party,

        (o)     Liens on specific items of inventory or other goods and proceeds thereof of any
 Person securing such Person’s obligations in respect of bankers’ acceptances or letters of credit
 issued or created for the account of such Person to facilitate the purchase, shipment or storage of
 such inventory or such other goods in the ordinary course of business,

        (p)     Liens securing the (x) Senior ABL Facility Obligations, (y) ABL DIP Facility
 Obligation, and (z) the Pre-Petition Term Facility Obligations,

        (q)      contractual rights of set-off relating to purchase orders and other agreements
 entered into in the ordinary course of business,

         (r)    inchoate Liens in respect of Canadian Priority Payables and Liens for which a
 “Canadian Priority Payables Reserve” (as defined therein) for the amount of such Lien has been
 established under the ABL DIP Facility Agreement,

        (s)    Liens set forth on Schedule 1.1A to the Agreement; provided, that to qualify as a
 Permitted Lien, any such Lien described on Schedule 1.1A to the Agreement shall only secure
 the Indebtedness that it secures on the Effective Date,

         (t)    Liens on assets securing the Senior ABL Facility Obligations subject to the
 Intercreditor Agreement,

        (u)    Liens granted in the ordinary course of business on the unearned portion of
 insurance premiums securing the financing of insurance premiums to the extent the financing is
 permitted under Section 6.1,

         (v)   Liens granted to, or for the benefit of, Pre-Petition Term Agent to secure the Pre-
 Petition Term Facility Obligations,

         (w)    Liens in the nature of precautionary UCC or PPSA filings (or similar filings) by
 lessors under operating leases,

        (x)     any interest of a lessee or sublessee or licensee under any lease or license of
 excess office, warehouse or other space by a Loan Party in the ordinary course of business
 consistent with past practices, and


                                      Schedule 1.1 – Page 33
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 514 of 535


        (y)     the Administration Charge (as defined in the ABL Facility Documents).

         “Permitted Priority Lien” means Permitted Liens that, under applicable law, are senior to,
 and have not been subordinated to, the liens of the Agents under the DIP Loan Documents, but
 only to the extent that such liens are valid, enforceable and non-avoidable liens as of the Petition
 Date (or as may be permitted to be perfected on the Petition Date pursuant to Section 546 of the
 Bankruptcy Code).

         “Permitted Protest” means the right of Parent or any of its Subsidiaries to protest any
 Lien (other than any Lien that secures the DIP Facility Obligations), Taxes, or rental or other
 lease payment, provided that (a) a reserve with respect to such obligation is established on
 Parent’s or its Subsidiaries’ books and records in such amount as is required under GAAP, (b)
 any such protest is instituted promptly and prosecuted in accordance with applicable law
 diligently by Parent or its Subsidiary, as applicable, in good faith, and (c) Agent is reasonably
 satisfied that, while any such protest is pending, there will be no impairment of the
 enforceability, validity, or priority of any of Agent’s Liens.

         “Permitted Tax Distributions” means, except as otherwise noted in this definition below,
 for the calendar year (or portion thereof) ending December 31, 2019 and each calendar year (or
 portion thereof) ending December 31 thereafter, distributions in the aggregate amount (1) if (A)
 Parent is not a Flow Through Entity and (B) Borrower is not a Flow Through Entity and Parent is
 a member (other than the parent) of a consolidated, combined or other similar group for tax
 purposes, an amount necessary to permit the parent of the aforementioned group to pay estimated
 or final federal income tax attributable to the taxable income of Borrower and its Subsidiaries for
 U.S. federal income tax purposes, provided that such payments shall not exceed the amount
 Borrower and its Subsidiaries would be required to pay if they filed as part of a consolidated,
 combined, or other similar group for tax purposes separately from the common parent with
 Borrower as the parent of such hypothetical group, or (2) if Borrower, Holdings and Parent are
 all Flow Through Entities, an amount equal to the sum of the aggregate net taxable income of
 Borrower for U.S. federal income tax purposes for the taxable year multiplied by the Effective
 Tax Rate; provided that such aggregate net taxable income shall be computed (i) as if all excess
 taxable losses and excess taxable credits of the company were carried forward (taking into
 account the character of any such loss carryforward as capital or ordinary) and (ii) taking into
 account any special basis adjustment resulting from an election under IRC Section
 754. Borrower shall be permitted to make estimated tax distributions based on good faith
 estimates of the taxable income of Borrower and its Subsidiaries. Within ten (10) days of the
 filing of the federal income tax return of Parent it shall provide Agent with a signed declaration
 of the accountant that prepared such return of the amount of taxable income or loss from
 Borrower and its Subsidiaries that was reflected on such tax return. To the extent estimated
 Permitted Tax Distributions exceed final Permitted Tax Distributions for any calendar year, such
 excess, if already distributed, shall be returned to the Borrower. For purposes of this definition,
 “taxable income” of Borrower and its Subsidiaries shall include the taxable income of Borrower
 and its Subsidiaries (included pursuant to Section 951 and Section 951A of the IRC) only to the
 extent Borrower and its Subsidiaries receive from such Excluded Subsidiary an amount sufficient
 to pay all income taxes attributable to such taxable income.




                                      Schedule 1.1 – Page 34
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 515 of 535


         “Permitted Variances” means, with respect to determining compliance with Section 6.19
 relating to the Borrower’s cash receipts, cash disbursements and net cash flow, (i) all variances
 favorable to the Borrowers and their Subsidiaries; (ii) with respect to determining compliance
 with Section 6.19(e) or 6.19(f) as of the end of any Testing Period, an unfavorable cumulative
 variance of 10.0% (in each case compared to the relevant amounts forecast for the same period in
 the Approved Budget); and (iii) with respect to determining compliance with Section 6.19(g) as
 of the end of any Testing Period, an unfavorable cumulative variance of 15.0% (in each case
 compared to the amount forecast for the same period in the Approved Budget).

         “Persons” means natural persons, corporations, limited liability companies, limited
 partnerships, unlimited liability companies, general partnerships, limited liability partnerships,
 joint ventures, trusts, land trusts, business trusts, or other organizations, irrespective of whether
 they are legal entities, and governments and agencies and political subdivisions thereof.

        “Petition Date” has the meaning specified therefor in the recitals.

         “Plan Effective Date” means the date in which all conditions precedent to the
 effectiveness of a Proposed Plan has been satisfied or waived in accordance with the Proposed
 Plan.

        “Post-Carve Out Trigger Notice Cap” has the meaning specified therefor in Section
 2.14(d) of the Agreement.

         “Pre-Petition Payment” means a payment (by way of adequate protection or otherwise) of
 principal or interest or otherwise on account of any pre-petition Indebtedness, trade payables or
 other pre-petition claims against any Loan Party.

        “Pre-Petition Term Agent” means Barings Finance LLC in its capacity as agent for the
 Pre-Petition Term Lenders under the Pre-Petition Term Facility Documents, or any successor
 agent under the Pre-Petition Term Facility Documents.

        “Pre-Petition Term Facility Agreement” means that certain Term Loan Credit
 Agreement, dated as of June 9, 2017, by and among the Borrower, the Parent Guarantors, the
 Pre-Petition Term Agent, the Pre-Petition Term Lenders, as the same may be amended,
 supplemented, waived or otherwise modified from time to time.

         “Pre-Petition Term Facility” means the Pre-Petition Term Facility Agreement, any Pre-
 Petition Term Facility Documents, any notes issued pursuant thereto and any guarantee and
 collateral agreement, patent and trademark security agreement, mortgages, and other guarantees,
 pledge agreements, security agreements and collateral documents, and other instruments and
 documents, executed and delivered pursuant to or in connection with any of the foregoing, in
 each case as the same may be amended, supplemented, waived or otherwise modified from time
 to time.

        “Pre-Petition Term Facility Documents” means the “Loan Documents” as defined in the
 Pre-Petition Term Facility Agreement, as the same may be amended, supplemented, waived, or
 otherwise modified from time to time.



                                       Schedule 1.1 – Page 35
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                          Pg 516 of 535


         “Pre-Petition Term Lenders” means the lenders from time to time party to the Pre-
 Petition Term Facility Agreement.

        “Pre-Petition Term Liens” means the Liens securing the Pre-Petition Term Obligations.

        “Pre-Petition Term Obligations” means the “Obligations” under and as defined in the
 Pre-Petition Term Facility Agreement.

       “Prepayment Date” has the meaning specified therefor in Section 2.4(f) of the
 Agreement.

       “Proposed Plan” has the meaning specified therefor in Section 8.9(m)(iv) of this
 Agreement.

        “Pro Rata Share” means, as of any date of determination:

         (a)    with respect to a Lender’s obligation to make all or a portion of the DIP Loans of
 any tranche, with respect to such Lender’s right to receive payments of interest, fees, and
 principal with respect to the DIP Loans of such tranche, and with respect to all other
 computations and other matters related to the DIP Loans of such tranche, the percentage obtained
 by dividing (i) the DIP Loan Commitments (or, if such DIP Loan Commitments are terminated,
 the outstanding DIP Loans) of such tranche owed to such Lender by (ii) the aggregate DIP Loan
 Commitments (or, if such DIP Loan Commitments are terminated, the aggregate outstanding DIP
 Loans) of such tranche owed to all Lenders, and

         (b)    with respect to all other matters and for all other matters as to a particular Lender
 (including the indemnification obligations arising under Section 15.7 of the Agreement), the
 percentage obtained by dividing (i) the DIP Loan Commitments (or, if such DIP Loan
 Commitments are terminated, the outstanding DIP Loans) of the relevant tranche owed to such
 Lender by (ii) the aggregate DIP Loan Commitments (or, if such DIP Loan Commitments are
 terminated, the aggregate outstanding DIP Loans) of the relevant tranche owed to all Lenders, in
 any such case as the applicable percentage may be adjusted by assignments permitted pursuant to
 Section 13.1; provided, that if all of the DIP Loans of the relevant tranche have been repaid in
 full, and all DIP Loan Commitments of the relevant tranche have been terminated, Pro Rata
 Share under this clause shall be determined as if the DIP Loans of the relevant tranche had not
 been repaid and shall be based upon the DIP Loans of the relevant tranche as they existed
 immediately prior to their repayment.

        “Qualified Equity Interests” means and refers to any Equity Interests issued by Parent
 (and not by one or more of its Subsidiaries) that is not a Disqualified Equity Interest.

         “Real Property” means any estates or interests in real property now owned or hereafter
 acquired by Parent or one of its Subsidiaries and the improvements thereto, including without
 limitation the Real Property Collateral.

        “Real Property Collateral” means the Real Property identified on Schedule R-1 to the
 Agreement and any Real Property hereafter acquired by any Loan Party in fee simple with a fair
 market value greater than $1,000,000.


                                      Schedule 1.1 – Page 36
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 517 of 535


         “Recipient” means (a) Agent and (b) any Lender, as applicable.

        “Recognition Proceedings” means the recognition proceeding commenced under Part IV
 of the Companies’ Creditors Arrangement Act in the Ontario Superior Court of Justice
 (Commercial List ) to recognize the Chapter 11 Cases as “foreign main proceedings”.

         “Record” means information that is inscribed on a tangible medium or that is stored in an
 electronic or other medium and is retrievable in perceivable form.

        “Recovery Event” means any settlement of or payment in respect of any property or
 casualty insurance claim or any condemnation proceeding relating to any asset of any Loan Party
 giving rise to Net Cash Proceeds to such Loan Party, as the case may be, to the extent that such
 settlement or payment does not constitute reimbursement or compensation for amounts
 previously paid by the Borrower or any other Loan Party in respect of such casualty or
 condemnation.

        “Register” has the meaning set forth in Section 13.1(h) of the Agreement.

        “Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.

       “Related Agreements” means the DIP Loan Documents, the RSA and all other
 agreements or instruments executed in connection with the Related Transactions.

        “Related Fund” means any Person (other than a natural person) that is engaged in
 making, purchasing, holding or investing in bank loans and similar extensions of credit in the
 ordinary course and that is administered, advised or managed by (a) a Lender, (b) an Affiliate of
 a Lender or (c) an entity or an Affiliate of an entity that administers, advises or manages a
 Lender.

          “Related Transactions” means (i) the execution, delivery and performance by the Loan
 Parties of this Agreement and each other DIP Loan Document to which they are a party, the
 initial borrowing under of the DIP Loan and the use of the proceeds thereof, and the grant of DIP
 Liens by the Borrower on the DIP Collateral pursuant to this Agreement, the DIP Orders and the
 Guaranty and Security Agreement, (ii) the commencement and filing of the Chapter 11 Cases
 and (iii) the payment of all fees, costs and expenses associated with all of the foregoing.

         “Remedial Action” means all actions taken to (a) clean up, remove, remediate, contain,
 treat, monitor, assess, evaluate, or in any way address Hazardous Materials in the environment,
 (b) prevent or minimize a release or threatened release of Hazardous Materials so they do not
 migrate or endanger or threaten to endanger public health or welfare or the environment, (c)
 restore or reclaim natural resources or the environment, (d) perform any pre-remedial studies,
 investigations, or post-remedial operation and maintenance activities, or (e) conduct any other
 actions with respect to Hazardous Materials required by Environmental Laws.

       “Replacement Lender” has the meaning specified therefor in Section 2.13(b) of the
 Agreement.




                                     Schedule 1.1 – Page 37
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 518 of 535


        “Required Lenders” means, at any time, Lenders having or holding more than 50% of the
 sum of the aggregate outstanding DIP Loans of all Lenders; provided, that the outstanding DIP
 Loans of any Defaulting Lender shall be disregarded in the determination of the Required
 Lenders; provided, further, that if at any time there are two (2) or more Lenders, then at least two
 (2) Lenders shall be necessary to constitute Required Lenders (for purposes of this proviso, a
 Lender and any other Lenders that are Affiliates or Related Funds of such Lender shall be
 counted as a single Lender).

         “Responsible Officer” of any Person means the chief executive officer, the president,
 executive vice president, any senior vice president, any vice president, the chief operating
 officer, the legal representative, the general manager or any Financial Officer of such Person and
 any other individual or similar official thereof responsible for the administration of the
 obligations of such Person in respect of the Agreement. Agent and each Lender shall be entitled
 to conclusively presume that (i) any document delivered hereunder that is signed by a
 Responsible Officer of a Loan Party has been authorized by all necessary corporate, partnership
 and/or other action on the part of such Loan Party, and (ii) such Responsible Officer has acted on
 behalf of such Loan Party.

         “Restricted Asset Sale Proceeds” means, in respect of a Foreign Asset Sale, an amount
 equal to the Net Cash Proceeds attributable thereto if and solely to the extent that the repatriation
 of such Net Cash Proceeds to Borrower (a) would result in material (relative to the amount of the
 Foreign Asset Sale) adverse Tax consequences to Parent or any of its Subsidiaries (taking into
 account any foreign tax credit that would be realized in connection with such repatriation) or (b)
 would be prohibited (but only for so long as such prohibition is in effect) or restricted (but only
 to the extent of such restriction and, then, only for so long as such restriction is in effect) by
 applicable law, rule or regulation, organizational document of the applicable Foreign Subsidiary,
 or pre-existing contract (so long as (i) such contractual obligation or restriction or organizational
 document was not entered into or imposed in contemplation of such repatriation and (ii) unless
 such prohibition or restriction is required to be included under applicable law, rule, or regulation,
 if there are commercially reasonable measures available to remove such prohibition or restriction
 from its organizational documents, such Foreign Subsidiary has taken such commercially
 reasonable measures). For purposes of this definition, if an officer’s certificate setting forth a
 calculation in reasonable detail of the amount of Restricted Asset Sale Proceeds in respect of any
 Foreign Asset Sale is delivered to Agent, such certificate shall be prima facie evidence of such
 amount unless Agent or any Lender notifies Borrower within 10 Business Days after such
 certificate is received by Agent that it (i) disagrees with such determination (including a
 description of the basis upon which it disagrees) or (ii) reasonably requires additional
 information in order to determine whether it agrees or disagrees with such determination.

         “Restricted Payment” means to (a) declare or pay any dividend or make any other
 payment or distribution, directly or indirectly, on account of Equity Interests issued by Parent
 (including any such payment in connection with any merger, amalgamation or consolidation
 involving Parent) or to the direct or indirect holders of Equity Interests issued by Parent in their
 capacity as such (other than dividends or distributions payable in Qualified Equity Interests
 issued by Parent), or (b) purchase, redeem, make any sinking fund or similar payment, or
 otherwise acquire or retire for value (including in connection with any merger, amalgamation or
 consolidation involving Parent) any Equity Interests issued by Parent, and (c) make any payment


                                       Schedule 1.1 – Page 38
19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                         Pg 519 of 535


 to retire, or to obtain the surrender of, any outstanding warrants, options, or other rights to
 acquire Equity Interests of Parent now or hereafter outstanding.

         “RSA” means a Restructuring Support Agreement, dated as of the date hereof, entered
 into by the Loan Parties, the Agent, and certain of the Pre-Petition Term Lenders, and the other
 parties thereto.

         “Sanctioned Entity” means (a) a country or a government of a country, (b) an agency of
 the government of a country, (c) an organization directly or indirectly controlled by a country or
 its government, (d) a Person resident in or determined to be resident in a country, in each case,
 that is subject to a comprehensive country sanctions program administered and enforced by
 OFAC.

        “Sanctioned Person” means a person named on the list of Specially Designated Nationals
 maintained by OFAC.

        “S&P” has the meaning specified therefor in the definition of Cash Equivalents.

         “SEC” means the United States Securities and Exchange Commission and any successor
 thereto.

        “Securities Account” means a securities account (as that term is defined in the Code).

        “Securities Act” means the Securities Act of 1933, as amended from time to time, and
 any successor statute.

         “Security Documents” means the Guaranty and Security Agreement, each Mortgage
 related to any mortgaged real property, and all other similar security documents hereafter
 delivered to the Agent granting or perfecting a DIP Lien on any asset or assets of any Person to
 secure the obligations and liabilities of the Loan Parties hereunder and/or under any of the other
 DIP Loan Documents or to secure any guarantee of any such obligations and liabilities, in each
 case, as amended, supplemented, waived or otherwise modified from time to time. For the
 avoidance of doubt, the DIP Orders shall constitute “Security Documents” for all purposes
 hereunder.

        “Selling Lender” has the meaning specified therefor in Section 13.1(l) of the Agreement.

        “Senior ABL Agreement” means the Third Amended and Restated Credit Agreement,
 dated as of June 9, 2017, by and among the Parent Guarantors, Borrower, Hollander Sleep
 Products Canada Limited, certain subsidiaries of Parent, the Senior ABL Facility Agent, the
 lenders party thereto and the other parties thereto.

        “Senior ABL Facility Agent” means Wells Fargo Bank, National Association, in its
 capacity as administrative agent under the Senior ABL Facility Documents, together with its
 successors and assigns.

      “Senior ABL Facility” means the Senior ABL Agreement, any Senior ABL Facility
 Documents, any notes and letters of credit issued pursuant thereto and any guarantee and


                                      Schedule 1.1 – Page 39
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11              Main Document
                                          Pg 520 of 535


 collateral agreement, patent and trademark security agreement, mortgages, letter of credit
 applications and other guarantees, pledge agreements, security agreements and collateral
 documents, and other instruments and documents, executed and delivered pursuant to or in
 connection with any of the foregoing, in each case as the same may be amended, supplemented,
 waived or otherwise modified from time to time.

        “Senior ABL Facility Documents” means the “Loan Documents” as defined in the Senior
 ABL Agreement, as the same may be amended, supplemented, waived, otherwise modified,
 extended, renewed, refinanced or replaced from time to time.

        “Senior ABL Facility Lenders” means the lenders under the Senior ABL Agreement.

       “Senior ABL Facility Obligations” means the “Obligations”, as defined in the Senior
 ABL Agreement.

        “Sponsor” means Sentinel Capital Partners, L.L.C.

         “Sponsor Affiliated Entity” means Sponsor or any of its Affiliates (other than Loan
 Parties or their Subsidiaries and other than operating portfolio companies of Sponsor and its
 Affiliates).

        “Subsidiary” of a Person means a corporation, partnership, limited liability company,
 unlimited liability company or other entity in which that Person directly or indirectly owns or
 controls the Equity Interests having ordinary voting power to elect a majority of the Board of
 Directors of such corporation, partnership, limited liability company, unlimited liability
 company, or other entity.

        “Taxes” or “taxes” means any taxes, levies, imposts, duties, fees, assessments or other
 charges of whatever nature now or hereafter imposed by any jurisdiction or by any political
 subdivision or taxing authority thereof or therein, and all interest, penalties or similar liabilities
 with respect thereto.

        “Tax Lender” has the meaning specified therefor in Section 14.2(a) of the Agreement.

       “Term Loan Priority Collateral” has the meaning specified therefor in the Intercreditor
 Agreement.

        “Termination Event” has the meaning specified therefor in Section 8.9 of the Agreement.

        “Testing Period” means (x) as of end of the week that is the third Friday after the Petition
 Date, the period commencing with the first day of the first calendar week covered by the
 Approved Budget and ending with the last day of such week; and (y) as of the end of each
 consecutive two-week period ending thereafter (ending with the last such full two-week period
 ending during the Life of the Case), the period commencing with the first day of the first
 calendar week covered by the Approved Budget and ending with the last day of the applicable
 week referenced in this clause (y).




                                       Schedule 1.1 – Page 40
19-11608-mew       Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11            Main Document
                                         Pg 521 of 535


         “TL Deposit Account” means a non-interest bearing cash collateral account established
 and maintained by the Borrower at an office of the Collateral Account Bank in the name, and,
 subject to the DIP Orders, under the “control” (as defined in the Uniform Commercial Code as in
 effect from time to time in the State of New York) of the Agent for the benefit of the Secured
 Parties; provided that until such time as such account subject to a lien or control agreement
 securing the Obligations is established, TL Deposit Account shall mean arrangements of
 substantially similar effect reasonably satisfactory to the Agent (and set forth in the DIP Orders)
 for such funds to be deposited with and maintained in the Debtors’ account(s) at Wells Fargo).
 For the avoidance of doubt, any requirement to enter into a control agreement with respect to the
 TL Deposit Account shall be satisfied by entering into such agreement with the Agent, with
 control to be exercised in accordance with the DIP Orders.

        “Trademark Security Agreement” has the meaning specified therefor in the Guaranty and
 Security Agreement.

         “Unasserted Contingent Indemnification Obligations” means contingent indemnification
 obligations to the extent no demand or claim has been made with respect thereto and no claim
 giving rise thereto has been asserted.

        “United States” means the United States of America.

         “US Foreign Holdco” means any Subsidiary of Parent organized under the laws of a State
 of the United States or the District of Columbia substantially all of whose assets consist of stock
 or other equity (or instruments treated as equity for U.S. federal income tax purposes) of one or
 more CFCs and other assets of de minimis value (including, without limitation, any Canadian
 Subsidiary).

        “US Person” means any Person that is a “United States Person” as defined in Section
 7701(a)(30) of the IRC.

        “Variance Report” has the meaning specified therefor in Section 5.2(a) of the Agreement.

        “Voidable Transfer” has the meaning specified therefor in Section 17.8 of the Agreement.

       “Weekly Cash Flow Forecast” has the meaning specified therefor in Section 5.2(a) of the
 Agreement.

         “Withdrawal Liability” means liability with respect to a Multiemployer Plan as a result of
 a complete or partial withdrawal from such Multiemployer Plan, as such terms are defined in
 Part I of Subtitle E of Title IV of ERISA.

        “Write-Down and Conversion Powers” means, with respect to any EEA Resolution
 Authority, the write-down and conversion powers of such EEA Resolution Authority from time
 to time under the Bail-In Legislation for the applicable EEA Member Country, which write-
 down and conversion powers are described in the EU Bail-In Legislation Schedule




                                      Schedule 1.1 – Page 41
                 19-11608-mew        Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11           Main Document
                                                           Pg 522 of 535


                                                               Schedule 1.1A

                                                              Permitted Liens

                                                                    File Number/     Type of
Name of Debtor       Secured Party            Jurisdiction/Office   Date Filed       Lien      Description of Collateral
HOLLANDER            TOYOTA                   Delaware -            2017 0983046     UCC-1     Leased equipment
SLEEP PRODUCTS,      INDUSTRIES               Secretary of State    02/13/2017
LLC                  COMMERCIAL
                     FINANCE, INC.

                     NATIONWIDE
                     LIFT TRUCKS INC.
HOLLANDER            IBM CREDIT LLC           Delaware -            2017 7995188     UCC-1     Leased equipment
SLEEP PRODUCTS,                               Secretary of State    12/04/2017
LLC
HOLLANDER            CANNON                   Delaware -            2018 3435233     UCC-1     Leased equipment
SLEEP PRODUCTS,      FINANCIAL                Secretary of State    05/21/2018
LLC                  SERVICES, INC.
HOLLANDER            HYG FINANCIAL            Delaware -            2018 7480524     UCC-1     Leased equipment
SLEEP PRODUCTS,      SERVICES, INC.           Secretary of State    10/29/2018
LLC
Hollander Sleep      MAC CROSSING,            Texas - Dallas        201800098247     UCC-1     All of Debtor’s property situated in or
Products, LLC        L.L.C.                   County, Clerk         04/16/2018                 upon, or used in connection with, the
                                                                                               Premises or the Project located at 2615
                                                                                               Gifford Street, Grand Prairie, Texas
                                                                                               75050
PACIFIC COAST        NMHG                     Washington -          2012-156-8434-   UCC-1     Leased equipment
FEATHER              FINANCIAL                Department of         8
COMPANY              SERVICES, INC.           Licensing             06/04/2012

PACIFIC COAST        DE LANDEN                Washington -          2013-259-9054-   UCC-1     Leased equipment
FEATHER              FINANCIAL                Department of         4
COMPANY              SERVICES, INC.           Licensing             09/16/2013
19-11608-mew       Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11             Main Document
                                          Pg 523 of 535


                                          Schedule 4.1(b)
                       Subscriptions, Options, Warrants, Calls of Parent

 There are a total of 11,428,571 options issued with respect to all classes of the outstanding units
 in Dream II Holdings, LLC that include time and exit options as well as two classes of
 performance options.
               19-11608-mew      Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11       Main Document
                                                        Pg 524 of 535


                                                        Schedule 4.1(c)
                                           Capitalization of Parent’s Subsidiaries

           Issuer                        Holder              Class of       Number of        Number of       Percentage
                                                              Equity        Authorized      Shares Issued    Owned by
                                                             Interest        Shares        and Outstanding     Holder
Hollander Home Fashions        Dream II Holdings, LLC       Membership       1,358,214          N/A            100%
Holdings, LLC                                                interests    Common Units


Hollander Sleep Products,      Hollander Home Fashions      Membership      1,000 units         N/A            100%
LLC                            Holdings, LLC                 interests

Hollander Sleep Products       Hollander Sleep Products,    Membership      1,000 units         N/A            100%
Kentucky, LLC                  LLC                           interests

Hollander Home Fashions        Hollander Sleep Products,    Membership          N/A             N/A            100%
Trading (Shanghai) Co., Ltd.   LLC                           interests

Hollander Sleep Products       Dream II Holdings, LLC         Common      1 common share         1             100%
Canada Limited                                                 shares

                                                                                N/A             N/A            100%
Pacific Coast Feather, LLC     Hollander Sleep Products,    Membership
                               LLC                           interests

Pacific Coast Feather Cushion, Pacific Coast Feather,       Membership          N/A             N/A            100%
LLC                                                          interests
                               LLC

PCF (Shanghai) Quality                                         Equity           N/A             N/A            100%
                               Pacific Coast Feather,
Management Consulting Co.,                                     interest
                               LLC
Ltd.
19-11608-mew   Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11       Main Document
                                    Pg 525 of 535


                                   Schedule 4.1(d)
           Subscriptions, Options, Warrants, Calls of Parent's Subsidiaries

 None.
19-11608-mew    Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11         Main Document
                                       Pg 526 of 535


                                      Schedule 4.6(a)
                                         Litigation

   1. The Bankruptcy Cases, the Recognition Proceedings and any litigation resulting therefrom
19-11608-mew   Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                    Pg 527 of 535


                                  Schedule 4.10
                                  Benefit Plans

 None.
19-11608-mew   Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                    Pg 528 of 535


                                  Schedule 4.11

                              Environmental Matters

 None.
19-11608-mew    Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                       Pg 529 of 535


                                        Schedule 4.14

                                  Permitted Indebtedness

   1. To the extent constituting Indebtedness, Capitalized Lease Obligations secured by the
      Liens set forth on Schedule P-2
19-11608-mew   Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                    Pg 530 of 535


                                  Schedule 4.25
                              Immaterial Subsidiaries

 None.
19-11608-mew      Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11          Main Document
                                        Pg 531 of 535


                                         Schedule 4.26

                                     Intellectual Property

 Schedules 2, 4 and 6 to the Guaranty and Security Agreement are herein incorporated by
 reference.
19-11608-mew     Doc 13     Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                        Pg 532 of 535


                                       Schedule 4.27

                                         Insurance

       COVERAGE                 INSURER          POLICY NUMBER            POLICY
                                                                           TERM
         Workers                Safety First           FCL 4059909      1/1/19-1/1/20
  Compensation/Employers       Insurance Co.
         Liability
   Automobile Liability &     Safety National    CAF 4059905            1/1/19-1/1/20
     Physical Damage           Casualty Corp
     General Liability        Safety National    GLF 4059904            1/1/19-1/1/20
                               Casualty Corp
     Umbrella Liability         Continental           TBD               1/1/19-1/1/20
     Excess Umbrella           Insurance Co.          TBD
                            The Ohio Casualty
                               Insurance Co.
      Foreign Package        Insurance Co. of     WS11001075            1/1/19-1/1/20
                              the State of PA
                                   (AIG)
         Property                Lexington         061818976            2/1/18-2/1/19
                               Insurance Co.       000812520            2/1/18-2/1/19
                                 (Primary)        LHD903070             2/1/18-2/1/19
         Terrorism           James River Ins.   UTS2555987.19           1/1/19-2/1/20
                             Co. ($25MM xs
                                  $25MM)
                                 Landmark
                            American ($50MM
                                xs $50MM)
                            Lloyds of London
                                  (Hiscox)
  Stock Throughput/Cargo    Lloyds of London B0509MARCW1900022          1/1/19-1/1/20
     Commercial Crime             Travelers        106205672            1/1/19-1/1/20
     Cyber (Privacy &         ACE American       G25666707004           1/1/19-1/1/20
     Network Liability)        Insurance Co.
   Special Crime (K&R)        National Union        82867529           1/1/18-11/1/19
                            Fire Ins Co (AIG)
   Employment Practices     Travelers Casualty     106876796            1/1/19-1/1/20
        Liability                and Surety
                                Company of
                                  America
19-11608-mew   Doc 13    Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                     Pg 533 of 535


                                     Schedule 6.10
                                 Affiliate Transactions

   1. Last Out DIP Obligations
19-11608-mew   Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                    Pg 534 of 535


                                    Exhibit D

                               DIP ABL Fee Letter

                                 Filed Under Seal




 KE 61190851
19-11608-mew   Doc 13   Filed 05/19/19 Entered 05/19/19 16:56:11   Main Document
                                    Pg 535 of 535


                                    Exhibit E

                            DIP Term Loan Fee Letter

                                 Filed Under Seal




 KE 61190851
